

Title 14
USCTitle
14
Online@117-49
yes
OLRC
2021-06-18T09:55:12
USCConverter 1.7.2

Title 14—COAST GUARD
This title was enacted by act Aug. 4, 1949, ch. 393, § 1, 63 Stat. 495
Current through 117-49



Subtitle

Sec.

I.Establishment, Powers, Duties, and Administration101

II.Personnel1901

III.Coast Guard Reserve and Auxiliary3701

IV.Coast Guard Authorizations and Reports to Congress4901



Editorial Notes
Prior ProvisionsA prior analysis for Title 14, Coast Guard, consisted of items for part I “Regular Coast Guard” beginning with section 1, part II “Coast Guard Reserve and Auxiliary” beginning with section 701, and part III “Coast Guard Authorizations and Reports to Congress” beginning with section 2701, prior to repeal by Pub. L. 115–282, title I, § 101, Dec. 4, 2018, 132 Stat. 4194.

Amendments2018—Pub. L. 115–282, title I, § 101, Dec. 4, 2018, 132 Stat. 4194, inserted Title 14 designation and heading and added items for subtitles I to IV.








Table Showing Redesignations Made by Title I of Pub. L. 115–282


Title 14 SectionBefore RedesignationTitle 14 SectionAfter Redesignation


114 U.S.C. 101
214 U.S.C. 102
314 U.S.C. 103
414 U.S.C. 105
514 U.S.C. 106
4114 U.S.C. 301
41a14 U.S.C. 2102
4214 U.S.C. 2103
4414 U.S.C. 302
4614 U.S.C. 303
4714 U.S.C. 304
5014 U.S.C. 305
5114 U.S.C. 306
5214 U.S.C. 307
5314 U.S.C. 309
5414 U.S.C. 310
5614 U.S.C. 308
5714 U.S.C. 312
5814 U.S.C. 313
5914 U.S.C. 314
6014 U.S.C. 315
8114 U.S.C. 541
8314 U.S.C. 542
8414 U.S.C. 543
8514 U.S.C. 544
8614 U.S.C. 545
8714 U.S.C. 561
8814 U.S.C. 521
8914 U.S.C. 522
9014 U.S.C. 716
9114 U.S.C. 527
9214 U.S.C. 501
9314 U.S.C. 504
9414 U.S.C. 715
9514 U.S.C. 525
9614 U.S.C. 1153
9714 U.S.C. 1154
9814 U.S.C. 316
9914 U.S.C. 523
10014 U.S.C. 524
10114 U.S.C. 562
10214 U.S.C. 717
10314 U.S.C. 563
10414 U.S.C. 528
14114 U.S.C. 701
14214 U.S.C. 702
14314 U.S.C. 703
14414 U.S.C. 704
14514 U.S.C. 705
14614 U.S.C. 706
14714 U.S.C. 707
147a14 U.S.C. 708
14814 U.S.C. 709
14914 U.S.C. 710
15014 U.S.C. 711
15114 U.S.C. 712
15214 U.S.C. 713
15314 U.S.C. 507
15414 U.S.C. 714
18114 U.S.C. 1901
181a14 U.S.C. 1926
18314 U.S.C. 1927
18414 U.S.C. 1928
18514 U.S.C. 1929
18614 U.S.C. 1941
18714 U.S.C. 1942
18814 U.S.C. 1943
18914 U.S.C. 1944
19014 U.S.C. 1945
19114 U.S.C. 1946
19214 U.S.C. 1947
19414 U.S.C. 1903
19514 U.S.C. 1923
19614 U.S.C. 1904
19714 U.S.C. 1930
19914 U.S.C. 1948
20014 U.S.C. 1902
21114 U.S.C. 2101
21414 U.S.C. 2104
21514 U.S.C. 2105
25114 U.S.C. 2106
25214 U.S.C. 2107
25314 U.S.C. 2108
25414 U.S.C. 2109
25514 U.S.C. 2110
25614 U.S.C. 2111
256a14 U.S.C. 2112
25714 U.S.C. 2113
25814 U.S.C. 2115
25914 U.S.C. 2116
26014 U.S.C. 2117
26114 U.S.C. 2118
26214 U.S.C. 2119
26314 U.S.C. 2120
27114 U.S.C. 2121
27214 U.S.C. 2122
27314 U.S.C. 2123
27414 U.S.C. 2124
27514 U.S.C. 2125
27614 U.S.C. 2126
28114 U.S.C. 2141
28214 U.S.C. 2142
28314 U.S.C. 2143
28414 U.S.C. 2144
28514 U.S.C. 2145
28614 U.S.C. 2146
286a14 U.S.C. 2147
28714 U.S.C. 2148
28814 U.S.C. 2149
28914 U.S.C. 2150
29014 U.S.C. 2151
29114 U.S.C. 2152
29214 U.S.C. 2153
29314 U.S.C. 2154
29414 U.S.C. 2155
29514 U.S.C. 2156
29614 U.S.C. 2157
32114 U.S.C. 2158
32214 U.S.C. 2159
32314 U.S.C. 2160
32414 U.S.C. 2161
32514 U.S.C. 2162
32614 U.S.C. 2163
32714 U.S.C. 2164
33114 U.S.C. 2127
33214 U.S.C. 2128
33314 U.S.C. 2165
33414 U.S.C. 2501
33514 U.S.C. 2181
33614 U.S.C. 317
35014 U.S.C. 2301
35114 U.S.C. 2302
35214 U.S.C. 2303
35314 U.S.C. 2304
35414 U.S.C. 2305
35514 U.S.C. 2306
35714 U.S.C. 2307
35914 U.S.C. 2308
36014 U.S.C. 2309
36114 U.S.C. 2310
36214 U.S.C. 2311
36514 U.S.C. 2312
36614 U.S.C. 2313
36714 U.S.C. 2314
36914 U.S.C. 2315
37014 U.S.C. 2316
37114 U.S.C. 2317
37214 U.S.C. 2318
37314 U.S.C. 2129
37414 U.S.C. 2319
42114 U.S.C. 2502
42214 U.S.C. 2503
42314 U.S.C. 2504
42414 U.S.C. 2505
424a14 U.S.C. 2506
42514 U.S.C. 2507
42614 U.S.C. 2508
42714 U.S.C. 2509
42814 U.S.C. 2510
42914 U.S.C. 2182
43014 U.S.C. 2511
43114 U.S.C. 2512
43214 U.S.C. 2531
46114 U.S.C. 2769
46714 U.S.C. 2513
46814 U.S.C. 2701
46914 U.S.C. 2702
47014 U.S.C. 2770
47114 U.S.C. 2771
47214 U.S.C. 2772
47514 U.S.C. 2943
47614 U.S.C. 2703
47714 U.S.C. 2704
47814 U.S.C. 2773
47914 U.S.C. 2774
48014 U.S.C. 2775
48114 U.S.C. 2776
48214 U.S.C. 2705
48314 U.S.C. 2706
48414 U.S.C. 2707
48514 U.S.C. 2708
48614 U.S.C. 2777
48714 U.S.C. 2709
48814 U.S.C. 2778
49114 U.S.C. 2732
491a14 U.S.C. 2735
49214 U.S.C. 2736
492a14 U.S.C. 2737
492b14 U.S.C. 2738
49314 U.S.C. 2739
49414 U.S.C. 2740
49614 U.S.C. 2741
49714 U.S.C. 2742
49814 U.S.C. 2743
49914 U.S.C. 2731
50014 U.S.C. 2744
50114 U.S.C. 2745
50214 U.S.C. 2746
50314 U.S.C. 2747
50414 U.S.C. 2733
50514 U.S.C. 2734
50714 U.S.C. 2710
50814 U.S.C. 2711
50914 U.S.C. 2761
51014 U.S.C. 2762
51114 U.S.C. 2763
51214 U.S.C. 2764
51314 U.S.C. 2765
51614 U.S.C. 2748
51714 U.S.C. 2766
51814 U.S.C. 2767
51914 U.S.C. 2768
52014 U.S.C. 506
53114 U.S.C. 2901
53214 U.S.C. 2902
54114 U.S.C. 2903
54214 U.S.C. 2904
54314 U.S.C. 2905
54414 U.S.C. 2906
55114 U.S.C. 2921
55214 U.S.C. 2922
55314 U.S.C. 2923
55414 U.S.C. 2924
55514 U.S.C. 2925
56114 U.S.C. 1101
56214 U.S.C. 1102
56314 U.S.C. 1104
56414 U.S.C. 1105
56514 U.S.C. 1106
56614 U.S.C. 1108
56714 U.S.C. 1109
56914 U.S.C. 1110
57114 U.S.C. 1131
57214 U.S.C. 1132
57314 U.S.C. 1133
57414 U.S.C. 1134
57514 U.S.C. 1135
57614 U.S.C. 1136
57714 U.S.C. 1152
57814 U.S.C. 1103
57914 U.S.C. 1107
58114 U.S.C. 1171
63114 U.S.C. 502
63214 U.S.C. 505
63314 U.S.C. 503
63514 U.S.C. 931
63614 U.S.C. 932
63714 U.S.C. 526
63814 U.S.C. 933
63914 U.S.C. 934
64014 U.S.C. 935
64114 U.S.C. 901
64214 U.S.C. 546
64314 U.S.C. 547
64414 U.S.C. 2712
64514 U.S.C. 936
64614 U.S.C. 937
64714 U.S.C. 938
64814 U.S.C. 939
64914 U.S.C. 940
65014 U.S.C. 941
65214 U.S.C. 104
65314 U.S.C. 902
65414 U.S.C. 942
65514 U.S.C. 943
65614 U.S.C. 903
65714 U.S.C. 1155
65814 U.S.C. 944
65914 U.S.C. 945
66014 U.S.C. 2779
66414 U.S.C. 946
66514 U.S.C. 1151
66614 U.S.C. 904
66714 U.S.C. 947
66814 U.S.C. 948
66914 U.S.C. 949
67014 U.S.C. 905
67114 U.S.C. 906
67214 U.S.C. 907
672a14 U.S.C. 908
67314 U.S.C. 950
67414 U.S.C. 909
67514 U.S.C. 910
67614 U.S.C. 911
676a14 U.S.C. 912
67714 U.S.C. 913
67814 U.S.C. 951
67914 U.S.C. 5105
680 (added by Pub. L. 104–324)14 U.S.C. 2941
680 (added by Pub. L. 113–281)14 U.S.C. 2944
681 (added by Pub. L. 104–324)14 U.S.C. 2942
681 (added by Pub. L. 114–120)14 U.S.C. 914
68514 U.S.C. 2945
68714 U.S.C. 2946
68814 U.S.C. 2947
70114 U.S.C. 3701
70214 U.S.C. 3702
70314 U.S.C. 3703
70414 U.S.C. 3704
70514 U.S.C. 3705
70614 U.S.C. 3706
70714 U.S.C. 3707
70814 U.S.C. 3708
70914 U.S.C. 3709
709a14 U.S.C. 3710
71014 U.S.C. 3711
71114 U.S.C. 3712
71214 U.S.C. 3713
71314 U.S.C. 3714
72014 U.S.C. 3731
72114 U.S.C. 3732
72214 U.S.C. 3733
72314 U.S.C. 3734
72414 U.S.C. 3735
72514 U.S.C. 3736
72614 U.S.C. 3737
72714 U.S.C. 3738
72814 U.S.C. 3739
72914 U.S.C. 3740
73014 U.S.C. 3741
73114 U.S.C. 3742
73214 U.S.C. 3743
73314 U.S.C. 3744
73414 U.S.C. 3745
73514 U.S.C. 3746
73614 U.S.C. 3747
73714 U.S.C. 3748
73814 U.S.C. 3749
73914 U.S.C. 3750
74014 U.S.C. 3751
74114 U.S.C. 3752
74214 U.S.C. 3753
74314 U.S.C. 3754
74414 U.S.C. 3755
74514 U.S.C. 3756
74614 U.S.C. 3757
82114 U.S.C. 3901
82214 U.S.C. 3902
82314 U.S.C. 3903
823a14 U.S.C. 3904
82414 U.S.C. 3905
82514 U.S.C. 3906
82614 U.S.C. 3907
82714 U.S.C. 3908
82814 U.S.C. 3909
82914 U.S.C. 3910
83014 U.S.C. 3911
83114 U.S.C. 3912
83214 U.S.C. 3913
89114 U.S.C. 4101
89214 U.S.C. 4102
89314 U.S.C. 4103
89414 U.S.C. 4104
270114 U.S.C. 4901
270214 U.S.C. 4902
270314 U.S.C. 4903
270414 U.S.C. 4904
290114 U.S.C. 5101
290214 U.S.C. 5102
290314 U.S.C. 5103
290414 U.S.C. 5104
290514 U.S.C. 5106
290614 U.S.C. 5107












Table Showing Disposition of All Sections of Former Title 14


Title 14Former SectionsTitle 14New Sections


11, 3, 4(a), (b)
2467
2aElim.
33, 571
3a481, 465, 488, 576
4Rep.
541
5a–6Rep.
6a42
6b47, 222, 462
6c225
6d224(c)
6e, 6f433(a), (b)
74(c)
8Rep.
941, 43
10Rep.
10a224(c), 226
10b–10fRep.
10g432(a)
10h432(b)
10iRep.
1144, 45
11a47, 48
1247, 48
12aRep.
13485(b)
14Rep.
15182, 183
15a184
15a–1182, 185
15b187, 188
15c187, 189
15d186
15e191
15f190
15g193
15h194
15i192
15jRep.
15k476
16223
16a, 16bRep.
16c223
17223
18223, 224
19, 19a, 20Rep.
20a228, 461
20a–1228
20a–2301
20bRep.
20c228
2141, 225
21a228, 301
21b433(c)
22632
23352
24Rep.
25182
26636
27636
2892(b), 144(a), 145(a)
2988, 92(c), 93(b)
30485(a)
31144(b), 145(b)
31a144(c)
31b93(k)
31c151
32, 33(See former 131, 132)
34632
34–1T. 34 § 450b–1
34aRep.
35351, 365, 367
35a351, 367
35b366
35c367
35d433(d)
36651
37651
38Rep.
39484
40, 40aRep.
41505
41a504
42145(a)
43(See former 127)
43a641(a)
44Rep.
4589(a)
4689(b)
4789(c)
48634(a)
48a91
49148
50432(c)
50aRep. in part, elim. in part
50b640
50c643
50dT. 37 § 31a.
50e433(e).
50f–50jT. 5 §§ 150p–150t
50k90(a)
50l90(b)
50m81
50n82
50o81
5189, 92(i)
5289, 93(a)
5388, 93(a)
5493(c)
5588, 93, (d)
56Rep.
57145(a)
58632
59Rep.
6088
6188(a)
6288
6388
64638
65Rep.
6689
6789
68637
6992(d), 93(h)
70Rep.
71646
72–74Rep.
9193(d), 632
92633
9392(c), 93(b)
9492(c), 93(h)
9592(a), 93(b)
9692(f)
9793(b), (c)
98Rep.
98a92(c), 93(b)
99632
100–102Rep.
103632
10488(a), 89(b)
105–107Rep.
10893(h), (i)
10992(d), 93(h), (i)
11093(m)
11193(e)
11293(b), (c)
121461
121a–121cRep.
121d433(h)
122–127Rep.
127aElim.
128Rep.
129464
130, 130aElim.
13192(i)
132479
132a, 133Rep.
133a475
134478(b)
135478
136Rep.
136a466
137Rep.
138472
141562
142561
143563, 564, 566, 567
144569(a)
145569(b)
146570
147575, 644
148482
16146
161a49
16249
162a230, 232, 243, 303, 313, 423
162bT. 34 § 428
163Rep.
164, 165240, 310
165a241, 311
165b240, 241, 310, 311
166Rep.
167423
167aT. 37 § 26a
167bRep.
167b–1Elim.
167b–2483
167b–3Elim.
167cT. 34 § 399c–1
168246, 315, 364
169233, 241, 306, 311, 356
170425, 635
171234
172233, 245, 306, 314, 356, 363
173230, 303, 353
174421(b)
174a239, 309
175231, 304, 354, 424
175a238, 244
175b235
175c423
175d–175fRep.
176, 177Rep.
178431(a)
178a431(b)
178b431(c)
179Rep.
180432(d)
181432(e)
182433(f)
183433(g)
185357(a)
185a355
185b358
185c359, 360
185d357(a), (c), 423
185e633
186755(e)
191Rep.
19293(m)
193–196500
201226
202Rep.
203226(a)
204226(a), 227
205Rep.
206302, 351
207, 208Rep.
251–259Rep.
260821
261822
262823
263821
264825
265826
266827
266a828
266b829
267830
268831
269Rep.
270832
271893
301751
302752
303754
304751
305753, 754
306755
307756
308757
309758
310759
311755(c)
312760
313761
314, 315Rep.
351753, 823
352891, 892
353Rep.
354894
381–388Rep.



Statutory Notes and Related Subsidiaries
Positive Law; CitationThis title has been enacted into positive law by act Aug. 4, 1949, ch. 393, § 1, 63 Stat. 495, which provided in part that: “Title 14 of the United States Code, entitled ‘Coast Guard’, is hereby revised, codified, and enacted into law, and may be cited as ‘14 U.S.C., § —.’ ”


Effective DateAct Aug. 4, 1949, ch. 393, § 19, 63 Stat. 561, provided that: “This Act shall take effect on the first day of the third month after approval by the President but shall not affect any proceedings commenced by or against any person prior to the effective date of this Act.”


RepealsAct Aug. 4, 1949, ch. 393, § 20, 63 Stat. 561, repealed the sections or parts of sections of the Revised Statutes or Statutes at Large covering provisions codified in this act, with a proviso that “any rights or liabilities now existing under such sections or parts thereof shall not be affected by such repeal”.

Construction of Title I of Pub. L. 115–282Pub. L. 115–282, title I, § 124, Dec. 4, 2018, 132 Stat. 4241, provided that: 
“This title [see Tables for Classification], including the amendments made by this title, is intended only to reorganize title 14, United States Code, and may not be construed to alter—
“(1) the effect of a provision of title 14, United States Code, including any authority or requirement therein;

“(2) a department or agency interpretation with respect to title 14, United States Code; or

“(3) a judicial interpretation with respect to title 14, United States Code.”




Legislative Construction of 1949 Enactment of Title 14Act Aug. 4, 1949, ch. 393, § 3, 63 Stat. 557, provided that: “No inference of a legislative construction is to be drawn by reason of the chapter in Title 14, Coast Guard, as set out in section 1 of this Act, in which any section is placed, nor by reason of the catch lines used in such title.”


SeparabilityAct Aug. 4, 1949, ch. 393, § 2, 63 Stat. 557, provided that: “If any part of Title 14, United States Code, as enacted by section 1 of this Act, shall be held invalid the remainder of such title shall not be affected thereby.”


References to Sections of Title 14 as Redesignated by Pub. L. 115–282Pub. L. 115–282, title I, § 123(a), (b)(1), Dec. 4, 2018, 132 Stat. 4240, provided that:
“(a) Definitions.—In this section [see Tables for classification], the following definitions apply:“(1) Redesignated section.—The term ‘redesignated section’ means a section of title 14, United States Code, that is redesignated by this title [see Tables for classification], as that section is so redesignated.

“(2) Source section.—The term ‘source section’ means a section of title 14, United States Code, that is redesignated by this title, as that section was in effect before the redesignation.


“(b) Reference to Source Section.—“(1) Treatment of reference.—A reference to a source section, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding redesignated section.”





Orders, Rules, and RegulationsAct Aug. 4, 1949, ch. 393, § 4, 63 Stat. 558, provided that: “All orders, rules, and regulations of the Coast Guard in effect under provisions of law superseded or amended by this Act shall, to the extent they would have been authorized under this Act, remain in force and effect as the regulations and orders under the provisions of this Act and shall be administered and enforced under this Act as nearly as may be until specifically repealed, amended, or revised.”


Reduction in Grade, Rank, Pay, Allowances, and BenefitsAct Aug. 4, 1949, ch. 393, § 5, 63 Stat. 558, provided that: “Nothing contained in this Act shall operate to abolish or reduce the grade, rank, rating, pay, allowances, or other benefits to which any person in the Coast Guard is entitled on the effective date of this Act.”



SUBTITLE I—ESTABLISHMENT, POWERS, DUTIES, AND ADMINISTRATION



Chap.

Sec.

1.Establishment and Duties101

3.Composition and Organization301

5.Functions and Powers501

7.Cooperation701

9.Administration901

11.Acquisitions1101



Editorial Notes
Prior ProvisionsA prior analysis for part I of this title “REGULAR COAST GUARD” preceded prior section 1 and consisted of items for chapter 1 “Establishment and Duties” beginning with section 1, chapter 3 “Composition and Organization” beginning with section 41, chapter 5 “Functions and Powers” beginning with section 81, chapter 7 “Cooperation With Other Agencies” beginning with section 141, chapter 9 “Coast Guard Academy” beginning with section 181, chapter 11 “Personnel” beginning with section 211, chapter 13 “Pay, Allowances, Awards, and Other Rights and Benefits” beginning with section 461, chapter 14 “Coast Guard Family Support and Child Care” beginning with section 531, chapter 15 “Acquisitions” beginning with section 561, chapter 17 “Administration” beginning with section 631, chapter 18 “Coast Guard Housing Authorities” beginning with section 680, and chapter 19 “Environmental Compliance and Restoration Program” beginning with section 690, prior to repeal by Pub. L. 115–282, title I, § 102, Dec. 4, 2018, 132 Stat. 4195.

Amendments2018—Pub. L. 115–282, title I, § 102, Dec. 4, 2018, 132 Stat. 4195, inserted subtitle I designation and heading and added items for chapters 1 to 11.


CHAPTER 1—ESTABLISHMENT AND DUTIES



Sec.


101.Establishment of Coast Guard.


102.Primary duties.


103.Department in which the Coast Guard operates.


104.Removing restrictions.


105.Secretary defined.


106.Commandant defined.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 1 “ESTABLISHMENT AND DUTIES” consisted of items 1 “Establishment of Coast Guard”, 2 “Primary duties”, 3 “Department in which the Coast Guard operates”, 4 “Secretary defined”, and 5 “Commandant defined”, prior to repeal by Pub. L. 115–282, title I, § 103(a), Dec. 4, 2018, 132 Stat. 4195.

Amendments2018—Pub. L. 115–282, title I, § 103(a), Dec. 4, 2018, 132 Stat. 4195, inserted chapter 1 designation and heading and added items 101 to 106.


§ 101. Establishment of Coast Guard
The Coast Guard, established January 28, 1915, shall be a military service and a branch of the armed forces of the United States at all times.
(Aug. 4, 1949, ch. 393, 63 Stat. 496, § 1; Pub. L. 94–546, § 1(1), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 112–213, title II, § 217(1), Dec. 20, 2012, 126 Stat. 1555; renumbered § 101, Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 1 (Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 11, 1941, ch. 290, §§ 5, 6(a), 55 Stat. 585).
Said section has been divided. Provisions relating to operation under the Navy in time of war are placed in sections 3 and 4 of this title, and the remainder is in this section.
This section continues the Coast Guard as a military service and branch of the armed forces of the United States at all times. By the act of July 11, 1941, 55 Stat. 585 (title 14, U.S.C., 1946 ed., § 1), the Coast Guard was constituted a branch of the land and naval forces of the United States at all times. This section therefore merely continues an existing agency and codifies existing law on the military status of the Coast Guard, substituting “armed forces” for “land and naval forces” because of the recent establishment of the Department of the Air Force as an “armed force” rather than as a part of the “land and naval forces”. The Coast Guard is designated a service in the Treasury Department except when operating as a service in the Navy. This is a better definition of the status of the Coast Guard than one which defines it as a service under the Treasury Department in time of peace, because the President is authorized to place the Coast Guard under the Navy in time of emergency, which could be in time of peace.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 101 was renumbered section 562 of this title.
For redesignation of prior sections 1 to 100 not listed below as having been previously repealed or omitted, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding this section.
A prior section 5, act Aug. 4, 1949, ch. 393, 63 Stat. 497, which defined the term “Secretary” for purposes of this title, was omitted in the general amendment of this chapter by Pub. L. 112–213, title II, § 217(1), Dec. 20, 2012, 126 Stat. 1555. See section 105 of this title.
A prior section 43, act Aug. 4, 1949, ch. 393, 63 Stat. 498, provided for relative rank of commissioned officers with respect to Army and Navy officers, prior to repeal by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641. See section 741 of Title 10, Armed Forces.
A prior section 45, act Aug. 4, 1949, ch. 393, 63 Stat. 498, related to permanent grade of Commandant on expiration of term, prior to repeal by Pub. L. 86–474, § 1(4), May 14, 1960, 74 Stat. 144.
Prior sections 48 and 49 were repealed by Pub. L. 86–474, § 1(7), May 14, 1960, 74 Stat. 145.
Section 48, act Aug. 4, 1949, ch. 393, 63 Stat. 499, related to permanent grade of that Assistant Commandant and Engineer in Chief on expiration of term.
Section 49, act Aug. 4, 1949, ch. 393, 63 Stat. 499, related to grade and retired pay upon retirement of Assistant Commandant or Engineer in Chief.
A prior section 50a, added Pub. L. 103–206, title II, § 205(b)(1), Dec. 20, 1993, 107 Stat. 2422, related to appointment and grade of Chief of Staff of the Coast Guard, prior to repeal by Pub. L. 111–281, title V, § 511(b), Oct. 15, 2010, 124 Stat. 2952.
A prior section 55, added Pub. L. 111–281, title II, § 214(a), Oct. 15, 2010, 124 Stat. 2915, related to appointment and functions of District Ombudsman, prior to repeal by Pub. L. 112–213, title II, § 216(a), Dec. 20, 2012, 126 Stat. 1555.
A prior section 82, act Aug. 4, 1949, ch. 393, 63 Stat. 500; Sept. 3, 1954, ch. 1263, § 31, 68 Stat. 1237; Pub. L. 85–726, title XIV, § 1404, Aug. 23, 1958, 72 Stat. 808; Pub. L. 89–662, § 2, Oct. 14, 1966, 80 Stat. 912; Pub. L. 94–546, § 1(4), (5), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 97–295, § 2(3), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 99–640, § 10(a)(3), Nov. 10, 1986, 100 Stat. 3549; Pub. L. 103–272, § 5(d), July 5, 1994, 108 Stat. 1373; Pub. L. 104–201, div. A, title XI, § 1122(c), Sept. 23, 1996, 110 Stat. 2687, related to cooperation with Administrator of the Federal Aviation Administration with respect to aids to air navigation, prior to repeal by Pub. L. 112–213, title II, § 216(b), Dec. 20, 2012, 126 Stat. 1555.
A prior section 87, act Aug. 4, 1949, ch. 393, § 1, 63 Stat. 501, related to color and numbering of buoys along coast, or in bays, harbors, sounds, or channels, as indicating whether such buoys were to be passed on the starboard or port hand and prescribed the coloring for buoys in channel ways, prior to repeal by Pub. L. 94–546, § 1(6), (7), Oct. 18, 1976, 90 Stat. 2519.
A prior section 90, act Aug. 4, 1949, ch. 393, 63 Stat. 502; Pub. L. 85–726, title XIV, § 1404, Aug. 23, 1958, 72 Stat. 808; Pub. L. 94–546, § 1(8), Oct. 18, 1976, 90 Stat. 2519, authorized the Coast Guard to operate and maintain floating ocean stations, prior to repeal by Pub. L. 112–213, title II, § 216(c), Dec. 20, 2012, 126 Stat. 1555.

Amendments2018—Pub. L. 115–282 renumbered section 1 of this title as this section.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, text read as follows: “The Coast Guard as established January 28, 1915, shall be a military service and a branch of the armed forces of the United States at all times. The Coast Guard shall be a service in the Department of Homeland Security, except when operating as a service in the Navy.”
2002—Pub. L. 107–296 substituted “Department of Homeland Security” for “Department of Transportation”.
1976—Pub. L. 94–546 substituted “Department of Transportation” for “Treasury Department”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Short Title of 2021 AmendmentPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8271, Jan. 1, 2021, 134 Stat. 4681, provided that: “This subtitle [subtitle E (§§ 8271–8278) of title LVXXXII [LXXXII] of div. G of Pub. L. 116–283, enacting sections 1905, 2131, and 5111 of this title and section 417 of Title 6, Domestic Security, amending section 1903 of this title, and enacting provisions set out as a note under section 1901 of this title] may be cited as the ‘Coast Guard Academy Improvement Act’.”


Short Title of 2018 AmendmentPub. L. 115–265, title III, § 301, Oct. 11, 2018, 132 Stat. 3752, provided that: “This title [enacting provisions set out as a note under section 313 of this title] may be cited as the ‘Coast Guard Blue Technology Center of Expertise Act’.”


Short Title of 2014 AmendmentPub. L. 113–281, § 1, Dec. 18, 2014, 128 Stat. 3022, provided that: “This Act [see Tables for classification] may be cited as the ‘Howard Coble Coast Guard and Maritime Transportation Act of 2014’.”


Short Title of 2012 AmendmentPub. L. 112–213, § 1(a), Dec. 20, 2012, 126 Stat. 1540, provided that: “This Act [see Tables for classification] may be cited as the ‘Coast Guard and Maritime Transportation Act of 2012’.”


Short Title of 2010 AmendmentPub. L. 111–281, title V, § 501, Oct. 15, 2010, 124 Stat. 2951, provided that: “This title [enacting sections 57 to 59, 102, and 200 of this title and section 2116 of Title 46, Shipping, amending sections 47, 50, 51, 52, 93, and 290 of this title and section 3309 of Title 46, repealing section 50a of this title, and enacting provisions set out as a note under section 50 of this title] may be cited as the ‘Coast Guard Modernization Act of 2010’.”


Short Title of 2006 AmendmentPub. L. 109–241, § 1, July 11, 2006, 120 Stat. 516, provided that: “This Act [see Tables for classification] may be cited as the ‘Coast Guard and Maritime Transportation Act of 2006’.”


Short Title of 2004 AmendmentPub. L. 108–293, § 1, Aug. 9, 2004, 118 Stat. 1028, provided that: “This Act [see Tables for classification] may be referred to as the ‘Coast Guard and Maritime Transportation Act of 2004’.”


Short Title of 2002 AmendmentPub. L. 107–295, title III, § 301, Nov. 25, 2002, 116 Stat. 2102, provided that: “This title [amending sections 259, 260, 271, 336, and 511 of this title, sections 1203, 1231a, 2073, 2302, and 2752 of Title 33, Navigation and Navigable Waters, and sections 2110, 2302, 4508, 7302, 8701, and 13110 of Title 46, Shipping, and enacting provisions set out as notes under sections 88 and 92 of this title and section 1113 of Title 33] may be cited as the ‘Coast Guard Personnel and Maritime Safety Act of 2002’.”

Pub. L. 107–295, title IV, § 401, Nov. 25, 2002, 116 Stat. 2113, provided that: “This title [see Tables for classification] may be cited as the ‘Omnibus Maritime and Coast Guard Improvements Act of 2002’.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
Coast Guard transferred to Department of Transportation and all functions, powers, and duties, relating to Coast Guard, of Secretary of the Treasury and of other offices and officers of Department of the Treasury transferred to Secretary of Transportation by Pub. L. 89–670, § 6(b)(1), Oct. 15, 1966, 80 Stat. 931. Section 6(b)(2) of Pub. L. 89–670, however, provided that notwithstanding such transfer of functions, Coast Guard shall operate as part of Navy in time of war or when President directs as provided in section 3 of this title. See section 108 of Title 49, Transportation.

Designation of Coast Guard Headquarters BuildingPub. L. 113–31, Aug. 9, 2013, 127 Stat. 511, provided that:
“SECTION 1. DESIGNATION.“The headquarters building of the Coast Guard on the campus located at 2701 Martin Luther King, Jr., Avenue Southeast in the District of Columbia shall be known and designated as the ‘Douglas A. Munro Coast Guard Headquarters Building’.


“SEC. 2. REFERENCES.“Any reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in section 1 shall be deemed to be a reference to the ‘Douglas A. Munro Coast Guard Headquarters Building’.”







§ 102. Primary duties
The Coast Guard shall—(1) enforce or assist in the enforcement of all applicable Federal laws on, under, and over the high seas and waters subject to the jurisdiction of the United States;

(2) engage in maritime air surveillance or interdiction to enforce or assist in the enforcement of the laws of the United States;

(3) administer laws and promulgate and enforce regulations for the promotion of safety of life and property on and under the high seas and waters subject to the jurisdiction of the United States, covering all matters not specifically delegated by law to some other executive department;

(4) develop, establish, maintain, and operate, with due regard to the requirements of national defense, aids to maritime navigation, icebreaking facilities, and rescue facilities for the promotion of safety on, under, and over the high seas and waters subject to the jurisdiction of the United States;

(5) pursuant to international agreements, develop, establish, maintain, and operate icebreaking facilities on, under, and over waters other than the high seas and waters subject to the jurisdiction of the United States;

(6) engage in oceanographic research of the high seas and in waters subject to the jurisdiction of the United States; and

(7) maintain a state of readiness to assist in the defense of the United States, including when functioning as a specialized service in the Navy pursuant to section 103.

(Aug. 4, 1949, ch. 393, 63 Stat. 496, § 2; Pub. L. 87–396, § 1, Oct. 5, 1961, 75 Stat. 827; Pub. L. 91–278, § 1(1), June 12, 1970, 84 Stat. 304; Pub. L. 93–519, Dec. 13, 1974, 88 Stat. 1659; Pub. L. 99–640, § 6, Nov. 10, 1986, 100 Stat. 3547; Pub. L. 100–448, § 17, Sept. 28, 1988, 102 Stat. 1845; Pub. L. 100–690, title VII, § 7403, Nov. 18, 1988, 102 Stat. 4484; Pub. L. 112–213, title II, § 217(1), Dec. 20, 2012, 126 Stat. 1556; renumbered § 102 and amended Pub. L. 115–282, title I, § 103(b), title III, § 302, Dec. 4, 2018, 132 Stat. 4195, 4243.)

Historical and Revision NotesThis section defines in general terms, for the first time in any statute, all the primary duties of the Coast Guard. It is derived from title 14, U.S.C., 1946 ed., §§ 45, 50k–50o, 51, 52, 53, 55, 60, 61, 62, 63, 98a, 104, 261, 301, title 33, U.S.C., 1946 ed., §§ 720, 720a, 740, 740a, 740b, title 46, U.S.C., 1946 ed., §§ 1 (footnote), 2 (R.S. 1536, 2747, 2758, 2759, 4249; June 23, 1874, ch. 455, § 1, 18 Stat. 220; June 18, 1878, ch. 265, § 4, 20 Stat. 163; July 5, 1884, ch. 221, § 2, 23 Stat. 118; Feb. 14, 1903, ch. 552, § 10, 32 Stat. 829; Apr. 19, 1906, ch. 1640, §§ 1–3, 34 Stat. 123; May 12, 1906, ch. 2454, 34 Stat. 190; June 17, 1910, ch. 301, §§ 6, 7, 36 Stat. 538; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; June 24, 1914, ch. 124, 38 Stat. 387; Mar. 3, 1915, ch. 81, § 5, 38 Stat. 927; Aug. 29, 1916, ch. 417, 39 Stat. 1820; May 22, 1926, ch. 371, § 6, 44 Stat. 626; June 30, 1932, ch. 314, § 501, 47 Stat. 415; May 27, 1936, ch. 463, § 1, 49 Stat. 1380; Aug. 16, 1937, ch. 665, § 3, 50 Stat. 667; Feb. 19, 1941, ch. 8, §§ 2, 201, 55 Stat. 9, 11; July 11, 1941, ch. 290, § 7, 55 Stat. 585; Nov. 23, 1942, ch. 639, § 2(2), 56 Stat. 102; Sept. 30, 1944, ch. 453, § 1, 58 Stat. 759; June 22, 1948, ch. 600, 62 Stat. 574; June 26, 1948, ch. 672, 62 Stat. 1050).
This section contains a codification of functions. It sets forth in general language the primary responsibilities of the Coast Guard: enforcement of all Federal laws on waters to which they have application, safety of life and property at sea, aiding navigation, and readiness to function with the Navy. Having been created in 1915 by the consolidation of the Revenue Cutter Service and the Life Saving Service, the Coast Guard has gradually been given additional duties and responsibilities, such as the assignment of law enforcement powers on the high seas and navigable waters in 1936, the transfer of the Lighthouse Service in 1939, and the transfer of the Bureau of Marine Inspection and Navigation in 1942. Existing along with these other duties has been that of maintaining a state of readiness as a specialized service prepared for active participation with the Navy in time of war. These various interdependent functions of the Service have not been expressed collectively in any statute heretofore, but it is believed desirable to do so in this revision in order to have outlined in general terms in one section the broad scope of the functions of the Coast Guard. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 102 was renumbered section 717 of this title.

Amendments2018—Pub. L. 115–282, § 103(b), renumbered section 2 of this title as this section.
Par. (7). Pub. L. 115–282, § 302, amended par. (7) generally. Prior to amendment, par. (7) read as follows: “maintain a state of readiness to function as a specialized service in the Navy in time of war, including the fulfillment of Maritime Defense Zone command responsibilities.”
2012—Pub. L. 112–213 amended section generally. Prior to amendment, section related to primary duties of the Coast Guard.
1988—Pub. L. 100–690 substituted “United States; shall engage in maritime air surveillance or interdiction to enforce or assist in the enforcement of the laws of the United States; shall administer” for first reference to “United States;”.
Pub. L. 100–448 substituted “Federal laws on, under, and over” for “Federal laws on and under”.
1986—Pub. L. 99–640 inserted “, including the fulfillment of Maritime Defense Zone command responsibilities.”
1974—Pub. L. 93–519 inserted provision requiring Coast Guard to develop, establish, maintain and operate, pursuant to international agreements, icebreaking facilities in waters other than those subject to the jurisdiction of the United States.
1970—Pub. L. 91–278 improved and clarified text, substituting “on and under” for “upon” in clause preceding first semicolon; inserting “and under” after “life and property on” and striking out “on” after “the high seas and” in clause preceding second semicolon; and substituting “icebreaking” for “ice-breaking” and inserting “, under,” after “promotion of safety on” in clause preceding third semicolon, respectively.
1961—Pub. L. 87–396 required Coast Guard to engage in oceanographic research on high seas and in waters subject to jurisdiction of the United States.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 103. Department in which the Coast Guard operates(a) In General.—The Coast Guard shall be a service in the Department of Homeland Security, except when operating as a service in the Navy.

(b) Transfers.—Upon the declaration of war if Congress so directs in the declaration or when the President directs, the Coast Guard shall operate as a service in the Navy, and shall so continue until the President, by Executive order, transfers the Coast Guard back to the Department of Homeland Security. While operating as a service in the Navy, the Coast Guard shall be subject to the orders of the Secretary of the Navy, who may order changes in Coast Guard operations to render them uniform, to the extent such Secretary deems advisable, with Navy operations.

(c) Operation as a Service in the Navy.—Whenever the Coast Guard operates as a service in the Navy—(1) applicable appropriations of the Navy Department shall be available for the expense of the Coast Guard;

(2) applicable appropriations of the Coast Guard shall be available for transfer to the Navy Department;

(3) precedence between commissioned officers of corresponding grades in the Coast Guard and the Navy shall be determined by the date of rank stated by their commissions in those grades;

(4) personnel of the Coast Guard shall be eligible to receive gratuities, medals, and other insignia of honor on the same basis as personnel in the naval service or serving in any capacity with the Navy; and

(5) the Secretary may place on furlough any officer of the Coast Guard and officers on furlough shall receive one half of the pay to which they would be entitled if on leave of absence, but officers of the Coast Guard Reserve shall not be so placed on furlough.


(Aug. 4, 1949, ch. 393, 63 Stat. 496, § 3; Pub. L. 94–546, § 1(2), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 109–241, title II, § 211, July 11, 2006, 120 Stat. 523; Pub. L. 112–213, title II, § 217(1), Dec. 20, 2012, 126 Stat. 1556; renumbered § 103, Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 1 (Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 11, 1941, ch. 290, §§ 5, 6(a), 55 Stat. 585).
Said section has been divided. The provisions relating to when the Coast Guard operates as a service in the Navy are in this section. The provisions relating to the establishment of the Coast Guard are placed in section 1 of this title. The provisions relating to appropriations are placed in section 4 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 103 was renumbered section 563 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 3 of this title as this section.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, text read as follows: “Upon the declaration of war if Congress so directs in the declaration or when the President directs, the Coast Guard shall operate as a service in the Navy, and shall so continue until the President, by Executive order, transfers the Coast Guard back to the Department of Homeland Security. While operating as a service in the Navy, the Coast Guard shall be subject to the orders of the Secretary of the Navy who may order changes in Coast Guard operations to render them uniform, to the extent he deems advisable, with Navy operations.”
2006—Pub. L. 109–241 inserted “if Congress so directs in the declaration” after “Upon the declaration of war”.
2002—Pub. L. 107–296 substituted “Department of Homeland Security” for “Department of Transportation”.
1976—Pub. L. 94–546 substituted “Executive” for “executive” and “Department of Transportation” for “Treasury Department”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 104. Removing restrictions
Any law removing for the duration of a war or national emergency proclaimed by the President any restriction contained in any then-existing law as applied to the Navy, including, but not limited to, restrictions relating to the manner in which purchases may be made and contracts awarded, fiscal operations, and personnel, shall, in the same manner and to the same extent, remove such restrictions as applied to the Coast Guard.
(Aug. 4, 1949, ch. 393, 63 Stat. 550, § 652; renumbered § 104, Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195.)

Historical and Revision NotesThis section is new and provides that any law removing for the duration of a war or national emergency any restriction contained in any then-existing law as applied to the Navy shall operate in the same manner to remove such restrictions as applied to the Coast Guard. Included are restrictions relating to the manner in which purchases may be made and contracts awarded, fiscal operations, and personnel. This provision is designed to enable the Coast Guard to operate as efficiently as the Navy Department in time of war or during a national emergency and would permit the Coast Guard more effectively to maintain itself in a state of military readiness during periods of emergency. Since the Coast Guard operates as part of the Navy in time of war, it is essential that its operations be as flexible and as efficient as those of the Department of which it is to be a part. This section would prevent inadvertent failures specifically to mention the Coast Guard in legislation of the type described in this section from hindering service operations. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 104 was renumbered section 528 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 652 of this title as this section.



§ 105. Secretary defined
In this title, the term “Secretary” means the Secretary of the respective department in which the Coast Guard is operating.
(Aug. 4, 1949, ch. 393, 63 Stat. 497, § 4; May 5, 1950, ch. 169, § 14(u), 64 Stat. 148; Pub. L. 89–444, § 1(1), June 9, 1966, 80 Stat. 195; Pub. L. 112–213, title II, § 217(1), Dec. 20, 2012, 126 Stat. 1557; renumbered § 105, Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195.)

Historical and Revision NotesSubsections (a) and (b) are based on title 14, U.S.C., 1946 ed., § 1 (Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 11, 1941, ch. 290, §§ 5, 6(a), 55 Stat. 585).
Said section has been divided. The provisions relating to appropriations are in this section. The provisions relating to establishment of the Coast Guard are placed in section 1 of this title. The provisions relating to when the Coast Guard operates as a service in the Navy are placed in section 3 of this title.
The substantive changes relating to the availability of appropriations when the Coast Guard is transferred to the Navy were suggested by the Bureau of the Budget (July 11, 1941, ch. 290, § 6 (a), 55 Stat. 585).
Subsection (c) is based on title 14, U.S.C., 1946 ed., § 7 (Aug. 29, 1916, ch. 417, 39 Stat. 600).
Subsection (d) is derived from title 34, U.S.C., 1946 ed., §§ 355 to 356b (Feb. 4, 1919, ch. 14, §§ 2–5, 40 Stat. 1056; Aug. 7, 1942, ch. 551, § 1, 56 Stat. 743).
Said sections authorized medals for presentation “… to any person who, while serving in any capacity with the Navy of the United States . . .”; inasmuch as this language includes the Coast Guard when it is operating under the Navy, this subsection entails no change in existing law.
Subsection (e) is based on title 34, U.S.C., 1946 ed., § 228 (R.S. 1442; Feb. 28, 1942, ch. 11, 59 Stat. 9).
Inasmuch as R.S. 1442 cited above applies to the Navy and Marine Corps as well as the Coast Guard it is not scheduled for repeal but is being amended by section 6 of this act to eliminate reference to the Coast Guard.
Subsection (f) is based on title 14, U.S.C., 1946 ed., § 3 (Aug. 29, 1916, ch. 417, 39 Stat. 600).
Said section has been divided. The provisions concerning applicability of Navy laws to Coast Guard personnel are placed in this section. The provisions of the provisos of title 14, U.S.C., 1946 ed., § 3 are placed in section 571 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 4 of this title as this section.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, section related to operation of Coast Guard as a service in the Navy.
1966—Pub. L. 89–444 made technical changes in subsecs. (d) and (e) by inserting “and” at end of subsec. (d) and substituting a period for “; and” at end of subsec. (e).
1950—Act May 5, 1950, repealed subsec. (f) which provided that personnel of the Coast Guard should be subject to the laws for the government of the Navy.

Statutory Notes and Related Subsidiaries
Effective Date of 1950 AmendmentAct May 5, 1950, ch. 169, § 5, 64 Stat. 145, provided that the amendment made by that section is effective May 31, 1951.



§ 106. Commandant defined
In this title, the term “Commandant” means the Commandant of the Coast Guard.
(Added Pub. L. 115–232, div. C, title XXXV, § 3531(a), Aug. 13, 2018, 132 Stat. 2320, § 5; renumbered § 106, Pub. L. 115–282, title I, § 103(b), Dec. 4, 2018, 132 Stat. 4195.)

Editorial Notes
Prior ProvisionsFor redesignation of prior sections 141 to 296 not listed below as having been previously repealed or renumbered, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding section 101 of this title.
A prior section 182, Aug. 4, 1949, ch. 393, 63 Stat. 508; Pub. L. 88–276, § 5(b), Mar. 3, 1964, 78 Stat. 153; Pub. L. 89–444, § 1(8), June 9, 1966, 80 Stat. 195; Pub. L. 91–278, § 1(4), June 12, 1970, 84 Stat. 304; Pub. L. 94–572, § 1, Oct. 21, 1976, 90 Stat. 2708; Pub. L. 97–295, § 2(8), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 100–448, § 12, Sept. 28, 1988, 102 Stat. 1843; Pub. L. 109–163, div. A, title VI, § 687(d), Jan. 6, 2006, 119 Stat. 3336; Pub. L. 111–281, title IX, § 903(b)(4), Oct. 15, 2010, 124 Stat. 3011; Pub. L. 115–91, div. A, title VI, § 618(a)(2), Dec. 12, 2017, 131 Stat. 1426, related to cadets’ appointment to the Academy and agreement to serve, prior to repeal by Pub. L. 115–282, title I, § 110(c)(2), Dec. 4, 2018, 132 Stat. 4215.
A prior section 193, act Aug. 4, 1949, ch. 393, 63 Stat. 510; Pub. L. 94–546, § 1(16), Oct. 18, 1976, 90 Stat. 2520; Pub. L. 97–322, title I, § 118(b), Oct. 15, 1982, 96 Stat. 1586; Pub. L. 100–448, § 9, Sept. 28, 1988, 102 Stat. 1842; Pub. L. 102–241, § 15, Dec. 19, 1991, 105 Stat. 2213, provided for an Advisory Committee to the Academy, prior to repeal by Pub. L. 112–213, title II, § 216(e), Dec. 20, 2012, 126 Stat. 1555.
A prior section 198, added Pub. L. 109–241, title II, § 209(a), July 11, 2006, 120 Stat. 522, provided for fellowships in Coast Guard history, prior to repeal by Pub. L. 112–213, title II, § 216(f), Dec. 20, 2012, 126 Stat. 1555.
A prior section 200 was renumbered section 199 of this title and subsequently renumbered section 1948 of this title.
Prior sections 212 and 213 were repealed by Pub. L. 103–337, div. A, title V, § 541(f)(5)(A), (h), Oct. 5, 1994, 108 Stat. 2767, effective on the first day of the fourth month beginning after Oct. 5, 1994.
Section 212, added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 177; amended Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865, related to original appointment of permanent commissioned warrant officers in Coast Guard. See section 571 et seq. of Title 10, Armed Forces.
Section 213, added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 178; amended Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865, related to original appointment of permanent warrant officers (W–1) in Coast Guard. See section 571 et seq. of Title 10.
A prior section 216, added Pub. L. 109–241, title II, § 215(a), July 11, 2006, 120 Stat. 525, provided that the initial appointment of the Director of the Boating Safety Office would be in the grade of Captain, prior to repeal by Pub. L. 111–281, title II, § 209, Oct. 15, 2010, 124 Stat. 2912.
Prior sections 221 to 248 were repealed by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.
Section 221, act Aug. 4, 1949, ch. 393, 63 Stat. 512, authorized filling of vacancies in active list of regular commissioned officers.
Section 222, acts Aug. 4, 1949, ch. 393, 63 Stat. 512; May 14, 1960, Pub. L. 86–474, § 1(16), 74 Stat. 146, related to promotion to flag rank.
Section 223, act Aug. 4, 1949, ch. 393, 63 Stat. 512, related to methods and criteria used in filling of vacancies by promotion.
Section 224, act Aug. 4, 1949, ch. 393, 63 Stat. 512, authorized filling of vacancies by appointment.
Section 225, act Aug. 4, 1949, ch. 393, 63 Stat. 513, authorized President to make permanent appointments. See section 571 et seq. of Title 10, Armed Forces.
Section 226, act Aug. 4, 1949, ch. 393, 63 Stat. 513, authorized appointment of temporary commissioned officers.
Section 227, acts Aug. 4, 1949, ch. 393, 63 Stat. 514; May 5, 1950, ch. 169, § 15, 64 Stat. 148, related to promotion and discharge of temporary commissioned officers.
Section 228, act Aug. 4, 1949, ch. 393, 63 Stat. 514, authorized appointment of commissioned warrant officers. See section 571 et seq. of Title 10, Armed Forces.
Section 229, act Aug. 4, 1949, ch. 393, 63 Stat. 514, related to revocation of commissions during first three years of service.
Section 230, acts Aug. 4, 1949, ch. 393, 63 Stat. 514; May 29, 1954, ch. 249, § 19(h), 68 Stat. 167, related to compulsory retirement of commissioned officers, with exception of commissioned warrant officers, at age 62.
Section 231, act Aug. 4, 1949, ch. 393, 63 Stat. 514, related to voluntary retirement after 30 years service.
Section 232, acts Aug. 4, 1949, ch. 393, 63 Stat. 514; Aug. 4, 1955, ch. 553, § 2, 69 Stat. 493, related to voluntary retirement after 20 years service.
Section 233, act Aug. 4, 1949, ch. 393, 63 Stat. 515, related to retirement for disabilities incident to service. See sections 1204 and 1376 of Title 10, Armed Forces. Section had previously been repealed by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408.
Section 234, acts Aug. 4, 1949, ch. 393, 63 Stat. 515; Aug. 3, 1950, ch. 536, § 5, 64 Stat. 406, related to retirement for failure in physical examination for promotion.
Section 235, act Aug. 4, 1949, ch. 393, 63 Stat. 515, related to designation and assembly of a personnel board, its procedure and its recommendations.
Section 236, act Aug. 4, 1949, ch. 393, 63 Stat. 516, related to involuntary retirement after 30 years’ service.
Section 237, act Aug. 4, 1949, ch. 393, 63 Stat. 516, related to involuntary retirement after 10 years’ service.
Section 238, act Aug. 4, 1949, ch. 393, 63 Stat. 516, related to voluntary retirement when out of line of promotion.
Section 239, acts Aug. 4, 1949, ch. 393, 63 Stat. 516; Aug. 3, 1950, ch. 536, § 6, 64 Stat. 406, authorized advancement to a higher grade upon retirement in case of special commendation. Section had previously been repealed by Pub. L. 86–155, § 10(a)(1), (b), Aug. 11, 1959, 73 Stat. 338, effective Nov. 1, 1959.
Section 240, acts Aug. 4, 1949, ch. 393, 63 Stat. 517; Aug. 3, 1950, ch. 536, § 7, 64 Stat. 407, authorized recall of retired officers in time of war or national emergency.
Section 241, acts Aug. 4, 1949, ch. 393, 63 Stat. 517; Aug. 3, 1950, ch. 536, § 8, 64 Stat. 407, related to recall to active duty with the consent of the officer.
Section 242, acts Aug. 4, 1949, ch. 393, 63 Stat. 517; Aug. 3, 1950, ch. 536, § 9, 64 Stat. 407, related to relief of retired officers promoted while on active duty.
Section 243, acts Aug. 4, 1949, ch. 393, 63 Stat. 517; Aug. 3, 1950, ch. 536, § 10, 64 Stat. 407; Aug. 14, 1957, Pub. L. 85–144, § 1, 71 Stat. 366, related to retirement in cases where a higher grade has been held.
Section 244, act Aug. 4, 1949, ch. 393, 63 Stat. 517, related to resignation when out of line of promotion.
Section 245, act Aug. 4, 1949, ch. 393, 63 Stat. 517, related to retiring or dropping for disabilities not incident to service. See section 1207 of Title 10, Armed Forces. Section had previously been repealed by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408.
Section 246, act Aug. 4, 1949, ch. 393, 63 Stat. 518, related to dropping for disabilities due to vicious habits. See section 1207 of Title 10. Section had previously been repealed by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408.
Section 247, added act Aug. 9, 1955, ch. 684, § 1(2), 69 Stat. 620; amended May 14, 1960, Pub. L. 86–474, § 1(17), 74 Stat. 146, related to involuntary retirement of rear admirals and to their retention on active list.
Section 248, added act Aug. 9, 1955, ch. 684, § 1(2), 69 Stat. 620, related to involuntary retirement of captains and to their retention on active list.
A prior section 277, added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 183, provided that warrant officers could be temporarily promoted to higher warrant officer grades under regulations prescribed by Secretary, prior to repeal by Pub. L. 104–324, title II, § 210(a), Oct. 19, 1996, 110 Stat. 3915, with such repeal not to be construed to affect the status of any warrant officer then serving under a temporary promotion.
A prior section 293, added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187; amended Pub. L. 99–348, title II, § 205(b)(5), July 1, 1986, 100 Stat. 700, mandated retirement of any regular commissioned officer, except a commissioned warrant officer, at age 62, prior to repeal by Pub. L. 111–281, title II, § 215(a), Oct. 15, 2010, 124 Stat. 2916.

Amendments2018—Pub. L. 115–282 renumbered section 5 of this title as this section.

Statutory Notes and Related Subsidiaries

Definition of Commandant
Pub. L. 116–283, div. G, § 8002, Jan. 1, 2021, 134 Stat. 4633, provided that: “In this division [div. G of Pub. L. 116–283, see Tables for classification], the term ‘Commandant’ means the Commandant of the Coast Guard.”





CHAPTER 3—COMPOSITION AND ORGANIZATION



Sec.


301.Grades and ratings.


302.Commandant; appointment.


303.Retirement of Commandant or Vice Commandant.


304.Vice Commandant; appointment.


305.Vice admirals.


306.Retirement.


307.Vice admirals and admiral, continuity of grade.


308.Chief Acquisition Officer.


309.Office of the Coast Guard Reserve; Director.


310.Chief of Staff to President: appointment.


311.Captains of the port.


312.Prevention and response workforces.


313.Centers of expertise for Coast Guard prevention and response.


314.Marine industry training program.


315.Training course on workings of Congress.


316.National Coast Guard Museum.


317.United States Coast Guard Band; composition; director.


318.Environmental Compliance and Restoration Program.


319.Land-based unmanned aircraft system program.


320.Coast Guard Junior Reserve Officers’ Training Corps.


321.Congressional affairs; Director.


322.Redistricting notification requirement.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 3 “COMPOSITION AND ORGANIZATION” consisted of items 41 “Grades and ratings”, 41a “Active duty promotion list”, 42 “Number and distribution of commissioned officers on active duty promotion list”, 44 “Commandant; appointment”, 46 “Retirement of Commandant or Vice Commandant”, 47 “Vice Commandant; appointment”, 50 “Vice admirals”, 51 “Retirement”, 52 “Vice admirals and admiral, continuity of grade”, 53 “Office of the Coast Guard Reserve; Director”, 54 “Chief of Staff to President: appointment”, 56 “Chief Acquisition Officer”, 57 “Prevention and response workforces”, 58 “Centers of expertise for Coast Guard prevention and response”, 59 “Marine industry training programs”, and 60 “Training course on workings of Congress”, prior to repeal by Pub. L. 115–282, title I, § 104(a), Dec. 4, 2018, 132 Stat. 4196.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8211(b), title LVXXXV [LXXXV], § 8501(b)(1), Jan. 1, 2021, 134 Stat. 4649, 4746, added items 321 and 322.
2019—Pub. L. 116–92, div. A, title V, § 519(b), Dec. 20, 2019, 133 Stat. 1351, added item 320.
2018—Pub. L. 115–282, title I, § 104(a), title III, § 304(c)(1), Dec. 4, 2018, 132 Stat. 4196, 4245, inserted chapter 3 designation and heading and added items 301 to 319.


§ 301. Grades and ratings
In the Coast Guard there shall be admirals (two); vice admirals; rear admirals; rear admirals (lower half); captains; commanders; lieutenant commanders; lieutenants; lieutenants (junior grade); ensigns; chief warrant officers; cadets; warrant officers; and enlisted members. Enlisted members shall be distributed in ratings established by the Secretary.
(Aug. 4, 1949, ch. 393, 63 Stat. 497, § 41; Aug. 10, 1956, ch. 1041, §§ 6, 53, 70A Stat. 620, 679; Pub. L. 86–474, § 1(1), May 14, 1960, 74 Stat. 144; Pub. L. 92–451, § 1(1), Oct. 2, 1972, 86 Stat. 755; Pub. L. 97–417, § 2(1), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 98–557, § 15(a)(3)(B), (C), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–145, title V, § 514(a)(2), Nov. 8, 1985, 99 Stat. 628; Pub. L. 103–337, div. A, title V, § 541(f)(4), Oct. 5, 1994, 108 Stat. 2766; Pub. L. 114–120, title II, § 201(a), Feb. 8, 2016, 130 Stat. 33; renumbered § 301, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Historical and Revision Notes
1949 ActBased on title 14, U.S.C., 1946 ed., §§ 5, 9, 21 (Apr. 12, 1902, ch. 501, § 1, 32 Stat. 100; Jan. 28, 1915, ch. 20, § 2, 38 Stat. 801; May 18, 1920, ch. 190, § 8, 41 Stat. 603; June 5, 1920, ch. 235, § 1, 41 Stat. 879; Jan. 12, 1923, ch. 25, §§ 1, 2, 42 Stat. 1130; July 3, 1926, ch. 742, §§ 3, 9, 10, 44 Stat. 815, 817).
The grades of vice admiral and rear admiral are added to make provision for the commissioned officer personnel structure of the service as provided for in this revision. The entire rating structure for enlisted men is left to the administrative discretion of the Secretary, as in the past, for reasons of flexibility.
The last two paragraphs of said section 5 are obsolete and have been omitted.
Changes were made in phraseology. 81st Congress, House Report No. 557.









1956 Act


Revised sectionSource (U.S. Code)Source (Statutes at Large)


4114:41.34:135a(a) (less last sentence, as applicable to temporary appointments).Aug. 4, 1949, ch. 393, § 1(41), 63 Stat. 497.May 29, 1954, ch. 249, § 3(a) (less 3d and last sentences, as applicable to temporary appointments), 68 Stat. 157.



Editorial Notes
Prior ProvisionsA prior section 301, act Aug. 4, 1949, ch. 393, 63 Stat. 518, related to permanent appointment of warrant officers, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177. See section 571 et seq. of Title 10, Armed Forces.

Amendments2018—Pub. L. 115–282 renumbered section 41 of this title as this section.
2016—Pub. L. 114–120 substituted “admirals (two);” for “an admiral,”.
1994—Pub. L. 103–337 substituted “chief warrant officers; cadets; warrant officers;” for “chief warrant officers, W–4; chief warrant officers, W–3; chief warrant officers, W–2; cadets; warrant officers, W–1;”.
1985—Pub. L. 99–145 substituted “rear admirals (lower half)” for “commodores”.
1984—Pub. L. 98–557 substituted “members” for “men” in two places.
1983—Pub. L. 97–417 inserted “commodores;” after “rear admirals;”.
1972—Pub. L. 92–451 substituted “vice admirals” for “a vice admiral”.
1960—Pub. L. 86–474 inserted the grade of admiral.
1956—Act Aug. 10, 1956, repealed and reenacted section by general amendment thereby substituting “chief warrant officers, W–4; chief warrant officers, W–3; chief warrant officers, W–2” for “commissioned warrant officers”, and “warrant officers, W–1” for “warrant officers”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective on the first day of the fourth month beginning after Oct. 5, 1994, see section 541(h) of Pub. L. 103–337, set out as a note under section 571 of Title 10, Armed Forces.

Effective Date of 1972 AmendmentAmendment by Pub. L. 92–451 effective Oct. 2, 1972, except that continuation boards may not be held until one year thereafter, see section 3 of Pub. L. 92–451, set out as a note under section 2151 of this title.



§ 302. Commandant; appointment
The President may appoint, by and with the advice and consent of the Senate, one Commandant for a period of four years, who may be reappointed for further periods of four years, who shall act as Chief of the Coast Guard. The term of an appointment, and any reappointment, shall begin on June 1 of the appropriate year and end on May 31 of the appropriate year, except that, in the event of death, retirement, resignation, or reassignment, or when the needs of the Service demand, the Secretary may alter the date on which a term begins or ends if the alteration does not result in the term exceeding a period of 4 years. The Commandant shall be appointed from the officers on the active duty promotion list serving above the grade of captain who have completed at least ten years of active service as a commissioned officer in the Coast Guard. The Commandant while so serving shall have the grade of admiral.
(Aug. 4, 1949, ch. 393, 63 Stat. 498, § 44; Pub. L. 86–474, § 1(3), May 14, 1960, 74 Stat. 144; Pub. L. 88–130, § 1(3), Sept. 24, 1963, 77 Stat. 175; Pub. L. 89–444, § 1(3), June 9, 1966, 80 Stat. 195; Pub. L. 92–451, § 1(3), Oct. 2, 1972, 86 Stat. 755; Pub. L. 113–281, title II, § 202, Dec. 18, 2014, 128 Stat. 3024; renumbered § 302, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 11 (Apr. 16, 1908, ch. 145, §§ 1, 2, 35 Stat. 61; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; Jan. 12, 1923, ch. 25, § 2, 42 Stat. 1130; Apr. 23, 1930, ch. 211, 46 Stat. 253; June 9, 1937, ch. 309, § 1, 50 Stat. 252; June 6, 1940, ch. 257, § 1(a), 54 Stat. 246).
Said section has been divided. The provisions of the first proviso are placed in section 45 of this title, and the remainder is placed in this section.
The grade of the Commandant is fixed as vice admiral rather than that prescribed for Bureau Chiefs of the Navy. The additional qualifications that an officer appointed Commandant must have at least 10 years commissioned service in the Coast Guard has been inserted. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 302, act Aug. 4, 1949, ch. 393, 63 Stat. 518, related to temporary appointments of warrant officers, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282 renumbered section 44 of this title as this section.
2014—Pub. L. 113–281 inserted after first sentence “The term of an appointment, and any reappointment, shall begin on June 1 of the appropriate year and end on May 31 of the appropriate year, except that, in the event of death, retirement, resignation, or reassignment, or when the needs of the Service demand, the Secretary may alter the date on which a term begins or ends if the alteration does not result in the term exceeding a period of 4 years.”
1972—Pub. L. 92–451 substituted “above the grade of captain” for “in the grade of captain or above” in second sentence.
1966—Pub. L. 89–444 struck out provision that the position of an officer appointed Commandant be filled by promotion according to law.
1963—Pub. L. 88–130 substituted “officers on the active duty promotion list serving in the grade of” for “active list of officers who hold a permanent commission as”, required qualifying period of 10 years commissioned service to be “active” service, and struck out “, pay, and allowances” before “of admiral”.
1960—Pub. L. 86–474 substituted “active list of officers” for “active list of line officers”, “captain or above” for “commander or above”, and “allowances of admiral” for “allowances of vice admiral”.

Statutory Notes and Related Subsidiaries
Effective Date of 1972 AmendmentAmendment by Pub. L. 92–451 effective Oct. 2, 1972, except that continuation boards may not be held until one year thereafter, see section 3 of Pub. L. 92–451, set out as a note under section 2151 of this title.

Effective Date of Higher Grade and Increased Pay and AllowancesPub. L. 86–474, § 2, May 14, 1960, 74 Stat. 146, provided that: “The increased grade of admiral for the Commandant and vice admiral for the Assistant Commandant [now Vice Commandant], including the pay and allowances applicable to such grades, shall be effective on the first day of the month following enactment of this Act [May 14, 1960].”


Savings ProvisionPub. L. 86–474, § 3, May 14, 1960, 74 Stat. 146, provided that: “Except as provided by section 2 [set out as a note under this section], the amendments by section 1 [amending sections 41, 42, 44, 46, 47, 186 to 191, 222, 247(c), 365, and 462 of this title, and repealing sections 45, 48, and 49 of this title] shall not operate to change or deprive the present incumbents serving as Commandant, Assistant Commandant [now Vice Commandant], and Engineer in Chief of any rights, benefits and privileges appertaining to such offices on the day preceding the date of enactment of this Act [May 14, 1960], nor to divest them of their offices for the terms appointed.”




§ 303. Retirement of Commandant or Vice Commandant(a)(1) A Commandant who is not reappointed shall be retired with the grade of admiral at the expiration of the appointed term, except as provided in section 306(d) of this title.

(2) A Vice Commandant who is not reappointed or appointed Commandant shall be retired with the grade of admiral at the expiration of the appointed term, except as provided in section 306(d).


(b) A Commandant or Vice Commandant who is retired for physical disability shall be placed on the retired list with the grade of admiral.

(c) An officer who is retired prior to the expiration of the officer’s term, while serving as Commandant or Vice Commandant, may, in the discretion of the President, be retired with the grade of admiral.

(d) Retirement under this section is subject to section 2501(a) of this title.

(Aug. 4, 1949, ch. 393, 63 Stat. 499, § 46; Pub. L. 86–474, § 1(5), May 14, 1960, 74 Stat. 144; Pub. L. 88–130, § 1(4), Sept. 24, 1963, 77 Stat. 175; Pub. L. 89–444, § 1(4), (5), June 9, 1966, 80 Stat. 195; Pub. L. 97–295, § 2(1), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 99–348, title II, § 205(b)(1), July 1, 1986, 100 Stat. 699; Pub. L. 103–206, title II, § 204(a), Dec. 20, 1993, 107 Stat. 2421; Pub. L. 114–120, title II, § 209(2), Feb. 8, 2016, 130 Stat. 40; Pub. L. 115–232, div. C, title XXXV, § 3528(a), Aug. 13, 2018, 132 Stat. 2318; renumbered § 303 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4196, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8201(a), Jan. 1, 2021, 134 Stat. 4641.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 161 (Jan. 12, 1923, ch. 25, § 2, 42 Stat. 1130; June 25, 1936, ch. 808, 49 Stat. 1924; June 9, 1937, ch. 309, § 1, 50 Stat. 252; June 6, 1940, ch. 257, § 1(a), 54 Stat. 246).
Provision is added for retirement of the Commandant with the grade and pay of vice admiral after 3 years service, in the discretion of the President, regardless of total length of service. Provision is also added for retirement with the grade and pay of vice admiral in case of physical disability. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 303, act Aug. 4, 1949, ch. 393, 63 Stat. 518, required compulsory retirement of warrant officers reaching age of sixty-two years, with retired pay of grade with which retired, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2021—Subsec. (d). Pub. L. 116–283 added subsec. (d).
2018—Pub. L. 115–282, § 104(b), renumbered section 46 of this title as this section.
Pub. L. 115–232, § 3528(a)(1), inserted “or Vice Commandant” after “Commandant” in section catchline.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 306(d)” for “section 51(d)” in pars. (1) and (2).
Pub. L. 115–232, § 3528(a)(2), (3), designated existing provisions as par. (1) and added par. (2).
Subsec. (b). Pub. L. 115–232, § 3528(a)(4), inserted “or Vice Commandant” after “Commandant”.
Subsec. (c). Pub. L. 115–232, § 3528(a)(4), (5), inserted “or Vice Commandant” after “Commandant” and substituted “the officer’s” for “his”.
2016—Subsec. (a). Pub. L. 114–120 substituted “section” for “subsection”.
1993—Subsec. (a). Pub. L. 103–206 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Any Commandant who is not reappointed shall, at the expiration of his term, be retired with the grade of admiral.”
1986—Pub. L. 99–348 struck out “and retired pay computed at the highest rates of basic pay applicable to him while he served as Commandant” after “admiral” in subsecs. (a) to (c).
1982—Subsec. (a). Pub. L. 97–295 substituted “Commandant” for “commandant”.
1966—Subsec. (c). Pub. L. 89–444, § 1(4), removed requirement that the Commandant serve 2½ years as Commandant before being eligible for retirement with the grade of admiral and retired pay computed at the highest rates of basic pay applicable to him while he served as Commandant.
Subsec. (d). Pub. L. 89–444, § 1(5), repealed subsec. (d) which provided that a Commandant who retired within 2½ years of the date of his original appointment as Commandant would retire in his permanent grade and with the retired pay of that grade.
1963—Subsecs. (a) to (c). Pub. L. 88–130 substituted “of admiral and retired pay computed at the highest rates of basic pay applicable to him while he served as Commandant” for “and retired pay of admiral”.
1960—Pub. L. 86–474 authorized any Commandant who is not reappointed at the expiration of his term to be retired with the grade and retired pay of admiral, directed placement on the retired list with the grade and retired pay of admiral for a Commandant who is retired for physical disability, reduced from three to two and one-half years the period that the Commandant must serve before he may voluntarily apply retirement without regard to total length of service, and provided that any Commandant who retires within two and one-half years of the date of his original appointment as Commandant shall retire in his permanent grade and with the retired pay of that grade.



§ 304. Vice Commandant; appointment
The President may appoint, by and with the advice and consent of the Senate, one Vice Commandant who shall rank next after the Commandant, shall perform such duties as the Commandant may prescribe and shall act as Commandant during the absence or disability of the Commandant or in the event that there is a vacancy in the office of Commandant. The Vice Commandant shall be selected from the officers on the active duty promotion list serving above the grade of captain. The Commandant shall make recommendation for such appointment. The Vice Commandant shall, while so serving, have the grade of admiral with pay and allowances of that grade. The appointment and grade of a Vice Commandant shall be effective on the date the officer assumes that duty, and shall terminate on the date the officer is detached from that duty, except as provided in section 306(d) of this title.
(Aug. 4, 1949, ch. 393, 63 Stat. 499, § 47; Pub. L. 86–474, § 1(6), May 14, 1960, 74 Stat. 144; Pub. L. 88–130, § 1(5), (6), Sept. 24, 1963, 77 Stat. 175; Pub. L. 89–444, § 1(6), (7), June 9, 1966, 80 Stat. 195; Pub. L. 92–451, § 1(4), Oct. 2, 1972, 86 Stat. 755; Pub. L. 97–295, § 2(2), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 99–348, title II, § 205(b)(2), July 1, 1986, 100 Stat. 700; Pub. L. 103–206, title II, § 204(b)(1), Dec. 20, 1993, 107 Stat. 2421; Pub. L. 111–281, title V, § 511(f)(1), (g), Oct. 15, 2010, 124 Stat. 2952, 2953; Pub. L. 114–120, title II, §§ 201(b), 209(3), Feb. 8, 2016, 130 Stat. 33, 40; renumbered § 304 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4196, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 11a, 12 (Apr. 16, 1908, ch. 145, §§ 1, 2, 35 Stat. 61; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; Jan. 12, 1923, ch. 25, § 2, 42 Stat. 1130; May 24, 1939, ch. 148, §§ 2, 3, 53 Stat. 757; June 6, 1940, ch. 257, §§ 1(b), 3, 54 Stat. 246; July 23, 1947, ch. 301, § 2, 61 Stat. 410; May 19, 1948, ch. 305, 62 Stat. 239).
Said sections have been divided. The provisions of the proviso of title 14, U.S.C., 1946 ed., § 11a, and the first proviso of title 14, U.S.C., 1946 ed., § 12, are placed in section 48 of this title and the remainder is placed in this section.
The provisions regarding appointment of the Assistant Commandant and Engineer in Chief are coordinated, inasmuch as these positions are about equal in the Coast Guard organization. The qualification that the Engineer in Chief be appointed from the active list of engineering officers is changed to the active list of officers who have qualified for engineering duty, because there is no longer any provision for a corps of engineering officers. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 304, act Aug. 4, 1949, ch. 393, 63 Stat. 518, provided for voluntary retirement of warrant officers after thirty years’ service, with retired pay of grade with which retired, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 306(d)” for “section 51(d)”.
Pub. L. 115–282, § 104(b), renumbered section 47 of this title as this section.
2016—Pub. L. 114–120, § 209(3), substituted “Commandant” for “commandant” in section catchline.
Pub. L. 114–120, § 201(b), substituted “grade of admiral” for “grade of vice admiral”.
2010—Pub. L. 111–281 substituted “Vice commandant; appointment” for “Vice Commandant; assignment” in section catchline and “section 51(d)” for “subsection 51(d)” in text.
1993—Pub. L. 103–206 struck out “; retirement” after “assignment” in section catchline, struck out “(a)” before “The President may appoint”, substituted “The appointment and grade of a Vice Commandant shall be effective on the date the officer assumes that duty, and shall terminate on the date the officer is detached from that duty, except as provided in subsection 51(d) of this title.” for “The appointment of a Vice Commandant shall be effective on the date the officer assumes such duty, and shall terminate on the date he is detached from such duty.”, and struck out subsecs. (b) to (d) which read as follows:
“(b) A Vice Commandant, while so serving, who is retired for physical disability shall be placed on the retired list with the grade of vice admiral.
“(c) An officer who is retired while serving as Vice Commandant, or who, after serving at least two and one-half years as Vice Commandant, is retired after completion of that service while serving in a lower rank or grade, may, in the discretion of the President, be retired with the grade of vice admiral.
“(d) An officer who, after serving less than two and one-half years as Vice Commandant, is retired after completion of that service while serving in a lower rank or grade, shall be retired in his permanent grade.”
1986—Subsecs. (b), (c). Pub. L. 99–348, § 205(b)(2)(A), struck out “and retired pay” after “with the grade”.
Subsec. (d). Pub. L. 99–348, § 205(b)(2)(B), struck out “and with the retired pay of that grade” after “permanent grade”.
1982—Subsec. (a). Pub. L. 97–295 substituted “a” for “an” before “Vice Commandant”.
1972—Subsec. (a). Pub. L. 92–451 substituted “Vice Commandant” for “Assistant Commandant” in four places, and “above the grade of captain” for “in the grade of captain or above” in second sentence.
Subsec. (b). Pub. L. 92–451 substituted “A Vice Commandant” for “An Assistant Commandant”.
Subsecs. (c), (d). Pub. L. 92–451 substituted “Vice Commandant” for “Assistant Commandant” wherever appearing.
1966—Subsec. (c). Pub. L. 89–444, § 1(6), struck out requirement that Assistant Commandant serve 2½ years as Assistant Commandant before becoming eligible for retirement with the grade and pay of vice admiral.
Subsec. (d). Pub. L. 89–444, § 1(7), struck out provision that section 334 of this title, which covers cases of retirement when a higher grade has been held, shall not apply to an officer retiring within 2½ years of the date of his original assignment as Assistant Commandant.
1963—Subsec. (a). Pub. L. 88–130, § 1(5), substituted “officers on the active duty promotion list serving in the grade of captain or above” for “active list of officers who hold a permanent commission as captain or above”.
Subsec. (d). Pub. L. 88–130, § 1(6), substituted “section 334” for “section 243”.
1960—Pub. L. 86–474 amended section generally, and, among other changes, required Assistant Commandant to be appointed from the active list of officers who hold a permanent commission as captain or above, raised grade of Assistant Commandant from rear admiral to vice admiral, increased his pay and allowances from that of a rear admiral (upper half) to that of a vice admiral, struck out provisions which related to an Engineer in Chief, and added subsecs. (b) to (d).

Statutory Notes and Related Subsidiaries
Effective Date of 1972 AmendmentAmendment by Pub. L. 92–451 effective Oct. 2, 1972, except that continuation boards may not be held until one year thereafter, see section 3 of Pub. L. 92–451, set out as a note under section 2151 of this title.

Effective Date of Higher Grade and Increased Pay and AllowancesThe increased grade of vice admiral for the Vice Commandant, including the pay and allowances applicable to such grade, effective on the first day of the month following May 14, 1960, see section 2 of Pub. L. 86–474, set out as a note under section 302 of this title.



§ 305. Vice admirals(a)(1) The President may—(A) designate, within the Coast Guard, no more than five positions of importance and responsibility that shall be held by officers who, while so serving—(i) shall have the grade of vice admiral, with the pay and allowances of that grade; and

(ii) shall perform such duties as the Commandant may prescribe, except that if the President designates five such positions, one position shall be the Chief of Staff of the Coast Guard; and


(B) designate, within the executive branch, other than within the Coast Guard or the National Oceanic and Atmospheric Administration, positions of importance and responsibility that shall be held by officers who, while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade.


(2) The President may appoint, by and with the advice and consent of the Senate, and reappoint, by and with the advice and consent of the Senate, to any such position an officer of the Coast Guard who is serving on active duty above the grade of captain. The Commandant shall make recommendations for such appointments.

(3)(A) Except as provided in subparagraph (B), one of the vice admirals designated under paragraph (1)(A) must have at least 10 years experience in vessel inspection, marine casualty investigations, mariner licensing, or an equivalent technical expertise in the design and construction of commercial vessels, with at least 4 years of leadership experience at a staff or unit carrying out marine safety functions and shall serve as the principal advisor to the Commandant on these issues.

(B) The requirements of subparagraph (A) do not apply to such vice admiral if the subordinate officer serving in the grade of rear admiral with responsibilities for marine safety, security, and stewardship possesses that experience.


(4) Prior to making a recommendation to the President for the nomination of an officer for appointment to a position of importance and responsibility under this section, which appointment would result in the initial appointment of the officer concerned in the grade of vice admiral, the Commandant shall consider all officers determined to be among the best qualified for such position.


(b)(1) The appointment and the grade of vice admiral shall be effective on the date the officer assumes that duty and, except as provided in paragraph (2) of this subsection or in section 306(d) of this title, shall terminate on the date the officer is detached from that duty.

(2) An officer who is appointed to a position designated under subsection (a) shall continue to hold the grade of vice admiral—(A) while under orders transferring the officer to another position designated under subsection (a), beginning on the date the officer is detached from that duty and terminating on the date before the day the officer assumes the subsequent duty, but not for more than 60 days;

(B) while hospitalized, beginning on the day of the hospitalization and ending on the day the officer is discharged from the hospital, but not for more than 180 days;

(C) at the discretion of the Secretary, while awaiting orders after being relieved from the position, beginning on the day the officer is relieved from the position, but not for more than 60 days; and

(D) while awaiting retirement, beginning on the date the officer is detached from duty and ending on the day before the officer’s retirement, but not for more than 60 days.



(c)(1) An appointment of an officer under subsection (a) does not vacate the permanent grade held by the officer.

(2) An officer serving in a grade above rear admiral who holds the permanent grade of rear admiral (lower half) shall be considered for promotion to the permanent grade of rear admiral as if the officer was serving in the officer’s permanent grade.


(d) Whenever a vacancy occurs in a position designated under subsection (a), the Commandant shall inform the President of the qualifications needed by an officer serving in that position or office to carry out effectively the duties and responsibilities of that position or office.

(Added Pub. L. 92–451, § 1(5), Oct. 2, 1972, 86 Stat. 755, § 50; amended Pub. L. 103–206, title II, § 204(c), Dec. 20, 1993, 107 Stat. 2421; Pub. L. 111–281, title V, § 511(a), Oct. 15, 2010, 124 Stat. 2951; Pub. L. 111–330, § 1(5), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 114–120, title II, § 202, Feb. 8, 2016, 130 Stat. 33; renumbered § 305 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4196, 4240; Pub. L. 116–283, div. A, title V, § 551(b)(2), Jan. 1, 2021, 134 Stat. 3630.)

Editorial Notes
Prior ProvisionsA prior section 305, act Aug. 4, 1949, ch. 393, 63 Stat. 518, provided for voluntary retirement after twenty years’ service, with retired pay of grade with which retired, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2021—Subsec. (a)(4). Pub. L. 116–283 added par. (4).
2018—Pub. L. 115–282, § 104(b), renumbered section 50 of this title as this section.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 306(d)” for “section 51(d)”.
2016—Subsec. (a)(1). Pub. L. 114–120, § 202(1)(A), added par. (1) and struck out former par. (1) which read as follows: “The President may designate no more than 4 positions of importance and responsibility that shall be held by officers who—
“(A) while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade; and
“(B) shall perform such duties as the Commandant may prescribe.”
Subsec. (a)(3)(A). Pub. L. 114–120, § 202(1)(B), substituted “under paragraph (1)(A)” for “under paragraph (1)”.
Subsec. (b)(2)(C), (D). Pub. L. 114–120, § 202(2), added subpar. (C) and redesignated former subpar. (C) as (D).
2010—Pub. L. 111–281, § 511(a), as amended by Pub. L. 111–330, amended section generally. Prior to amendment, section provided for the appointment of a Commander, Atlantic Area, and a Commander, Pacific Area, each having the grade of vice admiral with pay and allowances of that grade.
1993—Subsec. (b). Pub. L. 103–206 substituted “The appointment and grade of an area commander shall be effective on the date the officer assumes that duty, and shall terminate on the date the officer is detached from that duty, except as provided in subsection 51(d) of this title.” for “The appointment of an area commander is effective on the date the officer assumes that duty, and terminates on the date he is detached from that duty.”

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(5) is effective with the enactment of Pub. L. 111–281.

Effective DateSection effective Oct. 2, 1972, except that continuation boards may not be held until one year there­after, see section 3 of Pub. L. 92–451, set out as an Effective Date of 1972 Amendment note under section 2151 of this title.

Treatment of Incumbents; TransitionPub. L. 111–281, title V, § 511(h)(1), Oct. 15, 2010, 124 Stat. 2953, provided that:
“Notwithstanding any other provision of law, an officer who, on the date of enactment of this Act [Oct. 15, 2010], is serving as Chief of Staff, Commander, Atlantic Area, or Commander, Pacific Area—
“(A) shall continue to have the grade of vice admiral with pay and allowance of that grade until such time that the officer is relieved of his duties and appointed and confirmed to another position as a vice admiral or admiral; or

“(B) for the purposes of transition, may continue at the grade of vice admiral with pay and allowance of that grade, for not more than 1 year after the date of enactment of this Act, to perform the duties of the officer’s former position and any other such duties that the Commandant prescribes.”






§ 306. Retirement(a) An officer, other than the Commandant or Vice Commandant, who, while serving in the grade of admiral or vice admiral, is retired for physical disability shall be placed on the retired list with the highest grade in which that officer served satisfactorily, as determined under section 2501 of this title.

(b) An officer, other than the Commandant or Vice Commandant, who is retired while serving in the grade of admiral or vice admiral, or who, after serving at least 2½ years in the grade of admiral or vice admiral, is retired while serving in a lower grade, may in the discretion of the President, be retired with the highest grade in which that officer served satisfactorily, as determined under section 2501 of this title.

(c) An officer, other than the Commandant or Vice Commandant, who, after serving less than 2½ years in the grade of admiral or vice admiral, is retired while serving in a lower grade, shall be retired in his permanent grade if performance of duties in such grade is determined to have been satisfactory pursuant to section 2501 of this title.

(d) An officer serving in the grade of admiral or vice admiral shall continue to hold that grade—(1) while being processed for physical disability retirement, beginning on the day of the processing and ending on the day that officer is retired, but not for more than 180 days; and

(2) while awaiting retirement, beginning on the day that officer is relieved from the position of Commandant, Vice Commandant, or Vice Admiral and ending on the day before the officer’s retirement, but not for more than 60 days.


(Added Pub. L. 92–451, § 1(5), Oct. 2, 1972, 86 Stat. 755, § 51; amended Pub. L. 99–348, title II, § 205(b)(3), July 1, 1986, 100 Stat. 700; Pub. L. 103–206, title II, §§ 204(d), 205(c), Dec. 20, 1993, 107 Stat. 2421, 2422; Pub. L. 111–281, title V, § 511(c), Oct. 15, 2010, 124 Stat. 2952; Pub. L. 114–120, title II, § 201(c), Feb. 8, 2016, 130 Stat. 33; Pub. L. 115–232, div. C, title XXXV, § 3528(b), Aug. 13, 2018, 132 Stat. 2318; renumbered § 306, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8201(b), Jan. 1, 2021, 134 Stat. 4641.)

Editorial Notes
Prior ProvisionsA prior section 306, act Aug. 4, 1949, ch. 393, 63 Stat. 519, related to retirement for disabilities incident to service, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177. See sections 1204 and 1376 of Title 10, Armed Forces.

Amendments2021—Subsec. (a). Pub. L. 116–283, § 8201(b)(1), inserted “satisfactorily, as determined under section 2501 of this title” before period at end.
Subsec. (b). Pub. L. 116–283, § 8201(b)(2), inserted “satisfactorily, as determined under section 2501 of this title” before period at end.
Subsec. (c). Pub. L. 116–283, § 8201(b)(3), inserted “if performance of duties in such grade is determined to have been satisfactory pursuant to section 2501 of this title” before period at end.
2018—Pub. L. 115–282 renumbered section 51 of this title as this section.
Subsecs. (a) to (c). Pub. L. 115–232 substituted “other than the Commandant or Vice Commandant,” for “other than the Commandant,”.
2016—Subsecs. (a) to (c). Pub. L. 114–120 inserted “admiral or” before “vice admiral,” wherever appearing.
2010—Subsecs. (a) to (c). Pub. L. 111–281, § 511(c)(1), added subsecs. (a) to (c) and struck out former subsecs. (a) to (c) which read as follows:
“(a) An officer who, while serving in the grade of vice admiral, is retired for physical disability shall be placed on the retired list with the grade of vice admiral.
“(b) An officer who is retired while serving in the grade of vice admiral, or who, after serving at least two and one-half years in the grade of vice admiral, is retired while serving in a lower grade, may in the discretion of the President, be retired with the grade of vice admiral.
“(c) An officer who, after serving less than two and one-half years in the grade of vice admiral, is retired while serving in a lower grade, shall be retired in his permanent grade.”
Subsec. (d)(2). Pub. L. 111–281, § 511(c)(2), substituted “or Vice Admiral” for “Area Commander, or Chief of Staff”.
1993—Subsec. (a). Pub. L. 103–206, § 205(c)(1), substituted “in the grade of vice admiral” for “as Commander, Atlantic Area, or Commander, Pacific Area”.
Subsec. (b). Pub. L. 103–206, § 205(c)(2), substituted “in the grade of vice admiral” for “as Commander, Atlantic Area, or Commander, Pacific Area”.
Subsec. (d). Pub. L. 103–206, § 204(d), added subsec. (d).
1986—Subsecs. (a), (b). Pub. L. 99–348, § 205(b)(3)(A), struck out “and retired pay” after “with the grade”.
Subsec. (c). Pub. L. 99–348, § 205(b)(3)(B), struck out “and with the retired pay of that grade” after “permanent grade”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 2, 1972, except that continuation boards may not be held until one year there­after, see section 3 of Pub. L. 92–451, set out as an Effective Date of 1972 Amendment note under section 2151 of this title.



§ 307. Vice admirals and admiral, continuity of grade
The continuity of an officer’s precedence on the active duty promotion list, date of rank, grade, pay, and allowances as a vice admiral or admiral shall not be interrupted by the termination of an appointment for the purpose of reappointment to another position as a vice admiral or admiral.
(Added Pub. L. 97–322, title I, § 115(a)(1), Oct. 15, 1982, 96 Stat. 1585, § 52; amended Pub. L. 101–225, title II, § 203(1), Dec. 12, 1989, 103 Stat. 1911; Pub. L. 111–281, title V, § 511(d), (f)(2), Oct. 15, 2010, 124 Stat. 2952, 2953; renumbered § 307, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Editorial Notes
Prior ProvisionsA prior section 307, act Aug. 4, 1949, ch. 393, 63 Stat. 519, provided for compulsory retirement of warrant officers after thirty years’ service, upon recommendation of a personnel board, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282 renumbered section 52 of this title as this section.
2010—Pub. L. 111–281 substituted “Vice admirals and admiral, continuity of grade” for “Vice admirals, continuity of grade” in section catchline and inserted “or admiral” after “allowances as a vice admiral” in text.
1989—Pub. L. 101–225 inserted “or admiral” after “position as a vice admiral”.



§ 308. Chief Acquisition Officer(a) In General.—There shall be in the Coast Guard a Chief Acquisition Officer selected by the Commandant who shall be a Rear Admiral or civilian from the Senior Executive Service (career reserved) and who meets the qualifications set forth under subsection (b). The Chief Acquisition Officer shall serve at the Assistant Commandant level and have acquisition management as that individual’s primary duty.

(b) Qualifications.—(1) The Chief Acquisition Officer and any flag officer serving in the Acquisition Directorate shall be an acquisition professional with a Level III acquisition management certification and must have at least 10 years experience in an acquisition position, of which at least 4 years were spent as—(A) the program executive officer;

(B) the program manager of a Level 1 or Level 2 acquisition project or program;

(C) the deputy program manager of a Level 1 or Level 2 acquisition;

(D) the project manager of a Level 1 or Level 2 acquisition; or

(E) any other acquisition position of significant responsibility in which the primary duties are supervisory or management duties.


(2) The Commandant shall periodically publish a list of the positions designated under paragraph (1).

(3) In this subsection each of the terms “Level 1 acquisition” and “Level 2 acquisition” has the meaning that term has in chapter 11 of this title.


(c) Functions of the Chief Acquisition Officer.—The functions of the Chief Acquisition Officer include—(1) monitoring the performance of acquisition projects and programs on the basis of applicable performance measurements and advising the Commandant, through the chain of command, regarding the appropriate business strategy to achieve the missions of the Coast Guard;

(2) maximizing the use of full and open competition at the prime contract and subcontract levels in the acquisition of property, capabilities, assets, and services by the Coast Guard by establishing policies, procedures, and practices that ensure that the Coast Guard receives a sufficient number of sealed bids or competitive proposals from responsible sources to fulfill the Government’s requirements, including performance and delivery schedules, at the lowest cost or best value considering the nature of the property, capability, asset, or service procured;

(3) making acquisition decisions in concurrence with the technical authority, or technical authorities, of the Coast Guard, as designated by the Commandant, consistent with all other applicable laws and decisions establishing procedures within the Coast Guard;

(4) ensuring the use of detailed performance specifications in instances in which performance-based contracting is used;

(5) managing the direction of acquisition policy for the Coast Guard, including implementation of the unique acquisition policies, regulations, and standards of the Coast Guard;

(6) developing and maintaining an acquisition career management program in the Coast Guard to ensure that there is an adequate acquisition workforce;

(7) assessing the requirements established for Coast Guard personnel regarding knowledge and skill in acquisition resources and management and the adequacy of such requirements for facilitating the achievement of the performance goals established for acquisition management;

(8) developing strategies and specific plans for hiring, training, and professional development;

(9) reporting to the Commandant, through the chain of command, on the progress made in improving acquisition management capability; and

(10)(A) keeping the Commandant informed of the progress of major acquisition programs (as that term is defined in section 1171);

(B) informing the Commandant on a continuing basis of any developments on such programs that may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including—(i) significant cost growth or schedule slippage; and

(ii) requirements creep (as that term is defined in section 2547(c)(1) of title 10); and


(C) ensuring that the views of the Commandant regarding such programs on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process.



(Added Pub. L. 111–281, title IV, § 401(a), Oct. 15, 2010, 124 Stat. 2929, § 56; amended Pub. L. 114–328, div. A, title VIII, § 899(a), Dec. 23, 2016, 130 Stat. 2332; renumbered § 308 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), (c)(4), Dec. 4, 2018, 132 Stat. 4196, 4240, 4241.)

Editorial Notes
Prior ProvisionsA prior section 308, act Aug. 4, 1949, ch. 393, 63 Stat. 519, provided for retired pay of warrant officers involuntarily retired under section 307, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282, § 104(b), renumbered section 56 of this title as this section.
Subsec. (b)(3). Pub. L. 115–282, § 123(c)(4), substituted “chapter 11” for “chapter 15”.
Subsec. (c)(10)(A). Pub. L. 115–282, § 123(b)(2), substituted “section 1171” for “section 581”.
2016—Subsec. (c)(10). Pub. L. 114–328 added par. (10).

Statutory Notes and Related Subsidiaries
Selection DeadlinePub. L. 111–281, title IV, § 401(c), Oct. 15, 2010, 124 Stat. 2930, provided that: “As soon as practicable after the date of enactment of this Act [Oct. 15, 2010], but no later than October 1, 2011, the Commandant of the Coast Guard shall select a Chief Acquisition Officer under section 56 [now 308] of title 14, United States Code, as amended by this section.”


Special Rate SupplementsPub. L. 111–281, title IV, § 401(d), Oct. 15, 2010, 124 Stat. 2930, as amended by Pub. L. 111–330, § 1(3), Dec. 22, 2010, 124 Stat. 3569, provided that:
“(1) Requirement to establish.—Not later than 1 year after the date of enactment of this Act [Oct. 15, 2010] and in accordance with section 9701.333 of title 5, Code of Federal Regulations, the Commandant of the Coast Guard shall establish special rate supplements that provide higher pay levels for employees necessary to carry out the amendment made by this section [enacting this section].

“(2) Subject to appropriations.—The requirement under paragraph (1) is subject to the availability of appropriations.”




Elevation of Disputes to the Chief Acquisition OfficerPub. L. 111–281, title IV, § 401(e), Oct. 15, 2010, 124 Stat. 2931, which directed the Commandant to provide to Congress a description of the issues involved in disputes elevated to the Chief Acquisition Officer that remained unresolved after 90 days, was repealed by Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(4), Jan. 1, 2021, 134 Stat. 4745.



§ 309. Office of the Coast Guard Reserve; Director(a) Establishment of Office; Director.—There is in the executive part of the Coast Guard an Office of the Coast Guard Reserve. The head of the Office is the Director of the Coast Guard Reserve. The Director of the Coast Guard Reserve is the principal adviser to the Commandant on Coast Guard Reserve matters and may have such additional functions as the Commandant may direct.

(b) Appointment.—The President, by and with the advice and consent of the Senate, shall appoint the Director of the Coast Guard Reserve, from officers of the Coast Guard who—(1) have had at least 10 years of commissioned service;

(2) are in a grade above captain; and

(3) have been recommended by the Secretary of Homeland Security.


(c) Term.—(1) The Director of the Coast Guard Reserve holds office for a term determined by the President, normally two years, but not more than four years. An officer may be removed from the position of Director for cause at any time.

(2) The Director of the Coast Guard Reserve, while so serving, holds a grade above Captain, without vacating the officer’s permanent grade.


(d) Budget.—The Director of the Coast Guard Reserve is the official within the executive part of the Coast Guard who, subject to the authority, direction, and control of the Secretary of Homeland Security and the Commandant, is responsible for preparation, justification, and execution of the personnel, operation and maintenance, and construction budgets for the Coast Guard Reserve. As such, the Director of the Coast Guard Reserve is the director and functional manager of appropriations made for the Coast Guard Reserve in those areas.

(e) Annual Report.—The Director of the Coast Guard Reserve shall submit to the Secretary of Homeland Security and the Secretary of Defense an annual report on the state of the Coast Guard Reserve and the ability of the Coast Guard Reserve to meet its missions. The report shall be prepared in conjunction with the Commandant and may be submitted in classified and unclassified versions.

(Added Pub. L. 106–65, div. A, title V, § 557(a), Oct. 5, 1999, 113 Stat. 619, § 53; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; renumbered § 309, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Editorial Notes
Prior ProvisionsA prior section 309, acts Aug. 4, 1949, ch. 393, 63 Stat. 519; Aug. 3, 1950, ch. 536, § 11, 64 Stat. 407, authorized retirement of warrant officers with grade of commissioned warrant officer in case of special commendation, prior to repeal by Pub. L. 86–155, § 10(a)(1), (b), Aug. 11, 1959, 73 Stat. 338, effective Nov. 1, 1959, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282 renumbered section 53 of this title as this section.
2002—Subsecs. (b)(3), (d), (e). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 310. Chief of Staff to President: appointment
The President, by and with the advice and consent of the Senate, may appoint a flag officer of the Coast Guard as the Chief of Staff to the President.
(Added Pub. L. 109–163, div. A, title V, § 597(a), Jan. 6, 2006, 119 Stat. 3283, § 54; renumbered § 310, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Editorial Notes
Prior ProvisionsA prior section 310, acts Aug. 4, 1949, ch. 393, 63 Stat. 519; Aug. 3, 1950, ch. 536, § 12, 64 Stat. 407, related to recall to active duty during war or national emergency of warrant officers, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2018—Pub. L. 115–282 renumbered section 54 of this title as this section.



§ 311. Captains of the port
Any officer, including any petty officer, may be designated by the Commandant as captain of the port or ports or adjacent high seas or waters over which the United States has jurisdiction, as the Commandant deems necessary to facilitate execution of Coast Guard duties.
(Added Pub. L. 115–282, title I, § 104(c)(1)(A), Dec. 4, 2018, 132 Stat. 4198.)

Editorial Notes
Prior ProvisionsA prior section 311, acts Aug. 4, 1949, ch. 393, 63 Stat. 519; Aug. 3, 1950, ch. 536, § 13, 64 Stat. 407, related to recall of warrant officers to active duty with consent of the officer, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.



§ 312. Prevention and response workforces(a) Career Paths.—The Secretary, acting through the Commandant, shall ensure that appropriate career paths for civilian and military Coast Guard personnel who wish to pursue career paths in prevention or response positions are identified in terms of the education, training, experience, and assignments necessary for career progression of civilians and members of the Armed Forces to the most senior prevention or response positions, as appropriate. The Secretary shall make available published information on such career paths.

(b) Qualifications for Certain Assignments.—An officer, member, or civilian employee of the Coast Guard assigned as a—(1) marine inspector shall have the training, experience, and qualifications equivalent to that required for a similar position at a classification society recognized by the Secretary under section 3316 of title 46 for the type of vessel, system, or equipment that is inspected;

(2) marine casualty investigator shall have the training, experience, and qualifications in investigation, marine casualty reconstruction, evidence collection and preservation, human factors, and documentation using best investigation practices by Federal and non-Federal entities;

(3) marine safety engineer shall have knowledge, skill, and practical experience in—(A) the construction and operation of commercial vessels;

(B) judging the character, strength, stability, and safety qualities of such vessels and their equipment; or

(C) the qualifications and training of vessel personnel;


(4) waterways operations manager shall have knowledge, skill, and practical experience with respect to maritime transportation system management; or

(5) port and facility safety and security specialist shall have knowledge, skill, and practical experience with respect to the safety, security, and environmental protection responsibilities associated with maritime ports and facilities.


(c) Apprenticeship Requirement To Qualify for Certain Careers.—The Commandant may require an officer, member, or employee of the Coast Guard in training for a specialized prevention or response career path to serve an apprenticeship under the guidance of a qualified individual. However, an individual in training to become a marine inspector, marine casualty investigator, marine safety engineer, waterways operations manager, or port and facility safety and security specialist shall serve a minimum of one-year as an apprentice unless the Commandant authorizes a shorter period for certain qualifications.

(d) Management Information System.—The Secretary, acting through the Commandant, shall establish a management information system for the prevention and response workforces that shall provide, at a minimum, the following standardized information on individuals serving in those workforces:(1) Qualifications, assignment history, and tenure in assignments.

(2) Promotion rates for military and civilian personnel.


(e) Sector Chief of Prevention.—There shall be in each Coast Guard sector a Chief of Prevention who shall be at least a Lieutenant Commander or civilian employee within the grade GS–13 of the General Schedule, and who shall be a—(1) marine inspector, qualified to inspect vessels, vessel systems, and equipment commonly found in the sector; and

(2) qualified marine casualty investigator, marine safety engineer, waterways operations manager, or port and facility safety and security specialist.


(f) Signatories of Letter of Qualification for Certain Prevention Personnel.—Each individual signing a letter of qualification for marine safety personnel must hold a letter of qualification for the type being certified.

(g) Sector Chief of Response.—There shall be in each Coast Guard sector a Chief of Response who shall be at least a Lieutenant Commander or civilian employee within the grade GS–13 of the General Schedule in each Coast Guard sector.

(Added Pub. L. 111–281, title V, § 521(a), Oct. 15, 2010, 124 Stat. 2953, § 57; amended Pub. L. 113–281, title II, §§ 203, 221(b)(1)(B), Dec. 18, 2014, 128 Stat. 3024, 3038; renumbered § 312, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8504(a), 8505(a)(1), Jan. 1, 2021, 134 Stat. 4747.)

Editorial Notes
Prior ProvisionsA prior section 312, acts Aug. 4, 1949, ch. 393, 63 Stat. 520; Aug. 3, 1950, ch. 536, § 14, 64 Stat. 407, related to relief of retired warrant officer promoted while on active duty, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2021—Subsec. (b)(4). Pub. L. 116–283, § 8504(a), substituted “maritime transportation system” for “marine transportation system”.
Subsec. (d). Pub. L. 116–283, § 8505(a)(1), substituted “individuals” for “persons” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 57 of this title as this section.
2014—Subsec. (b)(4), (5). Pub. L. 113–281, § 203(1), added pars. (4) and (5).
Subsec. (c). Pub. L. 113–281, § 203(2), substituted “marine safety engineer, waterways operations manager, or port and facility safety and security specialist” for “or marine safety engineer”.
Subsec. (e). Pub. L. 113–281, § 221(b)(1)(B), redesignated subsec. (f) as (e) and struck out former subsec. (e) which related to assessment of adequacy of marine safety workforce.
Subsec. (f). Pub. L. 113–281, § 221(b)(1)(B)(ii), redesignated subsec. (g) as (f). Former subsec. (f) redesignated (e).
Subsec. (f)(2). Pub. L. 113–281, § 203(3), substituted “investigator, marine safety engineer, waterways operations manager, or port and facility safety and security specialist” for “investigator or marine safety engineer”.
Subsecs. (g), (h). Pub. L. 113–281, § 221(b)(1)(B)(ii), redesignated subsec. (h) as (g). Former subsec. (g) redesignated (f).



§ 313. Centers of expertise for Coast Guard prevention and response(a) Establishment.—The Commandant may establish and operate one or more centers of expertise for prevention and response missions of the Coast Guard (in this section referred to as a “center”).

(b) Missions.—Any center established under subsection (a) shall—(1) promote, facilitate, and conduct—(A) education;

(B) training; and

(C) activities authorized under section 504(a)(4);


(2) be a repository of information on operations, practices, and resources related to the mission for which the center was established; and

(3) perform and support the mission for which the center was established.


(c) Joint Operation With Educational Institution Authorized.—The Commandant may enter into an agreement with an appropriate official of an institution of higher education to—(1) provide for joint operation of a center; and

(2) provide necessary administrative services for a center, including administration and allocation of funds.


(d) Acceptance of Donations.—(1) Except as provided in paragraph (2), the Commandant may accept, on behalf of a center, donations to be used to defray the costs of the center or to enhance the operation of the center. Those donations may be accepted from any State or local government, any foreign government, any foundation or other charitable organization (including any that is organized or operates under the laws of a foreign country), or any individual.

(2) The Commandant may not accept a donation under paragraph (1) if the acceptance of the donation would compromise or appear to compromise—(A) the ability of the Coast Guard or the department in which the Coast Guard is operating, any employee of the Coast Guard or the department, or any member of the Armed Forces to carry out any responsibility or duty in a fair and objective manner; or

(B) the integrity of any program of the Coast Guard, the department in which the Coast Guard is operating, or of any individual involved in such a program.


(3) The Commandant shall prescribe written guidance setting forth the criteria to be used in determining whether or not the acceptance of a donation from a foreign source would have a result described in paragraph (2).


(Added Pub. L. 111–281, title V, § 521(a), Oct. 15, 2010, 124 Stat. 2955, § 58; amended Pub. L. 113–281, title II, § 204, Dec. 18, 2014, 128 Stat. 3025; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(1), Aug. 13, 2018, 132 Stat. 2320; renumbered § 313 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4196, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(2), Jan. 1, 2021, 134 Stat. 4747.)

Editorial Notes
Prior ProvisionsA prior section 313, acts Aug. 4, 1949, ch. 393, 63 Stat. 520; Aug. 3, 1950, ch. 536, § 15, 64 Stat. 407, provided that any warrant officer who was retired under sections 303 to 305 or 307 of this title should be retired from active service with the highest grade held by him in which his performance of duty was satisfactory, but not lower than his permanent grade, with retired pay of the grade with which retired, prior to repeal by act May 29, 1954, ch. 249, § 20(o), 68 Stat. 167, and by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.
A prior section 313a, added Pub. L. 85–144, § 2(a), Aug. 14, 1957, 71 Stat. 367, related to retirement of warrant officers in cases where higher grade has been held, prior to repeal by Pub. L. 88–130, § 1(10)(A), Sept. 24, 1963, 77 Stat. 177.

Amendments2021—Subsec. (d)(2)(B). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282, § 104(b), renumbered section 58 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard”.
Subsec. (b)(1)(C). Pub. L. 115–282, § 123(b)(2), substituted “section 504(a)(4)” for “section 93(a)(4)”.
2014—Subsec. (b). Pub. L. 113–281 amended subsec. (b) generally. Prior to amendment, text read as follows: “Each center shall—
“(1) promote and facilitate education, training, and research;
“(2) develop a repository of information on its missions and specialties; and
“(3) perform any other missions as the Commandant may specify.”

Statutory Notes and Related Subsidiaries
Center of Expertise for Great Lakes Oil Spill Search and ResponsePub. L. 115–282, title VIII, § 807, Dec. 4, 2018, 132 Stat. 4301, provided that:
“(a) In General.—Not later than 1 year after the date of enactment of this Act [Dec. 4, 2018], the Commandant of the Coast Guard shall establish a Center of Expertise for Great Lakes Oil Spill Preparedness and Response (referred to in this section as the ‘Center of Expertise’) in accordance with section 313 of title 14, United States Code, as amended by this Act.

“(b) Location.—The Center of Expertise shall be located in close proximity to—“(1) critical crude oil transportation infrastructure on and connecting the Great Lakes, such as submerged pipelines and high-traffic navigation locks; and

“(2) an institution of higher education with adequate aquatic research laboratory facilities and capabilities and expertise in Great Lakes aquatic ecology, environmental chemistry, fish and wildlife, and water resources.


“(c) Functions.—The Center of Expertise shall—“(1) monitor and assess, on an ongoing basis, the current state of knowledge regarding freshwater oil spill response technologies and the behavior and effects of oil spills in the Great Lakes;

“(2) identify any significant gaps in Great Lakes oil spill research, including an assessment of major scientific or technological deficiencies in responses to past spills in the Great Lakes and other freshwater bodies, and seek to fill those gaps;

“(3) conduct research, development, testing, and evaluation for freshwater oil spill response equipment, technologies, and techniques to mitigate and respond to oil spills in the Great Lakes;

“(4) educate and train Federal, State, and local first responders located in Coast Guard District 9 in—“(A) the incident command system structure;

“(B) Great Lakes oil spill response techniques and strategies; and

“(C) public affairs; and


“(5) work with academic and private sector response training centers to develop and standardize maritime oil spill response training and techniques for use on the Great Lakes.


“(d) Definition.—In this section, the term ‘Great Lakes’ means Lake Superior, Lake Michigan, Lake Huron, Lake Erie, and Lake Ontario.”




Coast Guard Blue Technology Center of ExpertisePub. L. 115–265, title III, § 302, Oct. 11, 2018, 132 Stat. 3752, provided that:
“(a) Establishment.—Not later than 1 year after the date of the enactment of this Act [Oct. 11, 2018] and subject to the availability of appropriations, the Commandant may establish under section 58 [now 313] of title 14, United States Code, a Blue Technology center of expertise.

“(b) Missions.—In addition to the missions listed in section 58(b) [now 313(b)] of title 14, United States Code, the Center may—“(1) promote awareness within the Coast Guard of the range and diversity of Blue Technologies and their potential to enhance Coast Guard mission readiness, operational performance, and regulation of such technologies;

“(2) function as an interactive conduit to enable the sharing and dissemination of Blue Technology information between the Coast Guard and representatives from the private sector, academia, nonprofit organizations, and other Federal agencies;

“(3) increase awareness among Blue Technology manufacturers, entrepreneurs, and vendors of Coast Guard acquisition policies, procedures, and business practices;

“(4) provide technical support, coordination, and assistance to Coast Guard districts and the Coast Guard Research and Development Center, as appropriate; and

“(5) subject to the requirements of the Coast Guard Academy, coordinate with the Academy to develop appropriate curricula regarding Blue Technology to be offered in professional courses of study to give Coast Guard cadets and officer candidates a greater background and understanding of Blue Technologies.


“(c) Blue Technology Exposition; Briefing.—Not later than 6 months after the date of the enactment of this Act [Oct. 11, 2018], the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the costs and benefits of hosting a biennial Coast Guard Blue Technology exposition to further interactions between representatives from the private sector, academia, and nonprofit organizations, and the Coast Guard and examine emerging technologies and Coast Guard mission demands.

“(d) Definitions.—In this section:“(1) Center.—The term ‘Center’ means the Blue Technology center of expertise established under this section.

“(2) Commandant.—The term ‘Commandant’ means the Commandant of the Coast Guard.

“(3) Blue technology.—The term ‘Blue Technology’ means any technology, system, or platform that—“(A) is designed for use or application above, on, or below the sea surface or that is otherwise applicable to Coast Guard operational needs, including such a technology, system, or platform that provides continuous or persistent coverage; and

“(B) supports or facilitates—“(i) maritime domain awareness, including—     “(I) surveillance and monitoring;

     “(II) observation, measurement, and modeling:[;] or

     “(III) information technology and communications;


“(ii) search and rescue;

“(iii) emergency response;

“(iv) maritime law enforcement;

“(v) marine inspections and investigations; or

“(vi) protection and conservation of the marine environment.”









§ 314. Marine industry training program
The Commandant shall, by policy, establish a program under which an officer, member, or employee of the Coast Guard may be assigned to a private entity to further the institutional interests of the Coast Guard with regard to marine safety, including for the purpose of providing training to an officer, member, or employee. Policies to carry out the program—(1) with regard to an employee of the Coast Guard, shall include provisions, consistent with sections 3702 through 3704 of title 5, as to matters concerning—(A) the duration and termination of assignments;

(B) reimbursements; and

(C) status, entitlements, benefits, and obligations of program participants; and


(2) shall require the Commandant, before approving the assignment of an officer, member, or employee of the Coast Guard to a private entity, to determine that the assignment is an effective use of the Coast Guard’s funds, taking into account the best interests of the Coast Guard and the costs and benefits of alternative methods of achieving the same results and objectives.

(Added Pub. L. 111–281, title V, § 521(a), Oct. 15, 2010, 124 Stat. 2956, § 59; amended Pub. L. 113–281, title II, § 221(a)(1), Dec. 18, 2014, 128 Stat. 3037; renumbered § 314, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Editorial Notes
Prior ProvisionsA prior section 314, act Aug. 4, 1949, ch. 393, 63 Stat. 520, related to retiring or dropping for disabilities not incident to service, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408. See section 1207 of Title 10, Armed Forces.

Amendments2018—Pub. L. 115–282 renumbered section 59 of this title as this section.
2014—Pub. L. 113–281 struck out subsec. (a) designation and heading before “The Commandant” and struck out subsec. (b). Text of subsec. (b) read as follows: “Not later than the date of the submission each year of the President’s budget request under section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that describes—
“(1) the number of officers, members, and employees of the Coast Guard assigned to private entities under this section; and
“(2) the specific benefit that accrues to the Coast Guard for each assignment.”



§ 315. Training course on workings of Congress(a) In General.—Not later than 180 days after the date of the enactment of the Coast Guard Authorization Act of 2016, the Commandant, in consultation with the Superintendent of the Coast Guard Academy and such other individuals and organizations as the Commandant considers appropriate, shall develop a training course on the workings of the Congress and offer that training course at least once each year.

(b) Course Subject Matter.—The training course required by this section shall provide an overview and introduction to the Congress and the Federal legislative process, including—(1) the history and structure of the Congress and the committee systems of the House of Representatives and the Senate, including the functions and responsibilities of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate;

(2) the documents produced by the Congress, including bills, resolutions, committee reports, and conference reports, and the purposes and functions of those documents;

(3) the legislative processes and rules of the House of Representatives and the Senate, including similarities and differences between the two processes and rules, including—(A) the congressional budget process;

(B) the congressional authorization and appropriation processes;

(C) the Senate advice and consent process for Presidential nominees;

(D) the Senate advice and consent process for treaty ratification;


(4) the roles of Members of Congress and congressional staff in the legislative process; and

(5) the concept and underlying purposes of congressional oversight within our governance framework of separation of powers.


(c) Lecturers and Panelists.—(1) Outside experts.—The Commandant shall ensure that not less than 60 percent of the lecturers, panelists, and other individuals providing education and instruction as part of the training course required by this section are experts on the Congress and the Federal legislative process who are not employed by the executive branch of the Federal Government.

(2) Authority to accept pro bono services.—In satisfying the requirement under paragraph (1), the Commandant shall seek, and may accept, educational and instructional services of lecturers, panelists, and other individuals and organizations provided to the Coast Guard on a pro bono basis.


(d) Completion of Required Training.—A Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard Senior Executive Service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty.

(Added Pub. L. 114–120, title II, § 214(b)(1), Feb. 8, 2016, 130 Stat. 43, § 60; amended Pub. L. 114–328, div. C, title XXXV, § 3503(a), Dec. 23, 2016, 130 Stat. 2775; Pub. L. 115–232, div. C, title XXXV, § 3532, Aug. 13, 2018, 132 Stat. 2321; renumbered § 315, Pub. L. 115–282, title I, § 104(b), Dec. 4, 2018, 132 Stat. 4196.)

Editorial Notes

References in TextThe date of the enactment of the Coast Guard Authorization Act of 2016, referred to in subsec. (a), is the date of enactment of Pub. L. 114–120, which was approved Feb. 8, 2016.

Prior ProvisionsA prior section 315, act Aug. 4, 1949, ch. 393, 63 Stat. 520, related to dropping for disabilities due to vicious habits, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408. See section 1207 of Title 10.

Amendments2018—Pub. L. 115–282 renumbered section 60 of this title as this section.
Subsec. (d). Pub. L. 115–232 amended subsec. (d) generally. Prior to amendment, subsec. (d) related to completion of required training for then current and newly appointed flag officers and employees.
2016—Subsec. (a). Pub. L. 114–328 substituted “Coast Guard Authorization Act of 2016” for “Coast Guard Authorization Act of 2015”.

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentPub. L. 114–328, div. C, title XXXV, § 3503(e), Dec. 23, 2016, 130 Stat. 2775, provided that: “The amendments made by this section [amending this section, sections 429, 676a, and 2702 of this title, sections 3104, 4503, and 7510 of Title 46, Shipping, and provisions set out as a note under section 1151 of Title 16, Conservation] shall take effect as if included in the enactment of Public Law 114–120 [Feb. 8, 2016].”




§ 316. National Coast Guard Museum(a) Establishment.—The Commandant may establish, accept, operate, maintain and support the Museum, on lands which will be federally owned and administered by the Coast Guard, and are located in New London, Connecticut.

(b) Use of Funds.—(1) The Secretary shall not expend any funds appropriated to the Coast Guard on the construction of any museum established under this section.

(2) Subject to the availability of appropriations, the Secretary may expend funds appropriated to the Coast Guard on the engineering and design of a Museum.

(3) The priority for the use of funds appropriated to the Coast Guard shall be to preserve, protect, and display historic Coast Guard artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included.


(c) Funding Plan.—Not later than 2 years after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020 and at least 90 days before the date on which the Commandant accepts the Museum under subsection (f), the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan for constructing, operating, and maintaining such Museum, including—(1) estimated planning, engineering, design, construction, operation, and maintenance costs;

(2) the extent to which appropriated, nonappropriated, and non-Federal funds will be used for such purposes, including the extent to which there is any shortfall in funding for engineering, design, or construction;

(3) an explanation of any environmental remediation issues related to the land associated with the Museum; and

(4) a certification by the Inspector General of the department in which the Coast Guard is operating that the estimates provided pursuant to paragraphs (1) and (2) are reasonable and realistic.


(d) Construction.—(1) The Association may construct the Museum described in subsection (a).

(2) The Museum shall be designed and constructed in compliance with the International Building Code 2018, and construction performed on Federal land under this section shall be exempt from State and local requirements for building or demolition permits.


(e) Agreements.—Under such terms and conditions as the Commandant considers appropriate, notwithstanding section 504, and until the Commandant accepts the Museum under subsection (f), the Commandant may—(1) license Federal land to the Association for the purpose of constructing the Museum described in subsection (a); and

(2)(A) at a nominal charge, lease the Museum from the Association for activities and operations related to the Museum; and

(B) authorize the Association to generate revenue from the use of the Museum.



(f) Acceptance.—Not earlier than 90 days after the Commandant submits the plan under subsection (c), the Commandant shall accept the Museum from the Association and all right, title, and interest in and to the Museum shall vest in the United States when—(1) the Association demonstrates, in a manner acceptable to the Commandant, that the Museum meets the design and construction requirements of subsection (d); and

(2) all financial obligations of the Association incident to the National Coast Guard Museum have been satisfied.


(g) Services.—The Commandant may solicit from the Association and accept services from nonprofit entities, including services related to activities for construction of the Museum.

(h) Authority.—The Commandant may not establish a Museum except as set forth in this section.

(i) Definitions.—In this section:(1) Museum.—The term “Museum” means the National Coast Guard Museum.

(2) Association.—The term “Association” means the National Coast Guard Museum Association.


(Added Pub. L. 108–293, title II, § 213(a), Aug. 9, 2004, 118 Stat. 1037, § 98; amended Pub. L. 114–120, title II, § 219, Feb. 8, 2016, 130 Stat. 48; renumbered § 316 and amended Pub. L. 115–282, title I, § 104(b), title III, § 303, Dec. 4, 2018, 132 Stat. 4196, 4243; Pub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8439(a), Jan. 1, 2021, 134 Stat. 4737.)

Editorial Notes

References in TextThe date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, referred to in subsec. (c), is the date of enactment of div. G of Pub. L. 116–283, which was approved Jan. 1, 2021.

Amendments2021—Pub. L. 116–283 amended section generally. Prior to amendment, section related to National Coast Guard Museum.
2018—Pub. L. 115–282, § 303, amended section generally. Prior to amendment, section related to National Coast Guard Museum.
Pub. L. 115–282, § 104(b), renumbered section 98 of this title as this section.
2016—Subsec. (b)(1). Pub. L. 114–120, § 219(1), substituted “any funds appropriated to the Coast Guard on” for “any appropriated Federal funds for”.
Subsec. (b)(2). Pub. L. 114–120, § 219(2), substituted “artifacts, including the design, fabrication, and installation of exhibits or displays in which such artifacts are included.” for “artifacts.”



§ 317. United States Coast Guard Band; composition; director(a) The United States Coast Guard Band shall be composed of a director and other personnel in such numbers and grades as the Secretary determines to be necessary.

(b) The Secretary may designate as the director any individual determined by the Secretary to possess the necessary qualifications. Upon the recommendation of the Secretary, an individual so designated may be appointed by the President, by and with the advice and consent of the Senate, to a commissioned grade in the Regular Coast Guard.

(c) The initial appointment to a commissioned grade of an individual designated as director of the Coast Guard Band shall be in the grade determined by the Secretary to be most appropriate to the qualifications and experience of the appointed individual.

(d) An individual who is designated and commissioned under this section shall not be included on the active duty promotion list. He shall be promoted under section 2126 of this title. However, the grade of the director may not be higher than captain.

(e) The Secretary may revoke any designation as director of the Coast Guard Band. When an individual’s designation is revoked, his appointment to commissioned grade under this section terminates and he is entitled, at his option—(1) to be discharged from the Coast Guard; or

(2) to revert to the grade and status he held at the time of his designation as director.


(Added Pub. L. 89–189, § 1(1), Sept. 17, 1965, 79 Stat. 820, § 336; amended Pub. L. 102–587, title V, § 5201, Nov. 4, 1992, 106 Stat. 5071; Pub. L. 107–295, title III, § 311, Nov. 25, 2002, 116 Stat. 2102; Pub. L. 109–241, title II, § 204(a), July 11, 2006, 120 Stat. 520; renumbered § 317 and amended Pub. L. 115–282, title I, §§ 104(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4196, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 104(b), renumbered section 336 of this title as this section.
Subsec. (d). Pub. L. 115–282, § 123(b)(2), substituted “section 2126” for “section 276”.
2006—Subsec. (b). Pub. L. 109–241, § 204(a)(1), in first sentence, substituted “The Secretary may designate as the director any individual determined by the Secretary to possess the necessary qualifications.” for “The Secretary shall designate the director from among qualified members of the Coast Guard.”, and, in second sentence, substituted “an individual so designated” for “a member so designated”.
Subsec. (c). Pub. L. 109–241, § 204(a)(2), substituted “of an individual” for “of a member” and “determined by the Secretary to be most appropriate to the qualifications and experience of the appointed individual” for “of lieutenant (junior grade) or lieutenant”.
Subsec. (d). Pub. L. 109–241, § 204(a)(3), substituted “An individual” for “A member”.
Subsec. (e). Pub. L. 109–241, § 204(a)(4), substituted “When an individual’s designation is revoked,” for “When a member’s designation is revoked,” and “option—” for “option:”.
2002—Subsec. (d). Pub. L. 107–295 substituted “captain” for “commander”.
1992—Subsec. (d). Pub. L. 102–587 substituted “commander” for “lieutenant commander”.

Statutory Notes and Related Subsidiaries
Current DirectorPub. L. 109–241, title II, § 204(b), July 11, 2006, 120 Stat. 520, provided that: “The individual serving as Coast Guard band director on the date of enactment of this Act [July 11, 2006] may be immediately promoted to a commissioned grade, not to exceed captain, determined by the Secretary of the department in which the Coast Guard is operating to be most appropriate to the qualifications and experience of that individual.”




§ 318. Environmental Compliance and Restoration Program(a) Definitions.—For the purposes of this section—(1) “environment”, “facility”, “person”, “release”, “removal”, “remedial”, and “response” have the same meaning they have in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601);

(2) “hazardous substance” has the same meaning it has in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601), except that it also includes the meaning given “oil” in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321); and

(3) “pollutant” has the same meaning it has in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).


(b) Program.—(1) The Secretary shall carry out a program of environmental compliance and restoration at current and former Coast Guard facilities.

(2) Program goals include:(A) Identifying, investigating, and cleaning up contamination from hazardous substances and pollutants.

(B) Correcting other environmental damage that poses an imminent and substantial danger to the public health or welfare or to the environment.

(C) Demolishing and removing unsafe buildings and structures, including buildings and structures at former Coast Guard facilities.

(D) Preventing contamination from hazardous substances and pollutants at current Coast Guard facilities.


(3)(A) The Secretary shall respond to releases of hazardous substances and pollutants—(i) at each Coast Guard facility the United States owns, leases, or otherwise possesses;

(ii) at each Coast Guard facility the United States owned, leased, or otherwise possessed when the actions leading to contamination from hazardous substances or pollutants occurred; and

(iii) on each vessel the Coast Guard owns or operates.


(B) Subparagraph (A) of this paragraph does not apply to a removal or remedial action when a potentially responsible person responds under section 122 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9622).

(C) The Secretary shall pay a fee or charge imposed by a State authority for permit services for disposing of hazardous substances or pollutants from Coast Guard facilities to the same extent that nongovernmental entities are required to pay for permit services. This subparagraph does not apply to a payment that is the responsibility of a lessee, contractor, or other private person.


(4) The Secretary may agree with another Federal agency for that agency to assist in carrying out the Secretary’s responsibilities under this section. The Secretary may enter into contracts, cooperative agreements, and grant agreements with State and local governments to assist in carrying out the Secretary’s responsibilities under this section. Services that may be obtained under this paragraph include identifying, investigating, and cleaning up off-site contamination that may have resulted from the release of a hazardous substance or pollutant at a Coast Guard facility.

(5) Section 119 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9619) applies to response action contractors that carry out response actions under this section. The Coast Guard shall indemnify response action contractors to the extent that adequate insurance is not generally available at a fair price at the time the contractor enters into the contract to cover the contractor’s reasonable, potential, long-term liability.


(c) Amounts Recovered for Response Actions.—(1) All sums appropriated to carry out the Coast Guard’s environmental compliance and restoration functions under this section or another law shall be credited or transferred to an appropriate Coast Guard account, as determined by the Commandant and remain available until expended.

(2) Funds may be obligated or expended from such account to carry out the Coast Guard’s environmental compliance and restoration functions under this section or another law.

(3) In proposing the budget for any fiscal year under section 1105 of title 31, the President shall set forth separately the amount requested for the Coast Guard’s environmental compliance and restoration activities under this section or another law.

(4) Amounts recovered under section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9607) for the Secretary’s response actions at current and former Coast Guard facilities shall be credited to an appropriate Coast Guard account, as determined by the Commandant.


(d) Annual List of Projects to Congress.—The Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a prioritized list of projects eligible for environmental compliance and restoration funding for each fiscal year concurrent with the President’s budget submission for that fiscal year.

(Added Pub. L. 115–282, title I, § 104(c)(1)(B), Dec. 4, 2018, 132 Stat. 4198.)

Editorial Notes

References in TextThe Comprehensive Environmental Response, Compensation, and Liability Act, referred to in text, probably means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. 96–510, Dec. 11, 1980, 94 Stat. 2767, which is classified principally to chapter 103 (§ 9601 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 9601 of Title 42 and Tables.



§ 319. Land-based unmanned aircraft system program(a) In General.—Subject to the availability of appropriations, the Secretary shall establish a land-based unmanned aircraft system program under the control of the Commandant.

(b) Unmanned Aircraft System Defined.—In this section, the term “unmanned aircraft system” has the meaning given that term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).11 See References in Text note below.

(c) Funding for Certain Enhanced Capabilities.—In each of fiscal years 2020 and 2021, the Commandant may provide additional funding of $5,000,000 for additional long-range maritime patrol aircraft, acquired through full and open competition.

(Added Pub. L. 115–282, title III, § 304(a), Dec. 4, 2018, 132 Stat. 4244; amended Pub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8413(a), Jan. 1, 2021, 134 Stat. 4725.)

Editorial Notes

References in TextSection 331 of the FAA Modernization and Reform Act of 2012, referred to in subsec. (b), is section 331 of Pub. L. 112–95, title III, Feb. 14, 2012, 126 Stat. 72, which is set out in a note under section 44802 of Title 49, Transportation.

Amendments2021—Subsec. (c). Pub. L. 116–283 added subsec. (c).

Statutory Notes and Related Subsidiaries
Unmanned Aircraft Systems TestingPub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8412, Jan. 1, 2021, 134 Stat. 4724, provided that:
“(a) Training Area.—The Commandant [of the Coast Guard] shall carry out and update, as appropriate, a program for the use of one or more training areas to facilitate the use of unmanned aircraft systems and small unmanned aircraft to support missions of the Coast Guard.

“(b) Designation of Area.—“(1) In general.—Not later than 180 days after the date of enactment of this Act [Jan. 1, 2021], the Commandant shall, as part of the program under subsection (a), designate an area for the training, testing, and development of unmanned aircraft systems and small unmanned aircraft.

“(2) Considerations.—In designating a training area under paragraph (1), the Commandant shall—“(A) ensure that such training area has or receives all necessary Federal Aviation Administration flight authorization; and

“(B) take into consideration all of the following attributes of the training area:“(i) Direct over-water maritime access from the site.

“(ii) The availability of existing Coast Guard support facilities, including pier and dock space.

“(iii) Proximity to existing and available offshore Warning Area airspace for test and training.

“(iv) Existing facilities and infrastructure to support unmanned aircraft system-augmented, and small unmanned aircraft-augmented, training, evaluations, and exercises.

“(v) Existing facilities with a proven track record of supporting unmanned aircraft systems and small unmanned aircraft systems flight operations.




“(c) Definitions.—In this section—“(1) the term ‘existing’ means as of the date of enactment of this Act; and

“(2) the terms ‘small unmanned aircraft’ and ‘unmanned aircraft system’ have the meanings given those terms in section 44801 of title 49, United States Code.”







§ 320. Coast Guard Junior Reserve Officers’ Training Corps(a) Establishment.—The Secretary of the department in which the Coast Guard is operating may establish and maintain a Junior Reserve Officers’ Training Corps, organized into units, at public and private secondary educational institutions.

(b) Applicability.—Except as provided in subsection (c), the provisions of chapter 102 of title 10 shall apply to a Junior Reserve Officers’ Training Corps established and maintained under this section in the same manner that such provisions apply to the Junior Reserve Officers’ Training Corps of each military department. For purposes of the application of such provisions to this section—(1) any reference in such provisions to a “military department” shall be treated as a reference to the department in which the Coast Guard is operating; and

(2) any reference in such provisions to a “Secretary of a military department”, a “Secretary concerned”, or the “Secretary of Defense” shall be treated as a reference to the Secretary of the department in which the Coast Guard is operating.


(c) Exception.—The requirements of chapter 102 of title 10 shall not apply to a unit of the Junior Reserve Officers’ Training Corps established by the Secretary of the department in which the Coast Guard is operating before the date of the enactment of this section unless the Secretary determines it is appropriate to apply such requirements to such unit.

(Added Pub. L. 116–92, div. A, title V, § 519(a), Dec. 20, 2019, 133 Stat. 1350.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (c), is the date of enactment of Pub. L. 116–92, which was approved Dec. 20, 2019.



§ 321. Congressional affairs; Director
The Commandant shall appoint a Director of Congressional Affairs from among officers of the Coast Guard who are in a grade above captain. The Director of Congressional Affairs is separate and distinct from the Director of Governmental and Public Affairs for the Coast Guard and is the principal advisor to the Commandant on all congressional and legislative matters for the Coast Guard and may have such additional functions as the Commandant may direct.
(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8211(a), Jan. 1, 2021, 134 Stat. 4649.)

Prior ProvisionsA prior section 321 was renumbered section 2158 of this title.



§ 322. Redistricting notification requirement
The Commandant shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate at least 180 days before—(1) implementing any plan to reduce the number of, change the location of, or change the geographic area covered by any existing Coast Guard Districts; or

(2) permanently transferring more than 10 percent of the personnel or equipment from a district office where such personnel or equipment is based.

(Added and amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(1), Jan. 1, 2021, 134 Stat. 4745.)

Editorial Notes
Codification
Pub. L. 108–293, title II, § 215, Aug. 9, 2004, 118 Stat. 1038, formerly set out as a note under section 504 of this title, was redesignated as this section, transferred to appear after section 321 of this title, and amended so that the enumerator, section catchline, typeface, and typestyle conformed to those appearing in other sections of this title by Pub. L. 116–283, § 8501(a)(1).

Prior ProvisionsA prior section 322 was renumbered section 2159 of this title.
For redesignation of prior sections 323 to 500 not listed below as having been previously repealed or renumbered, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding section 101 of this title.
A prior section 356, act Aug. 4, 1949, ch. 393, 63 Stat. 521, related to retirement for disabilities incident to service, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408. See sections 1204 and 1376 of Title 10, Armed Forces.
A prior section 358, act Aug. 4, 1949, ch. 393, § 1, 63 Stat. 522, limited number of retirements in a calendar year of enlisted men who had completed 20 years of service, to not more than the whole number nearest 1 percent of the total enlisted force on the active list, and any men so authorized to be retired annually who were not so retired, could be retired during any subsequent year providing the total retired in that year did not exceed 3 percent of the total enlisted force, prior to repeal by Pub. L. 88–114, § 1(2), Sept. 6, 1963, 77 Stat. 144.
Prior sections 363 and 364 were repealed by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408.
Section 363, act Aug. 4, 1949, ch. 393, 63 Stat. 523, related to retiring or dropping for disabilities not incident to service. See section 1207 of Title 10, Armed Forces.
Section 364, act Aug. 4, 1949, ch. 393, 63 Stat. 523, related to dropping for disabilities due to vicious habits. See section 1207 of Title 10, Armed Forces.
A prior section 368, act Aug. 4, 1949, ch. 393, 63 Stat. 524, related to discharge in case of under-age enlistment, prior to repeal by Pub. L. 97–322, title I, § 115(b)(1), Oct. 15, 1982, 96 Stat. 1585.
A prior section 425, act Aug. 4, 1949, ch. 393, 63 Stat. 525, related to retiring boards, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408. See section 1216 of Title 10, Armed Forces.
Prior sections 431, 433, and 434 were repealed by Pub. L. 99–640, § 10(a)(6)(A), Nov. 10, 1986, 100 Stat. 3549, which provided in part that such repeal did not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun under those sections before Nov. 10, 1986.
Section 431, acts Aug. 4, 1949, ch. 393, 63 Stat. 526; Aug. 3, 1950, ch. 536, § 24, 64 Stat. 407, related to personnel of former Life Saving Service.
Section 433, acts Aug. 4, 1949, ch. 393, 63 Stat. 528; Sept. 27, 1949, ch. 586, 63 Stat. 698; Sept. 24, 1963, Pub. L. 88–130, § 1(11), 77 Stat. 190; Oct. 12, 1982, Pub. L. 97–295, § 2(11), (14), 96 Stat. 1302, related to personnel of former Bureau of Marine Inspection and Navigation and Bureau of Customs.
Section 434, added act Sept. 23, 1950, ch. 996, 64 Stat. 978; amended Oct. 12, 1982, Pub. L. 97–295, § 2(14), 96 Stat. 1302, related to personnel appointed as constructors.
Prior sections 435 to 437 were repealed by Pub. L. 88–130, § 4(a), Sept. 24, 1963, 77 Stat. 192.
Section 435, added act Aug. 10, 1956, ch. 1041, § 9(a), 70A Stat. 620, related to temporary appointments in time of war or national emergency.
Section 436, added act Aug. 10, 1956, ch. 1041, § 9(a), 70A Stat. 621, related to temporary promotions in time of war or national emergency.
Section 437, acts Aug. 10, 1956, ch. 1041, § 9(a), 70A Stat. 622; June 28, 1962, Pub. L. 87–509, § 4(b), 76 Stat. 121, related to discharge during war or emergency of officers having less than 20 years of service for un­satisfactory performance of duty.
A prior section 438, added act Aug. 10, 1956, ch. 1041, § 9(a), 70A Stat. 623; amended June 9, 1966, Pub. L. 89–444, § 1(21), 80 Stat. 197; Dec. 12, 1980, Pub. L. 96–513, title V, § 505(b), 94 Stat. 2918, related to laws not applicable to warrant officers of former Life Saving Service, Lighthouse Service, Bureau of Marine Inspection and Navigation, and Bureau of Customs, prior to repeal by Pub. L. 99–640, § 10(a)(6)(A), Nov. 10, 1986, 100 Stat. 3549, which provided in part that such repeal did not affect rights and duties that matured, penalties that were incurred, and proceedings that were begun under that section before Nov. 10, 1986.
Prior sections 439 and 440 were repealed by Pub. L. 88–130, § 4(a), Sept. 24, 1963, 77 Stat. 192.
Section 439, added act July 20, 1956, ch. 647, § 3(a), 70 Stat. 588, related to oath of office.
Section 440, added Pub. L. 85–861, § 33(b)(1), Sept. 2, 1958, 72 Stat. 1567, related to temporary promotion of warrant officers.
A prior section 462, acts Aug. 4, 1949, ch. 393, 63 Stat. 530; May 14, 1960, Pub. L. 86–474, § 1(19), 74 Stat. 146, related to pay and allowances of rear admirals, prior to repeal by Pub. L. 87–649, §§ 14d(1), 15, Sept. 7, 1962, 76 Stat. 502, effective Nov. 1, 1962. See section 202 of Title 37, Pay and Allowances of the Uniformed Services.
A prior section 462a, added act Aug. 10, 1956, ch. 1041, § 10(a), 70A Stat. 623; amended Sept. 7, 1962, Pub. L. 87–649, § 7(b), 76 Stat. 495, related to retired pay after two years of active duty for retired rear admirals, prior to repeal by Pub. L. 97–417, § 2(11), Jan. 4, 1983, 96 Stat. 2086.
A prior section 463, act Aug. 4, 1949, ch. 393, 63 Stat. 530, related to continuation of additional pay, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408.
Prior sections 464 and 465 were repealed by Pub. L. 87–649, §§ 14d(2), (3), 15, Sept. 7, 1962, 76 Stat. 502, effective Nov. 1, 1962.
Section 464, act Aug. 4, 1949, ch. 393, 63 Stat. 531, related to allotments of pay. See section 703 of Title 37, Pay and Allowances of the Uniformed Services.
Section 465, act Aug. 4, 1949, ch. 393, 63 Stat. 531, related to advances to officers ordered to and from sea or shore duty beyond the seas. See section 1006 of Title 37, Pay and Allowances of the Uniformed Services.
A prior section 466, act Aug. 4, 1949, ch. 393, 63 Stat. 531, provided for settlement of accounts of deceased officers and men, prior to repeal by act July 12, 1955, ch. 328, § 5(3), 69 Stat. 296. See section 2771 of Title 10, Armed Forces, and section 714 of Title 32, National Guard.
A prior section 471a, added act Aug. 10, 1956, ch. 1041, § 11(a), 70A Stat. 624, authorized transportation of motor vehicles on permanent change of station, prior to repeal by Pub. L. 87–651, title III, § 307B, Sept. 7, 1962, 76 Stat. 526.
A prior section 472, act Aug. 4, 1949, ch. 393, 63 Stat. 532, related to travel allowance to enlisted men on discharge, prior to repeal by act Aug. 3, 1950, ch. 536, § 36, 64 Stat. 408. See section 474 of Title 37, Pay and Allowances of the Uniformed Services.
A prior section 473, act Aug. 4, 1949, ch. 393, 63 Stat. 532, authorized Secretary to discharge underage Coast Guard enlisted personnel with appropriate pay and allowances, such persons to be given subsistence and transportation in kind to their homes, prior to repeal by Pub. L. 97–295, § 2(15)(A), Oct. 12, 1982, 96 Stat. 1302.
A prior section 474, act Aug. 4, 1949, ch. 393, 63 Stat. 532, related to compensation for travel tolls and fares, prior to repeal by act Sept. 1, 1954, ch. 1211, § 5, 68 Stat. 1130. See section 478 of Title 37, Pay and Allowances of the Uniformed Services.
A prior section 489, act Aug. 4, 1949, ch. 393, 63 Stat. 534, provided for payment of a death gratuity to survivors of officers and enlisted men of Regular Coast Guard, prior to repeal by act Aug. 1, 1956, ch. 837, title V, § 502(8)(A), 70 Stat. 886. See sections 1475 to 1480 of Title 10, Armed Forces.
A prior section 490, acts Aug. 4, 1949, ch. 393, § 1, 63 Stat. 534; Aug. 3, 1950, ch. 536, § 26, 64 Stat. 407; Aug. 23, 1958, Pub. L. 85–738, § 1, 72 Stat. 832; Sept. 15, 1965, Pub. L. 89–185, § 2, 79 Stat. 789, provided for settlement of claims of military and civilian personnel, prior to repeal by Pub. L. 88–558, § 7, Aug. 31, 1964, 78 Stat. 768, effective two years from Aug. 31, 1964. See section 3721 of Title 31, Money and Finance. Pub. L. 89–185 and Pub. L. 88–558 were repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068.
A prior section 492a was renumbered section 492b of this title and subsequently renumbered section 2738 of this title.
A prior section 495, act Aug. 4, 1949, ch. 393, 63 Stat. 535, related to additional pay for holders of medals, prior to repeal by Pub. L. 87–526, § 1(3), July 10, 1962, 76 Stat. 141, and by Pub. L. 87–649, §§ 14d(5), 15, Sept. 7, 1962, 76 Stat. 502, effective Nov. 1, 1962.

Amendments2021—Pub. L. 116–283 redesignated section 215 of Pub. L. 108–293 as this section and made technical changes to conform this section to other sections of this title. See Codification note above.




CHAPTER 5—FUNCTIONS AND POWERS




SUBCHAPTER I—GENERAL POWERS


Sec.


501.Secretary; general powers.


502.Delegation of powers by the Secretary.


503.Regulations.


504.Commandant; general powers.


505.Functions and powers vested in the Commandant.


506.Prospective payment of funds necessary to provide medical care.


507.Appointment of judges.


508.Coast Guard health-care professionals; licensure portability.



SUBCHAPTER II—LIFE SAVING AND LAW ENFORCEMENT AUTHORITIES


521.Saving life and property.


522.Law enforcement.


523.Enforcement authority.


524.Enforcement of coastwise trade laws.


525.Special agents of the Coast Guard Investigative Service law enforcement authority.


526.Stopping vessels; indemnity for firing at or into vessel.


527.Safety of vessels of the Armed Forces.


528.Protecting against unmanned aircraft.



SUBCHAPTER III—AIDS TO NAVIGATION


541.Aids to navigation authorized.


542.Unauthorized aids to maritime navigation; penalty.


543.Interference with aids to navigation; penalty.


544.Aids to maritime navigation; penalty.


545.Marking of obstructions.


546.Deposit of damage payments.


547.Rewards for apprehension of persons interfering with aids to navigation.


548.Prohibition against officers and employees being interested in contracts for materials.


549.Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction.


550.Marking pierheads in certain lakes.



SUBCHAPTER IV—MISCELLANEOUS


561.Icebreaking in polar regions.


562.Appeals and waivers.


563.Notification of certain determinations.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 5 “FUNCTIONS AND POWERS” consisted of items 81 “Aids to navigation authorized”, 83 “Unauthorized aids to maritime navigation; penalty”, 84 “Interference with aids to navigation; penalty”, 85 “Aids to maritime navigation; penalty”, 86 “Marking of obstructions”, 87 “Icebreaking in polar regions”, 88 “Saving life and property”, 89 “Law enforcement”, 90 “Arctic maritime transportation”, 91 “Safety of naval vessels”, 92 “Secretary; general powers”, 93 “Commandant; general powers”, 94 “Oceanographic research”, 95 “Special agents of the Coast Guard Investigative Service law enforcement authority”, 96 “Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards”, 97 “Procurement of buoy chain”, 98 “National Coast Guard Museum”, 99 “Enforcement authority”, 100 “Enforcement of coastwise trade laws”, 101 “Appeals and waivers”, 102 “Agreements”, 103 “Notification of certain determinations”, and 104 “Protecting against unmanned aircraft”, prior to repeal by Pub. L. 115–282, title I, § 105(a), Dec. 4, 2018, 132 Stat. 4199.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8509(c), Jan. 1, 2021, 134 Stat. 4756, added items 548 to 550.
2018—Pub. L. 115–282, title I, § 105(a), title III, §§ 305(b), 318(b), Dec. 4, 2018, 132 Stat. 4200, 4246, 4252, inserted chapter 5 designation and heading and added items 501 to 563.


SUBCHAPTER I—GENERAL POWERS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 105(c)(1), Dec. 4, 2018, 132 Stat. 4202, inserted subchapter I designation and heading.


§ 501. Secretary; general powers
For the purpose of executing the duties and functions of the Coast Guard the Secretary may within the limits of appropriations made therefor:(a) establish, change the limits of, consolidate, discontinue, and re-establish Coast Guard districts;

(b) arrange with the Secretaries of the Army, Navy and Air Force to assign members of the Coast Guard to any school maintained by the Army, Navy, and Air Force, for instruction and training, including aviation schools;

(c) construct, or cause to be constructed, Coast Guard shore establishments;

(d) design or cause to be designed, cause to be constructed, accept as gift, or otherwise acquire vessels, aircraft, and systems, and subject to applicable regulations under subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41 dispose of them;

(e) acquire land or interests in land, including acceptance of gifts thereof, where required for the purpose of carrying out any project or purpose for which an appropriation has been made;

(f) exchange land or interests in land in part or in full payment for such other land or interests in land as may be necessary or desirable, the balance of such part payment to be defrayable in accordance with other provisions of this section;

(g) exercise any of the powers vested by this title in the Commandant in any case in which the Secretary deems it appropriate; and

(h) do any and all things necessary to carry out the purposes of this title.

(Aug. 4, 1949, ch. 393, 63 Stat. 503, § 92; Oct. 31, 1951, ch. 654, §§ 1(32), 2(9), 3(3), 65 Stat. 702, 707, 708; Pub. L. 97–295, § 2(4), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 98–557, § 15(a)(3)(D), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 107–217, § 3(c)(1), Aug. 21, 2002, 116 Stat. 1298; Pub. L. 111–350, § 5(c)(1), Jan. 4, 2011, 124 Stat. 3847; Pub. L. 115–232, div. C, title XXXV, § 3533(a), Aug. 13, 2018, 132 Stat. 2321; renumbered § 501 and amended Pub. L. 115–282, title I, § 105(b), title III, § 311(a), Dec. 4, 2018, 132 Stat. 4200, 4248.)

Historical and Revision NotesThis section grants broad general powers concerning policy matters to the Secretary. Many of the powers are contained in existing law but some are enlarged and some additional powers are added as explained following.
Subsection (a) is based on title 14, U.S.C., 1946 ed., § 95 (Aug. 29, 1916, ch. 417, 39 Stat. 601). Said section has been divided. The provision authorizing the Secretary to man stations seems more appropriately given to the operational head of the Service, the Commandant, and for that reason is incorporated in section 93(c) of this title.
Subsection (b) is based on title 14, U.S.C., 1946 ed., §§ 28, 42 (Aug. 16, 1916, ch. 417, 39 Stat. 601; July 3, 1926, ch. 742, § 11, 44 Stat. 817). These sections were rewritten in order to broaden existing authority in regard to the training of Coast Guard personnel at schools of the other armed forces, thus approaching a practice of war time, and making for economy in the training of Service personnel; such training would be on a basis mutually satisfactory to the Secretaries involved.
Subsection (c) is based on R.S. 4242 and on title 14, U.S.C., 1946 ed., §§ 29, 93, 94, 98a (R.S. 4245, 4249; May 4, 1882, ch. 117, § 2, 22 Stat. 56; Aug. 29, 1916, ch. 417, 39 Stat. 601; June 6, 1940, ch. 257, § 4, 54 Stat. 247; Aug. 6, 1947, ch. 502, 61 Stat. 786). This subsection broadens existing law in that it provides general legislative authority for the construction and disposal of shore establishments of all types including aviation stations.
Subsection (d) is based in part on title 14, U.S.C., 1946 ed., §§ 55, 57, 69, 109, and in part on title 31, U.S.C., 1946 ed., §§ 487, 720, (R.S. 2748, 3618, 3692; June 18, 1878, ch. 265, § 3, 20 Stat. 163; Aug. 29, 1916, ch. 417, 39 Stat. 601). This subsection broadens existing law in that it provides general legislative authority for the design, construction, acquisition by other means, and disposal of vessels.
Subsection (e) is new. It is derived from title 14, U.S.C., 1946 ed., § 31b (June 6, 1941, ch. 177, 55 Stat. 247 [which was originally repealed by act June 30, 1949, ch. 288, title VI, § 602(a)(28), 63 Stat. 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583]) which provides for the exchange of vehicles, planes, and engines; similar authority in relation to vessels, is granted to the Secretary by this subsection and should prove advantageous to the Government.
Subsection (f) is based on title 14, U.S.C., 1946 ed., § 96 and on title 33, U.S.C., 1946 ed., §§ 729, 730, 731 (Mar. 3, 1875, ch. 130, § 1, 18 Stat. 372; Mar. 4, 1909, ch. 299, 35 Stat. 972; June 17, 1910, ch. 301, § 9, 36 Stat. 538; Mar. 4, 1913, ch. 168, 37 Stat. 1018). This subsection broadens the power of the Secretary to receive as a gift or purchase sites for stations, to include the acquisition of land by any means provided it is for the purpose of executing duties and functions of the Coast Guard.
Subsection (g) is based in part on title 33, U.S.C., 1946 ed., § 732 (Aug. 28, 1916, ch. 414, § 2, 39 Stat. 538; July 11, 1941, ch. 290, § 1, 55 Stat. 584) and grants authority to the Secretary to exchange interests in land as payment or part payment for other interests in land for the purpose of executing the duties and functions of the Coast Guard; this authority, on the basis of past experience, will prove advantageous to the Government.
Subsection (h) is new and merely insures that the Secretary may exercise any of the powers granted to the Commandant in this title.
Subsection (i) is based in part on title 14, U.S.C., 1946 ed., §§ 51, 131 (R.S. 2756, 2758) and insures that the Secretary may do anything necessary to carry out the purposes of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 501 was renumbered section 2745 of this title.

Amendments2018—Pub. L. 115–282, § 105(b), renumbered section 92 of this title as this section.
Subsec. (d). Pub. L. 115–282, § 311(a), inserted “aircraft, and systems,” after “vessels,”.
Subsecs. (e) to (i). Pub. L. 115–232 redesignated subsecs. (f) to (i) as (e) to (h), respectively.
2011—Subsec. (d). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.
2002—Subsec. (d). Pub. L. 107–217 inserted “subtitle I of title 40 and title III of” before “the Federal Property and Administrative Services Act of 1949” and substituted “(41 U.S.C. 251 et seq.)” for “(40 U.S.C. 471 et seq.)”.
1984—Subsec. (b). Pub. L. 98–557 substituted reference to members for reference to officers and enlisted men.
1982—Subsec. (d). Pub. L. 97–295 substituted “(40 U.S.C. 471 et seq.)” for “, as amended,” after “Act of 1949”.
1951—Subsec. (c). Act Oct. 31, 1951, § 3(3), struck out provision relating to sale or other disposition of unsuitable or unserviceable shore establishments, and disposition of the net monies received therefrom.
Subsec. (d). Act Oct. 31, 1951, § 2(9), inserted reference to applicable regulations of the Federal Property and Administrative Services Act of 1949, as amended, and struck out requirement that net monies received from the disposition of vessels be covered into the Treasury.
Subsec. (e). Act Oct. 31, 1951, § 1(32), repealed subsec. (e) which empowered the Secretary to exchange vessels and parts thereof in part payment for new vessels.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Conveyance of Coast Guard Vessels for Public PurposesPub. L. 111–281, title IX, § 914, Oct. 15, 2010, 124 Stat. 3018, provided that:
“(a) In General.—Whenever the transfer of ownership of a Coast Guard vessel or aircraft to an eligible entity for use for educational, cultural, historical, charitable, recreational, or other public purposes is authorized by law or declared excess by the Commandant, the Coast Guard shall transfer the vessel or aircraft to the General Services Administration for conveyance to the eligible entity.

“(b) Conditions of Conveyance.—The General Services Administration may not convey a vessel or aircraft to an eligible entity as authorized by law unless the eligible entity agrees—“(1) to provide the documentation needed by the General Services Administration to process a request for aircraft or vessels under section 102.37.225 of title 41, Code of Federal Regulations;

“(2) to comply with the special terms, conditions, and restrictions imposed on aircraft and vessels under section 102.37.460 of such title;

“(3) to make the vessel available to the United States Government if it is needed for use by the Commandant of the Coast Guard in time of war or a national emergency; and

“(4) to hold the United States Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls, that occurs after conveyance of the vessel, except for claims arising from use of the vessel by the United States Government under paragraph (3).


“(c) Other Obligations Unaffected.—Nothing in this section amends or affects any obligation of the Coast Guard or any other person under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law regarding use or disposal of hazardous materials including asbestos and polychlorinated biphenyls.

“(d) Eligible Entity Defined.—In this section, the term ‘eligible entity’ means a State or local government, nonprofit corporation, educational agency, community development organization, or other entity that agrees to comply with the conditions established under this section.”




Implementation of International AgreementsPub. L. 109–241, title VIII, § 801, July 11, 2006, 120 Stat. 562, provided that: 
“In consultation with appropriate Federal agencies, the Secretary of the department in which the Coast Guard is operating shall work with the responsible officials and agencies of other nations to accelerate efforts at the International Maritime Organization to enhance oversight and enforcement of security, environmental, and other agreements adopted within the International Maritime Organization by flag States on whom such agreements are binding, including implementation of—
“(1) a code outlining flag State responsibilities and obligations;

“(2) an audit regime for evaluating flag State performance;

“(3) measures to ensure that responsible organizations, acting on behalf of flag States, meet established performance standards; and

“(4) cooperative arrangements to improve enforcement on a bilateral, regional, or international basis.”




Voluntary Measures for Reducing Pollution From Recreational BoatsPub. L. 109–241, title VIII, § 802, July 11, 2006, 120 Stat. 563, provided that: “In consultation with appropriate Federal, State, and local government agencies, the Secretary of the department in which the Coast Guard is operating shall undertake outreach programs for educating the owners and operators of boats using two-stroke engines about the pollution associated with such engines and support voluntary programs that reduce such pollution and encourage the early replacement of older two-stroke engines.”


Great Lakes LighthousesPub. L. 107–295, title III, § 345, Nov. 25, 2002, 116 Stat. 2106, provided that:
“(a) Findings.—The Congress finds the following:“(1) The Great Lakes are home to more than 400 lighthouses. One hundred and twenty of these maritime landmarks are in the State of Michigan.

“(2) Lighthouses are an important part of Great Lakes culture and stand as a testament to the importance of shipping in the region’s political, economic, and social history.

“(3) Advances in navigation technology have made many Great Lakes lighthouses obsolete. In Michigan alone, approximately 70 lighthouses will be designated as excess property of the Federal Government and will be transferred to the General Services Administration for disposal.

“(4) Unfortunately, the Federal property disposal process is confusing, complicated, and not well-suited to disposal of historic lighthouses or to facilitate transfers to nonprofit organizations. This is especially troubling because, in many cases, local nonprofit historical organizations have dedicated tremendous resources to preserving and maintaining Great Lakes lighthouses.

“(5) If Great Lakes lighthouses disappear, the public will be unaware of an important chapter in Great Lakes history.

“(6) The National Trust for Historic Preservation has placed Michigan lighthouses on their list of Most Endangered Historic Places.


“(b) Assistance for Great Lakes Lighthouse Preservation Efforts.—The Secretary of the department in which the Coast Guard is operating, may—“(1) continue to offer advice and technical assistance to organizations in the Great Lakes region that are dedicated to lighthouse stewardship; and

“(2) promptly release information regarding the timing of designations of Coast Guard lighthouses on the Great Lakes as excess to the needs of the Coast Guard, to enable those organizations to mobilize and be prepared to take appropriate action with respect to the disposal of those properties.”





VHF Communications ServicesPub. L. 107–295, title IV, § 406, Nov. 25, 2002, 116 Stat. 2116, which permitted the Secretary of the department in which the Coast Guard is operating to authorize placement of commercial VHF communications equipment on real property under the administrative control of the Coast Guard, was redesignated as section 720 of this title and transferred to appear after section 719 of this title by Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(2), Jan. 1, 2021, 134 Stat. 4745.
“(b) Commercial VHF communication equipment placed on real property under the administrative control of the Coast Guard under this section shall not interfere in any manner with any current or future Coast Guard communication equipment.
“(c) Nothing in this section shall affect the rights or obligations of the United States under section 704(c) of the Telecommunications Act of 1996 [Pub. L. 104–104] (47 U.S.C. 332 note) with respect to the availability of property or under section 359(d) of the Communications Act of 1934 (47 U.S.C. 357(d)) with respect to charges for transmission of distress messages.”

Purchase of American-Made Equipment and Products; Notice to Recipients of AssistancePub. L. 104–324, title XI, § 1127, Oct. 19, 1996, 110 Stat. 3983, provided that:
“(a) Purchase of American-Made Equipment and Products.—It is the sense of the Congress that, to the greatest extent practicable, all equipment and products purchased with funds made available under this Act [see Tables for classification] should be American-made.

“(b) Notice to Recipients of Assistance.—In providing financial assistance under this Act, the official responsible for providing the assistance, to the greatest extent practicable, shall provide to each recipient of the assistance a notice describing the statement made in subsection (a) by the Congress.”




Coast Guard Vessel DesignPub. L. 101–380, title IV, § 4203, Aug. 18, 1990, 104 Stat. 532, provided that: “The Secretary shall ensure that vessels designed and constructed to replace Coast Guard buoy tenders are equipped with oil skimming systems that are readily available and operable, and that complement the primary mission of servicing aids to navigation.”


Authorization of Junior Reserve Officers Training Program Pilot ProgramPub. L. 101–225, title II, § 204, Dec. 12, 1989, 103 Stat. 1911, provided that:
“(a) In General.—The Secretary of the department in which the Coast Guard is operating (hereinafter in this section referred to as the ‘Secretary’) may carry out a pilot program to establish and maintain a junior reserve officers training program in cooperation with the Dade County Public School System of Dade County, Florida, as part of the Maritime and Science Technology Academy established by that school system (hereinafter in this section referred to as the ‘Academy’).

“(b) Program Requirements.—A pilot program carried out by the Secretary under this section—“(1) shall be known as the ‘Claude Pepper Junior Reserve Officers Training Program’, and

“(2) shall provide to students at the Academy—“(A) instruction in subject areas relating to operations of the Coast Guard; and

“(B) training in skills which are useful and appropriate for a career in the Coast Guard.



“(c) Provision of Additional Support.—To carry out a pilot program under this section, the Secretary may provide to the Academy—“(1) assistance in course development, instruction, and other support activities;

“(2) commissioned, warrant, and petty officers of the Coast Guard to serve as administrators and instructors; and

“(3) necessary and appropriate course materials, equipment, and uniforms.


“(d) Employment of Retired Coast Guard Personnel.—“(1) In general.—Subject to paragraph (2) of this subsection, the Secretary may authorize the Academy to employ as administrators and instructors for the pilot program retired Coast Guard and Coast Guard Reserve commissioned, warrant, and petty officers who request that employment and who are approved by the Secretary and the Academy.

“(2) Authorized pay.—(A) Retired members employed under paragraph (1) of this subsection are entitled to receive their retired or retainer pay and an additional amount of not more than the difference between—“(i) the amount the individual would be paid as pay and allowance if they were considered to have been ordered to active duty during that period of employment; and

“(ii) the amount of retired pay the individual is entitled to receive during that period.


“(B) The Secretary shall pay to the Academy an amount equal to one half of the amount described in subparagraph (A) of this paragraph, from funds appropriated for that purpose.

“(C) Notwithstanding any other law, while employed under this subsection, an individual is not considered to be on active duty or inactive duty training.”






Consideration of Maritime Administration VesselsPub. L. 101–225, title II, § 213, Dec. 12, 1989, 103 Stat. 1914, provided that: “Before acquiring a vessel for use by the Coast Guard, the Secretary of Transportation or the Commandant of the Coast Guard, as appropriate, shall review the inventory of vessels acquired by the Secretary or the Secretary of Commerce as the result of a default under title XI of the Merchant Marine Act, 1936 ([former] 46 App. U.S.C. 1271–1279c) [see 46 U.S.C. 53701 et seq.], to determine whether any of those vessels are suitable for use by the Coast Guard.”


Lifesaving Equipment on Passenger FerriesPub. L. 98–557, § 10, Oct. 30, 1984, 98 Stat. 2863, provided that: “The Secretary of the department in which the Coast Guard is operating shall proceed vigorously with efforts to develop improved lifesaving equipment for use on passenger ferries.”


AircraftProvisions specifying the maximum number of aircraft on hand at any one time, exclusive of planes and parts stored to meet future attrition, were contained in the following appropriation acts:
Pub. L. 105–66, title I, Oct. 27, 1997, 111 Stat. 1426.
Pub. L. 104–205, title I, Sept. 30, 1996, 110 Stat. 2953.
Pub. L. 104–50, title I, Nov. 15, 1995, 109 Stat. 438.
Pub. L. 103–331, title I, Sept. 30, 1994, 108 Stat. 2473.
Pub. L. 103–122, title I, Oct. 27, 1993, 107 Stat. 1201.
Pub. L. 102–388, title I, Oct. 6, 1992, 106 Stat. 1523.
Pub. L. 102–143, title I, Oct. 28, 1991, 105 Stat. 920.
Pub. L. 101–516, title I, Nov. 5, 1990, 104 Stat. 2158.
Pub. L. 101–164, title I, Nov. 21, 1989, 103 Stat. 1071.
Pub. L. 100–457, title I, Sept. 30, 1988, 102 Stat. 2126.
Pub. L. 100–202, § 101(l) [title I], Dec. 22, 1987, 101 Stat. 1329–358, 1329–359.
Pub. L. 99–500, § 101(l) [H.R. 5205, title I], Oct. 18, 1986, 100 Stat. 1783–308, and Pub. L. 99–591, § 101(l), Oct. 30, 1986, 100 Stat. 3341–308.
Pub. L. 99–190, § 101(e) [title I], Dec. 19, 1985, 99 Stat. 1267, 1269.
Pub. L. 98–473, title I, § 101(i) [title I], Oct. 12, 1984, 98 Stat. 1944, 1945.
Pub. L. 98–78, title I, Aug. 15, 1983, 97 Stat. 454.
Pub. L. 97–369, title I, Dec. 18, 1982, 96 Stat. 1766.
Pub. L. 97–102, title I, Dec. 23, 1981, 95 Stat. 1443.
Pub. L. 96–400, title I, Oct. 9, 1980, 94 Stat. 1681.
Pub. L. 96–131, title I, Nov. 30, 1979, 93 Stat. 1023.
Pub. L. 95–335, title I, Aug. 4, 1978, 92 Stat. 435.
Pub. L. 95–85, title I, Aug. 2, 1977, 91 Stat. 402.
Pub. L. 94–387, title I, Aug. 14, 1976, 90 Stat. 1172.
Pub. L. 94–134, title I, Nov. 24, 1975, 89 Stat. 696.
Pub. L. 93–391, title I, Aug. 28, 1974, 88 Stat. 769.
Pub. L. 93–98, title I, Aug. 16, 1973, 87 Stat. 330.
Pub. L. 92–398, title I, Aug. 22, 1972, 86 Stat. 581.
Pub. L. 92–74, title I, Aug. 10, 1971, 85 Stat. 202.
Pub. L. 91–168, title I, Dec. 26, 1969, 83 Stat. 454.
Pub. L. 90–464, title I, Aug. 8, 1968, 82 Stat. 654.
Pub. L. 90–112, title II, Oct. 23, 1967, 81 Stat. 312.
Pub. L. 89–474, title I, June 29, 1966, 80 Stat. 223.
Pub. L. 89–57, title I, June 30, 1965, 79 Stat. 197.
Pub. L. 88–392, title I, Aug. 1, 1964, 78 Stat. 369.
Pub. L. 88–39, title I, June 13, 1963, 77 Stat. 59.
Pub. L. 87–575, title I, Aug. 6, 1962, 76 Stat. 311.
Pub. L. 87–159, title I, Aug. 21, 1961, 75 Stat. 395.
Pub. L. 86–561, title I, June 30, 1960, 74 Stat. 285.
Pub. L. 86–39, title I, June 11, 1959, 73 Stat. 67.
Pub. L. 85–354, title I, Mar. 28, 1958, 72 Stat. 62.
Pub. L. 85–37, title I, May 27, 1957, 71 Stat. 37.
Apr. 2, 1956, ch. 161, title I, 70 Stat. 93.
June 1, 1955, ch. 113, title I, 69 Stat. 74.
May 28, 1954, ch. 242, title I, 68 Stat. 146.
June 18, 1953, ch. 132, title I, 67 Stat. 69.
June 30, 1952, ch. 523, title I, 66 Stat. 291.
Aug. 11, 1951, ch. 301, title I, 65 Stat. 185.
Sept. 6, 1950, ch. 896, Ch. IV, title I, 64 Stat. 639.
June 30, 1949, ch. 286, title I, 63 Stat. 367.
June 19, 1948, ch. 558, title I, 62 Stat. 563.
July 1, 1947, ch. 186, title I, 61 Stat. 227.
July 12, 1946, ch. 569, § 1, 60 Stat. 531.



§ 502. Delegation of powers by the Secretary
The Secretary is authorized to confer or impose upon the Commandant any of the rights, privileges, powers, or duties, in respect to the administration of the Coast Guard, vested in or imposed upon the Secretary by this title or other provisions of law.
(Aug. 4, 1949, ch. 393, 63 Stat. 544, § 631; Pub. L. 94–546, § 1(33), Oct. 18, 1976, 90 Stat. 2521; renumbered § 502, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesThis section authorizes the Secretary to delegate to the Commandant any of the authority granted to him in respect to the administration of the Coast Guard. Such power to delegate is granted by other statutes to the heads of many of the executive departments. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 502 was renumbered section 2746 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 631 of this title as this section.
1976—Pub. L. 94–546 substituted “Secretary” for “Secretary of the Treasury” wherever appearing and substituted “Commandant” for “Commandant of the Coast Guard”.

Statutory Notes and Related Subsidiaries
Administrative Advisory Committees; Solicitation of Nominations for Membership; Publication in Federal Register; Disclosures to Congress; Compensation and Travel ExpensesPub. L. 97–322, title I, § 118(e), Oct. 15, 1982, 96 Stat. 1587, provided that:
“(1) The Secretary of the department in which the Coast Guard is operating shall, not less often than once a year, publish notice in the Federal Register for solicitation of nominations for membership on any advisory committee established administratively for the purpose of giving advice and recommendations to such Secretary or the Commandant of the Coast Guard with respect to functions of the Coast Guard.

“(2) Any advisory committee described in paragraph (1) of this subsection is authorized to make available to Congress any information, advice, and recommendations which the committee is authorized to give to the Secretary of the department in which the Coast Guard is operating or the Commandant of the Coast Guard.

“(3) Members of any advisory committee described in paragraph (1) of this subsection who are not officers or employees of the United States shall serve without pay and members of any such committee who are officers or employees of the United States shall receive no additional pay on account of their service on such committee. While away from their homes or regular places of business, members of any such committee may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code.”






§ 503. Regulations
In addition to the authority conferred by other provisions of this title the Secretary may promulgate such regulations and orders as he deems appropriate to carry out the provisions of this title or any other law applicable to the Coast Guard.
(Aug. 4, 1949, ch. 393, 63 Stat. 545, § 633; renumbered § 503, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 92, 185e (June 20, 1874, ch. 344, § 8, 18 Stat. 127; May 26, 1906, ch. 2556, § 1, 34 Stat. 200; May 24, 1939, ch. 146, § 6, 53 Stat. 756).
This section enlarges said sections to prescribe what is generally understood in a military organization, that the promulgation of regulations is a function of the head of the Department.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 503 was renumbered section 2747 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 633 of this title as this section.



§ 504. Commandant; general powers(a) For the purpose of executing the duties and functions of the Coast Guard the Commandant may:(1) maintain water, land, and air patrols, and ice-breaking facilities;

(2) establish and prescribe the purpose of, change the location of, consolidate, discontinue, re-establish, maintain, operate, and repair Coast Guard shore establishments;

(3) assign vessels, aircraft, vehicles, aids to navigation, equipment, appliances, and supplies to Coast Guard districts and shore establishments, and transfer any of the foregoing from one district or shore establishment to another;

(4) conduct experiments and investigate, or cause to be investigated, plans, devices, and inventions relating to the performance of any Coast Guard function, including research, development, test, or evaluation related to intelligence systems and capabilities;

(5) conduct any investigations or studies that may be of assistance to the Coast Guard in the performance of any of its powers, duties, or functions;

(6) collect, publish, and distribute information concerning Coast Guard operations;

(7) conduct or make available to personnel of the Coast Guard, and to eligible spouses as defined under section 2904, such specialized training and courses of instruction, including correspondence courses and the textbooks, manuals, and other materials required as part of such training or course of instruction, as may be necessary or desirable for the good of the service;

(8) design or cause to be designed, cause to be constructed, accept as gift, or otherwise acquire patrol boats and other small craft, equip, operate, maintain, supply, and repair such patrol boats, other small craft, aircraft, and vehicles, and subject to applicable regulations under subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41 dispose of them;

(9) acquire, accept as gift, maintain, repair, and discontinue aids to navigation, appliances, equipment, and supplies;

(10) equip, operate, maintain, supply, and repair Coast Guard districts and shore establishments;

(11) establish, equip, operate, and maintain shops, depots, and yards for the manufacture and construction of aids to navigation, equipment, apparatus, vessels, vehicles, and aircraft not normally or economically obtainable from private contractors, and for the maintenance and repair of any property used by the Coast Guard;

(12) accept and utilize, in times of emergency in order to save life or protect property, such voluntary services as may be offered to the Coast Guard;

(13) rent or lease, under such terms and conditions as are deemed advisable, for a period not exceeding five years, such real property under the control of the Coast Guard as may not be required for immediate use by the Coast Guard, the monies received from any such rental or lease, less amount of expenses incurred (exclusive of governmental personal services), to be deposited in the fund established under section 2946;

(14) grant, under such terms and conditions as are deemed advisable, permits, licenses, easements, and rights-of-way over, across, in, and upon lands under the control of the Coast Guard when in the public interest and without substantially injuring the interests of the United States in the property thereby affected;

(15) establish, install, abandon, re-establish, reroute, operate, maintain, repair, purchase, or lease such telephone and telegraph lines and cables, together with all facilities, apparatus, equipment, structures, appurtenances, accessories, and supplies used or useful in connection with the installation, operation, maintenance, or repair of such lines and cables, including telephones in residences leased or owned by the Government of the United States when appropriate to assure efficient response to extraordinary operational contingencies of a limited duration, and acquire such real property rights of way, easements, or attachment privileges as may be required for the installation, operation, and maintenance of such lines, cables, and equipment;

(16) establish, install, abandon, reestablish, change the location of, operate, maintain, and repair radio transmitting and receiving stations;

(17) provide medical and dental care for personnel entitled thereto by law or regulation, including care in private facilities;

(18) accept, under terms and conditions the Commandant establishes, the service of an individual ordered to perform community service under the order of a Federal, State, or municipal court;

(19) notwithstanding any other law, enter into cooperative agreements with States, local governments, non-governmental organizations, and individuals, to accept and utilize voluntary services for the maintenance and improvement of natural and historic resources on, or to benefit natural and historic research on, Coast Guard facilities, subject to the requirement that—(A) the cooperative agreements shall each provide for the parties to contribute funds or services on a matching basis to defray the costs of such programs, projects, and activities under the agreement; and

(B) an individual providing voluntary services under this subsection shall not be considered a Federal employee except for purposes of chapter 81 of title 5, United States Code, with respect to compensation for work-related injuries, and chapter 171 of title 28, United States Code, with respect to tort claims;


(20) enter into cooperative agreements with other Government agencies and the National Academy of Sciences;

(21) require that any member of the Coast Guard or Coast Guard Reserve (including a cadet or an applicant for appointment or enlistment to any of the foregoing and any member of a uniformed service who is assigned to the Coast Guard) request that all information contained in the National Driver Register pertaining to the individual, as described in section 30304(a) of title 49, be made available to the Commandant under section 30305(b)(7) of title 49, may receive that information, and upon receipt, shall make the information available to the individual;

(22) provide for the honorary recognition of individuals and organizations that significantly contribute to Coast Guard programs, missions, or operations, including State and local governments and commercial and nonprofit organizations, and pay for, using any appropriations or funds available to the Coast Guard, plaques, medals, trophies, badges, and similar items to acknowledge such contribution (including reasonable expenses of ceremony and presentation);

(23) rent or lease, under such terms and conditions as are considered by the Secretary to be advisable, commercial vehicles to transport the next of kin of eligible retired Coast Guard military personnel to attend funeral services of the service member at a national cemetery;

(24) after informing the Secretary, make such recommendations to the Congress relating to the Coast Guard as the Commandant considers appropriate; and

(25) enter into cooperative agreements, contracts, and other agreements with Federal entities and other public or private entities, including academic entities, to develop a positioning, navigation, and timing system to provide redundant capability in the event Global Positioning System signals are disrupted, which may consist of an enhanced LORAN system.


(b)(1) Notwithstanding subsection (a)(13), a lease described in paragraph (2) of this subsection may be for a term of up to 20 years.

(2) A lease referred to in paragraph (1) is a lease—(A) to the United States Coast Guard Academy Alumni Association for the construction of an Alumni Center on the grounds of the United States Coast Guard Academy; or

(B) to an entity with which the Commandant has a cooperative agreement under section 4(e) 11 See References in Text note below. of the Ports and Waterways Safety Act, and for which a term longer than 5 years is necessary to carry out the agreement.



(c) Marine Safety Responsibilities.—In exercising the Commandant’s duties and responsibilities with regard to marine safety, the individual with the highest rank who meets the experience qualifications set forth in section 305(a)(3) shall serve as the principal advisor to the Commandant regarding—(1) the operation, regulation, inspection, identification, manning, and measurement of vessels, including plan approval and the application of load lines;

(2) approval of materials, equipment, appliances, and associated equipment;

(3) the reporting and investigation of marine casualties and accidents;

(4) the licensing, certification, documentation, protection and relief of merchant mariners;

(5) suspension and revocation of licenses and certificates;

(6) enforcement of manning requirements, citizenship requirements, control of log books;

(7) documentation and numbering of vessels;

(8) State boating safety programs;

(9) commercial instruments and maritime liens;

(10) the administration of bridge safety;

(11) administration of the navigation rules;

(12) the prevention of pollution from vessels;

(13) ports and waterways safety;

(14) waterways management; including regulation for regattas and marine parades;

(15) aids to navigation; and

(16) other duties and powers of the Secretary related to marine safety and stewardship.


(d) Other Authority Not Affected.—Nothing in subsection (c) affects—(1) the authority of Coast Guard officers and members to enforce marine safety regulations using authority under section 522 of this title; or

(2) the exercise of authority under section 527 of this title and the provisions of law codified at sections 191 through 195 of title 50 on the date of enactment of this paragraph.


(e) Operation and Maintenance of Coast Guard Assets and Facilities.—All authority, including programmatic budget authority, for the operation and maintenance of Coast Guard vessels, aircraft, systems, aids to navigation, infrastructure, and other assets or facilities shall be allocated to and vested in the Coast Guard and the department in which the Coast Guard is operating.

(f) Leasing of Tidelands and Submerged Lands.—(1) Authority.—The Commandant may lease under subsection (a)(13) submerged lands and tidelands under the control of the Coast Guard without regard to the limitation under that subsection with respect to lease duration.

(2) Limitation.—The Commandant may lease submerged lands and tidelands under paragraph (1) only if—(A) the lease is for cash exclusively;

(B) the lease amount is equal to the fair market value of the use of the leased submerged lands or tidelands for the period during which such lands are leased, as determined by the Commandant;

(C) the lease does not provide authority to or commit the Coast Guard to use or support any improvements to such submerged lands and tidelands, or obtain goods and services from the lessee; and

(D) proceeds from the lease are deposited in the Coast Guard Housing Fund established under section 2946.



(Aug. 4, 1949, ch. 393, 63 Stat. 504, § 93; Aug. 3, 1950, ch. 536, § 2, 64 Stat. 406; Oct. 31, 1951, ch. 654, §§ 1(33), 2(10), 4(1), 65 Stat. 702, 707, 709; Pub. L. 94–546, § 1(9), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 97–136, § 6(d), Dec. 29, 1981, 95 Stat. 1706; Pub. L. 97–276, § 143, Oct. 2, 1982, 96 Stat. 1199; Pub. L. 97–295, § 2(4), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 97–322, title I, § 115(c), Oct. 15, 1982, 96 Stat. 1586; Pub. L. 102–241, § 7, Dec. 19, 1991, 105 Stat. 2212; Pub. L. 103–206, title II, § 202, title III, § 316, Dec. 20, 1993, 107 Stat. 2420, 2426; Pub. L. 104–324, title II, § 207(a), Oct. 19, 1996, 110 Stat. 3908; Pub. L. 105–383, title II, §§ 202, 203, Nov. 13, 1998, 112 Stat. 3414, 3415; Pub. L. 107–217, § 3(c)(2), Aug. 21, 2002, 116 Stat. 1298; Pub. L. 108–293, title II, §§ 201, 217, Aug. 9, 2004, 118 Stat. 1031, 1038; Pub. L. 109–241, title IX, § 901(a), (c), July 11, 2006, 120 Stat. 564; Pub. L. 111–259, title IV, § 442(1), Oct. 7, 2010, 124 Stat. 2733; Pub. L. 111–281, title V, § 523, Oct. 15, 2010, 124 Stat. 2958; Pub. L. 111–350, § 5(c)(2), Jan. 4, 2011, 124 Stat. 3847; Pub. L. 112–213, title II, § 202, Dec. 20, 2012, 126 Stat. 1543; Pub. L. 113–281, title II, §§ 206(a), 207, 208(a), 209, 214(c), 222(1), Dec. 18, 2014, 128 Stat. 3025, 3026, 3034, 3038; Pub. L. 114–120, title II, § 209(4), title VI, § 610(b), Feb. 8, 2016, 130 Stat. 40, 85; Pub. L. 115–232, div. C, title XXXV, § 3533(b), Aug. 13, 2018, 132 Stat. 2321; renumbered § 504 and amended Pub. L. 115–282, title I, §§ 105(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4200, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(3), Jan. 1, 2021, 134 Stat. 4747.)

Historical and Revision NotesThis section grants powers to the Commandant concerning, in general, operations within the Service and the internal functioning of the Service. Many of the powers are contained in existing law, but some are enlarged, and some additional powers are added as explained following.
Subsection (a) is derived from title 14, U.S.C., 1946 ed., § 53, and title 34, U.S.C., 1946 ed., § 471 (R.S. 1536). The authority to order vessels to cruise along the coasts should be in the operational head of the Service, and not in the President. This section is changed to cover adequately the necessary present day cruising and patrolling.
Subsection (b) is derived from R.S. 4242 and title 14, U.S.C., 1946 ed., §§ 29, 93, 94, 95, 97, 98a (R.S. 4245, 4249; May 4, 1882, ch. 117, §§ 2, 3, 22 Stat. 56; Aug. 29, 1916, ch. 417, 39 Stat. 601; Aug. 6, 1947, ch. 502, 61 Stat. 786; June 6, 1940, ch. 257, § 4, 54 Stat. 247), and specifically grants to the Commandant authority in regard to the establishment, discontinuance, and change of Coast Guard shore establishments other than Coast Guard districts. This power must exist inherently in order for the Service to function efficiently.
Subsection (c) is derived from title 14, U.S.C., 1946 ed., §§ 54, 97, 112 (May 4, 1882, ch. 117, § 3, 22 Stat. 56; May 30, 1908, ch. 231, 35 Stat. 553; Apr. 21, 1910, ch. 182, § 2, 36 Stat. 326), and specifically grants to the Commandant authority in regard to the assignment of vessels, vehicles, aids to navigation, and other equipment. This power is inherent to the proper functioning of any Service.
Subsection (d) is based on title 14, U.S.C., 1946 ed., § 91 (June 18, 1878, ch. 265, § 7, 20 Stat. 164; June 10, 1921, ch. 18, § 304, 42 Stat. 24; July 3, 1926, ch. 742, § 9, 44 Stat. 817). Said section has been divided. The part dealing with investigation of plans and inventions is covered in this subsection in broader terms, and the other parts are covered in general terms in section 632 of this title.
Subsection (e) is based on title 14, U.S.C., 1946 ed., § 111 (June 18, 1878, ch. 265, § 9, 20 Stat. 164). This section has been rewritten to broaden the authority to include any investigation or study that may be of assistance to the Coast Guard, the limitation as to investigation of shipwrecks having been eliminated.
Subsection (f) is new and is intended to give legislative recognition to the importance of disseminating information by the Coast Guard for the promotion of safety at sea, life-saving techniques, and other Coast Guard activities.
Subsection (g) is new and provides for the training of Coast Guard personnel at other than schools or institutions of the other armed forces. Such training is essential and has been carried on under the authority of appropriation acts for many years.
Subsection (h) is based in part on title 14, U.S.C., 1946 ed., §§ 69, 108, 109, (R.S. 2748; June 20, 1874, ch. 344, § 9, 18 Stat. 127; June 18, 1878, ch. 265, § 3, 20 Stat. 163), and is intended to complement the authority granted to the Secretary in sec. 92(d) of this title granting similar authority to the Commandant as to smaller craft.
Subsection (i) is based in part on title 14, U.S.C., §§ 108, 109, and on title 33, U.S.C., 1946 ed., § 752 (June 20, 1874, ch. 344, § 9, 18 Stat. 127; June 18, 1878, ch. 265, § 3, 20 Stat. 163; Mar. 4, 1913, ch. 168, 37 Stat. 10183, and grants power to the Commandant to acquire and dispose of various equipment and supplies. The authority with respect to the acceptance of such equipment as a gift is new.
Subsection (j) is new and grants power to the Commandant to operate and maintain shore establishments; previously such authority has been inferred from statutes providing for the establishment of shore stations; again such authority is inherent to the functioning of any Service, and this section will provide no greater authority than has been exercised in the past.
Subsection (k) is based on title 14, U.S.C., 1946 ed., § 31b (June 6, 1941, ch. 177, 55 Stat. 247 [which was originally repealed by act June 30, 1949, ch. 288, title VI, § 602(a)(28), 63 Stat. 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583]). The primary authority is granted to the Commandant as well as to the Secretary inasmuch as such exchange seems to be an operational matter and the items which may be exchanged have been enlarged by the addition of aids to navigation, appliances, equipment, and supplies.
Inasmuch as the act cited above applies to the Navy as well as the Coast Guard it is not scheduled for repeal but is being amended by section 13 of this act to eliminate reference to the Coast Guard.
Subsection (l) is new and is deemed desirable in order to give legislative authority for existing yards, and for the procurement of needed equipment and material in case such is not normally or economically obtainable from private contractors.
Subsection (m) is based on title 14, U.S.C., 1946 ed., §§ 110, 192 (June 20, 1874, ch. 344, § 6, 18 Stat. 127; June 18, 1878, ch. 265, § 10, 20 Stat. 165; July 3, 1926, ch. 742, § 9, 44 Stat. 817). The power to accept volunteer services is enlarged to include all services offered in time of emergency, to save life or protect property, and the restrictive provisions relating to lifeboat stations only have been eliminated.
Subsection (n) is new and grants authority to the Commandant to lease real property under the control of the Coast Guard, when not immediately needed in Coast Guard operations. Such authority will be advantageous to the Government, on the basis of past experience.
Subsection (o) is new and is supplementary to subsection (n) of this section. It grants further authority to the Commandant permitting him to grant minor interests in land which is under control of the Coast Guard. This will avoid the necessity of special acts of Congress in each of such instances.
Subsection (p) is new and is necessary to give proper authority for the maintenance of networks of wires and cables, in some cases over or along private property or public highways. These networks are in existence at the present time and are essential for the Service to carry out its functions.
Subsection (q) is new and is necessary in order to provide clear authority for the maintenance of radio stations which are essential to Coast Guard functions.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes

References in TextSection 4(e) of the Ports and Waterways Safety Act, referred to in subsec. (b)(2)(B), is section 4(e) of Pub. L. 92–340, which was classified to section 1223(e) of Title 33, Navigation and Navigable Waters, prior to repeal by Pub. L. 115–282, title IV, § 402(e), Dec. 4, 2018, 132 Stat. 4264. See Transitional and Savings Provisions note preceding section 101 of Title 46, Shipping, and section 70001 of Title 46.
The date of enactment of this paragraph, referred to in subsec. (d)(2), is the date of enactment of Pub. L. 111–281, which was approved Oct. 15, 2010.

Prior ProvisionsA prior section 504 was renumbered section 2733 of this title.
Another prior section 504, act Aug. 4, 1949, ch. 393, 63 Stat. 537, related to disposition of the remains of deceased Coast Guard personnel, prior to repeal by act July 15, 1954, ch. 507, § 14(c)(5), 68 Stat. 481. For provisions relating to recovery, care, and disposition of the remains of deceased personnel of the uniformed services and deceased civilian personnel, see section 1481 of Title 10, Armed Forces.

Amendments2021—Subsec. (a)(19)(B). Pub. L. 116–283, § 8505(a)(3)(A), substituted “an individual” for “a person”.
Subsec. (c)(4). Pub. L. 116–283, § 8505(a)(3)(B), substituted “mariners;” for “seamen;”.
2018—Pub. L. 115–282, § 105(b)(2), renumbered section 93 of this title as this section.
Subsec. (a)(7). Pub. L. 115–282, § 123(b)(2), substituted “section 2904” for “section 542”.
Subsec. (a)(13). Pub. L. 115–282, § 123(b)(2), substituted “section 2946” for “section 687”.
Subsec. (a)(21). Pub. L. 115–232 substituted “section 30305(b)(7)” for “section 30305(a)”.
Subsec. (c). Pub. L. 115–282, § 123(b)(2), substituted “section 305(a)(3)” for “section 50(a)(3)” in introductory provisions.
Subsec. (d)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 522” for “section 89”.
Subsec. (d)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 527” for “section 91”.
Subsec. (f)(2)(D). Pub. L. 115–282, § 123(b)(2), substituted “section 2946” for “section 687”.
2016—Subsec. (a)(25). Pub. L. 114–120, § 610(b), added par. (25).
Subsec. (f)(2). Pub. L. 114–120, § 209(4), added par. (2) and struck out former par. (2) which related to limitation on leasing of tidelands and submerged lands.
2014—Subsec. (a)(4). Pub. L. 113–281, § 206(a), substituted “and investigate” for “, investigate” and struck out “, and cooperate and coordinate such activities with other Government agencies and with private agencies” before semicolon at end.
Subsec. (a)(7). Pub. L. 113–281, § 214(c), inserted “, and to eligible spouses as defined under section 542,” after “Coast Guard”.
Pub. L. 113–281, § 207, inserted “and the textbooks, manuals, and other materials required as part of such training or course of instruction” after “correspondence courses”.
Subsec. (a)(13). Pub. L. 113–281, § 208(a), substituted “the fund established under section 687” for “the Treasury”.
Subsec. (b)(1). Pub. L. 113–281, § 222(1), substituted “(a)(13)” for “(a)(14)”.
Subsec. (f). Pub. L. 113–281, § 209, added subsec. (f).
2012—Subsec. (e). Pub. L. 112–213 added subsec. (e).
2011—Subsec. (a)(8). Pub. L. 111–350, which directed amendment of subsec. (h) by substituting “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”, was executed by making the substitution in subsec. (a)(8) to reflect the probable intent of Congress and the amendment by Pub. L. 108–293, § 201. See 2004 Amendment note below.
2010—Subsec. (a)(4). Pub. L. 111–259 substituted “function, including research, development, test, or evaluation related to intelligence systems and capabilities,” for “function”.
Subsecs. (c), (d). Pub. L. 111–281 added subsecs. (c) and (d).
2006—Subsec. (a)(19). Pub. L. 109–241, § 901(a), redesignated subpars. (1) and (2) as (A) and (B), respectively.
Subsec. (a)(24). Pub. L. 109–241, § 901(c), redesignated par. (y) as (24).
2004—Pub. L. 108–293, § 201, designated existing provisions as subsec. (a), redesignated former subsecs. (a) to (j) and (l) to (w) as pars. (1) to (23), respectively, of subsec. (a), substituted semicolon for comma at end of par. (18), and added subsec. (b).
Pub. L. 108–293, § 217, which directed amendment of this section by striking out “and” after semicolon at end of “paragraph (w)”, substituting “; and” for period at end of “paragraph (x)”, and adding a paragraph designated “(y)” at the end, was executed to this section prior to the amendment by Pub. L. 108–293, § 201, to reflect the probable intent of Congress. See above.
2002—Subsec. (h). Pub. L. 107–217 inserted “subtitle I of title 40 and title III of” before “the Federal Property and Administrative Services Act of 1949” and substituted “(41 U.S.C. 251 et seq.)” for “(40 U.S.C. 471 et seq.)”.
1998—Subsec. (w). Pub. L. 105–383, § 202, added subsec. (w).
Subsec. (x). Pub. L. 105–383, § 203, added subsec. (x).
1996—Subsec. (v). Pub. L. 104–324 added subsec. (v).
1993—Subsec. (t). Pub. L. 103–206, § 202, added subsec. (t).
Subsec. (u). Pub. L. 103–206, § 316, added subsec. (u).
1991—Subsec. (s). Pub. L. 102–241 added subsec. (s).
1982—Subsec. (h). Pub. L. 97–295 substituted “(40 U.S.C. 471 et seq.)” for “, as amended,” after “Act of 1949”.
Subsec. (r). Pub. L. 97–276 and Pub. L. 97–322 made identical amendments adding subsec. (r) relating to medical and dental care for personnel entitled thereto by law or regulation, including care in private facilities.
1981—Subsec. (p). Pub. L. 97–136, inserted “including telephones in residences leased or owned by the Government of the United States when appropriate to assure efficient response to extraordinary operational contingencies of a limited duration,” after “of such lines and cables,”.
1976—Subsec. (n). Pub. L. 94–546 substituted “to be deposited in the Treasury” for “to be covered into the Treasury”.
1951—Subsec. (h). Act Oct. 31, 1951, § 2(10), inserted reference to applicable regulations of the Federal Property and Administrative Services Act of 1949, as amended, and struck out the requirement that net monies received from the disposition of patrol boats, etc., be covered into the Treasury.
Subsec. (i). Act Oct. 31, 1951, § 4(1), inserted provision permitting discontinuance of aids to navigation, etc., and struck out provision permitting discontinuance or other disposition of obsolete, unsuitable, or unserviceable aids to navigation, etc., and the requirement that the net monies received from such disposition be covered into the Treasury.
Subsec. (k). Act Oct. 31, 1951, § 1(33), repealed subsec. (k) which empowered the Commandant to exchange aircraft, vehicles, and parts thereof, and obsolete, unsuitable, or unserviceable machines, tools, aids to navigation, appliances, equipment, and supplies in part payment for new items of the same or similar character.
1950—Subsec. (o). Act Aug. 3, 1950, struck out “and” after the semicolon.
Subsec. (p). Act Aug. 3, 1950, substituted “; and” for the period at end.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Support of Women Serving in the Coast GuardPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(a), Jan. 1, 2021, 134 Stat. 4650, provided that:
“(a) Action Plan.—“(1) In general.—Not later than 180 days after the date of the enactment of this Act [Jan. 1, 2021], the Commandant [of the Coast Guard] shall—“(A) determine which recommendations in the RAND gender diversity report can practicably be implemented to promote gender diversity in the Coast Guard; and

“(B) submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions the Coast Guard has taken, or plans to take, to implement such recommendations.


“(2) Curriculum and training.—The Commandant shall update curriculum and training materials used at—“(A) officer accession points, including the Coast Guard Academy and the Leadership Development Center;

“(B) enlisted member accession at the United States Coast Guard Training Center Cape May in Cape May, New Jersey; and

“(C) the officer, enlisted member, and civilian leadership courses managed by the Leadership Development Center.“Such updates shall reflect actions the Coast Guard has taken, or plans to take, to carry out the recommendations of the RAND gender diversity report.



“(3) Definition.—In this subsection, the term ‘RAND gender diversity report’ means the RAND Corporation’s Homeland Security Operational Analysis Center 2019 report entitled ‘Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention’.”





Shore InfrastructurePub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8251, Jan. 1, 2021, 134 Stat. 4673, provided that:
“(a) In General.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], the Commandant [of the Coast Guard] shall—“(1) develop a plan to standardize Coast Guard facility condition assessments;

“(2) establish shore infrastructure performance goals, measures, and baselines to track the effectiveness of maintenance and repair investments and provide feedback on progress made;

“(3) develop a process to routinely align the Coast Guard shore infrastructure portfolio with mission needs, including disposing of unneeded assets;

“(4) establish guidance for planning boards to document inputs, deliberations, and project prioritization decisions for infrastructure maintenance projects;

“(5) employ models for Coast Guard infrastructure asset lines for—“(A) predicting the outcome of investments in shore infrastructure;

“(B) analyzing tradeoffs; and

“(C) optimizing decisions among competing investments;


“(6) include supporting details about competing project alternatives and report tradeoffs in congressional budget requests and related reports; and

“(7) explore the development of real property management expertise within the Coast Guard workforce, including members of the Senior Executive Service.


“(b) Briefing.—Not later than December 31, 2020, the Commandant shall brief the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the actions required under subsection (a).”




Unmanned Maritime Systems and Satellite Vessel Tracking TechnologiesPub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8411, Jan. 1, 2021, 134 Stat. 4723, provided that:
“(a) Assessment.—The Commandant [of the Coast Guard], acting through the Blue Technology Center of Expertise, shall regularly assess available unmanned maritime systems and satellite vessel tracking technologies for potential use to support missions of the Coast Guard.

“(b) Report.—“(1) In general.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], and biennially thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actual and potential effects of the use of then-existing unmanned maritime systems and satellite vessel tracking technologies on the mission effectiveness of the Coast Guard.

“(2) Contents.—Each report submitted under paragraph (1) shall include the following:“(A) An inventory of current unmanned maritime systems used by the Coast Guard, an overview of such usage, and a discussion of the mission effectiveness of such systems, including any benefits realized or risks or negative aspects of such usage.

“(B) An inventory of satellite vessel tracking technologies, and a discussion of the potential mission effectiveness of such technologies, including any benefits or risks or negative aspects of such usage.

“(C) A prioritized list of Coast Guard mission requirements that could be met with additional unmanned maritime systems, or with satellite vessel tracking technologies, and the estimated costs of accessing, acquiring, or operating such systems, taking into consideration the interoperability of such systems with the current and future fleet of—“(i) National Security Cutters;

“(ii) Fast Response Cutters;

“(iii) Offshore Patrol Cutters;

“(iv) Polar Security Cutters; and

“(v) in-service legacy cutters, including the 210- and 270-foot medium endurance cutters and 225-foot Buoy Tenders.




“(c) Definitions.—In this section:“(1) Unmanned maritime systems.—“(A) In general.—The term ‘unmanned maritime systems’ means—“(i) remotely operated or autonomous vehicles produced by the commercial sector designed to travel in the air, on or under the ocean surface, on land, or any combination thereof, and that function without an on-board human presence; and

“(ii) associated components of such vehicles, including control and communications systems, data transmission systems, and processing systems.


“(B) Examples.—Such term includes the following:“(i) Unmanned undersea vehicles.

“(ii) Unmanned surface vehicles.

“(iii) Unmanned aerial vehicles.

“(iv) Autonomous underwater vehicles.

“(v) Autonomous surface vehicles.

“(vi) Autonomous aerial vehicles.



“(2) Available unmanned maritime systems.—The term ‘available unmanned maritime systems’ includes systems that can be purchased commercially or are in use by the Department of Defense or other Federal agencies.

“(3) Satellite vessel tracking technologies.—The term ‘satellite vessel tracking technologies’ means shipboard broadcast systems that use satellites and terrestrial receivers to continually track vessels.”





United States Commercial Space-Based Radio Frequency Maritime Domain Awareness Testing and Evaluation ProgramPub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8415, Jan. 1, 2021, 134 Stat. 4726, provided that:
“(a) Testing and Evaluation Program.—The Commandant [of the Coast Guard], acting through the Blue Technology Center of Expertise, shall carry out a testing and evaluation program of United States commercial space-based radio frequency geolocation and maritime domain awareness products and services to support the mission objectives of maritime enforcement by the Coast Guard and other components of the Coast Guard. The objectives of this testing and evaluation program shall include—“(1) developing an understanding of how United States commercial space-based radio frequency data products can meet current and future mission requirements;

“(2) establishing how United States commercial space-based radio frequency data products should integrate into existing work flows; and

“(3) establishing how United States commercial space-based radio frequency data products could be integrated into analytics platforms.


“(b) Report.—Not later than 240 days after the date of enactment of this Act [Jan. 1, 2021], the Commandant shall prepare and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing and evaluation program under subsection (a), including recommendations on how the Coast Guard should fully exploit United States commercial space-based radio frequency data products to meet current and future mission requirements.”




Electronic Health RecordsPub. L. 115–282, title III, § 305(c), Dec. 4, 2018, 132 Stat. 4246, provided that:
“(1) System.—The Commandant of the Coast Guard is authorized to procure for the Coast Guard an electronic health record system that—“(A) has been competitively awarded by the Department of Defense; and

“(B) ensures full integration with the Department of Defense electronic health record systems.


“(2) Support services.—“(A) In general.—The Commandant is authorized to procure support services for the electronic health record system procured under paragraph (1) necessary to ensure full integration with the Department of Defense electronic health record systems.

“(B) Scope.—Support services procured pursuant to this paragraph may include services for the following:“(i) System integration support.

“(ii) Hosting support.

“(iii) Training, testing, technical, and data migration support.

“(iv) Hardware support.

“(v) Any other support the Commandant considers appropriate.



“(3) Authorized procurement actions.—The Commandant is authorized to procure an electronic health record system under this subsection through the following:“(A) A task order under the Department of Defense electronic health record contract.

“(B) A sole source contract award.

“(C) An agreement made pursuant to sections 1535 and 1536 of title 31, United States Code.

“(D) A contract or other procurement vehicle otherwise authorized.


“(4) Competition in contracting; exemption.—Procurement of an electronic health record system and support services pursuant to this subsection shall be exempt from the competition requirements of section 2304 of title 10, United States Code.”




Training of Coast Guard PersonnelPub. L. 115–265, title II, § 210, Oct. 11, 2018, 132 Stat. 3748, which required the Commandant of the Coast Guard to provide training to marine safety personnel and to brief congressional committees on its marine inspections staff, was repealed by Pub. L. 116–283, div. G, title LVXXXI [LXXXI], § 8111(c)(1), Jan. 1, 2021, 134 Stat. 4639.

Days Away From HomeportPub. L. 114–120, title II, § 204(c), Feb. 8, 2016, 130 Stat. 35, as amended by Pub. L. 115–282, title VIII, § 818(b)(2), Dec. 4, 2018, 132 Stat. 4308, provided that: 
“Not later than 1 year after the date of the enactment of this Act [Feb. 8, 2016], the Commandant of the Coast Guard shall—
“[(1) Repealed. Pub. L. 115–282, title VIII, § 818(b)(2), Dec. 4, 2018, 132 Stat. 4308.]

“(2) notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the standard implemented under paragraph (1).”




Report on Sexual Assaults in the Coast GuardPub. L. 111–281, title II, § 217, Oct. 15, 2010, 124 Stat. 2917, as amended by Pub. L. 115–232, div. C, title XXXV, § 3521(a)(2), Aug. 13, 2018, 132 Stat. 2314, which directed the Commandant of the Coast Guard to submit a report on sexual assaults and sexual harassment in the Coast Guard to congressional committees, was redesignated as section 5112 of this title and transferred to appear after section 5111 of this title by Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(7)(A), (B)(i), Jan. 1, 2021, 134 Stat. 4745.

Marine Vessel and Cold Water Safety EducationPub. L. 109–241, title IV, § 405, July 11, 2006, 120 Stat. 535, provided that: “The Coast Guard shall continue cooperative agreements and partnerships with organizations in effect on the date of enactment of this Act [July 11, 2006] that provide marine vessel safety training and cold water immersion education and outreach programs for fishermen and children.”


Redistricting Notification RequirementPub. L. 108–293, title II, § 215, Aug. 9, 2004, 118 Stat. 1038, which directed the Commandant of the Coast Guard to notify congressional committees before redistricting, was redesignated as section 322 of this title and transferred to appear after section 321 of this title by Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(1), Jan. 1, 2021, 134 Stat. 4745.

Innovative Construction AlternativesPub. L. 108–293, title II, § 222, Aug. 9, 2004, 118 Stat. 1040, provided that: “The Commandant of the Coast Guard may consult with the Office of Naval Research and other Federal agencies with research and development programs that may provide innovative construction alternatives for the Integrated Deepwater System.”


Icebreaking ServicesPub. L. 109–241, title II, § 210, July 11, 2006, 120 Stat. 523, provided that:
“(a) Operation and Maintenance Plan.—Not later than 90 days after the date of enactment of this Act [July 11, 2006], the Secretary of the department in which the Coast Guard is operating shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan—“(1) for operation and maintenance after fiscal year 2006 of the Coast Guard polar icebreakers POLAR STAR, POLAR SEA, and HEALY, that does not rely on the transfer of funds to the Coast Guard by any other Federal agency; and

“(2) for the long-term recapitalization of these assets.


“(b) Necessary Measures.—The Secretary shall take all necessary measures to ensure that the Coast Guard maintains, at a minimum, its current vessel capacity for carrying out ice breaking in the Arctic and Antarctic, Great Lakes, and New England regions, including the necessary funding for operation and maintenance of such vessels, until it has implemented the long-term recapitalization of the Coast Guard polar icebreakers POLAR STAR, POLAR SEA, and HEALY in accordance with the plan submitted under subsection (a).

“(c) Reimbursement.—Nothing in this section shall preclude the Secretary from seeking reimbursement for operation and maintenance costs of such polar icebreakers from other Federal agencies and entities, including foreign countries, that benefit from the use of the icebreakers.

“(d) Authorization of Appropriations.—There is authorized to be appropriated for fiscal year 2006 to the Secretary of the department in which the Coast Guard is operating $100,000,000 to carry out this section with respect to the polar icebreakers referred to in subsection (a).”



Pub. L. 107–295, title IV, § 429, Nov. 25, 2002, 116 Stat. 2127, provided that: “The Commandant of the Coast Guard shall not plan, implement, or finalize any regulation or take any other action which would result in the decommissioning of any WYTL-class harbor tugs unless and until the Commandant certifies in writing to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that sufficient replacement capability has been procured by the Coast Guard to remediate any degradation in current icebreaking services that would be caused by such decommissioning.”


Fishing Vessel Safety TrainingPub. L. 107–295, title IV, § 430, Nov. 25, 2002, 116 Stat. 2128, provided that:
“(a) In General.—The Commandant of the Coast Guard may provide support, with or without reimbursement, to an entity engaged in fishing vessel safety training, including—“(1) assistance in developing training curricula;

“(2) use of Coast Guard personnel, including active duty members, members of the Coast Guard Reserve, and members of the Coast Guard Auxiliary, as temporary or adjunct instructors;

“(3) sharing of appropriate Coast Guard informational and safety publications; and

“(4) participation on applicable fishing vessel safety training advisory panels.


“(b) No Interference With Other Functions.—In providing support under subsection (a), the Commandant shall ensure that the support does not interfere with any Coast Guard function or operation.”




Conveyance of Lighthouses; NotificationPub. L. 105–383, title IV, § 416(d), Nov. 13, 1998, 112 Stat. 3437, provided that: “Not less than 1 year prior to reporting to the General Services Administration that a lighthouse or light station eligible for listing under the National Historic Preservation Act of 1966 ([former] 16 U.S.C. 470 et seq.) [see 54 U.S.C. 300101 et seq.] and under the jurisdiction of the Coast Guard is excess to the needs of the Coast Guard, the Commandant of the Coast Guard shall notify the State in which the lighthouse or light station is located, (including the State Historic Preservation Officer, if any) the appropriate political subdivision of that State, and any lighthouse, historic, or maritime preservation organizations in that State, that such property is excess to the needs of the Coast Guard.”




§ 505. Functions and powers vested in the Commandant
All powers and functions conferred upon the Coast Guard, or the Commandant, by or pursuant to this title or any other law shall, unless otherwise specifically stated, be executed by the Commandant subject to the general supervision of the Secretary. In order to execute the powers and functions vested in him, the Commandant may assign personnel of the Coast Guard to duty in the District of Columbia, elsewhere in the United States, in any territory of the United States, and in any foreign country, but such personnel shall not be assigned to duties in any foreign country without the consent of the government of that country; assign to such personnel such duties and authority as he deems necessary; and issue rules, orders, and instructions, not inconsistent with law, relating to the organization, internal administration, and personnel of the Coast Guard.
(Aug. 4, 1949, ch. 393, 63 Stat. 545, § 632; renumbered § 505, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 5, U.S.C., 1946 ed., § 41, and on title 14, U.S.C., 1946 ed. §§ 22, 58, 91, 99, 103 (R.S. 2749; June 18, 1878, ch. 265, §§ 7, 8, 22 Stat. 164; May 4, 1882, ch. 117, § 5, 22 Stat. 57; Mar. 4, 1907, ch. 2918, 34 Stat. 1309; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; Aug. 29, 1916, ch. 417, 39 Stat. 601; June 10, 1921, ch. 18, § 304, 42 Stat. 23; July 3, 1926, ch. 742, § 9, 44 Stat. 817).
Said section 91 has been divided. That part dealing with investigation of plans and inventions is covered in section 93(d) of this title. The remainder is covered in general terms. It has been rewritten in broad terms, making clear that the Commandant is granted the necessary authority to administer the Coast Guard under the Secretary, including authority to issue rules, orders, and instructions.
This section is primarily a consolidation of existing functions rather than a codification of existing laws. It does not, for the most part, grant new authority to the Coast Guard as an organization. It merely clarifies the method by which Coast Guard functions shall be administered. Under existing statutes, functions relating to the Coast Guard have been conferred upon the President, the Secretary of the Treasury, and the Commandant, and sometimes upon the Secretary of the Treasury in times of peace and the Secretary of the Navy in times of war. This revision confers some functions directly upon the Coast Guard, and this section provides for the execution of those functions by the Commandant, the military head of the organization, thereby making for consistency and uniformity. The functions are to be executed “subject to the general supervision of the Secretary”. Title 14, U.S.C., 1946 ed., § 91 now grants authority to the Commandant to prescribe regulations; this is changed to the issuance of rules, orders, and instructions as the promulgation of regulations in a military organization is properly a function of the Secretary.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 505 was renumbered section 2734 of this title.
Another prior section 505, act Aug. 4, 1949, ch. 393, 63 Stat. 537, related to escorts to the place of burial for the bodies of deceased Coast Guard personnel, prior to repeal by act July 15, 1954, ch. 507, § 14(c)(5), 68 Stat. 481. For provisions relating to recovery, care, and disposition of the remains of deceased personnel of the uniformed services and deceased civilian personnel, see section 1481 of Title 10, Armed Forces.

Amendments2018—Pub. L. 115–282 renumbered section 632 of this title as this section.



§ 506. Prospective payment of funds necessary to provide medical care(a) Prospective Payment Required.—In lieu of the reimbursement required under section 1085 of title 10, the Secretary of Homeland Security shall make a prospective payment to the Secretary of Defense of an amount that represents the actuarial valuation of treatment or care—(1) that the Department of Defense shall provide to members of the Coast Guard, former members of the Coast Guard, and dependents of such members and former members (other than former members and dependents of former members who are a Medicare-eligible beneficiary or for whom the payment for treatment or care is made from the Medicare-Eligible Retiree Health Care Fund as established under chapter 56 of title 10) at facilities under the jurisdiction of the Department of Defense or a military department; and

(2) for which a reimbursement would otherwise be made under section 1085.


(b) Amount.—The amount of the prospective payment under subsection (a) shall be—(1) in the case of treatment or care to be provided to members of the Coast Guard and their dependents, derived from amounts appropriated for the operations and support of the Coast Guard;

(2) in the case of treatment or care to be provided former members of the Coast Guard and their dependents, derived from amounts appropriated for retired pay;

(3) determined under procedures established by the Secretary of Defense;

(4) paid during the fiscal year in which treatment or care is provided; and

(5) subject to adjustment or reconciliation as the Secretaries determine appropriate during or promptly after such fiscal year in cases in which the prospective payment is determined excessive or insufficient based on the services actually provided.


(c) No Prospective Payment When Service in Navy.—No prospective payment shall be made under this section for any period during which the Coast Guard operates as a service in the Navy.

(d) Relationship to TRICARE.—This section shall not be construed to require a payment for, or the prospective payment of an amount that represents the value of, treatment or care provided under any TRICARE program.

(Added Pub. L. 114–328, div. A, title VII, § 722(a), Dec. 23, 2016, 130 Stat. 2228, § 520; renumbered § 506, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8513(a)(1), Jan. 1, 2021, 134 Stat. 4760.)

Editorial Notes
Prior ProvisionsA prior section 506, act Aug. 4, 1949, ch. 393, 63 Stat. 537, related to the issue of the national flag to be used for draping the coffin of any deceased member of the Coast Guard, prior to repeal by act July 15, 1954, ch. 507, § 14(c)(5), 68 Stat. 481. For provisions relating to recovery, care, and disposition of the remains of deceased personnel of the uniformed services and deceased civilian personnel, see section 1481 of Title 10, Armed Forces.

Amendments2021—Subsec. (a)(1). Pub. L. 116–283, § 8513(a)(1)(A), inserted “as established under chapter 56 of title 10” after “Medicare-Eligible Retiree Health Care Fund”.
Subsec. (b)(1). Pub. L. 116–283, § 8513(a)(1)(B), substituted “operations and support” for “operating expenses”.
2018—Pub. L. 115–282 renumbered section 520 of this title as this section.



§ 507. Appointment of judges
The Secretary may appoint civilian employees of the department in which the Coast Guard is operating as appellate military judges, available for assignment to the Coast Guard Court of Criminal Appeals as provided for in section 866(a) of title 10.
(Added Pub. L. 111–281, title II, § 201(a), Oct. 15, 2010, 124 Stat. 2909, § 153; renumbered § 507, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Editorial Notes
Prior ProvisionsA prior section 507 was renumbered section 2710 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 153 of this title as this section.



§ 508. Coast Guard health-care professionals; licensure portability(a) In General.—Notwithstanding any other provision of law regarding the licensure of health-care providers, a health-care professional described in subsection (b) may practice the health profession or professions of the health-care professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such health-care professional or the patient is located, if the practice is within the scope of the authorized Federal duties of such health-care professional.

(b) Described Individuals.—A health-care professional described in this subsection is an individual—(1) who is—(A) a member of the Coast Guard;

(B) a civilian employee of the Coast Guard;

(C) a member of the Public Health Service who is assigned to the Coast Guard; or

(D) any other health-care professional credentialed and privileged at a Federal health-care institution or location specially designated by the Secretary; and


(2) who—(A) has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and

(B) is performing authorized duties for the Coast Guard.



(c) Definitions.—In this section, the terms “license” and “health-care professional” have the meanings given those terms in section 1094(e) of title 10.

(Added Pub. L. 115–282, title III, § 305(a), Dec. 4, 2018, 132 Stat. 4245.)

Editorial Notes
Prior ProvisionsA prior section 508 was renumbered section 2711 of this title.
For redesignation of prior sections 509 to 520, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding section 101 of this title.




SUBCHAPTER II—LIFE SAVING AND LAW ENFORCEMENT AUTHORITIES

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 105(c)(2), Dec. 4, 2018, 132 Stat. 4202, inserted subchapter II designation and heading.


§ 521. Saving life and property(a) In order to render aid to distressed individuals, vessels, and aircraft on and under the high seas and on and under the waters over which the United States has jurisdiction and in order to render aid to individuals and property imperiled by flood, the Coast Guard may:(1) perform any and all acts necessary to rescue and aid individuals and protect and save property;

(2) take charge of and protect all property saved from marine or aircraft disasters, or floods, at which the Coast Guard is present, until such property is claimed by individuals legally authorized to receive it or until otherwise disposed of in accordance with law or applicable regulations, and care for bodies of those who may have perished in such catastrophes;

(3) furnish clothing, food, lodging, medicines, and other necessary supplies and services to individuals succored by the Coast Guard; and

(4) destroy or tow into port sunken or floating dangers to navigation.


(b)(1) Subject to paragraph (2), the Coast Guard may render aid to individuals and protect and save property at any time and at any place at which Coast Guard facilities and personnel are available and can be effectively utilized.

(2) The Commandant shall make full use of all available and qualified resources, including the Coast Guard Auxiliary and individuals licensed by the Secretary pursuant to section 8904(b) of title 46, United States Code, in rendering aid under this subsection in nonemergency cases.


(c) An individual who knowingly and willfully communicates a false distress message to the Coast Guard or causes the Coast Guard to attempt to save lives and property when no help is needed is—(1) guilty of a class D felony;

(2) subject to a civil penalty of not more than $10,000; and

(3) liable for all costs the Coast Guard incurs as a result of the individual’s action.


(d) The Secretary shall establish a helicopter rescue swimming program for the purpose of training selected Coast Guard personnel in rescue swimming skills, which may include rescue diver training.

(e) An individual who knowingly and willfully operates a device with the intention of interfering with the broadcast or reception of a radio, microwave, or other signal (including a signal from a global positioning system) transmitted, retransmitted, or augmented by the Coast Guard for the purpose of maritime safety is—(1) guilty of a class E felony; and

(2) subject to a civil penalty of not more than $1,000 per day for each violation.


(Aug. 4, 1949, ch. 393, 63 Stat. 501, § 88; Pub. L. 91–278, § 1(3), June 12, 1970, 84 Stat. 304; Pub. L. 100–448, § 30(a), Sept. 28, 1988, 102 Stat. 1849; Pub. L. 101–595, title IV, § 401, Nov. 16, 1990, 104 Stat. 2989; Pub. L. 104–324, title II, § 213(a), Oct. 19, 1996, 110 Stat. 3915; Pub. L. 112–213, title II, § 201, Dec. 20, 2012, 126 Stat. 1543; Pub. L. 113–281, title II, § 205(a)(4), Dec. 18, 2014, 128 Stat. 3025; renumbered § 521, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(4), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesDerived from title 14, U.S.C., 1946 ed., §§ 29, 53, 55, 60, 61, 62, 63, 104, and title 34, U.S.C., 1946 ed., § 471 (R.S. 1536, R.S. 2759; June 18, 1878, ch. 265, § 4, 20 Stat. 163; Apr. 19, 1906, ch. 1640, §§ 1–3, 34 Stat. 123; May 12, 1906, ch. 2454, 34 Stat. 190; June 24, 1914, ch. 124, 38 Stat. 387; Aug. 29, 1916, ch. 417, 39 Stat. 601; Aug. 6, 1947, ch. 502, 61 Stat. 786).
This section broadens existing law in that it authorizes the Coast Guard to engage in saving life and property in the broadest possible terms, without limitation as to place. This section reflects existing sentiment as to Coast Guard functions in relation to saving life and property. There is no intention to supersede or conflict with the present authority of the Civil Aeronautics Board to investigate certain aircraft wrecks. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsecs. (a), (b)(1). Pub. L. 116–283 substituted “individuals” for “persons” wherever appearing.
2018—Pub. L. 115–282 renumbered section 88 of this title as this section.
2014—Subsec. (c)(2). Pub. L. 113–281 substituted “$10,000” for “$5,000”.
2012—Subsec. (e). Pub. L. 112–213 added subsec. (e).
1996—Subsec. (d). Pub. L. 104–324 added subsec. (d).
1990—Subsec. (c). Pub. L. 101–595 added subsec. (c).
1988—Subsec. (b). Pub. L. 100–448 designated existing provisions as par. (1), substituted “Subject to paragraph (2), the Coast Guard” for “The Coast Guard”, and added par. (2).
1970—Subsec. (a). Pub. L. 91–278 substituted “on and under the high seas and on and under the waters” for “on the high seas and on waters” in introductory text.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Survival and Locating EquipmentPub. L. 115–265, title II, § 209, Oct. 11, 2018, 132 Stat. 3747, provided that: “Not later than 2 years after the date of the enactment of this Act [Oct. 11, 2018], the Commandant [of the Coast Guard] shall, subject to the availability of appropriations, identify and procure equipment that will provide search-and-rescue units the ability to attach a radio or Automated Identification System strobe or beacon to an object that is not immediately retrievable.”


Coast Guard Policies and Procedures for Towing and Salvage of Disabled Vessels for Minimization of Coast Guard Competition or Interference with Commercial EnterprisePub. L. 97–322, title I, § 113, Oct. 15, 1982, 96 Stat. 1585, as amended by Pub. L. 100–448, § 30(b), Sept. 28, 1988, 102 Stat. 1850, provided that: “The Commandant of the Coast Guard shall review Coast Guard policies and procedures for towing and salvage of disabled vessels in order to further minimize the possibility of Coast Guard competition or interference (other than by the Coast Guard Auxiliary) with private towing activities or other commercial enterprise.”




§ 522. Law enforcement(a) The Coast Guard may make inquiries, examinations, inspections, searches, seizures, and arrests upon the high seas and waters over which the United States has jurisdiction, for the prevention, detection, and suppression of violations of laws of the United States. For such purposes, commissioned, warrant, and petty officers may at any time go on board of any vessel subject to the jurisdiction, or to the operation of any law, of the United States, address inquiries to those on board, examine the ship’s documents and papers, and examine, inspect, and search the vessel and use all necessary force to compel compliance. When from such inquiries, examination, inspection, or search it appears that a breach of the laws of the United States rendering an individual liable to arrest is being, or has been committed, by any individual, such individual shall be arrested or, if escaping to shore, shall be immediately pursued and arrested on shore, or other lawful and appropriate action shall be taken; or, if it shall appear that a breach of the laws of the United States has been committed so as to render such vessel, or the merchandise, or any part thereof, on board of, or brought into the United States by, such vessel, liable to forfeiture, or so as to render such vessel liable to a fine or penalty and if necessary to secure such fine or penalty, such vessel or such merchandise, or both, shall be seized.

(b) The officers of the Coast Guard insofar as they are engaged, pursuant to the authority contained in this section, in enforcing any law of the United States shall:(1) be deemed to be acting as agents of the particular executive department or independent establishment charged with the administration of the particular law; and

(2) be subject to all the rules and regulations promulgated by such department or independent establishment with respect to the enforcement of that law.


(c) The provisions of this section are in addition to any powers conferred by law upon such officers, and not in limitation of any powers conferred by law upon such officers, or any other officers of the United States.

(Aug. 4, 1949, ch. 393, 63 Stat. 502, § 89; Aug. 3, 1950, ch. 536, § 1, 64 Stat. 406; renumbered § 522, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(5), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 45–47, 51, 52, 66, 67, 104, and on title 33, U.S.C., 1946 ed., § 755 (R.S. 2747, 2758, 2760, 2762; June 18, 1878, ch. 265, § 4, 20 Stat. 163; June 16, 1880, ch. 235, 21 Stat. 263; June 22, 1936, ch. 705, §§ 1–3, 49 Stat. 1820; July 11, 1941, ch. 290, § 7, 55 Stat. 585).
The words “or such merchandise” are inserted in the last clause of subsection (a) in order to provide for situations where it may be desirable to seize merchandise without seizing the vessel.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283 substituted “an individual” for “a person” and “individual” for “person” in two places.
2018—Pub. L. 115–282 renumbered section 89 of this title as this section.
1950—Subsec. (a). Act Aug. 3, 1950, struck out “to” before “examine” in second sentence.

Statutory Notes and Related Subsidiaries
Currency Detection Canine Team ProgramPub. L. 115–282, title VIII, § 806, Dec. 4, 2018, 132 Stat. 4300, provided that:
“(a) Definitions.—In this section:“(1) Canine currency detection team.—The term ‘canine currency detection team’ means a canine and a canine handler that are trained to detect currency.

“(2) Secretary.—The term ‘Secretary’ means the Secretary of the department in which the Coast Guard is operating.


“(b) Establishment.—Not later than 1 year after the date of enactment of this Act [Dec. 4, 2018], the Secretary shall establish a program to allow the use of canine currency detection teams for purposes of Coast Guard maritime law enforcement, including underway vessel boardings.

“(c) Operation.—The Secretary may cooperate with, or enter into an agreement with, the head of another Federal agency to meet the requirements under subsection (b).”






§ 523. Enforcement authority
Subject to guidelines approved by the Secretary, members of the Coast Guard, in the performance of official duties, may—(1) carry a firearm; and

(2) while at a facility (as defined in section 70101 of title 46)—(A) make an arrest without warrant for any offense against the United States committed in their presence; and

(B) seize property as otherwise provided by law.


(Added Pub. L. 111–281, title II, § 208(a), Oct. 15, 2010, 124 Stat. 2912, § 99; renumbered § 523, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 99 of this title as this section.



§ 524. Enforcement of coastwise trade laws
Officers and members of the Coast Guard are authorized to enforce chapter 551 of title 46. The Secretary shall establish a program for these officers and members to enforce that chapter.
(Added Pub. L. 111–281, title II, § 216(a), Oct. 15, 2010, 124 Stat. 2917, § 100; renumbered § 524, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 100 of this title as this section.



§ 525. Special agents of the Coast Guard Investigative Service law enforcement authority(a)(1) A special agent of the Coast Guard Investigative Service designated under subsection (b) has the following authority:(A) To carry firearms.

(B) To execute and serve any warrant or other process issued under the authority of the United States.

(C) To make arrests without warrant for—(i) any offense against the United States committed in the agent’s presence; or

(ii) any felony cognizable under the laws of the United States if the agent has probable cause to believe that the individual to be arrested has committed or is committing the felony.



(2) The authorities provided in paragraph (1) shall be exercised only in the enforcement of statutes for which the Coast Guard has law enforcement authority, or in exigent circumstances.


(b) The Commandant may designate to have the authority provided under subsection (a) any special agent of the Coast Guard Investigative Service whose duties include conducting, supervising, or coordinating investigation of criminal activity in programs and operations of the United States Coast Guard.

(c) The authority provided under subsection (a) shall be exercised in accordance with guidelines prescribed by the Commandant and approved by the Attorney General and any other applicable guidelines prescribed by the Secretary or the Attorney General.

(Added Pub. L. 100–448, § 10(a), Sept. 28, 1988, 102 Stat. 1842, § 95; amended Pub. L. 105–383, title II, § 205(a), Nov. 13, 1998, 112 Stat. 3415; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 112–213, title II, § 217(2), Dec. 20, 2012, 126 Stat. 1557; renumbered § 525, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(6), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (a)(1)(C)(ii). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 95 of this title as this section.
2012—Subsec. (c). Pub. L. 112–213 struck out “of Homeland Security” after “Secretary”.
2002—Subsec. (c). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.
1998—Pub. L. 105–383 substituted “Special agents of the Coast Guard Investigative Service law enforcement authority” for “Civilian agents authorized to carry firearms” as section catchline and amended text generally. Prior to amendment, text read as follows: “Under regulations prescribed by the Secretary with the approval of the Attorney General, civilian special agents of the Coast Guard may carry firearms or other appropriate weapons while assigned to official investigative or law enforcement duties.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 526. Stopping vessels; indemnity for firing at or into vessel(a)(1) Whenever any vessel liable to seizure or examination does not stop on being ordered to do so or on being pursued by an authorized vessel or authorized aircraft which has displayed the ensign, pennant, or other identifying insignia prescribed for an authorized vessel or authorized aircraft, the individual in command or in charge of the authorized vessel or authorized aircraft may, subject to paragraph (2), fire at or into the vessel which does not stop.

(2) Before firing at or into a vessel as authorized in paragraph (1), the individual in command or in charge of the authorized vessel or authorized aircraft shall fire a gun as a warning signal, except that the prior firing of a gun as a warning signal is not required if that individual determines that the firing of a warning signal would unreasonably endanger individuals or property in the vicinity of the vessel to be stopped.


(b) The individual in command of an authorized vessel or authorized aircraft and all individuals acting under that individual’s direction shall be indemnified from any penalties or actions for damages for firing at or into a vessel pursuant to subsection (a). If any individual is killed or wounded by the firing, and the individual in command of the authorized vessel or authorized aircraft or any individual acting pursuant to their orders is prosecuted or arrested therefor, they shall be forthwith admitted to bail.

(c) A vessel or aircraft is an authorized vessel or authorized aircraft for purposes of this section if—(1) it is a Coast Guard vessel or aircraft;

(2) it is a surface naval vessel or military aircraft on which one or more members of the Coast Guard are assigned pursuant to section 379 of title 10; 11 See References in Text note below. or

(3) it is any other vessel or aircraft on government noncommercial service when—(A) the vessel or aircraft is under the tactical control of the Coast Guard; and

(B) at least one member of the Coast Guard is assigned and conducting a Coast Guard mission on the vessel or aircraft.



(Aug. 4, 1949, ch. 393, 63 Stat. 546, § 637; Pub. L. 100–690, title VII, § 7401(a), Nov. 18, 1988, 102 Stat. 4483; Pub. L. 106–65, div. A, title X, § 1022, Oct. 5, 1999, 113 Stat. 746; Pub. L. 108–293, title II, § 205(a)–(c), (e)(1), Aug. 9, 2004, 118 Stat. 1032, 1033; Pub. L. 111–281, title II, § 213(a), Oct. 15, 2010, 124 Stat. 2915; Pub. L. 114–120, title II, § 209(9), Feb. 8, 2016, 130 Stat. 41; renumbered § 526, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(7), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 68 (R.S. 2765).
Aircraft are included within the protective terms of this section which permits aircraft to stop vessels but makes no provision for stopping aircraft.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes

References in TextSection 379 of title 10, referred to in subsec. (c)(2), was renumbered section 279 of title 10 by Pub. L. 114–328, div. A, title XII, § 1241(a)(2), Dec. 23, 2016, 130 Stat. 2497.

Amendments2021—Subsec. (a). Pub. L. 116–283, § 8505(a)(7)(A), (B), substituted “individual” for “person” wherever appearing, and substituted “individuals” for “persons” in par. (2).
Subsec. (b). Pub. L. 116–283, § 8505(a)(7), substituted “individual” for “person” wherever appearing, and substituted “individuals” for “persons” and “individual’s” for “person’s”.
2018—Pub. L. 115–282 renumbered section 637 of this title as this section.
2016—Subsec. (c)(3). Pub. L. 114–120 inserted “it is” before “any” in introductory provisions.
2010—Subsec. (c)(3). Pub. L. 111–281 added par. (3).
2004—Pub. L. 108–293, § 205(e)(1), substituted “indemnity” for “immunity” in section catchline.
Subsec. (a). Pub. L. 108–293, § 205(a), designated existing provisions as par. (1), substituted “subject to paragraph (2),” for “after a gun has been fired by the authorized vessel or authorized aircraft as a warning signal,”, and added par. (2).
Subsec. (c). Pub. L. 108–293, § 205(b), inserted “or” after the semicolon at end of par. (1), inserted “or military aircraft” after “surface naval vessel” and substituted a period for “; or” in par. (2), and struck out par. (3) which read as follows: “subject to subsection (d), it is a naval aircraft that has one or more members of the Coast Guard on board and is operating from a surface naval vessel described in paragraph (2).”
Subsec. (d). Pub. L. 108–293, § 205(c), struck out subsec. (d) which related to inclusion of naval aircraft as authorized aircraft for purposes of this section.
1999—Subsec. (c)(3). Pub. L. 106–65, § 1022(a), added par. (3).
Subsec. (d). Pub. L. 106–65, § 1022(b), added subsec. (d).
1988—Pub. L. 100–690 substituted “immunity for firing at or into vessel” for “immunity of Coast Guard officer” in section catchline, and amended text generally. Prior to amendment, text read as follows:
“(a) Whenever any vessel liable to seizure or examination does not bring-to, on being ordered to do so or on being chased by any Coast Guard vessel or aircraft which has displayed the ensign, pennant, or other identifying insignia prescribed for vessels or aircraft of the Coast Guard, the person in command or in charge of such Coast Guard vessel or such Coast Guard aircraft may, after a gun has been fired by the Coast Guard vessel or aircraft as a warning signal, fire at or into such vessel which does not bring-to.
“(b) The person in command of such Coast Guard vessel or such Coast Guard aircraft and all persons acting by or under his direction shall be indemnified from any penalties or actions for damages for so doing. If any person is killed or wounded by such firing, and the person in command of the Coast Guard vessel or aircraft or any person acting pursuant to his orders is prosecuted or arrested therefor, he shall be forthwith admitted to bail.”



§ 527. Safety of vessels of the Armed Forces(a) The Secretary may control the anchorage and movement of any vessel in the navigable waters of the United States to ensure the safety or security of any vessel of the Armed Forces in those waters.

(b) If the Secretary does not exercise the authority in subsection (a) of this section and immediate action is required, the senior officer present in command may control the anchorage or movement of any vessel in the navigable waters of the United States to ensure the safety and security of any vessel of the Armed Forces under the officer’s command.

(c) If a person violates, or a vessel is operated in violation of, this section or a regulation or order issued under this section, the person or vessel is subject to the enforcement provisions in section 13 11 See References in Text note below. of the Ports and Waterways Safety Act (33 U.S.C. 1232).

(d) As used in this section “navigable waters of the United States” includes all waters of the territorial sea of the United States as described in Presidential Proclamation No. 5928 of December 27, 1988.

(e) For purposes of this title, the term “vessel of the Armed Forces” means—(1) any vessel owned or operated by the Department of Defense or the Coast Guard, other than a time- or voyage-chartered vessel; and

(2) any vessel owned and operated by the Department of Transportation that is designated by the Secretary of the department in which the Coast Guard is operating as a vessel equivalent to a vessel described in paragraph (1).


(Aug. 4, 1949, ch. 393, 63 Stat. 503, § 91; Pub. L. 99–640, § 10(a)(4), Nov. 10, 1986, 100 Stat. 3549; Pub. L. 109–241, title II, § 201, July 11, 2006, 120 Stat. 519; renumbered § 527 and amended Pub. L. 115–282, title I, § 105(b), title III, § 318(a), Dec. 4, 2018, 132 Stat. 4200, 4251.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 48a (Nov. 15, 1941, ch. 471, § 1, 55 Stat. 763).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes

References in TextSection 13 of the Ports and Waterways Safety Act, referred to in subsec. (c), was repealed by Pub. L. 115–282, title IV, § 402(e), Dec. 4, 2018, 132 Stat. 4264. See Transitional and Savings Provisions note preceding section 101 of Title 46, Shipping, and section 70036 of Title 46.
Presidential Proclamation No. 5928, referred to in subsec. (d), is set out under section 1331 of Title 43, Public Lands.

Amendments2018—Pub. L. 115–282, § 318(a)(1), substituted “vessels of the Armed Forces” for “naval vessels” in section catchline.
Pub. L. 115–282, § 105(b), renumbered section 91 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 318(a)(2), substituted “vessel of the Armed Forces” for “United States naval vessel”.
Subsec. (b). Pub. L. 115–282, § 318(a)(3), substituted “senior officer present in command” for “senior naval officer present in command” and “vessel of the Armed Forces” for “United States naval vessel”.
Subsec. (e). Pub. L. 115–282, § 318(a)(4), added subsec. (e).
2006—Subsec. (d). Pub. L. 109–241 added subsec. (d).
1986—Pub. L. 99–640 amended section generally. Prior to amendment, section read as follows: “The captain of the port, Coast Guard district commander, or other officer of the Coast Guard designated by the Commandant thereof, or the Governor of the Panama Canal in the case of the territory and waters of the Canal Zone, shall so control the anchorage and movement of any vessel, foreign or domestic, in the territorial waters of the United States, as to insure the safety or security of such United States naval vessels as may be present in his jurisdiction. In territorial waters of the United States where immediate action is required, or where representatives of the Coast Guard are not present, or not present in sufficient force to exercise effective control of shipping as provided herein, the senior naval officer present in command of any naval force may control the anchorage or movement of any vessel, foreign or domestic, to the extent deemed necessary to insure the safety and security of his command.”



§ 528. Protecting against unmanned aircraft
For the purposes of section 210G(k)(3)(C)(iv) of the Homeland Security Act of 2002, the missions authorized to be performed by the United States Coast Guard shall be those related to—(1) functions of the U.S. Coast Guard relating to security or protection of facilities and assets assessed to be high-risk and a potential target for unlawful unmanned aircraft activity, including the security and protection of—(A) a facility, including a facility that is under the administrative control of the Commandant; and

(B) a vessel (whether moored or underway) or an aircraft, including a vessel or aircraft—(i) that is operated by the Coast Guard, or that the Coast Guard is assisting or escorting; and

(ii) that is directly involved in a mission of the Coast Guard pertaining to—(I) assisting or escorting a vessel of the Department of Defense;

(II) assisting or escorting a vessel of national security significance, a high interest vessel, a high capacity passenger vessel, or a high value unit, as those terms are defined by the Secretary;

(III) section 527(a) of this title;

(IV) assistance in protecting the President or the Vice President (or other officer next in order of succession to the Office of the President) pursuant to the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note);

(V) protection of a National Special Security Event and Special Event Assessment Rating events;

(VI) air defense of the United States, including air sovereignty, ground-based air defense, and the National Capital Region integrated air defense system; or

(VII) a search and rescue operation; and




(2) missions directed by the Secretary pursuant to 210G(k)(3)(C)(iii) 11 So in original. Probably should be preceded by “section”. of the Homeland Security Act of 2002.

(Added Pub. L. 115–254, div. H, § 1603(a), Oct. 5, 2018, 132 Stat. 3529, § 104; renumbered § 528 and amended Pub. L. 115–282, title I, §§ 105(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4200, 4240.)

Editorial Notes

References in TextSection 210G(k)(3)(C)(iii), (iv) of the Homeland Security Act of 2002, referred to in text, is classified to section 124n(k)(3)(C)(iii), (iv) of Title 6, Domestic Security.
The Presidential Protection Assistance Act of 1976, referred to in par. (1)(B)(ii)(IV), is Pub. L. 94–524, Oct. 17, 1976, 90 Stat. 2475, which enacted and amended provisions set out as notes under section 3056 of Title 18, Crimes and Criminal Procedure. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsPrior sections 531 and 532 were redesignated sections 2901 and 2902 of this title, respectively.

Amendments2018—Pub. L. 115–282, § 105(b), renumbered section 104 of this title as this section.
Par. (1)(B)(ii)(III). Pub. L. 115–282, § 123(b)(2), substituted “section 527(a)” for “section 91(a)”.




SUBCHAPTER III—AIDS TO NAVIGATION

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 105(c)(3), Dec. 4, 2018, 132 Stat. 4202, inserted subchapter III designation and heading.


§ 541. Aids to navigation authorized(a) In order to aid navigation and to prevent disasters, collisions, and wrecks of vessels and aircraft, the Coast Guard may establish, maintain, and operate:(1) aids to maritime navigation required to serve the needs of the armed forces or of the commerce of the United States;

(2) aids to air navigation required to serve the needs of the armed forces of the United States peculiar to warfare and primarily of military concern as determined by the Secretary of Defense or the Secretary of any department within the Department of Defense and as required by any of those officials; and

(3) electronic aids to navigation systems (a) required to serve the needs of the armed forces of the United States peculiar to warfare and primarily of military concern as determined by the Secretary of Defense or any department within the Department of Defense; or (b) required to serve the needs of the maritime commerce of the United States; or (c) required to serve the needs of the air commerce of the United States as requested by the Administrator of the Federal Aviation Administration.

These aids to navigation other than electronic aids to navigation systems shall be established and operated only within the United States, the waters above the Continental Shelf, the territories and possessions of the United States, the Trust Territory of the Pacific Islands, and beyond the territorial jurisdiction of the United States at places where naval or military bases of the United States are or may be located. The Coast Guard may establish, maintain, and operate aids to maritime navigation under paragraph (1) of this section by contract with any person, public body, or instrumentality.

(b) In the case of pierhead beacons, the Commandant may—(1) acquire, by donation or purchase in behalf of the United States, the right to use and occupy sites for pierhead beacons; and

(2) properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever the Commandant is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierheads has been completed.


(Aug. 4, 1949, ch. 393, 63 Stat. 500, § 81; June 22, 1951, ch. 150, 65 Stat. 89; Sept. 3, 1954, ch. 1263, § 30, 68 Stat. 1237; Pub. L. 85–726, title XIV, § 1404, Aug. 23, 1958, 72 Stat. 808; Pub. L. 89–662, § 1, Oct. 14, 1966, 80 Stat. 912; Pub. L. 94–546, § 1(3), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 97–322, title I, § 105(a), Oct. 15, 1982, 96 Stat. 1582; renumbered § 541, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8509(a), Jan. 1, 2021, 134 Stat. 4755.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed.; §§ 50m, 50o, and on title 33, U.S.C., 1946 ed., §§ 720, 720a, 739, 740, 740a, 740b, 769 (R.S. 4668; June 23, 1874, ch. 455, § 1, 18 Stat. 220; June 17, 1910, ch. 301, § 7, 36 Stat. 538; Mar. 3, 1915, ch. 81, § 5, 38 Stat. 927; Aug. 28, 1916, ch. 414, § 3, 39 Stat. 538; May 22, 1926, ch. 371, § 6, 44 Stat. 626; Feb. 25, 1925, ch. 313, § 3, 45 Stat. 1262; Aug. 16, 1937, ch. 665, § 3, 50 Stat. 667; June 26, 1948, ch. 672, §§ 1, 3, 62 Stat. 1050).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 541 was renumbered section 2903 of this title.

Amendments2021—Pub. L. 116–283 designated existing provisions as subsec. (a) and added subsec. (b).
2018—Pub. L. 115–282 renumbered section 81 of this title as this section.
1982—Pub. L. 97–322 authorized the Coast Guard to contractually establish, maintain, and operate aids to maritime navigation.
1976—Pub. L. 94–546 substituted “Federal Aviation Administration” for “Federal Aviation Agency” in cl. (3)(c).
1966—Pub. L. 89–662 expanded authorization for establishment, maintenance, and operation of aids to air navigation and electronic aids to navigation systems required to serve the needs of the armed forces to include needs peculiar to warfare and primarily of military concern as determined by the Secretary of Defense or the Secretary of any department within the Department of Defense, substituted “electronic aids to navigation systems” for “Loran stations”, and altered the list of locations where aids to navigation other than electronic aids to navigation could be located by adding the waters above the Continental Shelf and by striking out places where such aids to navigation had been established prior to June 26, 1948.
1958—Pub. L. 85–726 substituted “Administrator of the Federal Aviation Agency” for “Administrator of Civil Aeronautics”.
1954—Act Sept. 3, 1954, substituted “Department of Defense” for “National Military Establishment”.
1951—Act June 22, 1951, extended Coast Guard’s authority to include the Trust Territory of the Pacific Islands.

Statutory Notes and Related Subsidiaries
Effective Date of 1958 AmendmentPub. L. 85–726, title XV, § 1505(2), Aug. 23, 1958, 72 Stat. 810, provided that the amendment made by Pub. L. 85–726 is effective on 60th day following date on which Administrator of Federal Aviation Agency [Federal Aviation Administration] first appointed under Pub. L. 85–726 qualifies and takes office. Administrator appointed, qualified, and took office on Oct. 31, 1958.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.

Discontinuance of an Aid to NavigationPub. L. 114–120, title II, § 210, Feb. 8, 2016, 130 Stat. 41, provided that:
“(a) In General.—Not later than 180 days after the date of the enactment of this Act [Feb. 8, 2016], the Secretary of the department in which the Coast Guard is operating shall establish a process for the discontinuance of an aid to navigation (other than a seasonal or temporary aid) established, maintained, or operated by the Coast Guard.

“(b) Requirement.—The process established under subsection (a) shall include procedures to notify the public of any discontinuance of an aid to navigation described in that subsection.

“(c) Consultation.—In establishing a process under subsection (a), the Secretary shall consult with and consider any recommendations of the Navigation Safety Advisory Council.

“(d) Notification.—Not later than 30 days after establishing a process under subsection (a), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the process established.”




Improved Safety Information for VesselsPub. L. 113–281, title II, § 228, Dec. 18, 2014, 128 Stat. 3040, provided that: “Not later than 1 year after the date of enactment of this Act [Dec. 18, 2014], the Secretary of the department in which the Coast Guard is operating shall establish a process that allows an operator of a marine exchange or other non-Federal vessel traffic information service to use the automatic identification system to transmit weather, ice, and other important navigation safety information to vessels.”


Aids to Navigation ReportPub. L. 105–383, title II, § 208, Nov. 13, 1998, 112 Stat. 3416, provided that not later than 18 months after Nov. 13, 1998, the Commandant of the Coast Guard was to submit to Congress a report on the use of the Coast Guard’s aids to navigation system, including an analysis of the respective use of the aids to navigation system by commercial interests, members of the general public for personal recreation, Federal and State government for public safety, defense, and other similar purposes.

Report to Congress; Contractual Authority; Increase in Ratio of Civilian to Military EmployeesPub. L. 97–322, title I, § 105(b), Oct. 15, 1982, 96 Stat. 1582, provided that: 
“Not later than one year after the date of enactment of this title [Oct. 15, 1982], the Secretary of the department in which the Coast Guard is operating shall submit a report to the Congress evaluating—
“(1) the exercise by contract of the authority of the Coast Guard under section 81 [now 541] of title 14, United States Code, to establish, maintain, and operate aids to navigation, including a discussion of any problems involved in exercising such authority by contract, the reasons for exercising or failing to exercise such authority by contract in particular areas, and the feasibility of expanding the exercise of such authority by contract; and

“(2) the advantages and disadvantages of increasing the ratio of civilian to military employees assigned to the establishment, maintenance, and operation of aids to navigation on the inland waterways of the United States.”




Contractual Authority Dependent Upon Availability of Appropriated FundsPub. L. 97–322, title I, § 105(c), Oct. 15, 1982, 96 Stat. 1582, provided that: “Any authority to enter into contracts provided in this section [amending this section and enacting provision set out as Report to Congress; Contractual Authority; Increase in Ratio of Civilian to Military Employees note under this section] shall be available only to the extent that appropriated funds are available for that purpose.”


Executive Documents

Ex. Ord. No. 7521. Use of Vessels for Ice-Breaking Operations in Channels and Harbors
Ex. Ord. No. 7521, Dec. 21, 1936, 1 F.R. 2527, provided:
1. The Coast Guard, operating under the direction of the Secretary of the Treasury, is hereby directed to assist in keeping open to navigation by means of ice-breaking operations, in so far as practicable and as the exigencies may require, channels and harbors in accordance with the reasonable demands of commerce; and to use for that purpose such vessels subject to its control and jurisdiction or which may be made available to it under paragraph 2 hereof as are necessary and are reasonably suitable for such operations.
2. The Secretary of War [Army], the Secretary of the Navy, and the Secretary of Commerce are hereby directed to cooperate with the Coast Guard in such ice-breaking operations, and to furnish the Coast Guard, upon the request of the Commandant thereof, for this service such vessels under their jurisdiction and control as in the opinion of the Commandant, with the concurrence of the head of the Department concerned, are available and are, or may readily be made, suitable for this service.



§ 542. Unauthorized aids to maritime navigation; penalty
No person, or public body, or instrumentality, excluding the armed services, shall establish, erect, or maintain any aid to maritime navigation in or adjacent to the waters subject to the jurisdiction of the United States, its territories or possessions, or the Trust Territory of the Pacific Islands, or on the high seas if that person, or public body, or instrumentality is subject to the jurisdiction of the United States, without first obtaining authority to do so from the Coast Guard in accordance with applicable regulations. Whoever violates the provisions of this section or any of the regulations issued by the Secretary in accordance herewith shall be guilty of a misdemeanor and shall be fined not more than $1,500 for each offense. Each day during which such violation continues shall be considered as a new offense.
(Aug. 4, 1949, ch. 393, 63 Stat. 500, § 83; Pub. L. 93–283, § 1(1), May 14, 1974, 88 Stat. 139; Pub. L. 113–281, title II, § 205(a)(1), Dec. 18, 2014, 128 Stat. 3025; renumbered § 542, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 759 (June 20, 1906, ch. 3447, § 3, 34 Stat. 324; June 17, 1910, ch. 301, § 6, 36 Stat. 538; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736; 1939 Reorg. Plan No. II, § 2(a), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1432).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 542 was renumbered section 2904 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 83 of this title as this section.
2014—Pub. L. 113–281 substituted “$1,500” for “$100”.
1974—Pub. L. 93–283 substituted “maritime navigation in or adjacent to the waters subject to the jurisdiction of the United States, its territories or possessions, or the Trust Territory of the Pacific Islands, or on the high seas if that person, or public body, or instrumentality is subject to the jurisdiction of the United States, without first obtaining authority” for “maritime navigation without first obtaining authority”.

Statutory Notes and Related Subsidiaries

Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§ 543. Interference with aids to navigation; penalty
It shall be unlawful for any person, or public body, or instrumentality, excluding the armed forces, to remove, change the location of, obstruct, wilfully damage, make fast to, or interfere with any aid to navigation established, installed, operated, or maintained by the Coast Guard pursuant to section 541 of this title, or with any aid to navigation lawfully maintained under authority granted by the Coast Guard pursuant to section 542 of this title, or to anchor any vessel in any of the navigable waters of the United States so as to obstruct or interfere with range lights maintained therein. Whoever violates the provisions of this section shall be guilty of a misdemeanor and shall be fined not more than $1,500 for each offense. Each day during which such violation shall continue shall be considered as a new offense.
(Aug. 4, 1949, ch. 393, 63 Stat. 500, § 84; Pub. L. 113–281, title II, § 205(a)(2), Dec. 18, 2014, 128 Stat. 3025; renumbered § 543 and amended Pub. L. 115–282, title I, §§ 105(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4200, 4240.)

Historical and Revision NotesBased on title 33, U.S.C., 1946, ed., §§ 761, 762 (May 14, 1908, ch. 168, § 6, 35 Stat. 162; June 17, 1910, ch. 301, § 6, 36 Stat. 538; Mar. 3, 1915, ch. 81, § 8, 38 Stat. 928; 1939 Reorg. Plan No. II, § 2(a), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1432).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 543 was renumbered section 2905 of this title.

Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 541” for “section 81” and “section 542” for “section 83”.
Pub. L. 115–282, § 105(b), renumbered section 84 of this title as this section.
2014—Pub. L. 113–281 substituted “$1,500” for “$500”.



§ 544. Aids to maritime navigation; penalty
The Secretary shall prescribe and enforce necessary and reasonable rules and regulations, for the protection of maritime navigation, relative to the establishment, maintenance, and operation of lights and other signals on fixed and floating structures in or over waters subject to the jurisdiction of the United States and in the high seas for structures owned or operated by persons subject to the jurisdiction of the United States. Any owner or operator of such a structure, excluding an agency of the United States, who violates any of the rules or regulations prescribed hereunder, commits a misdemeanor and shall be punished, upon conviction thereof, by a fine of not exceeding $1,500 for each day which such violation continues.
(Aug. 4, 1949, ch. 393, 63 Stat. 501, § 85; June 4, 1956, ch. 351, § 1, 70 Stat. 226; Pub. L. 93–283, § 1(2), May 14, 1974, 88 Stat. 139; Pub. L. 113–281, title II, § 205(a)(3), Dec. 18, 2014, 128 Stat. 3025; renumbered § 544, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 760 (May 14, 1908, ch. 168, § 5, 35 Stat. 162).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 544 was renumbered section 2906 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 85 of this title as this section.
2014—Pub. L. 113–281 substituted “$1,500” for “$100”.
1974—Pub. L. 93–283 struck out “on fixed structures” after “maritime navigation” in section catchline and in text substituted “fixed and floating structures in or over waters subject to the jurisdiction of the United States and in the high seas for structures owned or operated by persons subject to the jurisdiction of the United States” for “fixed structures in or over navigable waters of the United States”.
1956—Act June 4, 1956, amended section generally, vesting in Secretary rule-making authority, for the protection of maritime navigation, relative to the establishment, maintenance, and operation of lights and other signals on fixed structures in or over navigable waters of the United States, and excluding agencies of United States from its provisions.



§ 545. Marking of obstructions
The Secretary may mark for the protection of navigation any sunken vessel or other obstruction existing on the navigable waters or waters above the continental shelf of the United States in such manner and for so long as, in his judgment, the needs of maritime navigation require. The owner of such an obstruction shall be liable to the United States for the cost of such marking until such time as the obstruction is removed or its abandonment legally established or until such earlier time as the Secretary may determine. All moneys received by the United States from the owners of obstructions, in accordance with this section, shall be covered into the Treasury of the United States as miscellaneous receipts. This section shall not be construed so as to relieve the owner of any such obstruction from the duty and responsibility suitably to mark the same and remove it as required by law.
(Aug. 4, 1949, ch. 393, 63 Stat. 501, § 86; Pub. L. 89–191, Sept. 17, 1965, 79 Stat. 822; Pub. L. 93–283, § 1(3), May 14, 1974, 88 Stat. 139; renumbered § 545, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 736 (R.S. 4676; June 17, 1910, ch. 301, § 6, 36 Stat. 538; Aug. 16, 1937, ch. 665, § 1, 50 Stat. 666; 1939 Reorg. Plan No. II, § 2(a), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1432).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 86 of this title as this section.
1974—Pub. L. 93–283 substituted “the navigable waters or waters above the continental shelf of the United States” for “any navigable waters of the United States”.
1965—Pub. L. 89–191 vested sole responsibility for wreck marking in the Coast Guard by giving the Secretary discretionary authority to mark wrecks or other similar obstructions for as long as in his judgment the needs of maritime navigation may require, by removing reference to responsibility of the Department of the Army to mark wrecks, after abandonment and before removal, and by giving the Secretary the authority to terminate an owner’s liability to pay the cost of marking a wreck.



§ 546. Deposit of damage payments
Whenever an aid to navigation or other property belonging to the Coast Guard is damaged or destroyed by a private person, and such private person or his agent shall pay to the satisfaction of the proper official of the Coast Guard for the cost of repair or replacement of such property, the Commandant may accept and deposit such payments, through proper officers of the Fiscal Service, Treasury Department, in special deposit accounts in the Treasury, for payment therefrom to the person or persons repairing or replacing the damaged property and refundment of amounts collected in excess of the cost of the repairs or replacements concerned. In the event that repair or replacement of the damaged property is effected by the Coast Guard, the appropriations bearing the cost thereof and current at the time collection is made shall be reimbursed from the special deposit account.
(Aug. 4, 1949, ch. 393, 63 Stat. 547, § 642; renumbered § 546, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 721a (Aug. 16, 1937, ch. 665, § 2, 50 Stat. 667).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 642 of this title as this section.



§ 547. Rewards for apprehension of persons interfering with aids to navigation
The Coast Guard may offer and pay rewards for the apprehension and conviction, or for information helpful therein, of persons found interfering in violation of law with aids to navigation maintained by the Coast Guard; or for information leading to the discovery of missing Coast Guard property or to recovery thereof.
(Aug. 4, 1949, ch. 393, 63 Stat. 547, § 643; renumbered § 547, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 50c (Aug. 2, 1946, ch. 756, § 32, 60 Stat. 857).
Section is enlarged to provide for payment of rewards for information leading to the discovery or recovery of missing Coast Guard property. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 643 of this title as this section.



§ 548. Prohibition against officers and employees being interested in contracts for materials
No officer, enlisted member, or civilian member of the Coast Guard in any manner connected with the construction, operation, or maintenance of lighthouses, shall be interested, either directly or indirectly, in any contract for labor, materials, or supplies for the construction, operation, or maintenance of lighthouses, or in any patent, plan, or mode of construction or illumination, or in any article of supply for the construction, operation, or maintenance of lighthouses.
(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8509(b), Jan. 1, 2021, 134 Stat. 4756.)

§ 549. Lighthouse and other sites; necessity and sufficiency of cession by State of jurisdiction(a) No lighthouse, beacon, public pier, or landmark, shall be built or erected on any site until cession of jurisdiction over the same has been made to the United States.

(b) For the purposes of subsection (a), a cession by a State of jurisdiction over a place selected as the site of a lighthouse, or other structure or work referred to in subsection (a), shall be deemed sufficient if the cession contains a reservation that process issued under authority of such State may continue to be served within such place.

(c) If no reservation of service described in subsection (b) is contained in a cession, all process may be served and executed within the place ceded, in the same manner as if no cession had been made.

(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8509(b), Jan. 1, 2021, 134 Stat. 4756.)

§ 550. Marking pierheads in certain lakes
The Commandant of the Coast Guard shall properly mark all pierheads belonging to the United States situated on the northern and northwestern lakes, whenever he is duly notified by the department charged with the construction or repair of pierheads that the construction or repair of any such pierhead has been completed.
(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8509(b), Jan. 1, 2021, 134 Stat. 4756.)

Editorial Notes
Prior ProvisionsPrior sections 551 to 555 were renumbered sections 2921 to 2925 of this title, respectively.




SUBCHAPTER IV—MISCELLANEOUS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 105(c)(4), Dec. 4, 2018, 132 Stat. 4202, inserted subchapter IV designation and heading.


§ 561. Icebreaking in polar regions(a) Procurement Authority.—(1) In general.—The Secretary may enter into one or more contracts for the procurement of—(A) the Polar Security Cutters approved as part of a major acquisition program as of November 1, 2019; and

(B) 3 additional Polar Security Cutters.


(2) Condition for out-year contract payments.—A contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract during a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year.


(b) Planning.—The Secretary shall facilitate planning for the design, procurement, maintenance, deployment, and operation of icebreakers as needed to support the statutory missions of the Coast Guard in the polar regions by allocating all funds to support icebreaking operations in such regions, except for recurring incremental costs associated with specific projects, to the Coast Guard.

(c) Reimbursement.—Nothing in this section shall preclude the Secretary from seeking reimbursement for operation and maintenance costs of the Polar Star, Healy, or any other Polar Security Cutter from other Federal agencies and entities, including foreign countries, that benefit from the use of those vessels.

(d) Restriction.—(1) In general.—The Commandant may not—(A) transfer, relinquish ownership of, dismantle, or recycle the Polar Sea or Polar Star;

(B) change the current homeport of the Polar Sea or Polar Star; or

(C) expend any funds—(i) for any expenses directly or indirectly associated with the decommissioning of the Polar Sea or Polar Star, including expenses for dock use or other goods and services;

(ii) for any personnel expenses directly or indirectly associated with the decommissioning of the Polar Sea or Polar Star, including expenses for a decommissioning officer;

(iii) for any expenses associated with a decommissioning ceremony for the Polar Sea or Polar Star;

(iv) to appoint a decommissioning officer to be affiliated with the Polar Sea or Polar Star; or

(v) to place the Polar Sea or Polar Star in inactive status.



(2) Sunset.—This subsection shall cease to have effect on September 30, 2022.


(e) Limitation.—(1) In general.—The Secretary may not expend amounts appropriated for the Coast Guard for any of fiscal years 2015 through 2024, for—(A) design activities related to a capability of a Polar Security Cutter that is based solely on an operational requirement of a Federal department or agency other than the Coast Guard, except for amounts appropriated for design activities for a fiscal year before fiscal year 2016; or

(B) long-lead-time materials, production, or postdelivery activities related to such a capability.


(2) Other amounts.—Amounts made available to the Secretary under an agreement with a Federal department or agency other than the Coast Guard and expended on a capability of a Polar Security Cutter that is based solely on an operational requirement of such Federal department or agency shall not be treated as amounts expended by the Secretary for purposes of the limitation under paragraph (1).


(f) Enhanced Maintenance Program for the Polar Star.—(1) In general.—Subject to the availability of appropriations, the Commandant shall conduct an enhanced maintenance program on the Polar Star 11 So in original. “Polar Star” probably should be italicized. to extend the service life of such vessel until at least December 31, 2025.

(2) Authorization of appropriations.—The Commandant may use funds made available pursuant to section 4902(1)(A), to carry out this subsection.T


(g) Definitions.—In this section:(1) Polar sea.—The term “Polar Sea” means Coast Guard Cutter Polar Sea (WAGB 11).

(2) Polar star.—The term “Polar Star” means Coast Guard Cutter Polar Star (WAGB 10).

(3) Healy.—The term “Healy” means Coast Guard Cutter Healy (WAGB 20).


(Added Pub. L. 113–281, title V, § 506(a), Dec. 18, 2014, 128 Stat. 3060, § 87; renumbered § 561, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200; amended Pub. L. 116–283, div. G, title LVXXXI [LXXXI], § 8111(a), Jan. 1, 2021, 134 Stat. 4637.)

Editorial Notes
Prior ProvisionsA prior section 561 was renumbered section 1101 of this title.
Another prior section 561, act Aug. 4, 1949, ch. 393, 63 Stat. 538, related to limitations on punishment by commanding officer, prior to repeal by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.

Amendments2021—Pub. L. 116–283 amended section generally. Prior to amendment, text read as follows: “The President shall facilitate planning for the design, procurement, maintenance, deployment, and operation of icebreakers as needed to support the statutory missions of the Coast Guard in the polar regions by allocating all funds to support icebreaking operations in such regions, except for recurring incremental costs associated with specific projects, to the Coast Guard.”
2018—Pub. L. 115–282 renumbered section 87 of this title as this section.



§ 562. Appeals and waivers
Except for the Commandant, any individual adjudicating an appeal or waiver of a decision regarding marine safety, including inspection or manning and threats to the environment, shall—(1) be a qualified specialist with the training, experience, and qualifications in marine safety to effectively judge the facts and circumstances involved in the appeal and make a judgment regarding the merits of the appeal; or

(2) have a senior staff member who—(A) meets the requirements of paragraph (1);

(B) actively advises the individual adjudicating the appeal; and

(C) concurs in writing on the decision on appeal.


(Added Pub. L. 111–281, title V, § 524(a), Oct. 15, 2010, 124 Stat. 2958, § 102; renumbered § 101, Pub. L. 111–330, § 1(6)(A), Dec. 22, 2010, 124 Stat. 3569; amended Pub. L. 115–232, div. C, title XXXV, § 3531(c)(2), Aug. 13, 2018, 132 Stat. 2320; renumbered § 562, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Editorial Notes
Prior ProvisionsA prior section 562 was renumbered section 1102 of this title.
Another prior section 562, act Aug. 4, 1949, ch. 393, 63 Stat. 539; Aug. 3, 1950, ch. 536, § 27, 64 Stat. 407, related to deck courts, prior to repeal by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.

Amendments2018—Pub. L. 115–282 renumbered section 101 of this title as this section.
Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard” in introductory provisions.
2010—Pub. L. 111–330 renumbered section 102 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(6)(A) is effective with the enactment of Pub. L. 111–281.



§ 563. Notification of certain determinations(a) In General.—At least 90 days prior to making a final determination that a waterway, or a portion thereof, is navigable for purposes of the jurisdiction of the Coast Guard, the Commandant shall provide notification regarding the proposed determination to—(1) the Governor of each State in which such waterway, or portion thereof, is located;

(2) the public; and

(3) the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.


(b) Content Requirement.—Each notification provided under subsection (a) to an entity specified in paragraph (3) of that subsection shall include—(1) an analysis of whether vessels operating on the waterway, or portion thereof, subject to the proposed determination are subject to inspection or similar regulation by State or local officials;

(2) an analysis of whether operators of commercial vessels on such waterway, or portion thereof, are subject to licensing or similar regulation by State or local officials; and

(3) an estimate of the annual costs that the Coast Guard may incur in conducting operations on such waterway, or portion thereof.


(Added Pub. L. 113–281, title II, § 210(a), Dec. 18, 2014, 128 Stat. 3027, § 103; renumbered § 563, Pub. L. 115–282, title I, § 105(b), Dec. 4, 2018, 132 Stat. 4200.)

Editorial Notes
Prior ProvisionsFor redesignation of prior sections 563 to 688 not listed below as having been previously repealed or renumbered, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding section 101 of this title.
Prior sections 563 to 567 were repealed by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.
Section 563, act Aug. 4, 1949, ch. 393, 63 Stat. 539; Aug. 3, 1950, ch. 536, § 28, 64 Stat. 407, related to summary courts-martial.
Section 564, act Aug. 4, 1949, ch. 393, 63 Stat. 540; Aug. 3, 1950, ch. 536, § 29, 64 Stat. 407, related to general courts-martial.
Section 565, act Aug. 4, 1949, ch. 393, 63 Stat. 540, related to Public Health Service officers as court members.
Section 566, act Aug. 4, 1949, ch. 393, 63 Stat. 541, related to reviewing authorities.
Section 567, act Aug. 4, 1949, ch. 393, 63 Stat. 541, related to jurisdiction of offenses.
A prior section 568, added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2940; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569, related to guidance on excessive pass-through charges, prior to repeal by Pub. L. 115–232, div. C, title XXXV, § 3535, Aug. 13, 2018, 132 Stat. 2322.
Another prior section 568, act Aug. 4, 1949, ch. 393, 63 Stat. 542, related to time limitations between offense and prosecution, prior to repeal by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.
A prior section 569, act Aug. 4, 1949, ch. 393, 63 Stat. 542, related to trial by civil authorities for offenses against United States, prior to repeal by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.
A prior section 569a was renumbered section 2903 of this title and subsequently renumbered section 5103 of this title.
Prior sections 570 to 576 were repealed by act May 5, 1950, ch. 169, §§ 5, 14(v), 64 Stat. 145, 148, effective May 31, 1951.
Section 570, act Aug. 4, 1949, ch. 393, 63 Stat. 542, related to designation of any Federal prison for execution of sentence.
Section 571, act Aug. 4, 1949, ch. 393, 63 Stat. 542, related to Treasury and Navy Department jurisdiction.
Section 572, act Aug. 4, 1949, ch. 393, 63 Stat. 543, related to courts of inquiry.
Section 573, act Aug. 4, 1949, ch. 393, 63 Stat. 543, related to contempt of court.
Section 574, act Aug. 4, 1949, ch. 393, 63 Stat. 543, related to issuance of and penalties for failure to comply with subpoenas.
Section 575, act Aug. 4, 1949, ch. 393, 63 Stat. 543, related to arrest of deserters.
Section 576, act Aug. 4, 1949, ch. 393, 63 Stat. 544, related to allowances to and transportation of prisoners.
Section 634, act Aug. 4, 1949, ch. 393, 63 Stat. 545; Pub. L. 86–70, § 11, June 25, 1959, 73 Stat. 143; Pub. L. 97–295, § 2(18), Oct. 12, 1982, 96 Stat. 1302, related to officers designated as captain of the port or ports or adjacent high seas or waters over which the United States has jurisdiction, or appointed as United States Deputy Marshals in Alaska, prior to repeal by Pub. L. 115–282, title I, § 104(c)(2), Dec. 4, 2018, 132 Stat. 4199.
A prior section 640, acts Aug. 4, 1949, ch. 393, 63 Stat. 546; June 15, 1955, ch. 142, 69 Stat. 134, related to interchange of supplies between armed forces, prior to repeal by Pub. L. 85–861, § 36A, C(1), Sept. 2, 1958, 72 Stat. 1569, 1571. See section 2571 of Title 10, Armed Forces.
A prior section 645, acts Aug. 4, 1949, ch. 393, § 1, 63 Stat. 547; Sept. 3, 1954, ch. 1263, § 34, 68 Stat. 1239; Aug. 23, 1958, Pub. L. 85–738, §§ 4, 5, 72 Stat. 833, provided for settlement of claims incident to activities of Coast Guard, prior to repeal by Pub. L. 90–525, § 2, Sept. 26, 1968, 82 Stat. 877, effective two years after Sept. 26, 1968. See section 2733 of Title 10, Armed Forces.
A prior section 651, act Aug. 4, 1949, ch. 393, 63 Stat. 550; Pub. L. 94–546, § 1(36), Oct. 18, 1976, 90 Stat. 2522; Pub. L. 99–509, title V, § 5102(a)(2), Oct. 21, 1986, 100 Stat. 1926, related to annual report on operations and expenditures of the Coast Guard during the preceding fiscal year, prior to repeal by Pub. L. 113–281, title II, § 221(a)(2), Dec. 18, 2014, 128 Stat. 3037.
A prior section 657 was renumbered section 544 of this title and subsequently renumbered section 2906 of this title.
A prior section 659, added Pub. L. 95–61, § 4(1), July 1, 1977, 91 Stat. 259; amended Pub. L. 97–258, § 3(d), Sept. 13, 1982, 96 Stat. 1064, directed the merger of obligated balances with current appropriations, prior to repeal by Pub. L. 97–295, § 2(19)(A), Oct. 12, 1982, 96 Stat. 1302.
Prior sections 661, 662, 662a, 663, and 674 were renumbered sections 2703, 2701, 2901, 2902, and 675 of this title, respectively, and subsequently renumbered sections 4903, 4901, 5101, 5102, and 910 of this title, respectively.
Prior sections 682 to 684 were repealed by Pub. L. 111–281, title II, § 221(a)(3), Oct. 15, 2010, 124 Stat. 2919.
Section 682, added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3910; amended Pub. L. 108–293, title II, § 207(b), Aug. 9, 2004, 118 Stat. 1034, related to direct loans and loan guarantees.
Section 683, added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3910, related to leasing of housing to be constructed.
Section 684, added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3911; amended Pub. L. 108–293, title II, § 207(c), Aug. 9, 2004, 118 Stat. 1034, related to limited partnerships with eligible entities.
A prior section 686, added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3912; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1087(g)(3)], Oct. 30, 2000, 114 Stat. 1654, 1654A–293, related to assignment of members of the armed forces to housing units, prior to repeal by Pub. L. 111–281, title II, § 221(a)(5), Oct. 15, 2010, 124 Stat. 2919.
A prior section 687a, added Pub. L. 108–293, title II, § 207(e), Aug. 9, 2004, 118 Stat. 1035, related to differential lease payments, prior to repeal by Pub. L. 111–281, title II, § 221(a)(7), Oct. 15, 2010, 124 Stat. 2920.
A prior section 689, added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3913; amended Pub. L. 107–295, title IV, § 402(d), Nov. 25, 2002, 116 Stat. 2114, provided that the authority to enter into a transaction under former chapter 18 of this title expired Oct. 1, 2007, prior to repeal by Pub. L. 111–281, title II, § 221(a)(9), Oct. 15, 2010, 124 Stat. 2920.
Prior sections 690 to 693 were repealed by Pub. L. 115–282, title I, § 104(c)(2), Dec. 4, 2018, 132 Stat. 4199.
Section 690, added Pub. L. 101–225, title II, § 222(a), Dec. 12, 1989, 103 Stat. 1917, defined terms for purposes of former sections 690 to 693 of this title.
Section 691, added Pub. L. 101–225, title II, § 222(a), Dec. 12, 1989, 103 Stat. 1917; amended Pub. L. 114–120, title II, § 209(11), Feb. 8, 2016, 130 Stat. 41, related to a program of environmental compliance and restoration at current and former Coast Guard facilities.
Section 692, added Pub. L. 101–225, title II, § 222(a), Dec. 12, 1989, 103 Stat. 1918, related to the Coast Guard Environmental Compliance and Restoration Account.
Section 693, added Pub. L. 101–225, title II, § 222(a), Dec. 12, 1989, 103 Stat. 1918; amended Pub. L. 112–213, title II, § 213(b), Dec. 20, 2012, 126 Stat. 1553; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(3), Aug. 13, 2018, 132 Stat. 2320, required the Commandant to submit a prioritized list of projects eligible for environmental compliance and restoration funding for each fiscal year.

Amendments2018—Pub. L. 115–282 renumbered section 103 of this title as this section.





CHAPTER 7—COOPERATION



Sec.


701.Cooperation with other agencies, States, territories, and political subdivisions.


702.State Department.


703.Treasury Department.


704.Department of the Army and Department of the Air Force.


705.Navy Department.


706.United States Postal Service.


707.Department of Commerce.


708.Department of Health and Human Services.


709.Maritime instruction.


710.Assistance to foreign governments and maritime authorities.


711.Coast Guard officers as attachés to missions.


712.Contracts with Government-owned establishments for work and material.


713.Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to provide or obtain goods and services.


714.Arctic maritime domain awareness.


715.Oceanographic research.


716.Arctic maritime transportation.


717.Agreements.


718.Training; emergency response providers.


719.Research projects; transactions other than contracts and grants.


720.VHF communication services.11 So in original. Does not conform to section catchline.




Editorial Notes
Prior ProvisionsA prior analysis for part II of this title “COAST GUARD RESERVE AND AUXILIARY” preceded prior section 701 and consisted of items for chapter 21 “Coast Guard Reserve” beginning with section 701, chapter 23 “Coast Guard Auxiliary” beginning with section 821, and chapter 25 “General Provisions for Coast Guard Reserve and Auxiliary” beginning with section 891, prior to repeal by Pub. L. 115–282, title I, § 111, Dec. 4, 2018, 132 Stat. 4215.
A prior analysis for chapter 7 “COOPERATION WITH OTHER AGENCIES” consisted of items 141 “Cooperation with other agencies, States, territories, and political subdivisions”, 142 “State Department”, 143 “Treasury Department”, 144 “Department of the Army and Department of the Air Force”, 145 “Navy Department”, 146 “United States Postal Service”, 147 “Department of Commerce”, 147a “Department of Health and Human Services”, 148 “Maritime instruction”, 149 “Assistance to foreign governments and maritime authorities”, 150 “Coast Guard officers as attachés to missions”, 151 “Contracts with Government-owned establishments for work and material”, 152 “Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to provide or obtain goods and services”, 153 “Appointment of judges”, and 154 “Arctic maritime domain awareness”, prior to repeal by Pub. L. 115–282, title I, § 106(a), Dec. 4, 2018, 132 Stat. 4202.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8218(b), title LVXXXV [LXXXV], § 8501(b)(2), Jan. 1, 2021, 134 Stat. 4655, 4746, added items 719 and 720.
2018—Pub. L. 115–282, title I, § 106(a), title III, § 306(b), Dec. 4, 2018, 132 Stat. 4202, 4247, inserted chapter 7 designation and heading and added items 701 to 718.


§ 701. Cooperation with other agencies, States, territories, and political subdivisions(a) The Coast Guard may, when so requested by proper authority, utilize its personnel and facilities (including members of the Auxiliary and facilities governed under chapter 39) to assist any Federal agency, State, Territory, possession, or political subdivision thereof, or the District of Columbia, to perform any activity for which such personnel and facilities are especially qualified. The Commandant may prescribe conditions, including reimbursement, under which personnel and facilities may be provided under this subsection.

(b) The Coast Guard, with the consent of the head of the agency concerned, may avail itself of such officers and employees, advice, information, and facilities of any Federal agency, State, Territory, possession, or political subdivision thereof, or the District of Columbia as may be helpful in the performance of its duties. In connection with the utilization of personal services of employees of state or local governments, the Coast Guard may make payments for necessary traveling and per diem expenses as prescribed for Federal employees by the standardized Government travel regulations.

(Aug. 4, 1949, ch. 393, 63 Stat. 505, § 141; Pub. L. 104–324, title IV, § 405(a), Oct. 19, 1996, 110 Stat. 3924; renumbered § 701 and amended Pub. L. 115–282, title I, §§ 106(b), 123(c)(6), Dec. 4, 2018, 132 Stat. 4203, 4241.)

Historical and Revision NotesThis section is based in part on title 33, U.S.C., 1946 ed., § 756 (Mar. 3, 1915, ch. 81, § 6, 38 Stat. 928), and authorizes the Coast Guard to use its personnel and facilities to assist other Government agencies when requested and, correlatively, authorizes the Coast Guard to utilize the personnel and facilities of other agencies. It is believed desirable to have this authority spelled out by statute because in times of emergency, for example floods, it sometimes becomes most advantageous to cooperate in this manner. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 701 was renumbered section 3701 of this title.

Amendments2018—Pub. L. 115–282, § 106(b), renumbered section 141 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(c)(6), substituted “chapter 39” for “chapter 23”.
1996—Pub. L. 104–324, § 405(a)(1), amended section catchline generally, substituting “Cooperation with other agencies, States, territories, and political subdivisions” for “General”.
Subsec. (a). Pub. L. 104–324, § 405(a)(2), (3), inserted “(including members of the Auxiliary and facilities governed under chapter 23)” after “personnel and facilities” and “The Commandant may prescribe conditions, including reimbursement, under which personnel and facilities may be provided under this subsection.” at end.



§ 702. State Department
The Coast Guard, through the Secretary, may exchange information, through the Secretary of State, with foreign governments and suggest to the Secretary of State international collaboration and conferences on all matters dealing with the safety of life and property at sea, other than radio communication.
(Aug. 4, 1949, ch. 393, 63 Stat. 505, § 142; renumbered § 702, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesBecause of the numerous situations in which it is necessary for the Coast Guard to deal with foreign governments, particularly in the field of safety of life and property at sea, the Coast Guard and the State Department agree that a provision such as this is desirable.
The international character of many Coast Guard functions makes it more and more necessary for the Service to be an initiating or participating agency in international collaboration. Examples of international meetings concerned with matters affecting the Coast Guard include those which dealt with the International Rules of the Road, international load lines, the International Code of Signals, safety at sea, and international telecommunications. It is highly desirable that there be a clear-cut legislative expression of Coast Guard cooperation with the State Department on proposed international conferences dealing with various phases of Coast Guard activities, such as aids to navigation, life-saving equipment, navigation and communication equipment other than radio communication, regulation of dangerous cargoes, international rules of the road, safety requirements and equipment of transoceanic aircraft and vessels, and safe manning standards and efficiency of personnel employed on transoceanic aircraft and vessels. Provisions for similar relationship between the Civil Aeronautical Board and the State Department appear in the act of June 23, 1938, as amended, 52 Stat. 984 (title 49, U.S.C., 1946 ed., §§ 425(c), 602). 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 702 was renumbered section 3702 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 142 of this title as this section.



§ 703. Treasury Department
Commissioned, warrant, and petty officers of the Coast Guard are deemed to be officers of the customs and when so acting shall, insofar as performance of the duties relating to customs laws are concerned, be subject to regulations issued by the Secretary of the Treasury governing officers of the customs.
(Aug. 4, 1949, ch. 393, 63 Stat. 506, § 143; renumbered § 703, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesBased on title 19, U.S.C., 1946 ed., §§ 1401(l), 1709(b) (Aug. 5, 1935, ch. 435, title II, § 201, 49 Stat. 521; Aug. 5, 1935, ch. 438, title IV, § 401, 49 Stat. 529).
This section will not repeal the sections cited above, but makes further provision that Coast Guard personnel when acting as officers of the customs shall, insofar as enforcing customs laws are concerned, be subject to regulations governing regular officers of the customs. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 703 was renumbered section 3703 of this title.

Amendments2018—Pub. L. 115–282 renumbered sction 143 of this title as this section.



§ 704. Department of the Army and Department of the Air Force(a) The Secretary of the Army or the Secretary of the Air Force at the request of the Secretary may, with or without reimbursement for the cost thereof, as agreed, receive members of the Coast Guard for instruction in any school, including any aviation school, maintained by the Army or the Air Force, and such members shall be subject to the regulations governing such schools.

(b) Officers and enlisted members of the Coast Guard shall be permitted to purchase quartermaster supplies from the Army at the same price as is charged the officers and enlisted members of the Army.

(c) Articles of ordnance property may be sold by the Secretary of the Army to officers of the Coast Guard for their use in the public service in the same manner as these articles are sold to officers of the Army.

(Aug. 4, 1949, ch. 393, 63 Stat. 506, § 144; Pub. L. 94–546, § 1(10), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 98–557, § 15(a)(3)(D), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 115–232, div. C, title XXXV, § 3533(c)(1), Aug. 13, 2018, 132 Stat. 2321; renumbered § 704, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesSubsection (a) is based on title 14, U.S.C., 1946 ed., § 28 (Aug. 29, 1916, ch. 417, 39 Stat. 601). Section has been enlarged to include the Air Force as well as the Army, and to include all schools maintained by the Army or Air Force, rather than aviation schools only. Reimbursement is made optional depending upon agreement of the Secretaries.
Subsection (b) is based on title 14, U.S.C., 1946 ed., § 31 (Mar. 6, 1920, ch. 94, § 1, 41 Stat. 506).
Subsection (c) is based on title 14, U.S.C., 1946 ed., § 31a (Mar. 3, 1909, ch. 252, 35 Stat. 751; Apr. 15, 1937, ch. 101, 50 Stat. 65).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 704 was renumbered section 3704 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 144 of this title as this section.
Subsec. (b). Pub. L. 115–232 substituted “enlisted members” for “enlisted men” in two places.
1984—Subsec. (a). Pub. L. 98–557 substituted “members” for “officers and enlisted men” in two places.
1976—Subsec. (a). Pub. L. 94–546, § 1(10)(a), substituted “at the request of the Secretary” for “at the request of the Secretary of the Treasury”.
Subsec. (c). Pub. L. 94–546, § 1(10)(b), substituted “Secretary of the Army” for “Chief of Ordnance”.



§ 705. Navy Department(a) The Secretary of the Navy, at the request of the Secretary may, with or without reimbursement for the cost thereof, as agreed:(1) build any vessel for the Coast Guard at such Navy yards as the Secretary of the Navy may designate;

(2) receive members of the Coast Guard for instruction in any school, including any aviation school maintained by the Navy, and such members shall be subject to the regulations governing such schools;

(3) permit personnel of the Coast Guard and their dependents to occupy any public quarters maintained by the Navy and available for the purpose; and

(4) detail personnel from the Chaplain Corps to provide services, pursuant to section 1789 of title 10, to the Coast Guard.


(b) Officers and enlisted members of the Coast Guard shall be permitted to purchase quartermaster supplies from the Navy and the Marine Corps at the same price as is charged the officers and enlisted members of the Navy and Marine Corps.

(c) When the Coast Guard is operating in the Department of Homeland Security, the Secretary shall provide for such peacetime training and planning of reserve strength and facilities as is necessary to insure an organized, manned, and equipped Coast Guard when it is required for wartime operation in the Navy. To this end, the Secretary of the Navy for the Navy, and the Secretary of Homeland Security, for the Coast Guard, may from time to time exchange such information, make available to each other such personnel, vessels, facilities, and equipment, and agree to undertake such assignments and functions for each other as they may agree are necessary and advisable.

(d)(1) As part of the services provided by the Secretary of the Navy pursuant to subsection (a)(4), the Secretary may provide support services to chaplain-led programs to assist members of the Coast Guard on active duty and their dependents, and members of the reserve component in an active status and their dependents, in building and maintaining a strong family structure.

(2) In this subsection, the term “support services” include transportation, food, lodging, child care, supplies, fees, and training materials for members of the Coast Guard on active duty and their dependents, and members of the reserve component in an active status and their dependents, while participating in programs referred to in paragraph (1), including participation at retreats and conferences.

(3) In this subsection, the term “dependents” has the same meaning as defined in section 1072(2) of title 10.


(Aug. 4, 1949, ch. 393, 63 Stat. 506, § 145; Aug. 3, 1950, ch. 536, § 3, 64 Stat. 406; Pub. L. 94–546, § 1(11), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 98–557, § 15(a)(3)(D), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 111–281, title II, § 223, Oct. 15, 2010, 124 Stat. 2921; Pub. L. 115–232, div. C, title XXXV, § 3533(c)(2), Aug. 13, 2018, 132 Stat. 2321; renumbered § 705, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesSubsection (a) is based on title 14, U.S.C., 1946 ed., §§ 28, 42, 57 (Aug. 29, 1916, ch. 417, 39 Stat. 601; July 3, 1926, ch. 742, § 11, 44 Stat. 817.) Subsection is enlarged to make reimbursement for the building of ships or the training of personnel dependent on agreement of the Secretaries, and to include all schools operated by the Navy, rather than aviation schools only.
Subsection (b) is based on title 14, U.S.C., 1946 ed., § 31 (Mar. 6, 1920, ch. 94, § 1, 41 Stat. 506).
Subsection (c) is new. This subsection enacts what has been the practice of the Navy and Coast Guard in keeping the Coast Guard trained to “come on board with some muscle” in time of emergency.
Section 3 of this title deals with the relationship of the Coast Guard to the Navy Department. This section deals with cooperation with the Navy. Whereas the status of the Coast Guard in time of war was treated in chapter 1 of this title, this section has application in time of peace when the Coast Guard is not under the Navy Department.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 705 was renumbered section 3705 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 145 of this title as this section.
Subsec. (b). Pub. L. 115–232 substituted “enlisted members” for “enlisted men” in two places.
2010—Subsec. (a)(4). Pub. L. 111–281, § 223(1), added par. (4).
Subsec. (d). Pub. L. 111–281, § 223(2), added subsec. (d).
2002—Subsec. (c). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation” in two places.
1984—Subsec. (a)(2). Pub. L. 98–557 substituted “members” for “officers and enlisted men” in two places.
1976—Subsec. (a). Pub. L. 94–546, § 1(11)(a), substituted “at the request of the Secretary” for “at the request of the Secretary of the Treasury”.
Subsec. (c). Pub. L. 94–546, § 1(11)(b), substituted in first sentence “Department of Transportation” for “Treasury Department” and in second sentence “Secretary of Transportation” for “Secretary of the Treasury”.
1950—Subsec. (a)(3). Act Aug. 3, 1950, added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 706. United States Postal Service
Coast Guard facilities and personnel may be utilized for the transportation and delivery of mail matter during emergency conditions or at isolated locations under such arrangements as may be satisfactory to the Secretary and the United States Postal Service.
(Aug. 4, 1949, ch. 393, 63 Stat. 506, § 146; Pub. L. 94–546, § 1(12), Oct. 18, 1976, 90 Stat. 2519; Pub. L. 99–640, § 10(a)(5), Nov. 10, 1986, 100 Stat. 3549; renumbered § 706, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesThis section provides generally for what has been the practice between the Coast Guard and the Post Office Department in Alaska for years. The authorization is limited to emergency conditions or isolated locations. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 706 was renumbered section 3706 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 146 of this title as this section.
1986—Pub. L. 99–640 substituted “United States Postal Service” for “Postmaster General”.
1976—Pub. L. 94–546 substituted “United States Postal Service” for “Post Office Department” in section catchline.



§ 707. Department of Commerce
In order to promote the safety of life and property on and over the high seas and waters over which the United States has jurisdiction, and to facilitate the preparation and dissemination by the National Oceanic and Atmospheric Administration of the weather reports, forecasts, and warnings essential to the safe and efficient conduct of domestic and international commerce on and over such seas and waters, the Commandant may cooperate with the Administrator, National Oceanic and Atmospheric Administration by procuring, maintaining, and making available, facilities and assistance for observing, investigating, and communicating weather phenomena and for disseminating weather data, forecasts and warnings, the mutually satisfactory terms of such cooperation in weather service to be agreed upon and arranged between the Commandant and the Administrator, National Oceanic and Atmospheric Administration.
(Aug. 4, 1949, ch. 393, 63 Stat. 507, § 147; Pub. L. 94–546, § 1(13), Oct. 18, 1976, 90 Stat. 2520; Pub. L. 97–295, § 2(5), Oct. 12, 1982, 96 Stat. 1301; renumbered § 707, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesThis section outlines the sphere of cooperation between the Weather Bureau and the Coast Guard. It would not permit any cooperation that has not been carried on in the past.
Although the Coast Guard has always cooperated closely with the Weather Bureau, positive recognition of this has never appeared in the statutes. In its patrol, its aiding navigation, and its life saving activities, the Coast Guard finds it important to make, receive and transmit weather observations and measurements. Furthermore, with the advent of war, weather reporting, particularly mid-Atlantic weather patrol work, assumed increasing importance, and this extensive weather station manning in cooperation with the Weather Bureau must be provided for in the postwar period. This section providing for such close cooperation with the Weather Bureau in weather reporting would crystallize the cooperative practices of the two agencies as they have operated for years. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 707 was renumbered section 3707 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 147 of this title as this section.
1982—Pub. L. 97–295 substituted “Administration” for “Admministration” after “Atmospheric”.
1976—Pub. L. 94–546 substituted references to the National Oceanic and Atmospheric Administration and to the Administrator, National Oceanic and Atmospheric Administration for references to the Weather Bureau and to the Chief of the Weather Bureau.



§ 708. Department of Health and Human Services(a) The Commandant may assist the Secretary of Health and Human Services in providing medical emergency helicopter transportation services to civilians. The Commandant may prescribe conditions, including reimbursement, under which resources may be provided under this section. The following specific limitations apply to assistance provided under this section:(1) Assistance may be provided only in areas where Coast Guard units able to provide the assistance are regularly assigned. Coast Guard units may not be transferred from one area to another to provide the assistance.

(2) Assistance may be provided only to the extent it does not interfere with the performance of the Coast Guard mission.

(3) Providing assistance may not cause an increase in amounts required for the operation of the Coast Guard.


(b) An individual (or the estate of that individual) who is authorized by the Coast Guard to provide a service under a program established under subsection (a) and who is acting within the scope of that individual’s duties is not liable for injury to, or loss of, property or personal injury or death that may be caused incident to providing the service.

(Added Pub. L. 97–295, § 2(6)(A), Oct. 12, 1982, 96 Stat. 1301, § 147a; renumbered § 708, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)











Historical and Revision Notes


Revised SectionSource (U.S. Code)Source (Statutes at Large)


147a14:141 (note).July 1, 1977, Pub. L. 95–61, § 8, 91 Stat. 260.


In subsection (a), the words “Secretary of Health and Human Services” are substituted for “Department of Health, Education, and Welfare” because of 20:3508(b) and because the responsibility is in the head of the Department. The word “may” is substituted for “is authorized to” for clarity. The word “conditions” is substituted for “terms and conditions” because it is inclusive. The words “deems appropriate” are omitted as unnecessary. The words “The following . . . limitations apply” are substituted for “shall be subject to the following . . . limitations” for clarity.

Editorial Notes
Prior ProvisionsA prior section 708 was renumbered section 3708 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 147a of this title as this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in section 8 of Pub. L. 95–61 which was formerly set out as a note under section 141 (now 701) of this title.



§ 709. Maritime instruction
The Coast Guard may, when so requested by proper authority, detail members for duty in connection with maritime instruction and training by the several States, Territories, the District of Columbia, and Puerto Rico, and when requested by the Maritime Administrator, detail individuals in the Coast Guard for duty in connection with maritime instruction and training by the United States. The service rendered by any individual so detailed shall be considered Coast Guard duty.
(Aug. 4, 1949, ch. 393, 63 Stat. 507, § 148; Pub. L. 97–31, § 12(4), Aug. 6, 1981, 95 Stat. 154; Pub. L. 98–557, § 15(a)(3)(D), Oct. 30, 1984, 98 Stat. 2865; renumbered § 709, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(8), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 49 (Aug. 4, 1939, ch. 416, 53 Stat. 1181).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 709 was renumbered section 3709 of this title.
A prior section 709a was renumbered section 3710 of this title.

Amendments2021—Pub. L. 116–283 substituted “individuals” for “persons” and “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 148 of this title as this section.
1984—Pub. L. 98–557 substituted reference to members for reference to officers and enlisted men.
1981—Pub. L. 97–31 substituted “Maritime Administrator” for “United States Maritime Commission”.



§ 710. Assistance to foreign governments and maritime authorities(a) Detail of Members to Assist Foreign Governments.—The President may upon application from the foreign governments concerned, and whenever in his discretion the public interests render such a course advisable, detail members of the Coast Guard to assist foreign governments in matters concerning which the Coast Guard may be of assistance.

(b) Technical Assistance to Foreign Maritime Authorities.—The Commandant, in coordination with the Secretary of State, may provide, in conjunction with regular Coast Guard operations, technical assistance (including law enforcement and maritime safety and security training) to foreign navies, coast guards, and other maritime authorities.

(c) Grants to International Maritime Organizations.—After consultation with the Secretary of State, the Commandant may make grants to, or enter into cooperative agreements, contracts, or other agreements with, international maritime organizations for the purpose of acquiring information or data about merchant vessel inspections, security, safety, environmental protection, classification, and port state or flag state law enforcement or oversight.

(d) Authorized Activities.—(1) The Commandant may use funds for—(A) the activities of traveling contact teams, including any transportation expense, translation services expense, or administrative expense that is related to such activities;

(B) the activities of maritime authority liaison teams of foreign governments making reciprocal visits to Coast Guard units, including any transportation expense, translation services expense, or administrative expense that is related to such activities;

(C) seminars and conferences involving members of maritime authorities of foreign governments;

(D) distribution of publications pertinent to engagement with maritime authorities of foreign governments; and

(E) personnel expenses for Coast Guard civilian and military personnel to the extent that those expenses relate to participation in an activity described in subparagraph (C) or (D).


(2) An activity may not be conducted under this subsection with a foreign country unless the Secretary of State approves the conduct of such activity in that foreign country.

(3) The amount of funds used under this subsection may not exceed $100,000 in any fiscal year.


(Aug. 4, 1949, ch. 393, 63 Stat. 507, § 149; Pub. L. 98–557, § 15(a)(3)(D), (E), (4)(A)(i), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 109–241, title II, § 202(a), July 11, 2006, 120 Stat. 520; Pub. L. 111–281, title II, §§ 206, 220, Oct. 15, 2010, 124 Stat. 2911, 2918; Pub. L. 112–213, title II, §§ 203, 216(d), Dec. 20, 2012, 126 Stat. 1543, 1555; renumbered § 710, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., § 441a (May 19, 1926, ch. 334, 44 Stat. 565; May 14, 1935, ch. 109, 49 Stat. 218; Oct. 1, 1942, ch. 571, 56 Stat. 763; 1946 Proc. No. 2695, July 4, 1946, 11 F.R. 7517, 60 Stat. 1352).
Experience has indicated that it will be advantageous for the Government to include the Coast Guard along with the other armed forces for the purpose of detailing personnel for service with foreign governments.
It seems probable that the increased collaboration with foreign governments after the war and the vital nature of the Coast Guard’s activities in relation to such collaboration will result in requests from time to time by foreign governments for assistance which the Coast Guard is in the best position to render. This section, which confers broad authority in the President to detail Coast Guard officers and enlisted men to assist foreign governments, is patterned after the act of October 1, 1942, 56 Stat. 763 (title 34, U.S.C., 1946 ed., § 441–a), which authorizes the President to detail Army, Navy, and Marine Corps officers and men to certain foreign governments and, in times of war or national emergency, to any foreign government in the interests of national defense. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 710 was renumbered section 3711 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 149 of this title as this section.
2012—Subsec. (a). Pub. L. 112–213, § 216(d), struck out at end “Members so detailed may accept, from the government to which detailed, offices and such compensation and emoluments thereunder appertaining as may be first approved by the Secretary. While so detailed such members shall receive, in addition to the compensation and emoluments allowed them by such governments, the pay and allowances to which they are entitled in the Coast Guard and shall be allowed the same credit for longevity, retirement, and for all other purposes that they would receive if they were serving with the Coast Guard.”
Subsec. (d)(3). Pub. L. 112–213, § 203, added par. (3).
2010—Subsec. (c). Pub. L. 111–281, § 206, added subsec. (c).
Subsec. (d). Pub. L. 111–281, § 220, added subsec. (d).
2006—Pub. L. 109–241 substituted “Assistance to foreign governments and maritime authorities” for “Detail of members to assist foreign governments” in section catchline, designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
1984—Pub. L. 98–557 substituted reference to members for reference to officers and enlisted men in three places in text, and in catchline substituted “members” for “officers and men”.

Executive Documents

Delegation of Authority
Authority of President under this section as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, as amended, delegated to Secretary of Homeland Security by section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 711. Coast Guard officers as attachés to missions
Commissioned officers may, with the consent of the Secretary of State, be regularly and officially attached to the diplomatic missions of the United States in those nations with which the United States is extensively engaged in maritime commerce. Expenses for the maintenance of such Coast Guard attachés abroad, including office rental and pay of employees and allowances for living quarters, including heat, fuel, and light, may be defrayed by the Coast Guard.
(Aug. 4, 1949, ch. 393, 63 Stat. 507, § 150; renumbered § 711, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesExperience since the war has indicated the necessity for making provision for the assignment of Coast Guard officers to diplomatic missions in those foreign countries which are extensively engaged in maritime commerce with the United States. This is largely the result of duties in connection with inspection of merchant vessels.
This section authorizes the designation, with the consent of the State Department, of Coast Guard officers to be officially attached to diplomatic missions of the United States. Although Coast Guard advice on Coast Guard matters is always available to our diplomatic missions, in those locations where such advice and information are frequently sought, it is felt that the most effective utilization of Coast Guard services would be achieved by having Coast Guard officers attached to such missions. Provision for customs officers to be attached to diplomatic missions is contained in the act of March 4, 1923, as amended, 42 Stat. 1453 (title 19, U.S.C., 1946 ed., § 6). Before the transfer in 1939 of the Foreign Agriculture Service to the State Department, representatives of the Bureau of Agricultural Economics of the Department of Agriculture stationed abroad were agricultural attachés. Act of June 5, 1930, 46 Stat. 498 (title 7, U.S.C., 1946 ed., § 542(a)). 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 711 was renumbered section 3712 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 150 of this title as this section.

Statutory Notes and Related Subsidiaries
Official Representation Items in Support of the Coast Guard Attaché ProgramPub. L. 113–126, title III, § 312, July 7, 2014, 128 Stat. 1399, provided that: “Notwithstanding any other limitation on the amount of funds that may be used for official representation items, the Secretary of Homeland Security may use funds made available to the Secretary through the National Intelligence Program for necessary expenses for intelligence analysis and operations coordination activities for official representation items in support of the Coast Guard Attaché Program.”




§ 712. Contracts with Government-owned establishments for work and material(a) In General.—All orders or contracts for work or material, under authorization of law, placed with Government-owned establishments by the Coast Guard, shall be considered as obligations in the same manner as provided for similar orders or contracts placed with private contractors, and appropriations for such work or material shall remain available for payment therefor as in the case of orders or contracts placed with private contractors.

(b) Orders and Agreements for Industrial Activities.—Under this section, the Coast Guard industrial activities may accept orders from and enter into reimbursable agreements with establishments, agencies, and departments of the Department of Defense and the Department of Homeland Security.

(Aug. 4, 1949, ch. 393, 63 Stat. 507, § 151; Pub. L. 111–281, title II, § 202, Oct. 15, 2010, 124 Stat. 2909; renumbered § 712, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 31c (June 6, 1942, ch. 384, 56 Stat. 328). 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 712 was renumbered section 3713 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 151 of this title as this section.
2010—Pub. L. 111–281 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).



§ 713. Nonappropriated fund instrumentalities: contracts with other agencies and instrumentalities to provide or obtain goods and services
The Coast Guard Exchange System, or a morale, welfare, and recreation system of the Coast Guard, may enter into a contract or other agreement with any element or instrumentality of the Coast Guard or with another Federal department, agency, or instrumentality to provide or obtain goods and services beneficial to the efficient management and operation of the Coast Guard Exchange System or that morale, welfare, and recreation system.
(Added Pub. L. 108–293, title II, § 202(a), Aug. 9, 2004, 118 Stat. 1031, § 152; renumbered § 713, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Editorial Notes
Prior ProvisionsA prior section 713 was renumbered section 3714 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 152 of this title as this section.



§ 714. Arctic maritime domain awareness(a) In General.—The Commandant shall improve maritime domain awareness in the Arctic—(1) by promoting interagency cooperation and coordination;

(2) by employing joint, interagency, and international capabilities; and

(3) by facilitating the sharing of information, intelligence, and data related to the Arctic maritime domain between the Coast Guard and departments and agencies listed in subsection (b).


(b) Coordination.—The Commandant shall seek to coordinate the collection, sharing, and use of information, intelligence, and data related to the Arctic maritime domain between the Coast Guard and the following:(1) The Department of Homeland Security.

(2) The Department of Defense.

(3) The Department of Transportation.

(4) The Department of State.

(5) The Department of the Interior.

(6) The National Aeronautics and Space Administration.

(7) The National Oceanic and Atmospheric Administration.

(8) The Environmental Protection Agency.

(9) The National Science Foundation.

(10) The Arctic Research Commission.

(11) Any Federal agency or commission or State the Commandant determines is appropriate.


(c) Cooperation.—The Commandant and the head of a department or agency listed in subsection (b) may by agreement, on a reimbursable basis or otherwise, share personnel, services, equipment, and facilities to carry out the requirements of this section.

(d) 5-year Strategic Plan.—Not later than January 1, 2016 and every 5 years thereafter, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a 5-year strategic plan to guide interagency and international intergovernmental cooperation and coordination for the purpose of improving maritime domain awareness in the Arctic.

(e) Definitions.—In this section the term “Arctic” has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).

(Added Pub. L. 113–281, title V, § 502(a), Dec. 18, 2014, 128 Stat. 3057, § 154; renumbered § 714, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 154 of this title as this section.



§ 715. Oceanographic research
The Coast Guard shall conduct such oceanographic research, use such equipment or instruments, and collect and analyze such oceanographic data, in cooperation with other agencies of the Government, or not, as may be in the national interest.
(Added Pub. L. 87–396, § 1, Oct. 5, 1961, 75 Stat. 827, § 94; renumbered § 715, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 94 of this title as this section.



§ 716. Arctic maritime transportation(a) Purpose.—The purpose of this section is to ensure safe and secure maritime shipping in the Arctic including the availability of aids to navigation, vessel escorts, spill response capability, and maritime search and rescue in the Arctic.

(b) International Maritime Organization Agreements.—To carry out the purpose of this section, the Secretary is encouraged to enter into negotiations through the International Maritime Organization to conclude and execute agreements to promote coordinated action among the United States, Russia, Canada, Iceland, Norway, and Denmark and other seafaring and Arctic nations to ensure, in the Arctic—(1) placement and maintenance of aids to navigation;

(2) appropriate marine safety, tug, and salvage capabilities;

(3) oil spill prevention and response capability;

(4) maritime domain awareness, including long-range vessel tracking; and

(5) search and rescue.


(c) Coordination by Committee on the Maritime Transportation System.—The Committee on the Maritime Transportation System established under section 55501 of title 46, United States Code, shall coordinate the establishment of domestic transportation policies in the Arctic necessary to carry out the purpose of this section.

(d) Agreements and Contracts.—The Secretary may, subject to the availability of appropriations, enter into cooperative agreements, contracts, or other agreements with, or make grants to, individuals and governments to carry out the purpose of this section or any agreements established under subsection (b).

(e) Icebreaking.—The Secretary shall promote safe maritime navigation by means of icebreaking where necessary, feasible, and effective to carry out the purposes of this section.

(f) Arctic Definition.—In this section, the term “Arctic” has the meaning given such term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).

(Added Pub. L. 113–281, title V, § 501(a), Dec. 18, 2014, 128 Stat. 3056, § 90; amended Pub. L. 115–232, div. C, title XXXV, § 3533(d), Aug. 13, 2018, 132 Stat. 2321; renumbered § 716, Pub. L. 115–282, title I, § 106(b), Dec. 4, 2018, 132 Stat. 4203.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 90 of this title as this section.
Subsec. (f). Pub. L. 115–232 struck out question mark after “the term ‘Arctic’ ”.



§ 717. Agreements(a) In General.—In carrying out section 504(a)(4), the Commandant may—(1) enter into cooperative agreements, contracts, and other agreements with—(A) Federal entities;

(B) other public or private entities in the United States, including academic entities; and

(C) foreign governments with the concurrence of the Secretary of State; and


(2) impose on and collect from an entity subject to an agreement or contract under paragraph (1) a fee to assist with expenses incurred in carrying out such section.


(b) Deposit and Use of Fees.—Fees collected under this section shall be deposited in the general fund of the Treasury as offsetting receipts. The fees may be used, to the extent provided in advance in an appropriation law, only to carry out activities under section 504(a)(4).

(Added Pub. L. 113–281, title II, § 206(b), Dec. 18, 2014, 128 Stat. 3025, § 102; renumbered § 717 and amended Pub. L. 115–282, title I, §§ 106(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4203, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 106(b), renumbered section 102 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 504(a)(4)” for “section 93(a)(4)” in introductory provisions.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 504(a)(4)” for “section 93(a)(4)”.



§ 718. Training; emergency response providers(a) In General.—The Commandant may, on a reimbursable or a non-reimbursable basis, make a training available to emergency response providers whenever the Commandant determines that—(1) a member of the Coast Guard, who is scheduled to participate in such training, is unable or unavailable to participate in such training;

(2) no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard who is unable or unavailable to participate in such training is assigned, is able or available to participate in such training; and

(3) such training, if made available to such emergency response providers, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.


(b) Emergency Response Providers Defined.—In this section, the term “emergency response providers” has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).

(c) Treatment of Reimbursement.—Any reimbursements for a training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.

(d) Status; Limitation on Liability.—(1) Status.—Any individual to whom, as an emergency response provider, training is made available under this section, who is not otherwise a Federal employee, shall not, because of that training, be considered a Federal employee for any purpose (including the purposes of chapter 81 of title 5 (relating to compensation for injury) and sections 2671 through 2680 of title 28 (relating to tort claims)).

(2) Limitation on liability.—The United States shall not be liable for actions taken by an individual in the course of training made available under this section.


(Added Pub. L. 115–282, title III, § 306(a), Dec. 4, 2018, 132 Stat. 4247.)

§ 719. Research projects; transactions other than contracts and grants(a) Additional Forms of Transactions Authorized.—(1) In general.—The Commandant may enter into—(A) transactions (other than contracts, cooperative agreements, and grants) in carrying out basic, applied, and advanced research projects; and

(B) agreements with the Director of the Defense Advanced Research Projects Agency, the Secretary of a military department, or any other official designated by the Secretary of Defense under section 2371b of title 10 to participate in prototype projects and follow-on production contracts or transactions that are being carried out by such official and are directly relevant to the Coast Guard’s cyber capability and Command, Control, Communications, Computers, and intelligence initiatives.


(2) Additional authority.—The authority under this subsection is in addition to the authority provided in section 717 to use contracts, cooperative agreements, and grants in carrying out such projects.

(3) Funding.—In carrying out paragraph (1)(B), the Commandant may use funds made available to the extent provided in advance in appropriations Acts for—(A) operations and support;

(B) research, development, test, and evaluation; and

(C) procurement, construction, and improvement.



(b) Recovery of Funds.—(1) In general.—Subject to subsection (d), a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717, and a transaction authorized by subsection (a), may include a clause that requires a person or other entity to make payments to the Coast Guard or any other department or agency of the Federal Government as a condition for receiving support under the agreement or transaction, respectively.

(2) Availability of funds.—The amount of any payment received by the Federal Government pursuant to a requirement imposed under paragraph (1) shall be deposited in the general fund of the Treasury. Amounts so deposited shall be available for the purposes of carrying out this section, to the extent provided in advance in appropriations Acts.


(c) Conditions.—(1) In general.—The Commandant shall ensure that to the extent that the Commandant determines practicable, no cooperative agreement containing a clause described in subsection (c)(1),11 So in original. Probably should be “subsection (b)(1)”. and no transaction entered into under subsection (a), provides for research that duplicates research being conducted under existing programs carried out by the Coast Guard.

(2) Other agreements not feasible.—A cooperative agreement containing a clause described in subsection (c)(1),1 or under a transaction authorized by subsection (a), may be used for a research project only if the use of a standard contract, grant, or cooperative agreement for such project is not feasible or appropriate.


(d) Education and Training.—The Commandant shall—(1) ensure that management, technical, and contracting personnel of the Coast Guard involved in the award or administration of transactions under this section or other innovative forms of contracting are afforded opportunities for adequate education and training; and

(2) establish minimum levels and requirements for continuous and experiential learning for such personnel, including levels and requirements for acquisition certification programs.


(e) Protection of Certain Information From Disclosure.—(1) In general.—Disclosure of information described in paragraph (2) is not required, and may not be compelled, under section 552 of title 5 for 5 years after the date on which the information is received by the Coast Guard.

(2) Limitation.—(A) In general.—Paragraph (1) applies to information described in subparagraph (B) that is in the records of the Coast Guard only if the information was submitted to the Coast Guard in a competitive or noncompetitive process having the potential for resulting in an award, to the party submitting the information, of a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717 or another transaction authorized by subsection (a).

(B) Information described.—The information referred to in subparagraph (A) is the following:(i) A proposal, proposal abstract, and supporting documents.

(ii) A business plan submitted on a confidential basis.

(iii) Technical information submitted on a confidential basis.




(f) Regulations.—The Commandant shall prescribe regulations, as necessary, to carry out this section.

(g) Annual Report.—On the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Commerce, Science, and Transportation of the Senate a report describing each use of the authority provided under this section during the most recently completed fiscal year, including details of each use consisting of—(1) the amount of each transaction;

(2) the entities or organizations involved;

(3) the product or service received;

(4) the research project for which the product or service was required; and

(5) the extent of the cost sharing among Federal Government and non-Federal sources.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8218(a), Jan. 1, 2021, 134 Stat. 4653.)

§ 720. VHF communications services(a) The Secretary of the department in which the Coast Guard is operating may authorize a person providing commercial VHF communications services to place commercial VHF communications equipment on real property under the administrative control of the Coast Guard (including towers) subject to any terms agreed to by the parties. The Secretary and that commercial VHF communications service provider also may enter into an agreement providing for VHF communications services to the Coast Guard (including digital selective calling and radio direction finding services) at a discounted rate or price based on providing such access to real property under the administrative control of the Coast Guard.

(b) Commercial VHF communication equipment placed on real property under the administrative control of the Coast Guard under this section shall not interfere in any manner with any current or future Coast Guard communication equipment.

(c) Nothing in this section shall affect the rights or obligations of the United States under section 704(c) of the Telecommunications Act of 1996 (47 U.S.C. 332 note) with respect to the availability of property or under section 359(d) of the Communications Act of 1934 (47 U.S.C. 357(d)) with respect to charges for transmission of distress messages.

(Added and amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(2), Jan. 1, 2021, 134 Stat. 4745.)

Editorial Notes

References in TextSection 704(c) of the Telecommunications Act of 1996, referred to in subsec. (c), is section 704(c) of Pub. L. 104–104, which is set out as a note under section 332 of Title 47, Telecommunications.

Codification
Pub. L. 107–295, title IV, § 406, Nov. 25, 2002, 116 Stat. 2116, formerly set out as a note under section 501 of this title, was redesignated as this section, transferred to appear after section 719 of this title, and amended so that the enumerator, section catchline, typeface, and typestyle conformed to those appearing in other sections of this title by Pub. L. 116–283, § 8501(a)(2).

Prior ProvisionsA prior section 720 was renumbered section 3731 of this title.
For redesignation of prior sections 721 to 894 not listed below as having been previously repealed or omitted, see Table Showing Redesignations Made by Title I of Pub. L. 115–282 preceding section 101 of this title.
A prior section 751, acts Aug. 4, 1949, ch. 393, 63 Stat. 551; Aug. 3, 1950, ch. 536, § 31, 64 Stat. 408, related to the purpose and administration of the Reserve, prior to repeal by act July 9, 1952, ch. 608, part VIII, §§ 802, 803, 66 Stat. 505, effective on the first day of the sixth month following July 1952.
A prior section 751a, added act Aug. 10, 1956, ch. 1041, § 15(a), 70A Stat. 624, provided for the organization of the Coast Guard Reserve and was omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
A prior section 752, act Aug. 4, 1949, ch. 393, 63 Stat. 551, related to eligibility, prior to repeal by act July 9, 1952, ch. 608, part VIII, §§ 802, 803, 66 Stat. 505, effective on the first day of the sixth month following July 1952.
A prior section 752a, added act Aug. 10, 1956, ch. 1041, § 15(a), 70A Stat. 625, related to the authorized strength of the Coast Guard Reserve and was omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
A prior section 753, act Aug. 4, 1949, ch. 393, 63 Stat. 551, related to term of appointment, duty, and training, prior to repeal by act July 9, 1952, ch. 608, part VIII, §§ 802, 803, 66 Stat. 505, effective on the first day of the sixth month following July 1952.
Prior sections 753a to 757 were omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
Section 753a, added act Aug. 10, 1956, ch. 1041, § 15(a), 70A Stat. 625, related to the Coast Guard Reserve Policy Board.
Section 754, act Aug. 4, 1949, ch. 393, 63 Stat. 551, related to grades and ratings and military authority.
Section 755, acts Aug. 4, 1949, ch. 393, 63 Stat. 551; Aug. 3, 1950, ch. 536, § 32, 64 Stat. 408; Aug. 16, 1957, Pub. L. 85–149, 71 Stat. 369; Sept. 7, 1962, Pub. L. 87–649, § 7(a), 76 Stat. 495; Sept. 25, 1965, Pub. L. 89–200, 79 Stat. 834; June 9, 1966, Pub. L. 89–444, § 1(23), 80 Stat. 197; Dec. 5, 1973, Pub. L. 93–174, § 2(1), 87 Stat. 692, related to benefits.
Section 756, act Aug. 4, 1949, ch. 393, 63 Stat. 552, related to temporary membership.
Section 757, act Aug. 4, 1949, ch. 393, 63 Stat. 552, related to exemption from military training and the draft.
A prior section 758, act Aug. 4, 1949, ch. 393, 63 Stat. 552, related to discipline, prior to repeal by act May 5, 1950, ch. 169, § 14(u), 64 Stat. 148. See the Uniform Code of Military Justice, section 801 et seq. of Title 10, Armed Forces.
A prior section 758a, added act Aug. 10, 1956, ch. 1041, § 16(a), 70A Stat. 625; amended Sept. 7, 1962, Pub. L. 87–649, § 14d(6), 76 Stat. 502, related to reserve student aviation pilots and was omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
A prior section 759, act Aug. 4, 1949, ch. 393, 63 Stat. 553, related to uniform allowance, prior to repeal by act July 9, 1952, ch. 608, part VIII, §§ 802, 803, 66 Stat. 505, effective on the first day of the sixth month following July 1952.
Prior sections 759a to 761 were omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
Section 759a, added act Aug. 10, 1956, ch. 1041, § 16(a), 70A Stat. 626; amended Sept. 24, 1963, Pub. L. 88–130, § 1(12), 77 Stat. 190, related to wartime appointments and promotions.
Section 760, acts Aug. 4, 1949, ch. 393, 63 Stat. 553; Oct. 31, 1951, ch. 655, § 15, 65 Stat. 715; Aug. 3, 1956, ch. 926, § 2(a), 70 Stat. 981; May 14, 1974, Pub. L. 93–283, § 1(12), 88 Stat. 141, related to disability or death benefits for temporary members.
Section 761, act Aug. 4, 1949, ch. 393, 63 Stat. 554, related to members of the Reserve engaging in civil occupations.
A prior section 762, acts Aug. 4, 1949, ch. 393, § 1, 63 Stat. 554; Aug. 10, 1956, ch. 1041, § 17, 70A Stat. 626; Sept. 18, 1970, Pub. L. 91–402, § 1(1), 84 Stat. 838, related to Women’s Reserve, prior to repeal by Pub. L. 93–174, § 2(2), Dec. 5, 1973, 87 Stat. 692.
Prior sections 763 to 765 and 770 to 798 were omitted in the general revision of former chapter 21 of this title by Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1002.
Section 763, added Pub. L. 87–704, § 1(a), Sept. 27, 1962, 76 Stat. 632, related to a certificate of honorable service of temporary members.
Section 764, added Pub. L. 92–479, § 1, Oct. 9, 1972, 86 Stat. 794, related to active duty for emergency augmentation of regular forces.
Section 765, added Pub. L. 93–283, § 1(13), May 14, 1974, 88 Stat. 141, related to enlistment of members engaged in schooling.
Section 770, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1547; amended Pub. L. 91–402, § 1(2), Sept. 18, 1970, 84 Stat. 839, defined terms.
Section 771, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1548; amended Pub. L. 89–444, § 1(24), June 9, 1966, 80 Stat. 197; Pub. L. 93–174, § 2(3), Dec. 5, 1973, 87 Stat. 692, related to applicability of sections 770 to 798 of this title.
Section 772, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1548; amended Pub. L. 86–559, § 2(1), June 30, 1960, 74 Stat. 280; Pub. L. 91–402, § 1(3), Sept. 18, 1970, 84 Stat. 839, related to authorized number of officers.
Section 773, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1548; amended Pub. L. 86–559, § 2(2), June 30, 1960, 74 Stat. 281, related to constructive credit upon initial appointment.
Section 774, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1549; amended Pub. L. 91–402, § 1(4), Sept. 18, 1970, 84 Stat. 839, related to eligibility for promotion and retention in active status.
Section 775, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1549; amended Pub. L. 91–402, § 1(5), Sept. 18, 1970, 84 Stat. 839; Pub. L. 93–174, § 2(4), Dec. 5, 1973, 87 Stat. 692, related to appointment of selection boards.
Section 776, added Pub. L. 85–861, § 1, § 5(2), Sept. 2, 1958, 72 Stat. 1549, related to Reserve officer’s grade on entry upon active duty.
Section 777, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1549, related to recommendations for promotion of officers previously removed from active status.
Section 778, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1550, related to suspension of sections 770 to 798 of this title in war or national emergency.
Section 779, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1550, related to sea or foreign service requirements.
Section 780, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1550; amended Pub. L. 91–402, § 1(6), Sept. 18, 1970, 84 Stat. 839; Pub. L. 93–174, § 2(5), (6), Dec. 5, 1973, 87 Stat. 692, related to recommendations of selection boards.
Section 781, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1551; amended Pub. L. 91–402, § 1(7), Sept. 18, 1970, 84 Stat. 840, related to precedence in grades of officers.
Section 782, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1551; amended Pub. L. 91–402, § 1(8), Sept. 18, 1970, 84 Stat. 840, related to running mates.
Section 783, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1552, related to promotion zones.
Section 784, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1552; amended Pub. L. 91–402, § 1(9), Sept. 18, 1970, 84 Stat. 841, related to date of rank upon promotion.
Section 785, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1552, related to limitations on consideration for promotion.
Section 786, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1552, related to qualifications for promotion.
Section 787, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1552; amended Pub. L. 91–402, § 1(10), Sept. 18, 1970, 84 Stat. 841; Pub. L. 93–174, § 2(7), Dec. 5, 1973, 87 Stat. 692, related to failure of selection and elimination.
Section 787a, added Pub. L. 86–559, § 2(3), June 30, 1960, 74 Stat. 281, provided for elimination from active status of excessive numbers to provide a flow of promotions.
Section 788, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1553, related to effect of removal by President or failure of consent of Senate.
Section 789, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1553, related to maximum ages for retention in active status.
Section 790, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1554; amended Pub. L. 91–402, § 1(11), Sept. 18, 1970, 84 Stat. 841, related to types of promotion.
Section 791, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1554; amended Pub. L. 88–130, § 1(13), Sept. 24, 1963, 77 Stat. 190; Pub. L. 91–402, § 1(12), Sept. 18, 1970, 84 Stat. 842, related to promotion of officers on active duty.
Section 792, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1554, related to appointment of former Navy and Coast Guard officers.
Section 793, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1554, related to grades upon relief of retired officers.
Section 794, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1554, authorized Secretary to promulgate regulations.
Section 795, added Pub. L. 85–861, § 5(2), Sept. 2, 1958, 72 Stat. 1555, related to effect of sections 770 to 798 of this title on retirements and retired pay.
Section 796, added Pub. L. 91–402, § 1(13), Sept. 18, 1970, 84 Stat. 842; amended Pub. L. 93–174, § 2(8), Dec. 5, 1973, 87 Stat. 692, related to failure of selection for promotion.
Section 797, added Pub. L. 91–402, § 1(13), Sept. 18, 1970, 84 Stat. 842, related to acceptance of promotion and oath of office.
Section 798, added Pub. L. 91–402, § 1(13), Sept. 18, 1970, 84 Stat. 843, related to maximum service in grade of rear admiral.

Amendments2021—Pub. L. 116–283 redesignated section 406 of Pub. L. 107–295 as this section and made technical changes to conform this section to other sections of this title. See Codification note above.




CHAPTER 9—ADMINISTRATION




SUBCHAPTER I—REAL AND PERSONAL PROPERTY


Sec.


901.Disposal of certain material.


902.Employment of draftsmen and engineers.


903.Use of certain appropriated funds.


904.Local hire.


905.Procurement authority for family housing.


906.Air Station Cape Cod Improvements.


907.Long-term lease of special purpose facilities.


908.Long-term lease authority for lighthouse property.


909.Small boat station rescue capability.


910.Small boat station closures.


911.Search and rescue center standards.


912.Air facility closures.


913.Turnkey selection procedures.


914.Disposition of infrastructure related to E–LORAN.



SUBCHAPTER II—MISCELLANEOUS


931.Oaths required for boards.


932.Administration of oaths.


933.Coast Guard ensigns and pennants.


934.Penalty for unauthorized use of words “Coast Guard”.


935.Coast Guard band recordings for commercial sale.


936.Confidentiality of medical quality assurance records; qualified immunity for participants.


937.Admiralty claims against the United States.


938.Claims for damage to property of the United States.


939.Accounting for industrial work.


940.Supplies and equipment from stock.


941.Coast Guard Supply Fund.


942.Public and commercial vessels and other watercraft; sale of fuel, supplies, and services.


943.Arms and ammunition; immunity from taxation.


944.Confidential investigative expenses.


945.Assistance to film producers.


946.User fees.


947.Vessel construction bonding requirements.


948.Contracts for medical care for retirees, dependents, and survivors: alternative delivery of health care.


949.Telephone installation and charges.


950.Designation, powers, and accountability of deputy disbursing officials.


951.Aircraft accident investigations.


952.Construction of Coast Guard vessels and assignment of vessel projects.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 9 “COAST GUARD ACADEMY” consisted of items 181 “Administration of Academy”, 181a “Cadet applicants; preappointment travel to Academy”, 182 “Cadets; number, appointment, obligation to serve”, 183 “Cadets; initial clothing allowance”, 184 “Cadets; degree of bachelor of science”, 185 “Cadets; appointment as ensign”, 186 “Civilian teaching staff”, 187 “Permanent commissioned teaching staff; composition”, 188 “Appointment of permanent commissioned teaching staff”, 189 “Grade of permanent commissioned teaching staff”, 190 “Retirement of permanent commissioned teaching staff”, 191 “Credit for service as member of civilian teaching staff”, 192 “Assignment of personnel as instructors”, 194 “Annual Board of Visitors”, 195 “Admission of foreign nationals for instruction; restrictions; conditions”, 196 “Participation in Federal, State, or other educational research grants”, 197 “Cadets: charges and fees for attendance; limitation”, 199 “Marine safety curriculum”, and 200 “Policy on sexual harassment and sexual violence”, prior to repeal by Pub. L. 115–282, title I, § 107(a), Dec. 4, 2018, 132 Stat. 4204.

AmendmentsPub. L. 115–282, title I, § 107(a), title III, § 310(b), Dec. 4, 2018, 132 Stat. 4204, 4248, inserted chapter 9 designation and heading and added items 901 to 952.


SUBCHAPTER I—REAL AND PERSONAL PROPERTY

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 107(c)(1), Dec. 4, 2018, 132 Stat. 4207, inserted subchapter I designation and heading.


§ 901. Disposal of certain material(a) The Commandant subject to applicable regulations under subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41 may dispose of, with or without charge, to the Coast Guard Auxiliary, including any incorporated unit thereof, to the sea-scout service of the Boy Scouts of America, and to any public body or private organization not organized for profit having an interest therein for historical or other special reasons, such obsolete or other material as may not be needed for the Coast Guard.

(b) The Commandant may, under regulations prescribed by the Secretary, sell apparatus or equipment manufactured by or in use in the Coast Guard, which is not readily procurable in the open market. The money received from such sale shall be deposited in the Treasury to the credit of the current appropriation from which purchase of similar apparatus or equipment is authorized.

(c)(1) The Commandant may—(A) provide for the sale of recyclable materials that the Coast Guard holds;

(B) provide for the operation of recycling programs at Coast Guard installations; and

(C) designate Coast Guard installations that have qualified recycling programs for the purposes of subsection (d)(2).


(2) Recyclable materials shall be sold in accordance with sections 541–555 of title 40, except that the Commandant may conduct sales of materials for which the proceeds of sale will not exceed $5,000 under regulations prescribed by the Commandant.


(d)(1) Proceeds from the sale of recyclable materials at a Coast Guard installation shall be credited to funds available for operations and maintenance at that installation in amounts sufficient to cover operations, maintenance, recycling equipment, and overhead costs for processing recyclable materials at the installation.

(2) If, after funds are credited, a balance remains available to a Coast Guard installation and the installation has a qualified recycling program, not more than 50 percent of that balance may be used at the installation for projects for pollution abatement, energy conservation, and occupational safety and health activities. The cost of the project may not be greater than 50 percent of the amount permissible for a minor construction project.

(3) The remaining balance available to a Coast Guard installation may be transferred to the Coast Guard Morale, Welfare, and Recreation Program.


(e) If the balance available to the Coast Guard installation under this section at the end of a fiscal year is in excess of $200,000, the amount of that excess shall be deposited in the general fund of the Treasury as offsetting receipts of the Department in which the Coast Guard is operating and ascribed to Coast Guard activities.

(Aug. 4, 1949, ch. 393, 63 Stat. 547, § 641; Oct. 31, 1951, ch. 654, § 2(11), 65 Stat. 707; Pub. L. 97–295, § 2(4), Oct. 12, 1982, 96 Stat. 1301; Pub. L. 102–587, title V, § 5202, Nov. 4, 1992, 106 Stat. 5071; Pub. L. 104–324, title IV, § 408, title XI, § 1119, Oct. 19, 1996, 110 Stat. 3925, 3973; Pub. L. 107–217, § 3(c)(3), Aug. 21, 2002, 116 Stat. 1298; Pub. L. 111–350, § 5(c)(3), Jan. 4, 2011, 124 Stat. 3847; Pub. L. 114–120, title II, § 209(10), Feb. 8, 2016, 130 Stat. 41; renumbered § 901, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesSubsection (a) is based on title 14, U.S.C., 1946 ed., § 43a (Apr. 10, 1936, ch. 179, 49 Stat. 1195). The authorization is enlarged to include any public body or private organization not organized for profit, and the authority to make disposal is placed in the Commandant rather than in the Secretary.
Subsection (b) is based on title 33, U.S.C., 1946 ed., § 752a (May 22, 1926, ch. 371, § 5, 44 Stat. 626).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 641 of this title as this section.
2016—Subsec. (d)(3). Pub. L. 114–120 substituted “Guard installation” for “Guard, installation”.
2011—Subsec. (a). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.
2002—Subsec. (a). Pub. L. 107–217, § 3(c)(3)(A), inserted “subtitle I of title 40 and title III of” before “the Federal Property and Administrative Services Act of 1949” and substituted “(41 U.S.C. 251 et seq.)” for “(40 U.S.C. 471 et seq.)”.
Subsec. (c)(2). Pub. L. 107–217, § 3(c)(3)(B), substituted “sections 541–555 of title 40” for “section 203 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484)”.
1996—Subsec. (a). Pub. L. 104–324, § 408, inserted “to the Coast Guard Auxiliary, including any incorporated unit thereof,” after “with or without charge,” and struck out “to any incorporated unit of the Coast Guard Auxiliary,” after “Boy Scouts of America,”.
Subsec. (c)(2). Pub. L. 104–324, § 1119, inserted “, except that the Commandant may conduct sales of materials for which the proceeds of sale will not exceed $5,000 under regulations prescribed by the Commandant” before period at end.
1992—Subsecs. (c) to (e). Pub. L. 102–587 added subsecs. (c) to (e).
1982—Subsec. (a). Pub. L. 97–295 substituted “(40 U.S.C. 471 et seq.)” for “, as amended,” after “Act of 1949”.
1951—Subsec. (a). Act Oct. 31, 1951, inserted reference to applicable regulations of the Federal Property and Administrative Services Act of 1949, as amended, and substituted “incorporated” for “regularly organized flotilla or other organized”.



§ 902. Employment of draftsmen and engineers
The Coast Guard may employ temporarily, at the seat of government, draftsmen and engineers for the preparation of plans and specifications for vessels, lighthouses, aids to navigation, and other projects for the Coast Guard that may be authorized or appropriated for by Congress, to be paid from the appropriations applicable to such projects.
(Aug. 4, 1949, ch. 393, 63 Stat. 550, § 653; renumbered § 902, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 716 (June 17, 1910, ch. 301, § 9, 36 Stat. 538; July 27, 1939, ch. 388, § 1, 53 Stat. 1130).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 653 of this title as this section.



§ 903. Use of certain appropriated funds(a) Funds appropriated to or for the use of the Coast Guard for procurement, construction, and improvement of facilities and for research and development shall remain available until expended.

(b) The Secretary may use any funds appropriated to or for the use of the Coast Guard for other construction purposes to restore, repair, or replace facilities that have been damaged or destroyed, including acquisition of sites.

(c) The Secretary may use any funds appropriated to or for the use of the Coast Guard for other construction purposes to acquire, construct, convert, extend, and install at Coast Guard installations and facilities, needed permanent or temporary public works, including the preparation of sites and the furnishing of appurtenances, utilities, and equipment, but excluding the construction of family quarters, costing  not  more  than  $200,000  for  any  one project.

(d) Minor Construction and Improvement.—(1) In general.—Subject to the reporting requirements set forth in paragraph (2), each fiscal year the Secretary may expend from amounts made available for the operations and support of the Coast Guard not more than $1,500,000 for minor construction and improvement projects at any location.

(2) Report.—Not later than the date on which the President submits to Congress a budget under section 1105 of title 31 each year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing each project carried out under paragraph (1), in the most recently concluded fiscal year, for which the amount expended under such paragraph for such project was more than $1,000,000. If no such project was carried out during a fiscal year, no report under this paragraph shall be required with respect to that fiscal year.


(Added Pub. L. 88–45, § 2, June 21, 1963, 77 Stat. 68, § 656; amended Pub. L. 93–283, § 1(9), May 14, 1974, 88 Stat. 140; Pub. L. 112–213, title II, § 212(a), (b)(1), Dec. 20, 2012, 126 Stat. 1552; Pub. L. 113–281, title II, § 221(b)(2), Dec. 18, 2014, 128 Stat. 3038; renumbered § 903, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8513(a)(2), Jan. 1, 2021, 134 Stat. 4760.)

Editorial Notes
Codification
Section 8513(a)(2)(B) of Pub. L. 116–283 amended subsec. (d)(1) of this section “amended by section 241(b)(1)”. Section 241(a), (b) of Pub. L. 116–283, set out as a note preceding section 501 of Title 10, Armed Forces, does not amend this section. Section 261(a)(1) of S. 2297, 116th Congress, known as the Coast Guard Authorization Act of 2019, as reported to the Senate, would have amended subsec. (d)(1) of this title by striking “reporting” and inserting “briefing”. S. 2297 was not enacted into law.

Amendments2021—Subsec. (a). Pub. L. 116–283, § 8513(a)(2)(A), substituted “procurement, construction, and improvement of facilities and for research and development” for “acquisition, construction, and improvement of facilities, for research, development, test, and evaluation; and for the alteration of bridges over the navigable waters”.
Subsec. (d)(1). Pub. L. 116–283, § 8513(a)(2)(B), substituted “operations and support” for “operating expenses”.
2018—Pub. L. 115–282 renumbered section 656 of this title as this section.
2014—Subsec. (d)(2). Pub. L. 113–281 amended par. (2) generally. Prior to amendment, text read as follows: “Not later than 90 days after the end of each fiscal year, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on each project undertaken during the course of the preceding fiscal year for which the amount expended under paragraph (1) exceeded $500,000.”
2012—Pub. L. 112–213, § 212(b)(1), substituted “Use of certain appropriated funds” for “Use of moneys appropriated for acquisition, construction, and improvement; for research, development, test, and evaluation; and for the alteration of bridges over the navigable waters” in section catchline.
Subsec. (d). Pub. L. 112–213, § 212(a), added subsec. (d).
1974—Pub. L. 93–283, § 1(9)(A), substituted “Use of moneys appropriated for acquisition, construction, and improvement; for research, development, test, and evaluation; and for the alteration of bridges over the navigable waters” for “Use of appropriations to restore, replace, establish, or develop facilities” in section catchline.
Pub. L. 93–283, § 1(9)(B), (C), added subsec. (a) and redesignated former subsecs. (a) and (b) as (b) and (c), respectively.



§ 904. Local hire(a) Notwithstanding any other law, each contract awarded by the Coast Guard for construction or services to be performed in whole or in part in a State that has an unemployment rate in excess of the national average rate of unemployment (as determined by the Secretary of Labor) shall include a provision requiring the contractor to employ, for the purpose of performing that portion of the contract in that State, individuals who are local residents and who, in the case of any craft or trade, possess or would be able to acquire promptly the necessary skills. The Secretary of the department in which the Coast Guard is operating may waive the requirements of this subsection in the interest of national security or economic efficiency.

(b) Local Resident Defined.—As used in this section, “local resident” means a resident of, or an individual who commutes daily to, a State described in subsection (a).

(Added Pub. L. 101–225, title II, § 206(a), Dec. 12, 1989, 103 Stat. 1912, § 666; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 112–213, title II, § 217(10), Dec. 20, 2012, 126 Stat. 1558; renumbered § 904, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 666 of this title as this section.
2012—Subsec. (a). Pub. L. 112–213 substituted “of the department in which the Coast Guard is operating” for “of Homeland Security”.
2002—Subsec. (a). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 905. Procurement authority for family housing(a) The Secretary is authorized—(1) to acquire, subject to the availability of appropriations sufficient to cover its full obligations, real property or interests therein by purchase, lease for a term not to exceed 5 years, or otherwise, for use as Coast Guard family housing units, including the acquisition of condominium units, which may include the obligation to pay maintenance, repair, and other condominium-related fees; and

(2) to dispose of by sale, lease, or otherwise, any real property or interest therein used for Coast Guard family housing units for adequate consideration.


(b)(1) For the purposes of this section, a multiyear contract is a contract to lease Coast Guard family housing units for at least one, but not more than 5, fiscal years.

(2) The Secretary may enter into multiyear contracts under subsection (a) of this section whenever the Coast Guard finds that—(A) the use of a contract will promote the efficiency of the Coast Guard family housing program and will result in reduced total costs under the contract; and

(B) there are realistic estimates of both the cost of the contract and the anticipated cost avoidance through the use of a multiyear contract.


(3) A multiyear contract authorized under subsection (a) of this section shall contain cancellation and termination provisions to the extent necessary to protect the best interests of the United States, and may include consideration of both recurring and nonrecurring costs. The contract may provide for a cancellation payment to be made. Amounts that were originally obligated for the cost of the contract may be used for cancellation or termination costs.


(Added Pub. L. 103–206, title III, § 302(a), Dec. 20, 1993, 107 Stat. 2423, § 670; renumbered § 905, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 670 of this title as this section.



§ 906. Air Station Cape Cod Improvements
The Secretary may expend funds for the repair, improvement, restoration, or replacement of those federally or nonfederally owned support buildings, including appurtenances, which are on leased or permitted real property constituting Coast Guard Air Station Cape Cod, located on Massachusetts Military Reservation, Cape Cod, Massachusetts.
(Added Pub. L. 103–206, title III, § 303(a), Dec. 20, 1993, 107 Stat. 2423, § 671; renumbered § 906, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 671 of this title as this section.



§ 907. Long-term lease of special purpose facilities(a) The Secretary is authorized, subject to the availability of appropriations, to enter into lease agreements to acquire real property or interests therein for a term not to exceed 20 years, inclusive of any automatic renewal clauses, for special purpose facilities, including, aids to navigation (hereafter in this section referred to as “ATON”) sites, vessel traffic service (hereafter in this section referred to as “VTS”) sensor sites, or National Distress System (hereafter in this section referred to as “NDS”) high level antenna sites. These lease agreements shall include cancellation and termination provisions to the extent necessary to protect the best interests of the United States. Cancellation payment provisions may include consideration of both recurring and nonrecurring costs associated with the real property interests under the contract. These lease agreements may provide for a cancellation payment to be made. Amounts that were originally obligated for the cost of the contract may be used for cancellation or termination costs.

(b) For purposes of this section, the term “special purpose facilities” means any facilities used to carry out Coast Guard aviation, maritime, or navigation missions other than general purpose office and storage space facilities.

(c) In the case of ATON, VTS, or NDS sites, the Secretary may enter into multiyear lease agreements under subsection (a) of this section whenever the Secretary finds that—(1) the use of such a lease agreement will promote the efficiency of the ATON, VTS, or NDS programs and will result in reduced total costs under the agreement;

(2) the minimum need for the real property or interest therein to be leased is expected to remain substantially unchanged during the contemplated lease period; and

(3) the estimates of both the cost of the lease and the anticipated cost avoidance through the use of a multiyear lease are realistic.


(Added Pub. L. 103–206, title III, § 304(a), Dec. 20, 1993, 107 Stat. 2424, § 672; amended Pub. L. 104–324, title VII, § 746(d), Oct. 19, 1996, 110 Stat. 3943; Pub. L. 108–293, title II, § 212(a), Aug. 9, 2004, 118 Stat. 1036; renumbered § 907, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 672 of this title as this section.
2004—Pub. L. 108–293, § 212(a)(1), added section catchline and struck out former section catchline which read as follows: “Long-term lease authority for navigation and communications systems sites”.
Subsec. (a). Pub. L. 108–293, § 212(a)(2), inserted “special purpose facilities, including,” after “automatic renewal clauses, for”.
Subsecs. (b), (c). Pub. L. 108–293, § 212(a)(3), added subsec. (b), redesignated former subsec. (b) as (c), and substituted “In the case of ATON, VTS, or NDS sites, the” for “The” in introductory provisions.
1996—Pub. L. 104–324 added section catchline and struck out former section catchline.



§ 908. Long-term lease authority for lighthouse property(a) The Commandant may lease to non-Federal entities, including private individuals, lighthouse property under the administrative control of the Coast Guard for terms not to exceed 30 years. Consideration for the use and occupancy of lighthouse property leased under this section, and for the value of any utilities and services furnished to a lessee of such property by the Commandant, may consist, in whole or in part, of non-pecuniary remuneration including the improvement, alteration, restoration, rehabilitation, repair, and maintenance of the leased premises by the lessee. Section 1302 of title 40 shall not apply to leases issued by the Commandant under this section.

(b) Amounts received from leases made under this section, less expenses incurred, shall be deposited in the fund established under section 2946.

(Added Pub. L. 107–295, title IV, § 417(a), Nov. 25, 2002, 116 Stat. 2122, § 672a; amended Pub. L. 113–281, title II, § 208(b), Dec. 18, 2014, 128 Stat. 3026; Pub. L. 115–232, div. C, title XXXV, §§ 3531(c)(4), 3533(e), Aug. 13, 2018, 132 Stat. 2320, 2321; renumbered § 908 and amended Pub. L. 115–282, title I, §§ 107(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4205, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 107(b), renumbered section 672a of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard” and “Section 1302 of title 40” for “Section 321 of chapter 314 of the Act of June 30, 1932 (40 U.S.C. 303b)”.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2946” for “section 687”.
2014—Subsec. (b). Pub. L. 113–281 substituted “the fund established under section 687” for “the Treasury”.



§ 909. Small boat station rescue capability
The Secretary shall ensure that each Coast Guard small boat station (including a seasonally operated station) maintains, within the area of responsibility for the station, at least 1 vessel that is fully capable of performing offshore rescue operations, taking into consideration prevailing weather, marine conditions, and depositional geologic features such as sand bars.
(Added Pub. L. 104–324, title III, § 309(a), Oct. 19, 1996, 110 Stat. 3919, § 673; renumbered § 674, Pub. L. 107–295, title IV, § 405(a)(1), Nov. 25, 2002, 116 Stat. 2115; amended Pub. L. 107–296, title XVII, § 1704(a), (f)(1), Nov. 25, 2002, 116 Stat. 2314, 2316; Pub. L. 112–213, title II, § 217(12), Dec. 20, 2012, 126 Stat. 1558; renumbered § 909, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 674 of this title as this section.
2012—Pub. L. 112–213 struck out “of Homeland Security” after “Secretary”.
2002—Pub. L. 107–296, § 1704(f)(1), which directed renumbering of the section 673 of this title that was added by Pub. L. 104–324, § 309(a), as section 673a of this title, could not be executed because of the prior amendment by Pub. L. 107–295, see below.
Pub. L. 107–296, § 1704(a), which directed amendment of section 673a of this title by substituting “of Homeland Security” for “of Transportation”, was executed by making the substitution in this section, to reflect the probable intent of Congress.
Pub. L. 107–295 renumbered section 673 of this title, relating to small boat station rescue capability, as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by section 1704(a) of Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.
Amendment by section 1704(f)(1) of Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.



§ 910. Small boat station closures(a) Closures.—The Secretary may not close a Coast Guard multimission small boat station or subunit unless the Secretary—(1) determines that—(A) remaining search and rescue capabilities maintain the safety of the maritime public in the area of the station or subunit;

(B) regional or local prevailing weather and marine conditions, including water temperature or unusual tide and current conditions, do not require continued operation of the station or subunit; and

(C) Coast Guard search and rescue standards related to search and rescue response times are met; and


(2) provides an opportunity for public comment and for public meetings in the area of the station or subunit with regard to the decision to close the station or subunit.


(b) Operational Flexibility.—The Secretary may implement any management efficiencies within the small boat station system, such as modifying the operational posture of units or reallocating resources as necessary to ensure the safety of the maritime public nationwide. No stations or subunits may be closed under this subsection except in accordance with subsection (a).

(Added Pub. L. 104–324, title III, § 309(a), Oct. 19, 1996, 110 Stat. 3919, § 674; renumbered § 675, Pub. L. 107–295, title IV, § 405(a)(1), Nov. 25, 2002, 116 Stat. 2115; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 112–213, title II, § 217(13), Dec. 20, 2012, 126 Stat. 1558; renumbered § 910, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 675 of this title as this section.
2012—Subsec. (a). Pub. L. 112–213 substituted “Secretary may not” for “Secretary of Homeland Security may not” in introductory provisions.
2002—Subsec. (a). Pub. L. 107–296, which directed amendment of section 674 of this title by substituting “of Homeland Security” for “of Transportation” in introductory provisions, was executed to this section, to reflect the probable intent of Congress and the renumbering of section 674 of this title as this section by Pub. L. 107–295, see below.
Pub. L. 107–295 renumbered section 674 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 911. Search and rescue center standards(a) The Secretary shall establish, implement, and maintain the minimum standards necessary for the safe operation of all Coast Guard search and rescue center facilities, including with respect to the following:(1) The lighting, acoustics, and temperature in the facilities.

(2) The number of individuals on a shift in the facility assigned search and rescue responsibilities (including communications), which may be adjusted based on seasonal workload.

(3) The length of time an individual may serve on watch to minimize fatigue, based on the best scientific information available.

(4) The scheduling of individuals having search and rescue responsibilities to minimize fatigue of the individual when on duty in the facility.

(5) The workload of each individual engaged in search and rescue responsibilities in the facility.

(6) Stress management for the individuals assigned search and rescue responsibilities in the facilities.

(7) The design of equipment and facilities to minimize fatigue and enhance search and rescue operations.

(8) The acquisition and maintenance of interim search and rescue command center communications equipment.

(9) Any other requirements that the Secretary believes will increase the safe operation of the search and rescue centers.


(b) Sense of Congress.—It is the sense of the Congress that the Secretary should establish, implement, and maintain minimum standards necessary to ensure that an individual on duty or watch in a Coast Guard search and rescue command center facility does not work more than 12 hours in a 24-hour period, except in an emergency or unforeseen circumstances.

(c) Definition.—For the purposes of this section, the term “search and rescue center facility” means a Coast Guard shore facility that maintains a search and rescue mission coordination and communications watch.

(Added Pub. L. 107–295, title IV, § 405(a)(2), Nov. 25, 2002, 116 Stat. 2115, § 676; amended Pub. L. 111–207, § 4(a)(3), July 27, 2010, 124 Stat. 2251; renumbered § 911, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 676 of this title as this section.
2010—Subsec. (d). Pub. L. 111–207 struck out subsec. (d). Text read as follows: “The Secretary shall provide a quarterly written report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Transportation and Infrastructure, describing the status of implementation of the standards described in subsection (b), including a list of the facilities at which such standards have or have not been implemented.”

Statutory Notes and Related Subsidiaries
Prescription of StandardsPub. L. 107–295, title IV, § 405(b), Nov. 25, 2002, 116 Stat. 2116, provided that: “The Secretary shall prescribe the standards required under section 675(a) [probably means section 676(a), now 911(a)] of title 14, United States Code, as enacted by subsection (a) of this section, before January 1, 2003.”




§ 912. Air facility closures(a) Closures.—(1) In general.—Beginning on January 1, 2018, the Secretary may not close a Coast Guard air facility, except as specified by this section.

(2) Determinations.—The Secretary may not propose closing or terminating operations at a Coast Guard air facility unless the Secretary determines that—(A) remaining search and rescue capabilities maintain the safety of the maritime public in the area of the air facility;

(B) regional or local prevailing weather and marine conditions, including water temperatures or unusual tide and current conditions, do not require continued operation of the air facility; and

(C) Coast Guard search and rescue standards related to search and response times are met.


(3) Public notice and comment.—(A) In general.—Prior to closing an air facility, the Secretary shall provide opportunities for public comment, including the convening of public meetings in communities in the area of responsibility of the air facility with regard to the proposed closure or cessation of operations at the air facility.

(B) Public meetings.—Prior to convening a public meeting under subparagraph (A), the Secretary shall notify each congressional office representing any portion of the area of responsibility of the air station that is the subject to such public meeting of the schedule and location of such public meeting.


(4) Notice to congress.—Prior to closure, cessation of operations, or any significant reduction in personnel and use of a Coast Guard air facility that is in operation on or after December 31, 2017, the Secretary shall—(A) submit to the Congress a proposal for such closure, cessation, or reduction in operations along with the budget of the President submitted to Congress under section 1105(a) of title 31 that includes—(i) a discussion of the determination made by the Secretary pursuant to paragraph (2); and

(ii) a report summarizing the public comments received by the Secretary under paragraph (3) 11 So in original. Probably should be followed by “; and”.


(B) not later than 7 days after the date a proposal for an air facility is submitted pursuant to subparagraph (A), provide written notice of such proposal to each of the following:(i) Each member of the House of Representatives who represents a district in which the air facility is located.

(ii) Each member of the Senate who represents a State in which the air facility is located.

(iii) Each member of the House of Representatives who represents a district in which assets of the air facility conduct search and rescue operations.

(iv) Each member of the Senate who represents a State in which assets of the air facility conduct search and rescue operations.

(v) The Committee on Appropriations of the House of Representatives.

(vi) The Committee on Transportation and Infrastructure of the House of Representatives.

(vii) The Committee on Appropriations of the Senate.

(viii) The Committee on Commerce, Science, and Transportation of the Senate.



(5) Congressional review.—The Secretary may not close, cease operations, or significantly reduce personnel and use of a Coast Guard air facility for which a written notice is provided under paragraph (4)(A) until a period of 18 months beginning on the date on which such notice is provided has elapsed.


(b) Operational Flexibility.—The Secretary may implement any reasonable management efficiencies within the air station and air facility network, such as modifying the operational posture of units or reallocating resources as necessary to ensure the safety of the maritime public nationwide.

(Added Pub. L. 114–120, title II, § 208(a), Feb. 8, 2016, 130 Stat. 38, § 676a; amended Pub. L. 114–328, div. C, title XXXV, § 3503(a), Dec. 23, 2016, 130 Stat. 2775; renumbered § 912 and amended Pub. L. 115–282, title I, § 107(b), title III, § 319, Dec. 4, 2018, 132 Stat. 4205, 4252.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 107(b), renumbered section 676a of this title as this section.
Subsec. (a). Pub. L. 115–282, § 319(1), (2), redesignated subsec. (b) as (a) and struck out former subsec. (a) which prohibited the Coast Guard from closing certain air facilities or retiring, transferring, relocating, or deploying an aviation asset for the purpose of closing such facilities.
Subsec. (a)(3). Pub. L. 115–282, § 319(3)(A), amended par. (3) generally. Prior to amendment, text read as follows: “Prior to closing an air facility, the Secretary shall provide opportunities for public comment, including the convening of public meetings in communities in the area of responsibility of the air facility with regard to the proposed closure or cessation of operations at the air facility.”
Subsec. (a)(4). Pub. L. 115–282, § 319(3)(B)(i), substituted “2017” for “2015” in introductory provisions.
Subsec. (a)(4)(A). Pub. L. 115–282, § 319(3)(B)(ii), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “submit to the Congress a proposal for such closure, cessation, or reduction in operations along with the budget of the President submitted to Congress under section 1105(a) of title 31 for the fiscal year in which the action will be carried out; and”.
Subsec. (a)(5). Pub. L. 115–282, § 319(3)(C), added par. (5).
Subsecs. (b), (c). Pub. L. 115–282, § 319(2), redesignated subsec. (c) as (b). Former subsec. (b) redesignated (a).
2016—Subsec. (a)(2)(B). Pub. L. 114–328 substituted “Coast Guard Authorization Act of 2016” for “Coast Guard Authorization Act of 2015”.

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentAmendment by Pub. L. 114–328 effective as if included in the enactment of Pub. L. 114–120, see section 3503(e) of Pub. L. 114–328, set out as a note under section 315 of this title.



§ 913. Turnkey selection procedures(a) Authority to Use.—The Secretary may use one-step turnkey selection procedures for the purpose of entering into contracts for construction projects.

(b) Definitions.—In this section, the following definitions apply:(1) The term “one-step turnkey selection procedures” means procedures used for the selection of a contractor on the basis of price and other evaluation criteria to perform, in accordance with the provisions of a firm fixed-price contract, both the design and construction of a facility using performance specifications supplied by the Secretary.

(2) The term “construction” includes the construction, procurement, development, conversion, or extension of any facility.

(3) The term “facility” means a building, structure, or other improvement to real property.


(Added Pub. L. 109–241, title II, § 205(a), July 11, 2006, 120 Stat. 521, § 677; renumbered § 913, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 677 of this title as this section.



§ 914. Disposition of infrastructure related to E–LORAN(a) In General.—The Secretary may not carry out activities related to the dismantling or disposal of infrastructure comprising the LORAN–C system until the later of the date of the conveyance of the properties directed under section 533(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) or the date on which the Secretary provides to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate notice of a determination by the Secretary of Transportation under section 312(d) of title 49 that such infrastructure is not required to provide a positioning, navigation, and timing system to provide redundant capability in the event the Global Positioning System signals are disrupted.

(b) Exception.—Subsection (a) does not apply to activities necessary for the safety of human life.

(c) Disposition of Property.—(1) In general.—On any date after the notification is made under subsection (a), the Administrator of General Services, acting on behalf of the Secretary, may, notwithstanding any other provision of law, sell any real and personal property under the administrative control of the Coast Guard and used for the LORAN–C system, subject to such terms and conditions that the Secretary believes to be necessary to protect government interests and program requirements of the Coast Guard.

(2) Availability of proceeds.—The proceeds of such sales, less the costs of sale incurred by the General Services Administration, shall be deposited into the Coast Guard Housing Fund for uses authorized under section 2946 of this title.


(Added Pub. L. 114–120, title VI, § 610(a)(1), Feb. 8, 2016, 130 Stat. 83, § 681; renumbered § 914, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205; amended Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8216, Jan. 1, 2021, 134 Stat. 4653.)

Editorial Notes

References in TextSection 533(a) of the Coast Guard Authorization Act of 2016, referred to in subsec. (a), is section 533(a) of Pub. L. 114–120, title V, Feb. 8, 2016, 130 Stat. 74, which is not classified to the Code.

Amendments2021—Subsec. (a). Pub. L. 116–283, § 8216(1), substituted “later of the date of the conveyance of the properties directed under section 533(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120) or the date” for “date”.
Subsec. (c)(2). Pub. L. 116–283, § 8216(2), added par. (2) and struck out former par. (2) which related to availability of proceeds.
2018—Pub. L. 115–282 renumbered section 681 of this title, relating to disposition of infrastructure related to E–LORAN, as this section.




SUBCHAPTER II—MISCELLANEOUS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 107(c)(2), Dec. 4, 2018, 132 Stat. 4207, inserted subchapter II designation and heading.


§ 931. Oaths required for boards
The members of a retiring board, selection board, examining board, and any other board authorized to be assembled pursuant to this title shall be sworn to discharge their duties honestly and impartially, the oath to be administered to the members by the President or other presiding officer of the board, and to him by the junior member or recorder.
(Aug. 4, 1949, ch. 393, 63 Stat. 545, § 635; renumbered § 931, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 170 (Apr. 12, 1902, ch. 501, § 5, 32 Stat. 100).
Said section has been divided. That part relating to oaths is covered in this section. The remainder is covered in section 425 of this title.
Said section is enlarged to include the oaths required for all boards, rather than to cover retiring boards only. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 635 of this title as this section.



§ 932. Administration of oaths(a) Such commissioned and warrant officers of the Coast Guard as may be designated by the Commandant may, pursuant to rules prescribed by the Commandant, exercise the general powers of a notary public in the administration of oaths for the following purposes:(1) execution, acknowledgment, and attestation of instruments and papers, oaths of allegiance in connection with recruiting, oaths in connection with courts and boards, and all other notarial acts in connection with the proper execution of Coast Guard functions;

(2) execution, acknowledgment, and attestation of instruments and papers, and all other notarial acts in time of war or national emergency; and

(3) execution, acknowledgment, and attestation of instruments and papers, and all other notarial acts in Alaska and places beyond the continental limits of the United States where the Coast Guard is serving.


(b) No fee of any character shall be charged by any commissioned or warrant officer for performing notarial acts. The signature and indication of grade of any commissioned or warrant officer performing any notarial act shall be prima facie evidence of his authority.

(Aug. 4, 1949, ch. 393, 63 Stat. 545, § 636; renumbered § 932, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 26, 27 (Apr. 16, 1908, ch. 145, § 12, 35 Stat. 63; June 5, 1920, ch. 235, § 1, 41 Stat. 880).
Said sections are rewritten, the provisions concerning oaths being broadened to conform more closely to law applicable to officers of the Navy (see title 34, U.S.C., 1946 ed., § 217a). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 636 of this title as this section.



§ 933. Coast Guard ensigns and pennants(a) Vessels and aircraft authorized by the Secretary shall be distinguished from other vessels and aircraft by an ensign, pennant, or other identifying insignia of such design as prescribed by the Secretary. Such ensign, pennant, or other identifying insignia shall be displayed in accordance with regulations prescribed by the Secretary.

(b) No vessel or aircraft without authority shall carry, hoist, or display any ensign, pennant, or other identifying insignia prescribed for, or intended to resemble, any ensign, pennant, or other identifying insignia prescribed for Coast Guard vessels or aircraft. An individual violating this subsection shall be fined not more than $5,000, or imprisoned for not more than two years, or both.

(Aug. 4, 1949, ch. 393, 63 Stat. 546, § 638; Pub. L. 111–281, title II, § 213(b), Oct. 15, 2010, 124 Stat. 2915; renumbered § 933, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(9), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 64 (R.S. 2764; Aug. 5, 1935, ch. 438, title III, § 308, 49 Stat. 528).
Aircraft are included within the provisions of this section.
The Secretary rather than the President is given the authority to design ensigns and pennants.
Unauthorized display of such insignia is made illegal anywhere rather than only “within the jurisdiction of the United States”.
The language is broadened to include “any person violating this section”; existing law applies to masters of offending vessels only. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “An individual” for “Every person”.
2018—Pub. L. 115–282 renumbered section 638 of this title as this section.
2010—Subsec. (a). Pub. L. 111–281 substituted “Vessels and aircraft authorized by the Secretary” for “Coast Guard vessels and aircraft”.



§ 934. Penalty for unauthorized use of words “Coast Guard”
No individual, association, partnership, or corporation shall, without authority of the Commandant, use the combination of letters “USCG” or “USCGR”, the words “Coast Guard,” “United States Coast Guard,” “Coast Guard Reserve,” “United States Coast Guard Reserve,” “Coast Guard Auxiliary,” “United States Coast Guard Auxiliary,” “Lighthouse Service,” “Life Saving Service,” or any combination or variation of such letters or words alone or with other letters or words, as the name under which he or it shall do business, for the purpose of trade, or by way of advertisement to induce the effect of leading the public to believe that any such individual, association, partnership, or corporation has any connection with the Coast Guard. No individual, association, partnership, or corporation shall falsely advertise, or otherwise represent falsely by any device whatsoever, that any project or business in which he or it is engaged, or product which he or it manufactures, deals in, or sells, has been in any way endorsed, authorized, or approved by the Coast Guard. Every person violating this section shall be fined not more than $10,000, or imprisoned not more than one year, or both.
(Aug. 4, 1949, ch. 393, 63 Stat. 546, § 639; Aug. 3, 1950, ch. 536, § 30, 64 Stat. 408; Pub. L. 113–281, title II, § 205(b), Dec. 18, 2014, 128 Stat. 3025; renumbered § 934, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesThis section makes the unauthorized use of the words “Coast Guard” or any derivative thereof, a crime. This is believed to be a desirable prohibition in view of the many commercial organizations which are manufacturing equipment approved by the Coast Guard and selling same to vessels in the United States. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 639 of this title as this section.
2014—Pub. L. 113–281 substituted “$10,000” for “$1,000”.
1950—Act Aug. 3, 1950, made it possible for Commandant to grant authority to private business organizations to use terms or designations otherwise prohibited by this section.

Statutory Notes and Related Subsidiaries
Coast Guard City, USAPub. L. 105–383, title IV, § 409, Nov. 13, 1998, 112 Stat. 3431, as amended by Pub. L. 114–120, title II, § 206, Feb. 8, 2016, 130 Stat. 37, provided that: “The Commandant of the Coast Guard may recognize the community of Grand Haven, Michigan, as ‘Coast Guard City, USA’. If the Commandant desires to recognize any other community in the same manner or any other community requests such recognition from the Coast Guard, the Commandant shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives 30 days prior to approving such recognition.”




§ 935. Coast Guard band recordings for commercial sale(a) The Coast Guard band may produce recordings for commercial sale.

(b) Amounts received as proceeds from the sale of any such recordings may be credited to applicable appropriations of the Coast Guard for expenses of the Coast Guard band.

(c) The Secretary shall prescribe regulations governing the accounting of such proceeds.

(Added Pub. L. 101–510, div. A, title III, § 327(d)(1), Nov. 5, 1990, 104 Stat. 1532, § 640; renumbered § 935, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 640 of this title as this section.



§ 936. Confidentiality of medical quality assurance records; qualified immunity for participants(a) In this section—(1) “medical quality assurance program” means any activity carried out by or for the Coast Guard to assess the quality of medical care, including activities conducted by individuals, military medical or dental treatment facility committees, or other review bodies responsible for quality assurance, credentials, infection control, patient care assessment (including treatment procedures, blood, drugs, and therapeutics) medical records, health resources management review and identification and prevention of medical or dental incidents and risks.

(2) “medical quality assurance record” means the proceedings, records, minutes, and reports that emanate from quality assurance program activities described in paragraph (1) and are produced or compiled by the Coast Guard as part of a medical quality assurance program.

(3) “health care provider” means any military or civilian health care professional who, under regulations prescribed by the Secretary, is granted clinical practice privileges to provide health care services in a military medical or dental treatment facility or who is licensed or certified to perform health care services by a governmental board or agency or professional health care society or organization.


(b) Medical quality assurance records created by or for the Coast Guard as part of a medical quality assurance program are confidential and privileged. The records may not be disclosed to any person or entity except as provided in subsection (d).

(c)(1) Medical quality assurance records are not subject to discovery and may not be admitted into evidence in any judicial or administrative proceeding, except as provided in subsection (d).

(2) Except as provided in this section, an individual who reviews or creates medical quality assurance records for the Coast Guard or who participates in any proceeding that reviews or creates the records may not testify in any judicial or administrative proceeding with respect to the records or with respect to any finding, recommendation, evaluation, opinion, or action taken by that person in connection with the records.


(d)(1) Subject to paragraph (2), a medical quality assurance record may be disclosed, and an individual referred to in subsection (c) may testify in connection with a record only as follows:(A) To a Federal executive agency or private organization, if necessary to license, accredit, or monitor Coast Guard health care facilities.

(B) To an administrative or judicial proceeding commenced by a present or former Coast Guard or Coast Guard assigned Public Health Service health care provider concerning the termination, suspension, or limitation of clinical privileges of the health care provider.

(C) To a governmental board or agency or to a professional health care society or organization, if necessary to perform licensing, or privileging, or to monitor professional standards for a health care provider who is or was a member or an employee of the Coast Guard or the Public Health Service assigned to the Coast Guard.

(D) To a hospital, medical center, or other institution that provides health care services, if necessary to assess the professional qualifications of any health care provider who is or was a member or employee of the Coast Guard or the Public Health Service assigned to the Coast Guard and who has applied for or been granted authority or employment to provide health care services in or on behalf of the institution.

(E) To an officer, member, employee, or contractor of the Coast Guard or the Public Health Service assigned to the Coast Guard if for official purposes.

(F) To a criminal or civil law enforcement agency or instrumentality charged under applicable law with the protection of the public health or safety, if a qualified representative of the agency or instrumentality makes a written request that the record or testimony be provided for a purpose authorized by law.

(G) In an administrative or judicial proceeding commenced by a criminal or civil law enforcement agency or instrumentality referred to in subparagraph (F), but only with respect to the subject of the proceeding.


(2) Except in a quality assurance action, the identity of any individual receiving health care services from the Coast Guard or the identity of any other individual associated with the agency for the purposes of a medical quality assurance program that is disclosed in a medical quality assurance record shall be deleted from that record or document before any disclosure of the record is made outside the Coast Guard. This requirement does not apply to the release of information under section 552a of title 5.


(e) Except as provided in this section, a person having possession of or access to a record or testimony described by this section may not disclose the contents of the record or testimony.

(f) Medical quality assurance records may not be made available to any person under section 552 of title 5.

(g) An individual who participates in or provides information to an individual that reviews or creates medical quality assurance records is not civilly liable for participating or providing the information if the participation or provision of information was in good faith based on prevailing professional standards at the time the medical quality assurance program activity took place.

(h) Nothing in this section shall be construed as—(1) authority to withhold from any person aggregate statistical information regarding the results of Coast Guard medical quality assurance programs;

(2) authority to withhold any medical quality assurance record from a committee of either House of Congress, any joint committee of Congress, or the Government Accountability Office if the record pertains to any matter within their respective jurisdictions;

(3) limiting access to the information in a record created and maintained outside a medical quality assurance program, including a patient’s medical records, on the grounds that the information was presented during meetings of a review body that are part of a medical quality assurance program.


(i) Except as otherwise provided in this section, an individual who willfully discloses a medical quality assurance record knowing that the record is a medical quality assurance record, is liable to the United States Government for a civil penalty of not more than $3,000 in the case of a first offense and not more than $20,000 in the case of a subsequent offense.

(Added Pub. L. 102–587, title V, § 5203(a), Nov. 4, 1992, 106 Stat. 5072, § 645; amended Pub. L. 104–324, title VII, § 746(b), Oct. 19, 1996, 110 Stat. 3943; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; renumbered § 936, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 645 of this title as this section.
2004—Subsec. (h)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1996—Subsecs. (d) to (h). Pub. L. 104–324 redesignated subsec. (d), relating to disclosure by person with access to a record or testimony, as (e) and redesignated former subsecs. (e) to (h) as (f) to (i), respectively.



§ 937. Admiralty claims against the United States(a) The Secretary may consider, ascertain, adjust, determine, compromise, or settle, and pay in an amount not more than $425,000, an admiralty claim against the United States for—(1) damage caused by a vessel in the Coast Guard service or by other property under the jurisdiction of the Department in which the Coast Guard is operating;

(2) compensation for towage and salvage services, including contract salvage, rendered to a vessel in the Coast Guard service or to other property under the jurisdiction of the Department in which the Coast Guard is operating; or

(3) damage caused by a maritime tort committed by an agent or employee of the Department in which the Coast Guard is operating or by property under the jurisdiction of that Department.


(b) Upon acceptance of payment by the claimant, the settlement or compromise of a claim under this section is final and conclusive notwithstanding any other law.

(c) If a claim under this section is settled or compromised for more than $100,000, the Secretary shall certify it to Congress.

(Aug. 4, 1949, ch. 393, 63 Stat. 548, § 646; Pub. L. 86–533, § 1(3)(A), June 29, 1960, 74 Stat. 245; Pub. L. 92–417, § 2(a), Aug. 29, 1972, 86 Stat. 655; renumbered § 937, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8212(a), Jan. 1, 2021, 134 Stat. 4649.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 71 (June 15, 1936, ch. 550, 49 Stat. 1514; July 1, 1944, ch. 373, title VII, § 711, 58 Stat. 714; Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1051).
This section closely parallels title 46, U.S.C., 1946 ed., §§ 797, 798, which authorizes the Secretary of the Navy to negotiate amicable settlement of claims against the United States arising out of the operation of Naval vessels. It grants similar authority to the Secretary of the Treasury in relation to vessels in the Coast Guard service, and the limiting amount is reduced from $1,000,000 to $25,000. It is believed that this section will work to the benefit of the Government by reducing civil litigation and the number of claims which must presently be certified to Congress for appropriations in order to make settlement. It will greatly expedite the settlement of just claims and should result in a considerable overall savings to the Government. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283 substituted “$425,000” for “$100,000” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 646 of this title as this section.
1972—Subsec. (a). Pub. L. 92–417 incorporated in part first sentence of former subsec. (a) in text preceding par. (1), substituted “Secretary” for “Secretary of the Treasury”, inserted provisions authorizing payments up to $100,000, struck out second, third, and fourth sentences providing that provisions of this section were supplementary to other provisions, that claims in excess of $3,000 accrued prior to Sept. 8, 1939, would not be considered, and that payments be made out of Coast Guard appropriations, and added pars. (1) to (3).
Subsec. (b). Pub. L. 92–417 incorporated in part first sentence of former subsec. (a).
Subsec. (c). Pub. L. 92–417 incorporated provisions of last sentence of former subsec. (a) and substituted “100,000” for “25,000”.
1960—Subsec. (b). Pub. L. 86–533 repealed subsec. (b) which required the Secretary of the Treasury to report to the Congress the payment of claims determined, compromised, settled, or paid.



§ 938. Claims for damage to property of the United States
The Secretary may consider, ascertain, adjust, determine, compromise, or settle claims for damage cognizable in admiralty in a district court of the United States and all claims for damage caused by a vessel or floating object, to property of the United States under the jurisdiction of the Coast Guard or property for which the Coast Guard may have assumed, by contract or otherwise, any obligation to respond for damage thereto. The Secretary is further authorized to receive in payment of any such claim the amount due the United States pursuant to determination, compromise, or settlement as herein authorized and, upon acceptance of such payment but not until then, such determination, settlement, or compromise of such claim shall be final and conclusive for all purposes, any law to the contrary notwithstanding. All such payments shall be deposited in the Treasury of the United States as miscellaneous receipts. The Secretary is further authorized to execute on behalf of the United States and to deliver in exchange for such payment a full release of such claim. This section, as respects the determination, compromise, settlement, and payment of claims, shall be supplementary to, and not in lieu of, all other provisions of law authorizing the determination, compromise, or settlement of claims for damage to property hereinabove described. No settlement or compromise where there is involved a payment in the net amount of over $425,000 is authorized by this section.
(Aug. 4, 1949, ch. 393, 63 Stat. 549, § 647; Pub. L. 86–533, § 1(3)(B), June 29, 1960, 74 Stat. 245; Pub. L. 94–546, § 1(34), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 98–557, § 17(b)(3)(A), Oct. 30, 1984, 98 Stat. 2868; renumbered § 938, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8212(b), Jan. 1, 2021, 134 Stat. 4650.)

Historical and Revision NotesThis section closely parallels title 34, U.S.C., 1946 ed., §§ 600a, 600b, which authorize the Secretary of the Navy to negotiate amicable settlements of affirmative claims of the United States for damage to Government property. Experience gained by the Navy since enactment of title 34, U.S.C., 1946 ed., §§ 600a–600d, indicates that such amicable settlement reacts to the benefit of the Government in many cases. The provisions of this section would complement those of section 646 of this title and the two sections together would permit the Coast Guard to negotiate the settlement of claims arising out of Coast Guard floating operations, both for and against the United States. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “$425,000” for “$100,000”.
2018—Pub. L. 115–282 renumbered section 647 of this title as this section.
1984—Pub. L. 98–557 substituted “$100,000” for “$25,000”.
1976—Pub. L. 94–546 struck out subsection designation “(a)” and substituted “Secretary” for “Secretary of the Treasury” wherever appearing, “deposited in the Treasury of the United States” for “covered into the Treasury of the United States”, and “authorized by this section” for “authorized by this title”.
1960—Pub. L. 86–533 repealed subsec. (b) which required the Secretary of the Treasury to report to Congress with respect to payments received by the United States in excess of $3,000.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–557, § 17(b)(3)(B), Oct. 30, 1984, 98 Stat. 2868, provided that: “The amendment made by subparagraph (A) of this paragraph [amending this section] shall apply to all claims considered, ascertained, adjusted, determined, compromised or settled on or after the date of enactment of this Act [Oct. 30, 1984].”




§ 939. Accounting for industrial work(a) In General.—The Secretary may prescribe regulations governing accounting for industrial work, including charges for overhead for civilian labor and for maintenance of industrial plant and equipment, performed at the Coast Guard Yard or such similar Coast Guard industrial establishments as he may designate. Any orders placed for such industrial work shall be covered by a transfer or advance of funds to cover the estimated cost thereof, and shall be credited to such accounts as may be necessary and established by the Secretary to carry out the provisions of this section. Accounts so established shall be available for materials, supplies, or equipment, and civilian labor, including overhead and maintenance, required in performing the work ordered. Upon completion of an order an adjustment will be made to make the amount transferred or advanced equal to the actual cost as computed in accordance with the accounting regulations prescribed by the Secretary or in accordance with subsection (b).

(b) Incentive Contracts.—(1) The parties to an order for industrial work to be performed by the Coast Guard Yard or a Coast Guard industrial establishment designated under subsection (a) may enter into an order or a cost-plus-incentive-fee order in accordance with this subsection.

(2) If such parties enter into such an order or a cost-plus-incentive-fee order, an agreed-upon amount of any adjustment described in subsection (a) may be distributed as an incentive to the wage-grade industrial employees who complete the order.

(3) Before entering into such an order or cost-plus-incentive-fee order such parties must agree that the wage-grade employees of the Coast Guard Yard or Coast Guard industrial establishment will take action to improve the delivery schedule or technical performance agreed to in the order for industrial work to which such parties initially agreed.

(4) Notwithstanding any other provision of law, if the industrial workforce of the Coast Guard Yard or Coast Guard industrial establishment satisfies the performance target established in such an order or cost-plus-incentive-fee order—(A) the adjustment to be made pursuant to subsection (a) shall be reduced by an agreed-upon amount and distributed to such wage-grade industrial employees; and

(B) the remainder of the adjustment shall be credited to the appropriation for such order current at that time.



(Aug. 4, 1949, ch. 393, 63 Stat. 549, § 648; renumbered § 939 and amended Pub. L. 115–282, title I, § 107(b), title III, § 307, Dec. 4, 2018, 132 Stat. 4205, 4247.)

Historical and Revision NotesThis section is intended to eliminate a very cumbersome and inefficient method of accounting for industrial jobs at the Coast Guard Yard and other shore establishments where industrial work may be undertaken. Under existing law several accounts must be kept current for each job in progress. Under this statute the working fund would be available for all types of expenditures in connection with a job and the breakdown into separate accounts could be done after the job is complete. The other armed forces have provisions of law which permit a working fund similar to the one provided by this section. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 307, designated existing provisions as subsec. (a) and inserted heading, substituted “Secretary or in accordance with subsection (b).” for “Secretary.”, and added subsec. (b).
Pub. L. 115–282, § 107(b), renumbered section 648 of this title as this section.



§ 940. Supplies and equipment from stock
Supplies and equipment for special work of the Coast Guard may be furnished from general stock and the applicable appropriation reimbursed therefor from the respective appropriations for such special work.
(Aug. 4, 1949, ch. 393, 63 Stat. 550, § 649; renumbered § 940, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesBased on title 33, U.S.C., 1934 ed., § 726 (Mar. 4, 1913, ch. 168, 37 Stat. 1018).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 649 of this title as this section.



§ 941. Coast Guard Supply Fund(a) A Coast Guard Supply Fund is authorized. The Secretary may prescribe regulations for designating the classification of materials to be stocked. In these regulations, whenever the fund is extended to include items not previously stocked, or spare parts obtained as part of a procurement under a different account of major items such as vessels or aircraft, whether or not such parts were previously stocked, the Secretary may authorize an increase in the existing capital of the fund by the value of such usable materials transferred thereto from Coast Guard inventories carried in other accounts. Except for the materials so transferred, the fund shall be charged with the cost of materials purchased or otherwise acquired. The fund shall be credited with the value of materials consumed, issued for use, sold, or otherwise disposed of, such values to be determined on a basis that will approximately cover the cost thereof.

(b) Obligations may, without regard to fiscal year limitations, be incurred against anticipated reimbursement to the Coast Guard Supply Fund in such amount and for such period, as the Secretary, with approval of the Director of the Office of Management and Budget, may determine to be necessary to maintain stock levels consistently with planned operations for the next year.

(Aug. 4, 1949, ch. 393, 63 Stat. 550, § 650; Aug. 7, 1956, ch. 1023, § 1(a), 70 Stat. 1077; Pub. L. 91–278, § 1(13), June 12, 1970, 84 Stat. 306; Pub. L. 94–546, § 1(35), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 96–376, § 5, Oct. 3, 1980, 94 Stat. 1509; renumbered § 941, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Historical and Revision NotesA Coast Guard supply fund was established by the Naval Appropriation Act for fiscal year 1943 approved February 7, 1942, 56 Stat. 73. Experience has clearly shown that it is advantageous to the Government to have permanent authorization for such a fund. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 650 of this title as this section.
1980—Subsec. (a). Pub. L. 96–376 substituted “these regulations” for “such regulations” and authorized an increase in the capital of the fund when the fund is extended to include spare parts obtained as part of a procurement under a different account of major items such as vessels or aircraft, whether or not such parts were previously stocked.
1976—Subsec. (b). Pub. L. 94–546 substituted “Office of Management and Budget” for “Bureau of the Budget”.
1970—Pub. L. 91–278 designated existing provisions as subsec. (a) and added subsec. (b).
1956—Act Aug. 7, 1956, substituted “Coast Guard Supply Fund” for “Coast Guard supply fund and supply account” in section catchline, struck out provisions calling for mandatory increase of the Fund by the value of commissary provisions and uniform clothing on hand on July 1, 1949, and inserted provisions permitting the Secretary to prescribe regulations for designating the classification of materials to be stocked and for increasing the existing capital of the Fund.



§ 942. Public and commercial vessels and other watercraft; sale of fuel, supplies, and services
The Secretary under such regulations as he may prescribe, may sell to public and commercial vessels and other watercraft, such fuel, supplies and furnish such services as may be required to meet the necessities of the vessel or watercraft if such vessel or watercraft is unable—(1) to procure the fuel, supplies, or services from other sources at its present location; and

(2) to proceed to the nearest port where they may be obtained without endangering the safety of the ship, the health and comfort of its personnel, or the safe condition of the property carried aboard.

Sales under this section shall be at such prices as the Secretary considers reasonable. Payment will be made on a cash basis or on such other basis as will reasonably assure prompt payment. Amounts received from such a sale shall, unless otherwise directed by another provision of law, be credited to the current appropriation concerned and are available for the same purposes as that appropriation.
(Added Pub. L. 86–159, § 1, Aug. 14, 1959, 73 Stat. 357, § 654; amended Pub. L. 89–444, § 1(22), June 9, 1966, 80 Stat. 197; renumbered § 942, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 654 of this title as this section.
1966—Pub. L. 89–444 inserted “Public and commercial vessels and other watercraft; sale of fuel, supplies, and services” in section catchline.



§ 943. Arms and ammunition; immunity from taxation
No tax on the sale or transfer of firearms, pistols, revolvers, shells, or cartridges may be imposed on such articles when bought with funds appropriated for the Coast Guard.
(Added Pub. L. 87–526, § 1(6), July 10, 1962, 76 Stat. 142, § 655; amended Pub. L. 94–546, § 1(37), Oct. 18, 1976, 90 Stat. 2522; renumbered § 943, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 655 of this title as this section.
1976—Pub. L. 94–546 struck out “United States” before “Coast Guard”.



§ 944. Confidential investigative expenses
Not more than $250,000 each fiscal year appropriated for the operations and support of the Coast Guard shall be available for investigative expenses of a confidential character, to be expended on the approval or authority of the Commandant and payment to be made on the Commandant’s certificate of necessity for confidential purposes, and the Commandant’s determination shall be final and conclusive upon the accounting officers of the Government.
(Added Pub. L. 93–283, § 1(10), May 14, 1974, 88 Stat. 140, § 658; amended Pub. L. 108–293, title II, § 221, Aug. 9, 2004, 118 Stat. 1040; renumbered § 944 and amended Pub. L. 115–282, title I, § 107(b), title III, § 308, Dec. 4, 2018, 132 Stat. 4205, 4248; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8513(a)(3), Jan. 1, 2021, 134 Stat. 4760.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “the operations and support” for “necessary expenses for the operation” and “the Commandant’s” for “his” in two places.
2018—Pub. L. 115–282, § 308, substituted “$250,000” for “$45,000”.
Pub. L. 115–282, § 107(b), renumbered section 658 of this title as this section.
2004—Pub. L. 108–293 substituted “$45,000 each fiscal year” for “$15,000 per annum”.



§ 945. Assistance to film producers(a) Notwithstanding any other provision of law, when the Secretary determines that it is appropriate, and that it will not interfere with Coast Guard missions, the Secretary may conduct operations with Coast Guard vessels, aircraft, facilities, or personnel, in such a way as to give assistance to film producers. As used in this section, “film producers” includes commercial or noncommercial producers of material for cinema, television, or videotape.

(b) The Secretary shall keep account of costs incurred as a result of providing assistance to film producers, not including costs which would otherwise be incurred in Coast Guard operations or training, or shall estimate such costs in advance, and such costs shall be paid to the Secretary by the film producers who request such assistance, on terms determined by the Secretary. The Secretary may waive costs not exceeding $200 for one production, and may waive other costs related to noncommercial productions which the Secretary determines to be in the public interest. The Secretary shall reimburse the amounts collected under this section to the Coast Guard appropriation account under which the costs were incurred.

(Added Pub. L. 100–448, § 29(a), Sept. 28, 1988, 102 Stat. 1849, § 659; renumbered § 945, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 659 of this title as this section.



§ 946. User fees(a) A fee or charge for a service or thing of value provided by the Coast Guard shall be prescribed as provided in section 9701 of title 31.

(b) Amounts collected by the Secretary for a service or thing of value provided by the Coast Guard shall be deposited in the general fund of the Treasury as proprietary receipts of the department in which the Coast Guard is operating and ascribed to Coast Guard activities.

(c) In addition to the collection of fees and charges established under this section, the Secretary may recover from the person liable for the fee or charge the costs of collecting delinquent payments of the fee or charge, and enforcement costs associated with delinquent payments of the fees and charges.

(d)(1) The Secretary may employ any Federal, State, or local agency or instrumentality, or any private enterprise or business, to collect a fee or charge established under this section.

(2) A private enterprise or business employed by the Secretary to collect fees or charges—(A) shall be subject to reasonable terms and conditions agreed to by the Secretary and the enterprise or business;

(B) shall provide appropriate accounting to the Secretary; and

(C) may not institute litigation as part of that collection.



(e)(1) In addition to the collection of fees and charges established under this section, in the provision of a service or thing of value by the Coast Guard the Secretary may accept in-kind transportation, travel, and subsistence.

(2) The value of in-kind transportation, travel, and subsistence accepted under this paragraph may not exceed applicable per diem rates set forth in regulations prescribed under section 464 of title 37.


(f) The Secretary shall account for the agency’s costs of collecting a fee or charge as a reimbursable expense, subject to the availability of appropriations, and the costs shall be credited to the account from which expended.

(g) Before January 1 of each year, the Secretary shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that includes—(1) a verification of each activity for which a fee or charge is collected under any law stating—(A) the amount collected in the prior fiscal year; and

(B) that the amount spent on that activity in that fiscal year is not less than the amount collected; and


(2) the amount expected to be collected under any law in the current fiscal year for each activity for which a fee or charge is expected to be collected.


(h) In this section the term “costs of collecting a fee or charge” includes the reasonable administrative, accounting, personnel, contract, equipment, supply, training, and travel expenses of calculating, assessing, collecting, enforcing, reviewing, adjusting, and reporting on a fee or charge.

(Added Pub. L. 99–509, title V, § 5102(a)(3), Oct. 21, 1986, 100 Stat. 1926, § 664; amended Pub. L. 101–225, title II, § 211, Dec. 12, 1989, 103 Stat. 1914; Pub. L. 107–295, title IV, § 408(a)(3), Nov. 25, 2002, 116 Stat. 2117; Pub. L. 108–293, title II, § 206, Aug. 9, 2004, 118 Stat. 1033; Pub. L. 113–281, title III, § 311(b), Dec. 18, 2014, 128 Stat. 3048; renumbered § 946, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 664 of this title as this section.
2014—Subsecs. (e) to (h). Pub. L. 113–281 added subsec. (e) and redesignated former subsecs. (e) to (g) as (f) to (h), respectively.
2004—Subsecs. (c) to (g). Pub. L. 108–293 added subsecs. (c) to (e) and (g) and redesignated former subsec. (c) as (f).
2002—Subsec. (c). Pub. L. 107–295 substituted “Transportation and Infrastructure” for “Merchant Marine and Fisheries” in introductory provisions.
1989—Subsec. (c). Pub. L. 101–225 inserted “under any law” after first reference to “collected” in pars. (1) and (2).

Statutory Notes and Related Subsidiaries
Towing Safety Management System FeesPub. L. 115–282, title VIII, § 815, Dec. 4, 2018, 132 Stat. 4305, provided that:
“(a) Review.—The Commandant of the Coast Guard shall—“(1) review and compare the costs to the Government of—“(A) towing vessel inspections performed by the Coast Guard; and

“(B) such inspections performed by a third party; and


“(2) based on such review and comparison, determine whether the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard.


“(b) Revision of Fees.—If the Commandant determines under subsection (a) that the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard, then the Commandant shall revise the fee assessed by the Coast Guard for such inspections as necessary to conform to the requirements under section 9701 of title 31, United States Code, that such fee be based on the cost to the Government of such inspections and accurately reflect such costs.”




LimitationPub. L. 113–281, title III, § 311(c), Dec. 18, 2014, 128 Stat. 3048, provided that: 
“The Secretary of the Department in which the Coast Guard is operating may not accept in-kind transportation, travel, or subsistence under section 664(e) [now 946(e)] of title 14, United States Code, or section 2110(d)(4) of title 46, United States Code, as amended by this section, until the Commandant of the Coast Guard—
“(1) amends the Standards of Ethical Conduct for members and employees of the Coast Guard to include regulations governing the acceptance of in-kind reimbursements; and

“(2) notifies the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the amendments made under paragraph (1).”






§ 947. Vessel construction bonding requirements
The Secretary or the Commandant may require bid, payment, performance, payment and performance, or completion bonds or other financial instruments from contractors for construction, alteration, repair, or maintenance of Coast Guard vessels if—(1) the bond is required by law; or

(2) the Secretary or Commandant determines after investigation that the amount of the bond in excess of 20 percent of the value of the base contract quantity excluding options, would not prevent a responsible bidder or offeror from competing for award of the contract.

(Added Pub. L. 101–595, title III, § 306(a), Nov. 16, 1990, 104 Stat. 2985, § 667; renumbered § 947, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 667 of this title as this section.



§ 948. Contracts for medical care for retirees, dependents, and survivors: alternative delivery of health care(a) The Secretary may contract for the delivery of health care to which covered beneficiaries are entitled under chapter 55 of title 10. The Secretary may enter into a contract under this section with any of the following:(1) Health maintenance organizations.

(2) Preferred provider organizations.

(3) Individual providers, individual medical facilities, or insurers.

(4) Consortiums of these providers, facilities, or insurers.


(b) A contract entered into under this section may provide for the delivery of—(1) selected health care services;

(2) total health care services for selected covered beneficiaries; or

(3) total health care services for all covered beneficiaries who reside in a geographic area designated by the Secretary.


(c) The Secretary may prescribe a premium, deductible, copayment, or other change for health care provided under this section.

(Added Pub. L. 101–595, title III, § 319(a), Nov. 16, 1990, 104 Stat. 2989, § 668; renumbered § 948, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 668 of this title as this section.



§ 949. Telephone installation and charges
Under regulations prescribed by the Secretary, amounts appropriated to the Department of Homeland Security are available to install, repair, and maintain telephone wiring in residences owned or leased by the United States Government and, if necessary for national defense purposes in other private residences.
(Added Pub. L. 102–587, title V, § 5204(a), Nov. 4, 1992, 106 Stat. 5074, § 669; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; renumbered § 949, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 669 of this title as this section.
2002—Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 950. Designation, powers, and accountability of deputy disbursing officials(a)(1) Subject to paragraph (3), a disbursing official of the Coast Guard may designate a deputy disbursing official—(A) to make payments as the agent of the disbursing official;

(B) to sign checks drawn on disbursing accounts of the Secretary of the Treasury; and

(C) to carry out other duties required under law.


(2) The penalties for misconduct that apply to a disbursing official apply to a deputy disbursing official designated under this subsection.

(3) A disbursing official may make a designation under paragraph (1) only with the approval of the Secretary.


(b)(1) If a disbursing official of the Coast Guard dies, becomes disabled, or is separated from office, a deputy disbursing official may continue the accounts and payments in the name of the former disbursing official until the last day of the second month after the month in which the death, disability, or separation occurs. The accounts and payments shall be allowed, audited, and settled as provided by law. The Secretary of the Treasury shall honor checks signed in the name of the former disbursing official in the same way as if the former disbursing official had continued in office.

(2) The deputy disbursing official, and not the former disbursing official or the estate of the former disbursing official, is liable for the actions of the deputy disbursing official under this subsection.


(c)(1) Except as provided in paragraph (2), this section does not apply to the Coast Guard when section 2773 of title 10 applies to the Coast Guard by reason of the operation of the Coast Guard as a service in the Navy.

(2) A designation of a deputy disbursing official under subsection (a) that is made while the Coast Guard is not operating as a service in the Navy continues in effect for purposes of section 2773 of title 10 while the Coast Guard operates as a service in the Navy unless and until the designation is terminated by the disbursing official who made the designation or an official authorized to approve such a designation under subsection (a)(3) of such section.


(Added Pub. L. 104–201, div. A, title X, § 1009(a)(2)(A), Sept. 23, 1996, 110 Stat. 2634, § 673; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 112–213, title II, § 217(11), Dec. 20, 2012, 126 Stat. 1558; renumbered § 950, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 673 of this title as this section.
2012—Subsec. (a)(3). Pub. L. 112–213 struck out “of Homeland Security (when the Coast Guard is not operating as a service in the Navy)” after “Secretary”.
2002—Subsec. (a)(3). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.



§ 951. Aircraft accident investigations(a) In General.—Whenever the Commandant conducts an accident investigation of an accident involving an aircraft under the jurisdiction of the Commandant, the records and report of the investigation shall be treated in accordance with this section.

(b) Public Disclosure of Certain Accident Investigation Information.—(1) In general.—Subject to paragraph (2), the Commandant, upon request, shall publicly disclose unclassified tapes, scientific reports, and other factual information pertinent to an aircraft accident investigation.

(2) Conditions.—The Commandant shall only disclose information requested pursuant to paragraph (1) if the Commandant determines—(A) that such tapes, reports, or other information would be included within and releasable with the final accident investigation report; and

(B) that release of such tapes, reports, or other information—(i) would not undermine the ability of accident or safety investigators to continue to conduct the investigation; and

(ii) would not compromise national security.



(3) Restriction.—A disclosure under paragraph (1) may not be made by or through officials with responsibility for, or who are conducting, a safety investigation with respect to the accident.


(c) Opinions Regarding Causation of Accident.—Following an aircraft accident referred to in subsection (a)—(1) if the evidence surrounding the accident is sufficient for the investigators who conduct the accident investigation to come to an opinion as to the cause or causes of the accident, the final report of the accident investigation shall set forth the opinion of the investigators as to the cause or causes of the accident; and

(2) if the evidence surrounding the accident is not sufficient for the investigators to come to an opinion as to the cause or causes of the accident, the final report of the accident investigation shall include a description of those factors, if any, that, in the opinion of the investigators, substantially contributed to or caused the accident.


(d) Use of Information in Civil or Criminal Proceedings.—For purposes of any civil or criminal proceeding arising from an aircraft accident referred to in subsection (a), any opinion of the accident investigators as to the cause of, or the factors contributing to, the accident set forth in the accident investigation report may not be considered as evidence in such proceeding, nor may such report be considered an admission of liability by the United States or by any person referred to in such report.

(e) Definitions.—For purposes of this section—(1) the term “accident investigation” means any form of investigation by Coast Guard personnel of an aircraft accident referred to in subsection (a), other than a safety investigation; and

(2) the term “safety investigation” means an investigation by Coast Guard personnel of an aircraft accident referred to in subsection (a) that is conducted solely to determine the cause of the accident and to obtain information that may prevent the occurrence of similar accidents.


(Added Pub. L. 112–213, title II, § 214(a), Dec. 20, 2012, 126 Stat. 1553, § 678; amended Pub. L. 115–232, div. C, title XXXV, § 3531(c)(5), Aug. 13, 2018, 132 Stat. 2320; renumbered § 951, Pub. L. 115–282, title I, § 107(b), Dec. 4, 2018, 132 Stat. 4205.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 678 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant conducts” for “Commandant of the Coast Guard conducts”.



§ 952. Construction of Coast Guard vessels and assignment of vessel projects
The assignment of Coast Guard vessel conversion, alteration, and repair projects shall be based on economic and military considerations and may not be restricted by a requirement that certain parts of Coast Guard shipwork be assigned to a particular type of shipyard or geographical area or by a similar requirement.
(Added Pub. L. 115–282, title III, § 310(a), Dec. 4, 2018, 132 Stat. 4248.)



CHAPTER 11—ACQUISITIONS




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


1101.Acquisition directorate.


1102.Improvements in Coast Guard acquisition management.


1103.Role of Vice Commandant in major acquisition programs.


1104.Recognition of Coast Guard personnel for excellence in acquisition.


1105.Prohibition on use of lead systems integrators.


1106.Required contract terms.


1107.Extension of major acquisition program contracts.


1108.Department of Defense consultation.


1109.Undefinitized contractual actions.


1110.Elevation of disputes to the Chief Acquisition Officer.


1111.Acquisition workforce authorities.



SUBCHAPTER II—IMPROVED ACQUISITION PROCESS AND PROCEDURES


1131.Identification of major system acquisitions.


1132.Acquisition.


1133.Preliminary development and demonstration.


1134.Acquisition, production, deployment, and support.


1135.Acquisition program baseline breach.


1136.Acquisition approval authority.


1137.Contracting for major acquisitions programs.



SUBCHAPTER III—PROCUREMENT


1151.Restriction on construction of vessels in foreign shipyards.


1152.Advance procurement funding.


1153.Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards.


1154.Procurement of buoy chain.


1155.Contract termination.


1156.Limitation on unmanned aircraft systems.


1157.Extraordinary relief.



SUBCHAPTER IV—DEFINITIONS


1171.Definitions.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 11 “PERSONNEL” consisted of items 211 “Original appointment of permanent commissioned officers”, 214 “Appointment of temporary officers”, 215 “Rank of warrant officers”, 251 “Selection boards; convening of boards”, 252 “Selection boards; composition of boards”, 253 “Selection boards; notice of convening; communication with board”, 254 “Selection boards; oath of members”, 255 “Number of officers to be selected for promotion”, 256 “Promotion zones”, 256a “Promotion year; defined”, 257 “Eligibility of officers for consideration for promotion”, 258 “Selection boards; information to be furnished boards”, 259 “Officers to be recommended for promotion”, 260 “Selection boards; reports”, 261 “Selection boards; submission of reports”, 262 “Failure of selection for promotion”, 263 “Special selection boards; correction of errors”, 271 “Promotions; appointments”, 272 “Removal of officer from list of selectees for promotion”, 273 “Promotions; acceptance; oath of office”, 274 “Promotions; pay and allowances”, 275 “Wartime temporary service promotions”, 276 “Promotion of officers not included on active duty promotion list”, 281 “Revocation of commissions during first five years of commissioned service”, 282 “Regular lieutenants (junior grade); separation for failure of selection for promotion”, 283 “Regular lieutenants; separation for failure of selection for promotion; continuation”, 284 “Regular Coast Guard; officers serving under temporary appointments”, 285 “Regular lieutenant commanders and commanders; retirement for failure of selection for promotion”, 286 “Discharge in lieu of retirement; separation pay”, 286a “Regular warrant officers: separation pay”, 287 “Separation for failure of selection for promotion or continuation; time of”, 288 “Regular captains; retirement”, 289 “Captains; continuation on active duty; involuntary retirement”, 290 “Rear admirals and rear admirals (lower half); continuation on active duty; involuntary retirement”, 291 “Voluntary retirement after twenty years’ service”, 292 “Voluntary retirement after thirty years’ service”, 293 “Compulsory retirement”, 294 “Retirement for physical disability after selection for promotion; grade in which retired”, 295 “Deferment of retirement or separation for medical reasons”, 296 “Flag officers”, 321 “Review of records of officers”, 322 “Boards of inquiry”, 323 “Boards of review”, 324 “Composition of boards”, 325 “Rights and procedures”, 326 “Removal of officer from active duty; action by Secretary”, 327 “Officers considered for removal; retirement or discharge; separation benefits”, 331 “Recall to active duty during war or national emergency”, 332 “Recall to active duty with consent of officer”, 333 “Relief of retired officer promoted while on active duty”, 334 “Grade on retirement”, 335 “Physical fitness of officers”, 336 “United States Coast Guard Band; composition; director”, 350 “Recruiting campaigns”, 351 “Enlistments; term, grade”, 352 “Promotion”, 353 “Compulsory retirement at age of sixty-two”, 354 “Voluntary retirement after thirty years’ service”, 355 “Voluntary retirement after twenty years’ service”, 357 “Retirement of enlisted members: increase in retired pay”, 359 “Recall to active duty during war or national emergency”, 360 “Recall to active duty with consent of member”, 361 “Relief of retired enlisted member promoted while on active duty”, 362 “Retirement in cases where higher grade or rating has been held”, 365 “Extension of enlistments”, 366 “Retention beyond term of enlistment in case of disability”, 367 “Detention beyond term of enlistment”, 369 “Inclusion of certain conditions in enlistment contract”, 370 “Discharge within three months before expiration of enlistment”, 371 “Aviation cadets; procurement; transfer”, 372 “Aviation cadets; benefits”, 373 “Aviation cadets; appointment as Reserve officers”, 374 “Critical skill training bonus”, 421 “Retirement”, 422 “Status of recalled personnel”, 423 “Computation of retired pay”, 424 “Limitations on retirement and retired pay”, 424a “Suspension of payment of retired pay of members who are absent from the United States to avoid prosecution”, 425 “Board for Correction of Military Records deadline”, 426 “Emergency leave retention authority”, 427 “Prohibition of certain involuntary administrative separations”, 428 “Sea service letters”, 429 “Multirater assessment of certain personnel”, 430 “Investigations of flag officers and Senior Executive Service employees”, 431 “Leave policies for the Coast Guard”, and 432 “Personnel of former Lighthouse Service”, prior to repeal by Pub. L. 115–282, title I, § 108(a), Dec. 4, 2018, 132 Stat. 4207.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], §§ 8219(b), 8221(a)(3), title LVXXXV [LXXXV], § 8501(b)(3), Jan. 1, 2021, 134 Stat. 4656, 4657, 4746, substituted “Elevation of disputes to the Chief Acquisition Officer” for “Mission need statement” in item 1110 and added items 1111 and 1157. Item 1111 was added to the analysis for this chapter to reflect the probable intent of Congress, notwithstanding directory language adding that item to the analysis for subchapter I of this chapter.
2018—Pub. L. 115–282, title I, § 108(a), title III, §§ 304(c)(2), 311(c), Dec. 4, 2018, 132 Stat. 4208, 4245, 4249, inserted chapter 11 designation and heading and added items 1101 to 1171.


SUBCHAPTER I—GENERAL PROVISIONS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 108(c)(2), Dec. 4, 2018, 132 Stat. 4210, inserted subchapter I designation and heading.


§ 1101. Acquisition directorate(a) Establishment.—The Commandant shall establish an acquisition directorate to provide guidance and oversight for the implementation and management of all Coast Guard acquisition processes, programs, and projects.

(b) Mission.—The mission of the acquisition directorate is—(1) to acquire and deliver assets and systems that increase operational readiness, enhance mission performance, and create a safe working environment;

(2) to assist in the development of a workforce that is trained and qualified to further the Coast Guard’s missions and deliver the best-value products and services to the Nation; and

(3) to meet the needs of customers of major acquisition programs in the most cost-effective manner practicable.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2931, § 561; amended Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(A), Dec. 23, 2016, 130 Stat. 2333; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(6), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1101, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 561 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard”.
2016—Subsec. (b)(3). Pub. L. 114–328 added par. (3).

Statutory Notes and Related Subsidiaries
Review RequiredPub. L. 114–328, div. A, title VIII, § 899(c), Dec. 23, 2016, 130 Stat. 2335, provided that:
“(1) Requirement.—The Commandant of the Coast Guard shall conduct a review of—“(A) the authorities provided to the Commandant in [former] chapter 15 of title 14, United States Code [see, now, chapter 11, 14 U.S.C. 1101 et seq.], and other relevant statutes and regulations related to Coast Guard acquisitions, including developing recommendations to ensure that the Commandant plays an appropriate role in the development of requirements, acquisition processes, and the associated budget practices;

“(B) implementation of the strategy prepared in accordance with section 562(b)(2) [now 1102(b)(2)] of title 14, United States Code, as in effect before the enactment of the National Defense Authorization Act for Fiscal Year 2017 [Pub. L. 114–328, see Tables for classification]; and

“(C) acquisition policies, directives, and regulations of the Coast Guard to ensure such policies, directives, and regulations establish a customer-oriented acquisition system.


“(2) Report.—Not later than March 1, 2017, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing, at a minimum, the following:“(A) The recommendations developed by the Commandant under paragraph (1) and other results of the review conducted under such paragraph.

“(B) The actions the Commandant is taking, if any, within the Commandant’s existing authority to implement such recommendations.


“(3) Modification of policies, directives, and regulations.—Not later than one year after the date of the enactment of this Act [Dec. 23, 2016], the Commandant of the Coast Guard shall modify the acquisition policies, directives, and regulations of the Coast Guard as necessary to ensure the development and implementation of a customer-oriented acquisition system, pursuant to the review under paragraph (1)(C).”






§ 1102. Improvements in Coast Guard acquisition management(a) Project or Program Managers.—(1) Level 1 projects.—An individual may not be assigned as the project or program manager for a Level 1 acquisition unless the individual holds a Level III acquisition certification as a program manager.

(2) Level 2 projects.—An individual may not be assigned as the project or program manager for a Level 2 acquisition unless the individual holds a Level II acquisition certification as a program manager.


(b) Acquisition Workforce.—(1) In general.—The Commandant shall designate a sufficient number of positions to be in the Coast Guard’s acquisition workforce to perform acquisition-related functions at Coast Guard headquarters and field activities.

(2) Required positions.—In designating positions under subsection (a), the Commandant shall include, at a minimum, positions encompassing the following competencies and functions:(A) Program management.

(B) Systems planning, research, development, engineering, and testing.

(C) Procurement, including contracting.

(D) Industrial and contract property management.

(E) Life-cycle logistics.

(F) Quality control and assurance.

(G) Manufacturing and production.

(H) Business, cost estimating, financial management, and auditing.

(I) Acquisition education, training, and career development.

(J) Construction and facilities engineering.

(K) Testing and evaluation.


(3) Acquisition management headquarter activities.—The Commandant shall also designate as positions in the acquisition workforce under paragraph (1) those acquisition-related positions located at Coast Guard headquarters units.

(4) Appropriate expertise required.—The Commandant shall ensure that each individual assigned to a position in the acquisition workforce has the appropriate expertise to carry out the responsibilities of that position.


(c) Management Information System.—(1) In general.—The Commandant shall establish a management information system capability to improve acquisition workforce management and reporting.

(2) Information maintained.—Information maintained with such capability shall include the following standardized information on individuals assigned to positions in the workforce:(A) Qualifications, assignment history, and tenure of those individuals assigned to positions in the acquisition workforce or holding acquisition-related certifications.

(B) Promotion rates for officers and members of the Coast Guard in the acquisition workforce.



(d) Appointments to Acquisition Positions.—The Commandant shall ensure that no requirement or preference for officers or members of the Coast Guard is used in the consideration of individuals for positions in the acquisition workforce.

(e) Career Paths.—(1) Identification of career paths.—To establish acquisition management as a core competency of the Coast Guard, the Commandant shall—(A) ensure that career paths for officers, members, and employees of the Coast Guard who wish to pursue careers in acquisition are identified in terms of the education, training, experience, and assignments necessary for career progression of those officers, members, and employees to the most senior positions in the acquisition workforce; and

(B) publish information on such career paths.


(2) Promotion parity.—The Commandant shall ensure that promotion parity is established for officers and members of the Coast Guard who have been assigned to the acquisition workforce relative to officers and members who have not been assigned to the acquisition workforce.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2931, § 562; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 112–213, title II, § 210(c)(2)(A), Dec. 20, 2012, 126 Stat. 1551; Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(B), Dec. 23, 2016, 130 Stat. 2333; renumbered § 1102, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(10), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes

References in TextThe date of enactment of the Coast Guard Authorization Act of 2010 and the date of enactment of this section, referred to in subsec. (b)(1), (2)(A), is the date of enactment of Pub. L. 111–281, which was approved Oct. 15, 2010.

Amendments2021—Subsec. (d). Pub. L. 116–283 substituted “individuals” for “persons”.
2018—Pub. L. 115–282 renumbered section 562 of this title as this section.
2016—Subsecs. (b) to (g). Pub. L. 114–328 redesignated subsecs. (c), (d), (f), and (g) as (b), (c), (d), and (e), respectively, and struck out former subsec. (b) which related to guidance on tenure and accountability of program and project managers.
2012—Subsec. (e). Pub. L. 112–213 struck out subsec. (e) which related to annual report on adequacy of acquisition workforce.
2010—Pub. L. 111–330 amended Pub. L. 111–281, § 402(a), which enacted this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(4) is effective with the enactment of Pub. L. 111–281.

Acquisition Workforce Expedited Hiring AuthorityPub. L. 111–281, title IV, § 404, Oct. 15, 2010, 124 Stat. 2950, as amended by Pub. L. 112–213, title II, § 218, Dec. 20, 2012, 126 Stat. 1558; Pub. L. 115–282, title VIII, § 804, Dec. 4, 2018, 132 Stat. 4300, which authorized the Commandant of the Coast Guard to recruit and appoint persons directly to certain acqusition positions in the Coast Guard, was repealed by Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8219(c), Jan. 1, 2021, 134 Stat. 4656.



§ 1103. Role of Vice Commandant in major acquisition programs
The Vice Commandant—(1) shall represent the customer of a major acquisition program with regard to trade-offs made among cost, schedule, technical feasibility, and performance with respect to such program; and

(2) shall advise the Commandant in decisions regarding the balancing of resources against priorities, and associated trade-offs referred to in paragraph (1), on behalf of the customer of a major acquisition program.

(Added Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(E), Dec. 23, 2016, 130 Stat. 2334, § 578; renumbered § 1103, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 578 of this title as this section.



§ 1104. Recognition of Coast Guard personnel for excellence in acquisition(a) In General.—The Commandant shall maintain a program to recognize excellent performance by individuals and teams comprised of officers, members, and employees of the Coast Guard that contributed to the long-term success of a Coast Guard acquisition project or program.

(b) Elements.—The program shall include—(1) specific award categories, criteria, and eligibility and manners of recognition;

(2) procedures for the nomination by personnel of the Coast Guard of individuals and teams comprised of officers, members, and employees of the Coast Guard for recognition under the program; and

(3) procedures for the evaluation of nominations for recognition under the program by one or more panels of individuals from the Government, academia, and the private sector who have such expertise and are appointed in such manner as the Commandant shall establish for the purposes of this program.


(c) Award of Cash Bonuses.—As part of the program required by subsection (a), the Commandant, subject to the availability of appropriations, may award to any civilian employee recognized pursuant to the program a cash bonus to the extent that the performance of such individual so recognized warrants the award of such bonus.

(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2934, § 563; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(C), Dec. 23, 2016, 130 Stat. 2333; renumbered § 1104, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 563 of this title as this section.
2016—Subsec. (a). Pub. L. 114–328 substituted “The Commandant shall maintain” for “Not later than 180 days after the date of enactment of the Coast Guard Authorization Act of 2010, the Commandant shall commence implementation of”.
2010—Pub. L. 111–330 amended Pub. L. 111–281, § 402(a), which enacted this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(4) is effective with the enactment of Pub. L. 111–281.



§ 1105. Prohibition on use of lead systems integrators(a) In General.—(1) Use of lead systems integrator.—The Commandant may not use a private sector entity as a lead systems integrator.

(2) Full and open competition.—The Commandant shall use full and open competition for any acquisition contract unless otherwise excepted in accordance with Federal acquisition laws and regulations promulgated under those laws, including the Federal Acquisition Regulation.

(3) No effect on small business act.—Nothing in this subsection shall be construed to supersede or otherwise affect the authorities provided by and under the Small Business Act (15 U.S.C. 631 et seq.).


(b) Limitation on Financial Interest in Subcontractors.—Neither an entity performing lead systems integrator functions for a Coast Guard acquisition nor a Tier 1 subcontractor for any acquisition may have a financial interest in a subcontractor below the Tier 1 subcontractor level unless—(1) the subcontractor was selected by the prime contractor through full and open competition for such procurement;

(2) the procurement was awarded by an entity performing lead systems integrator functions or a subcontractor through full and open competition;

(3) the procurement was awarded by a subcontractor through a process over which the entity performing lead systems integrator functions or a Tier 1 subcontractor exercised no control; or

(4) the Commandant has determined that the procurement was awarded in a manner consistent with Federal acquisition laws and regulations promulgated under those laws, including the Federal Acquisition Regulation.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2935, § 564; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 112–213, title II, § 217(7), Dec. 20, 2012, 126 Stat. 1557; Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(D), Dec. 23, 2016, 130 Stat. 2333; renumbered § 1105 and amended Pub. L. 115–282, title I, § 108(b), title III, § 304(d), Dec. 4, 2018, 132 Stat. 4208, 4245.)

Editorial Notes

References in TextThe Small Business Act, referred to in subsec. (a)(3), is Pub. L. 85–536, § 2(1 et seq.), July 18, 1958, 72 Stat. 384, which is classified generally to chapter 14A (§ 631 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 631 of Title 15 and Tables.

Amendments2018—Pub. L. 115–282, § 108(b), renumbered section 564 of this title as this section.
Subsec. (c). Pub. L. 115–282, § 304(d), struck out subsec. (c) which related to acquisition of unmanned aerial systems.
2016—Subsec. (c). Pub. L. 114–328 added subsec. (c).
2012—Pub. L. 112–213 amended section generally. Prior to amendment, section related to prohibition on use of lead systems integrators and provided for certain exceptions to such prohibition.
2010—Pub. L. 111–330 amended Pub. L. 111–281, § 402(a), which enacted this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(4) is effective with the enactment of Pub. L. 111–281.



§ 1106. Required contract terms(a) In General.—The Commandant shall ensure that a contract awarded or a delivery order or task order issued for an acquisition of a capability or an asset with an expected service life of 10 or more years and with a total acquisition cost that is equal to or exceeds $10,000,000—(1) provides that all certifications for an end-state capability or asset under such contract, delivery order, or task order, respectively, will be conducted by the Commandant or an independent third party, and that self-certification by a contractor or subcontractor is not allowed;

(2) provides that the Commandant shall maintain the authority to establish, approve, and maintain technical requirements;

(3) requires that any measurement of contractor and subcontractor performance be based on the status of all work performed, including the extent to which the work performed met all performance, cost, and schedule requirements;

(4) specifies that, for the acquisition or upgrade of air, surface, or shore capabilities and assets for which compliance with TEMPEST certification is a requirement, the standard for determining such compliance will be the air, surface, or shore standard then used by the Department of the Navy for that type of capability or asset; and

(5) for any contract awarded to acquire an Offshore Patrol Cutter, includes provisions specifying the service life, fatigue life, and days underway in general Atlantic and North Pacific Sea conditions, maximum range, and maximum speed the cutter will be built to achieve.


(b) Prohibited Provisions.—(1) In general.—The Commandant shall ensure that any contract awarded or delivery order or task order issued by the Coast Guard does not include any provision allowing for equitable adjustment that is not consistent with the Federal Acquisition Regulations.

(2) Extension of program.—A contract, contract modification, or award term extending a contract with a lead systems integrator—(A) may not include any minimum requirements for the purchase of a given or determinable number of specific capabilities or assets; and

(B) shall be reviewed by an independent third party with expertise in acquisition management, and the results of that review shall be submitted to the appropriate congressional committees at least 60 days prior to the award of the contract, contract modification, or award term.



(c) Integrated Product Teams.—Integrated product teams, and all teams that oversee integrated product teams, shall be chaired by officers, members, or employees of the Coast Guard.

(d) Technical Authority.—The Commandant shall maintain or designate the technical authority to establish, approve, and maintain technical requirements. Any such designation shall be made in writing and may not be delegated to the authority of the Chief Acquisition Officer established by section 308 of this title.

(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2936, § 565; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 115–232, div. C, title XXXV, § 3533(f), Aug. 13, 2018, 132 Stat. 2321; renumbered § 1106 and amended Pub. L. 115–282, title I, §§ 108(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4208, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 108(b), renumbered section 565 of this title as this section.
Subsec. (a). Pub. L. 115–232, § 3533(f)(1), struck out “awarded or issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act of 2010” after “$10,000,000” in introductory provisions.
Subsec. (b)(1). Pub. L. 115–232, § 3533(f)(2), struck out “after the date of enactment of the Coast Guard Authorization Act of 2010” after “Coast Guard”.
Subsec. (d). Pub. L. 115–282, § 123(b)(2), substituted “section 308” for “section 56”.
2010—Pub. L. 111–330 amended Pub. L. 111–281, § 402(a), which enacted this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(4) is effective with the enactment of Pub. L. 111–281.



§ 1107. Extension of major acquisition program contracts(a) In General.—Notwithstanding section 1105(a)(2) of this title and section 2304 of title 10, and subject to subsections (b) and (c) of this section, the Secretary may acquire additional units procured under a Coast Guard major acquisition program contract, by extension of such contract without competition, if the Director of the Cost Analysis Division of the Department of Homeland Security determines that the costs that would be saved through award of a new contract in accordance with such sections would not exceed the costs of such an award.

(b) Limitation on Number of Additional Units.—The number of additional units acquired under a contract extension under this section may not exceed the number of additional units for which such determination is made.

(c) Determination of Costs Upon Request.—The Director of the Cost Analysis Division of the Department of Homeland Security shall, at the request of the Secretary, determine for purposes of this section—(1) the costs that would be saved through award of a new major acquisition program contract in accordance with section 1105(a)(2) for the acquisition of a number of additional units specified by the Secretary; and

(2) the costs of such award, including the costs that would be incurred due to acquisition schedule delays and asset design changes associated with such award.


(d) Number of Extensions.—A contract may be extended under this section more than once.

(Added Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(E), Dec. 23, 2016, 130 Stat. 2334, § 579; renumbered § 1107 and amended Pub. L. 115–282, title I, §§ 108(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4208, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 108(b), renumbered section 579 of this title as this section.
Subsecs. (a), (c)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 1105(a)(2)” for “section 564(a)(2)”.



§ 1108. Department of Defense consultation(a) In General.—The Commandant shall make arrangements as appropriate with the Secretary of Defense for support in contracting and management of Coast Guard acquisition programs. The Commandant shall also seek opportunities to make use of Department of Defense contracts, and contracts of other appropriate agencies, to obtain the best possible price for assets acquired for the Coast Guard.

(b) Interservice Technical Assistance.—The Commandant shall seek to maintain a memorandum of understanding or a memorandum of agreement with the Secretary of the Navy to obtain the assistance of the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including the Navy Systems Command, with the oversight of Coast Guard major acquisition programs. The memorandum of understanding or memorandum of agreement shall, at a minimum, provide for—(1) the exchange of technical assistance and support that the Assistant Commandants for Acquisition, Human Resources, Engineering, and Information technology may identify;

(2) the use, as appropriate, of Navy technical expertise; and

(3) the temporary assignment or exchange of personnel between the Coast Guard and the Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition, including Naval Systems Command, to facilitate the development of organic capabilities in the Coast Guard.


(c) Technical Requirement Approval Procedures.—The Chief Acquisition Officer shall adopt, to the extent practicable, procedures modeled after those used by the Navy Senior Acquisition Official to approve all technical requirements.

(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2937, § 566; amended Pub. L. 111–330, § 1(4), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 115–232, div. C, title XXXV, § 3534, Aug. 13, 2018, 132 Stat. 2322; renumbered § 1108, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 566 of this title as this section.
Subsec. (b). Pub. L. 115–232, § 3534(1), substituted “maintain” for “enter into” in introductory provisions.
Subsec. (d). Pub. L. 115–232, § 3534(2), struck out subsec. (d) which related to report on assessment of Coast Guard acquisition and management capabilities.
2010—Subsec. (d). Pub. L. 111–330, which directed the amendment of Pub. L. 111–281, § 402(a), which enacted this section, by substituting “Coast Guard Authorization Act of 2010” for “Coast Guard Authorization Act for Fiscal Years 2010 and 2011” wherever appearing, was executed in subsec. (d) of this section as added by section 402(a) by making the substitution for text which read “Coast Guard Authorization Act for fiscal years 2010 and 2011”, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(4) is effective with the enactment of Pub. L. 111–281.



§ 1109. Undefinitized contractual actions(a) In General.—The Coast Guard may not enter into an undefinitized contractual action unless such action is directly approved by the Head of Contracting Activity of the Coast Guard.

(b) Requests for Undefinitized Contractual Actions.—Any request to the Head of Contracting Activity for approval of an undefinitized contractual action shall include a description of the anticipated effect on requirements of the Coast Guard if a delay is incurred for the purposes of determining contractual terms, specifications, and price before performance is begun under the contractual action.

(c) Requirements for Undefinitized Contractual Actions.—(1) Deadline for agreement on terms, specifications, and price.—A contracting officer of the Coast Guard may not enter into an undefinitized contractual action unless the contractual action provides for agreement upon contractual terms, specification, and price by the earlier of—(A) the end of the 180-day period beginning on the date on which the contractor submits a qualifying proposal to definitize the contractual terms, specifications, and price; or

(B) the date on which the amount of funds obligated under the contractual action is equal to more than 50 percent of the negotiated overall ceiling price for the contractual action.


(2) Limitation on obligations.—(A) In general.—Except as provided in subparagraph (B), the contracting officer for an undefinitized contractual action may not obligate under such contractual action an amount that exceeds 50 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.

(B) Exception.—Notwithstanding subparagraph (A), if a contractor submits a qualifying proposal to definitize an undefinitized contractual action before an amount that exceeds 50 percent of the negotiated overall ceiling price is obligated on such action, the contracting officer for such action may not obligate with respect to such contractual action an amount that exceeds 75 percent of the negotiated overall ceiling price until the contractual terms, specifications, and price are definitized for such contractual action.


(3) Waiver.—The Commandant may waive the application of this subsection with respect to a contract if the Commandant determines that the waiver is necessary to support—(A) a contingency operation (as that term is defined in section 101(a)(13) of title 10);

(B) operations to prevent or respond to a transportation security incident (as defined in section 70101(6) 11 See References in Text note below. of title 46);

(C) an operation in response to an emergency that poses an unacceptable threat to human health or safety or to the marine environment; or

(D) an operation in response to a natural disaster or major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).


(4) Limitation on application.—This subsection does not apply to an undefinitized contractual action for the purchase of initial spares.


(d) Inclusion of Nonurgent Requirements.—Requirements for spare parts and support equipment that are not needed on an urgent basis may not be included in an undefinitized contractual action by the Coast Guard for spare parts and support equipment that are needed on an urgent basis unless the Commandant approves such inclusion as being—(1) good business practice; and

(2) in the best interests of the United States.


(e) Modification of Scope.—The scope of an undefinitized contractual action under which performance has begun may not be modified unless the Commandant approves such modification as being—(1) good business practice; and

(2) in the best interests of the United States.


(f) Allowable Profit.—The Commandant shall ensure that the profit allowed on an undefinitized contractual action for which the final price is negotiated after a substantial portion of the performance required is completed reflects—(1) the possible reduced cost risk of the contractor with respect to costs incurred during performance of the contract before the final price is negotiated; and

(2) the reduced cost risk of the contractor with respect to costs incurred during performance of the remaining portion of the contract.


(g) Definitions.—In this section:(1) Undefinitized contractual action.—(A) In general.—Except as provided in subparagraph (B), the term “undefinitized contractual action” means a new procurement action entered into by the Coast Guard for which the contractual terms, specifications, or price are not agreed upon before performance is begun under the action.

(B) Exclusion.—The term “undefinitized contractual action” does not include contractual actions with respect to—(i) foreign military sales;

(ii) purchases in an amount not in excess of the amount of the simplified acquisition threshold; or

(iii) special access programs.



(2) Qualifying proposal.—The term “qualifying proposal” means a proposal that contains sufficient information to enable complete and meaningful audits of the information contained in the proposal as determined by the contracting officer.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2938, § 567; renumbered § 1109, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes

References in TextSection 70101(6) of title 46, referred to in subsec. (c)(3)(B), was redesignated section 70101(7) of title 46 by Pub. L. 115–254, div. J, § 1805(b)(1), Oct. 5, 2018, 132 Stat. 3534.
The Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in subsec. (c)(3)(D), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Amendments2018—Pub. L. 115–282 renumbered section 567 of this title as this section.



§ 1110. Elevation of disputes to the Chief Acquisition Officer
If, after 90 days following the elevation to the Chief Acquisition Officer of any design or other dispute regarding level 1 or level 2 acquisition, the dispute remains unresolved, the Commandant shall provide to the appropriate congressional committees a detailed description of the issue and the rationale underlying the decision taken by the Chief Acquisition Officer to resolve the issue.
(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(5), Jan. 1, 2021, 134 Stat. 4745.)

Editorial Notes
Prior ProvisionsA prior section 1110 was renumbered section 5110 of this title.



§ 1111. Acquisition workforce authorities(a) Expedited Hiring Authority.—(1) In general.—For the purposes of section 3304 of title 5, the Commandant may—(A) designate any category of acquisition positions within the Coast Guard as shortage category positions; and

(B) use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated.


(2) Reports.—The Commandant shall include in reports under section 1102 information described in such section regarding positions designated under this subsection.


(b) Reemployment Authority.—(1) In general.—Except as provided in paragraph (2), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant under subsection (a), the annuity of the annuitant so employed shall continue. The annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5.

(2)(A) Election.—An annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in any category of acquisition positions designated by the Commandant under subsection (a) after the date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, may elect to be subject to section 8344 or 8468 of such title (as the case may be).(i) Deadline.—An election for coverage under this subsection shall be filed not later than 90 days after the Commandant takes reasonable actions to notify an employee who may file an election.

(ii) Coverage.—If an employee files an election under this subsection, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election.


(B) Application.—Paragraph (1) shall apply to an individual who is eligible to file an election under subparagraph (A) and does not file a timely election under clause (i) of such subparagraph.



(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8219(a), Jan. 1, 2021, 134 Stat. 4655.)

Editorial Notes

References in TextThe date of the enactment of the Elijah E. Cummings Coast Guard Authorization Act of 2020, referred to in subsec. (b)(2)(A), is the date of enactment of div. G of Pub. L. 116–283, which was approved Jan. 1, 2021.




SUBCHAPTER II—IMPROVED ACQUISITION PROCESS AND PROCEDURES

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 108(c)(3), Dec. 4, 2018, 132 Stat. 4210, inserted subchapter II designation and heading.


§ 1131. Identification of major system acquisitions(a) In General.—(1) Support mechanisms.—The Commandant shall develop and implement mechanisms to support the establishment of mature and stable operational requirements for all acquisitions.

(2) Mission analysis; affordability assessment.—The Commandant may not initiate a Level 1 or Level 2 acquisition project or program until the Commandant—(A) completes a mission analysis that—(i) identifies the specific capability gaps to be addressed by the project or program; and

(ii) develops a clear mission need to be addressed by the project or program; and


(B) prepares a preliminary affordability assessment for the project or program.



(b) Elements.—(1) Requirements.—The mechanisms required by subsection (a) shall ensure the implementation of a formal process for the development of a mission-needs statement, concept-of-operations document, capability development plan, and resource proposal for the initial project or program funding, and shall ensure the project or program is included in the Coast Guard Capital Investment Plan.

(2) Assessment of trade-offs.—In conducting an affordability assessment under subsection (a)(2)(B), the Commandant shall develop and implement mechanisms to ensure that trade-offs among cost, schedule, and performance are considered in the establishment of preliminary operational requirements for development and production of new assets and capabilities for Level 1 and Level 2 acquisitions projects and programs.


(c) Human Resource Capital Planning.—The Commandant shall develop staffing predictions, define human capital performance initiatives, and identify preliminary training needs required to implement each Level 1 and Level 2 acquisition project and program.

(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2941, § 571; renumbered § 1131, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 571 of this title as this section.



§ 1132. Acquisition(a) In General.—The Commandant may not establish a Level 1 or Level 2 acquisition project or program until the Commandant—(1) clearly defines the operational requirements for the project or program;

(2) establishes the feasibility of alternatives;

(3) develops an acquisition project or program baseline;

(4) produces a life-cycle cost estimate; and

(5) assesses the relative merits of alternatives to determine a preferred solution in accordance with the requirements of this section.


(b) Submission Required Before Proceeding.—Any Coast Guard Level 1 or Level 2 acquisition project or program may not begin to obtain any capability or asset or proceed beyond that phase of its development that entails approving the supporting acquisition until the Commandant submits to the appropriate congressional committees the following:(1) The key performance parameters, the key system attributes, and the operational performance attributes of the capability or asset to be acquired under the proposed acquisition project or program.

(2) A detailed list of the systems or other capabilities with which the capability or asset to be acquired is intended to be interoperable, including an explanation of the attributes of interoperability.

(3) The anticipated acquisition project or program baseline and acquisition unit cost for the capability or asset to be acquired under the project or program.

(4) A detailed schedule for the acquisition process showing when all capability and asset acquisitions are to be completed and when all acquired capabilities and assets are to be initially and fully deployed.


(c) Analysis of Alternatives.—(1) In general.—The Coast Guard may not acquire an experimental or technically immature capability or asset or implement a Level 1 or Level 2 acquisition project or program, unless it has prepared an analysis of alternatives for the capability or asset to be acquired in the concept and technology development phase of the acquisition process for the capability or asset.

(2) Requirements.—The analysis of alternatives shall be prepared by a federally funded research and development center, a qualified entity of the Department of Defense, or a similar independent third-party entity that has appropriate acquisition expertise and has no financial interest in any part of the acquisition project or program that is the subject of the analysis. At a minimum, the analysis of alternatives shall include—(A) an assessment of the technical maturity of the capability or asset, and technical and other risks;

(B) an examination of capability, interoperability, and other advantages and disadvantages;

(C) an evaluation of whether different combinations or quantities of specific assets or capabilities could meet the Coast Guard’s overall performance needs;

(D) a discussion of key assumptions and variables, and sensitivity to change in such assumptions and variables;

(E) when an alternative is an existing capability, asset, or prototype, an evaluation of relevant safety and performance records and costs;

(F) a calculation of life-cycle costs including—(i) an examination of likely research and development costs and the levels of uncertainty associated with such estimated costs;

(ii) an examination of likely production and deployment costs and the levels of uncertainty associated with such estimated costs;

(iii) an examination of likely operating and support costs and the levels of uncertainty associated with such estimated costs;

(iv) if they are likely to be significant, an examination of likely disposal costs and the levels of uncertainty associated with such estimated costs; and

(v) such additional measures as the Commandant or the Secretary of the department in which the Coast Guard is operating determines to be necessary for appropriate evaluation of the capability or asset; and


(G) the business case for each viable alternative.



(d) Test and Evaluation Master Plan.—(1) In general.—For any Level 1 or Level 2 acquisition project or program the Chief Acquisition Officer must approve a test and evaluation master plan specific to the acquisition project or program for the capability, asset, or subsystems of the capability or asset and intended to minimize technical, cost, and schedule risk as early as practicable in the development of the project or program.

(2) Test and evaluation strategy.—The master plan shall—(A) set forth an integrated test and evaluation strategy that will verify that capability-level or asset-level and subsystem-level design and development, including performance and supportability, have been sufficiently proven before the capability, asset, or subsystem of the capability or asset is approved for production; and

(B) require that adequate developmental tests and evaluations and operational tests and evaluations established under subparagraph (A) are performed to inform production decisions.


(3) Other components of the master plan.—At a minimum, the master plan shall identify—(A) the key performance parameters to be resolved through the integrated test and evaluation strategy;

(B) the performance data to be used to determine whether the key performance parameters have been resolved;

(C) critical operational issues to be assessed in addition to the key performance parameters;

(D) the results during test and evaluation that will be required to demonstrate that a capability, asset, or subsystem meets performance requirements;

(E) specific development test and evaluation phases and the scope of each phase;

(F) modeling and simulation activities to be performed, if any, and the scope of such activities;

(G) early operational assessments to be performed, if any, and the scope of such assessments;

(H) operational test and evaluation phases;

(I) an estimate of the resources, including funds, that will be required for all test, evaluation, assessment, modeling, and simulation activities; and

(J) the Government entity or independent entity that will perform the test, evaluation, assessment, modeling, and simulation activities.


(4) Update.—The Chief Acquisition Officer must approve an updated master plan whenever there is a revision to project or program test and evaluation strategy, scope, or phasing.

(5) Limitation.—The Coast Guard may not—(A) proceed beyond that phase of the acquisition process that entails approving the supporting acquisition of a capability or asset before the master plan is approved by the Chief Acquisition Officer; or

(B) award any production contract for a capability, asset, or subsystem for which a master plan is required under this subsection before the master plan is approved by the Chief Acquisition Officer.



(e) Life-Cycle Cost Estimates.—(1) In general.—The Commandant shall implement mechanisms to ensure the development and regular updating of life-cycle cost estimates for each acquisition with a total acquisition cost that equals or exceeds $10,000,000 and an expected service life of 10 or more years, and to ensure that these estimates are considered in decisions to develop or produce new or enhanced capabilities and assets.

(2) Types of estimates.—In addition to life-cycle cost estimates that may be developed by acquisition program offices, the Commandant shall require that an independent life-cycle cost estimate be developed for each Level 1 or Level 2 acquisition project or program.

(3) Required updates.—For each Level 1 or Level 2 acquisition project or program the Commandant shall require that life-cycle cost estimates shall be updated before each milestone decision is concluded and the project or program enters a new acquisition phase.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2942, § 572; amended Pub. L. 114–120, title II, § 204(a), Feb. 8, 2016, 130 Stat. 34; renumbered § 1132, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 572 of this title as this section.
2016—Subsec. (d)(3)(B) to (J). Pub. L. 114–120 added subpars. (B) and (D) and redesignated former subpar. (B) as (C) and former subpars. (C) to (H) as (E) to (J), respectively.



§ 1133. Preliminary development and demonstration(a) In General.—The Commandant shall ensure that developmental test and evaluation, operational test and evaluation, life-cycle cost estimates, and the development and demonstration requirements applied by this chapter to acquisition projects and programs are met to confirm that the projects or programs meet the requirements identified in the mission-analysis and affordability assessment prepared under section 1131(a)(2), the operational requirements developed under section 1132(a)(1) and the following development and demonstration objectives:(1) To demonstrate that the design, manufacturing, and production solution is based upon a stable, producible, and cost-effective product design.

(2) To ensure that the product capabilities meet contract specifications, acceptable operational performance requirements, and system security requirements.

(3) To ensure that the product design is mature enough to commit to full production and deployment.


(b) Tests and Evaluations.—(1) In general.—The Commandant shall ensure that the Coast Guard conducts developmental tests and evaluations and operational tests and evaluations of a capability or asset and the subsystems of the capability or asset in accordance with the master plan prepared for the capability or asset under section 1132(d)(1).11 See References in Text note below.

(2) Use of third parties.—The Commandant shall ensure that the Coast Guard uses independent third parties with expertise in testing and evaluating the capabilities or assets and the subsystems of the capabilities or assets being acquired to conduct developmental tests and evaluations and operational tests and evaluations whenever the Coast Guard lacks the capability to conduct the tests and evaluations required by a master plan.

(3) Communication of safety concerns.—The Commandant shall ensure that independent third parties and Government employees that identify safety concerns during developmental or operational tests and evaluations or through independent or Government-conducted design assessments of capabilities or assets and subsystems of capabilities or assets to be acquired by the Coast Guard communicate such concerns as soon as practicable, but not later than 30 days after the completion of the test or assessment event or activity that identified the safety concern, to the program manager for the capability or asset and the subsystems concerned and to the Chief Acquisition Officer.

(4) Reporting of safety concerns.—The Commandant shall ensure that any safety concerns that have been communicated under paragraph (3) for an acquisition program or project are reported to the appropriate congressional committees at least 90 days before the award of any contract or issuance of any delivery order or task order for low, initial, or full-rate production of the capability or asset concerned if they will remain uncorrected or unmitigated at the time such a contract is awarded or delivery order or task order is issued. The report shall include a justification for the approval of that level of production of the capability or asset before the safety concerns are corrected or mitigated. The report shall also include an explanation of the actions that will be taken to correct or mitigate the safety concerns, the date by which those actions will be taken, and the adequacy of current funding to correct or mitigate the safety concerns.

(5) Asset already in low, initial, or full-rate production.—The Commandant shall ensure that if an independent third party or a Government employee identifies a safety concern with a capability or asset or any subsystems of a capability or asset not previously identified during operational test and evaluation of a capability or asset already in low, initial, or full-rate production—(A) the Commandant, through the Assistant Commandant for Capability, shall notify the program manager and the Chief Acquisition Officer of the safety concern as soon as practicable, but not later than 30 days after the completion of the test and evaluation event or activity that identified the safety concern; and

(B) the Deputy Commandant for Mission Support shall notify the Commandant and the Deputy Commandant for Operations of the safety concern within 50 days after the notification required under subparagraph (A), and include in such notification—(i) an explanation of the actions that will be taken to correct or mitigate the safety concern in all capabilities or assets and subsystems of the capabilities or assets yet to be produced, and the date by which those actions will be taken;

(ii) an explanation of the actions that will be taken to correct or mitigate the safety concern in previously produced capabilities or assets and subsystems of the capabilities or assets, and the date by which those actions will be taken; and

(iii) an assessment of the adequacy of current funding to correct or mitigate the safety concern in capabilities or assets and subsystems of the capabilities or assets and in previously produced capabilities or assets and subsystems.




(c) Technical Certification.—(1) In general.—The Commandant shall ensure that any Level 1 or Level 2 acquisition project or program is certified by the technical authority of the Coast Guard after review by an independent third party with capabilities in the mission area, asset, or particular asset component.

(2) TEMPEST testing.—The Commandant shall—(A) cause all electronics on all aircraft, surface, and shore capabilities and assets that require TEMPEST certification to be tested in accordance with TEMPEST standards and communications security (comsec) standards by an independent third party that is authorized by the Federal Government to perform such testing; and

(B) certify that the assets meet all applicable TEMPEST requirements.


(3) Cutter classification.—(A) In general.—The Commandant shall cause each cutter, other than a National Security Cutter, acquired by the Coast Guard and delivered after the date of enactment of the Coast Guard Authorization Act of 2010 to be classed by the American Bureau of Shipping before final acceptance.

[(B) Repealed. Pub. L. 112–213, title II, § 210(c)(2)(B), Dec. 20, 2012, 126 Stat. 1551.]


(4) Other vessels.—The Commandant shall cause the design and construction of each National Security Cutter, other than National Security Cutters 1, 2, and 3, to be assessed by an independent third party with expertise in vessel design and construction certification.

(5) Aircraft airworthiness.—The Commandant shall cause all aircraft and aircraft engines acquired by the Coast Guard to be assessed for airworthiness by an independent third party with expertise in aircraft and aircraft engine certification before final acceptance.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2944, § 573; amended Pub. L. 112–213, title II, § 210(c)(2)(B), Dec. 20, 2012, 126 Stat. 1551; Pub. L. 115–232, div. C, title XXXV, § 3522, Aug. 13, 2018, 132 Stat. 2314; renumbered § 1133 and amended Pub. L. 115–282, title I, §§ 108(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4208, 4240.)

Editorial Notes

References in TextSection 1132(d)(1), referred to in subsec. (b)(1), was, prior to amendment of this section by Pub. L. 115–282, a reference to section 572(d)(1) of this title, which was redesignated section 572(f)(1) of this title by Pub. L. 114–120, title II, § 204(a)(1), Feb. 8, 2016, 130 Stat. 34. Section 572 of this title was renumbered section 1132 of this title by Pub. L. 115–282, title I, § 108(b)(2), Dec. 4, 2018, 132 Stat. 4208.
The date of enactment of the Coast Guard Authorization Act of 2010, referred to in subsec. (c)(3)(A), is the date of enactment of Pub. L. 111–281, which was approved Oct. 15, 2010.

Amendments2018—Pub. L. 115–282, § 108(b), renumbered section 573 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), in introductory provisions, substituted “section 1131(a)(2)” for “section 571(a)(2)” and “section 1132(a)(1)” for “section 572(a)(1)”.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 1132(d)(1)” for “section 572(d)(1)”.
Subsec. (b)(3). Pub. L. 115–232, § 3522(1), substituted “ensure that independent third parties and Government employees that identify safety concerns” for “require that safety concerns identified” and “Coast Guard communicate such concerns as” for “Coast Guard shall be communicated as”.
Subsec. (b)(4). Pub. L. 115–232, § 3522(2), substituted “The Commandant shall ensure that any safety concerns that have been communicated under paragraph (3) for an acquisition program or project are reported” for “Any safety concerns that have been reported to the Chief Acquisition Officer for an acquisition program or project shall be reported by the Commandant”.
Subsec. (b)(5). Pub. L. 115–232, § 3522(3)(A), added introductory provisions and struck out former introductory provisions which read as follows: “If operational test and evaluation of a capability or asset already in low, initial, or full-rate production identifies a safety concern with the capability or asset or any subsystems of the capability or asset not previously identified during developmental or operational test and evaluation, the Commandant shall—”.
Subsec. (b)(5)(A). Pub. L. 115–232, § 3522(3)(B), inserted “the Commandant, through the Assistant Commandant for Capability, shall” before “notify”.
Subsec. (b)(5)(B). Pub. L. 115–232, § 3522(3)(C), substituted “the Deputy Commandant for Mission Support shall notify the Commandant and the Deputy Commandant for Operations of the safety concern within 50 days after the notification required under subparagraph (A), and include in such notification” for “notify the Chief Acquisition Officer and include in such notification” in introductory provisions.
Subsec. (c)(2)(A). Pub. L. 115–232, § 3522(4)(A), struck out “and that are delivered after the date of enactment of the Coast Guard Authorization Act of 2010” after “TEMPEST certification”.
Subsec. (c)(5). Pub. L. 115–232, § 3522(4)(B), struck out “and delivered after the date of enactment of the Coast Guard Authorization Act of 2010” after “acquired by the Coast Guard”.
2012—Subsec. (c)(3)(B). Pub. L. 112–213 struck out subpar. (B). Text read as follows: “Not later than December 31, 2011, and biennially thereafter, the Commandant shall provide a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate identifying which, if any, Coast Guard cutters that have been issued a certificate of classification by the American Bureau of Shipping have not been maintained in class and detailing the reasons why they have not been maintained in class.”

Statutory Notes and Related Subsidiaries
National Security CuttersPub. L. 115–282, title III, § 311(f), Dec. 4, 2018, 132 Stat. 4249, provided that: “The Secretary of the department in which the Coast Guard is operating is authorized to enter into a multiyear contract for the procurement of a tenth, eleventh, and twelfth National Security Cutter and associated government-furnished equipment.”

Pub. L. 115–282, title VIII, § 818(a), Dec. 4, 2018, 132 Stat. 4307, provided that: 
“The Commandant of the Coast Guard may not certify an eighth National Security Cutter as Ready for Operations before the date on which the Commandant provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
“(1) a notification of a new standard method for tracking operational employment of Coast Guard major cutters that does not include time during which such a cutter is away from its homeport for maintenance or repair; and

“(2) a report analyzing cost and performance for different approaches to achieving varied levels of operational employment using the standard method required by paragraph (1) that, at a minimum—“(A) compares over a 30-year period the average annualized baseline cost and performances for a certified National Security Cutter that operated for 185 days away from homeport or an equivalent alternative measure of operational tempo—“(i) against the cost of a 15 percent increase in days away from homeport or an equivalent alternative measure of operational tempo for a National Security Cutter; and

“(ii) against the cost of the acquisition and operation of an additional National Security Cutter; and


“(B) examines the optimal level of operational employment of National Security Cutters to balance National Security Cutter cost and mission performance.”







§ 1134. Acquisition, production, deployment, and support(a) In General.—The Commandant shall—(1) ensure there is a stable and efficient production and support capability to develop an asset or capability for the Coast Guard;

(2) conduct follow-on testing to confirm and monitor performance and correct deficiencies; and

(3) conduct acceptance tests and trials prior to the delivery of each asset or system to ensure the delivered asset or system achieves full operational capability.


(b) Elements.—The Commandant shall—(1) execute production contracts;

(2) ensure that delivered assets and capabilities meet operational cost and schedules requirements established in the acquisition program baseline;

(3) validate manpower and training requirements to meet system needs to operate, maintain, support, and instruct the assets or capabilities; and

(4) prepare an acquisition project or program transition plan to enter into programmatic sustainment, operations, and support.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2947, § 574; renumbered § 1134, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 574 of this title as this section.



§ 1135. Acquisition program baseline breach(a) In General.—The Commandant shall submit a report to the appropriate congressional committees and the Committee on Homeland Security of the House of Representatives as soon as possible, but not later than 30 days, after the Chief Acquisition Officer of the Coast Guard becomes aware of the breach of an acquisition program baseline for any Level 1 or Level 2 acquisition program, by—(1) a likely cost overrun greater than 15 percent of the acquisition program baseline for that individual capability or asset or a class of capabilities or assets;

(2) a likely delay of more than 180 days in the delivery schedule for any individual capability or asset or class of capabilities or assets; or

(3) an anticipated failure for any individual capability or asset or class of capabilities or assets to satisfy any key performance threshold or parameter under the acquisition program baseline.


(b) Content.—The report submitted under subsection (a) shall include—(1) a detailed description of the breach and an explanation of its cause;

(2) the projected impact to performance, cost, and schedule;

(3) an updated acquisition program baseline and the complete history of changes to the original acquisition program baseline;

(4) the updated acquisition schedule and the complete history of changes to the original schedule;

(5) a full life-cycle cost analysis for the capability or asset or class of capabilities or assets;

(6) a remediation plan identifying corrective actions and any resulting issues or risks; and

(7) a description of how progress in the remediation plan will be measured and monitored.


(c) Substantial Variances in Costs or Schedule.—If a likely cost overrun is greater than 20 percent or a likely delay is greater than 12 months from the costs and schedule described in the acquisition program baseline for any Level 1 or Level 2 acquisition project or program of the Coast Guard, the Commandant shall include in the report a written determination, with a supporting explanation, of whether—(1) the capability or asset or capability or asset class to be acquired under the project or program is essential to the accomplishment of Coast Guard missions;

(2) there are no alternatives to such capability or asset or capability or asset class that will provide equal or greater capability in both a more cost-effective and timely manner;

(3) the new acquisition schedule and estimates for total acquisition cost are reasonable; and

(4) the management structure for the acquisition program is adequate to manage and control performance, cost, and schedule.


(d) Notice to Congress With Respect to Breach of Contract.—Not later than 48 hours after the Commandant becomes aware that a major acquisition contract cannot be carried out under the terms specified in the contract, the Commandant shall provide a written notification to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—(1) a description of the terms of the contract that cannot be met; and

(2) an assessment of whether the applicable contract officer has issued a cease and desist order to the contractor based on the breach of such terms of the contract.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2947, § 575; amended Pub. L. 115–232, div. C, title XXXV, § 3533(g), Aug. 13, 2018, 132 Stat. 2321; renumbered § 1135, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8221(b), Jan. 1, 2021, 134 Stat. 4657.)

Editorial Notes
Amendments2021—Subsec. (d). Pub. L. 116–283 added subsec. (d).
2018—Pub. L. 115–282 renumbered section 575 of this title as this section.
Subsec. (c). Pub. L. 115–232, in introductory provisions, substituted “determination, with a supporting explanation, of whether” for “certification, with a supporting explanation, that”.



§ 1136. Acquisition approval authority
Nothing in this subchapter shall be construed as altering or diminishing in any way the statutory authority and responsibility of the Secretary of the department in which the Coast Guard is operating, or the Secretary’s designee, to—(1) manage and administer department procurements, including procurements by department components, as required by section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341); or

(2) manage department acquisition activities and act as the Acquisition Decision Authority with regard to the review or approval of a Coast Guard Level 1 or Level 2 acquisition project or program, as required by section 16 11 See References in Text note below. of the Office of Federal Procurement Policy Act (41 U.S.C. 414) and related implementing regulations and directives.

(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2948, § 576; renumbered § 1136, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes

References in TextSection 16 of the Office of Federal Procurement Policy Act, referred to in par. (2), is section 16 of Pub. L. 93–400, which was classified to section 414 of former Title 41, Public Contracts, and was repealed and reenacted as section 1702 of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855.

Amendments2018—Pub. L. 115–282 renumbered section 576 of this title as this section.



§ 1137. Contracting for major acquisitions programs(a) In General.—In carrying out authorities provided to the Secretary to design, construct, accept, or otherwise acquire assets and systems under section 501(d), the Secretary, acting through the Commandant or the head of an integrated program office established for a major acquisition program, may enter into contracts for a major acquisition program and 3 Polar Security Cutters in addition to those approved as part of a major acquisition program on November 1, 2019.

(b) Authorized Methods.—Contracts entered into under subsection (a)—(1) may be block buy contracts;

(2) may be incrementally funded;

(3) may include combined purchases, also known as economic order quantity purchases, of—(A) materials and components; and

(B) long lead time materials; and


(4) as provided in section 2306b of title 10, may be multiyear contracts.


(c) Subject to Appropriations.—Any contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of amounts specifically provided in advance for that purpose in subsequent appropriations Acts.

(Added Pub. L. 115–282, title III, § 311(b), Dec. 4, 2018, 132 Stat. 4249; amended Pub. L. 116–283, div. G, title LVXXXI [LXXXI], § 8111(b), Jan. 1, 2021, 134 Stat. 4639.)

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283 inserted “and 3 Polar Security Cutters in addition to those approved as part of a major acquisition program on November 1, 2019” before period at end.

Statutory Notes and Related Subsidiaries
Internal Regulations and PolicyPub. L. 115–282, title III, § 311(e), Dec. 4, 2018, 132 Stat. 4249, provided that: “Not later than 180 days after the date of enactment of this Act [Dec. 4, 2018], the Secretary of the department in which the Coast Guard is operating shall establish the internal regulations and policies necessary to exercise the authorities provided under this section [enacting this section, amending section 501 of this title, enacting provisions set out as a note under section 1133 of this title, amending provisions formerly set out as a note under former section 573 of this title, and repealing provisions set out as notes under former sections 87 and 577 of this title], including the amendments made in this section.”





SUBCHAPTER III—PROCUREMENT

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 108(c)(4), Dec. 4, 2018, 132 Stat. 4210, inserted subchapter III designation and heading.


§ 1151. Restriction on construction of vessels in foreign shipyards(a) Except as provided in subsection (b), no Coast Guard vessel, and no major component of the hull or superstructure of a Coast Guard vessel, may be constructed in a foreign shipyard.

(b) The President may authorize exceptions to the prohibition in subsection (a) when the President determines that it is in the national security interest of the United States to do so. The President shall transmit notice to Congress of any such determination, and no contract may be made pursuant to the exception authorized until the end of the 30-day period beginning on the date the notice of such determination is received by Congress.

(Added Pub. L. 100–448, § 26(a), Sept. 28, 1988, 102 Stat. 1847, § 665; renumbered § 1151, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 665 of this title as this section.



§ 1152. Advance procurement funding(a) In General.—With respect to any Coast Guard vessel for which amounts are appropriated and any amounts otherwise made available for vessels for the Coast Guard in any fiscal year, the Commandant may enter into a contract or place an order, in advance of a contract or order for construction of a vessel, for—(1) materials, parts, components, and labor for the vessel;

(2) the advance construction of parts or components for the vessel;

(3) protection and storage of materials, parts, or components for the vessel; and

(4) production planning, design, and other related support services that reduce the overall procurement lead time of the vessel.


(b) Use of Materials, Parts, and Components Manufactured in the United States.—In entering into contracts and placing orders under subsection (a), the Commandant may give priority to persons that manufacture materials, parts, and components in the United States.

(Added Pub. L. 112–213, title II, § 211(a), Dec. 20, 2012, 126 Stat. 1551, § 577; amended Pub. L. 115–232, div. C, title XXXV, § 3531(c)(7), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1152, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 577 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard” in introductory provisions.

Statutory Notes and Related Subsidiaries
Long Lead Time Materials and Vessel Production; Immediate Availability of FundingPub. L. 113–6, div. D, title V, § 557, Mar. 26, 2013, 127 Stat. 377, provided that:
“(a) Notwithstanding Office of Management and Budget Circular A–11, funds made available in fiscal year 2013, or any fiscal year thereafter, under Department of Homeland Security, Coast Guard, ‘Acquisition, Construction, and Improvements’ for—“(1) long lead time materials, components, and designs of a vessel of the Coast Guard shall be immediately available and allotted to make a contract award notwithstanding the availability of funds for production, outfitting, post-delivery activities, and spare or repair parts; and

“(2) production of a vessel of the Coast Guard shall be immediately available and allotted to make a contract award notwithstanding the availability of funds for outfitting, post-delivery activities, and spare or repair parts.


“(b) The Secretary of Homeland Security shall develop fiscal policy that prescribes Coast Guard budgetary policies, procedures and technical direction necessary to comply with subsection (a) of this section and consistent with the Department of Defense Financial Management Regulation (Volume 2A, Chapter 1 C. Procedures for Full Funding) to include the costs associated with outfitting and post-delivery activities; spare and repair parts; and long lead time materials. The requirement set forth in this section shall not preclude the immediate availability or allotment of funds for fiscal year 2013, pursuant to subsection (a).

“(c) In this section—“(1) the term ‘long lead time items’ means components, parts, material, or effort which must be procured in advance of the production award in order to maintain the production schedule;

“(2) the term ‘outfitting’ means procurement or installation of onboard repair parts, other secondary items, equipage, and recreation items; precommissioning crew support; general use consumables furnished to the shipbuilder; the fitting out activity to fill a vessel’s initial allowances; and contractor-furnished spares; and

“(3) the term ‘post-delivery activities’ means design, planning, Government-furnished material, and related labor for non-production and non-long lead time items contract activities and other work, including certifications, full operational capability activities and other equipment installation; spares, logistics, technical analysis, and support; correction of Government-responsible defects and deficiencies identified during builders trials, acceptance trials, and testing during the post-delivery period; costs of all work required to correct defects or deficiencies identified during the post-delivery period; and costs of all work required to correct trial card deficiencies on a vessel of a particular class, as well as on subsequent vessels of that class (whether or not delivered) until the corrective action for that cutter class is completed.”







§ 1153. Prohibition on overhaul, repair, and maintenance of Coast Guard vessels in foreign shipyards
A Coast Guard vessel the home port of which is in the United States or Guam may not be overhauled, repaired, or maintained in a shipyard outside the United States or Guam, other than in the case of voyage repairs.
(Added Pub. L. 104–324, title III, § 311(a), Oct. 19, 1996, 110 Stat. 3920, § 96; amended Pub. L. 111–281, title II, § 218, Oct. 15, 2010, 124 Stat. 2918; renumbered § 1153, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 96 of this title as this section.
2010—Pub. L. 111–281 substituted “in the United States or Guam” for “in a State of the United States” and inserted “or Guam” after “outside the United States”.



§ 1154. Procurement of buoy chain(a) Except as provided in subsection (b), the Coast Guard may not procure buoy chain—(1) that is not manufactured in the United States; or

(2) substantially all of the components of which are not produced or manufactured in the United States.


(b) The Coast Guard may procure buoy chain that is not manufactured in the United States if the Secretary determines that—(1) the price of buoy chain manufactured in the United States is unreasonable; or

(2) emergency circumstances exist.


(Added Pub. L. 104–324, title XI, § 1128(a), Oct. 19, 1996, 110 Stat. 3984, § 97; renumbered § 1154, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 97 of this title as this section.



§ 1155. Contract termination(a) In General.—(1) Notification.—Before terminating a procurement or acquisition contract with a total value of more than $1,000,000, the Commandant of the Coast Guard shall notify each vendor under such contract and require the vendor to maintain all work product related to the contract until the earlier of—(A) not less than 1 year after the date of the notification; or

(B) the date the Commandant notifies the vendor that maintenance of such work product is no longer required.



(b) Work Product Defined.—In this section the term “work product”—(1) means tangible and intangible items and information produced or possessed as a result of a contract referred to in subsection (a); and

(2) includes—(A) any completed end items;

(B) any uncompleted end items; and

(C) any property in the contractor’s possession in which the United States Government has an interest.



(c) Penalty.—A vendor that fails to maintain work product as required under subsection (a) is liable to the United States for a civil penalty of not more than $25,000 for each day on which such work product is unavailable.

(d) Report.—(1) In general.—Except as provided in paragraph (2), not later than 45 days after the end of each fiscal year the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing—(A) all Coast Guard contracts with a total value of more than $1,000,000 that were terminated in the fiscal year;

(B) all vendors who were notified under subsection (a)(1) in the fiscal year, and the date of such notification;

(C) all criminal, administrative, and other investigations regarding any contract with a total value of more than $1,000,000 that were initiated by the Coast Guard in the fiscal year;

(D) all criminal, administrative, and other investigations regarding contracts with a total value of more than $1,000,000 that were completed by the Coast Guard in the fiscal year; and

(E) an estimate of costs incurred by the Coast Guard, including contract line items and termination costs, as a result of the requirements of this section.


(2) Limitation.—The Commandant is not required to provide a report under paragraph (1) for any fiscal year for which there is no responsive information as described in subparagraphs (A) through (E) of paragraph (1).


(Added Pub. L. 115–232, div. C, title XXXV, § 3523(a), Aug. 13, 2018, 132 Stat. 2315, § 657; renumbered § 1155, Pub. L. 115–282, title I, § 108(b), Dec. 4, 2018, 132 Stat. 4208.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 657 of this title as this section.



§ 1156. Limitation on unmanned aircraft systems(a) In General.—During any fiscal year for which funds are appropriated for the design or construction of an Offshore Patrol Cutter, the Commandant—(1) may not award a contract for design of an unmanned aircraft system for use by the Coast Guard; and

(2) may lease, acquire, or acquire the services of an unmanned aircraft system only if such system—(A) has been part of a program of record of, procured by, or used by a Federal entity (or funds for research, development, test, and evaluation have been received from a Federal entity with regard to such system) before the date on which the Commandant leases, acquires, or acquires the services of the system; and

(B) is leased, acquired, or utilized by the Commandant through an agreement with a Federal entity, unless such an agreement is not practicable or would be less cost-effective than an independent contract action by the Coast Guard.



(b) Small Unmanned Aircraft Exemption.—Subsection (a)(2) does not apply to small unmanned aircraft.

(c) Definitions.—In this section, the terms “small unmanned aircraft” and “unmanned aircraft system” have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note).11 See References in Text note below.

(Added Pub. L. 115–282, title III, § 304(b), Dec. 4, 2018, 132 Stat. 4244.)

Editorial Notes

References in TextSection 331 of the FAA Modernization and Reform Act of 2012, referred to in subsec. (c), is section 331 of Pub. L. 112–95, title III, Feb. 14, 2012, 126 Stat. 72, which is set out in a note under section 44802 of Title 49, Transportation.

Statutory Notes
Prohibition on Operation or Procurement of Foreign-Made Unmanned Aircraft SystemsPub. L. 116–283, div. G, title LVXXXIV [LXXXIV], § 8414, Jan. 1, 2021, 134 Stat. 4725, provided that:
“(a) Prohibition on Agency Operation or Procurement.—The Commandant [of the Coast Guard] may not operate or enter into or renew a contract for the procurement of—“(1) an unmanned aircraft system that—“(A) is manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;

“(B) uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;

“(C) uses a ground control system or operating software developed in a covered foreign country or by an entity domiciled in a covered foreign country; or

“(D) uses network connectivity or data storage located in or administered by an entity domiciled in a covered foreign country; or


“(2) a system manufactured in a covered foreign country or by an entity domiciled in a covered foreign country for the detection or identification of unmanned aircraft systems.


“(b) Exemption.—“(1) In general.—The Commandant is exempt from the restriction under subsection (a) if—“(A) the operation or procurement is for the purposes of—“(i) counter-UAS system surrogate testing and training; or

“(ii) intelligence, electronic warfare, and information warfare operations, testing, analysis, and training; or


“(B) the Commandant receives a certification from the Coast Guard unit requesting to operate or procure an unmanned aircraft system otherwise restricted under subsection (a), which shall include supporting manufacturer information, that the unmanned aircraft system does not—“(i) connect to the internet or an outside telecommunications service;

“(ii) connect to other devices or electronics, except as necessary to perform the mission; or

“(iii) perform any missions in support of classified information or that may threaten national security.



“(2) Expiration.—The authority under this subsection to operate or procure an unmanned aircraft system otherwise restricted under subsection (a) expires on the date that is 2 years after the date of the enactment of this Act [Jan. 1, 2021].


“(c) Waiver.—The Commandant may waive the restriction under subsection (a) on a case by case basis by certifying in writing to the Department of Homeland Security and the relevant committees of jurisdiction that the operation or procurement is required in the national interest of the United States.

“(d) Definitions.—In this section:“(1) Covered foreign country.—The term ‘covered foreign country’ means the People’s Republic of China.

“(2) Counter-UAS system.—The term ‘counter-UAS system’ has the meaning given such term in section 44801 of title 49, United States Code.

“(3) Unmanned aircraft system.—The term ‘unmanned aircraft system’ has the meaning given such term in section 44801 of title 49, United States Code.”







§ 1157. Extraordinary relief(a) In General.—With respect to any prime contracting entity receiving extraordinary relief pursuant to the Act entitled “An Act to authorize the making, amendment, and modification of contracts to facilitate the national defense”, approved August 28, 1958 (Public Law 85–804; 50 U.S.C. 1432 et seq.) for a major acquisition, the Secretary shall not consider any further request by the prime contracting entity for extraordinary relief under such Act for such major acquisition.

(b) Inapplicability to Subcontractors.—The limitation under subsection (a) shall not apply to subcontractors of a prime contracting entity.

(c) Quarterly Report.—Not less frequently than quarterly during each fiscal year in which extraordinary relief is approved or provided to an entity under the Act referred to in subsection (a) for the acquisition of Offshore Patrol Cutters, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes in detail such relief and the compliance of the entity with the oversight measures required as a condition of receiving such relief.

(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8221(a)(1), Jan. 1, 2021, 134 Stat. 4657.)

Editorial Notes

References in TextAn Act to authorize the making, amendment, and modification of contracts to facilitate the national defense, referred to in subsec. (a), is Pub. L. 85–804, Aug. 28, 1958, 72 Stat. 972, which is classified generally to chapter 29 (§ 1431 et seq.) of Title 50, War and National Defense. For complete classification of this Act to the Code, see Tables.




SUBCHAPTER IV—DEFINITIONS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 108(c)(5), Dec. 4, 2018, 132 Stat. 4210, inserted subchapter IV designation and heading.


§ 1171. Definitions
In this chapter:(1) Appropriate congressional committees.—The term “appropriate congressional committees” means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.

(2) Chief acquisition officer.—The term “Chief Acquisition Officer” means the officer appointed under section 308 of this title.

(3) Customer of a major acquisition program.—The term “customer of a major acquisition program” means the operating field unit of the Coast Guard that will field the system or systems acquired under a major acquisition program.

(4) Level 1 acquisition.—The term “Level 1 acquisition” means—(A) an acquisition by the Coast Guard—(i) the estimated life-cycle costs of which exceed $1,000,000,000; or

(ii) the estimated total acquisition costs of which exceed $300,000,000; or


(B) any acquisition that the Chief Acquisition Officer of the Coast Guard determines to have a special interest—(i) due to—(I) the experimental or technically immature nature of the asset;

(II) the technological complexity of the asset;

(III) the commitment of resources; or

(IV) the nature of the capability or set of capabilities to be achieved; or


(ii) because such acquisition is a joint acquisition.



(5) Level 2 acquisition.—The term “Level 2 acquisition” means an acquisition by the Coast Guard—(A) the estimated life-cycle costs of which are equal to or less than $1,000,000,000, but greater than $300,000,000; or

(B) the estimated total acquisition costs of which are equal to or less than $300,000,000, but greater than $100,000,000.


(6) Life-cycle cost.—The term “life-cycle cost” means all costs for development, procurement, construction, and operations and support for a particular capability or asset, without regard to funding source or management control.

(7) Major acquisition program.—The term “major acquisition program” means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000.

(8) Project or program manager defined.—The term “project or program manager” means an individual designated—(A) to develop, produce, and deploy a new asset to meet identified operational requirements; and

(B) to manage cost, schedule, and performance of the acquisition, project, or program.


(9) Safety concern.—The term “safety concern” means any hazard associated with a capability or asset or a subsystem of a capability or asset that is likely to cause serious bodily injury or death to a typical Coast Guard user in testing, maintaining, repairing, or operating the capability, asset, or subsystem or any hazard associated with the capability, asset, or subsystem that is likely to cause major damage to the capability, asset, or subsystem during the course of its normal operation by a typical Coast Guard user.

(10) Developmental test and evaluation.—The term “developmental test and evaluation” means—(A) the testing of a capability or asset and the subsystems of the capability or asset to determine whether they meet all contractual performance requirements, including technical performance requirements, supportability requirements, and interoperability requirements and related specifications; and

(B) the evaluation of the results of such testing.


(11) Operational test and evaluation.—The term “operational test and evaluation” means—(A) the testing of a capability or asset and the subsystems of the capability or asset, under conditions similar to those in which the capability or asset and subsystems will actually be deployed, for the purpose of determining the effectiveness and suitability of the capability or asset and subsystems for use by typical Coast Guard users to conduct those missions for which the capability or asset and subsystems are intended to be used; and

(B) the evaluation of the results of such testing.


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2948, § 581; amended Pub. L. 114–120, title II, § 209(8), Feb. 8, 2016, 130 Stat. 41; Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(F), Dec. 23, 2016, 130 Stat. 2334; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(8), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1171 and amended Pub. L. 115–282, title I, §§ 108(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4208, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 108(b), renumbered section 581 of this title as this section.
Par. (2). Pub. L. 115–282, § 123(b)(2), substituted “section 308” for “section 56”.
Pars. (4) to (12). Pub. L. 115–232 redesignated pars. (5) to (12) as (4) to (11), respectively, and struck out former par. (4) which defined “Commandant” as the Commandant of the Coast Guard.
2016—Par. (3). Pub. L. 114–328, § 899(b)(1)(F)(ii), added par. (3). Former par. (3) redesignated (4).
Pars. (4), (5). Pub. L. 114–328, § 899(b)(1)(F)(i), redesignated pars. (3) and (4) as (4) and (5), respectively. Former par. (5) redesignated (6).
Par. (5)(B). Pub. L. 114–120 substituted “$300,000,000,” for “$300,000,0000,”.
Pars. (6), (7). Pub. L. 114–328, § 899(b)(1)(F)(i), redesignated pars. (5) and (6) as (6) and (7), respectively. Former par. (7) redesignated (9).
Par. (8). Pub. L. 114–328, § 899(b)(1)(F)(iii), added par. (8). Former par. (8) redesignated (10).
Pars. (9) to (12). Pub. L. 114–328, § 899(b)(1)(F)(i), redesignated pars. (7) to (10) as (9) to (12), respectively.






SUBTITLE II—PERSONNEL



Chap.

Sec.

19.Coast Guard Academy1901

21.Personnel; Officers2101

23.Personnel; Enlisted2301

25.Personnel; General Provisions2501

27.Pay, Allowances, Awards, and Other Rights and Benefits2701

29.Coast Guard Family Support, Child Care, and Housing2901


Editorial Notes



Amendments




2018—Pub. L. 115–282, title I, § 109(a), Dec. 4, 2018, 132 Stat. 4211, inserted subtitle II designation and heading and added items for chapters 19 to 29.


CHAPTER 19—COAST GUARD ACADEMY




SUBCHAPTER I—ADMINISTRATION


Sec.


1901.Administration of Academy.


1902.Policy on sexual harassment and sexual violence.


1903.Annual Board of Visitors.


1904.Advisory Board on Women at the Coast Guard Academy.


1905.Coast Guard Academy minority outreach team program.


1906.Participation in Federal, State, or other educational research grants.



SUBCHAPTER II—CADETS


1921.Corps of Cadets authorized strength.


1922.Appointments.


1923.Admission of foreign nationals for instruction; restrictions; conditions.


1924.Conduct.


1925.Agreement.


1926.Cadet applicants; preappointment travel to Academy.


1927.Cadets; initial clothing allowance.


1928.Cadets; degree of bachelor of science.


1929.Cadets; appointment as ensign.


1930.Cadets: charges and fees for attendance; limitation.



SUBCHAPTER III—FACULTY


1941.Civilian teaching staff.


1942.Permanent commissioned teaching staff; composition.


1943.Appointment of permanent commissioned teaching staff.


1944.Grade of permanent commissioned teaching staff.


1945.Retirement of permanent commissioned teaching staff.


1946.Credit for service as member of civilian teaching staff.


1947.Assignment of personnel as instructors.


1948.Marine safety curriculum.




Editorial Notes
Prior ProvisionsA prior chapter 19, consisting of sections 690 to 693, related to carrying out an environmental compliance and restoration program, prior to repeal by Pub. L. 115–282, title I, §§ 104(c)(2), 110(a), Dec. 4, 2018, 132 Stat. 4199, 4211.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], §§ 8215(b)(3), 8275(b), Jan. 1, 2021, 134 Stat. 4651, 4685, substituted “Advisory Board on Women at the Coast Guard Academy.” for “Participation in Federal, State, or other educational research grants.” in item 1904 and added items 1905 and 1906. Item 1906 was added at the end of subchapter I in the analysis for this chapter to reflect the probable intent of Congress, notwithstanding directory language to amend the analysis for this chapter by adding that item “at the end”.
2018—Pub. L. 115–282, title I, § 110(a), Dec. 4, 2018, 132 Stat. 4211, inserted chapter 19 designation and heading and added items 1901 to 1948.


SUBCHAPTER I—ADMINISTRATION

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 110(c)(1)(A), Dec. 4, 2018, 132 Stat. 4213, inserted subchapter I designation and heading.


§ 1901. Administration of Academy
The immediate government and military command of the Coast Guard Academy shall be in the Superintendent of the Academy, subject to the direction of the Commandant under the general supervision of the Secretary. The Commandant may select a superintendent from the active list of the Coast Guard who shall serve in the pleasure of the Commandant.
(Aug. 4, 1949, ch. 393, 63 Stat. 508, § 181; renumbered § 1901, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesThis section does not change the present method of administration of the Academy. It makes statutory what has been administrative regulation heretofore, and it is believed highly desirable to make the control of an institution of such national interest as the Academy the subject of a statute.
This section is new. There is no provision in existing law which establishes the Academy and sets it up as an operating unit. Nor is there any provision which creates the office of Superintendent of the Academy, or prescribes his duties and functions. Heretofore this has been accomplished by regulations, and the laws which deal with the Academy assume its existence as a going institution and assume the existence of the Superintendent with certain defined functions and duties. This section continues the Academy as previously established, provides for the appointment of the Superintendent by the Commandant, and defines in general terms his functions. The Academy would thus be placed on a definite statutory basis, and the office of Superintendent would be a statutory position, but the present administration of the Academy would in no way be interfered with. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 181 of this title as this section.

Statutory Notes
Coast Guard Academy StudyPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8272, Jan. 1, 2021, 134 Stat. 4681, provided that:
“(a) In General.—The Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Public Administration not later than 60 days after the date of the enactment of the [sic] this Act [Jan. 1, 2021] under which the National Academy of Public Administration shall—“(1) conduct an assessment of the cultural competence of the Coast Guard Academy as an organization and of individuals at the Coast Guard Academy to carry out effectively the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code, when interacting with individuals of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, or from different geographic origins; and

“(2) issue recommendations based upon the findings in such assessment.


“(b) Assessment of Cultural Competence.—“(1) Cultural competence of the coast guard academy.—The arrangement described in subsection (a) shall require the National Academy of Public Administration to, not later than 1 year after entering into an arrangement with the Secretary under subsection (a), submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the assessment described under subsection (a)(1).

“(2) &Assessment scope.—The assessment described under subsection (a)(1) shall—“(A) describe the level of cultural competence described in subsection (a)(1) based on the National Academy of Public Administration’s assessment of the Coast Guard Academy’s relevant practices, policies, and structures, including an overview of discussions with faculty, staff, students, and relevant Coast Guard Academy affiliated organizations;

“(B) examine potential changes which could be used to further enhance such cultural competence by—“(i) modifying institutional practices, policies, and structures; and

“(ii) any other changes deemed appropriate by the National Academy of Public Administration; and


“(C) make recommendations to enhance the cultural competence of the Coast Guard Academy described in subparagraph (A), including any specific plans, policies, milestones, performance measures, or other information necessary to implement such recommendations.



“(c) Final Action Memorandum.—Not later than 6 months after submission of the assessment under subsection (b)(1), the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a final action memorandum in response to all recommendations contained in the assessment. The final action memorandum shall include the rationale for accepting, accepting in part, or rejecting each recommendation, and shall specify, where applicable, actions to be taken to implement such recommendations, including an explanation of how each action enhances the ability of the Coast Guard to carry out the primary duties of the United States Coast Guard listed in section 102 of title 14, United States Code.

“(d) Plan.—“(1) In general.—Not later than 6 months after the date of the submission of the final action memorandum required under subsection (c), the Commandant, in coordination with the Chief Human Capital Officer of the Department of Homeland Security, shall submit a plan to carry out the recommendations or the parts of the recommendations accepted in the final action memorandum to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.

“(2) Strategy with milestones.—If any recommendation or parts of recommendations accepted in the final action memorandum address any of the following actions, then the plan required in paragraph (1) shall include a strategy with appropriate milestones to carry out such recommendations or parts of recommendations:“(A) Improve outreach and recruitment of a more diverse Coast Guard Academy cadet candidate pool based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin.

“(B) Modify institutional structures, practices, and policies to foster a more diverse cadet corps body, faculty, and staff workforce based on race, ethnicity, gender, religion, sexual orientation, socioeconomic background, and geographic origin.

“(C) Modify existing or establish new policies and safeguards to foster the retention of cadets, faculty, and staff of different races, ethnicities, genders, religions, sexual orientations, socioeconomic backgrounds, and geographic origins at the Coast Guard Academy.

“(D) Restructure the admissions office of the Coast Guard Academy to be headed by a civilian with significant relevant higher education recruitment experience.


“(3) Implementation.—Unless otherwise directed by an Act of Congress, the Commandant shall begin implementation of the plan developed under this subsection not later than 180 days after the submission of such plan to Congress.

“(4) Update.—The Commandant shall include in the first annual report required under chapter 51 of title 14, United States Code, as amended by this division, submitted after the date of enactment of this section [Jan. 1, 2021], the strategy with milestones required in paragraph (2) and shall report annually thereafter on actions taken and progress made in the implementation of such plan.”







§ 1902. Policy on sexual harassment and sexual violence(a) Required Policy.—The Commandant shall direct the Superintendent of the Coast Guard Academy to prescribe a policy on sexual harassment and sexual violence applicable to the cadets and other personnel of the Academy.

(b) Matters To Be Specified in Policy.—The policy on sexual harassment and sexual violence under this section shall include specification of the following:(1) Programs to promote awareness of the incidence of rape, acquaintance rape, and other sexual offenses of a criminal nature that involve cadets or other Academy personnel.

(2) Information about how the Coast Guard and the Academy will protect the confidentiality of victims of sexual harassment or sexual violence, including how any records, statistics, or reports intended for public release will be formatted such that the confidentiality of victims is not jeopardized.

(3) Procedures that cadets and other Academy personnel should follow in the case of an occurrence of sexual harassment or sexual violence, including—(A) if the victim chooses to report an occurrence of sexual harassment or sexual violence, a specification of the individual or individuals to whom the alleged offense should be reported and options for confidential reporting, including written information to be given to victims that explains how the Coast Guard and the Academy will protect the confidentiality of victims;

(B) a specification of any other individual whom the victim should contact; and

(C) procedures on the preservation of evidence potentially necessary for proof of criminal sexual assault.


(4) Procedures for disciplinary action in cases of criminal sexual assault involving a cadet or other Academy personnel.

(5) Sanctions authorized to be imposed in a substantiated case of sexual harassment or sexual violence involving a cadet or other Academy personnel, including with respect to rape, acquaintance rape, or other criminal sexual offense, whether forcible or nonforcible.

(6) Required training on the policy for all cadets and other Academy personnel who process allegations of sexual harassment or sexual violence involving a cadet or other Academy personnel.


(c) Assessment.—(1) In general.—The Commandant shall direct the Superintendent to conduct at the Academy during each Academy program year an assessment to determine the effectiveness of the policies of the Academy with respect to sexual harassment and sexual violence involving cadets or other Academy personnel.

(2) Biennial survey.—For the assessment at the Academy under paragraph (1) with respect to an Academy program year that begins in an odd-numbered calendar year, the Superintendent shall conduct a survey of cadets and other Academy personnel—(A) to measure—(i) the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have been reported to an official of the Academy; and

(ii) the incidence, during that program year, of sexual harassment and sexual violence events, on or off the Academy reservation, that have not been reported to an official of the Academy; and


(B) to assess the perceptions of the cadets and other Academy personnel with respect to—(i) the Academy’s policies, training, and procedures on sexual harassment and sexual violence involving cadets or other Academy personnel;

(ii) the enforcement of such policies;

(iii) the incidence of sexual harassment and sexual violence involving cadets or other Academy personnel; and

(iv) any other issues relating to sexual harassment and sexual violence involving cadets or other Academy personnel.




(d) Report.—(1) In general.—The Commandant shall direct the Superintendent to submit to the Commandant a report on sexual harassment and sexual violence involving cadets or other Academy personnel for each Academy program year.

(2) Report specifications.—Each report under paragraph (1) shall include, for the Academy program year covered by the report, the following:(A) The number of sexual assaults, rapes, and other sexual offenses involving cadets or other Academy personnel that have been reported to Academy officials during the Academy program year and, of those reported cases, the number that have been substantiated.

(B) A plan for the actions that are to be taken in the following Academy program year regarding prevention of and response to sexual harassment and sexual violence involving cadets or other Academy personnel.


(3) Biennial survey.—Each report under paragraph (1) for an Academy program year that begins in an odd-numbered calendar year shall include the results of the survey conducted in that Academy program year under subsection (c)(2).

(4) Transmission of report.—The Commandant shall transmit each report received by the Commandant under this subsection, together with the Commandant’s comments on the report, to—(A) the Committee on Commerce, Science, and Transportation of the Senate; and

(B) the Committee on Transportation and Infrastructure of the House of Representatives.


(5) Focus groups.—(A) In general.—For each Academy program year with respect to which the Superintendent is not required to conduct a survey at the Academy under subsection (c)(2), the Commandant shall require focus groups to be conducted at the Academy for the purposes of ascertaining information relating to sexual assault and sexual harassment issues at the Academy.

(B) Inclusion in reports.—Information derived from a focus group under subparagraph (A) shall be included in the next transmitted Commandant’s report under this subsection.



(e) Victim Confidentiality.—To the extent that information collected under the authority of this section is reported or otherwise made available to the public, such information shall be provided in a form that is consistent with applicable privacy protections under Federal law and does not jeopardize the confidentiality of victims.

(Added Pub. L. 112–213, title II, § 205(a), Dec. 20, 2012, 126 Stat. 1543, § 200; amended Pub. L. 115–232, div. C, title XXXV, § 3531(c)(9), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1902, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(11), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (b)(3)(A). Pub. L. 116–283, § 8505(a)(11)(A), substituted “individual or individuals” for “person or persons”.
Subsec. (b)(3)(B). Pub. L. 116–283, § 8505(a)(11)(B), substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 200 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard”.

Statutory Notes and Related Subsidiaries
Policy for Military Service Academies on Separation of Alleged Victims and Alleged Perpetrators in Incidents of Sexual AssaultSecretary of Defense to consult with Secretaries of the military departments and Superintendent of each military service academy and prescribe in regulations a policy that allows a cadet or midshipman of a military service academy who is the alleged victim or alleged perpetrator of a sexual assault to complete their course of study at the academy with minimal disruption and does not preclude the academy from taking other administrative or disciplinary action, see section 539 of Pub. L. 116–283, set out as a note under section 7461 of Title 10, Armed Forces.

Expedited Transfer in Cases of Sexual Assault; Dependents of Members of the Coast GuardPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8282, Jan. 1, 2021, 134 Stat. 4688, provided that: “Not later than 180 days after the date of the enactment of this Act [Jan. 1, 2021], the Commandant [of the Coast Guard] shall establish a policy to allow the transfer of a member of the Coast Guard whose dependent is the victim of sexual assault perpetrated by a member of the Armed Forces who is not related to the victim.”


Applicability of Sexual Assault Prevention and Response and Related Military Justice Enhancements to Coast Guard AcademyPub. L. 113–291, div. A, title V, § 552(b), Dec. 19, 2014, 128 Stat. 3377, provided that: “The Secretary of the Department in which the Coast Guard is operating shall ensure that the provisions of title XVII of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 950) [see Tables for classification], including amendments made by that title, and the provisions of subtitle D [§§ 531–547 of title V of div. A of Pub. L. 113–291; see Tables for classification], including amendments made by such subtitle, apply to the Coast Guard Academy.”




§ 1903. Annual Board of Visitors(a) In General.—A Board of Visitors to the Coast Guard Academy is established to review and make recommendations on the operation of the Academy.

(b) Membership.—(1) In general.—The membership of the Board shall consist of the following:(A) The chairman of the Committee on Commerce, Science, and Transportation of the Senate, or the chairman’s designee.

(B) The chairman of the Committee on Transportation and Infrastructure of the House of Representatives, or the chairman’s designee.

(C) 3 Members of the Senate designated by the Vice President.

(D) 4 Members of the House of Representatives designated by the Speaker of the House of Representatives.

(E) 6 individuals designated by the President.


(2) Length of service.—(A) Members of congress.—A Member of Congress designated under subparagraph (C) or (D) of paragraph (1) as a member of the Board shall be designated as a member in the First Session of a Congress and serve for the duration of that Congress.

(B) Individuals designated by the president.—Each individual designated by the President under subparagraph (E) of paragraph (1) shall serve as a member of the Board for 3 years, except that any such member whose term of office has expired shall continue to serve until a successor is appointed.


(3) Death or resignation of a member.—If a member of the Board dies or resigns, a successor shall be designated for any unexpired portion of the term of the member by the official who designated the member.


(c) Academy Visits.—(1) Annual visit.—The Board shall visit the Academy annually to review the operation of the Academy.

(2) Additional visits.—With the approval of the Secretary, the Board or individual members of the Board may make other visits to the Academy in connection with the duties of the Board or to consult with the Superintendent of the Academy.


(d) Scope of Review.—The Board shall review, with respect to the Academy—(1) the state of morale and discipline;

(2) recruitment and retention, including diversity, inclusion, and issues regarding women specifically;

(3) the curriculum;

(4) instruction;

(5) physical equipment;

(6) fiscal affairs; and

(7) other matters relating to the Academy that the Board determines appropriate.


(e) Report.—Not later than 60 days after the date of an annual visit of the Board under subsection (c)(1), the Board shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the actions of the Board during such visit and the recommendations of the Board pertaining to the Academy.

(f) Advisors.—If approved by the Secretary, the Board may consult with advisors in carrying out this section.

(g) Reimbursement.—Each member of the Board and each adviser consulted by the Board under subsection (f) shall be reimbursed, to the extent permitted by law, by the Coast Guard for actual expenses incurred while engaged in duties as a member or adviser.

(Aug. 4, 1949, ch. 393, 63 Stat. 510, § 194; Pub. L. 101–595, title III, § 304, Nov. 16, 1990, 104 Stat. 2984; Pub. L. 107–295, title IV, § 408(a)(1), Nov. 25, 2002, 116 Stat. 2117; Pub. L. 113–281, title II, § 211, Dec. 18, 2014, 128 Stat. 3027; renumbered § 1903, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8277, Jan. 1, 2021, 134 Stat. 4687.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15h (Apr. 16, 1937, ch. 107, § 7, 50 Stat. 67; July 15, 1939, ch. 288, 53 Stat. 1044).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (d)(2) to (7). Pub. L. 116–283 added par. (2) and redesignated former pars. (2) to (6) as (3) to (7), respectively.
2018—Pub. L. 115–282 renumbered section 194 of this title as this section.
2014—Pub. L. 113–281 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (f) relating to establishment and composition of Board of Visitors, designation of Members, absence of a Member or ex officio Member from an annual meeting, and annual visit to the Academy.
2002—Subsec. (b)(2), (5). Pub. L. 107–295 substituted “Transportation and Infrastructure” for “Merchant Marine and Fisheries”.
1990—Pub. L. 101–595 amended section generally. Prior to amendment, section read as follows:
“(a) In addition to the Advisory Committee, there shall be appointed in January of each year a Board of Visitors to the Academy, consisting of two Senators and three members of the House of Representatives, appointed by the chairmen of the committees of the Senate and House of Representatives, respectively, having cognizance of legislation pertaining to the Academy, the chairmen of said committees being ex officio members of the Board, and of one Senator and two members of the House of Representatives appointed by the President of the Senate and the Speaker of the House of Representatives, respectively. Whenever a member or an ex officio member is unable to attend the annual meeting as provided in this section another member may be appointed in his stead in the manner as herein provided but without restriction as to month of appointment.
“(b) Such Board shall visit the Academy annually on a date to be fixed by the Secretary. Each member of the Board shall be reimbursed from Coast Guard appropriations under Government travel regulations for the actual expense incurred by him while engaged in duties as a member of such Board, or such actual expenses as permitted under such regulations shall be defrayed by the Coast Guard.”



§ 1904. Advisory Board on Women at the Coast Guard Academy(a) In General.—The Superintendent of the Academy shall establish at the Coast Guard Academy an advisory board to be known as the Advisory Board on Women at the Coast Guard Academy (referred to in this section as the “Advisory Board”).

(b) Membership.—The Advisory Board shall be composed of not fewer than 12 current cadets of the Coast Guard Academy, including not fewer than 3 cadets from each current class.

(c) Appointment; Term.—Cadets shall serve on the Advisory Board pursuant to appointment by the Superintendent of the Academy. Appointments shall be made not later than 60 days after the date of the swearing in of a new class of cadets at the Academy. The term of membership of a cadet on the Advisory Board shall be 1 academic year.

(d) Reappointment.—The Superintendent of the Academy may reappoint not more than 6 cadets from the previous term to serve on the Advisory Board for an additional academic year if the Superintendent of the Academy determines such reappointment to be in the best interests of the Coast Guard Academy.

(e) Meetings.—The Advisory Board shall meet with the Commandant at least once each academic year on the activities of the Advisory Board. The Advisory Board shall meet in person with the Superintendent of the Academy not less than twice each academic year on the duties of the Advisory Board.

(f) Duties.—The Advisory Board shall identify opportunities and challenges facing cadets at the Academy who are women, including an assessment of culture, leadership development, and access to health care of cadets at the Academy who are women.

(g) Working Groups.—The Advisory Board may establish one or more working groups to assist the Advisory Board in carrying out its duties, including working groups composed in part of cadets at the Academy who are not current members of the Advisory Board.

(h) Reports and Briefings.—The Advisory Board shall regularly provide the Commandant and the Superintendent reports and briefings on the results of its duties, including recommendations for actions to be taken in light of such results. Such reports and briefings may be provided in writing, in person, or both.

(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(b)(2), Jan. 1, 2021, 134 Stat. 4651.)

Editorial Notes
Prior ProvisionsA prior section 1904 was renumbered section 1906 of this title.



§ 1905. Coast Guard Academy minority outreach team program(a) In General.—There is established within the Coast Guard Academy a minority outreach team program (in this section referred to as the “Program” ) under which officers, including minority officers and officers from territories and other possessions of the United States, who are Academy graduates may volunteer their time to recruit minority students and strengthen cadet retention through mentorship of cadets.

(b) Administration.—Not later than January 1, 2021, the Commandant, in consultation with Program volunteers and Academy alumni that participated in prior programs at the Academy similar to the Program, shall appoint a permanent civilian position at the Academy to administer the Program by, among other things—(1) overseeing administration of the Program;

(2) serving as a resource to volunteers and outside stakeholders;

(3) advising Academy leadership on recruitment and retention efforts based on recommendations from volunteers and outside stakeholders;

(4) establishing strategic goals and performance metrics for the Program with input from active volunteers and Academy leadership; and

(5) reporting annually to the Commandant on academic year and performance outcomes of the goals for the Program before the end of each academic year.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8275(a), Jan. 1, 2021, 134 Stat. 4685.)

§ 1906. Participation in Federal, State, or other educational research grants(a) In General.—Notwithstanding any other provision of law, the United States Coast Guard Academy may compete for and accept Federal, State, or other educational research grants, subject to the following limitations:(1) No award may be accepted for the acquisition or construction of facilities.

(2) No award may be accepted for the routine functions of the Academy.


(b) Qualified Organizations.—(1) In general.—The Commandant may—(A) enter into a contract, cooperative agreement, lease, or licensing agreement with a qualified organization;

(B) allow a qualified organization to use, at no cost, personal property of the Coast Guard; and

(C) notwithstanding section 504, accept funds, supplies, and services from a qualified organization.


(2) Sole-source basis.—Notwithstanding chapter 65 of title 31 and chapter 137 of title 10, the Commandant may enter into a contract or cooperative agreement under paragraph (1)(A) on a sole-source basis.

(3) Maintaining fairness, objectivity, and integrity.—The Commandant shall ensure that contributions under this subsection do not—(A) reflect unfavorably on the ability of the Coast Guard, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or

(B) compromise the integrity or appearance of integrity of any program of the Coast Guard, or any individual involved in such a program.


(4) Limitation.—For purposes of this subsection, employees or personnel of a qualified organization shall not be employees of the United States.

(5) Qualified organization defined.—In this subsection the term “qualified organization” means an organization—(A) described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and

(B) established by the Coast Guard Academy Alumni Association solely for the purpose of supporting academic research and applying for and administering Federal, State, or other educational research grants on behalf of the Coast Guard Academy.



(Added Pub. L. 103–206, title III, § 305(a), Dec. 20, 1993, 107 Stat. 2424, § 196; amended Pub. L. 114–120, title II, § 218, Feb. 8, 2016, 130 Stat. 47; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(10), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1904 and amended Pub. L. 115–282, title I, §§ 110(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4212, 4240; renumbered § 1906, Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(b)(1), Jan. 1, 2021, 134 Stat. 4650.)

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (b)(5)(A), is classified generally to Title 26, Internal Revenue Code.

Amendments2021—Pub. L. 116–283 renumbered section 1904 of this title as this section.
2018—Pub. L. 115–282, § 110(b), renumbered section 196 of this title as this section.
Subsec. (b)(1). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard” in introductory provisions.
Subsec. (b)(1)(C). Pub. L. 115–282, § 123(b)(2), substituted “section 504” for “section 93”.
2016—Pub. L. 114–120 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).




SUBCHAPTER II—CADETS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 110(c)(1)(B), Dec. 4, 2018, 132 Stat. 4213, inserted subchapter II designation and heading.


§ 1921. Corps of Cadets authorized strength
The number of cadets appointed annually to the Academy shall be as determined by the Secretary but the number appointed in any one year shall not exceed six hundred.
(Added Pub. L. 115–282, title I, § 110(c)(1)(B), Dec. 4, 2018, 132 Stat. 4213.)

§ 1922. Appointments
Appointments to cadetships shall be made under regulations prescribed by the Secretary, who shall determine age limits, methods of selection of applicants, term of service as a cadet before graduation, and all other matters affecting such appointments. In the administration of this section, the Secretary shall take such action as may be necessary and appropriate to insure 11 So in original. Probably should be “ensure”. that female individuals shall be eligible for appointment and admission to the Coast Guard Academy, and that the relevant standards required for appointment, admission, training, graduation, and commissioning of female individuals shall be the same as those required for male individuals, except for those minimum essential adjustments in such standards required because of physiological differences between male and female individuals.
(Added Pub. L. 115–282, title I, § 110(c)(1)(B), Dec. 4, 2018, 132 Stat. 4213.)

§ 1923. Admission of foreign nationals for instruction; restrictions; conditions(a) A foreign national may not receive instruction at the Academy except as authorized by this section.

(b) The President may designate not more than 36 foreign nationals whom the Secretary may permit to receive instruction at the Academy.

(c) A foreign national receiving instruction under this section is entitled to the same pay, allowances, and emoluments, to be paid from the same appropriations, as a cadet appointed pursuant to section 1922 of this title. A foreign national may receive instruction under this section only if his country agrees in advance to reimburse the United States, at a rate determined by the Secretary, for the cost of providing such instruction, including pay, allowances, and emoluments, unless a waiver therefrom has been granted to that country by the Secretary. Funds received by the Secretary for this purpose shall be credited to the appropriations bearing the cost thereof, and may be apportioned between fiscal years.

(d) A foreign national receiving instruction under this section is—(1) not entitled to any appointment in the Coast Guard by reason of his graduation from the Academy; and

(2) subject to those regulations applicable to the Academy governing admission, attendance, discipline, resignation, discharge, dismissal, and graduation, except as may otherwise be prescribed by the Secretary.


(Added Pub. L. 91–278, § 1(6), June 12, 1970, 84 Stat. 304, § 195; amended Pub. L. 94–468, Oct. 11, 1976, 90 Stat. 2002; Pub. L. 112–213, title II, § 204, Dec. 20, 2012, 126 Stat. 1543; renumbered § 1923 and amended Pub. L. 115–282, title I, §§ 110(b), 123(c)(1), Dec. 4, 2018, 132 Stat. 4212, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 110(b), renumbered section 195 of this title as this section.
Subsec. (c). Pub. L. 115–282, § 123(c)(1), substituted “section 1922” for “section 182”.
2012—Subsec. (c). Pub. L. 112–213 substituted “foreign national” for “person” in two places and “pay, allowances, and emoluments” for “pay and allowances” in two places.
Subsec. (d). Pub. L. 112–213, § 204(1), substituted “foreign national” for “person” in introductory provisions.
1976—Pub. L. 94–468 substituted “foreign nationals” for “foreigners” in section catchline.
Subsec. (a). Pub. L. 94–468 substituted provision barring foreign nationals from receiving instruction at the Academy unless authorized by this section, for provision which authorized the Secretary to permit four persons at a time from the Republic of the Philippines, as designated by the President, to attend the Academy.
Subsec. (b). Pub. L. 94–468 substituted provision authorizing the President to designate not more than thirty-six foreign nationals whom the Secretary may permit to attend the Academy, for provision which authorized foreign nationals to receive the same pay and allowances as cadets at the Academy.
Subsec. (c). Pub. L. 94–468 substituted provision authorizing a foreign national to receive the same pay and allowances as a cadet providing his country agree in advance to reimburse the United States and directing the Secretary to credit any funds so received to the appropriations for pay and allowances, for provision which required that foreign nationals be subject to the same rules and regulations as cadets.
Subsec. (d). Pub. L. 94–468 added subsec. (d).



§ 1924. Conduct
The Secretary may summarily dismiss from the Coast Guard any cadet who, during his cadetship, is found unsatisfactory in either studies or conduct, or may be deemed not adapted for a career in the Coast Guard. Cadets shall be subject to rules governing discipline prescribed by the Commandant.
(Added Pub. L. 115–282, title I, § 110(c)(1)(C), Dec. 4, 2018, 132 Stat. 4214.)

§ 1925. Agreement(a) Each cadet shall sign an agreement with respect to the cadet’s length of service in the Coast Guard. The agreement shall provide that the cadet agrees to the following:(1) That the cadet will complete the course of instruction at the Coast Guard Academy.

(2) That upon graduation from the Coast Guard Academy the cadet—(A) will accept an appointment, if tendered, as a commissioned officer of the Coast Guard; and

(B) will serve on active duty for at least five years immediately after such appointment.


(3) That if an appointment described in paragraph (2) is not tendered or if the cadet is permitted to resign as a regular officer before the completion of the commissioned service obligation of the cadet, the cadet—(A) will accept an appointment as a commissioned officer in the Coast Guard Reserve; and

(B) will remain in that reserve component until completion of the commissioned service obligation of the cadet.



(b)(1) The Secretary may transfer to the Coast Guard Reserve, and may order to active duty for such period of time as the Secretary prescribes (but not to exceed four years), a cadet who breaches an agreement under subsection (a). The period of time for which a cadet is ordered to active duty under this paragraph may be determined without regard to section 651(a) of title 10.

(2) A cadet who is transferred to the Coast Guard Reserve under paragraph (1) shall be transferred in an appropriate enlisted grade or rating, as determined by the Secretary.

(3) For the purposes of paragraph (1), a cadet shall be considered to have breached an agreement under subsection (a) if the cadet is separated from the Coast Guard Academy under circumstances which the Secretary determines constitute a breach by the cadet of the cadet’s agreement to complete the course of instruction at the Coast Guard Academy and accept an appointment as a commissioned officer upon graduation from the Coast Guard Academy.


(c) The Secretary shall prescribe regulations to carry out this section. Those regulations shall include—(1) standards for determining what constitutes, for the purpose of subsection (b), a breach of an agreement under subsection (a);

(2) procedures for determining whether such a breach has occurred; and

(3) standards for determining the period of time for which a person may be ordered to serve on active duty under subsection (b).


(d) In this section, “commissioned service obligation”, with respect to an officer who is a graduate of the Academy, means the period beginning on the date of the officer’s appointment as a commissioned officer and ending on the sixth anniversary of such appointment or, at the discretion of the Secretary, any later date up to the eighth anniversary of such appointment.

(e)(1) This section does not apply to a cadet who is not a citizen or national of the United States.

(2) In the case of a cadet who is a minor and who has parents or a guardian, the cadet may sign the agreement required by subsection (a) only with the consent of the parent or guardian.


(f) A cadet or former cadet who does not fulfill the terms of the obligation to serve as specified under section (a), or the alternative obligation imposed under subsection (b), shall be subject to the repayment provisions of section 303a(e) of title 37.

(Added Pub. L. 115–282, title I, § 110(c)(1)(C), Dec. 4, 2018, 132 Stat. 4214.)

§ 1926. Cadet applicants; preappointment travel to Academy
The Secretary is authorized to expend appropriated funds for selective preappointment travel to the Academy for orientation visits of cadet applicants.
(Added Pub. L. 98–557, § 24(a), Oct. 30, 1984, 98 Stat. 2872, § 181a; renumbered § 1926, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 181a of this title as this section.



§ 1927. Cadets; initial clothing allowance
The Secretary may prescribe a sum which shall be credited to each new cadet upon first admission to the Academy, to cover the cost of an initial clothing and equipment issue, which sum shall be deducted subsequently from the pay of such cadet. Each cadet discharged prior to graduation who is indebted to the United States on account of advances of pay to purchase required clothing and equipment shall be required to turn in to the Academy all clothing and equipment of a distinctively military nature to the extent required to discharge such indebtedness; and, if the value of such clothing and equipment so turned in does not cover the indebtedness incurred, then such indebtedness shall be canceled.
(Aug. 4, 1949, ch. 393, 63 Stat. 508, § 183; Aug. 22, 1951, ch. 340, § 3, 65 Stat. 196; renumbered § 1927, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8506(a), Jan. 1, 2021, 134 Stat. 4752.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15 (June 23, 1906, ch. 3520, § 2, 34 Stat. 452; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 3, 1926, ch. 742, § 6, 44 Stat. 816; July 30, 1937, ch. 545, § 5, 50 Stat. 549).
Said section has been divided. That part dealing with clothing allowance for cadets is placed in this section and the other parts are incorporated in section 182 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “of an initial” for “of his initial” and “from the pay of such cadet” for “from his pay”.
2018—Pub. L. 115–282 renumbered section 183 of this title as this section.
1951—Act Aug. 22, 1951, substituted provision that the Secretary may prescribe the sum to be credited for the former prescribed sum of $250, and inserted second sentence.



§ 1928. Cadets; degree of bachelor of science
The Superintendent of the Academy may, under such rules and regulations as the Secretary shall prescribe, confer the degree of bachelor of science upon all graduates of the Academy and may, in addition, confer the degree of bachelor of science upon such other living graduates of the Academy as shall have met the requirements of the Academy for such degree.
(Aug. 4, 1949, ch. 393, 63 Stat. 508, § 184; renumbered § 1928, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15a (May 25, 1933, ch. 37, 48 Stat. 73; July 8, 1937, ch. 447, 50 Stat. 477; Aug. 9, 1946, ch. 928, 60 Stat. 961).
Changes in phraseology were made inasmuch as the Academy is now accredited by the Association of American Universities. It was not so accredited when the section was enacted.
Inasmuch as the acts cited above apply equally to the Military Academy and the Naval Academy, as well as the Coast Guard Academy, they are not scheduled for repeal but are being amended by section 13 of this act to eliminate reference to the Coast Guard. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 184 of this title as this section.



§ 1929. Cadets; appointment as ensign
The President may, by and with the advice and consent of the Senate, appoint as ensigns in the Coast Guard all cadets who shall graduate from the Academy. Ensigns so commissioned on the same date shall take rank according to their proficiency as shown by the order of their merit at date of graduation.
(Aug. 4, 1949, ch. 393, 63 Stat. 508, § 185; renumbered § 1929, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15a–1 (May 25, 1943, ch. 99, 57 Stat. 84).
Said section has been divided. The proviso is incorporated in section 182 of this title. The other part is incorporated in this section.
The last sentence of this section is new as a statute; it makes statutory what has been the practice of years, and is similar to the third sentence of title 34, U.S.C., 1946 ed., § 1057, applicable to graduates of the Naval Academy. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 185 of this title as this section.



§ 1930. Cadets: charges and fees for attendance; limitation(a) Prohibition.—Except as provided in subsection (b), no charge or fee for tuition, room, or board for attendance at the Academy may be imposed unless the charge or fee is specifically authorized by a law enacted after October 5, 1994.

(b) Exception.—The prohibition specified in subsection (a) does not apply with respect to any item or service provided to cadets for which a charge or fee is imposed as of October 5, 1994. The Secretary shall notify Congress of any change made by the Academy in the amount of a charge or fee authorized under this subsection.

(Added Pub. L. 108–375, div. A, title V, § 545(d)(1), Oct. 28, 2004, 118 Stat. 1909, § 197; amended Pub. L. 113–281, title II, § 222(2), Dec. 18, 2014, 128 Stat. 3038; renumbered § 1930, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 197 of this title as this section.
2014—Subsec. (b). Pub. L. 113–281 struck out “of Homeland Security” after “Secretary”.




SUBCHAPTER III—FACULTY

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 110(c)(1)(D), Dec. 4, 2018, 132 Stat. 4215, inserted subchapter III designation and heading.


§ 1941. Civilian teaching staff(a) The Secretary may appoint in the Coast Guard such number of civilian faculty members at the Academy as the needs of the Service may require. They shall have such titles and perform duties as prescribed by the Secretary. Leaves of absence and hours of work for civilian faculty members shall be governed by regulations promulgated by the Secretary, without regard to the provisions of title 5.

(b) The compensation of individuals employed under this section is as prescribed by the Secretary.

(Aug. 4, 1949, ch. 393, 63 Stat. 509, § 186; Sept. 3, 1954, ch. 1263, § 32, 68 Stat. 1238; Pub. L. 86–474, § 1(9), May 14, 1960, 74 Stat. 145; Pub. L. 89–444, § 1(9), June 9, 1966, 80 Stat. 195; Pub. L. 94–546, § 1(14), Oct. 18, 1976, 90 Stat. 2520; renumbered § 1941, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(12), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15d (Apr. 16, 1937, ch. 107, § 3, 50 Stat. 67; May 2, 1942, ch. 273, 56 Stat. 265).
The last sentence is new and is inserted to permit adjustment of the work load and leave schedule of Academy faculty members due to the peculiarity of the academic schedule.
The last sentence of this section is new, being included in order to allow for adjusting the working time and leave of civilian instructors in conformity with the academic terms at the Academy. The work load of an instructor varies greatly, and flexibility in administration of a faculty is therefore essential. The leave provided for civil service employees does not fit the needs of an instruction staff, and this has been a source of difficulty in the past. This new provision would permit leave during the summer and between academic terms without deduction from pay, and, it is contemplated, at no other time.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individuals” for “persons”.
2018—Pub. L. 115–282 renumbered section 186 of this title as this section.
1976—Subsec. (a). Pub. L. 94–546 substituted “Leaves of absence and hours of work for civilian faculty members shall be governed by regulations promulgated by the Secretary, without regard to the provisions of title 5.” for “Leaves of absence and hours of work for such personnel shall be governed by regulations issued by the Secretary of the Treasury, without regard to section 84, chapter 18, subchapter IV of chapter 21, sections 1112, 1113, and 1121–1125, and chapter 23, of title 5.”
1966—Subsec. (a). Pub. L. 89–444, § 1(9)(A), (B), substituted “faculty members” for “members of the teaching staff” and struck out provision that compensation of faculty members be fixed in accordance with the Classification Act of 1949, as amended, and designated existing provisions as so amended as subsec. (a).
Subsec. (b). Pub. L. 89–444, § 1(9)(C), added subsec. (b).
1960—Pub. L. 86–474 substituted “Coast Guard such number of civilian members of the teaching staff at the Academy as the needs of the Service may require” for “Coast Guard, subject to the competitive provisions of the civil-service laws and regulations, such number of civilian instructors as the needs of the Service require, not to exceed eight”, and inserted provisions relating to titles and duties of the civilian members of the teaching staff.
1954—Act Sept. 3, 1954, substituted “Classification Act of 1949” for “Classification Act of 1923” and “section 84, chapter 18, subchapter IV of chapter 21, sections 1112, 1113, and 1121–1125, and chapter 23, of title 5” for “sections 29a, 30b–30m, 84, 663, 667, 672a–673, and chapter 18 of title 5”.



§ 1942. Permanent commissioned teaching staff; composition
The permanent commissioned teaching staff at the Academy shall consist of professors, associate professors, assistant professors and instructors, in such numbers as the needs of the Service require. They shall perform duties as prescribed by the Commandant, and exercise command only in the academic department of the Academy.
(Aug. 4, 1949, ch. 393, 63 Stat. 509, § 187; Pub. L. 86–474, § 1(10), May 14, 1960, 74 Stat. 145; renumbered § 1942, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 15b, 15c (Apr. 16, 1937, ch. 107, §§ 1, 2, 50 Stat. 66; May 2, 1942, ch. 273, 56 Stat. 265).
Section 15b of title 14, U.S.C., 1946 ed., has been divided. Part of the provisions of the first sentence is placed in this section, while other provisions are placed in section 188 of this title.
Section 15c of title 14, U.S.C., 1946 ed., has been divided. The last sentence is incorporated in this section, while the other provisions are placed in section 189 of this title.
The composition of the teaching staff at the Academy is changed materially on the recommendation of the Academic Board and the Advisory Committee. The scope of duty of members of the staff is enlarged to include whatever the Commandant prescribes.
Title 14, U.S.C., 1946 ed., § 15b provides for five professors as heads or assistant heads of departments at the Academy. The Academic Board of the Academy and the Advisory Committee, after extensive study have recommended the change, as provided in this section, to three professors and twelve others on the permanent teaching staff, with designations to conform generally with the designations and grades of faculty members at other universities. The librarian is given faculty status because of the role of the library as the center of the modern university; this is in conformity with the practice of other higher educational institutions. It is believed that the increased number of permanent commissioned instructors is justified and desirable in view of the expansion of the Cadet Corps as the full effect of the return to a four-year course is felt. It is probable that, in the next few years, the number of cadets will approximate 450. The average number in the past two years has been about 300. This new set-up for the permanent commissioned teaching staff will permit desirable exchanges of professors with leading universities, and occasional sabbatical leaves in order to better the faculty generally. It is pointed out that this increase in permanent instructors does not increase the authorized number of officers in the Coast Guard, as they are all included in the limitation provided in section 42 of this title. If a teaching position at the Academy is not provided for permanently it will require the assignment of an additional regular officer, so it is apparent that the changes proposed in this section do not increase the size of the Service, or the expense, but represent a long-range plan to better the Academy as a leading educational institution within the present, recognized, standards for a proper university faculty. The last sentence retains the command status of the professors as provided in existing law but enlarges the field in which they may perform duty, in order to make it possible to give them interim assignments other than at the Academy, thus broadening their knowledge of the Service while still advantageously utilizing their services. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 187 of this title as this section.
1960—Pub. L. 86–474 substituted “shall consist of professors, associate professors, assistant professors and instructors, in such numbers as the needs of the Service require” for “shall consist of not more than three professors who may serve as heads of departments, and not more than twelve associate professors, assistant professors, and commissioned instructors, one of whom shall be the librarian”.



§ 1943. Appointment of permanent commissioned teaching staff
The President may appoint in the Coast Guard, by and with the advice and consent of the Senate, the professors, associate professors, assistant professors, and instructors who are to serve on the permanent commissioned teaching staff of the Academy. An original appointment to the permanent commissioned teaching staff, unless the appointee has served as a civilian member of the teaching staff, regular commissioned officer, temporary commissioned officer, or reserve commissioned officer in the Coast Guard, shall be a temporary appointment until the appointee has satisfactorily completed a probationary term of four years of service; thereafter he may be regularly appointed and his rank shall date from the date of his temporary appointment in the grade in which permanently appointed.
(Aug. 4, 1949, ch. 393, 63 Stat. 509, § 188; Pub. L. 86–474, § 1(11), May 14, 1960, 74 Stat. 145; Pub. L. 94–546, § 1(15), Oct. 18, 1976, 90 Stat. 2520; renumbered § 1943, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15b (Apr. 16, 1937, ch. 107, § 1, 50 Stat. 66; May 2, 1942, ch. 273, 56 Stat. 265).
Said section has been divided. That part of the first sentence which provides for the composition of the teaching staff is incorporated in section 187 of this title. The other provisions are incorporated in this section, except for the proviso which has been omitted as no longer needed.
This section incorporates the following changes because of the new plan for the permanent teaching staff: the President is authorized to appoint a candidate to any of the grades prescribed; and the probationary term, applicable unless the candidate has served in the Coast Guard as prescribed in this section, is increased from two to four years. Authorization for appointment in any grade is deemed desirable in order to permit the acquisition of outstanding instructors for the staff. It is believed that the former two-year period was too short to fully evaluate the capabilities of a temporary appointee. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 188 of this title as this section.
1976—Pub. L. 94–546 substituted “grade in which permanently appointed” for “rank in which permanently appointed”.
1960—Pub. L. 86–474 substituted “and instructors who are to serve” for “and commissioned instructors who are to serve”, and “civilian member of the teaching staff” for “civilian instructor”.



§ 1944. Grade of permanent commissioned teaching staff
Professors shall be commissioned officers with grade not above captain, associate and assistant professors with grade not above commander, and instructors with grade not above lieutenant commander. All officers of the permanent commissioned teaching staff shall receive the pay and allowances of other commissioned officers of the same grade and length of service. When any such professor, associate professor, assistant professor, or instructor is appointed or commissioned with grade less than the highest grade permitted, he shall be promoted under regulations prescribed by the Secretary.
(Aug. 4, 1949, ch. 393, 63 Stat. 509, § 189; Pub. L. 86–474, § 1(12), May 14, 1960, 74 Stat. 145; renumbered § 1944, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15c (Apr. 16, 1937, ch. 107, § 2, 50 Stat. 66).
Said section has been divided. The last sentence is incorporated in section 187 of this title. The other provisions are incorporated in this section.
The limitation on grade of professors is raised from Commander to Captain, and other limitations as to grades within the new permanent commissioned teaching staff are established.
This section prescribes the relative ranks for the various grades in the permanent commissioned teaching staff, establishes the pay as heretofore, and provides for promotion as the Secretary shall prescribe. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 189 of this title as this section.
1960—Pub. L. 86–474 substituted “and instructors with grade not above” for “and commissioned instructors with grade not above”, and “assistant professor, or instructor” for “or assistant professor”.



§ 1945. Retirement of permanent commissioned teaching staff
Professors, associate professors, assistant professors, and instructors in the Coast Guard shall be subject to retirement or discharge from active service for any cause on the same basis as other commissioned officers of the Coast Guard, except that they shall not be required to retire from active service under the provisions of section 2149 of this title, nor shall they be subject to the provisions of section 2150 of this title, nor shall they be required to retire at age sixty-two but may be permitted to serve until age sixty-four at which time unless earlier retired or separated they shall be retired. The Secretary may retire any member of the permanent commissioned teaching staff who has completed thirty years’ active service. Service as a civilian member of the teaching staff at the Academy in addition to creditable service authorized by any other law in any of the military services rendered prior to an appointment as a professor, associate professor, assistant professor, or instructor shall be credited in computing length of service for retirement purposes. The provisions of law relating to retirement for disability in line of duty shall not apply in the case of a professor, associate professor, assistant professor, or instructor serving under a temporary appointment.
(Aug. 4, 1949, ch. 393, 63 Stat. 509, § 190; Pub. L. 86–474, § 1(13), May 14, 1960, 74 Stat. 145; Pub. L. 88–130, § 1(8), Sept. 24, 1963, 77 Stat. 175; Pub. L. 89–444, § 1(10), June 9, 1966, 80 Stat. 196; Pub. L. 91–278, § 1(5), June 12, 1970, 84 Stat. 304; renumbered § 1945 and amended Pub. L. 115–282, title I, §§ 110(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4212, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15f (Apr. 16, 1937, ch. 107, § 5, 50 Stat. 67).
The provision prohibiting the retirement of a professor because of physical disability with less than 15 years’ service is changed to have application only during the temporary appointment of a professor.
This section provides for the retirement of associate professors, assistant professors, and commissioned instructors in addition to professors. It is believed that the provision of existing law requiring 15 years’ service before becoming eligible for retirement, discriminated against this group of officers as no other group was discriminated against, and should be eliminated. It was changed so that these officers would be ineligible for retirement during their probationary term only.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2149” for “section 288” and “section 2150” for “section 289”.
Pub. L. 115–282, § 110(b), renumbered section 190 of this title as this section.
1970—Pub. L. 91–278 permitted permanent teachers to retire at sixty-four rather than at sixty-two unless earlier retired or separated.
1966—Pub. L. 89–444 authorized the Secretary to retire any member of the permanent commissioned teaching staff who has completed thirty years’ active service.
1963—Pub. L. 88–130 inserted “or discharge”, excepted staff members from retirement from active service under section 288 of this title, and from the provisions of section 289 of this title, and struck out “permanent” before “commissioned officers”.
1960—Pub. L. 86–474 substituted “civilian member of the teaching staff” for “civilian instructor or civilian librarian”, and struck out “commissioned” in three places before “instructors” and “instructor”, respectively.



§ 1946. Credit for service as member of civilian teaching staff
Service as a member of the civilian teaching staff at the Academy in addition to creditable services authorized by any other law in any of the military services rendered prior to an appointment as professor, associate professor, assistant professor, or instructor shall be credited in computing length of service as a professor, associate professor, assistant professor, or instructor for purposes of pay and allowances.
(Aug. 4, 1949, ch. 393, 63 Stat. 510, § 191; Pub. L. 86–474, § 1(14), May 14, 1960, 74 Stat. 146; renumbered § 1946, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15e (Apr. 16, 1937, ch. 107, § 4, 50 Stat. 67).
Changes in phraseology were made in order to adapt the section to the new structure of the permanent commissioned teaching staff. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 191 of this title as this section.
1960—Pub. L. 86–474 substituted “member of civilian teaching staff” for “civilian instructor” in section catchline, and “member of the civilian teaching staff” for “civilian instructor or civilian librarian” in text, and struck out “commissioned” before “instructor” in two places.



§ 1947. Assignment of personnel as instructors
The Commandant may assign any member to appropriate instruction duty at the Academy.
(Aug. 4, 1949, ch. 393, 63 Stat. 510, § 192; Pub. L. 98–557, § 15(a)(3)(H), Oct. 30, 1984, 98 Stat. 2865; renumbered § 1947, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15i (Apr. 16, 1937, ch. 107, § 8, 50 Stat. 67).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 192 of this title as this section.
1984—Pub. L. 98–557 substituted reference to member for reference to commissioned officer, warrant officer, and enlisted man.



§ 1948. Marine safety curriculum
The Commandant shall ensure that professional courses of study in marine safety are provided at the Coast Guard Academy, and during other officer accession programs, to give Coast Guard cadets and other officer candidates a background and understanding of the marine safety program. These courses may include such topics as program history, vessel design and construction, vessel inspection, casualty investigation, and administrative law and regulations.
(Added Pub. L. 111–281, title V, § 525(a), Oct. 15, 2010, 124 Stat. 2959, § 200; renumbered § 199 and amended Pub. L. 111–330, § 1(7)(A), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(11), Aug. 13, 2018, 132 Stat. 2320; renumbered § 1948, Pub. L. 115–282, title I, § 110(b), Dec. 4, 2018, 132 Stat. 4212.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 199 of this title as this section.
Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard”.
2010—Pub. L. 111–330 amended directory language of Pub. L. 111–281, § 525(a), which enacted this section, and renumbered section 200 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(7)(A) is effective with the enactment of Pub. L. 111–281.





CHAPTER 21—PERSONNEL; OFFICERS




SUBCHAPTER I—APPOINTMENT AND PROMOTION


Sec.


2101.Original appointment of permanent commissioned officers.


2102.Active duty promotion list.


2103.Number and distribution of commissioned officers on active duty promotion list.


2104.Appointment of temporary officers.


2105.Rank of warrant officers.


2106.Selection boards; convening of boards.


2107.Selection boards; composition of boards.


2108.Selection boards; notice of convening; communication with board.


2109.Selection boards; oath of members.


2110.Number of officers to be selected for promotion.


2111.Promotion zones.


2112.Promotion year; defined.


2113.Eligibility of officers for consideration for promotion.


2114.United States Deputy Marshals in Alaska.


2115.Selection boards; information to be furnished boards.


2116.Officers to be recommended for promotion.


2117.Selection boards; reports.


2118.Selection boards; submission of reports.


2119.Failure of selection for promotion.


2120.Special selection boards; correction of errors.


2121.Promotions; appointments.


2122.Removal of officer from list of selectees for promotion.


2123.Promotions; acceptance; oath of office.


2124.Promotions; pay and allowances.


2125.Wartime temporary service promotions.


2126.Promotion of officers not included on active duty promotion list.


2127.Recall to active duty during war or national emergency.


2128.Recall to active duty with consent of officer.


2129.Aviation cadets; appointment as Reserve officers.


2130.Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant.


2131.College student pre-commissioning initiative.



SUBCHAPTER II—DISCHARGES; RETIREMENTS; REVOCATION OF COMMISSIONS; SEPARATION FOR CAUSE


2141.Revocation of commissions during first five years of commissioned service.


2142.Regular lieutenants (junior grade); separation for failure of selection for promotion.


2143.Regular lieutenants; separation for failure of selection for promotion; continuation.


2144.Regular Coast Guard; officers serving under temporary appointments.


2145.Regular lieutenant commanders and commanders; retirement for failure of selection for promotion.


2146.Discharge in lieu of retirement; separation pay.


2147.Regular warrant officers: separation pay.


2148.Separation for failure of selection for promotion or continuation; time of.


2149.Regular captains; retirement.


2150.Captains; continuation on active duty; involuntary retirement.


2151.Rear admirals and rear admirals (lower half); continuation on active duty; involuntary retirement.


2152.Voluntary retirement after twenty years’ service.


2153.Voluntary retirement after thirty years’ service.


2154.Compulsory retirement.


2155.Retirement for physical disability after selection for promotion; grade in which retired.


2156.Deferment of retirement or separation for medical reasons.


2157.Flag officers.


2158.Review of records of officers.


2159.Boards of inquiry.


2160.Boards of review.


2161.Composition of boards.


2162.Rights and procedures.


2163.Removal of officer from active duty; action by Secretary.


2164.Officers considered for removal; retirement or discharge; separation benefits.


2165.Relief of retired officer promoted while on active duty.



SUBCHAPTER III—GENERAL PROVISIONS


2181.Physical fitness of officers.


2182.Multirater assessment of certain personnel.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 21 “COAST GUARD RESERVE” consisted of items 701 “Organization”, 702 “Authorized strength”, 703 “Coast Guard Reserve Boards”, 704 “Grades and ratings; military authority”, 705 “Benefits”, 706 “Temporary members of the Reserve; eligibility and compensation”, 707 “Temporary members of the Reserve; disability or death benefits”, 708 “Temporary members of the Reserve; certificate of honorable service”, 709 “Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade”, 709a “Reserve student pre-commissioning assistance program”, 710 “Appointment or wartime promotion; retention of grade upon release from active duty”, 711 “Exclusiveness of service”, 712 “Active duty for emergency augmentation of regular forces”, 713 “Enlistment of members engaged in schooling”, 720 “Definitions”, 721 “Applicability of this subchapter”, 722 “Suspension of this subchapter in time of war or national emergency”, 723 “Effect of this subchapter on retirement and retired pay”, 724 “Authorized number of officers”, 725 “Precedence”, 726 “Running mates”, 727 “Constructive credit upon initial appointment”, 728 “Promotion of Reserve officers on active duty”, 729 “Promotion; recommendations of selection boards”, 730 “Selection boards; appointment”, 731 “Establishment of promotion zones under running mate system”, 732 “Eligibility for promotion”, 733 “Recommendation for promotion of an officer previously removed from an active status”, 734 “Qualifications for promotion”, 735 “Promotion; acceptance; oath of office”, 736 “Date of rank upon promotion; entitlement to pay”, 737 “Type of promotion; temporary”, 738 “Effect of removal by the President or failure of consent of the Senate”, 739 “Failure of selection for promotion”, 740 “Failure of selection and removal from an active status”, 741 “Retention boards; removal from an active status to provide a flow of promotion”, 742 “Maximum ages for retention in an active status”, 743 “Rear admiral and rear admiral (lower half); maximum service in grade”, 744 “Appointment of a former Navy or Coast Guard officer”, 745 “Grade on entry upon active duty”, and 746 “Recall of a retired officer; grade upon release”, prior to repeal by Pub. L. 115–282, title I, § 112(a), Dec. 4, 2018, 132 Stat. 4215.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], §§ 8203(b), 8276(b), Jan. 1, 2021, 134 Stat. 4645, 4687, added items 2130 and 2131. Item 2130 was added at the end of the analysis for this chapter to reflect the probable intent of Congress, notwithstanding directory language adding that item “at the end” of the analysis for subchapter I of this chapter, and item 2131 was added after item 2130 at that location.
2018—Pub. L. 115–282, title I, § 112(a), Dec. 4, 2018, 132 Stat. 4215, inserted chapter 21 designation and heading and added items 2101 to 2182.


SUBCHAPTER I—APPOINTMENT AND PROMOTION

Editorial Notes
Prior ProvisionsA prior subchapter A of chapter 21 designation and accompanying heading “GENERAL” were repealed by Pub. L. 115–282, title I, § 112(c)(1), Dec. 4, 2018, 132 Stat. 4220.

Amendments2018—Pub. L. 115–282, title I, § 112(c)(2), Dec. 4, 2018, 132 Stat. 4220, inserted subchapter I designation and heading.

Statutory Notes and Related Subsidiaries
Officer Evaluation ReportPub. L. 115–282, title VIII, § 803, Dec. 4, 2018, 132 Stat. 4299, provided that:
“(a) In General.—Not later than 3 years after the date of the enactment of this Act [Dec. 4, 2018], the Commandant of the Coast Guard shall reduce lieutenant junior grade evaluation reports to the same length as an ensign or place lieutenant junior grade evaluations on an annual schedule.

“(b) Surveys.—Not later than 1 year after the date of the enactment of this Act, the Commandant of the Coast Guard shall conduct surveys of—“(1) outgoing promotion board members and assignment officers to determine, at a minimum—“(A) which sections of the officer evaluation report were most useful;

“(B) which sections of the officer evaluation report were least useful;

“(C) how to better reflect high performers; and

“(D) any recommendations for improving the officer evaluation report; and


“(2) at least 10 percent of the officers from each grade of officers from O1 to O6 to determine how much time each member of the rating chain spends on that member’s portion of the officer evaluation report.


“(c) Revisions.—“(1) In general.—Not later than 4 years after the date of the completion of the surveys required by subsection (b), the Commandant of the Coast Guard shall revise the officer evaluation report, and provide corresponding directions, taking into account the requirements under paragraph (2).

“(2) Requirements.—In revising the officer evaluation report under paragraph (1), the Commandant shall—“(A) consider the findings of the surveys under subsection (b);

“(B) improve administrative efficiency;

“(C) reduce and streamline performance dimensions and narrative text;

“(D) eliminate redundancy with the officer specialty management system and any other record information systems that are used during the officer assignment or promotion process;

“(E) provide for fairness and equity for Coast Guard officers with regard to promotion boards, selection panels, and the assignment process; and

“(F) ensure officer evaluation responsibilities can be accomplished within normal working hours—“(i) to minimize any impact to officer duties; and

“(ii) to eliminate any need for an officer to take liberty or leave for administrative purposes.




“(d) Report.—“(1) In general.—Not later than 545 days after the date of the enactment of this Act [Dec. 4, 2018], the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the surveys under subsection (b).

“(2) Format.—The report under paragraph (1) shall be formatted by each rank, type of board, and position, as applicable.”






§ 2101. Original appointment of permanent commissioned officers(a)(1) The President may appoint permanent commissioned officers in the Regular Coast Guard in grades appropriate to their qualification, experience, and length of service, as the needs of the Coast Guard may require, from among the following categories:(A) Graduates of the Coast Guard Academy.

(B) Commissioned warrant officers, warrant officers, and enlisted members of the Regular Coast Guard.

(C) Members of the Coast Guard Reserve who have served at least 2 years as such.

(D) Licensed officers of the United States merchant marine who have served 2 or more years aboard a vessel of the United States in the capacity of a licensed officer.


(2) Original appointments under this section in the grades of lieutenant commander and above shall be made by the President by and with the advice and consent of the Senate.

(3) Original appointments under this section in the grades of ensign through lieutenant shall be made by the President alone.


(b) No individual shall be appointed a commissioned officer under this section until his mental, moral, physical, and professional fitness to perform the duties of a commissioned officer has been established under such regulations as the Secretary shall prescribe.

(c) Appointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in such grade. Appointees whose dates of commission are the same shall take precedence with each other as the Secretary shall determine.

(d) For the purposes of this section, the term “original”, with respect to the appointment of a member of the Coast Guard, refers to that member’s most recent appointment in the Coast Guard that is neither a promotion nor a demotion.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 177, § 211; amended Pub. L. 89–444, § 1(11), June 9, 1966, 80 Stat. 196; Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 109–241, title II, § 217(a), July 11, 2006, 120 Stat. 525; Pub. L. 112–213, title II, § 206, Dec. 20, 2012, 126 Stat. 1546; renumbered § 2101, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(13), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 211 of this title as this section.
2012—Subsec. (d). Pub. L. 112–213 added subsec. (d).
2006—Subsec. (a). Pub. L. 109–241 amended subsec. (a) generally. Prior to amendment, subsec. (a) related to Presidential appointment of commissioned officers in the Regular Coast Guard in grades of ensign or above.
1984—Subsec. (a)(2). Pub. L. 98–557 substituted reference to enlisted members for reference to enlisted men.
1966—Subsec. (a)(4). Pub. L. 89–444 substituted “two years” for “four years”.

Statutory Notes and Related Subsidiaries
Savings ProvisionPub. L. 88–130, § 5, Sept. 24, 1963, 77 Stat. 193, as amended by Pub. L. 89–444, § 3, June 9, 1966, 80 Stat. 198, provided that:
“(a) Officers in each grade who have been recommended as qualified for temporary promotion under laws and regulations in effect the day before the effective date of this Act [Sept. 24, 1963] but not promoted to the grade for which they were recommended shall be placed on a list of selectees in order of their precedence, and they shall be promoted as if they had been selected for promotion in the approved report of a selection board convened under this Act [enacting sections 41a, 211 to 214, 251 to 262, 271 to 277, 281 to 294, 321 to 327, 331 to 335, of this title amending sections 42, 44, 46, 47, 190, 433, 759a, and 791 of this title, and enacting provisions set out as notes under sections 262, 285, and 289 of this title, and repealing sections 221 to 248, 301 to 313a, 435 to 437, 439, and 440 of this title, and act Sept. 21, 1961, 75 Stat. 538, set out as a note under section 435 of this title].

“(b) Officers who have been recommended for promotion to the grade of rear admiral under laws and regulations in effect the day before the effective date of this Act but have not been promoted to that grade shall be promoted as if they had been so recommended in the approved report of a selection board convened under this Act.

“(c) The enactment of this Act does not terminate the appointment of any officer.

“(d) An officer of the Regular Coast Guard who on the day before the effective date of this Act had been promoted to and was serving on active duty in a temporary grade higher than his permanent grade shall be considered to have been promoted to that grade under section 271 [now 2121] of title 14, United States Code.

“(e) An officer of the Regular Coast Guard who was appointed as a temporary commissioned officer under any provision of law in effect prior to the effective date of this Act and who is serving on active duty shall be considered to have been appointed under section 214 [now 2104] of title 14, United States Code, and subject to the provisions thereof. An officer of the Regular Coast Guard who was appointed as a permanent commissioned officer under any provision of law in effect prior to the effective date of this Act [Sept. 24, 1963], and who is serving on active duty shall be considered to have been appointed under section 211 [now 2101] of title 14, United States Code, and subject to the provisions thereof.

“(f) Each officer who would have been required to retire on June 30, 1962, under the provisions of section 288 [now 2149] of title 14, United States Code, had that section been in effect on that date, shall be retired on the last day of the sixth month following the month in which this Act becomes effective. If, under section 288 [now 2149] of title 14, United States Code, the retirement of any other officer would be required after June 30, 1962, but less than six months following the effective date of this Act, his retirement shall be deferred until the last day of the twelfth month following the month in which this Act becomes effective, or June 30, 1964, whichever is earlier.

“(g) The enactment of this Act does not increase or decrease the retired pay of any person retired on or prior to the effective date of this Act.

“(h) Notwithstanding section 1431 of title 10, United States Code, an original election, change, or revocation of an election, made under that section by an officer who is retired under the provisions of section 282, 283, 284, 285, or 288 [now 2142, 2143, 2144, 2145, or 2149] of title 14, United States Code, is effective if made prior to the first day of the third month following the month in which this Act is enacted [September 1963].”






§ 2102. Active duty promotion list(a) The Secretary shall maintain a single active duty promotion list of officers of the Coast Guard on active duty in the grades of ensign and above. Reserve officers on active duty, other than pursuant to an active duty agreement executed under section 12311 of title 10, retired officers, and officers of the permanent commissioned teaching staff of the Coast Guard Academy shall not be included on the active duty promotion list.

(b) Officers shall be carried on the active duty promotion list in the order of seniority of the grades in which they are serving. Officers serving in the same grade shall be carried in the order of their seniority in that grade. The Secretary may correct any erroneous position on the active duty promotion list that was caused by administrative error.

(c) An individual appointed in the grade of ensign or above in the Regular Coast Guard shall be placed on the active duty promotion list in the order of his date of rank and seniority.

(d) A Reserve officer, other than one excluded by subsection (a), shall, when he enters on active duty, be placed on the active duty promotion list in accordance with his grade and seniority. The position of such a Reserve officer among other officers of the Coast Guard on active duty who have the same date of rank shall be determined by the Secretary.

(Added Pub. L. 88–130, § 1(1), Sept. 24, 1963, 77 Stat. 174, § 41a; amended Pub. L. 91–278, § 1(2), June 12, 1970, 84 Stat. 304; Pub. L. 93–174, § 1(1), Dec. 5, 1973, 87 Stat. 692; Pub. L. 97–136, § 6(a), Dec. 29, 1981, 95 Stat. 1706; Pub. L. 103–206, title II, § 205(a), Dec. 20, 1993, 107 Stat. 2422; Pub. L. 103–337, div. A, title XVI, § 1677(b)(1), Oct. 5, 1994, 108 Stat. 3019; renumbered § 2102, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(14), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (c). Pub. L. 116–283 substituted “An individual” for “A person”.
2018—Pub. L. 115–282 renumbered section 41a of this title as this section.
1994—Subsec. (a). Pub. L. 103–337 substituted “section 12311 of title 10” for “section 679 of title 10”.
1993—Subsec. (b). Pub. L. 103–206 struck out before period at end of second sentence “, except that the rear admiral serving as Chief of Staff shall be the senior rear admiral for all purposes other than pay”.
1981—Subsec. (a). Pub. L. 97–136, § 6(a)(1), substituted “Reserve officers on active duty, other than pursuant to an active duty agreement executed under section 679 of title 10, retired officers, and officers of the permanent commissioned teaching staff of the Coast Guard Academy shall not” for “Retired officers and officers of the permanent commissioned teaching staff of the Coast Guard Academy shall not be included on the active duty promotion list. Reserve officers on extended active duty, other than those serving in connection with organizing, administering, recruiting, instructing, or training the Reserve components or assigned to the Selective Service System, shall”.
Subsec. (b). Pub. L. 97–136, § 6(a)(2), inserted exception that rear admiral serving as Chief of Staff shall be senior rear admiral for all purposes other than pay.
Subsec. (d). Pub. L. 97–136, § 6(a)(3), substituted “enters on active duty” for “enters on extended active duty”.
1973—Subsec. (a). Pub. L. 93–174 substituted “Retired officers and officers” for “Retired officers, officers” and struck out “, and officers of the Women’s Reserve” after “Coast Guard Academy”.
1970—Subsec. (a). Pub. L. 91–278 inserted “or assigned to the Selective Service System” after “components” in last sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.



§ 2103. Number and distribution of commissioned officers on active duty promotion list(a) Maximum Total Number.—The total number of Coast Guard commissioned officers on the active duty promotion list, excluding warrant officers, shall not exceed 6,900; except that the Commandant may temporarily increase that number by up to 2 percent for no more than 60 days following the date of the commissioning of a Coast Guard Academy class.

(b) Distribution Percentages by Grade.—(1) Required.—The total number of commissioned officers authorized by this section shall be distributed in grade in the following percentages: 0.375 percent for rear admiral; 0.375 percent for rear admiral (lower half); 6.0 percent for captain; 15.0 percent for commander; and 22.0 percent for lieutenant commander.

(2) Discretionary.—The Secretary shall prescribe the percentages applicable to the grades of lieutenant, lieutenant (junior grade), and ensign.

(3) Authority of secretary to reduce percentage.—The Secretary—(A) may reduce, as the needs of the Coast Guard require, any of the percentages set forth in paragraph (1); and

(B) shall apply that total percentage reduction to any other lower grade or combination of lower grades.



(c) Computations.—(1) In general.—The Secretary shall compute, at least once each year, the total number of commissioned officers authorized to serve in each grade by applying the grade distribution percentages established by or under this section to the total number of commissioned officers listed on the current active duty promotion list.

(2) Rounding fractions.—Subject to subsection (a), in making the computations under paragraph (1), any fraction shall be rounded to the nearest whole number.

(3) Treatment of officers serving outside coast guard.—The number of commissioned officers on the active duty promotion list below the rank of vice admiral serving with other Federal departments or agencies on a reimbursable basis or excluded under section 324(d) of title 49 shall not be counted against the total number of commissioned officers authorized to serve in each grade.


(d) Use of Numbers; Temporary Increases.—The numbers resulting from computations under subsection (c) shall be, for all purposes, the authorized number in each grade; except that the authorized number for a grade is temporarily increased during the period between one computation and the next by the number of officers originally appointed in that grade during that period and the number of officers of that grade for whom vacancies exist in the next higher grade but whose promotion has been delayed for any reason.

(e) Officers Serving Coast Guard Academy and Reserve.—The number of officers authorized to be serving on active duty in each grade of the permanent commissioned teaching staff of the Coast Guard Academy and of the Reserve serving in connection with organizing, administering, recruiting, instructing, or training the reserve components shall be prescribed by the Secretary.

(Aug. 4, 1949, ch. 393, 63 Stat. 497, § 42; July 20, 1956, ch. 647, § 2, 70 Stat. 588; Pub. L. 86–474, § 1(2), May 14, 1960, 74 Stat. 144; Pub. L. 88–130, § 1(2), Sept. 24, 1963, 77 Stat. 174; Pub. L. 89–444, § 1(2), June 9, 1966, 80 Stat. 195; Pub. L. 90–385, July 5, 1968, 82 Stat. 293; Pub. L. 92–451, § 1(2), Oct. 2, 1972, 86 Stat. 755; Pub. L. 93–174, § 1(2), Dec. 5, 1973, 87 Stat. 692; Pub. L. 96–23, § 4, June 13, 1979, 93 Stat. 68; Pub. L. 97–417, § 2(2), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 97–449, § 5(b), Jan. 12, 1983, 96 Stat. 2442; Pub. L. 98–557, § 25(a)(1), Oct. 30, 1984, 98 Stat. 2872; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 103–206, title II, § 201, Dec. 20, 1993, 107 Stat. 2420; Pub. L. 108–293, title II, § 214, Aug. 9, 2004, 118 Stat. 1037; Pub. L. 111–281, title II, § 204(a), Oct. 15, 2010, 124 Stat. 2910; Pub. L. 113–281, title II, § 201, Dec. 18, 2014, 128 Stat. 3024; renumbered § 2103, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8217, Jan. 1, 2021, 134 Stat. 4653.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 6a (July 23, 1947, ch. 301, § 1, 61 Stat. 409).
The only change is in phraseology in the second sentence, it being necessary to include the extra numbers authorized by the act of July 23, 1947, in the figure given as the present number of extra numbers in the Coast Guard. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (c)(3). Pub. L. 116–283 substituted “vice admiral” for “rear admiral (lower half)”.
2018—Pub. L. 115–282 renumbered section 42 of this title as this section.
2014—Subsec. (a). Pub. L. 113–281 substituted “6,900” for “7,200”.
2010—Pub. L. 111–281 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (e) relating to number and distribution of commissioned officers.
2004—Subsec. (a). Pub. L. 108–293, § 214(1), substituted “6,700 in each fiscal year 2004, 2005, and 2006” for “6,200”.
Subsec. (b). Pub. L. 108–293, § 214(2), substituted “commander 15.0; lieutenant commander 22.0” for “commander 12.0; lieutenant commander 18.0”.
1993—Subsec. (a). Pub. L. 103–206 substituted “6,200” for “6,000”.
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1984—Subsec. (b). Pub. L. 98–557 substituted “0.375” for “.375” in two places.
1983—Subsec. (b). Pub. L. 97–417 substituted “.375; commodore .375;” for “0.75;” after “rear admiral”.
Subsec. (e). Pub. L. 97–449 substituted “section 324(d) of title 49” for “section 9(d)(1) of the Department of Transportation Act (80 Stat. 944; 49 U.S.C. 1657)”.
1979—Subsec. (a). Pub. L. 96–23 substituted “6,000” for “five thousand”.
1973—Subsec. (e). Pub. L. 93–174 substituted “Coast Guard Academy and of the” for “Coast Guard Academy, of the” and struck out “, and of the Women’s Reserve” after “training and reserve components”.
1972—Subsec. (e). Pub. L. 92–451 inserted provision that officers excluded under section 1657(d)(1) of Title 49 shall not be counted in determining authorized strengths.
1968—Subsec. (a). Pub. L. 90–385 substituted “five thousand” for “four thousand”.
1966—Subsec. (a). Pub. L. 89–444 substituted “four thousand” for “three thousand five hundred”.
1963—Pub. L. 88–130 specified percentage of distribution of commissioned officers from rear admiral to lieutenant commander, authorized Secretary to prescribe percentages for lieutenant, lieutenant (junior grade), and ensign, required number in each grade to be computed by applying the applicable percentage to the total number of officers serving on active duty on the date the computation is made, provided that officers not on the active duty promotion list, officers serving as extra numbers in grade, and officers serving with other departments or agencies on a reimbursable basis shall not be counted in determining authorized strengths and that the number of officers authorized to be serving on active duty in each grade of the permanent commissioned teaching staff of the Coast Guard Academy, of the Reserve, and of the Women’s Reserve shall be prescribed by the Secretary, and struck out provisions which included in the number of commissioned officers the extra numbers in grade which increase the authorized number of line officers upon separation or retirement of the person holding such number, and the members of the permanent commissioned teaching staff of the Coast Guard Academy, distributed commissioned officers in grades in the same percentages as prescribed for the Navy, determined authorized number of officers in the various grades by the actual number on active duty, including permanent, temporary, and reserve officers, but not including extra numbers in the Coast Guard at the date of making the computation, and which provided that no officer be reduced in permanent grade or pay or removed from the active list as a result of any computation of the number of officers in grade.
1960—Pub. L. 86–474 substituted “three thousand five hundred” for “three thousand”.
1956—Act July 20, 1956, substituted “three thousand” for “two thousand two hundred and fifty” and inserted “except that the authorized number for a grade is temporarily increased during the period between one computation and the next by the number of officers originally appointed in that grade during that period and the number of officers of that grade for whom vacancies exist in the next higher grade but whose promotion has been delayed for any reason”.

Statutory Notes and Related Subsidiaries
Effective Date of 1972 AmendmentAmendment by Pub. L. 92–451 effective Oct. 2, 1972, except that continuation boards may not be held until one year thereafter, see section 3 of Pub. L. 92–451, set out as a note under section 2151 of this title.



§ 2104. Appointment of temporary officers(a) The president may appoint temporary commissioned officers—(1) in the Regular Coast Guard in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers, warrant officers, and enlisted members of the Coast Guard, and from holders of licenses issued under chapter 71 of title 46; and

(2) in the Coast Guard Reserve in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers of the Coast Guard Reserve.


(b) Temporary appointments under this section do not change the permanent, probationary, or acting status of individuals so appointed, prejudice them in regard to promotion or appointment, or abridge their rights or benefits. An individual who is appointed under this section may not suffer any reduction in the rate of pay and allowances to which he would have been entitled had he remained in his former grade and continued to receive the increases in pay and allowances authorized for that grade.

(c) An appointment under this section, or a subsequent promotion appointment of a temporary officer, may be vacated by the appointing officer at any time. Each officer whose appointment is so vacated shall revert to his permanent status.

(d) Appointees under this section shall take precedence in the grade to which appointed in accordance with the dates of their appointments as officers in such grade. Appointees whose dates of appointment are the same shall take precedence with each other as the Secretary shall determine.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 178, § 214; amended Pub. L. 89–444, § 1(12)–(14), June 9, 1966, 80 Stat. 196; Pub. L. 93–283, § 1(5), May 14, 1974, 88 Stat. 140; Pub. L. 96–376, § 6, Oct. 3, 1980, 94 Stat. 1509; Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 103–337, div. A, title V, § 541(f)(6), Oct. 5, 1994, 108 Stat. 2767; Pub. L. 104–324, title II, § 211(a), Oct. 19, 1996, 110 Stat. 3915; Pub. L. 111–281, title II, § 211, Oct. 15, 2010, 124 Stat. 2914; renumbered § 2104, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(15), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individuals” for “persons” and “An individual” for “A person”.
2018—Pub. L. 115–282 renumbered section 214 of this title as this section.
2010—Subsec. (a). Pub. L. 111–281 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The President may appoint temporary commissioned officers in the Regular Coast Guard in a grade, not above lieutenant, appropriate to their qualifications, experience, and length of service, as the needs of the Coast Guard may require, from among the commissioned warrant officers, warrant officers, and enlisted members of the Coast Guard, and from licensed officers of the United States merchant marine.”
1996—Pub. L. 104–324, § 211(a)(1), substituted “Appointment” for “Original appointment” in section catchline.
Subsec. (b). Pub. L. 104–324, § 211(a)(2), redesignated subsec. (d) as (b).
Subsec. (c). Pub. L. 104–324, § 211(a)(2), (3), redesignated subsec. (e) as (c) and inserted “, or a subsequent promotion appointment of a temporary officer,” after “section”.
Subsecs. (d) to (f). Pub. L. 104–324, § 211(a)(2), redesignated subsecs. (d) to (f) as (b) to (d), respectively.
1994—Subsecs. (b), (c). Pub. L. 103–337 struck out subsecs. (b) and (c) which read as follows:
“(b) The President may appoint temporary commissioned warrant officers in the Regular Coast Guard, as the needs of the Coast Guard may require, from among the warrant officers and enlisted members of the Coast Guard, and from licensed officers of the United States merchant marine.
“(c) The Secretary may appoint temporary warrant officers (W–1) in the Regular Coast Guard, as the needs of the Coast Guard require, from among the enlisted members of the Coast Guard, and from licensed officers of the United States merchant marine.”
1984—Subsecs. (a) to (c). Pub. L. 98–557 substituted reference to enlisted members for reference to enlisted men wherever appearing.
1980—Subsec. (d). Pub. L. 96–376 substituted prohibition against any reduction in rate of pay and allowances of temporary officer appointee to which appointee would have been entitled had he remained in his former grade and continued to receive the increases in pay and allowances authorized for that grade for prior prohibition against reduction in pay and allowances to which appointee was entitled because of his permanent status at the time of his temporary appointment, or any reduction in pay and allowances to which appointee was entitled under a prior temporary appointment in a lower grade.
1974—Subsec. (d). Pub. L. 93–283 prohibited any reduction in the pay and allowances to which a temporary officer was entitled under a prior temporary appointment in a lower grade.
1966—Subsec. (a). Pub. L. 89–444, § 1(12), added licensed officers of the United States merchant marine to the group from which the President may appoint temporary commissioned officers for the Regular Coast Guard not above lieutenant.
Subsec. (b). Pub. L. 89–444, § 1(13), added licensed officers of the United States merchant marine to the group from which the President may appoint temporary commissioned warrant officers for the Regular Coast Guard.
Subsec. (c). Pub. L. 89–444, § 1(14), added licensed officers of the United States merchant marine to the group from which the Secretary may appoint temporary warrant officers (W–1) in the Regular Coast Guard.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective on the first day of the fourth month beginning after Oct. 5, 1994, see section 541(h) of Pub. L. 103–337, set out as a note under section 571 of Title 10, Armed Forces.

Effective Date of 1974 AmendmentPub. L. 93–283, § 2, May 14, 1974, 88 Stat. 141, provided that: “Paragraphs (5) and (8) of section 1 of this Act [amending this section and section 288 of this title] are effective as of the original date of enactment [Sept. 24, 1963] of the sections thereby amended.”


Temporary Appointments Prior to September 24, 1963Savings provisions in section 5(e) of Pub. L. 88–130 considering officers appointed with temporary commissions prior to Sept. 24, 1963, as appointed under this section, are set out as a note under section 2101 of this title.



§ 2105. Rank of warrant officers(a) Among warrant officer grades, warrant officers of a higher numerical designation are senior to warrant officer grades of a lower numerical designation.

(b) Warrant officers shall take precedence in the grade to which appointed in accordance with the dates of their commissions as commissioned officers in the Coast Guard in such grade. Precedence among warrant officers of the same grade who have the same date of commission shall be determined by regulations prescribed by the Secretary.

(Added Pub. L. 103–337, div. A, title V, § 541(e)(1), Oct. 5, 1994, 108 Stat. 2766, § 215; renumbered § 2105, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 215 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the fourth month beginning after Oct. 5, 1994, see section 541(h) of Pub. L. 103–337, set out as an Effective Date of 1994 Amendment note under section 571 of Title 10, Armed Forces.



§ 2106. Selection boards; convening of boards
At least once a year and at such other times as the needs of the service require, the Secretary shall convene selection boards to recommend for promotion to the next higher grade officers on the active duty promotion list in each grade from lieutenant (junior grade) through captain, with separate boards for each grade. However, the Secretary is not required to convene a board to recommend officers for promotion to a grade when no vacancies exist in the grade concerned, and he estimates that none will occur in the next twelve months.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 178, § 251; renumbered § 2106, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 251 of this title as this section.



§ 2107. Selection boards; composition of boards
A board convened under section 2106 of this title shall consist of five or more officers on the active duty promotion list who are serving in or above the grade to which the board may recommend officers for promotion. No officer may be a member of two successive boards convened to consider officers of the same grade for promotion.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 252; renumbered § 2107 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
Pub. L. 115–282, § 112(b), renumbered section 252 of this title as this section.



§ 2108. Selection boards; notice of convening; communication with board(a) Before a board is convened under section 2106 of this title, notice of the convening date, the promotion zone to be considered, and the officers eligible for consideration shall be given to the service at large.

(b) Each officer eligible for consideration by a selection board convened under section 2106 of this title may send a communication through official channels to the board, to arrive not later than the date the board convenes, inviting attention to any matter of record in the armed forces concerning such officer. A communication sent under this section may not criticize any officer or reflect upon the character, conduct, or motive of any officer.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 253; amended Pub. L. 89–444, § 1(15), June 9, 1966, 80 Stat. 196; Pub. L. 111–281, title II, § 212(1), Oct. 15, 2010, 124 Stat. 2914; renumbered § 2108 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8506(b), Jan. 1, 2021, 134 Stat. 4752.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “such officer” for “himself”.
2018—Pub. L. 115–282, § 112(b), renumbered section 253 of this title as this section.
Subsecs. (a), (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
2010—Subsec. (a). Pub. L. 111–281 inserted “and” after “zone to be considered,” and struck out “, and the number of officers the board may recommend for promotion” after “eligible for consideration”.
1966—Subsec. (a). Pub. L. 89–444 added officers eligible for consideration to list of items for which notice must be given to the service at large before a board is convened under section 251 of this title.



§ 2109. Selection boards; oath of members
Each member of a selection board shall swear—(1) that the member will, without prejudice or partiality, and having in view both the special fitness of officers and the efficiency of the Coast Guard, perform the duties imposed upon the member; and

(2) an oath in accordance with section 931.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 254; amended Pub. L. 112–213, title II, § 207, Dec. 20, 2012, 126 Stat. 1546; renumbered § 2109 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 254 of this title as this section.
Par. (2). Pub. L. 115–282, § 123(b)(2), substituted “section 931” for “section 635”.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, text read as follows: “Each member of a selection board shall swear that he will, without prejudice or partiality, and having in view both the special fitness of officers and the efficiency of the Coast Guard, perform the duties imposed upon him.”



§ 2110. Number of officers to be selected for promotion
Before convening a board under section 2106 of this title to recommend officers for promotion to any grade, the Secretary shall determine the total number of officers to be selected for promotion to that grade. This number shall be equal to the number of vacancies existing in the grade, plus the number of additional vacancies estimated for the next twelve months, less the number of officers on the selection list for the grade.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 255; renumbered § 2110 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
Pub. L. 115–282, § 112(b), renumbered section 255 of this title as this section.



§ 2111. Promotion zones(a) Before convening a selection board to recommend officers for promotion to any grade above lieutenant (junior grade) and below rear admiral (lower half), the Secretary shall establish a promotion zone for the grade to be considered. The promotion zone for each grade shall consist of the most senior officers of that grade on the active duty promotion list who are eligible for consideration for promotion to the next higher grade and who have not previously been placed in a promotion zone for selection for promotion to the next higher grade. The number of officers in each zone shall be determined after considering—(1) the needs of the service;

(2) the estimated numbers of vacancies available in future years to provide comparable opportunity for promotion of officers in successive year groups; and

(3) the extent to which current terms of service in that grade conform to a desirable career promotion pattern.

However, such number of officers shall not exceed the number to be selected for promotion divided by one-half.

(b) Promotion zones from which officers will be selected for promotion to the grade of rear admiral (lower half) shall be established by the Secretary as the needs of the service require.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 256; amended Pub. L. 89–444, § 1(16), June 9, 1966, 80 Stat. 196; Pub. L. 97–417, § 2(3), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 99–661, div. A, title XIII, § 1343(c), Nov. 14, 1986, 100 Stat. 3995; renumbered § 2111 and amended Pub. L. 115–282, title I, § 112(b), title III, § 312, Dec. 4, 2018, 132 Stat. 4216, 4249.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 256 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 312, substituted “one-half.” for “six-tenths.” in concluding provisions.
1986—Subsec. (b). Pub. L. 99–661 substituted “rear admiral (lower half)” for “commodore”.
1985—Subsec. (a). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsecs. (a), (b). Pub. L. 97–417 substituted “commodore” for “rear admiral”.
1966—Subsec. (a). Pub. L. 89–444 limited promotion zone by requiring that list of officers under consideration be officers eligible for consideration for promotion to next higher grade.



§ 2112. Promotion year; defined
For the purposes of this chapter, “promotion year” means the period which commences on July 1 of each year and ends on June 30 of the following year.
(Added Pub. L. 94–546, § 1(17), Oct. 18, 1976, 90 Stat. 2520, § 256a; renumbered § 2112, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 256a of this title as this section.



§ 2113. Eligibility of officers for consideration for promotion(a) An officer on the active duty promotion list becomes eligible for consideration for promotion to the next higher grade at the beginning of the promotion year in which he completes the following amount of service computed from his date of rank in the grade in which he is serving:(1) two years in the grade of lieutenant (junior grade);

(2) three years in the grade of lieutenant;

(3) four years in the grade of lieutenant commander;

(4) four years in the grade of commander; and

(5) three years in the grade of captain.


(b) For the purpose of this section, service in a grade includes all qualifying service in that grade or a higher grade, under either a temporary or permanent appointment. However, service in a grade under a temporary service appointment under section 2125 of this title is considered as service only in the grade that the officer concerned would have held had he not been so appointed.

(c) No officer may become eligible for consideration for promotion until all officers of his grade senior to him are so eligible.

(d) Except when his name is on a list of selectees, each officer who becomes eligible for consideration for promotion to the next higher grade remains eligible so long as he—(1) continues on active duty; and

(2) is not promoted to that grade.


(e) An officer whose involuntary retirement or separation is deferred under section 2156 of this title is not eligible for consideration for promotion to the next higher grade during the period of that deferment.

(f) The Secretary may waive subsection (a) to the extent necessary to allow officers described therein to have at least two opportunities for consideration for promotion to the next higher grade as officers below the promotion zone.

(g)(1) Notwithstanding subsection (a), the Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 2106.

(2) The Commandant shall approve a request under paragraph (1) only if—(A) the basis for the request is to allow the officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;

(B) the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and

(C) the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.



(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 179, § 257; amended Pub. L. 94–546, § 1(19), Oct. 18, 1976, 90 Stat. 2520; Pub. L. 98–557, § 17(b)(1), Oct. 30, 1984, 98 Stat. 2867; Pub. L. 109–241, title II, § 203, July 11, 2006, 120 Stat. 520; renumbered § 2113 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8202(a), Jan. 1, 2021, 134 Stat. 4642.)

Editorial Notes
Amendments2021—Subsec. (g). Pub. L. 116–283 added subsec. (g).
2018—Pub. L. 115–282, § 112(b), renumbered section 257 of this title as this section.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2125” for “section 275”.
Subsec. (e). Pub. L. 115–282, § 123(b)(2), substituted “section 2156” for “section 295”.
2006—Subsec. (f). Pub. L. 109–241 added subsec. (f).
1984—Subsec. (e). Pub. L. 98–557 added subsec. (e).
1976—Subsec. (a). Pub. L. 94–546, § 1(19)(a), substituted “promotion year” for “fiscal year”.
Subsec. (d). Pub. L. 94–546, § 1(19)(b), struck out cl. (3) “if serving in a grade below captain, has not twice failed of selection for promotion to the next higher grade.”



§ 2114. United States Deputy Marshals in Alaska
Commissioned officers may be appointed as United States Deputy Marshals in Alaska.
(Added Pub. L. 115–282, title I, § 112(c)(3), Dec. 4, 2018, 132 Stat. 4221.)

§ 2115. Selection boards; information to be furnished boards(a) In General.—The Secretary shall furnish the appropriate selection board convened under section 2106 of this title with—(1) the number of officers that the board may recommend for promotion to the next higher grade; and

(2) the names and records of all officers who are eligible for consideration for promotion to the grade to which the board will recommend officers for promotion.


(b) Provision of Direction and Guidance.—(1) In addition to the information provided pursuant to subsection (a), the Secretary may furnish the selection board—(A) specific direction relating to the needs of the Coast Guard for officers having particular skills, including direction relating to the need for a minimum number of officers with particular skills within a specialty; and

(B) any other guidance that the Secretary believes may be necessary to enable the board to properly perform its functions.


(2) Selections made based on the direction and guidance provided under this subsection shall not exceed the maximum percentage of officers who may be selected from below the announced promotion zone at any given selection board convened under section 2106 of this title.


(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 180, § 258; amended Pub. L. 89–444, § 1(17), June 9, 1966, 80 Stat. 196; Pub. L. 104–324, title II, § 212, Oct. 19, 1996, 110 Stat. 3915; Pub. L. 111–281, title II, § 212(2), Oct. 15, 2010, 124 Stat. 2914; renumbered § 2115 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 258 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” in introductory provisions.
Subsec. (b)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
2010—Pub. L. 111–281 designated existing provisions as subsec. (a), inserted heading, substituted “with—” for “with:” in introductory provisions, and added subsec. (b).
1996—Cl. (2). Pub. L. 104–324 struck out “, with identification of those officers who are in the promotion zone” after “officers for promotion”.
1966—Pub. L. 89–444 substituted “officers who are eligible for consideration for promotion to the grade to which the board will recommend officers for promotion” for “officers to be considered by the board” in cl. 2.



§ 2116. Officers to be recommended for promotion(a) A selection board convened to recommend officers for promotion shall recommend those eligible officers whom the board, giving due consideration to the needs of the Coast Guard for officers with particular skills so noted in specific direction furnished to the board by the Secretary under section 2115 of this title, considers best qualified of the officers under consideration for promotion. No officer may be recommended for promotion unless he receives the recommendation of at least a majority of the members of a board composed of five members, or at least two-thirds of the members of a board composed of more than five members.

(b) The number of officers that a board convened under section 2106 of this title may recommend for promotion to a grade below rear admiral (lower half) from among eligible officers junior in rank to the junior officer in the appropriate promotion zone may not exceed—(1) 5 percent of the total number of officers that the board is authorized to recommend for promotion to the grade of lieutenant or lieutenant commander;

(2) 7½ percent of the total number of officers that the board is authorized to recommend for promotion to the grade of commander; and

(3) 10 percent of the total number of officers that the board is authorized to recommend for promotion to the grade of captain;

unless such percentage is a number less than one, in which case the board may recommend one such officer for promotion.

(c)(1) In selecting the officers to be recommended for promotion, a selection board may recommend officers of particular merit, from among those officers chosen for promotion, to be placed at the top of the list of selectees promulgated by the Secretary under section 2121(a) of this title. The number of officers that a board may recommend to be placed at the top of the list of selectees may not exceed the percentages set forth in subsection (b) unless such a percentage is a number less than one, in which case the board may recommend one officer for such placement. No officer may be recommended to be placed at the top of the list of selectees unless he or she receives the recommendation of at least a majority of the members of a board composed of five members, or at least two-thirds of the members of a board composed of more than five members.

(2) The Secretary shall conduct a survey of the Coast Guard officer corps to determine if implementation of this subsection will improve Coast Guard officer retention. A selection board may not make any recommendation under this subsection before the date on which the Secretary publishes a finding, based upon the results of the survey, that implementation of this subsection will improve Coast Guard officer retention.

(3) The Secretary shall submit any finding made by the Secretary pursuant to paragraph (2) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.


(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 180, § 259; amended Pub. L. 97–417, § 2(4), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 107–295, title III, § 313(1), Nov. 25, 2002, 116 Stat. 2102; Pub. L. 111–281, title II, § 212(3), Oct. 15, 2010, 124 Stat. 2915; Pub. L. 112–213, title II, § 217(3), Dec. 20, 2012, 126 Stat. 1557; renumbered § 2116 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 259 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2115” for “section 258”.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” in introductory provisions.
Subsec. (c)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2121(a)” for “section 271(a)”.
2012—Subsec. (c)(1). Pub. L. 112–213 substituted “In selecting” for “After selecting”.
2010—Subsec. (a). Pub. L. 111–281 inserted “, giving due consideration to the needs of the Coast Guard for officers with particular skills so noted in specific direction furnished to the board by the Secretary under section 258 of this title,” after “whom the board”.
2002—Subsec. (c). Pub. L. 107–295 added subsec. (c).
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsec. (b). Pub. L. 97–417 substituted “commodore” for “real admiral”.



§ 2117. Selection boards; reports(a) Each board convened under section 2106 of this title shall submit a report in writing, signed by all the members thereof, containing the names of the officers recommended for promotion and the names of those officers recommended to be advanced to the top of the list of selectees established by the Secretary under section 2121(a) of this title.

(b) A board convened under section 2106 of this title shall certify that, in the opinion of at least a majority of the members if the board has five members, or in the opinion of at least two-thirds of the members if the board has more than five members, the officers recommended for promotion are the best qualified for promotion to meet the needs of the service (as noted in specific direction furnished the board by the Secretary under section 2115 of this title) of those officers whose names have been furnished to the board.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 180, § 260; amended Pub. L. 107–295, title III, § 313(2), Nov. 25, 2002, 116 Stat. 2103; Pub. L. 111–281, title II, § 212(4), Oct. 15, 2010, 124 Stat. 2915; renumbered § 2117 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 260 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” and “section 2121(a)” for “section 271(a)”.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” and “section 2115” for “section 258”.
2010—Subsec. (b). Pub. L. 111–281 inserted “to meet the needs of the service (as noted in specific direction furnished the board by the Secretary under section 258 of this title)” after “qualified for promotion”.
2002—Subsec. (a). Pub. L. 107–295 inserted “and the names of those officers recommended to be advanced to the top of the list of selectees established by the Secretary under section 271(a) of this title” before period at end.



§ 2118. Selection boards; submission of reports(a) A board convened under section 2106 of this title shall submit its report to the Secretary. If the board has acted contrary to law or regulation, the Secretary may return the report for proceedings in revision and resubmission to the Secretary. After his final review, the Secretary shall submit the report of the board to the President for his approval, modification, or disapproval.

(b) If any officer recommended for promotion is not acceptable to the President, the President may remove the name of that officer from the report of the board.

(c) Upon approval by the President the names of officers selected for promotion by a board convened under section 2106 of this title shall be promptly disseminated to the service at large.

(d) Except as required by this section, the proceedings of a selection board, including a special selection board convened under section 2120, shall not be disclosed to any individual who is not a member of the board.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 181, § 261; amended Pub. L. 112–213, title II, § 208(b), Dec. 20, 2012, 126 Stat. 1549; renumbered § 2118 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(16), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (d). Pub. L. 116–283 substituted “individual who is” for “person”.
2018—Pub. L. 115–282, § 112(b), renumbered section 261 of this title as this section.
Subsecs. (a), (c). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
Subsec. (d). Pub. L. 115–282, § 123(b)(2), substituted “section 2120” for “section 263”.
2012—Subsec. (d). Pub. L. 112–213 substituted “selection board, including a special selection board convened under section 263,” for “selection board”.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentPub. L. 112–213, title II, § 208(e)(1), Dec. 20, 2012, 126 Stat. 1549, provided that: “The amendments made by this section [enacting section 263 of this title and amending this section and section 262 of this title] shall take effect on the date of enactment of this Act [Dec. 20, 2012] and the Secretary may convene a special selection board on or after that date under section 263 [now 2120] of title 14, United States Code, with respect to any error or other action for which such a board may be convened if that error or other action occurred on or after the date that is 1 year before the date of enactment of this Act.”




§ 2119. Failure of selection for promotion
An officer, other than an officer serving in the grade of captain, who is, or is senior to, the junior officer in the promotion zone established for his grade under section 2111 of this title, fails of selection if he is not selected for promotion by the selection board which considered him, or if having been recommended for promotion by the board, his name is thereafter removed from the report of the board by the President.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 181, § 262; amended Pub. L. 112–213, title II, § 208(c), Dec. 20, 2012, 126 Stat. 1549; renumbered § 2119 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2111” for “section 256”.
Pub. L. 115–282, § 112(b), renumbered section 262 of this title as this section.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, section consisted of subsecs. (a) and (b) describing failure of selection for promotion with an exception made if an officer was not considered because of administrative error.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–213 effective Dec. 20, 2012, with provision for convening a special selection board for certain errors occurring on or after the date that is 1 year before Dec. 20, 2012, see section 208(e)(1) of Pub. L. 112–213, set out as a note under section 2118 of this title.

Placement Out of Line of Promotion Prior to September 24, 1963Pub. L. 88–130, § 2(a), (b), Sept. 24, 1963, 77 Stat. 190, provided that:
“(a) Officers who have been placed permanently out of line of promotion under laws and regulations of the Secretary in effect the day before the effective date of this Act [Sept. 24, 1963] shall be considered as having failed of selection for promotion to the next higher grade for the second time on the day before the effective date of this Act, and shall be subject to the provisions of sections 282 through 285 [now 2142 through 2145] of title 14, United States Code, as appropriate. No officer shall be separated from the service under the above provisions prior to the last day of the sixth calendar month following the effective date of this Act.

“(b) Officers who have been placed temporarily out of line of promotion for appointment for temporary service under laws and regulations of the Secretary in effect the day before the effective date of this Act [Sept. 24, 1963] shall be considered as having once failed of selection for promotion to the next higher grade.”






§ 2120. Special selection boards; correction of errors(a) Officers Not Considered Due to Administrative Error.—(1) In general.—If the Secretary determines that as the result of an administrative error—(A) an officer or former officer was not considered for selection for promotion by a selection board convened under section 2106; or

(B) the name of an officer or former officer was not placed on an all-fully-qualified-officers list;

the Secretary shall convene a special selection board to determine whether such officer or former officer should be recommended for promotion and such officer or former officer shall not be considered to have failed of selection for promotion prior to the consideration of the special selection board.

(2) Effect of failure to recommend for promotion.—If a special selection board convened under paragraph (1) does not recommend for promotion an officer or former officer, whose grade is below the grade of captain and whose name was referred to that board for consideration, the officer or former officer shall be considered to have failed of selection for promotion.


(b) Officers Considered But Not Selected; Material Error.—(1) In general.—In the case of an officer or former officer who was eligible for promotion, was considered for selection for promotion by a selection board convened under section 2106, and was not selected for promotion by that board, the Secretary may convene a special selection board to determine whether the officer or former officer should be recommended for promotion, if the Secretary determines that—(A) an action of the selection board that considered the officer or former officer—(i) was contrary to law in a matter material to the decision of the board; or

(ii) involved material error of fact or material administrative error; or


(B) the selection board that considered the officer or former officer did not have before it for consideration material information.


(2) Effect of failure to recommend for promotion.—If a special selection board convened under paragraph (1) does not recommend for promotion an officer or former officer, whose grade is that of commander or below and whose name was referred to that board for consideration, the officer or former officer shall be considered—(A) to have failed of selection for promotion with respect to the board that considered the officer or former officer prior to the consideration of the special selection board; and

(B) to incur no additional failure of selection for promotion as a result of the action of the special selection board.



(c) Requirements for Special Selection Boards.—Each special selection board convened under this section shall—(1) be composed in accordance with section 2107 and the members of the board shall be required to swear the oaths described in section 2109;

(2) consider the record of an applicable officer or former officer as that record, if corrected, would have appeared to the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board and that record shall be compared with a sampling of the records of—(A) those officers of the same grade who were recommended for promotion by such prior selection board; and

(B) those officers of the same grade who were not recommended for promotion by such prior selection board; and


(3) submit to the Secretary a written report in a manner consistent with sections 2117 and 2118.


(d) Appointment of Officers Recommended for Promotion.—(1) In general.—An officer or former officer whose name is placed on a promotion list as a result of the recommendation of a special selection board convened under this section shall be appointed, as soon as practicable, to the next higher grade in accordance with the law and policies that would have been applicable to the officer or former officer had the officer or former officer been recommended for promotion by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board.

(2) Effect.—An officer or former officer who is promoted to the next higher grade as a result of the recommendation of a special selection board convened under this section shall have, upon such promotion, the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the active duty promotion list as the officer or former officer would have had if the officer or former officer had been recommended for promotion to that grade by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board.

(3) Record correction.—If the report of a special selection board convened under this section, as approved by the President, recommends for promotion to the next higher grade an officer not eligible for promotion or a former officer whose name was referred to the board for consideration, the Secretary may act under section 1552 of title 10 to correct the military record of the officer or former officer to correct an error or remove an injustice resulting from the officer or former officer not being selected for promotion by the selection board that should have considered or did consider the officer or former officer prior to the consideration of the special selection board.


(e) Application Process and Time Limits.—The Secretary shall issue regulations regarding the process by which an officer or former officer may apply to have a matter considered by a special selection board convened under this section, including time limits related to such applications.

(f) Limitation of Other Jurisdiction.—No official or court of the United States shall have authority or jurisdiction over any claim based in any way on the failure of an officer or former officer to be selected for promotion by a selection board convened under section 2106, until—(1) the claim has been referred to a special selection board convened under this section and acted upon by that board; or

(2) the claim has been rejected by the Secretary without consideration by a special selection board convened under this section.


(g) Judicial Review.—(1) In general.—A court of the United States may review—(A) a decision of the Secretary not to convene a special selection board under this section to determine if the court finds that the decision of the Secretary was arbitrary or capricious, not based on substantial evidence, or otherwise contrary to law; and

(B) an action of a special selection board under this section to determine if the court finds that the action of the special selection board was contrary to law or involved material error of fact or material administrative error.


(2) Remand and reconsideration.—If, with respect to a review under paragraph (1), a court makes a finding described in subparagraph (A) or (B) of that paragraph, the court shall remand the case to the Secretary and the Secretary shall provide the applicable officer or former officer consideration by a new special selection board convened under this section.


(h) Designation of Boards.—The Secretary may designate a selection board convened under section 2106 as a special selection board convened under this section. A selection board so designated may function in the capacity of a selection board convened under section 2106 and a special selection board convened under this section.

(Added Pub. L. 112–213, title II, § 208(a), Dec. 20, 2012, 126 Stat. 1546, § 263; renumbered § 2120 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 263 of this title as this section.
Subsec. (a)(1)(A). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” in introductory provisions.
Subsec. (c)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2107” for “section 252” and “section 2109” for “section 254”.
Subsec. (c)(3). Pub. L. 115–282, § 123(b)(2), substituted “sections 2117 and 2118” for “sections 260 and 261”.
Subsec. (f). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” in introductory provisions.
Subsec. (h). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251” in two places.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 20, 2012, with provision for convening a special selection board for certain errors occurring on or after the date that is 1 year before Dec. 20, 2012, see section 208(e)(1) of Pub. L. 112–213, set out as an Effective Date of 2012 Amendment note under section 2118 of this title.



§ 2121. Promotions; appointments(a) When the report of a board convened to recommend officers for promotion has been approved by the President, the Secretary shall place the names of all officers selected and approved on a list of selectees in the order of their seniority on the active duty promotion list. The names of all officers approved by the President and recommended by the board to be placed at the top of the list of selectees shall be placed at the top of the list of selectees in the order of seniority on the active duty promotion list.

(b) Officers on the list of selectees may be promoted by appointment in the next higher grade to fill vacancies in the authorized active duty strength of the grade as determined under section 2103 of this title after officers on any previous list of selectees for that grade have been promoted. Officers shall be promoted in the order that their names appear on the list of selectees. The date of rank of an officer promoted under this subsection shall be the date of his appointment in that grade.

(c) An officer serving on active duty in the grade of ensign may, if found fully qualified for promotion in accordance with regulations prescribed by the Secretary, be promoted to the grade of lieutenant (junior grade) by appointment after he has completed twelve months’ active service in grade. The date of rank of an officer promoted under this subsection shall be the date of his appointment in the grade of lieutenant (junior grade) as specified by the Secretary.

(d) When a vacancy in the grade of rear admiral occurs, the senior rear admiral (lower half) serving on the active duty promotion list shall be appointed by the President, by and with the advice and consent of the Senate, to fill the vacancy. The appointment shall be effective on the date the vacancy occurred.

(e) Appointments of regular officers under this section shall be made by the President, by and with the advice and consent of the Senate except that advice and consent is not required for appointments under this section in the grade of lieutenant (junior grade) or lieutenant. Appointments of Reserve officers shall be made as prescribed in section 12203 of title 10.

(f) The promotion of an officer who is under investigation or against whom proceedings of a court-martial or a board of officers are pending may be delayed without prejudice by the Secretary until completion of the investigation or proceedings. However, unless the Secretary determines that a further delay is necessary in the public interest, a promotion may not be delayed under this subsection for more than one year after the date the officer would otherwise have been promoted. An officer whose promotion is delayed under this subsection and who is subsequently promoted shall be given the date of rank and position on the active duty promotion list in the grade to which promoted that he would have held had his promotion not been so delayed.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 181, § 271; amended Pub. L. 91–278, § 1(8), June 12, 1970, 84 Stat. 305; Pub. L. 97–417, § 2(5), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 101–225, title II, § 203(2), Dec. 12, 1989, 103 Stat. 1911; Pub. L. 103–337, div. A, title XVI, § 1677(b)(2), Oct. 5, 1994, 108 Stat. 3020; Pub. L. 107–295, title III, § 313(3), Nov. 25, 2002, 116 Stat. 2103; renumbered § 2121 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 271 of this title as this section.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2103” for “section 42”.
2002—Subsec. (a). Pub. L. 107–295 inserted at end “The names of all officers approved by the President and recommended by the board to be placed at the top of the list of selectees shall be placed at the top of the list of selectees in the order of seniority on the active duty promotion list.”
1994—Subsec. (e). Pub. L. 103–337 substituted “section 12203 of title 10” for “section 593 of title 10”.
1989—Subsec. (e). Pub. L. 101–225 inserted “except that advice and consent is not required for appointments under this section in the grade of lieutenant (junior grade) or lieutenant” before the period at end of first sentence.
1985—Subsec. (d). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsec. (c). Pub. L. 97–417, § 2(5)(A), inserted a comma after “ensign may”.
Subsecs. (d) to (f). Pub. L. 97–417, § 2(5)(B), (C), added subsec. (d) and redesignated former subsecs. (d) and (e) as (e) and (f), respectively.
1970—Subsec. (c). Pub. L. 91–278 substituted “twelve” for “eighteen”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.

Rule of ConstructionPub. L. 112–213, title II, § 208(e)(2), Dec. 20, 2012, 126 Stat. 1549, provided that: 
“Sections 271, 272, and 273 [now 2121, 2122, and 2123] of title 14, United States Code, apply to the activities of—
“(A) a selection board convened under section 251 [now 2106] of such title; and

“(B) a special selection board convened under section 263 [now 2120] of such title.”




Permanent Grades and Titles for Officers Holding Certain Grades on January 3, 1983Pub. L. 97–417, § 4, Jan. 4, 1983, 96 Stat. 2087, provided that:
“(a) An officer of the Coast Guard who on the day before the effective date of this Act [Jan. 4, 1983]—“(1) was serving on active duty in the grade of rear admiral and was receiving the basic pay of a rear admiral of the upper half; or

“(2) was serving on active duty in the grade of admiral or vice admiral,

shall after that date hold the permanent grade of rear admiral.

“(b) An officer who on the day before the effective date of this Act [Jan. 4, 1983] was serving on active duty in the grade of rear admiral and was receiving the basic pay of a rear admiral of the lower half shall after that date hold the permanent grade of commodore, but shall retain the title of rear admiral.

“(c) An officer who on the day before the effective date of this Act [Jan. 4, 1983] was on an approved list of officers recommended for promotion to the grade of rear admiral shall, upon promotion, hold the grade of commodore with the title of rear admiral.

“(d) An officer who on the day before the effective date of this Act [Jan. 4, 1983]—“(1) was serving on active duty in the grade of rear admiral and was entitled to the basic pay of a rear admiral of the lower half; or

“(2) was on an approved list of officers recommended for promotion to the grade of rear admiral,

shall, on and after the effective date of this Act, or in the case of an officer on such a list, upon promotion to the grade of commodore, be entitled to wear the uniform and insignia of a rear admiral.

“(e) An officer of the Coast Guard who on the day before the effective date of this Act [Jan. 4, 1983] held the grade of rear admiral on the retired list retains the grade of rear admiral and is entitled after that date to wear the uniform and insignia of a rear admiral. Such an officer, when ordered to active duty—“(1) holds the grade and has the right to wear the uniform and insignia of a rear admiral; and

“(2) ranks among commissioned officers of the Armed Forces as and is entitled to the basic pay of—“(A) a commodore, if his retired pay was based on the basic pay of a rear admiral of the lower half on the day before the effective date of this Act; or

“(B) a rear admiral, if his retired pay was based on the basic pay of a rear admiral of the upper half on the day before the effective date of this Act.



“(f) Unless entitled to a higher grade under another provision of law, an officer who on the day before the effective date of this Act [Jan. 4, 1983]—“(1) was serving on active duty, and

“(2) held the grade of rear admiral;

and who retires on or after the effective date of this Act, retires in the grade of rear admiral and is entitled to wear the uniform and insignia of a rear admiral. If such an officer is ordered to active duty after his retirement, he is considered, for the purposes of determining his pay, uniform, insignia, and rank among other commissioned officers, as having held the grade of rear admiral on the retired list on the day before the effective date of this Act.”




Temporary Grades and Recommendations for Promotions in Effect Prior to September 24, 1963Savings provisions in section 5(a), (b), and (d) of Pub. L. 88–130, protecting officers recommended for promotion or serving in temporary grade higher than permanent grade, are set out as a note under section 2101 of this title.



§ 2122. Removal of officer from list of selectees for promotion(a) The President may remove the name of any officer from a list of selectees established under section 2121 of this title.

(b) If the Senate does not consent to the appointment of an officer whose name is on a list of selectees established under section 2121 of this title, that officer’s name shall be removed from this list.

(c) An officer whose name is removed from a list under subsection (a) or (b) continues to be eligible for consideration for promotion. If he is selected for promotion by the next selection board and promoted, he shall be given the date of rank and position on the active duty promotion list in the grade to which promoted that he would have held if his name had not been removed. However, if the officer is not selected by the next selection board or if his name is again removed from the list of selectees, he shall be considered for all purposes as having twice failed of selection for promotion.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 182, § 272; renumbered § 2122 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 272 of this title as this section.
Subsecs. (a), (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2121” for “section 271”.



§ 2123. Promotions; acceptance; oath of office(a) An officer who receives an appointment under section 2121 of this title is considered to have accepted his appointment on its effective date, unless he expressly declines the appointment.

(b) An officer who has served continuously since he subscribed to the oath of office prescribed in section 3331 of title 5 is not required to take a new oath upon his appointment in a higher grade.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 182, § 273; amended Pub. L. 94–546, § 1(20), Oct. 18, 1976, 90 Stat. 2520; renumbered § 2123 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 273 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2121” for “section 271”.
1976—Subsec. (b). Pub. L. 94–546 substituted reference to section 3331 of title 5 for reference to section 16 of title 5.



§ 2124. Promotions; pay and allowances
An officer who is promoted under section 2121 of this title shall be entitled to the pay and allowances of the grade to which promoted from his date of rank in such grade.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 182, § 274; renumbered § 2124 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2121” for “section 271”.
Pub. L. 115–282, § 112(b), renumbered section 274 of this title as this section.



§ 2125. Wartime temporary service promotions(a) In time of war, or of national emergency declared by the President or Congress, the President may suspend any section of this chapter relating to the selection, promotion, or involuntary separation of officers. Such a suspension may not continue beyond six months after the termination of the war or national emergency.

(b) When the preceding sections of this chapter relating to selection and promotion of officers are suspended in accordance with subsection (a), and the needs of the service require, the President may, under regulations prescribed by him, promote to a higher grade any officer serving on active duty in the grade of ensign or above in the Coast Guard.

(c) In time of war, or of national emergency declared by the President or Congress, the President may, under regulations to be prescribed by him, promote to the next higher warrant officer grade any warrant officer serving on active duty in a grade below chief warrant officer, W–4.

[(d) Repealed. Pub. L. 97–417, § 2(6), Jan. 4, 1983, 96 Stat. 2085.]

(e) A promotion under this section to a grade above lieutenant may be made only upon the recommendation of a board of officers convened for that purpose.

(f) A promotion under this section shall be made by an appointment for temporary service. Original appointments under this section in the grades of lieutenant commander and above shall be made by the President by and with the advice and consent of the Senate. Original appointments under this section in the grades of ensign through lieutenant shall be made by the President alone. Any other appointments under this section shall be made by the President alone.

(g) An appointment under this section, unless expressly declined, is regarded as accepted on the date specified by the Secretary as the date of the appointment, and the officer so promoted is entitled to pay and allowances of the grade to which appointed from that date.

(h) An appointment under this section does not terminate any appointments held by an officer concerned under any other provisions of this title. The President may terminate temporary appointments made under this section at any time. An appointment under this section is effective for such period as the President determines. However, an appointment may not be effective later than six months after the end of the war or national emergency. When his temporary appointment under this section is terminated or expires, the officer shall revert to his former grade.

(i) Not later than six months after the end of the war or national emergency the President shall, under such regulations as he may prescribe, reestablish the active duty promotion list with adjustments and additions appropriate to the conditions of original appointment and wartime service of all officers to be included thereon. The President may, by and with the advice and consent of the Senate, appoint officers on the reestablished active duty promotion list to fill vacancies in the authorized active duty strength of each grade. Such appointments shall be considered to have been made under section 2121 of this title.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 182, § 275; amended Pub. L. 92–129, title VI, § 605, Sept. 28, 1971, 85 Stat. 362; Pub. L. 97–417, § 2(6), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 109–241, title II, § 217(b), July 11, 2006, 120 Stat. 526; renumbered § 2125 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 275 of this title as this section.
Subsec. (i). Pub. L. 115–282, § 123(b)(2), substituted “section 2121” for “section 271”.
2006—Subsec. (f). Pub. L. 109–241 substituted “Original appointments under this section in the grades of lieutenant commander and above shall be made by the President by and with the advice and consent of the Senate. Original appointments under this section in the grades of ensign through lieutenant shall be made by the President alone.” for “An appointment under this section to a grade above captain shall be made by the President by and with the advice and consent of the Senate. An appointment under this section to grade above lieutenant commander of an officer in the Coast Guard Reserve shall be made by the President, by and with the advice and consent of the Senate.”
1983—Subsec. (d). Pub. L. 97–417 repealed subsec. (d) which had established the grade of commodore in the Coast Guard for the purposes of this section.
1971—Subsec. (f). Pub. L. 92–129 inserted provision covering appointments of officers in the Coast Guard Reserve to grades above lieutenant commander.

Executive Documents

Delegation of Authority
Authority of President under subsec. (a) of this section as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, delegated to Secretary of Homeland Security by section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 2126. Promotion of officers not included on active duty promotion list
Officers who are not included on the active duty promotion list may be promoted under regulations to be prescribed by the Secretary. These regulations shall, as to officers serving in connection with organizing, administering, recruiting, instructing, or training the reserve components, provide as nearly as practicable, that such officers will be selected and promoted in the same manner and will be afforded equal opportunity for promotion as officers of the corresponding grade on the active duty promotion list.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 183, § 276; renumbered § 2126, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 276 of this title as this section.



§ 2127. Recall to active duty during war or national emergency
In time of war or national emergency, the Secretary may order any regular officer on the retired list to active duty.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 189, § 331; renumbered § 2127, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 331 of this title as this section.

Executive Documents

Delegation of Authority
For delegation of authority under this section, as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, to Secretary of Homeland Security when Coast Guard is not serving as part of Navy, see section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 2128. Recall to active duty with consent of officer(a) Any regular officer on the retired list may, with that officer’s consent, be assigned to such duties as that officer may be able to perform.

(b) The number of retired officers on active duty in the grade of lieutenant commander, commander, or captain shall not exceed 2 percent of the authorized number of officers on active duty in each such grade. However, this limitation does not apply to retired officers of these grades recalled to serve as members of courts, boards, panels, surveys, or special projects for periods not to exceed one year.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 189, § 332; amended Pub. L. 89–444, § 1(18), June 9, 1966, 80 Stat. 196; Pub. L. 91–278, § 1(9), June 12, 1970, 84 Stat. 305; Pub. L. 102–241, § 14, Dec. 19, 1991, 105 Stat. 2213; renumbered § 2128, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 332 of this title as this section.
1991—Subsec. (a). Pub. L. 102–241, § 14(b), substituted “that officer’s” for “his” and “that officer” for “he”.
Subsec. (b). Pub. L. 102–241, § 14(a), substituted “2” for “1”.
1970—Subsec. (a). Pub. L. 91–278 struck out prohibition against recall to duty in time of peace of any officer on retired list who reached age of sixty-two years.
1966—Subsec. (b). Pub. L. 89–444 provided that the percentage limitation on the number of retired officers on active duty in the grade of lieutenant commander, commander, or captain should not apply to retired officers of those grades recalled to serve as members of courts, boards, panels, surveys, or special projects for periods not to exceed one year.



§ 2129. Aviation cadets; appointment as Reserve officers(a) An aviation cadet designated under section 2317 who fulfills the eligibility requirements of section 2003 of title 10 for designation as a naval aviator may be appointed an ensign in the Coast Guard Reserve and designated a Coast Guard aviator.

(b) Aviation cadets who complete their training at approximately the same time are considered for all purposes to have begun their commissioned service on the same date, and the decision of the Secretary in this regard is conclusive.

(Added Pub. L. 89–444, § 1(20), June 9, 1966, 80 Stat. 197, § 373; amended Pub. L. 94–546, § 1(28), Oct. 18, 1976, 90 Stat. 2521; renumbered § 2129 and amended Pub. L. 115–282, title I, § 112(b), title III, § 313, Dec. 4, 2018, 132 Stat. 4216, 4249.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 373 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 313, inserted “designated under section 2317” after “cadet”.
1976—Subsec. (a). Pub. L. 94–546 substituted reference to section 2003 of title 10 for reference to section 6023(b) of title 10.



§ 2130. Promotion to certain grades for officers with critical skills: captain, commander, lieutenant commander, lieutenant(a) In General.—An officer in the grade of lieutenant (junior grade), lieutenant, lieutenant commander, or commander who is described in subsection (b) may be temporarily promoted to the grade of lieutenant, lieutenant commander, commander, or captain under regulations prescribed by the Secretary. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate.

(b) Covered Officers.—An officer described in this subsection is any officer in a grade specified in subsection (a) who—(1) has a skill in which the Coast Guard has a critical shortage of personnel (as determined by the Secretary); and

(2) is serving in a position (as determined by the Secretary) that—(A) is designated to be held by a lieutenant, lieutenant commander, commander, or captain; and

(B) requires that an officer serving in such position have the skill possessed by such officer.



(c) Preservation of Position and Status of Officers Appointed.—(1) The temporary positions authorized under this section shall not be counted among or included in the list of positions on the active duty promotion list.

(2) An appointment under this section does not change the position on the active duty list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer.


(d) Board Recommendation Required.—A temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary for the purpose of recommending officers for such promotions.

(e) Acceptance and Effective Date of Appointment.—Each appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section beginning on the date the appointment is made.

(f) Termination of Appointment.—Unless sooner terminated, an appointment under this section terminates—(1) on the date the officer who received the appointment is promoted to the permanent grade of lieutenant, lieutenant commander, commander, or captain;

(2) on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of lieutenant, lieutenant commander, commander, or captain, in which case the appointment terminates on the date the officer is promoted to that grade;

(3) when the appointment officer determines that the officer who received the appointment has engaged in misconduct or has displayed substandard performance; or

(4) when otherwise determined by the Commandant to be in the best interests of the Coast Guard.


(g) Limitation on Number of Eligible Positions.—An appointment under this section may only be made for service in a position designated by the Secretary for the purposes of this section. The number of positions so designated may not exceed the following percentages of the respective grades:(1) As lieutenant, 0.5 percent.

(2) As lieutenant commander, 3.0 percent.

(3) As commander, 2.6 percent.

(4) As captain, 2.6 percent.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8203(a), Jan. 1, 2021, 134 Stat. 4643.)

§ 2131. College student pre-commissioning initiative(a) In General.—There is authorized within the Coast Guard a college student pre-commissioning initiative program (in this section referred to as the “Program” ) for eligible undergraduate students to enlist and receive a guaranteed commission as an officer in the Coast Guard.

(b) Criteria for Selection.—To be eligible for the Program a student must meet the following requirements upon submitting an application:(1) Age.—A student must be not less than 19 years old and not more than 27 years old as of September 30 of the fiscal year in which the Program selection panel selecting such student convenes.

(2) Character.—(A) All applicants.—All applicants must be of outstanding moral character and meet other character requirements as set forth by the Commandant.

(B) Coast guard applicants.—An applicant serving in the Coast Guard may not be commissioned if in the 36 months prior to the first Officer Candidate School class convening date in the selection cycle, such applicant was convicted by a court-martial or awarded nonjudicial punishment, or did not meet performance or character requirements set forth by the Commandant.


(3) Citizenship.—A student must be a United States citizen.

(4) Clearance.—A student must be eligible for a secret clearance.

(5) Dependency.—(A) In general.—A student may not have more than 2 dependents.

(B) Sole custody.—A student who is single may not have sole or primary custody of dependents.


(6) Education.—(A) Institution.—A student must be an undergraduate sophomore or junior—(i) at a historically Black college or university described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)) or an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); or

(ii) an undergraduate sophomore or junior enrolled at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that, at the time of application of the sophomore or junior, has had for 3 consecutive years an enrollment of undergraduate full-time equivalent students (as defined in section 312(e) of such Act (20 U.S.C. 1058(e))) that is a total of at least 50 percent Black American, Hispanic, Asian American (as defined in section 371(c) of such Act (20 U.S.C. 1067q(c))), Native American Pacific Islander (as defined in such section), or Native American (as defined in such section), among other criteria, as determined by the Commandant.


(B) Location.—The institution at which such student is an undergraduate must be within 100 miles of a Coast guard 11 So in original. Probably should be “Guard”. unit or Coast Guard Recruiting Office unless otherwise approved by the Commandant.

(C) Records.—A student must meet credit and grade point average requirements set forth by the Commandant.


(7) Medical and administrative.—A student must meet other medical and administrative requirements as set forth by the Commandant.


(c) Enlistment and Obligation.—Individuals selected and accept to participate in the Program shall enlist in the Coast Guard in pay grade E–3 with a 4-year duty obligation and 4-year inactive Reserve obligation.

(d) Military Activities Prior to Officer Candidate School.—Individuals enrolled in the Program shall participate in military activities each month, as required by the Commandant, prior to attending Officer Candidate School.

(e) Participation in Officer Candidate School.—Each graduate of the Program shall attend the first enrollment of Officer Candidate School that commences after the date of such graduate’s graduation.

(f) Commissioning.—Upon graduation from Officer Candidate School, Program graduates shall be discharged from enlisted status and commissioned as an O–1 with an initial 3-year duty obligation.

(g) Briefing.—(1) In general.—Not later than August 15 of each year, the Commandant shall provide a briefing to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the Program.

(2) Contents.—The briefing required under paragraph (1) shall describe—(A) outreach and recruitment efforts over the previous year; and

(B) demographic information of enrollees including—(i) race;

(ii) ethnicity;

(iii) gender;

(iv) geographic origin; and

(v) educational institution.




(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8276(a), Jan. 1, 2021, 134 Stat. 4685.)


SUBCHAPTER II—DISCHARGES; RETIREMENTS; REVOCATION OF COMMISSIONS; SEPARATION FOR CAUSE

Editorial Notes
Prior ProvisionsA prior subchapter B of chapter 21 designation and accompanying heading “COMMISSIONED OFFICERS” were repealed by Pub. L. 115–282, title I, § 112(c)(1), Dec. 4, 2018, 132 Stat. 4220.

Amendments2018—Pub. L. 115–282, title I, § 112(c)(4), Dec. 4, 2018, 132 Stat. 4221, inserted subchapter II designation and heading.


§ 2141. Revocation of commissions during first five years of commissioned service
The Secretary, under such regulations as he may prescribe, may revoke the commission of any regular officer on active duty who, at the date of such revocation, has had less than five years of continuous service as a commissioned officer in the Regular Coast Guard.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 183, § 281; amended Pub. L. 107–295, title IV, § 416(a)(1), Nov. 25, 2002, 116 Stat. 2121; renumbered § 2141, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 281 of this title as this section.
2002—Pub. L. 107–295 substituted “five” for “three” in section catchline and text.



§ 2142. Regular lieutenants (junior grade); separation for failure of selection for promotion
Each officer of the Regular Coast Guard appointed under section 2101 of this title who is serving in the grade of lieutenant (junior grade) and who has failed of selection for promotion to the grade of lieutenant for the second time, shall:(1) be honorably discharged on June 30 of the promotion year in which his second failure of selection occurs; or

(2) if he so requests, be honorably discharged at an earlier date without loss of benefits that would accrue if he were discharged on that date under clause (1); or

(3) if, on the date specified for his discharge in this section, he is eligible for retirement under any law, be retired on that date.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 184, § 282; amended Pub. L. 94–546, § 1(21), Oct. 18, 1976, 90 Stat. 2520; renumbered § 2142 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2101” for “section 211” in introductory provisions.
Pub. L. 115–282, § 112(b), renumbered section 282 of this title as this section.
1976—Pub. L. 94–546 substituted “promotion year” for “fiscal year” in cl. (1).

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.

Effectiveness of Election, Change, or Revocation of Election of AnnuitySavings provisions in section 5(h) of Pub. L. 88–130 providing that notwithstanding section 1431 of Title 10, Armed Forces, an election, change or revocation thereof affecting an annuity, by an officer retired under this section, is effective if made prior to the first day of the third month following September 1963, are set out as a note under section 2101 of this title.



§ 2143. Regular lieutenants; separation for failure of selection for promotion; continuation(a) Each officer of the Regular Coast Guard appointed under section 2101 of this title who is serving in the grade of lieutenant and who has failed of selection for promotion to the grade of lieutenant commander for the second time shall:(1) be honorably discharged on June 30 of the promotion year in which his second failure of selection occurs; or

(2) if he so requests, be honorably discharged at an earlier date without loss of benefits that would accrue if he were discharged on that date under clause (1); or

(3) if, on the date specified for his discharge in this section, he has completed at least 20 years of active service or is eligible for retirement under any law, be retired on that date; or

(4) if, on the date specified for his discharge in clause (1), he has completed at least eighteen years of active service, be retained on active duty and retired on the last day of the month in which he completes twenty years of active service, unless earlier removed under another provision of law.


(b)(1) When the needs of the service require, the Secretary may direct a selection board, which has been convened under section 2106 of this title, to recommend for continuation on active duty for terms of not less than two nor more than four years a designated number of officers of the grade of lieutenant who would otherwise be discharged or retired under this section. When so directed, the board shall recommend for continuation on active duty those officers under consideration who are, in the opinion of the board, best qualified for continuation. Each officer so recommended may, with the approval of the Secretary, and notwithstanding subsection (a), be continued on active duty for the term recommended.

(2) Upon the completion of a term under paragraph (1), an officer shall, unless selected for further continuation—(A) except as provided in subparagraph (B), be honorably discharged with separation pay computed under section 2146 of this title;

(B) in the case of an officer who has completed at least 18 years of active service on the date of discharge under subparagraph (A), be retained on active duty and retired on the last day of the month in which the officer completes 20 years of active service, unless earlier removed under another provision of law; or

(C) if, on the date specified for the officer’s discharge under this section, the officer has completed at least 20 years of active service or is eligible for retirement under any law, be retired on that date.



(c) Each officer who has been continued on active duty under subsection (b) shall, unless earlier removed from active duty, be retired on the last day of the month in which he completes twenty years of active service.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 184, § 283; amended Pub. L. 93–283, § 1(6), May 14, 1974, 88 Stat. 140; Pub. L. 94–546, § 1(22), Oct. 18, 1976, 90 Stat. 2520; Pub. L. 97–295, § 2(9), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 104–324, title II, § 205, Oct. 19, 1996, 110 Stat. 3907; Pub. L. 107–295, title IV, § 416(a)(2), Nov. 25, 2002, 116 Stat. 2121; renumbered § 2143 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 283 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2101” for “section 211” in introductory provisions.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
Subsec. (b)(2)(A). Pub. L. 115–282, § 123(b)(2), substituted “section 2146” for “section 286”.
2002—Subsec. (b)(2)(A). Pub. L. 107–295 substituted “separation” for “severance”.
1996—Subsec. (b). Pub. L. 104–324 designated existing provisions as par. (1), struck out “Upon the completion of such a term he shall, unless selected for further continuation, be honorably discharged with severance pay computed under section 286 of this title, or, if eligible for retirement under any law, be retired.” at end of par. (1), and added par. (2).
1982—Subsec. (b). Pub. L. 97–295 substituted “of this title” for “of this chapter” after “section 251”.
1976—Subsec. (a)(1). Pub. L. 94–546 substituted “promotion year” for “fiscal year”.
1974—Subsec. (a)(3). Pub. L. 93–283 substituted “he has completed at least 20 years of active service or is eligible” for “he is eligible”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–295 effective 4 years after Nov. 25, 2002, see section 416(c) of Pub. L. 107–295, set out as a note under section 2146 of this title.

Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.

Effectiveness of Election, Change, or Revocation of Election of AnnuitySavings provisions in section 5(h) of Pub. L. 88–130 providing that notwithstanding section 1431 of Title 10, Armed Forces, an election, change or revocation thereof affecting an annuity, by an officer retired under this section, is effective if made prior to the first day of the third month following September 1963, are set out as a note under section 2101 of this title.



§ 2144. Regular Coast Guard; officers serving under temporary appointments(a) Each officer of the Regular Coast Guard appointed under section 2104 of this title who is serving in the grade of lieutenant (junior grade) or lieutenant and who has failed of selection for promotion to the grade of lieutenant or lieutenant commander, respectively, for the second time shall:(1) be honorably discharged on June 30 of the promotion year in which his second failure of selection occurs; or

(2) if he so requests, be honorably discharged at an earlier date without loss of benefits that would accrue if he were discharged on that date under clause (1); or

(3) if on the date specified for his discharge in this section he is eligible for retirement under any law, be retired under that law on that date.


(b) Each officer subject to discharge or retirement under subsection (a) may elect to revert to his permanent grade.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 184, § 284; amended Pub. L. 94–546, § 1(23), Oct. 18, 1976, 90 Stat. 2520; renumbered § 2144 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 284 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2104” for “section 214” in introductory provisions.
1976—Subsec. (a)(1). Pub. L. 94–546 substituted “promotion year” for “fiscal year”.

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.

Effectiveness of Election, Change, or Revocation of Election of AnnuitySavings provisions in section 5(h) of Pub. L. 88–130 providing that notwithstanding section 1431 of Title 10, Armed Forces, an election, change or revocation thereof affecting an annuity, by an officer retired under this section, is effective if made prior to the first day of the third month following September 1963, are set out as a note under section 2101 of this title.



§ 2145. Regular lieutenant commanders and commanders; retirement for failure of selection for promotion(a) Each officer of the Regular Coast Guard serving in the grade of lieutenant commander or commander, who has failed of selection for promotion to the grade of commander or captain, respectively, for the second time shall:(1) if he has completed at least 20 years of active service or is eligible for retirement under any law on June 30 of the promotion year in which his second failure of selection occurs, be retired on that date; or

(2) if ineligible for retirement on the date specified in clause (1) be retained on active duty and retired on the last day of the month in which he completes twenty years of active service, unless earlier removed under another provision of law.


(b) A lieutenant commander or commander of the Regular Coast Guard subject to discharge or retirement under subsection (a) may be continued on active duty when the Secretary directs a selection board convened under section 2106 of this title to continue up to a specified number of lieutenant commanders or commanders on active duty. When so directed, the selection board shall recommend those officers who in the opinion of the board are best qualified to advance the needs and efficiency of the Coast Guard. When the recommendations of the board are approved by the Secretary, the officers recommended for continuation shall be notified that they have been recommended for continuation and offered an additional term of service that fulfills the needs of the Coast Guard.

(c)(1) An officer who holds the grade of lieutenant commander of the Regular Coast Guard may not be continued on active duty under subsection (b) for a period that extends beyond 24 years of active commissioned service unless promoted to the grade of commander of the Regular Coast Guard. An officer who holds the grade of commander of the Regular Coast Guard may not be continued on active duty under subsection (b) for a period that extends beyond 26 years of active commissioned service unless promoted to the grade of captain of the Regular Coast Guard.

(2) Unless retired or discharged under another provision of law, each officer who is continued on active duty under subsection (b) but is not subsequently promoted or continued on active duty, and is not on a list of officers recommended for continuation or for promotion to the next higher grade, shall, if eligible for retirement under any provision of law, be retired under that law on the first day of the first month following the month in which the period of continued service is completed.


(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 185, § 285; amended Pub. L. 93–283, § 1(7), May 14, 1974, 88 Stat. 140; Pub. L. 94–546, § 1(24), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 107–295, title IV, § 412, Nov. 25, 2002, 116 Stat. 2118; renumbered § 2145 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 285 of this title as this section.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2106” for “section 251”.
2002—Pub. L. 107–295 designated existing provisions as subsec. (a) and added subsecs. (b) and (c).
1976—Pub. L. 94–546 substituted “promotion year” for “fiscal year” in cl. (1).
1974—Pub. L. 93–283 substituted “if he has completed at least 20 years of active service or is eligible” for “if eligible” in cl. (1).

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.

Effectiveness of Election, Change, or Revocation of Election of AnnuitySavings provisions in section 5(h) of Pub. L. 88–130 providing that notwithstanding section 1431 of Title 10, Armed Forces, an election, change or revocation thereof affecting an annuity, by an officer retired under this section, is effective if made prior to the first day of the third month following September 1963, are set out as a note under section 2101 of this title.



§ 2146. Discharge in lieu of retirement; separation pay(a) Each officer who is retained on active duty under section 2143(a)(4), 2143(b), or 2145 of this title may, if he so requests, with the approval of the Secretary, be honorably discharged at any time prior to the date otherwise specified for his retirement or discharge.

(b) An officer of the Regular Coast Guard who is discharged under this section or section 2142, 2143, or 2144 of this title and has completed 6 or more, but less than 20, continuous years of active service immediately before that discharge or release is entitled to separation pay computed under subsection (d)(1) of section 1174 of title 10.

(c) An officer of the Regular Coast Guard who is discharged under section 2164 of this title and has completed 6 or more, but less than 20, continuous years of active service immediately before that discharge or release is entitled to separation pay computed under subsection (d)(1) or (d)(2) of section 1174 of title 10 as determined under regulations promulgated by the Secretary.

(d) Notwithstanding subsections (a) and (b), an officer discharged under this chapter for twice failing of selection for promotion to the next higher grade is not entitled to separation pay under this section if the officer requested in writing or otherwise sought not to be selected for promotion, or requested removal from the list of selectees.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 185, § 286; amended Pub. L. 107–295, title IV, § 416(a)(3), Nov. 25, 2002, 116 Stat. 2121; renumbered § 2146 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), (c)(2)(A), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 286 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2143(a)(4), 2143(b), or 2145” for “section 283(a)(4), 283(b), or 285”.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2142, 2143, or 2144” for “section 282, 283, or 284”.
Subsec. (c). Pub. L. 115–282, § 123(b)(2), substituted “section 2164” for “section 327”.
Subsec. (d). Pub. L. 115–282, § 123(c)(2)(A), substituted “this chapter” for “chapter 11 of this title”.
2002—Pub. L. 107–295 substituted “separation” for “severance” in section catchline, added subsecs. (b) to (d), and struck out former subsec. (b) which read as follows: “Each officer discharged under this section or under section 282, 283, or 284 of this title is entitled to a lump-sum payment computed by multiplying his years of active commissioned service, but not more than twelve, by two months’ basic pay of the grade in which he is serving on the date of his discharge. In determining the total number of years of active service to be used as a multiplier in computing this payment, a part of a year that is six months or more is counted as a whole year and a part of a year that is less than six months is disregarded. The acceptance of a lump-sum payment under this section does not deprive a person of any retirement benefits from the United States. However, there shall be deducted from each of his retirement payments so much thereof as is based on the service for which he has received payment under this section until the total amount deducted equals the amount of the lump-sum payment.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–295, title IV, § 416(c), Nov. 25, 2002, 116 Stat. 2122, provided that: “The amendments made by paragraphs (2), (3), (4), and (5) of subsection (a) [amending this section and sections 283, 286a, and 327 of this title] shall take effect 4 years after the date of enactment of this Act [Nov. 25, 2002], except that subsection (d) of section 286 [now 2146] of title 14, United States Code, as amended by paragraph (3) of subsection (a) of this section, shall take effect on the date of enactment of this Act and shall apply with respect to conduct on or after that date. The amendments made to the table of sections of [former] chapter 11 of title 14, United States Code, by paragraphs (2), (3), and (4) of subsection (b) of this section shall take effect 4 years after the date of enactment of this Act.”




§ 2147. Regular warrant officers: separation pay(a) A regular warrant officer of the Coast Guard who is discharged under section 580 of title 10, and has completed 6 or more, but less than 20, continuous years of active service immediately before that discharge is entitled to separation pay computed under subsection (d)(1) of section 1174 of title 10.

(b) A regular warrant officer of the Coast Guard who is discharged under section 1165 or 1166 of title 10, and has completed 6 or more, but less than 20, continuous years of active service immediately before that discharge is entitled to separation pay computed under subsection (d)(1) or (d)(2) of section 1174 of title 10, as determined under regulations promulgated by the Secretary.

(c) In determining a member’s years of active service for the purpose of computing separation pay under this section, each full month of service that is in addition to the number of full years of service creditable to the member is counted as one-twelfth of a year and any remaining fractional part of a month is disregarded.

(d) The acceptance of separation pay under this section does not deprive an individual of any retirement benefits from the United States. However, there shall be deducted from each of his retirement payments so much thereof as is based on the service for which he has received separation pay under this section, until the total deductions equal the amount of such separation pay.

(Added Pub. L. 96–513, title V, § 505(a)(1), Dec. 12, 1980, 94 Stat. 2918, § 286a; amended Pub. L. 102–190, div. A, title XI, § 1125(b)(1), Dec. 5, 1991, 105 Stat. 1505; Pub. L. 103–337, div. A, title V, § 541(f)(2), Oct. 5, 1994, 108 Stat. 2766; Pub. L. 105–383, title II, § 201(a), (b), Nov. 13, 1998, 112 Stat. 3414; Pub. L. 107–295, title IV, § 416(a)(4), Nov. 25, 2002, 116 Stat. 2121; Pub. L. 112–213, title II, § 217(4), Dec. 20, 2012, 126 Stat. 1557; renumbered § 2147, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(17), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (d). Pub. L. 116–283 substituted “an individual” for “a person”.
2018—Pub. L. 115–282 renumbered section 286a of this title as this section.
2012—Subsec. (d). Pub. L. 112–213 substituted “separation pay” for “severance pay” wherever appearing.
2002—Pub. L. 107–295 substituted “separation” for “severance” in section catchline, added subsecs. (a) to (c), and struck out former subsecs. (a) to (c) which related to, in subsec. (a), severance pay of a regular warrant officer of the Coast Guard who is separated under section 580(a)(4)(A) of title 10, in subsec. (b), severance pay of a regular warrant officer of the Coast Guard who is separated under section 1166 of title 10, and, in subsec. (c), the calculation of part of the year of service for the purposes of this section.
1998—Subsec. (b). Pub. L. 105–383, § 201(b), inserted before period at end “, unless the Secretary determines that the conditions under which the officer is discharged or separated do not warrant payment of that amount of severance pay”.
Subsec. (d). Pub. L. 105–383, § 201(a), struck out at end “However, no person is entitled to severance pay under this section in an amount that is more than $15,000.”
1994—Subsec. (a). Pub. L. 103–337 substituted “section 580(a)(4)(A) of title 10” for “section 564(a)(3) of title 10 (as in effect on the day before the effective date of the Warrant Officer Management Act)”.
1991—Subsec. (a). Pub. L. 102–190 inserted “(as in effect on the day before the effective date of the Warrant Officer Management Act)” after “section 564(a)(3) of title 10”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–295 effective 4 years after Nov. 25, 2002, see section 416(c) of Pub. L. 107–295, set out as a note under section 2146 of this title.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective on the first day of the fourth month beginning after Oct. 5, 1994, see section 541(h) of Pub. L. 103–337, set out as a note under section 571 of Title 10, Armed Forces.

Effective Date of 1991 AmendmentAmendment by Pub. L. 102–190 effective Feb. 1, 1992, see section 1132 of Pub. L. 102–190, set out as a note under section 521 of Title 10, Armed Forces.

Effective DateSection effective Sept. 15, 1981, see section 701 of Pub. L. 96–513, set out as an Effective Date of 1980 Amendment note under section 101 of Title 10, Armed Forces.

Transition Provisions Under Defense Officer Personnel Management ActFor provisions to prevent extinction or premature termination of rights, duties, penalties, or proceedings that existed or were begun prior to the effective date of Pub. L. 96–513, and otherwise to allow for an orderly transition to the system of officer personnel management put in place under Pub. L. 96–513, see section 601 et seq. of Pub. L. 96–513, set out as a note under section 611 of Title 10, Armed Forces.



§ 2148. Separation for failure of selection for promotion or continuation; time of
If, under section 2142, 2143, 2144, 2145, 2150, or 2151 of this title, the discharge or retirement of any officer would be required less than six months following approval of the report of the board which considered but did not select him for promotion or continuation, the discharge or retirement of such officer shall be deferred until the last day of the sixth calendar month after such approval.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 185, § 287; amended Pub. L. 92–451, § 1(6), Oct. 2, 1972, 86 Stat. 755; renumbered § 2148 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2142, 2143, 2144, 2145, 2150, or 2151” for “section 282, 283, 284, 285, 289, or 290”.
Pub. L. 115–282, § 112(b), renumbered section 287 of this title as this section.
1972—Pub. L. 92–451 inserted reference to section 290.

Statutory Notes and Related Subsidiaries
Effective Date of 1972 AmendmentAmendment by Pub. L. 92–451 effective Oct. 2, 1972, except that continuation boards may not be held until one year thereafter, see section 3 of Pub. L. 92–451, set out as a note under section 2151 of this title.



§ 2149. Regular captains; retirement(a) Each officer of the Regular Coast Guard serving in the grade of captain whose name is not carried on an approved list of officers selected for promotion to the grade of rear admiral (lower half) shall, unless retired under some other provision of law, be retired on June 30 of the promotion year in which he, or any captain junior to him on the active duty promotion list who has not lost numbers or precedence, completes thirty years of active commissioned service in the Coast Guard. An officer advanced in precedence on the active duty promotion list because of his promotion resulting from selection for promotion from below the zone, or from being placed at the top of the list of selectees promulgated by the Secretary under section 2121(a) of this title, is not subject to involuntary retirement under this section earlier than if he had not been selected from below the zone or placed at the top of the list of selectees, as applicable.

(b) Retired pay computed under section 2504(a) of this title of an officer retired under this section shall not be less than 50 percent of the basic pay upon which the computation of his retired pay is based.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 185, § 288; amended Pub. L. 93–283, § 1(8), May 14, 1974, 88 Stat. 140; Pub. L. 94–546, § 1(25), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 96–342, title VIII, § 813(f)(1), Sept. 8, 1980, 94 Stat. 1109; Pub. L. 97–417, § 2(7), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 99–348, title II, § 205(b)(4), July 1, 1986, 100 Stat. 700; Pub. L. 99–661, div. A, title XIII, § 1343(c), Nov. 14, 1986, 100 Stat. 3995; renumbered § 2149 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), title III, § 309, Dec. 4, 2018, 132 Stat. 4216, 4240, 4248.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 288 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 309, substituted “zone, or from being placed at the top of the list of selectees promulgated by the Secretary under section 2121(a) of this title, is” for “zone is” and inserted “or placed at the top of the list of selectees, as applicable” before period at end.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2504(a)” for “section 423(a)”.
1986—Subsec. (a). Pub. L. 99–661 substituted “rear admiral (lower half)” for “commodore”.
Subsec. (b). Pub. L. 99–348 substituted “Retired pay computed under section 423(a) of this title” for “Except as provided in section 423(b) of this title, the retired pay”.
1983—Subsec. (a). Pub. L. 97–417 substituted “commodore” for “rear admiral”.
1980—Subsec. (b). Pub. L. 96–342 substituted “Except as provided in section 423(b)” for “Notwithstanding section 423”.
1976—Subsec. (a). Pub. L. 94–546 substituted “promotion year” for “fiscal year”.
1974—Subsec. (a). Pub. L. 93–283 prohibited an involuntary retirement under this section of an officer advanced in precedence on the active duty promotion list because of his promotion resulting from selection for promotion from below the zone earlier than if he had not been selected from below the zone.

Statutory Notes and Related Subsidiaries
Effective Date of 1974 AmendmentAmendment by Pub. L. 93–283 effective Sept. 24, 1963, see section 2 of Pub. L. 93–283, set out as a note under section 2104 of this title.

Retirement, Retired Pay, and Election of Annuity as Affected by Pub. L. 88–130Savings provisions in section 5(f)–(h) of Pub. L. 88–130 relating to retirement, retirement pay, and election, change or revocation of election of an annuity, are set out as a note under section 2101 of this title.



§ 2150. Captains; continuation on active duty; involuntary retirement(a) The Secretary may, whenever the needs of the service require, but not more often than annually, convene a board consisting of not less than six officers of the grade of rear admiral (lower half) or rear admiral to recommend for continuation on active duty officers on the active duty promotion list serving in the grade of captain, who during the promotion year in which the board meets will complete at least three years’ service in that grade and who have not been selected for promotion to the grade of rear admiral (lower half). Officers who are subject to retirement under section 2149 of this title during the promotion year in which the board meets shall not be considered by this board.

(b) Whenever he convenes a board under this section, the Secretary shall establish a continuation zone. The zone shall consist of the most senior captains eligible for consideration for continuation on active duty who have not previously been placed in a continuation zone under this section. The Secretary shall, based upon the needs of the service, prescribe the number of captains to be included in the zone.

(c) Based on the needs of the service the Secretary shall furnish the board with the number of officers that may be recommended for continuation on active duty. This number shall be no less than 50 percent of the number considered. The board shall select from the designated continuation zone, in the number directed by the Secretary, those officers who are, in the opinion of the board, best qualified for continuation on active duty.

(d) The provisions of sections 2108, 2109, 2115, and 2117 of this title relating to selection for promotion shall, to the extent that they are not inconsistent with the provisions of this section, apply to boards convened under this section.

(e) The Secretary shall prescribe by regulation the detailed procedures whereby officers in a continuation zone will be selected for continuation on active duty.

(f) A board convened under this section shall submit its report to the Secretary. If the board has acted contrary to law or regulation, the Secretary may return the report for proceedings in revision and resubmission to the Secretary. After his final review the Secretary shall submit the report of the board to the President for his approval. Except as required by the procedures of this section, the proceedings of the board shall not be disclosed to any individual who is not a member of the board.

(g) Each officer who is considered but not recommended for continuation on active duty under the provisions of this section shall, unless retired under some other provision of law, be retired on June 30 of the promotion year in which the report of the continuation board convened under this section is approved, or the last day of the month in which he completes twenty years of active service, whichever is later.

(h) Notwithstanding subsection (g) and section 2149 of this title, the Commandant may by annual action retain on active duty from promotion year to promotion year any officer who would otherwise be retired under subsection (g) or section 2149 of this title. An officer so retained, unless retired under some other provision of law, shall be retired on June 30 of that promotion year in which no action is taken to further retain the officer under this subsection.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 186, § 289; amended Pub. L. 94–546, § 1(26), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 97–417, § 2(8), Jan. 4, 1983, 96 Stat. 2085; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 101–225, title II, § 203(3), Dec. 12, 1989, 103 Stat. 1911; Pub. L. 104–324, title II, § 203, Oct. 19, 1996, 110 Stat. 3907; Pub. L. 107–295, title IV, § 414, Nov. 25, 2002, 116 Stat. 2120; renumbered § 2150 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(18), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (f). Pub. L. 116–283 substituted “individual who is” for “person”.
2018—Pub. L. 115–282, § 112(b), renumbered section 289 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2149” for “section 288”.
Subsec. (d). Pub. L. 115–282, § 123(b)(2), substituted “sections 2108, 2109, 2115, and 2117” for “sections 253, 254, 258, and 260”.
Subsec. (h). Pub. L. 115–282, § 123(b)(2), substituted “section 2149” for “section 288” in two places.
2002—Subsec. (h). Pub. L. 107–295 added subsec. (h).
1996—Subsec. (f). Pub. L. 104–324 struck out “Upon approval by the President, the names of the officers selected for continuation on active duty by the board shall be promptly disseminated to the service at large.” after “for his approval.”
1989—Subsec. (c). Pub. L. 101–225 substituted “50 percent” for “75 percent”.
1985—Subsec. (a). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore” in two places.
1983—Subsec. (a). Pub. L. 97–417 substituted “commodore or rear admiral” for “rear admiral” after “six officers of the grade of”, and “commodore” for “rear admiral” after “promotion to the grade of”.
1976—Subsecs. (a), (g). Pub. L. 94–546 substituted “promotion year” for “fiscal year” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 88–130, § 6, Sept. 24, 1963, 77 Stat. 193, provided that: “Section 289 [now 2150] of title 14, United States Code, as enacted by section 1(10)(C) of this Act [see section 5(a) of Pub. L. 88–130, set out as a note under section 2101 of this title], becomes effective three years after the effective date of this Act [Sept. 24, 1963], or on July 1, 1966, whichever is later.”


Consideration for Retention on Active Duty Under Former Section 248 of This TitlePub. L. 88–130, § 2(c), Sept. 24, 1963, 77 Stat. 191, provided that: “Officers who, prior to the effective date of this Act [Sept. 24, 1963], were considered but not selected for retention on active duty under the provisions of [former] section 248, title 14, United States Code, shall remain subject to the provisions of subsections (b) and (c) of that section.”


Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.



§ 2151. Rear admirals and rear admirals (lower half); continuation on active duty; involuntary retirement(a) The Secretary shall from time to time convene boards to recommend for continuation on active duty the most senior officers on the active duty promotion list serving in the grade of rear admiral (lower half) or rear admiral who have not previously been considered for continuation in that grade. Officers serving for the time being or who have served in or above the grade of vice admiral are not subject to consideration for continuation under this subsection, and as to all other provisions of this section shall be considered as having been continued at the grade of rear admiral. A board shall consist of at least 5 officers (other than the Commandant) serving in the grade of admiral or vice admiral or as rear admirals previously continued. Boards shall be convened frequently enough to assure that each officer serving in the grade of rear admiral (lower half) or rear admiral is subject to consideration for continuation during a promotion year in which that officer completes not less than four or more than five years combined service in the grades of rear admiral (lower half) and rear admiral.

(b) The Secretary shall, based upon the needs of the service, furnish each board convened under this section with the number of officers to be considered for continuation on active duty. The number that may be recommended for continuation shall be not less than 50 per centum or more than 75 per centum of the number of officers being considered for continuation.

(c) The provisions of sections 2108, 2109, 2115, and 2117 of this title relating to selection and continuation boards shall to the extent they are not inconsistent with the provisions of this section, apply to boards convened under this section.

(d) A board convened under this section shall submit its report to the Secretary. If the board has acted contrary to law or regulation, the Secretary may return the report for proceedings in revision and resubmission to the Secretary. After final review the Secretary shall submit the report of the board to the President for approval.

(e) Each officer who is considered but not continued on active duty under the provisions of this section shall, unless retired under some other provision of law, be retired on July 1 of the promotion year immediately following the promotion year in which the report of the continuation board convened under this section is approved.

(f)(1) Unless retired under another provision of law, each officer who is continued on active duty under this section shall, except as provided in paragraph (2), be retired on July 1 of the promotion year immediately following the promotion year in which that officer completes seven years of combined service in the grades of rear admiral (lower half) and rear admiral, unless that officer is selected for or serving in the grade of admiral or vice admiral or the position of Superintendent of the Coast Guard Academy.

(2) The Commandant, with the approval of the Secretary, may by annual action retain on active duty from promotion year to promotion year any officer who would otherwise be retired under paragraph (1). Unless selected for or serving in the grade of admiral or vice admiral or the position of Superintendent of the Coast Guard Academy, or retired under another provision of law, an officer so retained shall be retired on July 1 of the promotion year immediately following the promotion year in which no action is taken to further retain that officer under this paragraph.


(g)(1) Unless retired under another provision of law, an officer subject to this section shall, except as provided in paragraph (2), be retired on July 1 of the promotion year immediately following the promotion year in which that officer completes a total of thirty-six years of active commissioned service unless selected for or serving in the grade of admiral.

(2) The Commandant, with the approval of the Secretary, may by annual action retain on active duty from promotion year to promotion year any officer who would otherwise be retired under paragraph (1). Unless selected for or serving in the grade of admiral or retired under another provision of law, an officer so retained shall be retired on July 1 of the promotion year immediately following the promotion year in which no action is taken to further retain that officer under this paragraph.


(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187, § 290; amended Pub. L. 92–451, § 1(7), Oct. 2, 1972, 86 Stat. 756; Pub. L. 94–546, § 1(27), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 97–136, § 6(b), Dec. 29, 1981, 95 Stat. 1706; Pub. L. 97–417, § 2(9)(A), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 98–557, § 25(a)(2), Oct. 30, 1984, 98 Stat. 2872; Pub. L. 99–145, title V, § 514(c)(1), (2)(A), Nov. 8, 1985, 99 Stat. 629; Pub. L. 102–241, § 5, Dec. 19, 1991, 105 Stat. 2210; Pub. L. 103–206, title II, § 205(d), Dec. 20, 1993, 107 Stat. 2422; Pub. L. 111–281, title V, § 511(e), Oct. 15, 2010, 124 Stat. 2952; Pub. L. 112–213, title II, § 217(5), Dec. 20, 2012, 126 Stat. 1557; Pub. L. 114–328, div. C, title XXXV, § 3522, Dec. 23, 2016, 130 Stat. 2793; Pub. L. 115–232, div. C, title XXXV, § 3537, Aug. 13, 2018, 132 Stat. 2322; renumbered § 2151 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 290 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “Officers serving” for “Officers, other than the Commandant, serving”.
Subsec. (c). Pub. L. 115–282, § 123(b)(2), substituted “sections 2108, 2109, 2115, and 2117” for “sections 253, 254, 258, and 260”.
2016—Subsec. (a). Pub. L. 114–328 substituted “5 officers (other than the Commandant) serving in the grade of admiral or vice admiral” for “five officers serving in the grade of vice admiral”.
2012—Subsec. (a). Pub. L. 112–213 substituted “in or above the grade of vice admiral” for “in the grade of vice admiral” in second sentence.
2010—Subsec. (a). Pub. L. 111–281 substituted “Officers, other than the Commandant, serving for the time being or who have served in the grade of vice admiral are not subject to consideration for continuation under this subsection, and as to all other provisions of this section shall be considered as having been continued at the grade of rear admiral.” for “Officers serving for the time being or who have served in the grade of vice admiral are not subject to consideration for continuation under this subsection, and as to all other provisions of this section shall be considered as having been continued in the grade of rear admiral.”
1993—Subsec. (a). Pub. L. 103–206, § 205(d)(1), struck out “or in the position of Chief of Staff” before “are not subject to” in second sentence.
Subsec. (f). Pub. L. 103–206, § 205(d)(2), (3), struck out “Chief of Staff or” before “Superintendent” in pars. (1) and (2).
1991—Subsec. (a). Pub. L. 102–241, § 5(b)(1), substituted “that officer” for “he”.
Subsec. (d). Pub. L. 102–241, § 5(b)(2), struck out “his” before “final review” and “approval”.
Subsec. (e). Pub. L. 102–241, § 5(a)(1), substituted “July 1 of the promotion year immediately following” for “June 30 of”.
Subsecs. (f), (g). Pub. L. 102–241, § 5(a)(2), added subsecs. (f) and (g) and struck out former subsecs. (f) and (g), which read as follows:
“(f) Each officer who is continued on active duty under the provisions of this section shall, unless retired under some other provision of law, be retired on June 30 of the promotion year in which he completes a total of thirty-six years of active commissioned service, including service creditable for retirement purposes under sections 432, 433, 434 of this title.
“(g) Notwithstanding subsection (f) of this section, the Commandant, with the approval of the Secretary, may by annual action retain on active duty from promotion year to promotion year any officer who would otherwise be retired under subsection (f). An officer so retained, unless retired under some other provision of law, shall be retired on June 30 of that promotion year in which no action is taken to further retain him under this subsection.”
1985—Pub. L. 99–145, § 514(c)(2)(A), substituted “rear admirals (lower half)” for “commodores” in section catchline.
Subsec. (a). Pub. L. 99–145, § 514(c)(1), substituted “rear admiral (lower half)” for “commodore” in three places.
1984—Subsec. (a). Pub. L. 98–557 substituted “Boards” for “Board”.
1983—Pub. L. 97–417, § 2(9)(A)(i), inserted “and commodores” after “Rear admirals” in section catchline.
Subsec. (a). Pub. L. 97–417, § 2(9)(A)(ii), substituted “commodore or rear admiral” for “rear admiral” after “promotion list serving in the grade of” and after “each officer serving in the grade of”, and “five years combined service in the grades of commodore and rear admiral” for “five years service in that grade”.
1981—Subsec. (a). Pub. L. 97–136 inserted “or in the position of Chief of Staff” after “vice admiral”.
1976—Subsecs. (a), (e) to (g). Pub. L. 94–546 substituted “promotion year” for “fiscal year” wherever appearing.
1972—Pub. L. 92–451 substituted “continuation on active duty” for “retention on the active list” in section catchline.
Subsecs. (a), (b). Pub. L. 92–451 added subsecs. (a) and (b). Former subsecs. (a) and (b) redesignated (f) and (g), respectively.
Subsec. (c). Pub. L. 92–451 added subsec. (c). Former subsec. (c) provided that provisions of former subsecs. (a) and (b) were inapplicable to officers serving as Commandants.
Subsecs. (d), (e). Pub. L. 92–451 added subsecs. (d) and (e).
Subsec. (f). Pub. L. 92–451 incorporated provisions of former subsec. (a) in provisions designated as subsec. (f), and among other changes extended the minimum service for retirement from 35 years to 36 years of active commissioned service and deleted the alternative seven year permanent grade service.
Subsec. (g). Pub. L. 92–451 incorporated provisions of former subsec. (b) in provisions designated as subsec. (g), and among other changes, substituted officer for rear admiral.

Statutory Notes and Related Subsidiaries
Effective Date of 1972 AmendmentPub. L. 92–451, § 3, Oct. 2, 1972, 86 Stat. 757, provided that: “This Act [enacting sections 50 and 51 of this title, and amending this section, sections 41, 42, 44, 47, and 287 of this title, and section 202 of Title 37, Pay and Allowances of the Uniformed Services] is effective upon enactment [Oct. 2, 1972] except that continuation boards, pursuant to subsection (a) of section 290 [now 2151] of title 14, United States Code, as amended by this Act [subsec. (a) of this section], may not be held until one year following enactment hereof [Oct. 2, 1972]. During the period of one year following enactment hereof the Secretary of the Department in which the Coast Guard is operating shall convene a board consisting of not less than three Coast Guard officers serving in the grade of vice admiral to recommend for continuation on active duty Coast Guard officers on the active duty promotion list serving in the grade of rear admiral, who during the fiscal year in which the board meets will complete not less than five years’ service in that grade. Subsections (b) through (g) of section 290 [now 2151] and other sections of title 14, United States Code, as amended by this Act [sections 41, 42, 44, 47, 50, 51, and 287 of this title], apply to continuation board action taken pursuant to this section. No officer who is entitled to the basic pay of a rear admiral of the upper half may have his basic pay reduced because of the reduction which results from this Act in the number of officers entitled to the basic pay of a rear admiral of the upper half.”


Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.



§ 2152. Voluntary retirement after twenty years’ service
Any regular commissioned officer who has completed twenty years’ active service in the Coast Guard, Navy, Army, Air Force, Marine Corps, or Space Force, or the Reserve components thereof, including active duty for training, at least ten years of which shall have been active commissioned service, may, upon his own application, in the discretion of the President, be retired from active service.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187, § 291; amended Pub. L. 99–348, title II, § 205(b)(5), July 1, 1986, 100 Stat. 700; renumbered § 2152, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216; Pub. L. 116–283, div. A, title IX, § 927(b)(1), Jan. 1, 2021, 134 Stat. 3831.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “Marine Corps, or Space Force” for “or Marine Corps”.
2018—Pub. L. 115–282 renumbered section 291 of this title as this section.
1986—Pub. L. 99–348 struck out “, with retired pay of the grade with which retired” after “from active service”.

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.



§ 2153. Voluntary retirement after thirty years’ service
Any regular commissioned officer who has completed thirty years’ service may, upon his own application, in the discretion of the Secretary, be retired from active service.11 See 1986 Amendment note below.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187, § 292; amended Pub. L. 99–348, title II, § 205(b)(5), July 1, 1986, 100 Stat. 700; renumbered § 2153, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 292 of this title as this section.
1986—Pub. L. 99–348 which directed that “, with retired pay of the grade with which retired” be struck out was executed by striking out that phrase after “from active service” as the probable intent of Congress even though there was no comma before “with retired”.

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130, providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.



§ 2154. Compulsory retirement(a) Regular Commissioned Officers.—Any regular commissioned officer, except a commissioned warrant officer, serving in a grade below rear admiral (lower half) shall be retired on the first day of the month following the month in which the officer becomes 62 years of age.

(b) Flag-Officer Grades.—(1) Except as provided in paragraph (2), any regular commissioned officer serving in a grade of rear admiral (lower half) or above shall be retired on the first day of the month following the month in which the officer becomes 64 years of age.

(2) The retirement of an officer under paragraph (1) may be deferred—(A) by the President, but such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age; or

(B) by the Secretary of the department in which the Coast Guard is operating, but such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 66 years of age.



(Added Pub. L. 111–281, title II, § 215(a), Oct. 15, 2010, 124 Stat. 2916, § 293; renumbered § 2154, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 293 of this title as this section.



§ 2155. Retirement for physical disability after selection for promotion; grade in which retired
An officer whose name appears on an approved list of officers selected for promotion to the next higher grade and who is retired for physical disability under the provisions of chapter 61 of title 10 prior to being promoted shall be retired in the grade to which he was selected for promotion.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187, § 294; renumbered § 2155, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 294 of this title as this section.

Statutory Notes and Related Subsidiaries
Retired Pay on or Prior to September 24, 1963Savings provisions in section 5(g) of Pub. L. 88–130 providing that Pub. L. 88–130 does not affect the retired pay of anyone retired on or prior to Sept. 24, 1963, are set out as a note under section 2101 of this title.



§ 2156. Deferment of retirement or separation for medical reasons(a) Subject to subsection (b), the Secretary may defer the retirement or separation of a commissioned officer, other than a commissioned warrant officer, if the evaluation of the physical condition of the officer and determination of the officer’s entitlement to retirement or separation for physical disability require hospitalization, medical observation, or other physical disability processing that cannot be completed before the date on which the officer would otherwise be retired or separated.

(b) A deferment under subsection (a)—(1) may only be made with the consent of the officer involved; and

(2) if the Secretary receives written notice from the officer withdrawing that consent, shall end not later than the end of the sixty-day period beginning on the date the Secretary receives that notice.


(Added Pub. L. 98–557, § 17(b)(2)(A), Oct. 30, 1984, 98 Stat. 2867, § 295; renumbered § 2156, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 295 of this title as this section.



§ 2157. Flag officers
During any period in which the Coast Guard is not operating as a service in the Navy, section 1216(d) of title 10 does not apply with respect to flag officers of the Coast Guard.
(Added Pub. L. 113–281, title II, § 212(a), Dec. 18, 2014, 128 Stat. 3029, § 296; renumbered § 2157, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 296 of this title as this section.



§ 2158. Review of records of officers
The Secretary may at any time convene a board of officers to review the record of any officer of the Regular Coast Guard to determine whether he shall be required to show cause for his retention on active duty—(1) because his performance of duty has fallen below the standards prescribed by the Secretary, or

(2) because of moral dereliction, professional dereliction, or because his retention is not clearly consistent with the interests of national security.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 187, § 321; renumbered § 2158, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 321 of this title as this section.



§ 2159. Boards of inquiry(a) Boards of inquiry shall be convened at such places as the Secretary may prescribe to receive evidence and make findings and recommendations whether an officer who is required to show cause for retention under section 2158 of this title should be retained on active duty.

(b) A fair and impartial hearing before a board of inquiry shall be given to each officer so required to show cause for retention.

(c) If a board of inquiry determines that the officer has failed to establish that he should be retained, it shall send the record of its proceedings to a board of review.

(d) If a board of inquiry determines that the officer has established that he should be retained, his case is closed. However, at any time after one year from the date of the determination in a case arising under clause (1) of section 2158 of this title, and at any time after the date of the determination in a case arising under clause (2) of that section, an officer may again be required to show cause for retention.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 188, § 322; amended Pub. L. 97–295, § 2(10), Oct. 12, 1982, 96 Stat. 1302; renumbered § 2159 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 322 of this title as this section.
Subsecs. (a), (d). Pub. L. 115–282, § 123(b)(2), substituted “section 2158” for “section 321”.
1982—Subsec. (d). Pub. L. 97–295 inserted “of this title” after “section 321”.



§ 2160. Boards of review(a) Boards of review shall be convened at such times as the Secretary may prescribe, to review the records of cases of officers recommended by boards of inquiry for removal.

(b) If, after reviewing the record of the case, a board of review determines that the officer has failed to establish that he should be retained, it shall send its recommendation to the Secretary for his action.

(c) If, after reviewing the record of the case, a board of review determines that the officer has established that he should be retained on active duty, his case is closed. However, at any time after one year from the date of the determination in a case arising under clause (1) of section 2158 of this title and at any time after the date of the determination in a case arising under clause (2) of that section, an officer may again be required to show cause for retention.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 188, § 323; amended Pub. L. 97–295, § 2(10), Oct. 12, 1982, 96 Stat. 1302; renumbered § 2160 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 323 of this title as this section.
Subsec. (c). Pub. L. 115–282, § 123(b)(2), substituted “section 2158” for “section 321”.
1982—Subsec. (c). Pub. L. 97–295 inserted “of this title” after “section 321”.



§ 2161. Composition of boards(a) A board convened under section 2158, 2159, or 2160 of this title shall consist of at least three officers of the grade of commander or above, all of whom are serving in a grade senior to the grade of any officer considered by the board.

(b) No individual may be a member of more than one board convened under section 2158, 2159, or 2160 of this title to consider the same officer.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 188, § 324; renumbered § 2161 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(19), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2158, 2159, or 2160” for “section 321, 322, or 323” in subsecs. (a) and (b).
Pub. L. 115–282, § 112(b), renumbered section 324 of this title as this section.



§ 2162. Rights and procedures
Each officer under consideration for removal under section 2159 of this title shall be—(1) notified in writing at least thirty days before the hearing of the case by a board of inquiry of the reasons for which the officer is being required to show cause for retention;

(2) allowed reasonable time, as determined by the board of inquiry under regulations of the Secretary, to prepare his defense;

(3) allowed to appear in person and by counsel at proceedings before a board of inquiry; and

(4) allowed full access to, and furnished copies of, records relevant to the case at all stages of the proceeding, except that a board shall withhold any records that the Secretary determines should be withheld in the interests of national security. In any case where any records are withheld under this clause, the officer whose case is under consideration shall, to the extent that the national security permits, be furnished a summary of the records so withheld.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 188, § 325; renumbered § 2162 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2159” for “section 322” in introductory provisions.
Pub. L. 115–282, § 112(b), renumbered section 325 of this title as this section.



§ 2163. Removal of officer from active duty; action by Secretary
The Secretary may remove an officer from active duty if his removal is recommended by a board of review under section 2160 of this title. The Secretary’s action in such as case is final and conclusive.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 189, § 326; renumbered § 2163 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2160” for “section 323”.
Pub. L. 115–282, § 112(b), renumbered section 326 of this title as this section.



§ 2164. Officers considered for removal; retirement or discharge; separation benefits(a) At any time during proceedings under section 2159 or 2160 of this title, and before the removal of an officer, the Secretary may grant a request—(1) for voluntary retirement, if the officer is otherwise qualified therefor; or

(2) for discharge with separation benefits under section 2146(c) of this title.


(b) Each officer removed from active duty under section 2163 of this title shall—(1) if on the date of removal the officer is eligible for voluntary retirement under any law, be retired in the grade for which he would be eligible if retired at his request; or

(2) if on that date the officer is ineligible for voluntary retirement under any law, be honorably discharged with separation benefits under section 2146(c) of this title, unless under regulations promulgated by the Secretary the condition under which the officer is discharged does not warrant an honorable discharge.


(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 189, § 327; amended Pub. L. 97–295, § 2(10), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 99–348, title II, § 205(b)(6), July 1, 1986, 100 Stat. 700; Pub. L. 105–383, title II, § 201(c), Nov. 13, 1998, 112 Stat. 3414; Pub. L. 107–295, title IV, § 416(a)(5), Nov. 25, 2002, 116 Stat. 2122; renumbered § 2164 and amended Pub. L. 115–282, title I, §§ 112(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4216, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 112(b), renumbered section 327 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2159 or 2160” for “section 322 or 323” in introductory provisions.
Subsec. (a)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 2146(c)” for “section 286(c)”.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 2163” for “section 326” in introductory provisions.
Subsec. (b)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 2146(c)” for “section 286(c)”.
2002—Pub. L. 107–295, § 416(a)(5)(A), substituted “separation” for “severance” in section catchline.
Subsec. (a)(2). Pub. L. 107–295, § 416(a)(5)(B), added par. (2) and struck out former par. (2) which read as follows: “for honorable discharge with severance benefits under subsection (b) in those cases arising under clause (1) of section 321 of this title; or”.
Subsec. (a)(3). Pub. L. 107–295, § 416(a)(5)(C), struck out par. (3) which read as follows: “for discharge with severance benefits under subsection (b) in those cases arising under clause (2) of section 321 of this title.”
Subsec. (b)(2). Pub. L. 107–295, § 416(a)(5)(D), added par. (2) and struck out former par. (2) which read as follows: “if on that date the officer is ineligible for voluntary retirement under any law, be honorably discharged in the grade then held with severance pay computed by multiplying his years of active commissioned service, but not more than twelve, by one month’s basic pay of that grade, in those cases arising under clause (1) of section 321 of this title; or”.
Subsec. (b)(3). Pub. L. 107–295, § 416(a)(5)(E), struck out par. (3) which read as follows: “if on that date the officer is ineligible for voluntary retirement under any law, be discharged in the grade then held with severance pay computed by multiplying his years of active commissioned service, but not more than twelve, by one month’s basic pay of that grade, in those cases arising under clause (2) of section 321 of this title, unless the Secretary determines that the conditions under which the officer is discharged or separated do not warrant payment of that amount of severance pay.”
1998—Subsec. (b)(3). Pub. L. 105–383 inserted before period at end “, unless the Secretary determines that the conditions under which the officer is discharged or separated do not warrant payment of that amount of severance pay”.
1986—Subsec. (b)(1). Pub. L. 99–348 struck out “, and with the pay” after “in the grade”.
1982—Pub. L. 97–295 inserted “of this title” after “section 322 or 323” and “section 321” wherever appearing.

Statutory Notes and Statutory Notes
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–295 effective 4 years after Nov. 25, 2002, see section 416(c) of Pub. L. 107–295, set out as a note under section 2146 of this title.



§ 2165. Relief of retired officer promoted while on active duty
Any regular officer on the retired list recalled to active duty who during such active duty is advanced to a higher grade under an appointment shall, upon relief from active duty, if his performance of duty under such appointment has been satisfactory, be advanced on the retired list to the highest grade held while on such active duty.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 189, § 333; renumbered § 2165, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 333 of this title as this section.




SUBCHAPTER III—GENERAL PROVISIONS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 112(c)(5), Dec. 4, 2018, 132 Stat. 4221, inserted subchapter III designation and heading.


§ 2181. Physical fitness of officers
The Secretary shall prescribe regulations under which the physical fitness of officers to perform their duties shall be periodically determined.
(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 190, § 335; renumbered § 2181, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 335 of this title as this section.



§ 2182. Multirater assessment of certain personnel(a) Multirater Assessment of Certain Personnel.—(1) In general.—Commencing not later than one year after the date of the enactment of the Coast Guard Authorization Act of 2016, the Commandant shall develop and implement a plan to conduct every two years a multirater assessment for each of the following:(A) Each flag officer of the Coast Guard.

(B) Each member of the Senior Executive Service of the Coast Guard.

(C) Each officer of the Coast Guard nominated for promotion to the grade of flag officer.


(2) Post-assessment elements.—Following an assessment of an individual pursuant to paragraph (1), the individual shall be provided appropriate post-assessment counseling and leadership coaching.


(b) Multirater Assessment Defined.—In this section, the term “multirater assessment” means a review that seeks opinion from members senior to the reviewee and the peers and subordinates of the reviewee.

(Added Pub. L. 114–120, title II, § 214(a)(1), Feb. 8, 2016, 130 Stat. 43, § 429; amended Pub. L. 114–328, div. C, title XXXV, § 3503(a), Dec. 23, 2016, 130 Stat. 2775; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(12), Aug. 13, 2018, 132 Stat. 2320; renumbered § 2182, Pub. L. 115–282, title I, § 112(b), Dec. 4, 2018, 132 Stat. 4216.)

Editorial Notes

References in TextThe date of the enactment of the Coast Guard Authorization Act of 2016, referred to in subsec. (a)(1), is the date of enactment of Pub. L. 114–120, which was approved Feb. 8, 2016.

Amendments2018—Pub. L. 115–282 renumbered section 429 of this title as this section.
Subsec. (a)(1). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard” in introductory provisions.
2016—Subsec. (a)(1). Pub. L. 114–328 substituted “Coast Guard Authorization Act of 2016” for “Coast Guard Authorization Act of 2015”.

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentAmendment by Pub. L. 114–328 effective as if included in the enactment of Pub. L. 114–120, see section 3503(e) of Pub. L. 114–328, set out as a note under section 315 of this title.





CHAPTER 23—PERSONNEL; ENLISTED



Sec.


2301.Recruiting campaigns.


2302.Enlistments; term, grade.


2303.Promotion.


2304.Compulsory retirement at age of sixty-two.


2305.Voluntary retirement after thirty years’ service.


2306.Voluntary retirement after twenty years’ service.


2307.Retirement of enlisted members: increase in retired pay.


2308.Recall to active duty during war or national emergency.


2309.Recall to active duty with consent of member.


2310.Relief of retired enlisted member promoted while on active duty.


2311.Retirement in cases where higher grade or rating has been held.


2312.Extension of enlistments.


2313.Retention beyond term of enlistment in case of disability.


2314.Detention beyond term of enlistment.


2315.Inclusion of certain conditions in enlistment contract.


2316.Discharge within three months before expiration of enlistment.


2317.Aviation cadets; procurement; transfer.


2318.Aviation cadets; benefits.


2319.Critical skill training bonus.




Editoral Notes
Prior ProvisionsA prior analysis for chapter 23 “COAST GUARD AUXILIARY” consisted of items 821 “Administration of the Coast Guard Auxiliary”, 822 “Purpose of the Coast Guard Auxiliary”, 823 “Eligibility; enrollments”, 823a “Members of the Auxiliary; status”, 824 “Disenrollment”, 825 “Membership in other organizations”, 826 “Use of member’s facilities”, 827 “Vessel deemed public vessel”, 828 “Aircraft deemed public aircraft”, 829 “Radio station deemed government station”, 830 “Availability of appropriations”, 831 “Assignment and performance of duties”, and 832 “Injury or death in line of duty”, prior to repeal by Pub. L. 115–282, title I, § 113(a), Dec. 4, 2018, 132 Stat. 4221.

Amendments2018—Pub. L. 115–282, title I, § 113(a), Dec. 4, 2018, 132 Stat. 4221, inserted chapter 23 designation and heading and added items 2301 to 2319.


§ 2301. Recruiting campaigns
The Secretary shall initiate and carry forward an intensified voluntary enlistment campaign to obtain the required personnel strengths.
(Added Aug. 10, 1956, ch. 1041, § 7(a), 70A Stat. 620, § 350; renumbered § 2301, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)











Historical and Revision Notes


Revised sectionSource (U.S. Code)Source (Statutes at Large)


35034:187 (as made applicable to Coast Guard by 34:189).34:189 (as applicable to 34:187).50 App.:470 (last sentence).Oct. 6, 1945, ch. 393, §§ 2 (as made applicable to Coast Guard by § 13), 13 (as applicable to § 2), 59 Stat. 538, 542.June 24, 1948, ch. 625, § 20 (last sentence), 62 Stat. 627; Sept. 27, 1950, ch. 1059, § 1(14), 64 Stat. 1074.



Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 350 of this title as this section.



§ 2302. Enlistments; term, grade(a) Under regulations prescribed by the Secretary, the Commandant may enlist persons for the duration of their minority or a period of at least two years but not more than six years.

(b) The Secretary shall prescribe the grades or ratings for persons enlisting in the Regular Coast Guard.

(Aug. 4, 1949, ch. 393, 63 Stat. 520, § 351; Aug. 3, 1950, ch. 536, § 16, 64 Stat. 407; Aug. 10, 1956, ch. 1041, §§ 8(a), 53, 70A Stat. 620, 679; Pub. L. 98–557, § 15(a)(3)(F), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 108–293, title II, § 203, Aug. 9, 2004, 118 Stat. 1032; Pub. L. 115–232, div. C, title XXXV, § 3533(h), Aug. 13, 2018, 132 Stat. 2321; renumbered § 2302, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision Notes
1949 ActBased on title 14, U.S.C., 1946 ed., §§ 35, 35a, 206 (May 26, 1906, ch. 2556, § 1, 34 Stat. 200; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; Apr. 21, 1924, ch. 130, § 6, 43 Stat. 106; July 30, 1937, ch. 545, § 1, 50 Stat. 547; July 11, 1941, ch. 290, § 8, 55 Stat. 586; Aug. 18, 1941, ch. 364, § 3, 55 Stat. 629).
Section 35 of title 14, U.S.C., 1946 ed., has been divided. The provisions of the first sentence of subsection (a) are placed in this section. The proviso of subsection (a) is covered in section 367(b) of this title. Subsection (b) is placed in section 365 of this title. Subsections (c) and (d) are placed in section 367(a) of this title, except that part (3) of subsection (c) is covered by section 366 of this title.
Section 206 of title 14, U.S.C., 1946 ed., has been divided. That part dealing with special temporary enlistments is incorporated in this section. That part dealing with temporary appointments of warrant officers is placed in section 302 of this title.
Certain additional details concerning the two types of enlistments are added; these details were previously covered in Coast Guard Regulations.
This section makes provision for the enlistment of personnel in the Coast Guard. The first sentence grants the necessary authority to the Secretary, changes existing law in regard to the term of enlistment from “not to exceed four years” to “not to exceed six years”, and adds a provision for the enlistment of minors for their minority only, such provision being in accordance with existing law applicable to the Navy. The next three sentences establish and define the two types of enlistments that are now in effect in the Coast Guard, setting forth the basic difference in the two types. The last sentence continues a provision to the effect that original enlistments in the Coast Guard shall be temporary. This section is a combination of existing law and regulations in regard to enlistments, with changes as noted above. See title 14, U.S.C., 1946 ed., § 35, and Coast Guard Regulations, sections 531 and 532. 81st Congress, House Report No. 557.









1956 Act


Revised sectionSource (U.S. Code)Source (Statutes at Large)


35114:351.34:188 (as made applicable to Coast Guard by 34:189).34:189 (as applicable to 34:188).Aug. 4, 1949, ch. 393, § 1 (351), 63 Stat. 520; Aug. 3, 1950, ch. 536, § 16, 64 Stat. 407.Oct. 6, 1945, ch. 393, § 5 (as made applicable to Coast Guard by § 13), 13 (as applicable to § 5); 59 Stat. 539, 542.


The words “notwithstanding any other provision of law” and “or reenlisted” are omitted as surplusage. 34 U.S.C. 188 (proviso) is omitted as executed.

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 351 of this title as this section.
Subsec. (a). Pub. L. 115–232 inserted “the duration of their” before “minority”.
2004—Subsec. (a). Pub. L. 108–293 substituted “a period of at least two years but not more than six years.” for “terms of full years not exceeding six years.”
1984—Subsec. (a). Pub. L. 98–557 substituted reference to persons for reference to men.
1956—Act Aug. 10, 1956, repealed and reenacted section by general amendment thereby designating existing provisions as subsec. (a) and adding subsec. (b), relating to grades or ratings of enlistees.
1950—Act Aug. 3, 1950, struck out references to two types of enlistments that were deemed necessary prior to the enactment of the Career Compensation Act.



§ 2303. Promotion
Enlisted members shall be advanced in rating by the Commandant under regulations prescribed by the Secretary.
(Aug. 4, 1949, ch. 393, 63 Stat. 520, § 352; Pub. L. 98–557, § 15(a)(3)(C), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2303, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesDerived from title 14, U.S.C., 1946 ed., § 23 (Apr. 16, 1908, ch. 145, § 8, 35 Stat. 62).
Inasmuch as all phases of promotion of enlisted men, except the points covered by title 14, U.S.C., 1946 ed., § 23, have been left to administrative control heretofore, and this has proved most satisfactory, the entire promotion of enlisted men is delegated to administrative control by this section. 81st Congress, House Report No. 557.

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 352 of this title as this section.
1984—Pub. L. 98–557 substituted “Enlisted members” for “Enlisted men”.



§ 2304. Compulsory retirement at age of sixty-two
Any enlisted member who has reached the age of sixty-two shall be retired from active service.
(Aug. 4, 1949, ch. 393, 63 Stat. 520, § 353; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(8), July 1, 1986, 100 Stat. 700; renumbered § 2304, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 173 (Apr. 12, 1902, ch. 501, § 4, 32 Stat. 100).
Section 173 of title 14, U.S.C., 1946 ed., has been divided. That part dealing with enlisted men is placed in this section. That part dealing with commissioned officers is placed in section 230 of this title. That part dealing with warrant officers is placed in section 303 of this title.
The compulsory retirement age is changed from 64 to 62 in order to make it the same for enlisted men as for officers. 81st Congress, House Report No. 557.

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 353 of this title as this section.
1986—Pub. L. 99–348 struck out “, with retired pay of the grade or rating with which retired” after “active service”.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.



§ 2305. Voluntary retirement after thirty years’ service
Any enlisted member who has completed thirty years’ service may, upon his own application, in the discretion of the Commandant, be retired from active service.
(Aug. 4, 1949, ch. 393, 63 Stat. 521, § 354; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(8), July 1, 1986, 100 Stat. 700; renumbered § 2305, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 175 (Jan. 28, 1915, ch. 20, § 3, 38 Stat. 801).
Said section has been divided. That part dealing with retirement of enlisted men is placed in this section. That part dealing with retirement of commissioned officers is placed in section 231 of this title. That part dealing with retirement of warrant officers is placed in section 304 of this title. That part providing for retired pay is incorporated in section 423 of this title. That part providing for assignment of duties to retired personnel is incorporated in sections 241, 311, and 360 of this title.
The authority to approve was granted to the Commandant in lieu of the Secretary. 81st Congress, House Report No. 557.

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 354 of this title as this section.
1986—Pub. L. 99–348 struck out “, with retired pay of the grade or rating with which retired” after “active service”.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.



§ 2306. Voluntary retirement after twenty years’ service
Any enlisted member who has completed twenty years’ service may, upon his own application, in the discretion of the Commandant, be retired from active service.
(Aug. 4, 1949, ch. 393, 63 Stat. 521, § 355; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(8), July 1, 1986, 100 Stat. 700; renumbered § 2306, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 185a (May 24, 1939, ch. 146, § 2, 53 Stat. 755).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 355 of this title as this section.
1986—Pub. L. 99–348 struck out “, with retired pay of the grade or rating with which retired” after “active service”.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.



§ 2307. Retirement of enlisted members: increase in retired pay
An enlisted member voluntarily or involuntarily retired after twenty years of service who was cited for extraordinary heroism in the line of duty shall be entitled to an increase in retired pay. The retired pay shall be increased by 10 percent of—(1) the active-duty pay and permanent additions thereto of the grade or rating with which retired when the member’s retired pay is computed under section 2504(a) of this title; or

(2) the member’s retired pay base under section 1407 of title 10, when a member’s retired pay is computed under section 2504(b) of this title.

(Aug. 4, 1949, ch. 393, 63 Stat. 521, § 357; Aug. 3, 1950, ch. 536, § 17, 64 Stat. 407; Pub. L. 88–114, § 1(1), Sept. 6, 1963, 77 Stat. 144; Pub. L. 98–557, § 15(a)(3)(A), (B), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(9), July 1, 1986, 100 Stat. 700; Pub. L. 102–241, § 6, Dec. 19, 1991, 105 Stat. 2210; Pub. L. 114–120, title II, § 215(a), (b)(1), Feb. 8, 2016, 130 Stat. 45, 46; renumbered § 2307 and amended Pub. L. 115–282, title I, §§ 113(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4221, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 185, 185d (May 24, 1939, ch. 146, §§ 1, 5, 53 Stat. 755).
Subsection (b) is new and implements the preceding subsection; it seems necessary in view of certain statutes enacted as the result of World War II.
Subsection (c) is based on title 14, U.S.C., 1946 ed., § 185d (May 24, 1939, ch. 146, § 5, 53 Stat. 756). Said section has been divided. The first sentence is incorporated in section 423 of this title. The second proviso is incorporated in section 424 of this title. The remainder is placed in this subsection.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editoral Notes
Amendments2018—Pub. L. 115–282, § 113(b), renumbered section 357 of this title as this section.
Par. (1). Pub. L. 115–282, § 123(b)(2), substituted “section 2504(a)” for “section 423(a)”.
Par. (2). Pub. L. 115–282, § 123(b)(2), substituted “section 2504(b)” for “section 423(b)”.
2016—Pub. L. 114–120, § 215(b)(1), substituted “Retirement of enlisted members: increase in retired pay” for “Involuntary retirement of enlisted members” in section catchline.
Pub. L. 114–120, § 215(a), struck out subsec. (i) designation before “An enlisted member” and struck out subsecs. (a) to (h) and (j) which related to procedures and requirements for involuntary retirement of enlisted members.
1991—Pub. L. 102–241 substituted “Involuntary retirement of enlisted members” for “Enlisted Personnel Board” in section catchline and amended text generally. Prior to amendment, text provided that the Commandant assemble annually a Coast Guard Enlisted Personnel Board to recommend enlisted members for retirement, that the recommendations be transmitted to the Commandant for approval, in which event the enlisted members concerned would be notified and given opportunity to file a written protest, which would require a subsequent annual Board determination and approval by the Commandant to effect the involuntary retirement of that member, and further provided that an enlisted member with twenty years’ service retired from active duty by the Commandant pursuant to this section was to receive retired pay, and that an enlisted member voluntarily or involuntarily retired by reason of twenty years’ service who had been cited for extraordinary heroism was entitled to an increase in retired pay.
1986—Subsec. (b). Pub. L. 99–348, § 205(b)(9)(A), substituted “retired pay” for “the retired pay of the grade or rating with which retired”.
Subsec. (c). Pub. L. 99–348, § 205(b)(9)(B), substituted provision that retired pay be increased by an amount equal to 10 percent of the active-duty pay and permanent additions thereto of the grade or rating with which retired, in the case of a member whose retired pay is computed under 423(a) of this title, or the member’s retired pay base under section 1407 of title 10, in the case of a member whose retired pay is computed under section 423(b) of this title for provision that the retired pay be increased by an amount equal to 10 per cent of the active-duty pay and permanent additions thereto of the grade or rating with which retired.
1984—Pub. L. 98–557, § 15(a)(3)(A), substituted reference to enlisted member for reference to enlisted man wherever appearing in subsecs. (a) to (c).
Subsec. (a). Pub. L. 98–557, § 15(a)(3)(B), substituted reference to enlisted members for reference to enlisted men in two places.
1963—Subsec. (c). Pub. L. 88–114 struck out provisions which entitled enlisted men whose average marks in conduct were not less than 97½ percent of the maximum to a 10-percent increase of their retired pay.
1950—Subsec. (c). Act Aug. 3, 1950, substituted “years’ ” for “years”.

Statutory Notes and Related Subsidiaries
Enlisted Men in Service on September 6, 1963Pub. L. 88–114, § 2, Sept. 6, 1963, 77 Stat. 144, provided that: “The amendment made by subsection (1) of section 1 of this Act [amending this section] does not apply to any enlisted man in service on the effective date of this Act [Sept. 6, 1963].”


Service Credit for Certain Enlisted PersonnelAct June 3, 1948, ch. 394, 62 Stat. 302, provided for special service credit for enlisted men of the Coast Guard who, in 1940 and 1941, were discharged to accept employment as policemen and guards at the Ivigtut Cryolite Mine, Greenland, and who reenlisted in the Coast Guard within three months after the termination of their service at the mine.



§ 2308. Recall to active duty during war or national emergency
In times of war or national emergency, the Commandant may order any enlisted member on the retired list to active duty.
(Aug. 4, 1949, ch. 393, 63 Stat. 522, § 359; Aug. 3, 1950, ch. 536, § 18, 64 Stat. 407; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2308, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 185c (May 24, 1939, ch. 146, § 4, 53 Stat. 755).
This section was changed so as to make provisions for enlisted men parallel to similar provisions for commissioned and warrant officers (see §§ 240 and 310 of the revised title). It seems fair and equitable that similar provisions should apply to all classes of personnel insofar as practicable. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 359 of this title as this section.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.
1950—Act Aug. 3, 1950, struck out all references to pay.

Executive Documents

Delegation of Authority
For delegation of authority under this section, as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, as amended, to Secretary of Homeland Security when Coast Guard is not serving as part of Navy, see section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 2309. Recall to active duty with consent of member
Any enlisted member on the retired list may, with his consent, be assigned to such duties as he may be able to perform, except that no enlisted member on the retired list who has reached the age of sixty-two years shall be recalled in time of peace.
(Aug. 4, 1949, ch. 393, 63 Stat. 522, § 360; Aug. 3, 1950, ch. 536, § 19, 64 Stat. 407; Pub. L. 98–557, § 15(a)(3)(A), (4)(B)(i), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2309, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 185c (May 24, 1939, ch. 146, § 4, 53 Stat. 755).
This section was changed so as to make provisions for enlisted men parallel to similar provisions for commissioned and warrant officers (see §§ 241 and 311 of the revised title). It seems fair and equitable that similar provisions should apply to all classes of personnel insofar as practicable. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 360 of this title as this section.
1984—Pub. L. 98–557 substituted “member” for “man” in section catchline, and in text substituted reference to enlisted member for reference to enlisted man in two places.
1950—Act Aug. 3, 1950, struck out all references to pay.



§ 2310. Relief of retired enlisted member promoted while on active duty
Any enlisted member on the retired list recalled to active duty who during such active duty is advanced to a higher grade or rating under a permanent or temporary appointment or promotion shall, upon relief from active duty be advanced on the retired list to the highest grade or rating held while on active duty. In case the appointment or promotion was temporary the advancement on the retired list shall be made only to such grade or rating in which the member served satisfactorily on active duty.
(Aug. 4, 1949, ch. 393, 63 Stat. 522, § 361; Aug. 3, 1950, ch. 536, § 20, 64 Stat. 407; Pub. L. 98–557, § 15(a)(3)(A), (G), (4)(C)(i), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2310, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., §§ 3501(a) and (b), 350j(b) (July 24, 1941, ch. 320, § 10, 55 Stat. 605; Feb. 21, 1946, ch. 34, § 8(a), 60 Stat. 28).
Said sections have application to officers only, but in accord with the general plan to make as many provisions as possible applicable both to officers and men, it seems highly desirable to provide similarly for enlisted men—a fortiori because there are cases in the Coast Guard in which enlisted men are suffering inequitably because there is no provision for advancing men on the retired list after they have been advanced in rating while serving on active duty after recall from the retired list. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 361 of this title as this section.
1984—Pub. L. 98–557 in section catchline substituted “enlisted member” for “man”, and in two places in text substituted “member” for “man”.
1950—Act Aug. 3, 1950, struck out all references to pay.



§ 2311. Retirement in cases where higher grade or rating has been held
Any enlisted member who is retired under any provision of section 2304, 2305, 2306, or 2307 of this title shall be retired from active service with the highest grade or rating held by him while on active duty in which, as determined by the Secretary, his performance of duty was satisfactory, but not lower than his permanent grade or rating.
(Aug. 4, 1949, ch. 393, 63 Stat. 522, § 362; Aug. 3, 1950, ch. 536, § 21, 64 Stat. 407; Pub. L. 97–295, § 2(9), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(8), July 1, 1986, 100 Stat. 700; renumbered § 2311 and amended Pub. L. 115–282, title I, §§ 113(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4221, 4240.)

Historical and Revision NotesBased on title 34, U.S.C., 1946 ed., § 3501(e) (July 24, 1941, ch. 320, § 10, 55 Stat. 605; Feb. 21, 1946, ch. 34, § 8(a), 60 Stat. 28).
The requirement that the higher grade or rating be held prior to June 30, 1946, has been eliminated; this seems to be in line with the intent of Congress as expressed in section 303 of the act of June 29, 1948, ch. 708, 62 Stat. 1081. The act of July 24, 1941, 55 Stat. 605, was enacted primarily for application to Navy personnel but it is made applicable to Coast Guard personnel by its own terms (see title 34, U.S.C., 1946 ed., § 350j(b)). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2304, 2305, 2306, or 2307” for “section 353, 354, 355, or 357”.
Pub. L. 115–282, § 113(b), renumbered section 362 of this title as this section.
1986—Pub. L. 99–348 struck out “, with retired pay of the grade or rating with which retired” after “permanent grade or rating”.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.
1982—Pub. L. 97–295 substituted “of this title” for “of this chapter” after “357”.
1950—Act Aug. 3, 1950, struck out reference to section 356.



§ 2312. Extension of enlistments
Under regulations prescribed by the Secretary, the term of enlistment of any enlisted member may, by voluntary written agreement, be extended and re-extended for a period not exceeding six full years from the date of expiration of the then-existing term of enlistment, and subsequent to such date an enlisted member who so extends his term of enlistment shall receive the same pay and allowances in all respects as though regularly discharged and reenlisted immediately upon expiration of his term of enlistment. However, the total of all such extensions of an enlistment may not exceed six years. No such extension shall operate to deprive the enlisted member concerned, upon discharge at the termination thereof, of any right, privilege, or benefit to which he would have been entitled if his term of enlistment had not been so extended.
(Aug. 4, 1949, ch. 393, 63 Stat. 523, § 365; Pub. L. 86–474, § 1(18), May 14, 1960, 74 Stat. 146; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2312, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 35 (May 26, 1906, ch. 2556, § 1, 34 Stat. 200; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 30, 1937, ch. 545, § 1, 50 Stat. 547; July 11, 1941, ch. 290, § 8, 55 Stat. 586).
Said section has been divided. Subsection (b) is placed in this section. The provisions of the first sentence of subsection (a) are placed in section 351 of this title. The proviso of subsection (a) is covered in section 367(b) of this title. Subsections (c) and (d) are placed in section 367(a) of this title, except that part (3) of subsection (c) is covered in section 366 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 365 of this title as this section.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man in three places.
1960—Pub. L. 86–474 increased maximum term for extension of a reenlistment period from four to six years.



§ 2313. Retention beyond term of enlistment in case of disability
Any enlisted member of the Coast Guard in the active service whose term of enlistment expires while he is suffering disease or injury incident to service and not due to misconduct, and who is in need of medical care or hospitalization, may, with his consent, be retained in such service beyond the expiration of his term of enlistment. Any such enlisted member shall be entitled to receive at Government expense medical care or hospitalization and his pay and allowances, including credit for longevity, until he shall have recovered to such extent as would enable him to meet the physical requirements for reenlistment, or until it shall have been ascertained by competent authority of the Coast Guard that the disease or injury is of a character that recovery to such an extent would be impossible. Any enlisted member whose enlistment is so extended shall be subject to forfeitures in the same manner and to the same extent as if his term of enlistment had not expired. Nothing contained in this section shall prevent any enlisted member from being held in the service without his consent under section 2314 of this title.
(Aug. 4, 1949, ch. 393, 63 Stat. 523, § 366; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2313 and amended Pub. L. 115–282, title I, §§ 113(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4221, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 35b (Dec. 12, 1941, ch. 566, 55 Stat. 797).
The parenthetical part, which has no application insofar as the Coast Guard is concerned, has been eliminated.
Inasmuch as the act cited above applies equally to the Army, Navy, and Marine Corps, as well as the Coast Guard, it is not scheduled for repeal but is being amended by section 14 of this act to eliminate reference to the Coast Guard.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2314” for “section 367”.
Pub. L. 115–282, § 113(b), renumbered section 366 of this title as this section.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man in four places.



§ 2314. Detention beyond term of enlistment
Under regulations prescribed by the Secretary, an enlisted member may be detained in the Coast Guard beyond the term of his enlistment:(1) until the first arrival of the vessel on which he is serving at its permanent station, or at a port in a State of the United States or in the District of Columbia; or

(2) if attached to a shore station beyond the continental limits of the United States or in Alaska, until his first arrival at a port in any State of the United States or in the District of Columbia where his reenlistment or discharge may be effected, or until he can be discharged or reenlisted at his station beyond the continental limits of the United States or in Alaska, whichever is earlier, but in no event to exceed three months; or

(3) during a period of war or national emergency as proclaimed by the President, and, in the interest of national defense, for a period not to exceed six months after the end of the war or the termination of the emergency; or

(4) for a period of not exceeding thirty days in other cases whether or not specifically covered by this section, when essential to the public interests, and the determination that such detention is essential to the public interests, made in accordance with regulations prescribed by the Secretary, shall be final and conclusive.

Any member detained in the Coast Guard as provided in this section shall be entitled to receive pay and allowances and benefits under the same conditions as though his enlistment period had not expired, and shall be subject in all respects to the laws and regulations for the government of the Coast Guard until his discharge therefrom. Enlisted members detained under the provisions of clause (1) shall be entitled to the pay and allowances provided for enlisted personnel of the Navy detained under similar circumstances.
(Aug. 4, 1949, ch. 393, 63 Stat. 523, § 367; Aug. 3, 1950, ch. 536, § 22, 64 Stat. 407; July 24, 1956, ch. 692, §§ 2(4), 3, 70 Stat. 631; Pub. L. 98–557, §§ 15(a)(3)(A), (C), 17(b)(4), Oct. 30, 1984, 98 Stat. 2865, 2868; renumbered § 2314, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 35, 35a, 35c (May 26, 1906, ch. 2556, § 1, 34 Stat. 200; Jan. 28, 1915, ch. 20, § 1, 38 Stat. 800; July 30, 1937, ch. 545, § 1, 50 Stat. 547; July 11, 1941, ch. 290, § 8, 55 Stat. 586; Aug. 18, 1941, ch. 364, § 3, 55 Stat. 629; Dec. 13, 1941, ch. 570, § 5, 55 Stat. 799).
Section 35 of title 14, U.S.C., 1946 ed., has been divided. The proviso of subsection (a) is covered by subsection (b) of this section. Subsections (c) and (d) are placed in subsection (a) of this section, except that part (3) of subsection (c) is covered in section 366 of this title. The first sentence of subsection (a) is placed in section 351 of this title. Subsection (b) is placed in section 365 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 367 of this title as this section.
1984—Pub. L. 98–557 struck out subsec. “(a)” designation; in provisions preceding cl. (1) substituted “enlisted member” for “enlisted man”; and in provisions following cl. (4) substituted “member detained” for “person detained”, “Enlisted members” for “Enlisted men”, and “clause (1)” for “(1) of this subsection”.
1956—Subsec. (a). Act July 24, 1956, §§ 2(4), 3, repealed cl. (3) permitting detention of enlisted members beyond term of their enlistment while waiting disciplinary action or trial and disposition of their case, struck out provisions prohibiting payment of pay or allowances for any period beyond term of enlistment if trial of such members results in conviction, and redesignated cls. (4) and (5) as (3) and (4), respectively. See section 972(a) of Title 10, Armed Forces.
Subsecs. (b), (c). Act July 24, 1956, § 2(4), repealed subsecs. (b) and (c) which required enlisted members to make good time lost by unauthorized absence from duty, or by confinement under sentence or pending trial, or by reason of sickness resulting from misconduct. See section 972(a) of Title 10.
1950—Subsec. (c). Act Aug. 3, 1950, added subsec. (c).

Executive Documents

Delegation of Authority
For delegation of authority under this section, as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, as amended, to Secretary of Homeland Security when Coast Guard is not serving as part of Navy, see section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 2315. Inclusion of certain conditions in enlistment contract
The enlistment contract shall contain the substance of sections 2312 to 2314,11 See 2018 Amendment note below. inclusive, of this title.
(Aug. 4, 1949, ch. 393, 63 Stat. 524, § 369; renumbered § 2315 and amended Pub. L. 115–282, title I, §§ 113(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4221, 4240.)

Historical and Revision NotesIt is believed desirable to have the provisions specified included in the enlistment contract, as they include certain privileges and obligations that any man should clearly understand before enlisting. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), which directed amendment of this title by striking each reference to a section redesignated by title I of Pub. L. 115–282 and inserting a reference to the redesignated section, was executed by substituting “sections 2312 to 2314” for “sections 365 to 368” to reflect the probable intent of Congress. Sections 365 to 367 of this title were redesignated as sections 2312 to 2314 of this title by title I of Pub. L. 115–282, whereas section 368 of this title had previously been repealed by Pub. L. 97–322, title I, § 115(b)(1), Oct. 15, 1982, 96 Stat. 1585.
Pub. L. 115–282, § 113(b), renumbered section 369 of this title as this section.



§ 2316. Discharge within three months before expiration of enlistment
Under regulations prescribed by the Secretary, any enlisted member may be discharged at any time within three months before the expiration of his term of enlistment or extended enlistment without prejudice to any right, privilege, or benefit that he would have received, except pay and allowances for the unexpired period not served, or to which he would thereafter become entitled, had he served his full term of enlistment or extended enlistment.
(Added June 8, 1955, ch. 136, § 2, 69 Stat. 88, § 370; amended Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2316, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 370 of this title as this section.
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.



§ 2317. Aviation cadets; procurement; transfer(a) The grade of aviation cadet is established as a special enlisted grade in the Coast Guard. Under such regulations as the Secretary prescribes, citizens in civil life may be enlisted as, and enlisted members of the Coast Guard with their consent may be designated as, aviation cadets.

(b) Except in time of war or national emergency declared by Congress, not less than 20 percent of the aviation cadets procured in each fiscal year shall be procured from qualified enlisted members of the Coast Guard.

(c) No individuals may be enlisted or designated as an aviation cadet unless—(1) the individual agrees in writing that, upon successful completion of the course of training as an aviation cadet, the individual will accept a commission as an ensign in the Coast Guard Reserve and will serve on active duty as such for at least three years, unless sooner released; and

(2) if under twenty-one years of age, the individual has the consent of the individual’s parent or guardian to the agreement.


(d) Under such regulations as the Secretary prescribes, an aviation cadet may be transferred to another enlisted grade or rating in the Coast Guard, released from active duty, or discharged.

(Added Pub. L. 89–444, § 1(20), June 9, 1966, 80 Stat. 196, § 371; amended Pub. L. 97–295, § 2(11), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 98–557, § 15(a)(1), Oct. 30, 1984, 98 Stat. 2864; renumbered § 2317, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(20), Jan. 1, 2021, 134 Stat. 4748.)

Editorial Notes
Amendments2021—Subsec. (c). Pub. L. 116–283, § 8505(a)(20)(A), substituted “individuals” for “persons” in introductory provisions.
Subsec. (c)(1). Pub. L. 116–283, § 8505(a)(20)(B), substituted “individual” for “person” in two places.
Subsec. (c)(2). Pub. L. 116–283, § 8505(a)(20)(B), (C), substituted “individual” for “person” and “individual’s” for “person’s”.
2018—Pub. L. 115–282 renumbered section 371 of this title as this section.
1984—Subsec. (a). Pub. L. 98–557, § 15(a)(1)(A), struck out “male” before “citizens” and “enlisted members”.
Subsec. (c)(1). Pub. L. 98–557, § 15(a)(1)(B), substituted “the person” for “he” in two places and struck out “his” after “upon”.
Subsec. (c)(2). Pub. L. 98–557, § 15(a)(1)(C), substituted “the person” for “he”, “the person’s” for “his”, and “the agreement” for “his agreement”.
1982—Subsec. (b). Pub. L. 97–295 substituted “percent” for “per centum”.



§ 2318. Aviation cadets; benefits
Except as provided in section 402(c) of title 37, aviation cadets or their beneficiaries are entitled to the same allowances, pensions, gratuities, and other benefits as are provided for enlisted members in pay grade E–4. While on active duty, an aviation cadet is entitled to uniforms, clothing, and equipment at the expense of the United States.
(Added Pub. L. 89–444, § 1(20), June 9, 1966, 80 Stat. 197, § 372; renumbered § 2318, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 372 of this title as this section.



§ 2319. Critical skill training bonus(a) The Secretary may provide a bonus, not to exceed $20,000, to an enlisted member who completes training in a skill designated as critical, if at least four years of obligated active service remain on the member’s enlistment at the time the training is completed. A bonus under this section may be paid in a single lump sum or in periodic installments.

(b) If an enlisted member voluntarily or because of misconduct does not complete the member’s term of obligated active service, the Secretary may require the member to repay the United States, on a pro rata basis, all sums paid under this section. The Secretary may charge interest on the amount repaid at a rate, to be determined quarterly, equal to 150 percent of the average of the yields on the 91-day Treasury bills auctioned during the calendar quarter preceding the date on which the amount to be repaid is determined.

(Added Pub. L. 108–293, title II, § 204(a), Aug. 9, 2004, 118 Stat. 1032, § 374; renumbered § 2319, Pub. L. 115–282, title I, § 113(b), Dec. 4, 2018, 132 Stat. 4221.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 374 of this title as this section.




CHAPTER 25—PERSONNEL; GENERAL PROVISIONS




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


2501.Grade on retirement.


2502.Retirement.


2503.Status of recalled personnel.


2504.Computation of retired pay.


2505.Limitations on retirement and retired pay.


2506.Suspension of payment of retired pay of members who are absent from the United States to avoid prosecution.


2507.Board for Correction of Military Records deadline.


2508.Emergency leave retention authority.


2509.Prohibition of certain involuntary administrative separations.


2510.Sea service letters.


2511.Investigations of flag officers and Senior Executive Service employees.


2512.Leave policies for the Coast Guard.


2513.Computation of length of service.


2514.Career flexibility to enhance retention of members.



SUBCHAPTER II—ADVISORY BOARD ON WOMEN IN THE COAST GUARD


2521.Advisory Board on Women in the Coast Guard.



SUBCHAPTER III—LIGHTHOUSE SERVICE


2531.Personnel of former Lighthouse Service.


2532.Retirement of employees.


2533.Surviving spouses.


2534.Application for benefits.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 25 “GENERAL PROVISIONS FOR COAST GUARD RESERVE AND AUXILIARY” consisted of items 891 “Flags; pennants; uniforms and insignia”, 892 “Penalty”, 893 “Limitation on rights of members of the Auxiliary and temporary members of the Reserve”, and 894 “Availability of facilities and appropriations”, prior to repeal by Pub. L. 115–282, title I, § 114(a), Dec. 4, 2018, 132 Stat. 4223.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], §§ 8204(b), 8215(c)(3), title LVXXXV [LXXXV], §§ 8510(c), 8511(c), Jan. 1, 2021, 134 Stat. 4648, 4652, 4758, 4759, added item 2514, substituted “ADVISORY BOARD ON WOMEN IN THE COAST GUARD” for “LIGHTHOUSE SERVICE” in item for subchapter II and added item 2521, inserted item for subchapter III before item 2531, and added items 2532 to 2534. Item 2514 was added to the analysis for this chapter to reflect the probable intent of Congress, notwithstanding directory language adding that item to the analysis for subchapter I of this chapter.
2018—Pub. L. 115–282, title I, § 114(a), Dec. 4, 2018, 132 Stat. 4223, inserted chapter 25 designation and heading and added items 2501 to 2531.


SUBCHAPTER I—GENERAL PROVISIONS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 114(c)(1), Dec. 4, 2018, 132 Stat. 4224, inserted subchapter I designation and heading.


§ 2501. Grade on retirement(a) Commissioned Officers.—(1) In general.—A commissioned officer who is retired under any provision of this title, shall be retired from active service with the highest grade held by the commissioned officer for not less than six months while on active duty in which, as determined by the Secretary, the commissioned officer’s performance of duty was satisfactory.

(2) Conditional determination.—When a commissioned officer is under investigation for alleged misconduct at the time of retirement—(A) the Secretary may conditionally determine the highest grade of satisfactory service of the commissioned officer pending completion of the investigation; and

(B) the grade under subparagraph (A) is subject to resolution under subsection (c)(2).



(b) Warrant Officers.—Any warrant officer who is retired under any provision of section 580, 1263, 1293, or 1305 of title 10, shall be retired from active service with the highest commissioned grade above chief warrant officer, W–4, held by the warrant officer for not less than six months on active duty in which, as determined by the Secretary, the warrant officer’s performance of duty was satisfactory.

(c) Retirement in Lower Grade.—(1) Misconduct in lower grade.—In the case of a commissioned officer whom the Secretary determines committed misconduct in a lower grade, the Secretary may determine the commissioned officer has not served satisfactorily in any grade equal to or higher than that lower grade.

(2) Adverse findings.—A determination of the retired grade of a commissioned officer shall be resolved following a conditional determination under subsection (a)(2) if the investigation of or personnel action against the commissioned officer results in adverse findings.

(3) Recalculation of retired pay.—If the retired grade of a commissioned officer is reduced pursuant to this subsection, the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade.


(d) Finality of Retired Grade Determinations.—(1) In general.—Except as provided in paragraph (2), a determination of the retired grade of a commissioned officer under this section is administratively final on the day the commissioned officer is retired, and may not be reopened.

(2) Reopening determinations.—A determination of the retired grade of a commissioned officer may be reopened if—(A) the retirement or retired grade of the commissioned officer was procured by fraud;

(B) substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section and such evidence was not known by competent authority at the time of retirement;

(C) a mistake of law or calculation was made in the determination of the retired grade;

(D) in the case of a retired grade following a conditional determination under subsection (a)(2), the investigation of or personnel action against the commissioned officer results in adverse findings; or

(E) the Secretary determines, under regulations prescribed by the Secretary, that good cause exists to reopen the determination.


(3) Requirements.—If a determination of the retired grade of a commissioned officer is reopened under paragraph (2), the Secretary—(A) shall notify the commissioned officer of the reopening; and

(B) may not make an adverse determination on the retired grade of the commissioned officer until the commissioned officer has had a reasonable opportunity to respond regarding the basis of the reopening.


(4) Recalculation of retired pay.—If the retired grade of a commissioned officer is reduced through the reopening of the commissioned officer’s retired grade under paragraph (2), the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade.


(e) Inapplicability to Commissioned Warrant Officers.—This section, including subsection (b), shall not apply to commissioned warrant officers.

(Added Pub. L. 88–130, § 1(10)(C), Sept. 24, 1963, 77 Stat. 190, § 334; amended Pub. L. 89–444, § 1(19), June 9, 1966, 80 Stat. 196; Pub. L. 99–348, title II, § 205(b)(7), July 1, 1986, 100 Stat. 700; Pub. L. 102–190, div. A, title XI, § 1125(b)(2), Dec. 5, 1991, 105 Stat. 1505; Pub. L. 103–337, div. A, title V, § 541(f)(3), Oct. 5, 1994, 108 Stat. 2766; renumbered § 2501, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8201(c), Jan. 1, 2021, 134 Stat. 4641.)

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 8201(c)(1), designated existing provisions as par. (1), inserted subsec. heading and par. (1) heading, substituted “A commissioned officer” for “Any commissioned officer, other than a commissioned warrant officer,”, “the commissioned officer” for “him”, and “the commissioned officer’s” for “his”, and added par. (2).
Subsec. (b). Pub. L. 116–283, § 8201(c)(2), inserted heading and substituted “the warrant officer” for “him” and “the warrant officer’s” for “his”.
Subsecs. (c) to (e). Pub. L. 116–283, § 8201(c)(3), added subsecs. (c) to (e).
2018—Pub. L. 115–282 renumbered section 334 of this title as this section.
1994—Subsec. (b). Pub. L. 103–337 substituted “section 580,” for “section 564 of title 10 (as in effect on the day before the effective date of the Warrant Officer Management Act) or”.
1991—Subsec. (b). Pub. L. 102–190 substituted “section 564 of title 10 (as in effect on the day before the effective date of the Warrant Officer Management Act) or 1263, 1293, or 1305 of title 10” for “section 564, 1263, 1293, or 1305 of title 10”.
1986—Subsec. (a). Pub. L. 99–348, § 205(b)(7)(A), struck out “, with retired pay of the grade with which retired” after “satisfactory”.
Subsec. (b). Pub. L. 99–348, § 205(b)(7), struck out “, with retired pay of the grade with which retired” after “satisfactory” and struck out provision that when the rate of pay of such highest grade is less than the pay of the warrant grade with which the officer would otherwise be retired under section 1371 of title 10, the retired pay was to be based on the higher rate of pay.
1966—Pub. L. 89–444 substituted “Grade on retirement” for “Retirement in cases where higher grade has been held” in section catchline.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective on the first day of the fourth month beginning after Oct. 5, 1994, see section 541(h) of Pub. L. 103–337, set out as a note under section 571 of Title 10, Armed Forces.

Effective Date of 1991 AmendmentAmendment by Pub. L. 102–190 effective Feb. 1, 1992, see section 1132 of Pub. L. 102–190, set out as a note under section 521 of Title 10, Armed Forces.



§ 2502. Retirement(a) Every commissioned officer, warrant officer, or enlisted member who is retired under any provisions of this title shall be retired with the permanent grade or rate held at the time of retirement, unless entitled to retire with a higher grade or rate under any provision of this title or any other law.

(b) Where an officer is entitled, under any provision of law, to retire with one grade higher than the grade in which serving at the time of retirement, the next higher grade in the case of captain shall be rear admiral (lower half), and the next higher grade in the case of commissioned warrant officer shall be lieutenant (junior grade).

(Aug. 4, 1949, ch. 393, 63 Stat. 524, § 421; Pub. L. 97–417, § 2(10), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 99–348, title II, § 205(b)(10), July 1, 1986, 100 Stat. 700; renumbered § 2502, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Historical and Revision NotesSubsection (a) is new in this form, but the provision contained therein is expressed or implied in numerous statutes relating to the retirement of military personnel.
A provision defining the next higher grade to that of commissioned warrant officer as lieutenant (junior grade), for purposes of retirement, was added.
The other provisions of said section are obsolete and are no longer needed.
Subsection (a) is new, but the provision contained in it is expressed or implied in numerous statutes relating to retirement of military personnel. It is believed desirable to include such a provision to prevent any misconstruction of retirement statutes, even though no change in existing law is intended on the point covered, either by other sections dealing with retirement or by this section.
Subsection (b) is a codification of the only provision of title 14, U.S.C., 1946 ed., § 174, that it is desired to retain, and in addition designated the next higher grade for commissioned warrant officers as lieutenant (junior grade) because the pay of the commissioned warrant officers is the same as for the grade of lieutenant (junior grade) and advancing such officers to the grade of ensign would in some aspects not appear to be a promotion. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 421 of this title as this section.
1986—Subsec. (a). Pub. L. 99–348 substituted “rate” for “rating” in two places.
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1984—Subsec. (a). Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man.
1983—Subsec. (b). Pub. L. 97–417 substituted “commodore” for “rear admiral”.



§ 2503. Status of recalled personnel
All retired personnel when recalled to active duty shall serve in the grade or rate in which they were serving at the time of retirement.
(Aug. 4, 1949, ch. 393, 63 Stat. 524, § 422; Pub. L. 99–348, title II, § 205(b)(10), July 1, 1986, 100 Stat. 700; renumbered § 2503, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Historical and Revision NotesThis provision is desirable because many enlisted men and low-ranking officers may now retire with higher grade which they previously held on a temporary basis. If recalled in the higher grades, they might not be capable of holding same at the time of recall. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 422 of this title as this section.
1986—Pub. L. 99–348 substituted “rate” for “rating”.



§ 2504. Computation of retired pay(a)(1) The retired pay of a member who first became a member of a uniformed service (as defined in section 101 of title 10) before September 8, 1980, is determined by multiplying—(A) the sum of—(i) the basic pay of the member’s retired grade or rate, and

(ii) all permanent additions thereto including longevity credit to which the member was entitled at the time of retirement; by


(B) the retired pay multiplier determined under section 1409 of title 10 for the number of years of service that may be credited to the member under section 1405 of such title.


(2) In the case of an officer who served as Commandant, retired pay under paragraph (1) shall be computed at the highest rate of basic pay applicable to the officer while so serving.

(3) In the case of an enlisted member who served as the master chief petty officer of the Coast Guard, retired pay under paragraph (1) shall be computed at the highest rate of basic pay to which the member was entitled while so serving, if that basic pay is greater than the basic pay of the grade or rate to which the member is otherwise entitled at the time of retirement.

(4) In the case of an officer whose retired pay is computed on the pay of a grade for which basic pay is not based upon years of service, retired pay under paragraph (1) shall be computed on the basis of the number of years of service for which the officer would be entitled to credit in the computation of pay on the active list had the officer been serving in the grade of captain at the time of retirement.


(b) The retired pay of a member who first became a member of a uniformed service (as defined in section 101 of title 10) on or after September 8, 1980, is determined by multiplying—(1) the retired pay base determined under section 1407 of title 10; by

(2) the retired pay multiplier determined under section 1409 of title 10 for the number of years of service that may be credited to the member under section 1405 of such title.


(c)(1) In computing for the purpose of subsection (a) or (b) the number of years of service that may be credited to a member under section 1405 of title 10—(A) each full month of service that is in addition to the number of full years of service creditable to the member shall be counted as 1⁄12 of a year; and

(B) any remaining fractional part of a month shall be disregarded.


(2) Retired pay computed under this section, if not a multiple of $1, shall be rounded to the next lower multiple of $1.


(d) In addition to amounts computed pursuant to subsections (a) through (c) of this section, a full TSP member (as defined in section 8440e(a) of title 5) of the Coast Guard is entitled to continuation pay pursuant to section 356 of title 37.

(Aug. 4, 1949, ch. 393, 63 Stat. 525, § 423; Aug. 3, 1950, ch. 536, § 23, 64 Stat. 407; Pub. L. 85–422, § 11(b), May 20, 1958, 72 Stat. 132; Pub. L. 88–132, § 5(i), Oct. 2, 1963, 77 Stat. 214; Pub. L. 92–455, § 2, Oct. 2, 1972, 86 Stat. 761; Pub. L. 96–342, title VIII, § 813(f)(2), Sept. 8, 1980, 94 Stat. 1109; Pub. L. 97–295, § 2(12), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 98–94, title IX, §§ 922(b), 923(d), Sept. 24, 1983, 97 Stat. 642, 643; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(a), July 1, 1986, 100 Stat. 699; Pub. L. 115–141, div. F, title II, § 225, Mar. 23, 2018, 132 Stat. 616; Pub. L. 115–232, div. C, title XXXV, § 3531(c)(13), Aug. 13, 2018, 132 Stat. 2320; renumbered § 2504, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 162a, 167, 175c, 185d (Apr. 12, 1902, ch. 501, § 9, 32 Stat. 101; Jan. 12, 1938, ch. 3, § 3, 52 Stat. 5; May 24, 1939, ch. 146, § 5, 53 Stat. 756; Feb. 21, 1946, ch. 34, § 10, 60 Stat. 29).
Section was enlarged to include computation of retired pay in all situations. It is in accord with the provisions of Navy statutes. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 423 of this title as this section.
Subsec. (a)(2). Pub. L. 115–232 substituted “Commandant” for “Commandant of the Coast Guard”.
Subsec. (d). Pub. L. 115–141 added subsec. (d).
1986—Pub. L. 99–348 amended section generally. Prior to amendment, section provided that retired pay of a grade or rating would be computed at the rate of 2½ percent of the sum of the basic pay of that grade or rating and all permanent additions thereto including longevity credit, multiplied by the number of years of service credited, with certain exceptions, and that retired pay of an officer or member of the Coast Guard who first became a member of a uniformed service, as defined in section 1407(a)(2) of title 10, after Sept. 7, 1980, would be computed at the rate of 2½ percent of the monthly retired pay base computed under section 1407(f) of title 10, multiplied by the number of years of service credited, but that retired pay was not to be more than 75 percent of such monthly retired pay base.
1984—Subsec. (a). Pub. L. 98–557 substituted reference to enlisted member concerned for reference to enlisted man concerned.
1983—Subsec. (a). Pub. L. 98–94, § 923(d), substituted “In computing the number of years of service by which the rate of 2½ percent is multiplied, each full month of service that is in addition to the number of full years of service creditable to a member is counted as one-twelfth of a year and any remaining fractional part of a month is disregarded” for “A fractional year of six months or more shall be considered a full year in computing the number of years of service by which the rate of 2½ percent is multiplied”.
Pub. L. 98–94, § 922(b), inserted “Retired pay, if not a multiple of $1, shall be rounded to the next lower multiple of $1.”
1982—Subsec. (b). Pub. L. 97–295 substituted “after September 7, 1980” for “on or after the date of the enactment of the Department of Defense Authorization Act, 1981”.
1980—Pub. L. 96–342 designated existing provisions as subsec. (a), substituted “Except as provided in subsection (b), the” for “The”, and added subsec. (b).
1972—Pub. L. 92–455 provided for computation of retired pay of an enlisted member serving as the master chief petty officer of the Coast Guard at the highest basic pay applicable to him while he so served, if that basic pay is greater than the basic pay of the grade or rating to which he was otherwise entitled at the time of retirement.
1963—Pub. L. 88–132 substituted “basic” for “active-duty” wherever appearing.
1958—Pub. L. 85–422 substituted “that may be credited to him under section 1405 of title 10” for “for which he was entitled to credit in the computation of his pay when last on active duty”.
1950—Act Aug. 3, 1950, struck out reference to computation of pay of retired personnel retired by reason of physical disability.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by section 922 of Pub. L. 98–94 effective Oct. 1, 1983, see section 922(e) of Pub. L. 98–94, set out as a note under section 1401 of Title 10, Armed Forces.
Amendment by section 923 of Pub. L. 98–94 applicable with respect to the computation of retired or retainer pay of any individual who becomes entitled to that pay after Sept. 30, 1983, see section 923(g) of Pub. L. 98–94, set out as a note under section 1174 of Title 10.

Effective Date of 1963 AmendmentAmendment by Pub. L. 88–132 effective Oct. 1, 1963, see section 14 of Pub. L. 88–132, set out as a note under section 201 of Title 37, Pay and Allowances of the Uniformed Services.

Effective Date of 1958 AmendmentAmendment by Pub. L. 85–422 effective June 1, 1958, see Pub. L. 85–422, § 9, May 20, 1958, 72 Stat. 130.



§ 2505. Limitations on retirement and retired pay(a) The provisions of any section of this title shall not be construed so as to prevent any member from being placed on the retired list with the highest grade or rate and the highest retired pay to which the member may be entitled under the provisions of any other section of this title or under any other law.

(b) In no case may the retired pay of a member exceed 75 percent of (1) the sum of the active-duty pay and all permanent additions thereto (including longevity credit to which the member is entitled) of the grade or rate on which the member’s pay is computed, or (2) the retired pay base determined under section 1407 of title 10, as appropriate.

(Aug. 4, 1949, ch. 393, 63 Stat. 525, § 424; Pub. L. 98–557, § 15(a)(3)(A), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–348, title II, § 205(b)(11), July 1, 1986, 100 Stat. 700; renumbered § 2505, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Historical and Revision NotesThe two provisions of this section are considered desirable as safeguards to eliminate any possible misconstruction of situations relating to retirement and retired pay in respect to the two points covered. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 424 of this title as this section.
1986—Pub. L. 99–348 amended section generally. Prior to amendment, section read as follows: “The provisions of any section of this title shall not be construed so as to prevent any officer or enlisted member from being placed on the retired list with the highest grade or rating and the highest retired pay to which such officer or enlisted member may be entitled under the provisions of any other section of this title or under the provisions of any other law. In no case shall the retired pay of an officer or enlisted member exceed 75 percent of the sum of the active-duty pay and all permanent additions thereto, including longevity credit to which the officer or enlisted member concerned is entitled, of the grade or rating on which his pay is computed.”
1984—Pub. L. 98–557 substituted reference to enlisted member for reference to enlisted man in four places.



§ 2506. Suspension of payment of retired pay of members who are absent from the United States to avoid prosecution
Under procedures prescribed by the Secretary, the Secretary may suspend the payment of the retired pay of a member or former member during periods in which the member willfully remains outside the United States to avoid criminal prosecution or civil liability. The procedures shall address the types of criminal offenses and civil proceedings for which the procedures may be used, including the offenses specified in section 8312 of title 5, and the manner by which a member, upon the return of the member to the United States, may obtain retired pay withheld during the member’s absence.
(Added Pub. L. 107–295, title IV, § 444(a), Nov. 25, 2002, 116 Stat. 2132, § 424a; renumbered § 2506, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 424a of this title as this section.



§ 2507. Board for Correction of Military Records deadline(a) Deadline for Completion of Action.—The Secretary shall complete processing of an application for correction of military records under section 1552 of title 10 by not later than 10 months after the date the Secretary receives the completed application.

(b) Remedies Deemed Exhausted.—Ten months after a complete application for correction of military records is received by the Board for Correction of Military Records of the Coast Guard, administrative remedies are deemed to have been exhausted, and—(1) if the Board has rendered a recommended decision, its recommendation shall be final agency action and not subject to further review or approval within the department in which the Coast Guard is operating; or

(2) if the Board has not rendered a recommended decision, agency action is deemed to have been unreasonably delayed or withheld and the applicant is entitled to—(A) an order under section 706(1) of title 5, directing final action be taken within 30 days from the date the order is entered; and

(B) from amounts appropriated to the department in which the Coast Guard is operating, the costs of obtaining the order, including a reasonable attorney’s fee.



(Added Pub. L. 104–324, title II, § 209(a), Oct. 19, 1996, 110 Stat. 3914, § 425; renumbered § 2507, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 425 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 104–324, § 209(d), Oct. 19, 1996, 110 Stat. 3914, provided that: “This section [enacting this section and provisions set out as a note below] shall be effective on and after June 12, 1990.”


Special Right of Applications After Deadline for Completion of Board ActionPub. L. 104–324, § 209(c), Oct. 19, 1996, 110 Stat. 3914, provided that: “This section [enacting this section and provisions set out as a note above] applies to any applicant who had an application filed with or pending before the Board or the Secretary of the department in which the Coast Guard is operating on or after June 12, 1990, who files with the Board for Correction of Military Records of the Coast Guard an application for relief under the amendment made by subsection (a) [enacting this section]. If a recommended decision was modified or reversed on review with final agency action occurring after expiration of the 10-month deadline under that amendment, an applicant who so requests shall have the order in the final decision vacated and receive the relief granted in the recommended decision if the Coast Guard has the legal authority to grant such relief. The recommended decision shall otherwise have no effect as precedent.”




§ 2508. Emergency leave retention authority(a) In General.—A duty assignment for an active duty member of the Coast Guard in support of a declaration of a major disaster or emergency by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or in response to a spill of national significance shall be treated, for the purpose of section 701(f)(2) of title 10, as a duty assignment in support of a contingency operation.

(b) Definitions.—In this section:(1) Spill of national significance.—The term “spill of national significance” means a discharge of oil or a hazardous substance that is declared by the Commandant to be a spill of national significance.

(2) Discharge.—The term “discharge” has the meaning given that term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701).


(Added Pub. L. 111–281, title II, § 207(a), Oct. 15, 2010, 124 Stat. 2912, § 426; renumbered § 2508, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Editoral Notes

References in TextThe Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in subsec. (a), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Amendments2018—Pub. L. 115–282 renumbered section 426 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 111–281, title II, § 207(c), Oct. 15, 2010, 124 Stat. 2912, provided that: “The amendments made by this section [enacting this section] shall be deemed to have been enacted on April 19, 2010.”




§ 2509. Prohibition of certain involuntary administrative separations(a) In General.—Except as provided in subsection (b), the Secretary may not authorize the involuntary administrative separation of a covered individual based on a determination that the covered individual is unsuitable for deployment or other assignment due to a medical condition of the covered individual considered by a Physical Evaluation Board during an evaluation of the covered individual that resulted in the covered individual being determined to be fit for duty.

(b) Reevaluation.—(1) In general.—The Secretary may require a Physical Evaluation Board to reevaluate any covered individual if the Secretary determines there is reason to believe that a medical condition of the covered individual considered by a Physical Evaluation Board during an evaluation of the covered individual renders the covered individual unsuitable for continued duty.

(2) Retirements and separations.—A covered individual who is determined, based on a reevaluation under paragraph (1), to be unfit to perform the duties of the covered individual’s office, grade, rank, or rating may be retired or separated for physical disability under chapter 61 of title 10.


(c) Covered Individual Defined.—In this section, the term “covered individual” means any member of the Coast Guard who has been determined by a Physical Evaluation Board, pursuant to a physical evaluation by that board, to be fit for duty.

(Added Pub. L. 112–213, title II, § 209(a), Dec. 20, 2012, 126 Stat. 1549, § 427; amended Pub. L. 114–120, title II, § 209(6), Feb. 8, 2016, 130 Stat. 41; renumbered § 2509, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 427 of this title as this section.
2016—Subsec. (b)(2). Pub. L. 114–120 substituted “chapter 61 of title 10” for “this chapter”.



§ 2510. Sea service letters(a) In General.—The Secretary shall provide a sea service letter to a member or former member of the Coast Guard who—(1) accumulated sea service on a vessel of the Armed Forces (as such term is defined in section 527(e)); and

(2) requests such letter.


(b) Deadline.—Not later than 30 days after receiving a request for a sea service letter from a member or former member of the Coast Guard under subsection (a), the Secretary shall provide such letter to such member or former member if such member or former member satisfies the requirement under subsection (a)(1).

(Added Pub. L. 113–281, title III, § 305(b)(1), Dec. 18, 2014, 128 Stat. 3044, § 428; renumbered § 2510 and amended Pub. L. 115–282, title I, § 114(b), title III, § 318(c), Dec. 4, 2018, 132 Stat. 4223, 4252.)

Editoral Notes
Amendments2018—Pub. L. 115–282, § 114(b), renumbered section 428 of this title as this section.
Subsec. (a)(1). Pub. L. 115–282, § 318(c), substituted “Armed Forces” for “armed forces” and “section 527(e)” for “section 101(a) of title 10”.



§ 2511. Investigations of flag officers and Senior Executive Service employees
In conducting an investigation into an allegation of misconduct by a flag officer or member of the Senior Executive Service serving in the Coast Guard, the Inspector General of the Department of Homeland Security shall—(1) conduct the investigation in a manner consistent with Department of Defense policies for such an investigation; and

(2) consult with the Inspector General of the Department of Defense.

(Added Pub. L. 114–120, title II, § 220(a), Feb. 8, 2016, 130 Stat. 48, § 430; renumbered § 2511, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223.)

Editoral Notes
Amendments2018—Pub. L. 115–282 renumbered section 430 of this title as this section.



§ 2512. Leave policies for the Coast Guard(a) In General.—Except as provided in subsection (b), not later than 1 year after the date on which the Secretary of the Navy promulgates a new rule, policy, or memorandum pursuant to section 704 of title 10, United States Code, with respect to leave associated with the birth or adoption of a child, the Secretary of the department in which the Coast Guard is operating shall promulgate a similar rule, policy, or memorandum that provides leave to officers and enlisted members of the Coast Guard that is equal in duration and compensation to that provided by the Secretary of the Navy.

(b) Leave Associated With Birth or Adoption of Child.—Notwithstanding subsection (a), sections 701 and 704 of title 10, or any other provision of law, all officers and enlisted members of the Coast Guard shall be authorized leave associated with the birth or adoption of a child during the 1-year period immediately following such birth or adoption and, at the discretion of the Commanding Officer, such officer or enlisted member shall be permitted—(1) to take such leave in increments; and

(2) to use flexible work schedules (pursuant to a program established by the Secretary in accordance with chapter 61 of title 5).


(Added Pub. L. 114–120, title II, § 222(a), Feb. 8, 2016, 130 Stat. 49, § 431; renumbered § 2512 and amended Pub. L. 115–282, title I, § 114(b), title III, § 315(a), Dec. 4, 2018, 132 Stat. 4223, 4250.)

Editoral Notes
Amendments2018—Pub. L. 115–282, § 315(a), designated existing provisions as subsec. (a), inserted heading, substituted “Except as provided in subsection (b), not later than 1 year” for “Not later than 1 year”, and added subsec. (b).
Pub. L. 115–282, § 114(b), renumbered section 431 of this title as this section.

Statutory Notes and Related Subsidiaries
Flexible Work SchedulesPub. L. 115–282, title III, § 315(b), Dec. 4, 2018, 132 Stat. 4250, provided that: “Not later than 180 days after the date of enactment of this Act [Dec. 4, 2018], the Secretary of the department in which the Coast Guard is operating shall ensure that a flexible work schedule program under chapter 61 of title 5, United States Code, is in place for officers and enlisted members of the Coast Guard.”




§ 2513. Computation of length of service
In computing length of service of officers and enlisted personnel for any purpose all creditable service in the Army, Navy, Marine Corps, Air Force, Space Force, Coast Guard, Revenue Cutter Service, and Life Saving Service shall be included in addition to any other creditable service authorized by any other law.
(Aug. 4, 1949, ch. 393, 63 Stat. 531, § 467; renumbered § 2513, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223; Pub. L. 116–283, div. A, title IX, § 927(b)(2), Jan. 1, 2021, 134 Stat. 3831.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 2 (Jan. 28, 1915, ch. 20, § 3, 38 Stat. 801).
The Air Force is added in the enumeration of services.
That part referring to the operation of a station for part of a year is omitted.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 inserted “Space Force,” after “Air Force,”.
2018—Pub. L. 115–282 renumbered section 467 of this title as this section.



§ 2514. Career flexibility to enhance retention of members(a) Programs Authorized.—The Commandant may carry out a program under which members of the Coast Guard may be inactivated from active duty in order to meet personal or professional needs and returned to active duty at the end of such period of inactivation from active duty.

(b) Period of Inactivation From Active Duty; Effect of Inactivation.—(1) In general.—The period of inactivation from active duty under a program under this section of a member participating in the program shall be such period as the Commandant shall specify in the agreement of the member under subsection (c), except that such period may not exceed 3 years.

(2) Exclusion from years of service.—Any service by a Reserve officer while participating in a program under this section shall be excluded from computation of the total years of service of that officer pursuant to section 14706(a) of title 10.

(3) Exclusion from retirement.—Any period of participation of a member in a program under this section shall not count toward—(A) eligibility for retirement or transfer to the Ready Reserve under either chapter 841 or 1223 of title 10; or

(B) computation of retired or retainer pay under chapter 71 or 1223 of title 10.



(c) Agreement.—Each member of the Coast Guard who participates in a program under this section shall enter into a written agreement with the Commandant under which that member shall agree as follows:(1) To accept an appointment or enlist, as applicable, and serve in the Coast Guard Ready Reserve during the period of the inactivation of the member from active duty under the program.

(2) To undergo during the period of the inactivation of the member from active duty under the program such inactive service training as the Commandant shall require in order to ensure that the member retains proficiency, at a level determined by the Commandant to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active duty.

(3) Following completion of the period of the inactivation of the member from active duty under the program, to serve 2 months as a member of the Coast Guard on active duty for each month of the period of the inactivation of the member from active duty under the program.


(d) Conditions of Release.—The Commandant shall prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c). At a minimum, the Commandant shall prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under paragraph (2) of such subsection while the member is released from active duty.

(e) Order to Active Duty.—Under regulations prescribed by the Commandant, a member of the Coast Guard participating in a program under this section may, in the discretion of the Commandant, be required to terminate participation in the program and be ordered to active duty.

(f) Pay and Allowances.—(1) Basic pay.—During each month of participation in a program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active duty in the grade and years of service of the member when the member commences participation in the program.

(2) Special or incentive pay or bonus.—(A) Prohibition.—A member who participates in such a program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under chapter 5 of title 37 that is in force when the member commences participation in the program.

(B) Not treated as failure to perform services.—The inactivation from active duty of a member participating in a program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under chapter 5 of title 37 that is in force when the member commences participation in the program.


(3) Return to active duty.—(A) Special or incentive pay or bonus.—Subject to subparagraph (B), upon the return of a member to active duty after completion by the member of participation in a program—(i) any agreement entered into by the member under chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and

(ii) any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i).


(B) Limitation.—(i) In general.—Subparagraph (A) shall not apply to any special or incentive pay or bonus otherwise covered by such subparagraph with respect to a member if, at the time of the return of the member to active duty as described in that subparagraph—(I) such pay or bonus is no longer authorized by law; or

(II) the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active duty.


(ii) Pay or bonus ceases being authorized.—Subparagraph (A) shall cease to apply to any special or incentive pay or bonus otherwise covered by such subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law.


(C) Repayment.—A member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under chapter 5 of title 37.

(D) Required service is additional.—Any service required of a member under an agreement covered by this paragraph after the member returns to active duty as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c).


(4) Travel and transportation allowance.—(A) In general.—Subject to subparagraph (B), a member who participates in a program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for—(i) travel performed from the residence of the member, at the time of release from active duty to participate in the program, to the location in the United States designated by the member as the member’s residence during the period of participation in the program; and

(ii) travel performed to the residence of the member upon return to active duty at the end of the participation of the member in the program.


(B) Single residence.—An allowance is payable under this paragraph only with respect to travel of a member to and from a single residence.


(5) Leave balance.—A member who participates in a program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days.


(g) Promotion.—(1) Officers.—(A) In general.—An officer participating in a program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 21 or 37 of this title.

(B) Return to duty.—Upon the return of an officer to active duty after completion by the officer of participation in a program—(i) the Commandant may adjust the date of rank of the officer in such manner as the Commandant may prescribe in regulations for purposes of this section; and

(ii) the officer shall be eligible for consideration for promotion when officers of the same grade and seniority are eligible for consideration for promotion.



(2) Enlisted members.—An enlisted member participating in a program under this section shall not be eligible for consideration for advancement during the period that—(A) begins on the date of the inactivation of the member from active duty under the program; and

(B) ends at such time after the return of the member to active duty under the program that the member is treatable as eligible for promotion by reason of time in grade and such other requirements as the Commandant shall prescribe in regulations for purposes of the program.



(h) Continued Entitlements.—A member participating in a program under this section shall, while participating in the program, be treated as a member of the Armed Forces on active duty for a period of more than 30 days for purposes of—(1) the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of title 10; and

(2) retirement or separation for physical disability under the provisions of chapter 61 of title 10 and chapters 21 and 23 of this title.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8204(a), Jan. 1, 2021, 134 Stat. 4645.)


SUBCHAPTER II—ADVISORY BOARD ON WOMEN IN THE COAST GUARD

Editorial Notes
Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(c)(2), Jan. 1, 2021, 134 Stat. 4651, substituted “ADVISORY BOARD ON WOMEN IN THE COAST GUARD” for “LIGHTHOUSE SERVICE” in subchapter heading.
2018—Pub. L. 115–282, title I, § 114(c)(2), Dec. 4, 2018, 132 Stat. 4225, inserted subchapter II designation and heading.


§ 2521. Advisory Board on Women in the Coast Guard(a) In General.—The Commandant shall establish within the Coast Guard an Advisory Board on Women in the Coast Guard.

(b) Membership.—The Advisory Board established under subsection (a) shall be composed of such number of members as the Commandant considers appropriate, selected by the Commandant through a public selection process from among applicants for membership on the Board. The members of the Board shall, to the extent practicable, represent the diversity of the Coast Guard. The members of the Committee shall include an equal number of each of the following:(1) Active duty officers of the Coast Guard.

(2) Active duty enlisted members of the Coast Guard.

(3) Members of the Coast Guard Reserve.

(4) Retired members of the Coast Guard.


(c) Duties.—The Advisory Board established under subsection (a)—(1) shall advise the Commandant on improvements to the recruitment, retention, wellbeing, and success of women serving in the Coast Guard and attending the Coast Guard Academy, including recommendations for the report on gender diversity in the Coast Guard required by section 5109 of chapter 51 of title 14;

(2) may submit to the Commandant recommendations in connection with its duties under this subsection, including recommendations to implement the advice described in paragraph (1); and

(3) may brief Congress on its duties under this subsection, including the advice described in paragraph (1) and any recommendations described in paragraph (2).


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(c)(2), Jan. 1, 2021, 134 Stat. 4651.)


SUBCHAPTER III—LIGHTHOUSE SERVICE

Editorial Notes
Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(c)(1), Jan. 1, 2021, 134 Stat. 4651, redesignated subchapter II of this chapter as this subchapter.
2018—Pub. L. 115–282, title I, § 114(c)(2), Dec. 4, 2018, 132 Stat. 4225, inserted subchapter II designation and heading.


§ 2531. Personnel of former Lighthouse Service(a) Any individual of the former Lighthouse Service commissioned as an officer in the Coast Guard shall be an extra number in his grade and in the grades to which he may be promoted. He shall take precedence (1) with other officers commissioned in his grade from the former Lighthouse Service as the Secretary of the Treasury may determine, and (2) with other line officers in his grade in accordance with the respective dates of their commissions in such grade. He shall be eligible for promotion, if otherwise qualified, at such time as the officer in a regular number in line of promotion next above him on the seniority list becomes eligible for promotion; or if there be no such officer in his grade, he shall be eligible for promotion, if otherwise qualified, when a vacancy occurs in the next higher grade. An officer so commissioned shall be assigned to duty for which he is specially qualified, and professional examinations for promotion given to such officer shall embrace only subjects which pertain to the duty to which he is assigned.

(b) Each vacancy (1) hereafter occurring in the extra numbers of such officers; (2) existing on August 5, 1939, in positions in the Lighthouse Service formerly held by personnel eligible for such commissions; and (3) created by the retirement, resignation, death, or separation from the service for any other cause, of such personnel who do not possess the qualifications prescribed by the Secretary of the Treasury or who, being qualified, do not accept a commission thereunder, shall operate to increase by one the total authorized number of line officers of the Coast Guard.

(c) All individuals of the former Lighthouse Service commissioned, appointed, or enlisted in the Coast Guard shall be subject to all laws and regulations for the government of the Coast Guard, and nothing contained in this title shall be construed to prevent the application to any of such individuals of laws and regulations concerning the military discipline of commissioned and warrant officers and enlisted members of the Coast Guard.

(d) In computing length of service, for the purpose of retirement in the Coast Guard, of any individual of the former Lighthouse Service commissioned, appointed, or enlisted in the Coast Guard, there shall be included all service computable for retirement under the provisions of section 763 of title 33; and after July 1, 1948, in computing longevity for the purpose of pay of such individual there shall be included all service of such individual in the Lighthouse Service.

(e) No individual so commissioned, appointed, or enlisted in the Coast Guard shall suffer any reduction in the total of the annual compensation and allowances which he was receiving on the date of his commission, appointment, or enlistment. Upon his retirement from active duty in the Coast Guard, the retired pay of any individual so commissioned, appointed, or enlisted, shall not be less than an annuity computed in accordance with the provisions of section 763 of title 33, substituting, however, for purposes of such computation, the annual compensation which he was receiving on the date of his commission, appointment, or enlistment in the Coast Guard for the average annual pay received by him for the last five years of service.

(f) Notwithstanding any other provision of law, chapter 51, subchapter III of chapter 53, and sections 5542–5546 of title 5 shall not apply to civilian keepers of lighthouses and to civilians employed on lightships and other vessels of the Coast Guard.

(g)(1) The head of the department in which the Coast Guard is operating under regulations prescribed by him, may regulate the hours of duty and the pay of civilian keepers of lighthouses and civilians employed on lightships and other vessels of the Coast Guard, but such personnel may be called upon for duty in emergency circumstances or otherwise at any time or all times. The existing system governing the pay of such employees may be continued or changed except that overtime compensation, night differential, and extra pay for duty on holidays shall not be paid to such employees. In lieu thereof additional annual compensation may be authorized, which may be prescribed either as a fixed differential or as a percentage of the basic compensation otherwise applicable to such employees. In no case shall basic compensation exceed $15,000 per annum, except that nothing contained in this subsection shall operate to decrease the basic compensation of any individual employed by the Coast Guard on the date of enactment of this subsection, and in no case shall additions thereto exceed 25 percent of such basic compensation. Provision may be made for compensatory absence from duty when conditions of employment result in confinement because of isolation or in long periods of continuous duty; and provisions may likewise be made for extra allowance for service outside of the continental limits of the United States.

(2) The additional compensation authorized by this subsection shall be included in any computation of compensation under section 6 of the Act of June 20, 1918 (33 U.S.C. 763).


(Aug. 4, 1949, ch. 393, 63 Stat. 526, § 432; Aug. 9, 1955, ch. 650, §§ 1, 2, 69 Stat. 577; Pub. L. 86–309, Sept. 21, 1959, 73 Stat. 585; Pub. L. 91–278, § 1(10), June 12, 1970, 84 Stat. 305; Pub. L. 96–23, § 5(a), June 13, 1979, 93 Stat. 68; Pub. L. 97–295, § 2(11), (13), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 99–640, § 10(a)(7), Nov. 10, 1986, 100 Stat. 3549; renumbered § 2531, Pub. L. 115–282, title I, § 114(b), Dec. 4, 2018, 132 Stat. 4223; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(21), Jan. 1, 2021, 134 Stat. 4748.)

Historical and Revision NotesThe following statement appeared in Senate Report No. 656, 81st Congress, in explanation of Senate Judiciary Committee amendment no. 3 which added former sections 431 (now repealed), 432 (now 2531), and 433 (now repealed):
There are, at present, in the Coast Guard certain personnel who were transferred from the former Life Saving Service, the Lighthouse Service, the Bureau of Marine Inspection and Navigation, and the Bureau of Customs. The number of such personnel is not large and no new personnel can be taken on in these categories. As time goes on the numbers will be reduced by death or resignation and any other method of leaving the service until, eventually, there will be no one remaining in any of these groups. Certain laws appearing in existing title 14 applicable to such personnel were not included in this bill as it passed the House. The reason for such omission was that such laws were temporary in that they would eventually apply to no one, although no definite termination date was fixed in the law. While recognizing this fact, this committee feels that since said laws apply to a class of personnel and will so apply for an indeterminate period in the future, it is desirable to include such laws in this codification, subject to being repealed at such time as there are no longer any personnel in the Coast Guard, active or retired, to whom these sections would be applicable.
Proposed section 432(a) is based on title 14, U.S.C., 1946 ed., § 10g (Aug. 5, 1939, ch. 477, § 2, 53 Stat. 1216).
Proposed section 432(b) is based on title 14, U.S.C., 1946 ed., § 10h (Aug. 5, 1939, ch. 477, § 3, 53 Stat. 1216).
Proposed section 432(c) is based on title 14, U.S.C., 1946 ed., § 50 (Aug. 5, 1939, ch. 477, § 8, 53 Stat. 1217).
Proposed section 432(d) is based on title 14, U.S.C., 1946 ed., § 180 (Aug. 5, 1939, ch. 477, § 6, 53 Stat. 1217; June 24, 1948, ch. 627, 62 Stat. 644).
Proposed section 432(e) is based on title 14, U.S.C., 1946 ed., § 181 (Aug. 5, 1939, ch. 477, § 7, 53 Stat. 1217).
Proposed section 432(f) is based on section 1 of Public Law 143, 81st Congress, approved June 29, 1949.
Proposed section 432(g) is based on sections 2 and 3 of Public Law 143, 81st Congress, approved June 29, 1949.

Editorial Notes

References in TextThe date of enactment of this subsection, referred to in subsec. (g)(1), is Aug. 4, 1949.

Amendments2021— Subsec. (a). Pub. L. 116–283, § 8505(a)(21)(A), substituted “individual” for “person”.
Subsec. (c). Pub. L. 116–283, § 8505(a)(21)(B), substituted “individuals” for “persons” in two places.
Subsec. (d). Pub. L. 116–283, § 8505(a)(21)(A), substituted “individual” for “person” wherever appearing.
Subsec. (e). Pub. L. 116–283, § 8505(a)(21)(A), substituted “individual” for “person” in two places.
Subsec. (g)(1). Pub. L. 116–283, § 8505(a)(21)(A), substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 432 of this title as this section.
1986—Subsec. (g). Pub. L. 99–640 designated existing provisions as par. (1), struck out last par. relating to inclusion of additional compensation in computations of compensation for purposes of the Lighthouse Service Retirement Act, and added par. (2).
1984—Subsec. (c). Pub. L. 98–557 substituted reference to enlisted members for reference to enlisted men.
1982—Subsec. (f). Pub. L. 97–295, § 2(13), substituted “chapter 51, subchapter III of chapter 53, and sections 5542–5546 of title 5” for “the civil service classification laws and titles II and III of the Federal Employees Pay Act of 1945 as amended”.
Subsec. (g). Pub. L. 97–295, § 2(11), substituted “percent” for “per centum”.
1979—Subsec. (g). Pub. L. 96–23 substituted “$15,000” for “$7,500”.
1970—Subsec. (g). Pub. L. 91–278 substituted “$7,500” for “$5,100”.
1959—Subsec. (g). Pub. L. 86–309 substituted “$5,100” for “$3,750”.
1955—Subsec. (f). Act Aug. 9, 1955, § 1, inserted “as amended”.
Subsec. (g). Act Aug. 9, 1955, § 2, authorized head of department in which the Coast Guard is operating to regulate hours of duty and pay.

Statutory Notes and Related Subsidiaries
Retroactive PayPub. L. 96–23, § 5(b), June 13, 1979, 93 Stat. 69, provided that the Coast Guard could issue retroactive pay to its remaining civilian lighthouse keepers to compensate for the higher General Schedule salary rate over a statutory limitation of $7,500 on annual salary.



§ 2532. Retirement of employees(a) Optional Retirement.—Except as provided in subsections (d) and (e), a covered employee may retire from further performance of duty if such officer or employee—(1) has completed 30 years of active service in the Government and is at least 55 years of age;

(2) has completed 25 years of active service in the Government and is at least 62 years of age; or

(3) is involuntarily separated from further performance of duty, except by removal for cause on charges of misconduct or delinquency, after completing 25 years of active service in the Government, or after completing 20 years of such service and if such employee is at least 50 years of age.


(b) Compulsory Retirement.—A covered employee who becomes 70 years of age shall be compulsorily retired from further performance of duty.

(c) Retirement for Disability.—(1) In general.—A covered employee who has completed 15 years of active service in the Government and is found, after examination by a medical officer of the United States, to be disabled for useful and efficient service by reason of disease or injury not due to vicious habits, intemperance, or willful misconduct of such officer or employee, shall be retired.

(2) Restoration to active duty.—Any individual retired under paragraph (1) may, upon recovery, be restored to active duty, and shall from time to time, before reaching the age at which such individual may retire under subsection (a), be reexamined by a medical officer of the United States upon the request of the Secretary of the department in which the Coast Guard is operating.


(d) Annual Compensation.—(1) In general.—Except as provided in paragraph (2), The annual compensation of a person retired under this section shall be a sum equal to one-fortieth of the average annual pay received for the last 3 years of service for each year of active service in the Lighthouse Service, or in a department or branch of the Government having a retirement system, not to exceed thirty-fortieths of such average annual pay received.

(2) Retirement before 55.—The retirement pay computed under paragraph (1) for any officer or employee retiring under this section shall be reduced by one-sixth of 1 percent for each full month the officer or employee is under 55 years of age at the date of retirement.

(3) No allowance or subsistence.—Retirement pay under this section shall not include any amount on account of subsistence or other allowance.


(e) Exception.—The retirement and pay provision in this section shall not apply to—(1) any person in the field service of the Lighthouse Service whose duties do not require substantially all their time; or

(2) persons of the Coast Guard.


(f) Waiver.—Any person entitled to retirement pay under this section may decline to accept all or any part of such retirement pay by a waiver signed and filed with the Secretary of the Treasury. Such waiver may be revoked in writing at any time, but no payment of the retirement pay waived shall be made covering the period during which such waiver was in effect.

(g) Definition.—For the purposes of this section, the term “covered employee” means an officer or employee engaged in the field service or on vessels of the Lighthouse Service, except a person continuously employed in district offices or shop.

(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8510(b), Jan. 1, 2021, 134 Stat. 4757.)

§ 2533. Surviving spouses
The Secretary of the department in which the Coast Guard is operating shall pay $100 per month to the surviving spouse of a current or former employee of the Lighthouse Service in accordance with section 2532 if such employee dies—(1) at a time when such employee was receiving or was entitled to receive retirement pay under this subchapter; or

(2) from non-service-connected causes after fifteen or more years of employment in such service.

(Added Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8511(a), Jan. 1, 2021, 134 Stat. 4758.)

§ 2534. Application for benefits(a) Application for the benefits of section 2533 shall be made in such manner and form as the Civil Service Commission 11 See Transfer of Functions note below. shall prescribe.

(b) The Civil Service Commission 1 shall perform, or cause to be performed, such acts, and shall make such rules and regulations, as may be necessary or proper to carry out section 2533.

(c) That 22 So in original. annuities authorized by section 2533 may hereafter be paid out of the Civil Service Retirement and Disability Fund.

(Added and amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8511(b), Jan. 1, 2021, 134 Stat. 4758.)

Editorial Notes

References in TextHereafter, referred to in subsec. (c), was in original language of proviso from Pub. L. 112—74, which was approved Dec. 23, 2011, and which was redesignated as subsec. (c). See Codification note below.

Codification
The text of section 773 of Title 33, Navigation and Navigable Waters, which was transferred to this section, designated as subsec. (a), and amended by Pub. L. 116–283, § 8511(b)(2)(A), was based on act Aug. 19, 1950, ch. 761, § 3, 64 Stat. 466.
The text of section 774 of Title 33, which was transferred to this section, designated as subsec. (b), and amended by Pub. L. 116–283, § 8511(b)(3)(A), was based on act Aug. 19, 1950, ch. 761, § 4, 64 Stat. 466.
The text of section 776 of Title 33, which was transferred to this section, redesignated as subsec. (c), and amended by Pub. L. 116–283, § 8511(b)(4)(A), was based on the proviso in the paragraph under the heading “Payment to Civil Service Retirement and Disability Fund” under the heading “Office of Personnel Management” in title V of div. C of Pub. L. 112—74 (125 Stat. 919).

Prior ProvisionsProvisions similar to those in subsec. (c) of this section were contained in the following prior appropriation acts:
Pub. L. 111–117, div. C, title V, Dec. 16, 2009, 123 Stat. 3196.
Pub. L. 111–8, div. D, title V, Mar. 11, 2009, 123 Stat. 670.
Pub. L. 110–161, div. D, title V, Dec. 26, 2007, 121 Stat. 2009.
Pub. L. 109–115, div. A, title VI, Nov. 30, 2005, 119 Stat. 2489.
Pub. L. 108–447, div. H, title IV, Dec. 8, 2004, 118 Stat. 3263.
Pub. L. 108–199, div. F, title IV, Jan. 23, 2004, 118 Stat. 339.
Pub. L. 108–7, div. J, title IV, Feb. 20, 2003, 117 Stat. 459.
Pub. L. 107–67, title IV, Nov. 12, 2001, 115 Stat. 542.
Pub. L. 106–554, § 1(a)(3) [title IV], Dec. 21, 2000, 114 Stat. 2763, 2763A–150.
Pub. L. 106–58, title IV, Sept. 29, 1999, 113 Stat. 463.
Pub. L. 105–277, div. A, § 101(h) [title IV], Oct. 21, 1998, 112 Stat. 2681–480, 2681–509.
Pub. L. 105–61, title IV, Oct. 10, 1997, 111 Stat. 1303.
Pub. L. 104–208, div. A, title I, § 101(f) [title IV], Sept. 30, 1996, 110 Stat. 3009–314, 3009–344.
Pub. L. 104–52, title IV, Nov. 19, 1995, 109 Stat. 489.
Pub. L. 103–329, title IV, Sept. 30, 1994, 108 Stat. 2407.
Pub. L. 103–123, title IV, Oct. 28, 1993, 107 Stat. 1249.
Pub. L. 102–393, title IV, Oct. 6, 1992, 106 Stat. 1756.
Pub. L. 102–141, title IV, Oct. 28, 1991, 105 Stat. 860.
Pub. L. 101–509, title IV, Nov. 5, 1990, 104 Stat. 1421.
Pub. L. 101–136, title IV, Nov. 3, 1989, 103 Stat. 810.
Pub. L. 100–440, title IV, Sept. 22, 1988, 102 Stat. 1745.
Pub. L. 100–202, § 101(m) [title IV], Dec. 22, 1987, 101 Stat. 1329–390, 1329–413.
Pub. L. 99–500, § 101(m) [title IV], Oct. 18, 1986, 100 Stat. 1783–308, 1783–322, and Pub. L. 99–591, § 101(m) [title IV], Oct. 30, 1986, 100 Stat. 3341–308, 3341–322.
Pub. L. 99–190, title I, § 101(h) [H.R. 3036, title IV], Dec. 19, 1985, 99 Stat. 1291.
Pub. L. 98–473, title I, § 101(j) [H.R. 5798, title IV], Oct. 12, 1984, 98 Stat. 1963.
Pub. L. 98–151, § 101(f) [H.R. 4139, title IV], Nov. 14, 1983, 97 Stat. 973.
Pub. L. 97–377, title I, § 101(a) [incorporating H.R. 4121, title IV, for FY 1982], Dec. 21, 1982, 96 Stat. 1830.
Pub. L. 97–92, § 101(a) [H.R. 4121, title IV], Dec. 15, 1981, 95 Stat. 1183.
Pub. L. 96–536, § 101(a) [incorporating Pub. L. 96–74, title IV], Dec. 16, 1980, 94 Stat. 3166.
Pub. L. 96–74, title IV, Sept. 29, 1979, 93 Stat. 571.
Pub. L. 95–429, title IV, Oct. 10, 1978, 92 Stat. 1007.
Pub. L. 95–81, title IV, July 31, 1977, 91 Stat. 347.
Pub. L. 94–363, title IV, July 14, 1976, 90 Stat. 969.
Pub. L. 94–91, title IV, Aug. 9, 1975, 89 Stat. 449.
Pub. L. 93–381, title IV, Aug. 21, 1974, 88 Stat. 620.
Pub. L. 93–143, title IV, Oct. 30, 1973, 87 Stat. 517.

Amendments2021—Pub. L. 116–283, § 8511(b)(1), inserted section enumerator and catchline after section 2533.
Subsec. (a). Pub. L. 116–283, § 8511(b)(2)(B), substituted “section 2533” for “this Act”.
Pub. L. 116–283, § 8511(b)(2)(A), redesignated section 3 of act Aug. 19, 1950, as subsec. (a) and made technical changes to conform to other sections of this title. See Codification note above.
Subsec. (b). Pub. L. 116–283, § 8511(b)(3)(B), substituted “section 2533” for “the provisions of this Act”.
Pub. L. 116–283, § 8511(b)(3)(A), redesignated section 4 of act Aug. 19, 1950, as subsec. (b) and made technical changes to conform to other sections of this title. See Codification note above.
Subsec. (c). Pub. L. 116–283, § 8511(b)(4)(B), substituted “section 2533” for “the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775),”.
Pub. L. 116–283, § 8511(b)(4)(A), redesignated certain proviso in title V of div. C of Pub. L. 112–74 as subsec. (c) and made technical changes to conform to other sections of this title. See Codification note above.

Executive Documents

Transfer of Functions
Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, transferred all functions vested by statute in Civil Service Commission to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.





CHAPTER 27—PAY, ALLOWANCES, AWARDS, AND OTHER RIGHTS AND BENEFITS




SUBCHAPTER I—PERSONNEL RIGHTS AND BENEFITS


Sec.


2701.Procurement of personnel.


2702.Training.


2703.Contingent expenses.


2704.Equipment to prevent accidents.


[2705.Repealed.]


2706.Right to wear uniform.


2707.Protection of uniform.


2708.Clothing for officers and enlisted personnel.


2709.Procurement and sale of stores to members and civilian employees.


2710.Disposition of effects of decedents.


2711.Deserters; payment of expenses incident to apprehension and delivery; penalties.


2712.Payment for the apprehension of stragglers.


2713.Employment assistance.



SUBCHAPTER II—AWARDS


2731.Delegation of powers to make awards; rules and regulations.


2732.Medal of honor.


2733.Medal of honor: duplicate medal.


2734.Medal of honor: presentation of Medal of Honor Flag.


2735.Coast Guard cross.


2736.Distinguished service medal.


2737.Silver star medal.


2738.Distinguished flying cross.


2739.Coast Guard medal.


2740.Insignia for additional awards.


2741.Time limit on award; report concerning deed.


2742.Honorable subsequent service as condition to award.


2743.Posthumous awards.


2744.Life-saving medals.


2745.Replacement of medals.


2746.Award of other medals.


2747.Awards and insignia for excellence in service or conduct.


2748.Presentation of United States flag upon retirement.



SUBCHAPTER III—PAYMENTS


2761.Individuals discharged as result of court-martial; allowances to.


2762.Shore patrol duty; payment of expenses.


2763.Compensatory absence from duty for military personnel at isolated duty stations.


2764.Monetary allowance for transportation of household effects.


2765.Retroactive payment of pay and allowances delayed by administrative error or oversight.


2766.Travel card management.


2767.Reimbursement for medical-related travel expenses for certain individuals residing on islands in the continental United States.


2768.Annual audit of pay and allowances of members undergoing permanent change of station.


2769.Remission of indebtedness.


2770.Special instruction at universities.


2771.Attendance at professional meetings.


2772.Education loan repayment program.


2773.Rations or commutation therefor in money.


2774.Sales of ration supplies to messes.


2775.Flight rations.


2776.Payments at time of discharge for good of service.


2777.Clothing for destitute shipwrecked individuals.


2778.Advancement of public funds to personnel.


2779.Transportation to and from certain places of employment.




Editorial Notes
Prior ProvisionsA prior analysis for part III of this title “COAST GUARD AUTHORIZATIONS AND REPORTS TO CONGRESS” preceded prior section 2701 and consisted of items for chapter 27 “Authorizations” beginning with section 2701 and chapter 29 “Reports” beginning with section 2901, prior to repeal by Pub. L. 115–282, title I, § 115, Dec. 4, 2018, 132 Stat. 4225.
A prior analysis for chapter 27 “AUTHORIZATIONS” consisted of items 2701 “Requirement for prior authorization of appropriations”, 2702 “Authorization of appropriations”, 2703 “Authorization of personnel end strengths”, and 2704 “Authorized levels of military strength and training”, prior to repeal by Pub. L. 115–282, title I, § 116(a), Dec. 4, 2018, 132 Stat. 4225.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8206(b), title LVXXXV [LXXXV], § 8505(a)(38)(B), (39)(B), (45)(B), Jan. 1, 2021, 134 Stat. 4649, 4750, added items 2713, 2761, 2767, and 2777, and struck out former items 2761 “Persons discharged as result of court-martial; allowances to”, 2767 “Reimbursement for medical-related travel expenses for certain persons residing on islands in the continental United States”, and 2777 “Clothing for destitute shipwrecked persons”. Item 2713 was added to the analysis for this chapter to reflect the probable intent of Congress, notwithstanding directory language adding that item “at the end” of the analysis for subchapter I of this chapter.
2018—Pub. L. 115–282, title I, § 116(a), title III, § 316, Dec. 4, 2018, 132 Stat. 4225, 4250, inserted chapter 27 designation and heading, added items 2701 to 2779, and struck out item 2705 “Clothing at time of discharge for good of service”.


SUBCHAPTER I—PERSONNEL RIGHTS AND BENEFITS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 116(c)(1), Dec. 4, 2018, 132 Stat. 4229, inserted subchapter I designation and heading.


§ 2701. Procurement of personnel
The Coast Guard may expend operations and support funds for recruiting activities, including advertising and entertainment, to—(1) obtain recruits for the Service and cadet applicants; and

(2) gain support of recruiting objectives from those who may assist in the recruiting effort.

(Aug. 4, 1949, ch. 393, 63 Stat. 531, § 468; Pub. L. 104–324, title II, § 206(b), Oct. 19, 1996, 110 Stat. 3908; renumbered § 2701, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8513(a)(4), Jan. 1, 2021, 134 Stat. 4760.)

Historical and Revision NotesBased on the following language contained in the Coast Guard appropriation act for 1949, “Pay and Allowances” and preceding years: “expenses of recruiting for the Coast Guard; advertising for and obtaining enlisted personnel and applicants for appointment as cadets;”
 (June 19, 1948, ch. 558, 62 Stat. 562).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 2701 was renumbered section 4901 of this title.

Amendments2021—Pub. L. 116–283, in introductory provisions, substituted “operations and support” for “operating expense” and struck out “but not limited to” after “including” and “in order” after “entertainment,”.
2018—Pub. L. 115–282 renumbered section 468 of this title as this section.
1996—Pub. L. 104–324 amended text generally. Prior to amendment, text read as follows: “The Coast Guard may make expenditures as necessary in order to obtain recruits for the service and cadet applicants, including advertising.”



§ 2702. Training
The Coast Guard may make expenditures for the training of personnel, including books, school supplies, correspondence courses, motion picture equipment, and other equipment for instructional purposes.
(Aug. 4, 1949, ch. 393, 63 Stat. 531, § 469; renumbered § 2702, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on the following language contained in the Coast Guard appropriation act for 1949, “Pay and Allowances” and preceding years: “motion picture and other equipment for instructional purposes; . . . training of enlisted personnel, including textbooks, school supplies, and correspondence courses;”
 (June 19, 1948, 62 Stat. 562).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 2702 was renumbered section 4902 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 469 of this title as this section.



§ 2703. Contingent expenses
The Commandant may expend for contingencies of the Coast Guard a sum not to exceed $50,000 in any one fiscal year.
(Aug. 4, 1949, ch. 393, 63 Stat. 532, § 476; Pub. L. 108–293, title II, § 219, Aug. 9, 2004, 118 Stat. 1039; renumbered § 2703, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 15k (Apr. 20, 1939, ch. 75, 53 Stat. 582).
The limitation on the amount for such contingencies is increased, and the amount is made available to the Commandant rather than solely to the Superintendent of the Academy as now prescribed by law. The authorization is to cover expenditures incident to the offices of the Commandant and the Superintendent of the Academy. The intent is that the amount authorized will be administered in a manner similar to that now employed by the Superintendent of the Academy under the authority of 14 U.S.C., § 15k. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 2703 was renumbered section 4903 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 476 of this title as this section.
2004—Pub. L. 108–293 substituted “$50,000” for “$7,500” and struck out at end “The Commandant may authorize the Superintendent of the Academy to expend not to exceed $2,500 of this amount for contingencies of the Academy.”



§ 2704. Equipment to prevent accidents
The Coast Guard may make such expenditures as are deemed appropriate for promotion and maintenance of the safety and occupational health of, and the prevention of accidents affecting, personnel of the Coast Guard, including the purchase of clothing, equipment, and other materials necessary thereto.
(Aug. 4, 1949, ch. 393, 63 Stat. 532, § 477; renumbered § 2704, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesDerived from title 5, U.S.C., 1946, ed., § 118g (Aug. 2, 1946, ch. 744, § 13, 60 Stat. 809).
Because of the wide variety of tasks assigned to Coast Guard personnel it is deemed advisable to broaden this authority to the more general language as rewritten, insofar as Coast Guard personnel are concerned, thus giving complete authority to protect their health.
Said section would in no way be affected.
Inasmuch as the act cited above applies to executive departments generally, it is not scheduled for repeal by this act. 81st Congress, House Report No. 557.

Editorial Notes
Prior ProvisionsA prior section 2704 was renumbered section 4904 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 477 of this title as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Hypothermia Protective Clothing RequirementPub. L. 107–295, title IV, § 410, Nov. 25, 2002, 116 Stat. 2118, provided that: “The Commandant of the Coast Guard shall ensure that all Coast Guard personnel are equipped with adequate safety equipment, including hypothermia protective clothing where appropriate, while performing search and rescue missions.”




[§ 2705. Repealed. Pub. L. 115–282, title III, § 316, Dec. 4, 2018, 132 Stat. 4250]

Section, Aug. 4, 1949, ch. 393, 63 Stat. 533, § 482; Pub. L. 98–557, § 15(a)(3)(C), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2705, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226, related to clothing at time of discharge for good of service.



§ 2706. Right to wear uniform
When authorized by and in accordance with applicable regulations:(a) any member who has served honorably in the Coast Guard during war shall when not in active service, whether or not on the retired list, be entitled to bear the official title and upon occasions of ceremony to wear the uniform of the highest rank or rating held by him during his war service, and

(b) any member on the retired list shall be entitled to wear the uniform of his rank or rating.

(Aug. 4, 1949, ch. 393, 63 Stat. 533, § 483; Pub. L. 98–557, § 15(a)(3)(H), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2706, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesSubsection (a) is based on title 14, U.S.C., 1946 ed., § 167b–2 (June 21, 1930, ch. 563, § 2, 46 Stat. 793).
Inasmuch as the act cited above applies equally to the Navy and Marine Corps as well as the Coast Guard, it is not scheduled for repeal but is being amended by section 12 of this act to eliminate reference to the Coast Guard.
Subsection (b) is new to the Coast Guard, although it has been the practice for retired officers to wear the uniform when they so desire. Such authority is granted to retired officers of the Navy (see title 34, U.S.C., 1946 ed., § 389).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 483 of this title as this section.
1984—Subsecs. (a), (b). Pub. L. 98–557 substituted reference to member for reference to commissioned officer, warrant officer, and enlisted man.



§ 2707. Protection of uniform
The provisions of law relating to the protection of the uniform of the United States Army, Navy, or Marine Corps shall apply to the protection of the uniform of the Coast Guard, in the same manner, to the same extent, and under the same conditions.
(Aug. 4, 1949, ch. 393, 63 Stat. 533, § 484; renumbered § 2707, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 39 (Aug. 29, 1916, ch. 418, § 1, 39 Stat. 649).
The assimilation is made in general terms, rather than by reference to the applicable section in title 10, U.S.C., 1946 ed. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 484 of this title as this section.



§ 2708. Clothing for officers and enlisted personnel(a) The Coast Guard may purchase uniforms, accouterments, and related equipment for sale to officer personnel and cadets of the Coast Guard.

(b) The Coast Guard may purchase uniform clothing for sale to enlisted personnel of the Coast Guard. The actual cost of the clothing thus sold to enlisted personnel may be withheld from their pay.

(Aug. 4, 1949, ch. 393, 63 Stat. 534, § 485; Aug. 3, 1950, ch. 536, § 33, 64 Stat. 408; Pub. L. 87–649, § 14d(4), Sept. 7, 1962, 76 Stat. 502; renumbered § 2708, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesSubsection (a) is based on title 14, U.S.C., 1946 ed., § 30 (Jan. 12, 1919, ch. 8, 40 Stat. 1054). Said section was changed to have application to the Coast Guard at all times, rather than when the Coast Guard is operating with the Navy.
Inasmuch as the act cited above applies equally to the Navy and Marine Corps as well as the Coast Guard, it is not scheduled for repeal but is being amended by section 9 of this act to eliminate reference to the Coast Guard.
Subsection (b) is based on title 14, U.S.C., 1946, ed., § 13, and on title 33, U.S.C., 1946 ed., § 754 (July 1, 1898, ch. 346, § 1, 30 Stat. 604; July 27, 1912, ch. 255, § 2, 37 Stat. 239). Said section 13 was changed to have application to all enlisted personnel rather than to “crews of vessels in service” only. The provision of said section 754 which provided for the sale of clothing to civilian employees is eliminated as becoming obsolete.
Subsection (c) is new. Title 37, U.S.C., 1946 ed., § 110 authorizes the payment of a cash allowance in case clothing is not furnished to enlisted persons of the Coast Guard. Clearly this presumes the authority to issue clothing to enlisted persons; this section makes the authority statutory. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 485 of this title as this section.
1962—Subsec. (c). Pub. L. 87–649 repealed subsec. (c) which permitted the Coast Guard to purchase uniform clothing for distribution to enlisted personnel or to pay such enlisted personnel a cash clothing allowance.
1950—Subsec. (c). Act Aug. 3, 1950, struck out “to” after “or”.

Statutory Notes and Related Subsidiaries
Effective Date of 1962 AmendmentAmendment by Pub. L. 87–649 effective Nov. 1, 1962, see section 15 of Pub. L. 87–649, set out as an Effective Date note preceding section 101 of Title 37, Pay and Allowances of the Uniformed Services.



§ 2709. Procurement and sale of stores to members and civilian employees
Such stores as the Secretary may designate may be procured and sold to members of the Coast Guard, and to the surviving spouses of such members. Such designated stores may also be procured and sold to civilian officers and employees of the United States, and to such other individuals as may be specifically authorized by the Secretary, at Coast Guard stations and other units beyond the continental limits of the United States or in Alaska.
(Aug. 4, 1949, ch. 393, 63 Stat. 534, § 487; Pub. L. 98–557, § 15(a)(2), (3)(D), (4)(D)(i), Oct. 30, 1984, 98 Stat. 2865, 2866; renumbered § 2709, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(22), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., § 533 (Mar. 3, 1909, ch. 255, 35 Stat. 768; Apr. 14, 1937, ch. 78, 50 Stat. 63; June 10, 1939, ch. 196, 53 Stat. 814; Jan. 23, 1942, ch. 15, 56 Stat. 13; Apr. 9, 1943, ch. 39, 57 Stat. 60).
Said section granted authority for the Secretary of the Navy to sell designated stores to officers and enlisted men. It is deemed desirable to grant similar authority to the Secretary having control of the Coast Guard.
Said section would in no way be affected. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individuals” for “persons”.
2018—Pub. L. 115–282 renumbered section 487 of this title as this section.
1984—Pub. L. 98–557 in section catchline substituted “members” for “officers, enlisted men,” and in text substituted “surviving spouses” for “widows” and “members” for “officers and enlisted men” in two places.



§ 2710. Disposition of effects of decedents
All moneys, articles of value, papers, keepsakes, and other similar effects belonging to the deceased individuals in the Coast Guard, not claimed by their legal heirs or next of kin, shall be deposited in safe custody, and if any such moneys, articles of value, papers, keepsakes, or other similar effects so deposited have been, or shall hereafter be, unclaimed for a period of two years from the date of the death of such individual, such articles and effects shall be sold and the proceeds thereof, together with the moneys above mentioned, shall be deposited in the Treasury as miscellaneous receipts. The Secretary shall make diligent inquiry in every instance after the death of such individual to ascertain the whereabouts of his heirs or next of kin, and prescribe necessary regulations to carry out the foregoing provisions. Claims may be presented hereunder at any time within five years after such moneys or proceeds have been so deposited in the Treasury, and, when supported by competent proof in any case after such deposit in the Treasury, shall be certified to Congress for consideration.
(Aug. 4, 1949, ch. 393, 63 Stat. 538, § 507; renumbered § 2710, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(23), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., § 942 (Mar. 29, 1918, ch. 31, 40 Stat. 499).
Said section provided for the disposition of effects of deceased naval personnel. It is believed similar provisions should be made for Coast Guard personnel.
Said section would in no way be affected. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individuals” for “persons” and substituted “individual” for “person” in two places.
2018—Pub. L. 115–282 renumbered section 507 of this title as this section.



§ 2711. Deserters; payment of expenses incident to apprehension and delivery; penalties(a) The Coast Guard may, pursuant to regulations prescribed by the Secretary, make such expenditures as are deemed necessary for the apprehension and delivery of deserters, stragglers, and prisoners.

(b) No individual who is convicted by court martial for desertion from the Coast Guard in time of war, and as the result of such conviction is dismissed or dishonorably discharged from the Coast Guard shall afterwards be enlisted, appointed, or commissioned in any military or naval service under the United States, unless the disability resulting from desertion, as established by this section is removed by a board of commissioned officers of the Coast Guard convened for consideration of the case, and the action of the Board is approved by the Secretary; or unless he is restored to duty in time of war.

(Added May 5, 1950, ch. 169, § 16(a), 64 Stat. 148, § 508; amended July 10, 1952, ch. 631, § 2, 66 Stat. 540; renumbered § 2711, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(24), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 508 of this title as this section.
1952—Subsec. (a). Act July 10, 1952, authorized reimbursement of necessary expenses to persons other than civil officers, and added stragglers and prisoners to class of offenders.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 31, 1951, see act May 5, 1950, ch. 169, § 5, 64 Stat. 145.



§ 2712. Payment for the apprehension of stragglers
The Coast Guard may offer and pay rewards for the apprehension and delivery of deserters, stragglers, and prisoners.
(Aug. 4, 1949, ch. 393, 63 Stat. 547, § 644; renumbered § 2712, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 147 (May 26, 1906, ch. 2556, § 5, 34 Stat. 200).
Said section has been divided. That part relating to rewards for the apprehension of deserters is placed in this section. That part relating to the acceptance of convicted deserters in the armed forces is placed in section 575 of this title. The first sentence of said section is eliminated inasmuch as it is believed that commanding officers in the Coast Guard are charged with the duty of apprehending deserters without special statutory authority therefor.
The limitation as to amount that could be offered is removed.
The provision concerning money due the deserter is eliminated. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 644 of this title as this section.



§ 2713. Employment assistance(a) In General.—In order to improve the accuracy and completeness of a certification or verification of job skills and experience required by section 1143(a)(1) of title 10, the Secretary shall—(1) establish a database to record all training performed by members of the Coast Guard that may have application to employment in the civilian sector; and

(2) make unclassified information regarding such information available to States and other potential employers referred to in section 1143(c) of title 10 so that States and other potential employers may allow military training to satisfy licensing or certification requirements to engage in a civilian profession.


(b) Form of Certification or Verification.—The Secretary shall ensure that a certification or verification of job skills and experience required by section 1143(a)(1) of title 10 is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or verification.

(c) Requests by States.—A State may request that the Secretary confirm the accuracy and authenticity of a certification or verification of job skills and experience provided under section 1143(c) of title 10.

(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8206(a), Jan. 1, 2021, 134 Stat. 4649.)


SUBCHAPTER II—AWARDS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 116(c)(2), Dec. 4, 2018, 132 Stat. 4229, inserted subchapter II designation and heading.


§ 2731. Delegation of powers to make awards; rules and regulations
The President may delegate to the Secretary, under such conditions, regulations, and limitations as he prescribes, the powers conferred upon him to make the awards designated in this chapter, and the President may make any and all rules, regulations, and orders which he deems necessary in the conferring of such awards.
(Aug. 4, 1949, ch. 393, 63 Stat. 536, § 499; renumbered § 2731, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesThis section provides for the delegation of powers to make awards to the Secretary. The Navy statute provides for such delegation to force commanders (see title 34, U.S.C., 1946 ed., § 364). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 499 of this title as this section.



§ 2732. Medal of honor
The President may award, and present in the name of Congress, a medal of honor of appropriate design, with ribbons and appurtenances, to an individual who, while a member of the Coast Guard, displays conspicuous gallantry and intrepidity at the risk of such individual’s life above and beyond the call of duty—(1) while engaged in an action against an enemy of the United States;

(2) while engaged in military operations involving conflict with an opposing foreign force;

(3) while serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party.

(Aug. 4, 1949, ch. 393, 63 Stat. 535, § 491; Pub. L. 88–77, § 4, July 25, 1963, 77 Stat. 95; renumbered § 2732, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8505(a)(25), 8506(c), Jan. 1, 2021, 134 Stat. 4749, 4752.)

Historical and Revision NotesThis section is new insofar as application to Coast Guard personnel in time of peace is concerned. Such awards can be made to members of the Coast Guard when the Coast Guard is operating with the Navy.
The language is parallel to that found in title 34, U.S.C., 1946 ed., § 354, providing for awards to personnel of the Navy. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283, § 8506(c), substituted “displays conspicuous” for “distinguishes himself conspicuously by” and “such individual’s” for “his” in introductory provisions.
Pub. L. 116–283, § 8505(a)(25), substituted “an individual” for “a person” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 491 of this title as this section.
1963—Pub. L. 88–77 enlarged the authority to award the medal of honor, which was limited to those cases in which persons, while in the service of the Coast Guard, distinguished themselves in action involving actual conflict with an enemy, or in the line of his profession, and without detriment to the mission of his command or to the command to which attached, to permit its award for distinguished service by members of the Coast Guard while engaged in an action against an enemy of the United States, while engaged in military operations involving conflict with an opposing foreign force, or while serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party, and substituted the requirement that it be of appropriate design, with ribbons and appurtenances, for the requirement that the design be the same as that of the Navy medal of honor.



§ 2733. Medal of honor: duplicate medal
An individual awarded a medal of honor shall, upon written application of that individual, be issued, without charge, one duplicate medal of honor with ribbons and appurtenances. Such duplicate medal of honor shall be marked, in such manner as the Secretary may determine, as a duplicate or for display purposes only.
(Added Pub. L. 107–107, div. A, title V, § 553(d)(1)(A), Dec. 28, 2001, 115 Stat. 1116, § 504; renumbered § 2733, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(26), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “An individual” for “A person” and “that individual” for “that person”.
2018—Pub. L. 115–282 renumbered section 504 of this title as this section.



§ 2734. Medal of honor: presentation of Medal of Honor Flag
The President shall provide for the presentation of the Medal of Honor Flag designated under section 903 of title 36 to each individual to whom a medal of honor is awarded under section 2732 of this title. Presentation of the flag shall be made at the same time as the presentation of the medal under section 2732 or 2743 of this title. In the case of a posthumous presentation of the medal, the flag shall be presented to the individual to whom the medal is presented.
(Added Pub. L. 107–248, title VIII, § 8143(c)(4)(A), Oct. 23, 2002, 116 Stat. 1571, § 505; amended Pub. L. 107–314, div. A, title X, § 1062(b)(1), Dec. 2, 2002, 116 Stat. 2650; Pub. L. 109–364, div. A, title V, § 555(a), Oct. 17, 2006, 120 Stat. 2217; renumbered § 2734 and amended Pub. L. 115–282, title I, §§ 116(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4226, 4240; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(27), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person” in two places.
2018—Pub. L. 115–282, § 123(b)(2), substituted “section 2732” for “section 491” and “section 2732 or 2743” for “section 491 or 498”.
Pub. L. 115–282, § 116(b), renumbered section 505 of this title as this section.
2006—Pub. L. 109–364 struck out “after October 23, 2002” after “section 491 of this title” and inserted at end “In the case of a posthumous presentation of the medal, the flag shall be presented to the person to whom the medal is presented.”
2002—Pub. L. 107–314 substituted “October 23, 2002” for “the date of the enactment of this section”.

Statutory Notes and Related Subsidiaries
Presentation of Flag for Prior Recipients of Medal of HonorPresident to provide for the presentation of the Medal of Honor Flag to living recipients of the Medal of Honor as expeditiously as possible after Oct. 17, 2006, and for posthumous presentation to survivors of deceased recipients of the Medal of Honor upon written application therefor, see section 555(b) of Pub. L. 109–364, set out as a note under section 3755 of Title 10, Armed Forces.



§ 2735. Coast Guard cross
The President may award a Coast Guard cross of appropriate design, with ribbons and appurtenances, to an individual who, while serving in any capacity with the Coast Guard, when the Coast Guard is not operating under the Department of the Navy, distinguishes himself or herself by extraordinary heroism not justifying the award of a medal of honor—(1) while engaged in an action against an enemy of the United States;

(2) while engaged in military operations involving conflict with an opposing foreign force or international terrorist organization; or

(3) while serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party.

(Added Pub. L. 111–281, title II, § 224(a), Oct. 15, 2010, 124 Stat. 2921, § 491a; renumbered § 2735, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(28), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “an individual” for “a person” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 491a of this title as this section.



§ 2736. Distinguished service medal
The President may present, but not in the name of Congress, a distinguished service medal of appropriate design, with accompanying ribbon, together with a rosette or other device, to be worn in lieu thereof, to any individual who, while serving in any capacity with the Coast Guard, performs exceptionally meritorious service to the Government in a duty of great responsibility.
(Aug. 4, 1949, ch. 393, 63 Stat. 535, § 492; renumbered § 2736, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8505(a)(29), 8506(d), Jan. 1, 2021, 134 Stat. 4749, 4752.)

Historical and Revision NotesThis section is new insofar as application to Coast Guard personnel in time of peace is concerned. Such awards can be made to members of the Coast Guard when the Coast Guard is operating with the Navy.
The language is parallel to that found in title 34, U.S.C., 1946 ed., § 355, providing for awards to personnel of the Navy. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person” and “performs” for “distinguishes himself by”.
2018—Pub. L. 115–282 renumbered section 492 of this title as this section.

Executive Documents

Ex. Ord. No. 12824. Establishing the Homeland Security Distinguished Service Medal
Ex. Ord. No. 12824, Dec. 7, 1992, 57 F.R. 58121, as amended by Ex. Ord. No. 13286, § 29, Feb. 28, 2003, 68 F.R. 10625; Ex. Ord. No. 13569, § 1, Apr. 5, 2011, 76 F.R. 19891, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America and as Commander in Chief of the Armed Forces of the United States, it is ordered as follows:
Section 1. There is hereby established a Homeland Security Distinguished Service Medal, with accompanying ribbons and appurtenances, for award by the Secretary of Homeland Security to any member of the Armed Forces of the United States who has provided exceptionally meritorious service in a duty of great responsibility while assigned in the Department of Homeland Security, or in other activities under the responsibility of the Secretary of Homeland Security, either national or international, as may be assigned by the Secretary.
Sec. 2. The Homeland Security Distinguished Service Medal and appurtenances thereto shall be of appropriate design approved by the Secretary of Homeland Security and shall be awarded under such regulations as the Secretary shall prescribe. These regulations shall place the Homeland Security Distinguished Service Medal in an order of precedence immediately before the Coast Guard Distinguished Service Medal.
Sec. 3. No more than one Homeland Security Distinguished Service Medal shall be awarded to any one person, but for each succeeding exceptionally meritorious period of service justifying such an award, a suitable device may be awarded to be worn with that Medal as prescribed by appropriate regulations of the Department of Homeland Security.
Sec. 4. The Homeland Security Distinguished Service Medal or device may be awarded posthumously and, when so awarded, may be presented to such representative of the deceased as may be deemed appropriate by the Secretary of Homeland Security.



§ 2737. Silver star medal
The President may award a silver star medal of appropriate design, with ribbons and appurtenances, to an individual who, while serving in any capacity with the Coast Guard, when the Coast Guard is not operating under the Department of the Navy, is cited for gallantry in action that does not warrant a medal of honor or Coast Guard cross—(1) while engaged in an action against an enemy of the United States;

(2) while engaged in military operations involving conflict with an opposing foreign force or international terrorist organization; or

(3) while serving with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party.

(Added Pub. L. 111–281, title II, § 224(b)(2), Oct. 15, 2010, 124 Stat. 2922, § 492a; renumbered § 2737, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(30), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “an individual” for “a person” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 492a of this title as this section.



§ 2738. Distinguished flying cross
The President may present, but not in the name of Congress, a distinguished flying cross of appropriate design, with accompanying ribbon, to any individual who, while serving in any capacity with the Coast Guard, displays heroism or extraordinary achievement while participating in an aerial flight.
(Added Aug. 10, 1956, ch. 1041, § 12(a), 70A Stat. 624, § 492a; renumbered § 492b, Pub. L. 111–281, title II, § 224(b)(1), Oct. 15, 2010, 124 Stat. 2922; renumbered § 2738, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8505(a)(31), 8506(e), Jan. 1, 2021, 134 Stat. 4749, 4752.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person” and “displays” for “distinguishes himself by”.
2018—Pub. L. 115–282 renumbered section 492b of this title as this section.
2010—Pub. L. 111–281 renumbered section 492a of this title as this section.



§ 2739. Coast Guard medal
The President may present, but not in the name of Congress, a medal to be known as the Coast Guard medal, of appropriate design, with accompanying ribbon, together with a rosette or other device to be worn in lieu thereof, to any individual who, while serving in any capacity with the Coast Guard, displays heroism not involving actual conflict with an enemy.
(Aug. 4, 1949, ch. 393, 63 Stat. 535, § 493; renumbered § 2739, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8505(a)(32), 8506(f), Jan. 1, 2021, 134 Stat. 4749, 4752.)

Historical and Revision NotesThis section establishes a new medal to be known as the Coast Guard Medal, which is intended to be a parallel award to the Navy and Marine Corps Medal of the Navy, to be awarded under the same circumstances as that medal is awarded to personnel of the Navy (see title 34, U.S.C., 1946 ed., § 356b). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person” and “displays” for “distinguishes himself by”.
2018—Pub. L. 115–282 renumbered section 493 of this title as this section.



§ 2740. Insignia for additional awards
No more than one Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross, or Coast Guard medal shall be issued to any one individual; but for each succeeding deed or service sufficient to justify the awarding of a Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross, or Coast Guard medal, the President may award a suitable emblem or insignia to be worn with the decoration and a corresponding rosette or other device.
(Aug. 4, 1949, ch. 393, 63 Stat. 535, § 494; Aug. 10, 1956, ch. 1041, § 13, 70A Stat. 624; Pub. L. 111–281, title II, § 224(c)(1), Oct. 15, 2010, 124 Stat. 2922; Pub. L. 113–281, title II, § 213, Dec. 18, 2014, 128 Stat. 3029; renumbered § 2740, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(33), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesThis section is supplemental to the preceding sections dealing with the award of medals and regulates the award of additional medals of the same kind. It follows the established practice in all the armed forces (see title 34, U.S.C., 1946 ed., § 358). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 struck out “one” before “Coast Guard medal shall” and substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 494 of this title as this section.
2014—Pub. L. 113–281 struck out “medal of honor,” before “Coast Guard cross,” in two places.
2010—Pub. L. 111–281 substituted “Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross,” for “distinguished service medal, distinguished flying cross,” in two places.
1956—Act Aug. 10, 1956, included the distinguished flying cross.



§ 2741. Time limit on award; report concerning deed(a) No medal of honor, Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross, Coast Guard medal, or bar, emblem, or insignia in lieu thereof may be awarded to an individual unless—(1) the award is made within five years after the date of the deed or service justifying the award;

(2) a statement setting forth the deed or distinguished service and recommending official recognition of it was made by his superior through official channels within three years from the date of that deed or termination of the service.


(b) If the Secretary determines that—(1) a statement setting forth the deed or distinguished service and recommending official recognition of it was made by the individual’s superior through official channels within three years from the date of that deed or termination of the service and was supported by sufficient evidence within that time; and

(2) no award was made, because the statement was lost or through inadvertence the recommendation was not acted upon; a medal of honor, Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross, Coast Guard medal, or bar, emblem, or insignia in lieu thereof, as the case may be, may be awarded to the individual within two years after the date of that determination.


(Aug. 4, 1949, ch. 393, 63 Stat. 536, § 496; Pub. L. 87–526, § 1(5), July 10, 1962, 76 Stat. 141; Pub. L. 111–281, title II, § 224(c)(2), Oct. 15, 2010, 124 Stat. 2922; renumbered § 2741, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(34), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesThis section establishes a time limit on the making of awards. It follows the established practice in all the armed forces (see title 10, U.S.C., 1946 ed., § 1409 and title 34, U.S.C., 1946 ed., § 360). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 8505(a)(34)(A), substituted “an individual” for “a person” in introductory provisions.
Subsec. (b)(1). Pub. L. 116–283, § 8505(a)(34)(B), substituted “individual’s” for “person’s”.
Subsec. (b)(2). Pub. L. 116–283, § 8505(a)(34)(C), substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 496 of this title as this section.
2010—Subsec. (a). Pub. L. 111–281, § 224(c)(2)(A), substituted “Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross,” for “distinguished service medal, distinguished flying cross,” in introductory provisions.
Subsec. (b)(2). Pub. L. 111–281, § 224(c)(2)(B), substituted “Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross,” for “distinguished service medal, distinguished flying cross,”.
1962—Pub. L. 87–526 incorporated existing provisions in subsec. (a), included the distinguished flying cross and bar in lieu of any award in the enumeration of medals, and extended the time limit for recommending award of a medal after performance of the deed justifying the award from one to three years and added subsec. (b).



§ 2742. Honorable subsequent service as condition to award
No medal of honor, Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross, Coast Guard medal, or emblem, or insignia in lieu thereof shall be awarded or presented to any individual, or to the representative of any individual, whose entire service subsequent to the time of the acts resulting in the consideration of such award shall not in the opinion of the Commandant have been honorable.
(Aug. 4, 1949, ch. 393, 63 Stat. 536, § 497; Aug. 10, 1956, ch. 1041, § 13, 70A Stat. 624; Pub. L. 111–281, title II, § 224(c)(3), Oct. 15, 2010, 124 Stat. 2922; renumbered § 2742, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8506(g), Jan. 1, 2021, 134 Stat. 4752.)

Historical and Revision NotesThis section makes honorable service subsequent to the act for which award is made, a condition precedent to granting the award. The Navy has the same statutory condition (see title 34, U.S.C., 1946 ed., § 362). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “of the acts resulting in the consideration of such award” for “he distinguished himself”.
2018—Pub. L. 115–282 renumbered section 497 of this title as this section.
2010—Pub. L. 111–281 substituted “Coast Guard cross, distinguished service medal, silver star medal, distinguished flying cross,” for “distinguished service medal, distinguished flying cross,”.
1956—Act Aug. 10, 1956, included the distinguished flying cross.



§ 2743. Posthumous awards
In case an individual who dies before the making of any award to which such individual may be entitled, as authorized in this chapter, the award may be made and presented within five years from the date of the act or service justifying the award to such next of kin as may have been designated by the individual, or in the absence of such designation, or if the designated individual is not alive at the time of the award, or the relationship between such individual and the serviceman shall have been terminated before his death, then to such representative as the President designates. In the event of a posthumous award when the award will be made to the parents of the deceased and the parents have been divorced or separated, a duplicate award may be made to each parent.
(Aug. 4, 1949, ch. 393, 63 Stat. 536, § 498; renumbered § 2743, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], §§ 8505(a)(35), 8506(h), Jan. 1, 2021, 134 Stat. 4749, 4752.)

Historical and Revision NotesThis section sets forth the conditions under which posthumous awards can be made. It is substantially the same as conditions for the Navy, but has the added provision for duplicate awards in case the parents are divorced or separated (see title 34, U.S.C., 1946 ed., § 363). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283, § 8506(h), struck out “distinguishes himself” before “dies” and substituted “such individual” for “he”.
Pub. L. 116–283, § 8505(a)(35), substituted “designated individual” for “designated person” and “individual and” for “person and”.
2018—Pub. L. 115–282 renumbered section 498 of this title as this section.



§ 2744. Life-saving medals(a) The Secretary may, under regulations prescribed by him, award a Life-saving medal of gold or silver to any individual, including personnel of the Coast Guard, who rescues or endeavors to rescue any other individual from drowning, shipwreck, or other peril of the water in accordance with the following provisions:(1) if such rescue or attempted rescue is made at the risk of one’s own life and evidences extreme and heroic daring, the medal shall be of gold;

(2) if such rescue or attempted rescue is not sufficiently distinguished to deserve the medal of gold, but evidences the exercise of such signal exertion as to merit recognition, the medal shall be of silver.


(b) In order for an individual to be eligible for the Life-saving Medals the rescue or attempted rescue must take place in waters within the United States or subject to the jurisdiction thereof, or if the rescue or attempted rescue takes place outside such waters, one or the other of the parties must be a citizen of the United States or from a vessel or aircraft owned or operated by citizens of the United States.

(c) No individual shall receive more than one gold medal and one silver medal; but any individual who has received or may hereafter receive a gold or silver medal and who again performs an act which would entitle him to receive another medal of the same class may be awarded, in lieu of a second medal of the same class, a gold or silver bar, as the case may be, to be worn with the medal already bestowed, and for every such additional act, an additional bar may be awarded. Medals and bars in lieu thereof, authorized by this subsection, may be awarded posthumously.

(Aug. 4, 1949, ch. 393, 63 Stat. 536, § 500; Pub. L. 94–546, § 1(31), Oct. 18, 1976, 90 Stat. 2521; renumbered § 2744, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(36), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 193, 194, 195, 196 (June 20, 1874, ch. 344, § 7, 18 Stat. 127; June 18, 1878, ch. 265, § 12, 20 Stat. 165; May 4, 1882, ch. 117, § 9, 22 Stat. 57; Jan. 21, 1897, ch. 83, 29 Stat. 494).
Said sections have been rewritten so as to make the awarding of Life-saving medals turn on whether or not the United States has an interest in the heroic act, rather than on technical jurisdictional grounds. Under existing law the award of a medal could be made in any case in which the rescuer or the rescued was a citizen of the United States, or was from a vessel owned or operated by the United States regardless of where the rescue took place; and if the rescue took place within waters of the United States the award could be made to an alien.
The existing law relating to the Treasury Department Life-Saving Medal contained in title 14, U.S.C., 1946, ed., §§ 192–196, has long needed revision. The existing law is composed of a series of statutes enacted separately between 1874 and 1897, and the result has not been entirely unsatisfactory. The original statute, enacted in 1874 (title 14, U.S.C., 1946 ed., § 193), provided for Life-saving medals of the first and second class to be bestowed “upon any persons who shall hereafter endanger their own lives in saving, or endeavoring to save lives from the perils of the sea, within the United States, or upon any American vessel”. The medal of the first class was confined to cases of “extreme and heroic daring” and the medal of the second class was to be awarded “in cases not sufficiently distinguished to deserve the medal of the first class” Then in 1878 another act was passed (title 14, U.S.C., 1946 ed., § 194) authorizing the bestowal of the medal of the second class “upon persons making such signal exertions in rescuing and succoring the shipwrecked, and saving persons from drowning” as, in the opinion of the Secretary of the Treasury, merited recognition. These two sections were construed by the Attorney General to be limited to the rescue of persons who were subjected to the perils of the sea in any waters of the United States in the vicinity of any lifeboat station, life-saving station, or house of refuge. And the person upon whom the medal could be bestowed was limited to members of life-saving crews. (1895) Op. Att. Gen. 124. Thereupon, in 1897, an act was passed which provided that the two earlier acts should “be construed so as to empower the Secretary of the Treasury to bestow such medals upon persons making signal exertions in rescuing and succoring the shipwrecked and saving persons from drowning in waters over which the United States has jurisdiction, whether the said persons making such exertions were or were not members of the Life-Saving Service or whether or not such exertions were made in the vicinity of a life-saving station”. (Title 14, U.S.C., 1946 ed., § 196.) This act was designed to give a more liberal application to the two earlier acts, and all three were to be read as one. (1900) 23 Op. Atty. Gen. 78. However, difficult questions of interpretation have arisen because of the different jurisdictional language in the three acts. For example, title 14, U.S.C., 1946 ed., § 193, refers to rescues “within the United States”, while title 14, U.S.C., 1946 ed., § 196, refers to rescues “in the waters over which the United States has jurisdiction”. The need for clarification is obvious. Subsection (a) authorizes the awarding of the medal to any person, including Coast Guard personnel, who rescues or endeavors to rescue any person from drowning, shipwreck, or peril of the water. If the rescue or attempted rescue is at the risk of one’s own life and evidences extreme and heroic daring, the medal shall be of gold, and if the rescue or attempted rescue is not sufficiently distinguished to deserve the gold medal, but evidences the exertion of such signal exertion as to merit recognition, the medal shall be of silver. Thus, the acts for which the medals are to be awarded are defined simply and without any geographical or jurisdictional limitations. The difficulty with the existing law is the attempt to define the required deed together with those limitations. Subsection (a) does not change existing law insofar as the type of act necessary for the medals is concerned; it merely simplifies and clarifies existing law.
Subsection (b) contains the jurisdictional limitations on the awarding of the medal and broadens, to a considerable extent, the provisions of existing law. It is the intent of this subsection to authorize the awarding of a medal in all cases where the United States has a legitimate interest in recognizing meritorious acts, such as where a United States citizen performs the act, or where a United States citizen is rescued, or where United States waters or United States vessels or aircraft are involved. Accordingly, rescues by United States citizens anywhere in the world will be recognized. Any person, including persons not citizens of the United States, may receive medals if the rescue or attempted rescue takes place in waters within the United States or subject to its jurisdiction or, in cases of rescues outside such waters, if either the rescuer or the person rescued is from a United States vessel or aircraft, or the person rescued is a United States citizen. Thus, every case in which the United States government has an interest is provided for. A United States citizen who performs a heroic act sufficient to justify a medal in state waters, or in foreign waters, could not receive one under existing law, but could receive such award under this proposed revision. The awarding of medals should not turn on technical jurisdictional grounds; it should turn rather on the interest of the United States to recognize noble and heroic acts.
Subsection (c) dealing with the awarding of bars for additional acts, clarifies, but does not change title 14, U.S.C., 1946 ed., § 195, except that authority is granted to award medals posthumously. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 8505(a)(36)(B) substituted “individual” for “person” in two places in introductory provisions.
Subsec. (b). Pub. L. 116–283, § 8505(a)(36)(A), substituted “an individual” for “a person”.
Subsec. (c). Pub. L. 116–283, § 8505(a)(36)(B), substituted “individual” for “person” in two places.
2018—Pub. L. 115–282 renumbered section 500 of this title as this section.
1976—Subsec. (a). Pub. L. 94–546 substituted “Secretary” for “Secretary of the Treasury”.



§ 2745. Replacement of medals
In those cases where a medal, or a bar, emblem, or insignia in lieu thereof, awarded pursuant to this chapter has been stolen, lost, destroyed, or rendered unfit for use without fault or neglect on the part of the individual to whom it was awarded, such medal, or bar, emblem, or insignia in lieu thereof, shall be replaced without charge, or, in the discretion of the Secretary, upon condition that the Government is reimbursed for the cost thereof.
(Aug. 4, 1949, ch. 393, 63 Stat. 537, § 501; Pub. L. 107–107, div. A, title V, § 553(d)(2), Dec. 28, 2001, 115 Stat. 1117; renumbered § 2745, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(37), Jan. 1, 2021, 134 Stat. 4749.)

Historical and Revision NotesThis section provides for the replacement of medals. It follows the established practice of the other armed forces, but makes an additional provision that the Secretary in his discretion may charge for the replacement medals in some circumstances. (See title 10, U.S.C., 1946 ed., § 1416 and title 34, U.S.C., 1946 ed., § 359.) 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 501 of this title as this section.
2001—Pub. L. 107–107 inserted “stolen,” before “lost,”.



§ 2746. Award of other medals
Coast Guard personnel, notwithstanding the provisions of this chapter, may be awarded medals, bars, emblems, or insignia to which such personnel may be entitled under other provisions of law.
(Aug. 4, 1949, ch. 393, 63 Stat. 537, § 502; renumbered § 2746, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesThis section insures that the preceding sections are not intended to prevent Coast Guard military personnel from receiving other medals, the legion of merit, for example. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 502 of this title as this section.

Statutory Notes and Related Subsidiaries
Meritorious Service MedalMedal established as an award for outstanding meritorious achievement or service to the United States, see Ex. Ord. No. 11448, Jan. 16, 1969, 34 F.R. 915, as amended, set out as a note preceding section 1121 of Title 10, Armed Forces.



§ 2747. Awards and insignia for excellence in service or conduct
The Coast Guard may award trophies, badges, and cash prizes to Coast Guard personnel or groups thereof, including personnel of the reserve components thereof whether or not on active duty, for excellence in accomplishments related to Coast Guard service, to incur such expenses as may be necessary to enter such personnel in competitions, and to provide badges or buttons in recognition of special service, good conduct, and discharge under conditions other than dishonorable.
(Aug. 4, 1949, ch. 393, 63 Stat. 537, § 503; renumbered § 2747, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on the following language contained in the Coast Guard appropriation act for 1949, “Pay and Allowances” and preceding years: “not exceeding $10,000 for cash prizes for men for excellence in boatmanship, gunnery, target practice, and engineering competitions”
 (June 19, 1948, ch. 558, 62 Stat. 561).
This section expands the language contained in the appropriation act to include the awarding of trophies and badges, and to include in the accomplishments for which such awards may be made, excellence in any field related to Coast Guard duty. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 503 of this title as this section.



§ 2748. Presentation of United States flag upon retirement(a) Presentation of Flag.—Upon the release of a member of the Coast Guard from active duty for retirement, the Secretary shall present a United States flag to the member.

(b) Multiple Presentations Not Authorized.—A member is not eligible for a presentation of a flag under subsection (a) if the member has previously been presented a flag under this section or any other provision of law providing for the presentation of a United States flag incident to release from active service for retirement.

(c) No Cost to Recipient.—The presentation of a flag under this section shall be at no cost to the recipient.

(Added Pub. L. 105–261, div. A, title VI, § 644(d)(1), Oct. 17, 1998, 112 Stat. 2049, § 516; amended Pub. L. 106–65, div. A, title VI, § 652(e), Oct. 5, 1999, 113 Stat. 666; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 107–314, div. A, title X, § 1062(b)(2), Dec. 2, 2002, 116 Stat. 2650; Pub. L. 112–213, title II, § 217(6), Dec. 20, 2012, 126 Stat. 1557; renumbered § 2748, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 516 of this title as this section.
2012—Subsec. (a). Pub. L. 112–213 struck out “of Homeland Security” after “Secretary”.
2002—Subsec. (a). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.
Subsec. (c). Pub. L. 107–314 substituted “this section” for “his section”.
1999—Subsec. (b). Pub. L. 106–65 substituted “under this section or any other provision of law providing for the presentation of a United States flag incident to release from active service for retirement.” for “under this section or section 3681, 6141, and 8681 of title 10.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Effective DateSection applicable with respect to releases from active duty described in this section and sections 7251, 8261, and 9251 of Title 10, Armed Forces, on or after Oct. 1, 1998, see section 644(e) of Pub. L. 105–261, set out as a note under section 7251 of Title 10, Armed Forces.




SUBCHAPTER III—PAYMENTS

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 116(c)(3), Dec. 4, 2018, 132 Stat. 4229, inserted subchapter III designation and heading.


§ 2761. Individuals discharged as result of court-martial; allowances to
The Secretary may furnish individuals discharged pursuant to the sentence of a Coast Guard court-martial suitable civilian clothing and a monetary allowance not to exceed $25 if the individual discharged would not otherwise have suitable clothing or funds to meet immediate needs.
(Added May 5, 1950, ch. 169, § 16(a), 64 Stat. 148, § 509; amended Pub. L. 90–377, § 8, July 5, 1968, 82 Stat. 288; renumbered § 2761, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(38)(A), Jan. 1, 2021, 134 Stat. 4749.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “Individuals” for “Persons” in section catchline and substituted “individuals” for “persons” and “individual” for “person” in text.
2018—Pub. L. 115–282 renumbered section 509 of this title as this section.
1968—Pub. L. 90–377 substituted “Persons discharged as result of court-martial; allowances to” for “Prisoners; allowances to; transportation” in section catchline, and struck out provision that persons confined in prisons in pursuance of the sentence of a Coast Guard court shall during such confinement, be allowed a reasonable sum, not to exceed $3 per month, for necessary prison expenses and the provision that the Commandant of the Coast Guard may transport to their homes or places of enlistment, as he may designate, all discharged prisoners, the expense of such transportation to be paid out of any money to the credit of prisoners when discharged.

Statutory Notes and Related Subsidiaries
Effective DateSection effective May 31, 1951, see act May 5, 1950, ch. 169, § 5, 64 Stat. 145.



§ 2762. Shore patrol duty; payment of expenses
An officer or cadet of the Coast Guard who is assigned shore patrol duty away from his vessel or other duty station may be paid his actual expenses.
(Added Aug. 10, 1956, ch. 1041, § 14(a), 70A Stat. 624, § 510; renumbered § 2762, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 510 of this title as this section.



§ 2763. Compensatory absence from duty for military personnel at isolated duty stations
The Secretary may grant compensatory absence from duty to military personnel of the Coast Guard serving at isolated duty stations of the Coast Guard when conditions of duty result in confinement because of isolation or in long periods of continuous duty.
(Added Aug. 9, 1955, ch. 650, § 4, 69 Stat. 577, § 511; amended Pub. L. 94–546, § 1(32), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 107–295, title III, § 312(a), Nov. 25, 2002, 116 Stat. 2102; renumbered § 2763, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 511 of this title as this section.
2002—Pub. L. 107–295 substituted “Compensatory absence from duty for military personnel at isolated duty stations” for “Compensatory absence of military personnel at isolated aids to navigation” in section catchline and amended text generally. Prior to amendment, text read as follows: “The Secretary, under regulations prescribed by him, may grant compensatory absence from duty to military personnel of the Coast Guard serving in lightships and at lighthouses and other isolated aids to navigation of the Coast Guard when conditions of duty result in confinement because of isolations or in long periods of continuous duty.”
1976—Pub. L. 94–546 substituted “Secretary” for “head of the department in which the Coast Guard is operating”.



§ 2764. Monetary allowance for transportation of household effects
The transportation and reimbursement authorized by subsection (b) of section 476 of title 37 shall be available hereafter to pay a monetary allowance in place of such transportation to a member who, under regulations prescribed by the Secretary, participates in a program designated by the Secretary in which his baggage and household effects are moved by a privately owned or rental vehicle. This allowance shall not be limited to reimbursement for actual expenses and may be paid in advance of the transportation of the baggage and household effects. The allowance shall, however, be in an amount that will result in savings to the Government when the total cost of the movement of baggage and household effects is compared with the cost that otherwise would have been incurred under subsection (b) of section 476 of title 37.
(Added Pub. L. 96–376, § 7(a), Oct. 3, 1980, 94 Stat. 1510, § 512; amended Pub. L. 97–295, § 2(16), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 112–81, div. A, title VI, § 631(f)(4)(B), Dec. 31, 2011, 125 Stat. 1465; Pub. L. 112–239, div. A, title X, § 1076(a)(9), Jan. 2, 2013, 126 Stat. 1948; renumbered § 2764, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 512 of this title as this section.
2013—Pub. L. 112–239, § 1076(a)(9), made technical amendment to directory language of Pub. L. 112–81, § 631(f)(4)(B). See 2011 Amendment note below.
2011—Pub. L. 112–81, § 631(f)(4)(B), as amended by Pub. L. 112–239, § 1076(a)(9), substituted “476” for “406” in two places.
1982—Pub. L. 97–295 struck out “, United States Code,” after “title 37” first time appearing, and “, United States Code” after “title 37” second time appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1076(a), Jan. 2, 2013, 126 Stat. 1947, provided that the amendment made by section 1076(a)(9) is effective Dec. 31, 2011, and as if included in Pub. L. 112–81 as enacted.



§ 2765. Retroactive payment of pay and allowances delayed by administrative error or oversight
Under regulations prescribed by the Secretary, the Coast Guard may authorize retroactive payment of pay and allowances, including selective reenlistment bonuses, to enlisted members if entitlement to the pay and allowances was delayed in vesting solely because of an administrative error or oversight.
(Added Pub. L. 100–448, § 13(a), Sept. 28, 1988, 102 Stat. 1844, § 513; renumbered § 2765, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 513 of this title as this section.



§ 2766. Travel card management(a) In General.—The Secretary may require that travel or transportation allowances due a civilian employee or military member of the Coast Guard be disbursed directly to the issuer of a Federal contractor-issued travel charge card, but only in an amount not to exceed the authorized travel expenses charged by that Coast Guard member to that travel charge card issued to that employee or member.

(b) Withholding of Nondisputed Obligations.—The Secretary may also establish requirements similar to those established by the Secretary of Defense pursuant to section 2784a of title 10 for deduction or withholding of pay or retired pay from a Coast Guard employee, member, or retired member who is delinquent in payment under the terms of the contract under which the card was issued and does not dispute the amount of the delinquency.

(Added Pub. L. 108–293, title II, § 210(a), Aug. 9, 2004, 118 Stat. 1036, § 517; renumbered § 2766, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 517 of this title as this section.



§ 2767. Reimbursement for medical-related travel expenses for certain individuals residing on islands in the continental United States
In any case in which a covered beneficiary (as defined in section 1072(5) of title 10) resides on an island that is located in the 48 contiguous States and the District of Columbia and that lacks public access roads to the mainland, the Secretary shall reimburse the reasonable travel expenses of the covered beneficiary and, when accompaniment by an adult is necessary, for a parent or guardian of the covered beneficiary or another member of the covered beneficiary’s family who is at least 21 years of age, if—(1) the covered beneficiary is referred by a primary care physician to a specialty care provider (as defined in section 1074i(b) of title 10) on the mainland who provides services less than 100 miles from the location where the beneficiary resides; or

(2) the Coast Guard medical regional manager for the area in which such island is located determines that the covered beneficiary requires services of a primary care, specialty care, or dental provider and such a provider who is part of the network of providers of a TRICARE program (as that term is defined in section 1072(7) of title 10) does not practice on such island.

(Added Pub. L. 111–281, title II, § 203(a), Oct. 15, 2010, 124 Stat. 2909, § 518; amended Pub. L. 115–232, div. C, title XXXV, § 3524, Aug. 13, 2018, 132 Stat. 2316; renumbered § 2767, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(39)(A), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individuals” for “persons” in section catchline.
2018—Pub. L. 115–282 renumbered section 518 of this title as this section.
Pub. L. 115–232 amended text of section generally. Prior to amendment, text read as follows: “In any case in which a covered beneficiary (as defined in section 1072(5) of title 10) resides on an island that is located in the 48 contiguous States and the District of Columbia and that lacks public access roads to the mainland and is referred by a primary care physician to a specialty care provider (as defined in section 1074i(b) of title 10) on the mainland who provides services less than 100 miles from the location where the beneficiary resides, the Secretary shall reimburse the reasonable travel expenses of the covered beneficiary and, when accompaniment by an adult is necessary, for a parent or guardian of the covered beneficiary or another member of the covered beneficiary’s family who is at least 21 years of age.”



§ 2768. Annual audit of pay and allowances of members undergoing permanent change of station
The Commandant shall conduct each calendar year an audit of member pay and allowances for the members who transferred to new units during such calendar year. The audit for a calendar year shall be completed by the end of the calendar year.
(Added Pub. L. 114–120, title II, § 216(a)(1), Feb. 8, 2016, 130 Stat. 46, § 519; renumbered § 2768, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 519 of this title as this section.



§ 2769. Remission of indebtedness
The Secretary may have remitted or cancelled any part of an individual’s indebtedness to the United States or any instrumentality of the United States if—(1) the indebtedness was incurred while the individual served as a member of the Coast Guard, whether as a regular or a reserve in active status; and

(2) the Secretary determines that remitting or cancelling the indebtedness is in the best interest of the United States.

(Aug. 4, 1949, ch. 393, 63 Stat. 530, § 461; Sept. 3, 1954, ch. 1263, § 33(b), 68 Stat. 1238; Pub. L. 87–526, § 1(1), July 10, 1962, 76 Stat. 141; Pub. L. 87–649, § 14d(7), Sept. 7, 1962, as added Pub. L. 89–718, § 73(a)(3), Nov. 2, 1966, 80 Stat. 1124; Pub. L. 89–718, § 73(c)(1), Nov. 2, 1966, 80 Stat. 1124; Pub. L. 90–83, § 2, Sept. 11, 1967, 81 Stat. 220; Pub. L. 94–546, § 1(29), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 114–120, title II, § 203(a), Feb. 8, 2016, 130 Stat. 34; Pub. L. 114–328, div. A, title VI, § 671(b)(4), Dec. 23, 2016, 130 Stat. 2173; renumbered § 2769, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(40), Jan. 1, 2021, 134 Stat. 4750.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 20a, 121 (May 18, 1920, ch. 190, § 8, 41 Stat. 603; June 10, 1922, ch. 212, 42 Stat. 625; July 3, 1926, ch. 742, § 10, 44 Stat. 817).
Said section 121 was omitted from the 1940 and 1946 editions of the U.S. Code, but it has been held that the assimilation provision thereof is inoperative only insofar as Congress has made specific legislative provision for the Coast Guard, and that benefits derived from legislation pertaining to the Navy previously conferred upon the Coast Guard, and not provided for in subsequent legislation, survive to the Coast Guard under the assimilation statute. (See 27 Comp. Dec. 234; 22 Comp. Gen. 723; decision of June 9, 1947, B–63472; decision of April 2, 1948, B–70438; and decision of September 2, 1948, B–77295.)
It seems desirable to retain this assimilation provision as to pay in order to cover any failure to provide specifically for the Coast Guard in military pay legislation.
This section assimilates the pay of military personnel of the Coast Guard to the pay of military personnel of the Navy. It seems that this is the most feasible method of insuring that the pay of military personnel of the Coast Guard will not vary from the pay of military personnel of the other armed forces. The assimilation is intended to include authorization for extra pay and allowances as provided for personnel of the Navy, for all types of special duty: for example, qualified divers on diving duty, military personnel assigned to submarine duty, military personnel assigned to aviation duty, officers assigned as aides to flag officers, and enlisted persons assigned to duty in the mess detail. Military pay acts are intended to include Coast Guard personnel specifically; this section would cover any failure to so provide for Coast Guard personnel in a pay act.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283, § 8505(a)(40)(A), substituted “an individual’s” for “a person’s” in introductory provisions.
Par. (1). Pub. L. 116–283, § 8505(a)(40)(B), substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 461 of this title as this section.
2016—Pub. L. 114–120 amended section generally. Prior to amendment, text read as follows: “If he considers it in the best interest of the United States, the Secretary may have remitted or canceled any part of an enlisted member’s indebtedness to the United States or any of its instrumentalities remaining unpaid before or at the time of, that member’s honorable discharge.”
Par. (1). Pub. L. 114–328 substituted “as a member of the Coast Guard, whether as a regular or a reserve in active status” for “on active duty as a member of the Coast Guard”.
1976—Pub. L. 94–546 substituted “Secretary” for “Secretary of the Treasury”.
1967—Pub. L. 90–83 corrected section 73(a)(3) of Pub. L. 89–718 to change the designation of sections repealed under Pub. L. 87–649 from sections 471(a) and (b) of Title 14 to sections 461(a) and (b) of Title 14. See 1966 Amendment note below.
1966—Pub. L. 89–718, § 73(a)(3), amended section 14d of Pub. L. 87–649, which contained in cls. (1) to (6) list of sections of Title 14 repealed by Pub. L. 87–649, by inserting “(7) Section 471(a) and (b).” However, for purposes of codification, the repeal has been executed to former subsecs. (a) and (b) of this section, which provided respectively for the awarding of the same pay and allowances as prescribed for corresponding ranks, grades, or ratings for personnel of the Navy and for the withholding of pay of officers on account of indebtedness to the United States, since this appears to have been the intent of Congress.
Pub. L. 89–718, § 73(c)(1), struck out references to pay and allowances and pay of officers indebted to the United States from section catchline and struck out letter designation “(c)” from beginning of former subsec. (c), leaving text of former subsec. (c) as constituting entire text of section.
1962—Pub. L. 87–526, § 1(1)(A), amended section catchline to provide for remission of indebtedness of enlisted members.
Subsec. (c). Pub. L. 87–526, § 1(1)(B), added subsec. (c).
1954—Act Sept. 3, 1954 inserted “; pay of officers indebted to United States” in section catchline, designated existing provisions as subsec. (a), and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentAmendment by Pub. L. 114–328 effective Dec. 23, 2016, and applicable with respect to debt incurred on or after Oct. 7, 2001, see section 671(b)(5) of Pub. L. 114–328, set out as a note under section 7837 of Title 10, Armed Forces.

Effective Date of 1967 AmendmentPub. L. 90–83, § 9(i), Sept. 11, 1967, 81 Stat. 222, provided that: “Section 2 of this Act [correcting section 73(a)(3) of Pub. L. 89–718] is effective as of November 2, 1966, for all purposes.”




§ 2770. Special instruction at universities
Coast Guard personnel may be assigned for special instruction at private or state colleges or universities, and their expenses, including tuition, books, laboratory equipment and fees, and school supplies, may be defrayed by the Coast Guard.
(Aug. 4, 1949, ch. 393, 63 Stat. 531, § 470; renumbered § 2770, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on the following language contained in the Coast Guard appropriation act for 1949, “Pay and Allowances” and preceding years: “Not to exceed $32,200 for cost of instruction of officers at non-Federal institutions, including books, laboratory equipment and fees, school supplies, and maintenance of students;”
 (June 19, 1948, ch. 558, 62 Stat. 562).
The monetary limitation is removed.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 470 of this title as this section.

Statutory Notes and Related Subsidiaries
Coast Guard Graduate Maritime Operations EducationPub. L. 114–120, title II, § 213, Feb. 8, 2016, 130 Stat. 42, provided that: 
“Not later than 1 year after the date of the enactment of this Act [Feb. 8, 2016], the Secretary of the department in which the Coast Guard is operating shall establish an education program, for members and employees of the Coast Guard, that—
“(1) offers a master’s degree in maritime operations;

“(2) is relevant to the professional development of such members and employees;

“(3) provides resident and distant education options, including the ability to utilize both options; and

“(4) to the greatest extent practicable, is conducted using existing academic programs at an accredited public academic institution that—“(A) is located near a significant number of Coast Guard, maritime, and other Department of Homeland Security law enforcement personnel; and

“(B) has an ability to simulate operations normally conducted at a command center.”







§ 2771. Attendance at professional meetings
Coast Guard personnel may be directed to attend meetings of technical, professional, scientific, and other similar organizations and may be reimbursed for expenses thereby incurred at the rates authorized by law.
(Aug. 4, 1949, ch. 393, 63 Stat. 532, § 471; renumbered § 2771, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesIt is believed that the authority contained in this section will greatly benefit the Government in providing better trained personnel. A similar provision was enacted for personnel of the Navy in 1946 (see title 5, U.S.C., 1946 ed., § 421c). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 471 of this title as this section.



§ 2772. Education loan repayment program(a)(1) Subject to the provisions of this section, the Secretary may repay—(A) any loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.);

(B) any loan made under part D of such title (the William D. Ford Federal Direct Loan Program, 20 U.S.C. 1087a et seq.); or

(C) any loan made under part E of such title (20 U.S.C. 1087aa et seq.).

Repayment of any such loan shall be made on the basis of each complete year of service performed by the borrower.

(2) The Secretary may repay loans described in paragraph (1) in the case of any individual for service performed on active duty as an enlisted member of the Coast Guard in a specialty specified by the Secretary.


(b) The portion or amount of a loan that may be repaid under subsection (a) is 33⅓ percent or $1,500, whichever is greater, for each year of service.

(c) If a portion of a loan is repaid under this section for any year, interest on the remainder of such loan shall accrue and be paid in the same manner as is otherwise required.

(d) Nothing in this section shall be construed to authorize refunding any repayment of a loan.

(e) The Secretary shall, by regulation, prescribe a schedule for the allocation of funds made available to carry out this section during any year for which funds are not sufficient to pay the sum of the amounts eligible for repayment under subsection (a).

(Added Pub. L. 108–293, title II, § 218(a), Aug. 9, 2004, 118 Stat. 1038, § 472; renumbered § 2772, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(41), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (a)(1), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Parts B, D, and E of title IV of the Act are classified generally to parts B (§ 1071 et seq.), D (§ 1087a et seq.), and E (§ 1087aa et seq.), respectively, of subchapter IV of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Amendments2021—Subsec. (a)(2). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 472 of this title as this section.



§ 2773. Rations or commutation therefor in money(a) Enlisted members of the Coast Guard, civilian officers and civilian crews of vessels, and working parties in the field shall be allowed a ration or commutation thereof in money, in such amount and under limitations and regulations prescribed by the Secretary.

(b) Money for commuted rations shall be paid, under such regulations as the Secretary shall prescribe, on proper vouchers, or pay rolls, to individuals entitled to receive it, or to the officers designated by the Commandant to administer the financial affairs of the messes in which such individuals may be subsisted.

(c) Money paid for commuted rations to the designated officer may be deposited in general or limited depositories of public money or in any bank in which deposits are insured. Such funds shall be expended and accounted for under such regulations as the Secretary shall prescribe.

(d) Nothing contained in this section shall be construed as modifying or changing in any manner the provisions of law pertaining to subsistence allowances for enlisted members, but no ration or commutation thereof shall be allowed an individual receiving a subsistence allowance.

(Aug. 4, 1949, ch. 393, 63 Stat. 532, § 478; Pub. L. 98–557, § 15(a)(3)(B), (C), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2773, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(42), Jan. 1, 2021, 134 Stat. 4750.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 134, 135 (Mar. 25, 1940, ch. 71, title I, 54 Stat. 64; June 6, 1940, ch. 257, § 10, 54 Stat. 248; May 31, 1941, ch. 156, title I, § 1, 55 Stat. 221; Feb. 7, 1942, ch. 46, title I, 56 Stat. 71; June 26, 1943, ch. 147, § 1, 57 Stat. 211; June 22, 1944, ch. 269, § 1, 58 Stat. 316; May 29, 1945, ch. 130, § 1, 59 Stat. 216; July 12, 1946, ch. 569, § 1, 60 Stat. 531; Aug. 2, 1946, ch. 756, § 31, 60 Stat. 857; July 1, 1947, ch. 186, title I, § 101, 61 Stat. 226).
The provisions of said section 134 are extended to include all persons who might be entitled to receive money for commuted rations, rather than only the officer in charge of the mess.
The last proviso of said section 135 is eliminated, because experience during the past 2 years shows that it may react detrimentally on enlisted men in time of rising food costs.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283, § 8505(a)(42)(A), substituted “individuals” for “persons” in two places.
Subsec. (d). Pub. L. 116–283, § 8505(a)(42)(B), substituted “an individual” for “a person”.
2018—Pub. L. 115–282 renumbered section 478 of this title as this section.
1984—Subsecs. (a), (d). Pub. L. 98–557 substituted reference to enlisted members for reference to enlisted men.



§ 2774. Sales of ration supplies to messes
Ration supplies may be purchased by the cabin, wardroom, warrant officers’, and other authorized messes and payment therefor made in cash to the commissary officer. The prices to be charged for such supplies shall not be less than the invoice prices, and the cash received from such sales shall be accounted for on the ration return and may be expended for the general mess.
(Aug. 4, 1949, ch. 393, 63 Stat. 533, § 479; renumbered § 2774, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 132 (Aug. 1, 1914, ch. 223, § 1, 38 Stat. 620). 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 479 of this title as this section.



§ 2775. Flight rations
There may be furnished to officers, enlisted members, and civilian employees, while actually engaged in flight operations, an aircraft flight ration in kind, chargeable to the proper Coast Guard appropriation, which flight ration shall be supplementary to any ration or subsistence allowance now granted to such personnel. No part of an aircraft flight ration shall be furnished without cost to any individual in a travel status or to any individual to whom a per diem allowance is granted in lieu of actual subsistence.
(Aug. 4, 1949, ch. 393, 63 Stat. 533, § 480; Pub. L. 98–557, § 15(a)(3)(B), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2775, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(43), Jan. 1, 2021, 134 Stat. 4750.)

Historical and Revision NotesDerived from the title 34, U.S.C., 1946 ed., § 909 (June 5, 1942, ch. 327, 56 Stat. 308).
Said section is applicable to Navy personnel only. Experience has shown that similar authority should be granted to the Coast Guard; it will operate to the benefit of Navy personnel stopping over at Coast Guard air stations as well as to the benefit of Coast Guard personnel stopping over at Naval air stations.
The language of said section is closely paralleled.
Said section would in no way be affected. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person” in two places.
2018—Pub. L. 115–282 renumbered section 480 of this title as this section.
1984—Pub. L. 98–557 substituted reference to enlisted members for reference to enlisted men.



§ 2776. Payments at time of discharge for good of service
Enlisted members discharged by dishonorable discharge, bad-conduct discharge, or any other discharge for the good of the service, may, upon discharge, be paid a sum not to exceed $25. The sum paid shall be fixed by and in the discretion of the Commandant, and shall be paid only in cases where the individual so discharged would otherwise be without funds to meet his immediate needs.
(Aug. 4, 1949, ch. 393, 63 Stat. 533, § 481; Pub. L. 98–557, § 15(a)(3)(C), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2776, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(44), Jan. 1, 2021, 134 Stat. 4750.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., § 197, and title 14, U.S.C., 1946 ed., § 3a (Mar. 4, 1925, ch. 536, § 10, 43 Stat. 1274; Oct. 26, 1942, ch. 623, 56 Stat. 987).
Said section 197 was made applicable to the Coast Guard by title 14, U.S.C., 1946 ed., § 3a whenever the Coast Guard is operating with the Navy. Experience has shown the advantage of having such a provision applicable to the Coast Guard at all times.
Said section would in no way be affected. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 481 of this title as this section.
1984—Pub. L. 98–557 substituted “Enlisted members” for “Enlisted men”.



§ 2777. Clothing for destitute shipwrecked individuals
The Coast Guard may furnish clothing and subsistence to destitute shipwrecked individuals, and the Coast Guard may reimburse, in cash or in kind, Coast Guard personnel who furnish clothing and subsistence to destitute shipwrecked individuals.
(Aug. 4, 1949, ch. 393, 63 Stat. 534, § 486; renumbered § 2777, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(45)(A), Jan. 1, 2021, 134 Stat. 4750.)

Historical and Revision NotesBased on title 33, U.S.C., 1946 ed., § 749 (July 27, 1912, ch. 255, § 2, 37 Stat. 239; Mar. 4, 1913, ch. 141, § 1, 37 Stat. 736).
This section was enlarged to provide that the Coast Guard, as well as personnel thereof, may furnish clothing and subsistence to destitute shipwrecked persons.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2021—Pub. L. 116–283 substituted “individuals” for “persons” in section catchline and in two places in text.
2018—Pub. L. 115–282 renumbered section 486 of this title as this section.



§ 2778. Advancement of public funds to personnel
The Commandant, under regulations prescribed by the Secretary, may advance public funds to personnel when required to meet expenses of members detailed on emergency shore duty. Funds so advanced shall not exceed a reasonable estimate of the actual expenditures to be made and for which reimbursement is authorized by law.
(Aug. 4, 1949, ch. 393, 63 Stat. 534, § 488; Pub. L. 98–557, § 15(a)(3)(I), Oct. 30, 1984, 98 Stat. 2865; renumbered § 2778, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226.)

Historical and Revision NotesDerived from title 34, U.S.C., 1946 ed., § 885, and title 14, U.S.C., 1946 ed., § 3a (May 22, 1928, ch. 688, 45 Stat. 712; Oct. 26, 1942, ch. 623, 56 Stat. 987).
Said section 885 was made applicable to the Coast Guard by title 14, U.S.C., 1946 ed., § 3a whenever the Coast Guard is operating with the Navy. Experience has shown the advantage of having such a provision applicable to the Coast Guard at all times.
Said section would in no way be affected. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 488 of this title as this section.
1984—Pub. L. 98–557 substituted reference to members for reference to officers and men.



§ 2779. Transportation to and from certain places of employment(a) Whenever the Secretary determines that it is necessary for the effective conduct of the affairs of the Coast Guard, he may, at reasonable rates of fare fixed under regulations to be prescribed by him, provide assured and adequate transportation by motor vehicle or water carrier to and from their places of employment for individuals attached to, or employed by, the Coast Guard; and during a war or during a national emergency declared by Congress or the President, for individuals attached to, or employed in, a private plant that is manufacturing material for the Coast Guard.

(b) Transportation may not be provided under subsection (a) unless the Secretary or an officer designated by the Secretary, determines that—(1) other transportation facilities are inadequate and cannot be made adequate;

(2) a reasonable effort has been made to induce operators of private facilities to provide the necessary transportation; and

(3) the service to be furnished will make proper use of transportation facilities and will supply the most efficient transportation to the individuals concerned.


(c) To provide transportation under subsection (a), the Secretary may—(1) buy, lease, or charter motor vehicles or water carriers having a seating capacity of 12 or more passengers;

(2) maintain and operate that equipment by enlisted members or employees of the Coast Guard, or by private individuals under contract; and

(3) lease or charter the equipment to private or public carriers for operation under terms that are considered necessary by the Secretary or by an officer designated by the Secretary, and that may provide for the pooling of government-owned and privately owned equipment and facilities and for the reciprocal use of that equipment.


(d) Fares received under subsection (a), and proceeds of the leasing or chartering of equipment under subsection (c)(3), shall be covered into the Treasury as miscellaneous receipts.

(Added Pub. L. 96–376, § 10(a), Oct. 3, 1980, 94 Stat. 1510, § 660; amended Pub. L. 99–145, title XVI, § 1623, Nov. 8, 1985, 99 Stat. 778; Pub. L. 99–550, § 2(e), Oct. 27, 1986, 100 Stat. 3070; renumbered § 2779, Pub. L. 115–282, title I, § 116(b), Dec. 4, 2018, 132 Stat. 4226; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(46), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Amendments2021—Subsecs. (a), (b)(3), (c)(2). Pub. L. 116–283 substituted “individuals” for “persons” wherever appearing.
2018—Pub. L. 115–282 renumbered section 660 of this title as this section.
1986—Subsec. (e). Pub. L. 99–550 struck out subsec. (e) which provided that passenger motor vehicles of the United States could be used to provide transportation between the residence and place of work of the Commandant. See section 1344 of Title 31, Money and Finance.
1985—Subsec. (e). Pub. L. 99–145 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1985 AmendmentPub. L. 99–145, title XVI, § 1623, Nov. 8, 1985, 99 Stat. 778, provided that the amendment made by that section is effective Oct. 1, 1985.





CHAPTER 29—COAST GUARD FAMILY SUPPORT, CHILD CARE, AND HOUSING




SUBCHAPTER I—COAST GUARD FAMILIES


Sec.


2901.Work-life policies and programs.


2902.Surveys of Coast Guard families.


2903.Reimbursement for adoption expenses.


2904.Education and training opportunities for Coast Guard spouses.


2905.Youth sponsorship initiatives.


2906.Dependent school children.



SUBCHAPTER II—COAST GUARD CHILD CARE


2921.Definitions.


2922.Child development services.


2923.Child development center standards and inspections.


2924.Child development center employees.


2925.Parent partnerships with child development centers.


2926.Family child care providers.



SUBCHAPTER III—HOUSING


2941.Definitions.


2942.General authority.


2943.Leasing and hiring of quarters; rental of inadequate housing.


2944.Retired service members and dependents serving on advisory committees.


2945.Conveyance of real property.


2946.Coast Guard Housing Fund.


2947.Reports.




Editorial Notes
Prior ProvisionsA prior analysis for chapter 29 “REPORTS” consisted of items 2901 “Transmission of annual Coast Guard authorization request”, 2902 “Capital investment plan”, 2903 “Major acquisitions”, 2904 “Manpower requirements plan”, 2905 “Annual performance report”, and 2906 “Major acquisition program risk assessment”, prior to repeal by Pub. L. 115–282, title I, § 117(a), Dec. 4, 2018, 132 Stat. 4229.

Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8237(b)(2), Jan. 1, 2021, 134 Stat. 4665, which directed amendment of the analysis for this chapter by adding item 2926 “at the end”, was executed by adding the item after item 2925, which item was at the end of the items for subchapter II of this chapter, to reflect the probable intent of Congress.
2018—Pub. L. 115–282, title I, § 117(a), Dec. 4, 2018, 132 Stat. 4230, inserted chapter 29 designation and heading and added items 2901 to 2947.


SUBCHAPTER I—COAST GUARD FAMILIES

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 117(c)(1), Dec. 4, 2018, 132 Stat. 4231, inserted subchapter I designation and heading.


§ 2901. Work-life policies and programs
The Commandant is authorized—(1) to establish an office for the purpose of developing, promulgating, and coordinating policies, programs, and activities related to the families of Coast Guard members;

(2) to implement and oversee policies, programs, and activities described in paragraph (1) as the Commandant considers necessary; and

(3) to perform such other duties as the Commandant considers necessary.

(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3029, § 531; renumbered § 2901, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Prior ProvisionsA prior section 2901 was renumbered section 5101 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 531 of this title as this section.



§ 2902. Surveys of Coast Guard families(a) Authority.—The Commandant, in order to determine the effectiveness of Federal policies, programs, and activities related to the families of Coast Guard members, may survey—(1) any Coast Guard member;

(2) any retired Coast Guard member;

(3) the immediate family of any Coast Guard member or retired Coast Guard member; and

(4) any survivor of a deceased Coast Guard member.


(b) Voluntary Participation.—Participation in any survey conducted under subsection (a) shall be voluntary.

(c) Federal Recordkeeping.—Each individual surveyed under subsection (a) shall be considered an employee of the United States for purposes of section 3502(3)(A)(i) of title 44.

(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3029, § 532; renumbered § 2902, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(47), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsA prior section 2902 was renumbered section 5102 of this title.

Amendments2021—Subsec. (c). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 532 of this title as this section.



§ 2903. Reimbursement for adoption expenses(a) Authorization To Reimburse.—The Secretary shall carry out a program under which a member of the Coast Guard may be reimbursed, as provided in this section, for qualifying adoption expenses incurred by the member in the adoption of a child under 18 years of age.

(b) Adoptions Covered.—An adoption for which expenses may be reimbursed under this section includes an adoption by a single individual, an infant adoption, an intercountry adoption, and an adoption of a child with special needs (as defined in section 473(c) of the Social Security Act (42 U.S.C. 673(c))).

(c) Benefits Paid After Adoption Is Final.—Benefits paid under this section in the case of an adoption may be paid only after the adoption is final.

(d) Treatment of Other Benefits.—A benefit may not be paid under this section for any expense paid to or for a member of the Coast Guard under any other adoption benefits program administered by the Federal Government or under any such program administered by a State or local government.

(e) Limitations.—(1) Not more than $2,000 may be paid under this section to a member of the Coast Guard, or to two such members who are spouses of each other, for expenses incurred in the adoption of a child.

(2) Not more than $5,000 may be paid under this section to a member of the Coast Guard, or to two such members who are spouses of each other, for adoptions by such member (or members) in any calendar year.


(f) Regulations.—The Secretary shall prescribe regulations to carry out this section.

(g) Definitions.—In this section:(1) The term “qualifying adoption expenses” means reasonable and necessary expenses that are directly related to the legal adoption of a child under 18 years of age, but only if such adoption is arranged by a qualified adoption agency. Such term does not include any expense incurred—(A) by an adopting parent for travel; or

(B) in connection with an adoption arranged in violation of Federal, State, or local law.


(2) The term “reasonable and necessary expenses” includes—(A) public and private agency fees, including adoption fees charged by an agency in a foreign country;

(B) placement fees, including fees charged adoptive parents for counseling;

(C) legal fees (including court costs) in connection with services that are unavailable to a member of the Coast Guard under section 1044 or 1044a of title 10; and

(D) medical expenses, including hospital expenses of the biological mother of the child to be adopted and of a newborn infant to be adopted.


(3) The term “qualified adoption agency” means any of the following:(A) A State or local government agency which has responsibility under State or local law for child placement through adoption.

(B) A nonprofit, voluntary adoption agency which is authorized by State or local law to place children for adoption.

(C) Any other source authorized by a State to provide adoption placement if the adoption is supervised by a court under State or local law.



(Added Pub. L. 102–190, div. A, title VI, § 651(b)(1), Dec. 5, 1991, 105 Stat. 1386, § 514; amended Pub. L. 102–484, div. A, title X, § 1054(g), Oct. 23, 1992, 106 Stat. 2503; Pub. L. 104–201, div. A, title VI, § 652(b), Sept. 23, 1996, 110 Stat. 2582; renumbered § 541, Pub. L. 113–281, title II, § 214(b)(1)(A), Dec. 18, 2014, 128 Stat. 3033; renumbered § 2903, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(48), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsA prior section 2903 was renumbered section 5103 of this title.

Amendments2021—Subsec. (b). Pub. L. 116–283 substituted “individual” for “person”.
2018—Pub. L. 115–282 renumbered section 541 of this title as this section.
2014—Pub. L. 113–281 renumbered section 514 of this title as this section.
1996—Subsec. (g)(1). Pub. L. 104–201, § 652(b)(1), substituted “qualified adoption agency.” for “State or local government agency which has responsibility under State or local law for child placement through adoption or by a nonprofit, voluntary adoption agency which is authorized by State or local law to place children for adoption.”
Subsec. (g)(3). Pub. L. 104–201, § 652(b)(2), added par. (3).
1992—Subsec. (b). Pub. L. 102–484 inserted a close parenthesis before period at end.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Dec. 5, 1991, and applicable to adoptions completed on or after that date, see section 651(c) of Pub. L. 102–190, set out as a note under section 1052 of Title 10, Armed Forces.

Reimbursement for Adoptions Completed During Interim Between Test and Permanent ProgramFor provisions relating to reimbursement for adoption expenses and time period for application, see section 652 of Pub. L. 102–484, set out as a note under section 1052 of Title 10, Armed Forces.



§ 2904. Education and training opportunities for Coast Guard spouses(a) Tuition Assistance.—The Commandant may provide, subject to the availability of appropriations, tuition assistance to an eligible spouse to facilitate the acquisition of—(1) education and training required for a degree or credential at an accredited college, university, or technical school in the United States that expands employment and portable career opportunities for the spouse; or

(2) education prerequisites and a professional license or credential required, by a government or government-sanctioned licensing body, for an occupation that expands employment and portable career opportunities for the spouse.


(b) Definitions.—In this section, the following definitions apply:(1) Eligible spouse.—(A) In general.—The term “eligible spouse” means the spouse of a member of the Coast Guard who is serving on active duty and includes a spouse who receives transitional compensation under section 1059 of title 10.

(B) Exclusion.—The term “eligible spouse” does not include an individual who—(i) is married to, but legally separated from, a member of the Coast Guard under a court order or statute of any State or territorial possession of the United States; or

(ii) is eligible for tuition assistance as a member of the Armed Forces.



(2) Portable career.—The term “portable career” includes an occupation that requires education, training, or both that results in a credential that is recognized by an industry, profession, or specific type of business.


(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3030, § 542; renumbered § 2904, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(49), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsA prior section 2904 was renumbered section 5104 of this title.

Amendments2021—Subsec. (b)(1)(B). Pub. L. 116–283 substituted “an individual” for “a person” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 542 of this title as this section.

Statutory Notes and Related Subsidiaries
Second Expansion of the My Career Advancement Account Program for Military SpousesPub. L. 116–92, div. A, title V, § 580G, Dec. 20, 2019, 133 Stat. 1410, provided that: “The spouse of a member of the Coast Guard may participate in the My Career Advancement Account program of the Department of Defense if the Coast Guard reimburses the Department of Defense.”




§ 2905. Youth sponsorship initiatives(a) In General.—The Commandant is authorized to establish, within any Coast Guard unit, an initiative to help integrate into new surroundings the dependent children of members of the Coast Guard who received permanent change of station orders.

(b) Description of Initiative.—An initiative established under subsection (a) shall—(1) provide for the involvement of a dependent child of a member of the Coast Guard in the dependent child’s new Coast Guard community; and

(2) primarily focus on preteen and teenaged children.


(c) Authority.—In carrying out an initiative under subsection (a), the Commandant may—(1) provide to a dependent child of a member of the Coast Guard information on youth programs and activities available in the dependent child’s new Coast Guard community; and

(2) enter into agreements with nonprofit entities to provide youth programs and activities to such child.


(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3030, § 543; renumbered § 2905, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Prior ProvisionsA prior section 2905 was renumbered section 5106 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 543 of this title as this section.



§ 2906. Dependent school children(a) The Secretary may provide, out of funds appropriated to or for the use of the Coast Guard, for the primary and secondary schooling of dependents of Coast Guard personnel stationed outside the continental United States at costs for any given area not in excess of those of the Department of Defense for the same area, when it is determined by the Secretary that the schools, if any, available in the locality are unable to provide adequately for the education of those dependents.

(b) Whenever the Secretary, under such regulations as he may prescribe, determines that schools located in the same area in which a Coast Guard facility is located are not accessible by public means of transportation on a regular basis, he may provide, out of funds appropriated to or for the use of the Coast Guard, for the transportation of dependents of Coast Guard personnel between the schools serving the area and the Coast Guard facility.

(Added Pub. L. 91–278, § 1(14), June 12, 1970, 84 Stat. 306, § 657; amended Pub. L. 93–430, § 5, Oct. 1, 1974, 88 Stat. 1182; renumbered § 544 and amended Pub. L. 113–281, title II, § 214(b)(1)(C), Dec. 18, 2014, 128 Stat. 3033; renumbered § 2906, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Prior ProvisionsA prior section 2906 was renumbered section 5107 of this title.

Amendments2018—Pub. L. 115–282 renumbered section 544 of this title as this section.
2014—Pub. L. 113–281 renumbered section 657 of this title as this section and, in subsec. (a), substituted “The Secretary may” for “Except as otherwise authorized by the Act of September 30, 1950 (20 U.S.C. 236–244), the Secretary may”.
1974—Pub. L. 93–430 struck out “; transportation of” after “children” in section catchline, designated existing provisions as subsec. (b), and added subsec. (a).




SUBCHAPTER II—COAST GUARD CHILD CARE

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 117(c)(2), Dec. 4, 2018, 132 Stat. 4231, inserted subchapter II designation and heading.


§ 2921. Definitions
In this subchapter, the following definitions apply:(1) Child abuse and neglect.—The term “child abuse and neglect” has the meaning given that term in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).

(2) Child development center employee.—The term “child development center employee” means a civilian employee of the Coast Guard who is employed to work in a Coast Guard child development center without regard to whether the employee is paid from appropriated or nonappropriated funds.

(3) Coast guard child development center.—The term “Coast Guard child development center” means a facility on Coast Guard property or on property under the jurisdiction of the commander of a Coast Guard unit at which child care services are provided for members of the Coast Guard.

(4) Competitive service position.—The term “competitive service position” means a position in the competitive service (as defined in section 2102 of title 5).

(5) Family home daycare.—The term “family home daycare” means home-based child care services provided for a member of the Coast Guard by an individual who—(A) is certified by the Commandant as qualified to provide home-based child care services; and

(B) provides home-based child care services on a regular basis in exchange for monetary compensation.


(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3031, § 551; renumbered § 2921, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes

References in TextSection 3 of the Child Abuse Prevention and Treatment Act, referred to in par. (1), is section 3 of Pub. L. 93–247, which is set out as a note under section 5101 of Title 42, The Public Health and Welfare.

Amendments2018—Pub. L. 115–282 renumbered section 551 of this title as this section.



§ 2922. Child development services(a) The Commandant may make child development services available for members and civilian employees of the Coast Guard, and thereafter as space is available for members of the Armed Forces and Federal civilian employees. Child development service benefits provided under the authority of this section shall be in addition to benefits provided under other laws.

(b)(1) The Commandant is authorized to use appropriated funds available to the Coast Guard to provide child development services.

(2)(A) The Commandant is authorized to establish, by regulations, fees to be charged parents for the attendance of children at Coast Guard child development centers.

(B) Fees to be charged, pursuant to subparagraph (A), shall be based on family income and whether a family is participating in an initiative established under section 2925(b), except that the Commandant may, on a case-by-base basis, establish fees at lower rates if such rates would not be competitive with rates at local child development centers.

(C) The Commandant is authorized to collect and expend fees, established pursuant to this subparagraph, and such fees shall, without further appropriation, remain available until expended for the purpose of providing services, including the compensation of employees and the purchase of consumable and disposable items, at Coast Guard child development centers.


(3) The Commandant is authorized to use appropriated funds available to the Coast Guard to provide assistance to family home daycare providers so that family home daycare services can be provided to uniformed service members and civilian employees of the Coast Guard at a cost comparable to the cost of services provided by Coast Guard child development centers.

(4) To the maximum extent practicable, the Commandant shall ensure that, in a location in which Coast Guard family child care centers (as such term is defined in section 8239 of the Elijah E. Cummings Coast Guard Authorization Act of 2020) are necessary to meet the demand for child care for qualified families (as such term is defined in such section), not fewer than two housing units are maintained in accordance with safety inspection standards so as to accommodate family child care providers.


(c) The Secretary shall promulgate regulations to implement this section. The regulations shall establish fees to be charged for child development services provided under this section which take into consideration total family income.

(Added Pub. L. 104–324, title II, § 201(a), Oct. 19, 1996, 110 Stat. 3906, § 515; amended Pub. L. 111–281, title II, § 222, Oct. 15, 2010, 124 Stat. 2920; renumbered § 552 and amended Pub. L. 113–281, title II, § 214(b)(1)(B), Dec. 18, 2014, 128 Stat. 3033; renumbered § 2922 and amended Pub. L. 115–282, title I, §§ 117(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4230, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8235, Jan. 1, 2021, 134 Stat. 4664.)

Editorial Notes

References in TextSection 8239 of the Elijah E. Cummings Coast Guard Authorization Act of 2020, referred to in subsec. (b)(4), is section 8239 of title LVXXXII [LXXXII] of div. G of Pub. L. 116–283, Jan. 1, 2021, 134 Stat. 4665, which is set out as a note below.

Amendments2021—Subsec. (b)(4). Pub. L. 116–283 added par. (4).
2018—Pub. L. 115–282, § 117(b), renumbered section 552 of this title as this section.
Subsec. (b)(2)(B). Pub. L. 115–282, § 123(b)(2), substituted “section 2925(b)” for “section 555(b)”.
2014—Pub. L. 113–281, § 214(b)(1)(B)(i), renumbered section 515 of this title as this section.
Subsec. (b)(2)(B). Pub. L. 113–281, § 214(b)(1)(B)(ii)(I), inserted “and whether a family is participating in an initiative established under section 555(b)” after “family income”.
Subsecs. (c), (d). Pub. L. 113–281, § 214(b)(1)(B)(ii)(II), (III), redesignated subsec. (d) as (c) and struck out former subsec. (c) which read as follows: “The Commandant shall provide for regular and unannounced inspections of each child development center under this section and may use Department of Defense or other training programs to ensure that all child development center employees under this section meet minimum standards of training with respect to early childhood development, activities and disciplinary techniques appropriate to children of different ages, child abuse prevention and detection, and appropriate emergency medical procedures.”
Subsec. (e). Pub. L. 113–281, § 214(b)(1)(B)(ii)(II), struck out subsec. (e) which read as follows: “For purposes of this section, the term ‘child development center’ does not include a child care services facility for which space is allotted under section 616 of the Act of December 22, 1987 (40 U.S.C. 490b).”
2010—Subsec. (b). Pub. L. 111–281, § 222(1), added subsec. (b) and struck out former subsec. (b) which related to use of fees paid for services at Coast Guard child development centers.
Subsecs. (d) to (g). Pub. L. 111–281, § 222(2), (3), redesignated subsecs. (f) and (g) as (d) and (e), respectively, and struck out former subsecs. (d) and (e) which read as follows:
“(d) Of the amounts available to the Coast Guard each fiscal year for operating expenses (and in addition to amounts received as fees), the Secretary may use for child development services under this section an amount not to exceed the total amount the Commandant estimates will be received by the Coast Guard in the fiscal year as fees for the provision of those services.
“(e) The Commandant may use appropriated funds available to the Coast Guard to provide assistance to family home day care providers so that family home day care services can be provided to uniformed service members and civilian employees of the Coast Guard at a cost comparable to the cost of services provided by Coast Guard child development centers.”

Statutory Notes and Related Subsidiaries
Review of Family Support Services Website and Online Tracking SystemPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8232, Jan. 1, 2021, 134 Stat. 4661, provided that:
“(a) Memorandum of Understanding.—“(1) In general.—The Commandant [of the Coast Guard] shall enter into a memorandum of understanding with the Secretary of Defense to enable qualified families to access the website at https://militarychildcare.com (or a successor website) for purposes of Coast Guard family access to information with respect to State-accredited child development centers and other child care support services as such services become available from the Department of Defense through such website. The memorandum shall provide for the expansion of the geographical areas covered by such website, including regions in which qualified families live that are not yet covered by the program.

“(2) Inclusion of child development centers accessible under pilot program.—The information accessible pursuant to the memorandum of understanding required by paragraph (1) shall include information with respect to any child development center accessible pursuant to the pilot program under section 8234 [of Pub. L. 116–283, set out as a note below].

“(3) Electronic registration, payment, and tracking system.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], the Commandant shall develop and maintain an internet website of the Coast Guard accessible to qualified families to carry out the following activities:“(A) Register children for a Coast Guard child development center.

“(B) Make online child care payments to a Coast Guard child development center.

“(C) Track the status of a child on the wait list of a Coast Guard child development center, including the placement and position of the child on the wait list.



“(b) Wait List.—“(1) In general.—The Commandant shall maintain a record of the wait list for each Coast Guard child development center.

“(2) Matters to be included.—Each record under paragraph (1) shall include the following:“(A) The total number of children of qualified families on the wait list.

“(B) With respect to each child on the wait list—“(i) the age of the child;

“(ii) the number of days the child has been on the wait list;

“(iii) the position of the child on the wait list;

“(iv) any special needs consideration; and

“(v) information on whether a sibling of the child is on the wait list of, or currently enrolled in, the Coast Guard child development center concerned.



“(3) Requirement to archive.—Information placed in the record of a Coast Guard child development center under paragraph (1) shall be archived for a period of not less than 10 years after the date of its placement in the record.”




[For definitions of “Coast Guard child development center” and “qualified family” used in section 8232 of Pub. L. 116–283, set out above, see section 8239 of Pub. L. 116–283, set out as a note below.]

Study and Survey on Coast Guard Child Care NeedsPub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8233, Jan. 1, 2021, 134 Stat. 4662, provided that:
“(a) Study.—“(1) In general.—Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], and for each of the 2 fiscal years thereafter, the Commandant [of the Coast Guard] shall conduct a study on the child care needs of qualified families that incorporates—“(A) the results of the survey under subsection (b); and

“(B) any other information the Commandant considers appropriate to ensure adequate tracking and future needs-based assessments with respect to adequate access to Coast Guard child development centers.


“(2) Consultation.—In conducting a study under paragraph (1), the Commandant may consult a federally funded research and development center.

“(3) Scope of data.—The data obtained through each study under paragraph (1) shall be obtained on a regional basis, including by Coast Guard unit, sector, and district.


“(b) Survey.—“(1) In general.—Together with each study under subsection (a), and annually as the Commandant considers appropriate, the Commandant shall carry out a survey of individuals described in paragraph (2) on access to Coast Guard child development centers.

“(2) Participants.—“(A) In general.—The Commandant shall seek the participation in the survey of the following Coast Guard individuals:“(i) Commanding officers, regardless of whether the commanding officers have children.

“(ii) Regular and reserve personnel.

“(iii) Spouses of individuals described in clauses (i) and (ii).


“(B) Scope of participation.—Individuals described in clauses (i) through (iii) of subparagraph (A) shall be surveyed regardless of whether such individuals use or have access to Coast Guard child development centers or other Federal child care facilities.

“(C) Voluntary participation.—Participation of any individual described in subparagraph (A) in a survey shall be on a voluntary basis.



“(c) Availability.—On request, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of any study or survey under this section.”



[For definitions of “Coast Guard child development center” and “qualified family” used in section 8233 of Pub. L. 116–283, set out above, see section 8239 of Pub. L. 116–283, set out as a note below.]

Pilot Program to Expand Access to Child CarePub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8234, Jan. 1, 2021, 134 Stat. 4663, provided that:
“(a) In General.—Commencing not later than 60 days after the date on which the report under section 8231 [of Pub. L. 116–283, 134 Stat. 4659] is submitted, the Commandant [of the Coast Guard] shall carry out a pilot program, based on the recommendations provided in such report, to expand access to public or private child development centers for qualified families.

“(b) Duration.—The duration of the pilot program under subsection (a) shall be not more than 3 years beginning on the date on which the pilot program is established.

“(c) Discharge on District Basis.—The Commandant—“(1) may carry out the pilot program on a district basis; and

“(2) shall include in the pilot program remote and urban locations.


“(d) Reservation of Child Care Slots.—As part of the pilot program, the Commandant shall seek to enter into one or more memoranda of understanding with one or more child development centers to reserve slots for qualified families in locations in which—“(1) the Coast Guard lacks a Coast Guard child development center; or

“(2) the wait lists for the nearest Coast Guard child development center or Department of Defense child development center, where applicable, indicate that qualified families may not be accommodated.


“(e) Annual Assessment of Results.—As part of any study conducted pursuant to section 8233(a) [of Pub. L. 116–283, set out as a note above] after the end of the 1-year period beginning with the commencement of the pilot program, the Commandant shall also undertake a current assessment of the impact of the pilot program on access to child development centers for qualified families. The Commandant shall include the results of any such assessment in the results of the most current study or survey submitted pursuant to section 8233(a).”



[For definitions of “Coast Guard child development center” and “qualified family” used in section 8234 of Pub. L. 116–283, set out above, see section 8239 of Pub. L. 116–283, set out as a note below.]

Expanding Opportunities for Family Child CarePub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8238, Jan. 1, 2021, 134 Stat. 4665, provided that: 
“Not later than 1 year after the date of the enactment of this Act [Jan. 1, 2021], the Commandant [of the Coast Guard] shall—
“(1) establish a procedure to allow Coast Guard family child care centers to occur at off-base housing, including off-base housing owned or subsidized by the Coast Guard; and

“(2) establish a procedure to ensure that all requirements with respect to such family child care programs are met, including home inspections.”



[For definition of “Coast Guard family child care center” used in section 8238 of Pub. L. 116–283, set out above, see section 8239 of Pub. L. 116–283, set out as a note below.]

Use of Coast Guard and Military Child Development CentersPub. L. 108–293, title II, § 225, Aug. 9, 2004, 118 Stat. 1040, provided that: “The Secretary of Defense and the Secretary of the department in which the Coast Guard is operating, when operating other than as a service in the Navy, may agree to provide child care services to members of the armed forces, with reimbursement, in Coast Guard and military child development centers supported in whole or in part with appropriated funds. For purposes of military child development centers operated under the authority of subchapter II of chapter 88 of title 10, United States Code, the child of a member of the Coast Guard shall be considered the same as the child of a member of any of the other armed forces.”



Definitions
Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8239, Jan. 1, 2021, 134 Stat. 4665, provided that: 
“In this subtitle [subtitle C (§§8231–8239) of title LVXXXII [LXXXII] of div. G of Pub. L. 116–283, enacting section 2926 of this title, amending this section and section 2923 of this title, and enacting provisions set out as notes above]:
“(1) Coast guard child development center.—The term ‘Coast Guard child development center’ has the meaning given that term in section 2921(3) of title 14, United States Code.

“(2) Coast guard family child care center.—The term ‘Coast Guard family child care center’ means a location at which family home daycare is provided.

“(3) Family child care provider.—The term ‘family child care provider’ means an individual who provides family home daycare.

“(4) Family home daycare.—The term ‘family home daycare’ has the meaning given that term in section 2921(5) of title 14, United States Code.

“(5) Qualified family.—The term ‘qualified family’ means any regular, reserve, or retired member of the Coast Guard, and any civilian employee of the Coast Guard, with one or more dependents.”






§ 2923. Child development center standards and inspections(a) Standards.—The Commandant shall require each Coast Guard child development center to meet standards that the Commandant considers appropriate to ensure the health, safety, and welfare of the children and employees at the center.

(b) Inspections.—(1) In general.—Not less than twice annually, the Commandant shall ensure that each Coast Guard child development center is subject to an unannounced inspection.

(2) Responsibility for inspections.—Of the biannual inspections under paragraph (1)—(A) 1 shall be carried out by a representative of the Coast Guard installation served by the Coast Guard child development center concerned; and

(B) 1 shall be carried out by a representative of the Coast Guard child development services work-life programs.



(c) National Reporting.—(1) In general.—The Commandant shall maintain and publicize a means by which an individual can report, with respect to a Coast Guard child development center or a family home daycare—(A) any suspected violation of—(i) standards established under subsection (a); or

(ii) any other applicable law or standard;


(B) suspected child abuse or neglect; or

(C) any other deficiency.


(2) Anonymous reporting.—The Commandant shall ensure that an individual making a report pursuant to paragraph (1) may do so anonymously if so desired by the individual.

(3) Procedures.—The Commandant shall establish procedures for investigating reports made pursuant to paragraph (1).


(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3031, § 553; renumbered § 2923, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230; amended Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8237(a), Jan. 1, 2021, 134 Stat. 4664.)

Editorial Notes
Amendments2021—Subsec. (b). Pub. L. 116–283 added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “The Commandant shall provide for regular and unannounced inspections of each Coast Guard child development center to ensure compliance with this section.”
2018—Pub. L. 115–282 renumbered section 553 of this title as this section.



§ 2924. Child development center employees(a) Training.—(1) In general.—The Commandant shall establish a training program for Coast Guard child development center employees and satisfactory completion of the training program shall be a condition of employment for each employee of a Coast Guard child development center.

(2) Timing for new hires.—The Commandant shall require each employee of a Coast Guard child development center to complete the training program established under paragraph (1) not later than 6 months after the date on which the employee is hired.

(3) Minimum requirements.—The training program established under paragraph (1) shall include, at a minimum, instruction with respect to—(A) early childhood development;

(B) activities and disciplinary techniques appropriate to children of different ages;

(C) child abuse and neglect prevention and detection; and

(D) cardiopulmonary resuscitation and other emergency medical procedures.


(4) Use of department of defense programs.—The Commandant may use Department of Defense training programs, on a reimbursable or nonreimbursable basis, for purposes of this subsection.


(b) Training and Curriculum Specialists.—(1) Specialist required.—The Commandant shall require that at least 1 employee at each Coast Guard child development center be a specialist in training and curriculum development with appropriate credentials and experience.

(2) Duties.—The duties of the specialist described in paragraph (1) shall include—(A) special teaching activities;

(B) daily oversight and instruction of other child care employees;

(C) daily assistance in the preparation of lesson plans;

(D) assisting with child abuse and neglect prevention and detection; and

(E) advising the director of the center on the performance of the other child care employees.


(3) Competitive service.—Each specialist described in paragraph (1) shall be an employee in a competitive service position.


(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3032, § 554; renumbered § 2924, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 554 of this title as this section.



§ 2925. Parent partnerships with child development centers(a) Parent Boards.—(1) Formation.—The Commandant shall require that there be formed at each Coast Guard child development center a board of parents, to be composed of parents of children attending the center.

(2) Functions.—Each board of parents formed under paragraph (1) shall—(A) meet periodically with the staff of the center at which the board is formed and the commander of the unit served by the center, for the purpose of discussing problems and concerns; and

(B) be responsible, together with the staff of the center, for coordinating any parent participation initiative established under subsection (b).


(3) FACA.—The Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a board of parents formed under paragraph (1).


(b) Parent Participation Initiative.—The Commandant is authorized to establish a parent participation initiative at each Coast Guard child development center to encourage and facilitate parent participation in educational and related activities at the center.

(Added Pub. L. 113–281, title II, § 214(a), Dec. 18, 2014, 128 Stat. 3032, § 555; renumbered § 2925, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (a)(3), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2018—Pub. L. 115–282 renumbered section 555 of this title as this section.



§ 2926. Family child care providers(a) In General.—Not less frequently than quarterly, the Commandant shall ensure that each family child care provider is subject to inspection.

(b) Responsibility for Inspections.—Of the quarterly inspections under subsection (a) each year—(1) 3 inspections shall be carried out by a representative of the Coast Guard installation served by the family child care provider concerned; and

(2) 1 inspection shall be carried out by a representative of the Coast Guard child development services work-life programs.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8237(b)(1), Jan. 1, 2021, 134 Stat. 4665.)


SUBCHAPTER III—HOUSING

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 117(c)(3), Dec. 4, 2018, 132 Stat. 4232, inserted subchapter III designation and heading.


§ 2941. Definitions
In this chapter:(1) The term “construct” means to build, renovate, or improve military family housing and military unaccompanied housing.

(2) The term “construction” means building, renovating, or improving military family housing and military unaccompanied housing.

(3) The term “military unaccompanied housing” means military housing intended to be occupied by members of the armed forces serving a tour of duty unaccompanied by dependents.

(4) The term “United States” includes the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, and the District of Columbia.

(Added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3909, § 680; amended Pub. L. 108–293, title II, § 207(a), Aug. 9, 2004, 118 Stat. 1034; Pub. L. 111–281, title II, § 221(a)(1), Oct. 15, 2010, 124 Stat. 2919; renumbered § 2941, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 680 of this title as this section.
2010—Pub. L. 111–281 added pars. (1) and (2), redesignated former pars. (4) and (5) as (3) and (4), respectively, and struck out former pars. (1) to (3) which read as follows:
“(1) The term ‘construction’ means the construction of military housing units and ancillary supporting facilities or the improvement or rehabilitation of existing units or ancillary supporting facilities.
“(2) The term ‘contract’ includes any contract, lease, or other agreement entered into under the authority of this chapter.
“(3) The term ‘eligible entity’ means any private person, corporation, firm, partnership, or company and any State or local government or housing authority of a State or local government.”
2004—Pars. (3) to (5). Pub. L. 108–293 added par. (3) and redesignated former pars. (3) and (4) as (4) and (5), respectively.

Statutory Notes and Related Subsidiaries
Savings ClausePub. L. 111–281, title II, § 221(b), Oct. 15, 2010, 124 Stat. 2920, provided that: “This section [amending this section and sections 681, 685, 687, and 688 of this title and repealing sections 682 to 684, 686, 687a, and 689 of this title] shall not affect any action commenced prior to the date of enactment of this Act [Oct. 15, 2010].”




§ 2942. General authority(a) Authority.—In addition to any other authority providing for the acquisition or construction of military family housing or military unaccompanied housing, the Secretary may acquire or construct the following:(1) Military family housing on or near Coast Guard installations within the United States and its territories and possessions.

(2) Military unaccompanied housing on or near such Coast Guard installations.


(b) Limitation on Appropriations.—No appropriation shall be made to acquire or construct military family housing or military unaccompanied housing under this chapter if that acquisition or construction has not been approved by resolutions adopted by the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.

(Added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3909, § 681; amended Pub. L. 107–295, title IV, § 402(a), Nov. 25, 2002, 116 Stat. 2113; Pub. L. 111–281, title II, § 221(a)(2), Oct. 15, 2010, 124 Stat. 2919; renumbered § 2942, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 681 of this title as this section.
2010—Subsec. (a). Pub. L. 111–281, § 221(a)(2)(A), in introductory provisions, substituted “acquire or construct the following:” for “exercise any authority or any combination of authorities provided under this chapter in order to provide for the acquisition or construction by private persons, including a small business concern qualified under section 8(a) of the Small Business Act (15 U.S.C. 637(a)), of the following:”.
Subsec. (a)(1). Pub. L. 111–281, § 221(a)(2)(B), substituted “Military family housing” for “Family housing units”.
Subsec. (a)(2). Pub. L. 111–281, § 221(a)(2)(C), substituted “Military unaccompanied housing” for “Unaccompanied housing units”.
2002—Subsec. (a). Pub. L. 107–295 inserted “, including a small business concern qualified under section 8(a) of the Small Business Act (15 U.S.C. 637(a)),” after “private persons” in introductory provisions.



§ 2943. Leasing and hiring of quarters; rental of in­adequate housing(a) The Secretary is authorized to lease hous­ing facilities at or near Coast Guard installations, wherever located, for assignment as public quarters to military personnel and their dependents, if any, without rental charge upon a determination by the Secretary, or his designee, that there is a lack of adequate housing facilities at or near such Coast Guard installations. The Secretary is also authorized to lease housing facilities for assignment as public quarters, without rental charge, to military personnel who are on sea duty or duty at remote offshore Coast Guard stations and who do not have dependents. Such authority shall be effective in any fiscal year only to such extent or in such amounts as are provided in appropriation Acts. When any such lease involves housing facilities in a foreign country, the lease may be made on a multiyear basis for a period not to exceed five years, and, in accordance with local custom and practice, advance payment may be made for the lease. Such public housing facilities may be leased on an individual or multiple-unit basis. Expenditures for the rental of such housing facilities may not exceed the average authorized for the Department of Defense in any year except where the Secretary finds that the average is so low as to prevent rental of necessary housing facilities in some areas, in which event he is authorized to reallocate existing funds to high-cost areas so that rental expenditures in such areas exceed the average authorized for the Department of Defense.

(b) The Secretary is authorized, subject to regulations approved by the President—(1) to designate as rental housing such housing as he may determine to be inadequate as public quarters; and

(2) to lease inadequate housing to members of the Coast Guard for occupancy by them and their dependents.


(c) Where sufficient quarters are not possessed by the United States, the Commandant may hire quarters for personnel, including personnel on sea duty at such times as they may be deprived of their quarters on board ship due to repairs or other conditions which may render them uninhabitable. Such accommodations shall not be available for occupancy by the dependents of such personnel.

(Aug. 4, 1949, ch. 393, 63 Stat. 532, § 475; Pub. L. 91–278, § 1(11), June 12, 1970, 84 Stat. 305; Pub. L. 92–343, § 4, July 10, 1972, 86 Stat. 450; Pub. L. 93–65, § 5, July 9, 1973, 87 Stat. 151; Pub. L. 94–406, § 4, Sept. 10, 1976, 90 Stat. 1236; Pub. L. 94–478, Oct. 11, 1976, 90 Stat. 2077; Pub. L. 94–546, § 1(30), Oct. 18, 1976, 90 Stat. 2521; Pub. L. 96–376, § 4, Oct. 3, 1980, 94 Stat. 1509; Pub. L. 96–470, title I, § 112(d), Oct. 19, 1980, 94 Stat. 2240; Pub. L. 97–136, § 7, Dec. 29, 1981, 95 Stat. 1706; Pub. L. 97–295, § 2(11), Oct. 12, 1982, 96 Stat. 1302; Pub. L. 97–322, title I, § 106, Oct. 15, 1982, 96 Stat. 1582; Pub. L. 100–180, div. A, title VI, § 632(b)(2), Dec. 4, 1987, 101 Stat. 1105; renumbered § 2943, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 133a (June 19, 1942, ch. 419, § 2, 56 Stat. 372) and on the following language contained in the Coast Guard appropriation act for 1949, “Pay and Allowances” and preceding years: “hire of quarters for Coast Guard personnel comparable to quarters assignable on a capital ship of the Navy, as authorized by the Secretary to meet emergency conditions, including officers and men on sea duty at such times as they may be deprived of their quarters on board ship due to repairs or other conditions which may render them uninhabitable: Provided, That under this authorization no funds may be expended for the hire of quarters for occupancy by the dependents of officers or enlisted personnel”
 (June 19, 1948, ch. 558, 62 Stat. 562).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 475 of this title as this section.
1987—Subsecs. (b) to (d). Pub. L. 100–180 redesignated subsecs. (c) and (d) as (b) and (c), respectively, and struck out former subsec. (b) which read as follows: “Notwithstanding the provisions of any other law, members of the Coast Guard, with dependents, may occupy on a rental basis, without loss of basic allowance for quarters, inadequate quarters under the jurisdiction of the Coast Guard notwithstanding that such quarters may have been constructed or converted for assignment as public quarters. The net difference between the basic allowance for quarters and the fair rental value of such quarters shall be paid from otherwise available appropriations; however, no rental charge for such quarters shall be made against the basic allowance for quarters of a member of the Coast Guard in excess of 75 percent of such allowance except that in no event shall the net rental value charged to the member’s basic allowance for quarters be less than the cost of maintaining and operating the housing.”
1982—Subsec. (b). Pub. L. 97–295 substituted “percent” for “per centum”.
Subsecs. (e), (f). Pub. L. 97–322 repealed subsec. (e) which required that the Secretary, annually and not later than April 1, file with the Speaker of the House and the President of the Senate a report of the utilization of subsecs. (a), (b), and (d) authority during the preceding calendar year, and subsec. (f) which prohibited utilization of subsecs. (a), (b), (c), or (d) authority after Apr. 1, 1973, unless all required subsec. (e) reports were filed with the Congress.
1981—Subsec. (a). Pub. L. 97–136 inserted provisions authorizing the Secretary to lease housing facilities for assignment as public quarters, without rental charge, to military personnel who are on sea duty or duty at remote offshore Coast Guard stations and who do not have dependents, and further provided that such authority shall be effective in any fiscal year only to such extent or in such amounts as are provided in appropriation acts.
1980—Subsec. (a). Pub. L. 96–376 substituted “multi­year basis” for “multi-year basis,” and authorized advance payment for any housing facilities lease in accordance with local custom and practice.
Subsec. (e). Pub. L. 96–470 struck out reference to subsec. (c).
1976—Subsec. (a). Pub. L. 94–546, § 1(30)(a), substituted “Secretary” for “Secretary of the Department in which the Coast Guard is operating” wherever appearing.
Pub. L. 94–478 inserted provision allowing leases for housing facilities in foreign countries to be made on a multi-year basis.
Subsec. (e). Pub. L. 94–546, § 1(30)(b), which was executed to subsec. (e) as the probable intent of Congress, substituted “Secretary” for “Secretary of the Department in which the Coast Guard is operating” and struck out “commencing April 1, 1973,” after “not later than April 1,”.
Pub. L. 94–406, § 4(1), redesignated subsec. (f) as (e). Former subsec. (e), which provided that the authority conferred by subsecs. (b) and (c) of this section expire on June 30, 1976, was struck out.
Subsecs. (f), (g). Pub. L. 94–406, § 4(1), (2), redesignated subsec. (g) as (f) and substituted “(e)” for “(f)”. Former subsec. (f) redesignated (e).
1973—Subsec. (e). Pub. L. 93–65 extended termination date of authority provided in subsecs. (b) and (c) from June 30, 1973, to June 30, 1976.
1972—Subsec. (a). Pub. L. 92–343, § 4(1), substituted “The Secretary of the Department in which the Coast Guard is operating” for “The Secretary” in first sentence.
Subsec. (e). Pub. L. 92–343, § 4(2), struck out reference to subsec. (a) and extended authority provided in subsecs. (b) and (c) to June 30, 1973.
Subsecs. (f), (g). Pub. L. 92–343, § 4(3), added subsecs. (f) and (g).
1970—Pub. L. 91–278 substituted “Leasing and hiring of quarters; rental of inadequate housing” for “Hiring of quarters for personnel” in section catchline, designated existing provisions as subsec. (d), and added subsecs. (a) to (c) and (e).

Executive Documents

Ex. Ord. No. 11645. Authority of Secretary of Homeland Security To Prescribe Certain Regulations Relating to Housing
Ex. Ord. No. 11645, Feb. 8, 1972, 37 F.R. 2923, as amended by Ex. Ord. No. 13286, § 59, Feb. 28, 2003, 68 F.R. 10629, provided:
By virtue of the authority vested in me by section 301 of title 3 of the United States Code, and as President of the United States, it is hereby ordered as follows:
Section 1. The Secretary of Homeland Security is designated and empowered to prescribe (or, under a delegation of the Secretary’s authority, the Commandant of the Coast Guard is authorized to prescribe) regulations pursuant to section 475(c) [now 2943(c)] of title 14 of the United States Code, relating to the designation and leasing of rental housing, without the approval, ratification, or other action by the President.
Sec. 2. Whenever the entire Coast Guard operates as a service in the Navy, the reference to the Secretary of Homeland Security in section 1 of this order shall be deemed to be a reference to the Secretary of the Navy.



§ 2944. Retired service members and dependents serving on advisory committees
A committee that—(1) advises or assists the Coast Guard with respect to a function that affects a member of the Coast Guard or a dependent of such a member; and

(2) includes in its membership a retired Coast Guard member or a dependent of such a retired member;

shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.) solely because of such membership.
(Added Pub. L. 113–281, title II, § 218(a), Dec. 18, 2014, 128 Stat. 3036, § 680; renumbered § 2944, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in text, is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2018—Pub. L. 115–282 renumbered section 680 of this title as this section.



§ 2945. Conveyance of real property(a) Conveyance Authorized.—Notwithstanding any other provision of law, the Secretary may convey, at fair market value, real property, owned or under the administrative control of the Coast Guard, for the purpose of expending the proceeds from such conveyance to acquire and construct military family housing and military unaccompanied housing.

(b) Terms and Conditions.—(1) The conveyance of real property under this section shall be by sale, for cash. The Secretary shall deposit the proceeds from the sale in the Coast Guard Housing Fund established under section 2946 of this title, for the purpose of expending such proceeds to acquire and construct military family housing and military unaccompanied housing.

(2) The conveyance of real property under this section shall not diminish the mission capacity of the Coast Guard, but further the mission support capability of the Coast Guard with regard to military family housing or military unaccompanied housing.


(c) Relationship to Environmental Law.—This section does not affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).

(Added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3911, § 685; amended Pub. L. 106–400, § 2, Oct. 30, 2000, 114 Stat. 1675; Pub. L. 107–217, § 3(c)(4), Aug. 21, 2002, 116 Stat. 1299; Pub. L. 111–281, title II, § 221(a)(4), Oct. 15, 2010, 124 Stat. 2919; Pub. L. 111–350, § 5(c)(4), Jan. 4, 2011, 124 Stat. 3847; renumbered § 2945 and amended Pub. L. 115–282, title I, §§ 117(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4230, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 117(b), renumbered section 685 of this title as this section.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2946” for “section 687”.
2011—Subsec. (c)(1). Pub. L. 111–350, which directed substitution of “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” in subsec. (c)(1), could not be executed because of the prior general amendment of this section by Pub. L. 111–281. See 2010 Amendment note below.
2010—Pub. L. 111–281 amended section generally. Prior to amendment, section authorized Secretary to convey or lease existing property and facilities under certain conditions.
2002—Subsec. (c)(1). Pub. L. 107–217, § 3(c)(4)(A), substituted “Subtitle I of title 40 and title III of the” for “The” and “(41 U.S.C. 251 et seq.)” for “(40 U.S.C. 471 et seq.)”.
Subsec. (c)(2). Pub. L. 107–217, § 3(c)(4)(B), substituted “Section 1302 of title 40” for “Section 321 of the Act of June 30, 1932 (commonly known as the Economy Act) (47 Stat. 412, chapter 314; 40 U.S.C. 303b)”.
2000—Subsec. (c)(3). Pub. L. 106–400 substituted “McKinney-Vento Homeless Assistance Act” for “Stewart B. McKinney Homeless Assistance Act”.



§ 2946. Coast Guard Housing Fund(a) Establishment.—There is hereby established on the books of the Treasury an account to be known as the Coast Guard Housing Fund (in this section referred to as the “Fund”).

(b) Credits to Fund.—There shall be credited to the Fund the following:(1) Amounts authorized for and appropriated to that Fund.

(2) Subject to subsection (e), any amounts that the Secretary transfers, in such amounts as provided in appropriation Acts, to that Fund from amounts authorized and appropriated to the Department of Homeland Security or Coast Guard for the acquisition or construction of military family housing or military unaccompanied housing.

(3) Proceeds from the conveyance of property under section 2945 of this title for the purpose of carrying out activities under this chapter with respect to military family housing and military unaccompanied housing.

(4) Monies received under section 504(a)(13).

(5) Amounts received under section 908(b).


(c) Use of Amounts in Fund.—(1) In such amounts as provided in appropriations Acts, and except as provided in subsection (d), the Secretary may use amounts in the Coast Guard Housing Fund to carry out activities under this chapter with respect to military family housing and military unaccompanied housing, including—(A) the planning, execution, and administration of the conveyance of real property;

(B) all necessary expenses, including expenses for environmental compliance and restoration, to prepare real property for conveyance; and

(C) the conveyance of real property.


(2) Amounts made available under this subsection shall remain available until expended.


(d) Limitation on Obligations.—The Secretary may not incur an obligation under a contract or other agreements entered into under this chapter in excess of the unobligated balance, at the time the contract is entered into, of the Fund required to be used to satisfy the obligation.

(e) Notification Required for Transfers.—A transfer of appropriated amounts to the Fund under subsection (b)(2) of this section may be made only after the end of a 30-day period beginning on the date the Secretary submits written notice of, and justification for, the transfer to the appropriate committees of Congress.

(Added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3912, § 687; amended Pub. L. 107–295, title IV, § 402(b), (c), Nov. 25, 2002, 116 Stat. 2114; Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 108–293, title II, § 207(d), Aug. 9, 2004, 118 Stat. 1034; Pub. L. 111–281, title II, § 221(a)(6), Oct. 15, 2010, 124 Stat. 2919; Pub. L. 111–330, § 1(2), Dec. 22, 2010, 124 Stat. 3569; Pub. L. 113–281, title II, § 208(c), Dec. 18, 2014, 128 Stat. 3026; renumbered § 2946 and amended Pub. L. 115–282, title I, §§ 117(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4230, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 117(b), renumbered section 687 of this title as this section.
Subsec. (b)(3). Pub. L. 115–282, § 123(b)(2), substituted “section 2945” for “section 685”.
Subsec. (b)(4). Pub. L. 115–282, § 123(b)(2), substituted “section 504(a)(13)” for “section 93(a)(13)”.
Subsec. (b)(5). Pub. L. 115–282, § 123(b)(2), substituted “section 908(b)” for “section 672a(b)”.
2014—Subsec. (b)(4), (5). Pub. L. 113–281 added pars. (4) and (5).
2010—Subsec. (b)(2). Pub. L. 111–281, § 221(a)(6)(A)(i), substituted “or military unaccompanied” for “or unaccompanied”.
Subsec. (b)(3). Pub. L. 111–281, § 221(a)(6)(A)(ii), substituted “military family housing and” for “military family and” and struck out “or lease” after “conveyance” and “or facilities” after “property”.
Subsec. (b)(4). Pub. L. 111–281, § 221(a)(6)(A)(iii), struck out par. (4) which read as follows: “Income from any activities under this chapter, including interest on loan guarantees made under section 682 of this title, income and gains realized from investments under section 684 of this title, and any return of capital invested as part of such investments.”
Subsec. (c)(1). Pub. L. 111–281, § 221(a)(6)(B), as amended by Pub. L. 111–330, amended par. (1) generally. Prior to amendment, par. (1) read as follows: “In such amounts as provided in appropriation Acts and except as provided in subsection (d), the Secretary may use amounts in the Coast Guard Housing Fund to carry out activities under this chapter with respect to military family and military unaccompanied housing units, including activities required in connection with the planning, execution, and administration of contracts entered into under the authority of this chapter.”
Subsec. (e). Pub. L. 111–281, § 221(a)(6)(C), struck out “or (b)(3)” after “subsection (b)(2)”.
Subsecs. (f), (g). Pub. L. 111–281, § 221(a)(6)(D), struck out subsecs. (f) and (g) which related to limitation on amount of budget authority and demonstration projects authorized, respectively.
2004—Subsec. (g). Pub. L. 108–293, § 207(d)(1), substituted “Projects” for “Project” in heading.
Subsec. (g)(1). Pub. L. 108–293, § 207(2), (3), substituted “demonstration projects” for “a demonstration project” and “Kodiak, Alaska, or any other Coast Guard installation in Alaska;” for “Kodiak, Alaska;”.
Subsec. (g)(2). Pub. L. 108–293, § 207(d)(4), substituted “such a demonstration project” for “the demonstration project”.
Subsec. (g)(4). Pub. L. 108–293, § 207(d)(5), substituted “such demonstration projects” for “the demonstration project”.
2002—Subsec. (b)(2). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.
Subsec. (f). Pub. L. 107–295, § 402(b), substituted “$40,000,000” for “$20,000,000”.
Subsec. (g). Pub. L. 107–295, § 402(c), added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentPub. L. 111–330, § 1, Dec. 22, 2010, 124 Stat. 3569, provided that the amendment made by section 1(2) is effective with the enactment of Pub. L. 111–281.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Amounts Credited to Coast Guard Housing FundPub. L. 116–93, div. D, title II, § 232, Dec. 20, 2019, 133 Stat. 2517, provided that: “Beginning in fiscal year 2021 and for each fiscal year thereafter, amounts credited to the Coast Guard Housing Fund pursuant to paragraphs (3) through (5) of subsection (b) of section 2946 of title 14, United States Code, shall be classified as discretionary offsetting receipts.”




§ 2947. Reports
The Secretary shall prepare and submit to Congress, concurrent with the budget submitted pursuant to section 1105 of title 31, a report identifying the contracts or agreements for the conveyance of properties pursuant to this chapter executed during the prior calendar year.
(Added Pub. L. 104–324, title II, § 208(a), Oct. 19, 1996, 110 Stat. 3913, § 688; amended Pub. L. 107–296, title XVII, § 1704(a), Nov. 25, 2002, 116 Stat. 2314; Pub. L. 111–281, title II, § 221(a)(8), Oct. 15, 2010, 124 Stat. 2920; renumbered § 2947, Pub. L. 115–282, title I, § 117(b), Dec. 4, 2018, 132 Stat. 4230.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 688 of this title as this section.
2010—Pub. L. 111–281 amended section generally. Prior to amendment, section required Secretary to include with the annual budget various reports and other materials in support of the budget.
2002—Par. (4). Pub. L. 107–296 substituted “of Homeland Security” for “of Transportation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective on the date of transfer of the Coast Guard to the Department of Homeland Security, see section 1704(g) of Pub. L. 107–296, set out as a note under section 101 of Title 10, Armed Forces.

Final ReportPub. L. 104–324, title II, § 208(b), Oct. 19, 1996, 110 Stat. 3913, provided that by March 1, 2000, the Secretary of the department in which the Coast Guard was operating was to submit to Congress a report on the use by the Secretary of the authorities provided by former chapter 18 of this title.






SUBTITLE III—COAST GUARD RESERVE AND AUXILIARY



Chap.

Sec.

37.Coast Guard Reserve3701

39.Coast Guard Auxiliary3901

41.General Provisions for Coast Guard Reserve and Auxiliary4101


Amendments




2018—Pub. L. 115–282, title I, § 118(a), Dec. 4, 2018, 132 Stat. 4232, inserted subtitle III designation and heading and added items for chapters 37 to 41.


CHAPTER 37—COAST GUARD RESERVE




SUBCHAPTER I—ADMINISTRATION


Sec.


3701.Organization.


3702.Authorized strength.


3703.Coast Guard Reserve Boards.


3704.Grades and ratings; military authority.


3705.Benefits.


3706.Temporary members of the Reserve; eligibility and compensation.


3707.Temporary members of the Reserve; disability or death benefits.


3708.Temporary members of the Reserve; certificate of honorable service.


3709.Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade.


3710.Reserve student pre-commissioning assistance program.


3711.Appointment or wartime promotion; retention of grade upon release from active duty.


3712.Exclusiveness of service.


3713.Active duty for emergency augmentation of regular forces.


3714.Enlistment of members engaged in schooling.



SUBCHAPTER II—PERSONNEL


3731.Definitions.


3732.Applicability of this subchapter.


3733.Suspension of this subchapter in time of war or national emergency.


3734.Effect of this subchapter on retirement and retired pay.


3735.Authorized number of officers.


3736.Precedence.


3737.Running mates.


3738.Constructive credit upon initial appointment.


3738a.Direct commissioning authority for individuals with critical skills.


3739.Promotion of Reserve officers on active duty.


3740.Promotion; recommendations of selection boards.


3741.Selection boards; appointment.


3742.Establishment of promotion zones under running mate system.


3743.Eligibility for promotion.


3744.Recommendation for promotion of an officer previously removed from an active status.


3745.Qualifications for promotion.


3746.Promotion; acceptance; oath of office.


3747.Date of rank upon promotion; entitlement to pay.


3748.Type of promotion; temporary.


3749.Effect of removal by the President or failure of consent of the Senate.


3750.Failure of selection for promotion.


3751.Failure of selection and removal from an active status.


3752.Retention boards; removal from an active status to provide a flow of promotion.


3753.Maximum ages for retention in an active status.


3754.Rear admiral and rear admiral (lower half); maximum service in grade.


3755.Appointment of a former Navy or Coast Guard officer.


3756.Grade on entry upon active duty.


3757.Recall of a retired officer; grade upon release.




Editorial Notes
Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8205(b), (c), Jan. 1, 2021, 134 Stat. 4648, substituted “CHAPTER 37” for “CHAPTER 1” in the chapter heading and added item 3738a. Item 3738a was added to the analysis for this chapter by section 8205(b) of Pub. L. 116–283 to reflect the probable intent of Congress, notwithstanding directory language adding that item to the analysis for “subchapter II of chapter 37”. The technical amendment by section 8205(c) of Pub. L. 116–283 corrected the chapter number from “CHAPTER 1” to “CHAPTER 37”.
2018—Pub. L. 115–282, title I, § 118(a), Dec. 4, 2018, 132 Stat. 4232, inserted chapter 1 designation and heading and added items 3701 to 3757.


SUBCHAPTER I—ADMINISTRATION

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 118(c)(1), Dec. 4, 2018, 132 Stat. 4236, inserted subchapter I designation and heading.


§ 3701. Organization
The Coast Guard Reserve is a component of the Coast Guard. It shall be organized, administered, trained, and supplied under the direction of the Commandant.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1003, § 701; renumbered § 3701, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 751a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 701 of this title as this section.

Women’s Branch of the Coast Guard ReservePub. L. 93–174, § 3, Dec. 5, 1973, 87 Stat. 692, provided that: “Effective upon enactment of this Act [Dec. 5, 1973], all members of the women’s branch of the Coast Guard Reserve who were serving on active or inactive duty on the day before enactment shall become members of the Coast Guard Reserve without loss of grade, rate, date of rank, or other benefits earned by their prior service.”




§ 3702. Authorized strength(a) The President shall prescribe the authorized strength of the Coast Guard Reserve if not otherwise prescribed by law.

(b) Subject to the authorized strength of the Coast Guard Reserve, the Secretary shall determine, at least annually, the authorized strength in numbers in each grade necessary to provide for mobilization requirements. Without the consent of the member concerned, a member of the Reserve may not be reduced in grade because of the Secretary’s determination.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1003, § 702; renumbered § 3702, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 752a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 702 of this title as this section.

Statutory Notes and Related Subsidiaries
Coast Guard Reserve Components Transition InitiativesPub. L. 103–160, title V, § 564(a), (b), Nov. 30, 1993, 107 Stat. 1669, 1670, provided that:
“(a) Applicability of Certain Benefits.—The Secretary of Transportation shall prescribe such regulations as necessary so as to apply to the members of the Coast Guard Reserve the provisions of subtitle B of title XLIV of the Defense Conversion, Reinvestment, and Transition Assistance Act of 1992 (division D of Public Law 102–484; 106 Stat. 2712) [enacting section 1331a [now 12731a] of Title 10, Armed Forces, amending sections 1174a, 1175, and 2133 of Title 10 and section 3012 of Title 38, Veterans’ Benefits, and enacting provisions set out as a note under section 12681 of Title 10], including the amendments made by those provisions. For purposes of the application of any of such provisions to the Coast Guard Reserve, any reference in those provisions to the Secretary of Defense or Secretary of a military department shall be treated as referring to the Secretary of Transportation.

“(b) Regulations.—Regulations prescribed for the purposes of this section shall to the extent practicable be identical to the regulations prescribed by the Secretary of Defense under those provisions.”



[For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]



§ 3703. Coast Guard Reserve Boards(a) The Secretary shall convene a Coast Guard Reserve Policy Board at least annually to consider, recommend, and report to the Secretary on Reserve policy matters. At least one-half of the members of the Board shall be Reserve officers.

(b) The Secretary may convene any other Reserve Board the Secretary considers necessary.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1003, § 703; renumbered § 3703, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 753a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 703 of this title as this section.



§ 3704. Grades and ratings; military authority
The grades and ratings in the Reserve, including cadets but not grades above rear admiral, are those prescribed by law or regulation for the Coast Guard. A member of the Reserve on active duty or inactive-duty training has the same authority, rights, and privileges in the performance of that duty as a member of the Regular Coast Guard of corresponding grade or rating.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1003, § 704; renumbered § 3704, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 754 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 704 of this title as this section.



§ 3705. Benefits(a) A member of the Reserve on active duty, on inactive-duty training, or engaged in authorized travel to or from that duty, is entitled to the same benefits as a member of the Navy Reserve of corresponding grade, rating, and length of service. In determining length of service for the purpose of this section, there shall be included all service for which credit is given by law to members of the Regular Coast Guard.

(b) Chapter 27 of this title applies to a member of the Reserve under the same conditions and limitations as it applies to a member of the Regular Coast Guard.

(c) A member of the Reserve who suffers sickness, disease, disability, or death is entitled to the same benefits as prescribed by law for a member of the Navy Reserve who suffers sickness, disease, disability, or death under similar conditions.

(d) A member of the Reserve on active duty or when retired for disability is entitled to the benefits of section 253(a) of title 42. A member of the Reserve when on active duty (other than for training) or when retired for disability is entitled to the benefits of chapter 55 of title 10.

(e) A member of the Reserve, except an enlisted member retiring on the basis of years of active service, is entitled to the same retirement rights, benefits, and privileges as prescribed by law for a member of the Navy Reserve, and wherever a law confers authority upon the Secretary of the Navy, similar authority is given to the Secretary to be exercised with respect to the Coast Guard when the Coast Guard is not operating as a service in the Navy. An enlisted member of the Reserve who retires on the basis of years of active service is entitled to the same retirement rights, benefits, and privileges as prescribed by law for an enlisted member of the Regular Coast Guard.

(f) A member of the Coast Guard Reserve not on active duty who is enrolled in an officer candidate program authorized by section 12209 of title 10 leading to a commission in the Coast Guard Reserve, and is a full-time student in an accredited college curriculum leading to a bachelor’s degree may be paid a subsistence allowance for each month of the member’s academic year at the same rate as that prescribed by section 209(a) of title 37.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1003, § 705; amended Pub. L. 97–417, § 1, Jan. 4, 1983, 96 Stat. 2085; Pub. L. 104–106, div. A, title XV, § 1501(e)(1)(A), Feb. 10, 1996, 110 Stat. 501; Pub. L. 109–163, div. A, title V, § 515(c), Jan. 6, 2006, 119 Stat. 3235; renumbered § 3705 and amended Pub. L. 115–282, title I, §§ 118(b), 123(c)(3), Dec. 4, 2018, 132 Stat. 4233, 4241.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 755 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 705 of this title as this section.
Subsec. (b). Pub. L. 115–282, § 123(c)(3), which directed substitution of “chapter 27” for “chapter 13”, was executed by substituting “Chapter 27” for “Chapter 13” to reflect the probable intent of Congress.
2006—Subsecs. (a), (c), (e). Pub. L. 109–163 substituted “Navy Reserve” for “Naval Reserve”.
1996—Subsec. (f). Pub. L. 104–106 substituted “12209 of title 10” for “600 of title 10”.
1983—Subsec. (f). Pub. L. 97–417 added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective as if included in the Reserve Officer Personnel Management Act, title XVI of Pub. L. 103–337, as enacted on Oct. 5, 1994, see section 1501(f)(3) of Pub. L. 104–106, set out as a note under section 113 of Title 10, Armed Forces.



§ 3706. Temporary members of the Reserve; eligibility and compensation
A citizen of the United States, its territories, or possessions who is a member of the Auxiliary, an officer or member of the crew of a motorboat or yacht placed at the disposal of the Coast Guard, or an individual (including a Government employee without pay other than the compensation of that individual’s civilian position) who by reason of special training and experience is considered by the Commandant to be qualified for duty, may be enrolled by the Commandant as a temporary member of the Reserve, for duty under conditions the Commandant may prescribe, including part-time and intermittent active duty with or without pay, without regard to age. The Commandant is authorized to define the powers and duties of temporary members of the Reserve, and to confer upon them, appropriate to their qualifications and experience, the same grades and ratings as provided for members of the Reserve. When performing active duty with pay as authorized by this section, temporary members of the Reserve are entitled to receive the pay and allowances of their rank, grade, or rating.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1004, § 706; renumbered § 3706, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(50), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 756 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2021—Pub. L. 116–283 substituted “an individual” for “a person” and “individual’s” for “person’s”.
2018—Pub. L. 115–282 renumbered section 706 of this title as this section.



§ 3707. Temporary members of the Reserve; disability or death benefits(a) If a temporary member of the Reserve is physically injured, or dies as a result of physical injury, and the injury is incurred incident to service while performing active duty, or engaged in authorized travel to or from that duty, the law authorizing compensation for employees of the United States suffering injuries while in the performance of their duties, applies, subject to this section. That law shall be administered by the Secretary of Labor to the same extent as if the member was a civil employee of the United States and was injured in the performance of that duty. For benefit computation, regardless of pay or pay status, the member is considered to have had monthly pay of the monthly equivalent of the minimum rate of basic pay in effect for grade GS–9 of the General Schedule on the date the injury is incurred.

(b) This section does not apply if the workmen’s compensation law of a State, a territory, or another jurisdiction provides coverage because of a concurrent employment status of the temporary member. When the temporary member or a dependent is entitled to a benefit under this section and also to a concurrent benefit from the United States on account of the same disability or death, the temporary member or dependent, as appropriate, shall elect which benefit to receive.

(c) If a claim is filed under this section with the Secretary of Labor for benefits because of an alleged injury or death, the Secretary of Labor shall notify the Commandant who shall direct an investigation into the facts surrounding the alleged injury or death. The Commandant shall then certify to the Secretary of Labor whether or not the injured or deceased individual was a temporary member of the Reserve, the individual’s military status, and whether or not the injury or death was incurred incident to military service.

(d) A temporary member of the Reserve, who incurs a physical disability or contracts sickness or disease while performing a duty to which the member has been assigned by competent authority, is entitled to the same hospital treatment afforded a member of the Regular Coast Guard.

(e) In administering section 8133 of title 5, for an individual covered by this section—(1) the percentages applicable to payments under that section are—(A) 45 percent under subsection (a)(2) of that section, where the member died fully or currently insured under title II of the Social Security Act (42 U.S.C. 401 et seq.), with no additional payments for a child or children so long as the widow or widower remains eligible for payments under that subsection;

(B) 20 percent under subsection (a)(3) of that section, for one child, and 10 percent additional for each additional child, not to exceed a total of 75 percent, where the member died fully or currently insured under title II of the Social Security Act; and

(C) 25 percent under subsection (a)(4) of that section, if one parent was wholly dependent for support upon the deceased member at the time of the member’s death and the other was not dependent to any extent; 16 percent to each if both were wholly dependent; and if one was, or both were, partly dependent, a proportionate amount in the discretion of the Secretary of Labor;


(2) payments may not be made under subsection (a)(5) of that section; and

(3) the Secretary of Labor shall inform the Commissioner of Social Security whenever a claim is filed and eligibility for compensation is established under subsection (a)(2) or (a)(3) of section 8133 of title 5. The Commissioner of Social Security shall then certify to the Secretary of Labor whether or not the member concerned was fully or currently insured under title II of the Social Security Act at the time of the member’s death.


(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1004, § 707; amended Pub. L. 97–136, § 8(a), Dec. 29, 1981, 95 Stat. 1706; Pub. L. 97–295, § 2(21), Oct. 12, 1982, 96 Stat. 1303; Pub. L. 103–296, title I, § 108(g), Aug. 15, 1994, 108 Stat. 1487; renumbered § 3707, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(51), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes

References in TextThe law authorizing compensation for employees of the United States, referred to in subsec. (a), appears in subchapter I (§ 8101 et seq.) of chapter 81 of Title 5, Government Organization and Employees.
The General Schedule, referred to in subsec. (a), is set out under section 5332 of Title 5.
The Social Security Act, referred to in subsec. (e)(1)(A), (B), (3), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Title II of the Social Security Act is classified generally to subchapter II (§ 401 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Prior ProvisionsProvisions similar to those in this section were contained in section 760 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2021—Subsec. (c). Pub. L. 116–283, § 8505(a)(51)(A), substituted “individual” for “person” and “individual’s” for “person’s”.
Subsec. (e). Pub. L. 116–283, § 8505(a)(51)(B), substituted “an individual” for “a person” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 707 of this title as this section.
1994—Subsec. (e)(3). Pub. L. 103–296 substituted “Commissioner of Social Security” for “Secretary of Health and Human Services” in two places.
1982—Subsec. (e)(1). Pub. L. 97–295, § 2(21)(A), substituted “percent” for “per centum” wherever appearing.
Subsec. (e)(1)(A). Pub. L. 97–295, § 2(21)(B), inserted “(42 U.S.C. 401 et seq.)” after “Social Security Act”.
1981—Subsec. (a). Pub. L. 97–136 substituted “monthly pay of the monthly equivalent of the minimum rate of basic pay in effect for grade GS–9 of the General Schedule on the date the injury is incurred” for “monthly pay of $600”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–296 effective Mar. 31, 1995, see section 110(a) of Pub. L. 103–296, set out as a note under section 401 of Title 42, The Public Health and Welfare.

Effective Date of 1981 AmendmentPub. L. 97–136, § 8(b), Dec. 29, 1981, 95 Stat. 1706, provided that: “The amendment made by subsection (a) [amending this section] shall apply only with respect to payments for benefits under section 707(a) [now 3707(a)] of title 14, United States Code, for months beginning on or after the date of the enactment of this Act [Dec. 29, 1981].”




§ 3708. Temporary members of the Reserve; certificate of honorable service
In recognition of the service of temporary members of the Reserve, the Secretary may upon request issue an appropriate certificate of honorable service in lieu of a certificate of disenrollment issued to any individual following disenrollment under honorable conditions from service as a temporary member. Issuance of a certificate of honorable service to any individual under this section does not entitle that individual to any rights, privileges, or benefits under any law of the United States.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1005, § 708; renumbered § 3708, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233; amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(52), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 763 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2021—Pub. L. 116–283 substituted “individual” for “person” wherever appearing.
2018—Pub. L. 115–282 renumbered section 708 of this title as this section.



§ 3709. Reserve student aviation pilots; Reserve aviation pilots; appointments in commissioned grade(a) Under regulations prescribed by the Secretary an enlisted member of the Reserve may be designated as a student aviation pilot.

(b) A member who is not a qualified aviator may not be designated as a student aviation pilot unless the member agrees in writing to serve on active duty for a period of two years after successful completion of flight training, unless sooner released. A student aviation pilot may be released from active duty or discharged at any time as provided for in the regulations prescribed by the Secretary.

(c) A student aviation pilot who is a qualified civilian aviator may be given a brief refresher course in flight training.

(d) A student aviation pilot undergoing flight training is entitled to have uniforms and equipment provided at Government expense.

(e) Under regulations prescribed by the Secretary, a student aviation pilot may be designated an aviation pilot upon the successful completion of flight training.

(f) In time of peace, an aviation pilot obligated under subsection (b) to serve on active duty for two years may serve for an additional period of not more than two years.

(g) An aviation pilot may be released from active duty or discharged at any time as provided for in the regulations prescribed by the Secretary.

(h) If qualified under regulations prescribed by the Secretary, an aviation pilot may be appointed as an ensign in the Reserve.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1005, § 709; renumbered § 3709, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 758a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 709 of this title as this section.



§ 3710. Reserve student pre-commissioning assistance program(a) The Secretary may provide financial assistance to an eligible enlisted member of the Coast Guard Reserve, not on active duty, for expenses of the member while the member is pursuing on a full-time basis at an institution of higher education a program of education approved by the Secretary that leads to—(1) a baccalaureate degree in not more than 5 academic years; or

(2) a post-baccalaureate degree.


(b)(1) To be eligible for financial assistance under this section, an enlisted member of the Coast Guard Reserve shall—(A) be enrolled on a full-time basis in a program of education referred to in subsection (a) at any institution of higher education; and

(B) enter into a written agreement with the Coast Guard described in paragraph (2).


(2) A written agreement referred to in paragraph (1)(B) is an agreement between the member and the Secretary in which the member agrees—(A) to accept an appointment as a commissioned officer in the Coast Guard Reserve, if tendered;

(B) to serve on active duty for up to five years; and

(C) under such terms and conditions as shall be prescribed by the Secretary, to serve in the Coast Guard Reserve until the eighth anniversary of the date of the appointment.



(c) Expenses for which financial assistance may be provided under this section are the following:(1) Tuition and fees charged by the institution of higher education involved.

(2) The cost of books.

(3) In the case of a program of education leading to a baccalaureate degree, laboratory expenses.

(4) Such other expenses as are deemed appropriate by the Secretary.


(d) The amount of financial assistance provided to a member under this section shall be prescribed by the Secretary, but may not exceed $25,000 for any academic year.

(e) Financial assistance may be provided to a member under this section for up to 5 consecutive academic years.

(f) A member who receives financial assistance under this section may be ordered to active duty in the Coast Guard Reserve by the Secretary to serve in a designated enlisted grade for such period as the Secretary prescribes, but not more than 4 years, if the member—(1) completes the academic requirements of the program and refuses to accept an appointment as a commissioned officer in the Coast Guard Reserve when offered;

(2) fails to complete the academic requirements of the institution of higher education involved; or

(3) fails to maintain eligibility for an original appointment as a commissioned officer.


(g)(1) If a member requests to be released from the program and the request is accepted by the Secretary, or if the member fails because of misconduct to complete the period of active duty specified, or if the member fails to fulfill any term or condition of the written agreement required to be eligible for financial assistance under this section, the financial assistance shall be terminated. The Secretary may request the member to reimburse the United States in an amount that bears the same ratio to the total costs of the education provided to that member as the unserved portion of active duty bears to the total period of active duty the member agreed to serve. The Secretary shall have the option to order such reimbursement without first ordering the member to active duty. An obligation to reimburse the United States imposed under this paragraph is a debt owed to the United States.

(2) The Secretary may waive the service obligated under subsection (f) of a member who becomes unqualified to serve on active duty due to a circumstance not within the control of that member or who is not physically qualified for appointment and who is determined to be unqualified for service as an enlisted member of the Coast Guard Reserve due to a physical or medical condition that was not the result of the member’s own misconduct or grossly negligent conduct.

(3) A discharge in bankruptcy under title 11 that is entered less than 5 years after the termination of a written agreement entered into under subsection (b) does not discharge the individual signing the agreement from a debt arising under such agreement or under paragraph (1).


(h) As used in this section, the term “institution of higher education” has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).

(Added Pub. L. 107–295, title IV, § 413(a), Nov. 25, 2002, 116 Stat. 2119, § 709a; renumbered § 3710, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 709a of this title as this section.



§ 3711. Appointment or wartime promotion; retention of grade upon release from active duty(a) A member of the Reserve on active duty, who is appointed or promoted under section 2104 or 2125 of this title, is entitled upon release from that duty to the highest grade satisfactorily held by reason of that appointment or promotion. The Secretary shall determine the highest grade satisfactorily held.

(b) Unless otherwise entitled to a higher grade, a member recalled to active duty shall be recalled in the grade in which released under subsection (a).

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1006, § 710; renumbered § 3711 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 759a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 710 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2104 or 2125” for “section 214 or 275”.



§ 3712. Exclusiveness of service
No member of the Reserve, other than a temporary member, may be a member of another military organization. A temporary member of the Reserve who is a member of another military component shall, if ordered to active duty therein, be disenrolled as a temporary member of the Reserve.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1006, § 711; amended Pub. L. 97–136, § 6(c)(1), (2), Dec. 29, 1981, 95 Stat. 1706; renumbered § 3712, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 757 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 711 of this title as this section.
1981—Pub. L. 97–136 struck out provision that a member of the Reserve, other than a temporary member, is exempt from registration and liability for military training and service under any other law, and substituted “Exclusiveness of service” for “Exemption from military training and draft; exclusiveness of service” in section catchline.



§ 3713. Active duty for emergency augmentation of regular forces(a) Notwithstanding another law, and for the emergency augmentation of the Regular Coast Guard forces during a, or to aid in prevention of an imminent, serious natural or manmade disaster, accident, catastrophe, act of terrorism (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)), or transportation security incident as defined in section 70101 of title 46, the Secretary may, without the consent of the member affected, order to active duty of not more than 120 days in any 2-year period an organized training unit of the Coast Guard Ready Reserve, a member thereof, or a member not assigned to a unit organized to serve as a unit.

(b) Under the circumstances of the domestic emergency involved, a reasonable time shall be allowed between the date when a Reserve member ordered to active duty under this section is alerted for that duty and the date when the member is required to enter upon that duty. Unless the Secretary determines that the nature of the domestic emergency does not allow it, this period shall be at least two days.

(c) Active duty served under this section—(1) satisfies on a day-for-day basis all or a part of the annual active duty for training requirement of section 10147 of title 10;

(2) does not satisfy any part of the active duty obligation of a member whose statutory Reserve obligation is not already terminated; and

(3) entitles a member while engaged therein, or while engaged in authorized travel to or from that duty, to all rights and benefits, including pay and allowances and time creditable for pay and retirement purposes, to which the member would be entitled while performing other active duty.


(d) Reserve members ordered to active duty under this section shall not be counted in computing authorized strength of members on active duty or members in grade under this title or under any other law.

(e) For purposes of calculating the duration of active duty allowed pursuant to subsection (a), each period of active duty shall begin on the first day that a member reports to active duty, including for purposes of training.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1006, § 712; amended Pub. L. 102–241, § 13, Dec. 19, 1991, 105 Stat. 2213; Pub. L. 103–337, div. A, title XVI, § 1677(b)(3), Oct. 5, 1994, 108 Stat. 3020; Pub. L. 104–324, title II, § 204, Oct. 19, 1996, 110 Stat. 3907; Pub. L. 109–241, title II, § 206, July 11, 2006, 120 Stat. 521; Pub. L. 110–53, title V, § 502(c)(2), Aug. 3, 2007, 121 Stat. 311; Pub. L. 113–281, title II, § 219, Dec. 18, 2014, 128 Stat. 3037; Pub. L. 114–328, div. A, title XIX, § 1913(b)(3), Dec. 23, 2016, 130 Stat. 2687; renumbered § 3713, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 764 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 712 of this title as this section.
2016—Subsec. (a). Pub. L. 114–328 substituted “section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)” for “section 2(16) of the Homeland Security Act of 2002 (6 U.S.C. 101(16))”.
2014—Subsec. (a). Pub. L. 113–281 struck out “not more than 60 days in any 4-month period and” before “not more than 120 days”.
2007—Subsec. (a). Pub. L. 110–53 substituted “section 2(16) of the Homeland Security Act of 2002 (6 U.S.C. 101(16))” for “section 2(15) of the Homeland Security Act of 2002 (6 U.S.C. 101(15))”.
2006—Subsec. (a). Pub. L. 109–241, § 206(1)–(4), substituted “during a, or to aid in prevention of an imminent,” for “during a”, “catastrophe, act of terrorism (as defined in section 2(15) of the Homeland Security Act of 2002 (6 U.S.C. 101(15))), or transportation security incident as defined in section 70101 of title 46,” for “or catastrophe,”, “60 days in any 4-month period” for “thirty days in any four-month period”, and “120 days in any 2-year period” for “sixty days in any two-year period”.
Subsec. (e). Pub. L. 109–241, § 206(5), added subsec. (e).
1996—Subsec. (d). Pub. L. 104–324 added subsec. (d).
1994—Subsec. (c)(1). Pub. L. 103–337 substituted “section 10147 of title 10” for “section 270 of title 10”.
1991—Subsec. (a). Pub. L. 102–241 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Notwithstanding any other law, and for the emergency augmentation of the Regular Coast Guard forces during a time of serious natural or manmade disaster, accident, or catastrophe the Secretary may, subject to approval by the President and without the consent of the member affected, order to active duty of not more than fourteen days in any four-month period and not more than thirty days in any one-year period from the Coast Guard Ready Reserve an organized training unit, a member thereof, or a member not assigned to a unit organized to serve as a unit.”

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.



§ 3714. Enlistment of members engaged in schooling
The initial period of active duty for training required by section 12103(d) of title 10, may be divided into two successive annual periods of not less than six weeks each, to permit the enlistment of a Reserve member without interrupting any full-time schooling in which the member is engaged.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 713; amended Pub. L. 103–337, div. A, title XVI, § 1677(b)(4), Oct. 5, 1994, 108 Stat. 3020; renumbered § 3714, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 765 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 713 of this title as this section.
1994—Pub. L. 103–337 substituted “section 12103(d) of title 10” for “section 511(d) of title 10”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.




SUBCHAPTER II—PERSONNEL

Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 118(c)(2), Dec. 4, 2018, 132 Stat. 4236, inserted subchapter II designation and heading.


§ 3731. Definitions
As used in this subchapter—(1) “Reserve officer” means a commissioned officer in the Reserve, except an officer excluded by section 3732 of this title or a commissioned warrant officer; and

(2) “discharged” means released from an appointment as a Reserve officer.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 720; renumbered § 3731 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 770 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 720 of this title as this section.
Par. (1). Pub. L. 115–282, § 123(b)(2), substituted “section 3732” for “section 721”.



§ 3732. Applicability of this subchapter
This subchapter applies only to the Reserve; except that it does not apply to a temporary member of the Reserve.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 721; renumbered § 3732, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 771 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 721 of this title as this section.



§ 3733. Suspension of this subchapter in time of war or national emergency
In time of war or national emergency declared by Congress, the President may suspend the operation of this subchapter or any part hereof. If this subchapter or any part hereof is suspended by the President, prior to placing the suspended provision in operation, the President shall by regulation, in so far as practicable, adjust the grades of Reserve officers in the same manner as adjustments in grade are made for Regular officers.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 722; renumbered § 3733, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 778 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 722 of this title as this section.

Executive Documents

Delegation of Authority
Authority of President under this section as invoked by section 2 of Ex. Ord. No. 13223, Sept. 14, 2001, 66 F.R. 48201, as amended, delegated to Secretary of Homeland Security by section 5 of Ex. Ord. No. 13223, set out as a note under section 12302 of Title 10, Armed Forces.



§ 3734. Effect of this subchapter on retirement and retired pay
Except as provided in subsection 3757(b) 11 So in original. Probably should be “section 3757(b)”. of this title, nothing in this subchapter authorizes the retirement of a Reserve officer or the payment of retired, retainer, or severance pay to a Reserve officer; or affects in any manner the law relating to the retirement of, or the granting of retired or retainer pay or other benefits to a Reserve officer.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 723; renumbered § 3734 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 795 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “subsection 3757(b)” for “subsection 746(b)”.
Pub. L. 115–282, § 118(b), renumbered section 723 of this title as this section.



§ 3735. Authorized number of officers(a) The authorized number of officers in the Reserve in an active status is 5,000. Reserve officers on an active-duty list shall not be counted as part of the authorized number of officers in the Reserve. The actual number of Reserve officers in an active status at any time shall not exceed the authorized number unless the Secretary determines that a greater number is necessary for planned mobilization requirements, or unless the excess results directly from the operation of law.

(b)(1) The Secretary shall make, at least once each year, a computation to determine the number of Reserve officers in an active status authorized to be serving in each grade. The number in each grade shall be computed by applying the applicable percentage to the total number of such officers serving in an active status on the date the computation is made. The number of Reserve officers in an active status below the grade of rear admiral (lower half) shall be distributed by pay grade so as not to exceed percentages of commissioned officers authorized by section 2103(b) of this title. When the actual number of Reserve officers in an active status in a particular pay grade is less than the maximum percentage authorized, the difference may be applied to the number in the next lower grade. A Reserve officer may not be reduced in rank or grade solely because of a reduction in an authorized number as provided for in this subsection, or because an excess results directly from the operation of law.

(2) The authorized number of Reserve Officers in an active status not on active duty in the grades of rear admiral (lower half) and rear admiral is a total of two. However, the Secretary of the department in which the Coast Guard is operating may authorize an additional number of Reserve officers not on active duty in the grades of rear admiral (lower half) and rear admiral as necessary in order to meet planned mobilization requirements.


(c) Deferral of Limitation.—If at the end of any fiscal year there is in effect a declaration of war or national emergency, the President may defer the effectiveness of any end-strength limitation with respect to that fiscal year prescribed by law for any military or civilian component of the Coast Guard Reserve, for a period not to exceed 6 months after the end of the war or termination of the national emergency.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1007, § 724; amended Pub. L. 97–417, § 2(12), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 98–557, § 25(a)(4), Oct. 30, 1984, 98 Stat. 2872; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 107–295, title I, § 105(b), Nov. 25, 2002, 116 Stat. 2085; Pub. L. 109–241, title II, § 207, July 11, 2006, 120 Stat. 521; renumbered § 3735 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 772 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 724 of this title as this section.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 2103(b)” for “section 42(b)”.
2006—Subsec. (a). Pub. L. 109–241, § 207(1), inserted “Reserve officers on an active-duty list shall not be counted as part of the authorized number of officers in the Reserve.” after “5,000.”
Subsec. (b)(1). Pub. L. 109–241, § 207(2), added par. (1) and struck out former par. (1) which read as follows: “The authorized number of Reserve officers in an active status below the grade of rear admiral (lower half) shall be distributed in grade in the following percentages, respectively: captain, 1.5; commander, 7.0; lieutenant commander, 22.0; lieutenant, 37.0; and the combined grades of lieutenant (junior grade) and ensign, 32.5. When the actual number of Reserve officers in an active status in a grade is less than the number authorized, the difference may be applied to increase the authorized number in a lower grade. A Reserve officer may not be reduced in rank or grade solely because of a reduction in an authorized number as provided for in this subsection, or because an excess results directly from the operation of law.”
2002—Subsec. (c). Pub. L. 107–295 added subsec. (c).
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore” wherever appearing.
1984—Subsec. (b). Pub. L. 98–557 designated existing provisions as par. (1), struck out provisions authorizing number of Reserve officers in an active status not on active duty in the combined grades of commodore and rear admiral as two, and added par. (2).
1983—Subsec. (b). Pub. L. 97–417 substituted “commodore” for “rear admiral” and “combined grades of commodore and real admiral” for “grade of rear admiral”.



§ 3736. Precedence(a) Reserve officers rank and take precedence in their respective grades among themselves and with officers of the same grade on the active duty promotion list and the permanent commissioned teaching staff in accordance with their dates of rank. When Reserve officers and officers on the active duty promotion list or the permanent commissioned teaching staff have the same date of rank in a grade, they take prec­edence as determined by the Secretary.

(b) Notwithstanding any other law, a Reserve officer shall not lose precedence when transferred to or from the active duty promotion list, nor shall that officer’s date of rank be changed due to the transfer.

(c) A Reserve officer shall, when on the active duty promotion list, be promoted in the same manner as any other officer on the active duty promotion list regardless of the length of active duty service of the Reserve officer.

(d) Notwithstanding any other law, a Reserve officer shall not lose precedence by reason of promotion to the grade of rear admiral or rear admiral (lower half), if the promotion is determined in accordance with a running mate system.

(e) The Secretary shall adjust the date of rank of a Reserve officer so that no changes of precedence occur.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1008, § 725; amended Pub. L. 108–293, title II, § 220(a), Aug. 9, 2004, 118 Stat. 1039; renumbered § 3736, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 781 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 725 of this title as this section.
2004—Subsecs. (d), (e). Pub. L. 108–293 added subsecs. (d) and (e).



§ 3737. Running mates(a) The Secretary shall assign a running mate to each Reserve officer in an active status not on the active duty promotion list. The officer initially assigned as a running mate under this section shall be that officer on the active duty promotion list of the same grade who is next senior in precedence to the Reserve officer concerned. An officer who has twice failed of selection or who has been considered but has not been recommended for continuation under section 2150 of this title shall not be assigned as a running mate under this section.

(b) A Reserve officer in an active status not on the active duty promotion list shall be assigned a new running mate as follows:(1) If a previously assigned running mate is promoted from below the promotion zone, is removed from the active duty promotion list, suffers a loss of numbers, fails of selection, fails to qualify for promotion, or declines an appointment after being selected for promotion, the new running mate shall be that officer on the active duty promotion list, of the same grade, who is next senior to the previous running mate and who is, or may become, eligible for consideration for promotion. If the previous running mate was on a list of selectees for promotion, the new running mate shall be that officer on the active duty promotion list, of the same grade, who is on a list of selectees for promotion and who is next senior to the previous running mate.

(2) If a Reserve officer suffers a loss of numbers, the new running mate shall be that officer on the active duty promotion list who, after the loss of numbers has been effected, is the running mate of the Reserve officer next senior to the Reserve officer concerned.

(3) If a Reserve officer is considered for promotion and fails of selection, fails to qualify for promotion, declines an appointment after being selected for promotion, or has his or her name removed from a list of selectees for promotion, and that officer’s running mate is promoted, the new running mate shall be that officer on the active duty promotion list, of the same grade, who, at the time the previous running mate was considered for promotion, was next senior to the previous running mate, was eligible for consideration for promotion, and whose name was not included on a list of selectees for promotion.

(4) In a situation not expressly covered by this subsection, the Secretary may assign a new running mate as necessary to effect the intent of this section that inequitable changes of precedence do not occur.


(c) A Reserve officer on the active duty promotion list shall, to the extent practicable and consistent with the limitations imposed by this section, be assigned as the running mate of all Reserve officers junior to the officer, who are in an active status not on the active duty promotion list, and who had a running mate in common with the officer just prior to the time the officer was placed on the active duty promotion list.

(d) The Secretary may adjust, as necessary, the date of rank of a Reserve officer not on active duty so that the date will correspond with that of the running mate assigned to the officer in accordance with this section. If an overpayment of pay or allowances results from adjusting the date of rank, the overpayment is not subject to recoupment.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1008, § 726; renumbered § 3737 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 782 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 726 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 2150” for “section 289”.



§ 3738. Constructive credit upon initial appointment
Under regulations prescribed by the Secretary, an individual, appointed as a Reserve officer, may be assigned a date of rank and precedence which reflects that individual’s experience, education, or other qualifications. For the purpose of this subchapter only, an individual appointed for the purpose of assignment or designation as a judge advocate in the Reserve shall be credited with a minimum of one year service in an active status. An individual holding a doctor of philosophy, or a comparable degree, in medicine or in a science allied to medicine as determined by the Secretary, may be credited with a minimum of three years service in an active status if appointed for an assignment comparable to that of an officer in the Navy Medical Department.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1009, § 727; amended Pub. L. 108–293, title II, § 208, Aug. 9, 2004, 118 Stat. 1035; Pub. L. 109–241, title II, § 218(b)(1), July 11, 2006, 120 Stat. 526; renumbered § 3738, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8505(a)(53), Jan. 1, 2021, 134 Stat. 4750.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 773 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2021—Pub. L. 116–283 substituted “an individual” for “a person” in two places, and substituted “individual’s” for “person’s” and “An individual” for “A person”.
2018—Pub. L. 115–282 renumbered section 727 of this title as this section.
2006—Pub. L. 109–241 substituted “judge advocate” for “law specialist”.
2004—Pub. L. 108–293 substituted “one year” for “three years” in second sentence.



§ 3738a. Direct commissioning authority for individuals with critical skills
An individual with critical skills that the Commandant considers necessary for the Coast Guard to complete its missions who is not currently serving as an officer in the Coast Guard may be commissioned into the Coast Guard at a grade up to and including commander.
(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8205(a), Jan. 1, 2021, 134 Stat. 4648.)

§ 3739. Promotion of Reserve officers on active duty(a) A Reserve officer on active duty, other than for training, duty on a board, or duty of a limited or temporary nature if assigned to active duty from an inactive duty status, shall not be eligible for consideration for promotion under this subchapter; but shall be considered for promotion under chapter 21 of this title. If promoted while serving on active duty the officer shall be considered as having been promoted under this subchapter and shall be an extra number in the grade to which promoted for the purpose of grade distribution as prescribed in this subchapter. Upon release from active duty the officer shall be included in the grade distribution authorized by this subchapter.

(b) Notwithstanding subsection (a) of this section, a Reserve officer who has been selected for promotion to the next higher grade under this subchapter at the time the officer reports for active duty, shall be promoted to that grade under chapter 21 of this title.

(c) A Reserve officer who, at the time the officer is released from active duty, has been selected for promotion to the next higher grade under chapter 21 of this title, shall be promoted to that grade as though selected under this subchapter.

(d) A failure of selection for promotion to the next higher grade occurring under this subchapter or under chapter 21 of this title shall count for all purposes.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1009, § 728; renumbered § 3739 and amended Pub. L. 115–282, title I, §§ 118(b), 123(c)(2)(B), Dec. 4, 2018, 132 Stat. 4233, 4241.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 791 of this title prior to the complete revision of former chapter 21 of this chapter by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 123(c)(2)(B), substituted “chapter 21” for “chapter 11” wherever appearing.
Pub. L. 115–282, § 118(b), renumbered section 728 of this title as this section.



§ 3740. Promotion; recommendations of selection boards(a) Except as otherwise provided by law, a Reserve officer shall only be promoted pursuant to the recommendation of a selection board.

(b) The Secretary shall convene selection boards from time to time to recommend Reserve officers for promotion to the next higher grade. A board may be convened to consider officers in one or more grades.

(c) A selection board shall, from among the names of those eligible Reserve officers submitted to it, recommend for promotion to the next higher grade:(1) those officers serving in the grade of lieutenant (junior grade) or above whom it considers to be best qualified; and

(2) those officers serving in the grade of ensign whom it considers to be fully qualified.


(d)(1) Before convening a selection board to recommend Reserve officers for promotion, the Secretary shall establish a promotion zone for officers serving in each grade to be considered by the board. The Secretary shall determine the number of officers in the promotion zone for officers serving in any grade from among officers who are eligible for promotion in that grade.

(2)(A) Before convening a selection board to recommend Reserve officers for promotion to a grade (other than the grade of lieutenant (junior grade)), the Secretary shall determine the maximum number of officers in that grade that the board may recommend for promotion.

(B) The Secretary shall make the determination under subparagraph (A) of the maximum number that may be recommended with a view to having in an active status a sufficient number of Reserve officers in each grade to meet the needs of the Coast Guard for Reserve officers in an active status.

(C) In order to make the determination under subparagraph (B), the Secretary shall determine the following:(i) The number of positions needed to accomplish mission objectives that require officers in the grade to which the board will recommend officers for promotion.

(ii) The estimated number of officers needed to fill vacancies in such positions during the period in which it is anticipated that officers selected for promotion will be promoted.

(iii) The number of officers authorized by the Secretary to serve in an active status in the grade under consideration.

(iv) Any statutory limitation on the number of officers in any grade authorized to be in an active status.



(3)(A) The Secretary may, when the needs of the Coast Guard require, authorize the consideration of officers in a grade above lieutenant (junior grade) for promotion to the next higher grade from below the promotion zone.

(B) When selection from below the promotion zone is authorized, the Secretary shall establish the number of officers that may be recommended for promotion from below the promotion zone. That number may not exceed the number equal to 10 percent of the maximum number of officers that the board is authorized to recommend for promotion, except that the Secretary may authorize a greater number, not to exceed 15 percent of the total number of officers that the board is authorized to recommend for promotion, if the Secretary determines that the needs of the Coast Guard so require. If the maximum number determined under this subparagraph is less than one, the board may recommend one officer for promotion from below the promotion zone.

(C) The number of officers recommended for promotion from below the promotion zone does not increase the maximum number of officers that the board is authorized to recommend for promotion under paragraph (2).



(e) The law and regulations relating to the selection for promotion of a commissioned officer of the Regular Coast Guard to the grades of rear admiral (lower half) and rear admiral apply to a Reserve officer, except that to be eligible for consideration for promotion to the grade of rear admiral (lower half) an officer shall have completed at least ten years commissioned service, of which the last five years shall have been served in the Coast Guard Reserve.

(f) The provisions of section 2117 of this title apply to boards convened under this section. The Secretary shall determine the procedure to be used by a selection board.

(g) The report of a selection board shall be submitted to the Secretary for review and transmission to the President for approval. When an officer recommended by a board for promotion is not acceptable to the President, the President may remove the name of that officer from the report of the board.

(h) The recommendations of a selection board, as approved by the President, constitute a list of selectees from which the promotions of Reserve officers shall be made. An officer on a list of selectees remains thereon until promoted unless removed by the President under section 3749 of this title. If an existing list of selectees has not been exhausted by the time a later list has been approved, all officers remaining on the older list shall be tendered appointments prior to those on the later list.

(i) A Reserve officer whose name is on a list of selectees for promotion shall, unless that officer’s promotion is lawfully withheld, be tendered an appointment in the next higher grade on the date a vacancy occurs, or as soon thereafter as practicable in the grade to which the officer was selected for promotion or, if promotion was determined in accordance with a running mate system, at the same time, or as soon thereafter as practicable, as that officer’s running mate is tendered a similar appointment.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1010, § 729; amended Pub. L. 97–417, § 2(13), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 106–398, § 1 [[div. A], title V, § 502(a)], Oct. 30, 2000, 114 Stat. 1654, 1654A–99; Pub. L. 107–295, title IV, § 411(a), Nov. 25, 2002, 116 Stat. 2118; renumbered § 3740 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 780 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 729 of this title as this section.
Subsec. (f). Pub. L. 115–282, § 123(b)(2), substituted “section 2117” for “section 260”.
Subsec. (h). Pub. L. 115–282, § 123(b)(2), substituted “section 3749” for “section 738”.
2002—Subsec. (i). Pub. L. 107–295 inserted “on the date a vacancy occurs, or as soon thereafter as practicable in the grade to which the officer was selected for promotion or, if promotion was determined in accordance with a running mate system,” after “grade”.
2000—Subsec. (d). Pub. L. 106–398 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “Before convening a selection board to recommend Reserve officers for promotion to a grade above lieutenant (junior grade), the Secretary shall determine the total number of Reserve officers to be selected for promotion to that grade. The number to be selected shall normally be equal to the number of vacancies existing in that grade, plus the number of vacancies anticipated over the next twelve months, minus the number of officers on the list of selectees for that grade. The Secretary may, however, prescribe regulations that provide for the establishment of promotion opportunity percentages for each grade to ensure that equitable promotion opportunities exist among successive groups of Reserve officers being considered for promotion. The number so determined may not cause the number of Reserve officers in an active status in a grade to exceed that authorized for the grade concerned.”
1985—Subsec. (e). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore” wherever appearing.
1983—Subsec. (e). Pub. L. 97–417 substituted “the grades of commodore and rear admiral” for “the grade of rear admiral”, and inserted “for promotion to the grade of commodore” after “consideration”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–398, § 1 [[div. A], title V, § 502(c)], Oct. 30, 2000, 114 Stat. 1654, 1654A–100, provided that: “The amendments made by this section [amending this section and section 731 of this title] shall apply with respect to selection boards convened under section 730 [now 3741] of title 14, United States Code, on or after the date of the enactment of this Act [Oct. 30, 2000].”


Executive Documents

Delegation of Functions
For assignment of functions of President under subsec. (g) of this section, see section 2(c) of Ex. Ord. No. 13358, Sept. 28, 2004, 69 F.R. 58797, set out as a note under section 301 of Title 3, The President.



§ 3741. Selection boards; appointment(a) A selection board shall (1) be appointed and convened by the Secretary; (2) consist of at least 50 per centum Reserve officer membership, except in the case of a flag officer selection board where, to the extent practicable, it shall consist of at least 50 per centum Reserve officer membership; (3) consist only of members, Reserve or Regular, senior in grade to any officer being considered by that board; and (4) be composed of not less than five members, which number constitutes a quorum.

(b) A selection board serves for the length of time prescribed by the Secretary, but no board may serve longer than one year. No officer may serve on two consecutive selection boards for the same grade when the second of those boards considers an officer who was considered, but not recommended for promotion, by the first selection board.

(c) Each member of a selection board shall swear that he will, without prejudice or partiality, and having in view both the special fitness required of officers and the efficiency of the Coast Guard, perform the duties imposed upon him. Not less than a majority of the total membership of a selection board shall concur in each recommendation made by the board.

(d) An officer eligible for consideration for promotion by a selection board may forward, through official channels, a written communication inviting the attention of the board to any matter in the officer’s record in the armed forces that, in the opinion of the officer concerned, is important to the board’s consideration. A communication forwarded under this subsection shall arrive in time to allow delivery to the board prior to its convening, and may not criticize or reflect upon the character, conduct, or motive of any officer.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1011, § 730; renumbered § 3741, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 775 of this title prior to the complete revision of former chapter 21 of this chapter by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 730 of this title as this section.



§ 3742. Establishment of promotion zones under running mate system(a) Authority To Use Running Mate System.—The Secretary may by regulation implement section 3740(d)(1) of this title by requiring that the promotion zone for consideration of Reserve officers in an active status for promotion to the next higher grade be determined in accordance with a running mate system as provided in subsection (b).

(b) Consideration for Promotion.—If promotion zones are determined as authorized under subsection (a), a Reserve officer shall, subject to the eligibility requirements of this subchapter, be placed in a promotion zone when that officer’s running mate is placed in a promotion zone and shall, in accordance with the provisions of this subchapter, be considered for promotion at approximately the same time as that officer’s running mate or as soon thereafter as practicable, or in the event that promotion is not determined in accordance with a running mate system, then a Reserve officer becomes eligible for consideration for promotion to the next higher grade at the beginning of the promotion year in which he or she completes the following amount of service computed from the date of rank in the grade in which he or she is serving:(1) two years in the grade of lieutenant (junior grade);

(2) three years in the grade of lieutenant;

(3) four years in the grade of lieutenant commander;

(4) four years in the grade of commander; and

(5) three years in the grade of captain.


(c) Consideration of Officers Below the Zone.—If the Secretary authorizes the selection of officers for promotion from below the promotion zone in accordance with section 3740(d)(3) of this title, the number of officers to be considered from below the zone may be established through the application of the running mate system under this subchapter or otherwise as the Secretary determines to be appropriate to meet the needs of the Coast Guard.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1011, § 731; amended Pub. L. 106–398, § 1 [[div. A], title V, § 502(b)(1), (2)(A)], Oct. 30, 2000, 114 Stat. 1654, 1654A–100; Pub. L. 107–295, title IV, § 411(b), Nov. 25, 2002, 116 Stat. 2118; renumbered § 3742 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 783 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 731 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 3740(d)(1)” for “section 729(d)(1)”.
Subsec. (c). Pub. L. 115–282, § 123(b)(2), substituted “section 3740(d)(3)” for “section 729(d)(3)”.
2002—Subsec. (b). Pub. L. 107–295 inserted before period at end “, or in the event that promotion is not determined in accordance with a running mate system, then a Reserve officer becomes eligible for consideration for promotion to the next higher grade at the beginning of the promotion year in which he or she completes the following amount of service computed from the date of rank in the grade in which he or she is serving:
“(1) two years in the grade of lieutenant (junior grade);
“(2) three years in the grade of lieutenant;
“(3) four years in the grade of lieutenant commander;
“(4) four years in the grade of commander; and
“(5) three years in the grade of captain”.
2000—Pub. L. 106–398, § 1 [[div. A], title V, § 502(b)(2)(A)], substituted “Establishment of promotion zones under running mate system” for “Placement in promotion zone; consideration for promotion” as section catchline.
Pub. L. 106–398, § 1 [[div. A], title V, § 502(b)(1)], added subsec. (a), designated existing provisions as subsec. (b), inserted subsec. (b) heading and substituted “If promotion zones are determined as authorized under subsection (a), a Reserve officer shall, subject to the eligibility requirements of this subchapter,” for “Subject to the eligibility requirements of this subchapter, a Reserve officer shall”, and added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 applicable with respect to selection boards convened under section 3741 of this title on or after Oct. 30, 2000, see section 1 [[div. A], title V, § 502(c)] of Pub. L. 106–398, set out as a note under section 3740 of this title.



§ 3743. Eligibility for promotion(a) In General.—Except as provided in subsection (b), a Reserve officer is eligible for consideration for promotion and for promotion under this subchapter if that officer is in an active status.

(b) Exception.—A Reserve officer who has been considered but not recommended for retention in an active status by a board convened under subsection 3752(a) 11 So in original. Probably should be “section 3752(a)”. of this title is not eligible for consideration for promotion.

(c) Request for Exclusion.—(1) In general.—The Commandant may provide that an officer may, upon the officer’s request and with the approval of the Commandant, be excluded from consideration by a selection board convened under section 3740(b) of this title to consider officers for promotion to the next higher grade.

(2) Approval of request.—The Commandant shall approve a request under paragraph (1) only if—(A) the basis for the request is to allow an officer to complete a broadening assignment, advanced education, another assignment of significant value to the Coast Guard, a career progression requirement delayed by the assignment or education, or a qualifying personal or professional circumstance, as determined by the Commandant;

(B) the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and

(C) the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration.



(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1011, § 732; renumbered § 3743 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8202(b), Jan. 1, 2021, 134 Stat. 4643.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 774 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2021—Pub. L. 116–283 amended section generally. Prior to amendment, text read as follows: “A Reserve officer is eligible for consideration for promotion and for promotion under this subchapter, if that officer is in an active status. A Reserve officer who has been considered but not recommended for retention in an active status by a board convened under subsection 3752(a) of this title, is not eligible for consideration for promotion.”
2018—Pub. L. 115–282, § 123(b)(2), substituted “subsection 3752(a)” for “subsection 741(a)”.
Pub. L. 115–282, § 118(b), renumbered section 732 of this title as this section.



§ 3744. Recommendation for promotion of an officer previously removed from an active status
A Reserve officer recommended for promotion by a selection board but not promoted because of removal from an active status shall be reconsidered by a selection board after returning to an active status and if selected shall be placed on a recommended list of selectees for promotion. A Reserve officer to whom this section applies is not considered to have failed of selection when eliminated from a list of selectees for promotion solely as a result of being removed from an active status.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1012, § 733; renumbered § 3744, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 777 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 733 of this title as this section.



§ 3745. Qualifications for promotion(a) A Reserve officer shall not be promoted to a higher grade unless the officer has been found to be physically qualified and the character of the officer’s service subsequent to the convening of the selection board which recommended the officer for promotion has been verified as satisfactory.

(b) Subsection (a) of this section does not exclude from promotion a Reserve officer physically disqualified by a medical board for duty at sea or in the field, if the disqualification results from wounds received in the line of duty, and those wounds do not incapacitate the officer for other duties in the grade to which the officer is to be promoted.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1012, § 734; renumbered § 3745, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 786 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 734 of this title as this section.



§ 3746. Promotion; acceptance; oath of office(a) A Reserve officer who has been appointed under this subchapter is considered to have accepted the appointment unless delivery thereof cannot be effected.

(b) A Reserve officer who has served continuously since taking the oath of office prescribed in section 3331 of title 5, is not required to take a new oath of office upon appointment in a higher grade.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1012, § 735; renumbered § 3746, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 797 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 735 of this title as this section.



§ 3747. Date of rank upon promotion; entitlement to pay(a) When a Reserve officer is promoted to the next higher grade under this subchapter, the date of rank shall be the date of appointment in that grade, unless the promotion was determined in accordance with a running mate system, in which event the same date of rank shall be assigned as that assigned to the officer’s running mate. A Reserve officer so promoted shall be allowed the pay and allowances of the higher grade for duty performed from the date of the officer’s appointment thereto.

(b) Notwithstanding any other provision of law and subject to subsection (c), if promotion of an inactive duty promotion list officer to the grade of rear admiral or rear admiral (lower half) is determined in accordance with a running mate system, a reserve officer, if acceptable to the President and the Senate, shall be promoted to the next higher grade no later than the date the officer’s running mate is promoted.

(c) For the purposes of this section, the date of appointment shall be that date when promotion authority is exercised by the Secretary. However, the Secretary may adjust the date of appointment—(1) if a delay in the finding required under section 3745(a) of this title is beyond the control of the officer and the officer is otherwise qualified for promotion; or

(2) for any other reason that equity requires.


(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1012, § 736; amended Pub. L. 97–417, § 2(14), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 101–225, title II, § 203(4), Dec. 12, 1989, 103 Stat. 1911; Pub. L. 107–295, title IV, § 411(c), Nov. 25, 2002, 116 Stat. 2118; Pub. L. 108–293, title II, § 220(b), (c), Aug. 9, 2004, 118 Stat. 1039; renumbered § 3747 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 784 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 736 of this title as this section.
Subsec. (c)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 3745(a)” for “section 734(a)”.
2004—Subsec. (b). Pub. L. 108–293, § 220(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “Notwithstanding any other law, when the running mate of a reserve officer serving in the grade of rear admiral (lower half) is promoted to the grade of rear admiral, the reserve officer shall also be promoted to that grade.”
Subsec. (c). Pub. L. 108–293, § 220(c), struck out “of subsection (a)” after “For the purposes”.
2002—Subsec. (a). Pub. L. 107–295 inserted “the date of rank shall be the date of appointment in that grade, unless the promotion was determined in accordance with a running mate system, in which event” after “subchapter,”.
1989—Subsec. (c). Pub. L. 101–225 inserted provision authorizing Secretary to adjust date of appointment.
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsec. (b). Pub. L. 97–417 substituted provision that, notwithstanding any other law, when the running mate of a reserve officer serving in the grade of commodore is promoted to the grade of rear admiral, the reserve officer shall also be promoted to that grade, for provision that, notwithstanding any other law and when a Reserve officer’s running mate was so entitled, a Reserve officer in the grade of rear admiral was entitled to the pay and allowances of the upper half for duty performed.



§ 3748. Type of promotion; temporary
Notwithstanding any other law, if a Reserve officer is promoted when the officer’s running mate is promoted and the promotion of the running mate is on a temporary basis, the promotion of the Reserve officer is also on a temporary basis. If subsequently the running mate is reverted to a lower grade, other than for reasons of discipline, incompetence, or at the running mate’s request, the Reserve officer shall likewise revert to the same lower grade with corresponding precedence.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1012, § 737; renumbered § 3748, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 790 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 737 of this title as this section.



§ 3749. Effect of removal by the President or failure of consent of the Senate(a) The President may, for cause, remove the name of any officer from a list of selectees established under section 3740 of this title.

(b) If the Senate, where required, does not consent to the appointment of an officer whose name is on a list of selectees established under section 3740 of this title, that officer’s name shall be removed from the list.

(c) An officer whose name is removed from a list of selectees under subsection (a) or (b) continues to be eligible for consideration for promotion. If selected for promotion by the next selection board and promoted, that officer shall be assigned the date of rank and precedence that would have been assigned if the officer’s name had not been previously removed. However, if the officer is not selected by the next selection board, or if the officer’s name is again removed from the list of selectees, the officer shall be considered for all purposes as having twice failed of selection for promotion.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1013, § 738; renumbered § 3749 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 788 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 738 of this title as this section.
Subsecs. (a), (b). Pub. L. 115–282, § 123(b)(2), substituted “section 3740” for “section 729”.

Executive Documents

Delegation of Functions
For assignment of functions of President under subsec. (a) of this section, see section 2(d) of Ex. Ord. No. 13358, Sept. 28, 2004, 69 F.R. 58797, set out as a note under section 301 of Title 3, The President.



§ 3750. Failure of selection for promotion(a) A Reserve officer, other than one serving in the grade of captain, who is, or is senior to, the junior officer in the promotion zone established for the officer’s grade, fails of selection if not selected for promotion by the selection board that considered the officer, or if having been selected for promotion by the board, the officer’s name is thereafter removed from the report of the board by the President.

(b) A Reserve officer is not considered to have failed of selection if the officer was not considered by a selection board because of administrative error. If that officer is selected by the next appropriate selection board after the error is discovered, and is promoted, the same date of rank and precedence shall be assigned that would have been assigned if the officer had been recommended for promotion by the selection board that originally would have considered the officer but for the error.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1013, § 739; renumbered § 3750, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 796 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 739 of this title as this section.



§ 3751. Failure of selection and removal from an active status(a) The Secretary—(1) may remove from an active status a Reserve officer who has twice failed of selection to the next higher grade; and

(2) shall remove from an active status a Reserve officer serving in the grade of captain who has completed thirty years of total commissioned service and whose name is not carried on an approved list of selectees for promotion to the grade of rear admiral (lower half).


(b) A Reserve officer who has twice failed of selection to the next higher grade and who is not removed from an active status under subsection (a)(1) of this section shall be retained for the period prescribed by the Secretary.

(c) Subject to section 12646 of title 10, a Reserve officer who is removed from an active status under subsection (a) of this section shall be given an opportunity to transfer to the Retired Reserve, if qualified, but unless so transferred shall, in the discretion of the Secretary, be transferred to the inactive status list or discharged as follows:(1) if removed from an active status under subsection (a)(1) of this section, on June 30 next following the approval date of the board report by virtue of which the officer’s second failure of selection occurs; or

(2) if removed from an active status under subsection (a)(2) of this section, on June 30 next following the date on which the officer completes thirty years of total commissioned service as computed under this section.


(d) For the purpose of this section, the total commissioned service of an officer who has served continuously in the Reserve following appointment in the grade of ensign shall be computed from the date on which that appointment to the Reserve was accepted. A Reserve officer initially appointed in a grade above ensign is considered to have the actual total commissioned service performed in a grade above commissioned warrant officer or the same total commissioned service as an officer of the Regular Coast Guard who has served continuously from an original appointment as ensign, who has not lost numbers or precedence, and who is, or was, junior to the Reserve officer, whichever is greater.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1013, § 740; amended Pub. L. 97–417, § 2(15), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 103–337, div. A, title XVI, § 1677(b)(5), Oct. 5, 1994, 108 Stat. 3020; Pub. L. 112–213, title II, § 217(14), Dec. 20, 2012, 126 Stat. 1558; renumbered § 3751, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 787 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 740 of this title as this section.
2012—Subsec. (d). Pub. L. 112–213 substituted “that appointment to the Reserve” for “that appointment”.
1994—Subsec. (c). Pub. L. 103–337 substituted “section 12646 of title 10” for “section 1006 of title 10”.
1985—Subsec. (a)(2). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsec. (a)(2). Pub. L. 97–417 substituted “commodore” for “rear admiral”.

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.



§ 3752. Retention boards; removal from an active status to provide a flow of promotion(a) Notwithstanding any other provision of this title, whenever the Secretary determines that it is necessary to reduce the number of Reserve officers in an active status in any grade to provide a steady flow of promotion, or that there is an excessive number of Reserve officers in an active status in any grade, the Secretary may appoint and convene a retention board to consider all of the Reserve officers in that grade in an active status who have 18 years or more of service for retirement, except those officers who—(1) are on extended active duty;

(2) are on a list of selectees for promotion;

(3) will complete 30 years total commissioned service by June 30th following the date that the retention board is convened; or

(4) have reached age 59 by the date on which the retention board is convened.

The retention board shall select and recommend a specified number of the officers under consideration for retention in an active status.

(b) This board shall—(1) to the extent practicable, consist of at least 50 per centum Reserve officers;

(2) consist only of officers who are senior in rank to any officers being considered by that board; and

(3) to the extent practicable, consist of officers who have not served on the last previous retention board which considered officers of the same grade.


(c) Subject to section 12646 of title 10, a Reserve officer who is not recommended for retention in an active status under this section shall be given an opportunity to transfer to the Retired Reserve, if qualified, but unless so transferred shall, in the discretion of the Secretary, be transferred to the inactive status list or discharged on June 30 next following the date on which the report of the retention board is approved.

(d) The provisions of section 2117 of this title shall, to the extent that they are not inconsistent with this subchapter, apply to boards convened under this section.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1014, § 741; amended Pub. L. 101–225, title II, § 203(5), Dec. 12, 1989, 103 Stat. 1911; Pub. L. 103–206, title II, § 203, Dec. 20, 1993, 107 Stat. 2420; Pub. L. 103–337, div. A, title XVI, § 1677(b)(5), Oct. 5, 1994, 108 Stat. 3020; Pub. L. 104–106, div. A, title XV, § 1501(e)(1)(B), Feb. 10, 1996, 110 Stat. 501; renumbered § 3752 and amended Pub. L. 115–282, title I, §§ 118(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4233, 4240.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 787a of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282, § 118(b), renumbered section 741 of this title as this section.
Subsec. (d). Pub. L. 115–282, § 123(b)(2), substituted “section 2117” for “section 260”.
1996—Subsec. (c). Pub. L. 104–106 substituted “section 12646 of title 10” for “section 1006 of title 10”.
1994—Subsec. (b). Pub. L. 103–337, which directed amendment of subsec. (b) by substituting “section 12646 of title 10” for “section 1006 of title 10”, could not be executed because the words “section 1006 of title 10” did not appear in subsec. (b).
1993—Pub. L. 103–206 in subsec. (a) in first sentence substituted “, except those officers who—” and pars. (1) to (4) for “and are not on active duty and not on an approved list of selectees for promotion to the next higher grade”, realigned margin of second sentence, inserted “(b)” before “This board shall—” in third sentence and realigned margin, and redesignated former subsecs. (b) and (c) as (c) and (d), respectively.
1989—Subsec. (a). Pub. L. 101–225 inserted “who have 18 years or more of service for retirement and are” before “not on active duty”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective as if included in the Reserve Officer Personnel Management Act, title XVI of Pub. L. 103–337, as enacted on Oct. 5, 1994, see section 1501(f)(3) of Pub. L. 104–106, set out as a note under section 113 of Title 10, Armed Forces.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–337 effective Dec. 1, 1994, except as otherwise provided, see section 1691 of Pub. L. 103–337, set out as an Effective Date note under section 10001 of Title 10, Armed Forces.



§ 3753. Maximum ages for retention in an active status(a) A Reserve officer, if qualified, shall be transferred to the Retired Reserve on the day the officer becomes 60 years of age unless on active duty. If not qualified for retirement, a Reserve officer shall be discharged effective upon the day the officer becomes 60 years of age unless on active duty.

(b) A Reserve officer on active duty shall, if qualified, be retired effective upon the day the officer become 62 years of age. If not qualified for retirement, a Reserve officer on active duty shall be discharged effective upon the day the officer becomes 62 years of age.

(c) Notwithstanding subsections (a) and (b), the Secretary may authorize the retention of a Reserve rear admiral or rear admiral (lower half) in an active status not longer than the day on which the officer concerned becomes 64 years of age.

(d) For purposes of this section, “active duty” does not include active duty for training, duty on a board, or duty of a limited or temporary nature if assigned to active duty from an inactive duty status.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1014, § 742; amended Pub. L. 97–417, § 2(16), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 99–145, title V, § 514(c)(1), Nov. 8, 1985, 99 Stat. 629; Pub. L. 108–293, title II, § 209, Aug. 9, 2004, 118 Stat. 1035; Pub. L. 114–120, title II, § 209(13), Feb. 8, 2016, 130 Stat. 41; renumbered § 3753, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 742 of this title as this section.
2016—Subsec. (c). Pub. L. 114–120 substituted “subsections” for “subsection”.
2004—Pub. L. 108–293 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows:
“(a) A Reserve officer, if qualified, shall be transferred to the Retired Reserve on the day the officer becomes sixty-two years of age.
“(b) Notwithstanding subsection (a) of this section, the Secretary may authorize the retention of a Reserve rear admiral or rear admiral (lower half) in an active status not longer than the day on which the officer concerned becomes sixty-four years of age.
“(c) Except as provided for in subsections (a) and (b) of this section, a Reserve officer shall be discharged effective upon the day the officer becomes sixty-two years of age.”
1985—Subsec. (b). Pub. L. 99–145 substituted “rear admiral (lower half)” for “commodore”.
1983—Subsec. (b). Pub. L. 97–417 inserted “or commodore” after “rear admiral”.



§ 3754. Rear admiral and rear admiral (lower half); maximum service in grade(a) Unless retained in or removed from an active status under any other law, a reserve rear admiral or rear admiral (lower half) shall be retired on July 1 of the promotion year immediately following the promotion year in which that officer completes 4 years of service after the appointment of the officer to rear admiral (lower half).

(b) Notwithstanding any other provision of law, if promotion of inactive duty promotion list officers to the grade of rear admiral is not determined in accordance with a running mate system, a Reserve officer serving in an active status in the grade of rear admiral (lower half) shall be promoted to the grade of rear admiral, if acceptable to the President and the Senate, on the date the officer has served 2 years in an active status in grade of rear admiral (lower half), or in the case of a vacancy occurring prior to having served 2 years in an active status, on the date the vacancy occurs, if the officer served at least 1 year in an active status in the grade of rear admiral (lower half).

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1015, § 743; amended Pub. L. 97–417, § 2(17)(A), Jan. 4, 1983, 96 Stat. 2086; Pub. L. 99–145, title V, § 514(c)(1), (3)(A), Nov. 8, 1985, 99 Stat. 629; Pub. L. 108–293, title II, § 220(d), Aug. 9, 2004, 118 Stat. 1039; renumbered § 3754, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 743 of this title as this section.
2004—Pub. L. 108–293 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “Unless retained in or removed from an active status under any other law, a Reserve rear admiral or rear admiral (lower half) shall be removed from an active status on the day that officer completes four years combined service in the grades of rear admiral and rear admiral (lower half).”
1985—Pub. L. 99–145 substituted references to “rear admiral (lower half)” for “commodore” in section catchline and two places in text.
1983—Pub. L. 97–417 inserted reference to “commodore” in section catchline and text.



§ 3755. Appointment of a former Navy or Coast Guard officer
A former officer of the Regular Navy or Coast Guard who applies for a Reserve commission within one year of resigning the officer’s Regular commission, and who is appointed in the same grade previously held in the Regular Navy or Coast Guard, shall be given the same date of rank in that grade as that previously assigned to the officer while a member of the Regular Navy or Coast Guard.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1015, § 744; renumbered § 3755, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 792 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 744 of this title as this section.



§ 3756. Grade on entry upon active duty
A Reserve officer ordered to active duty or active duty for training shall be ordered in the grade held; except that the Secretary may authorize a higher grade.
(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1015, § 745; renumbered § 3756, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 776 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 745 of this title as this section.



§ 3757. Recall of a retired officer; grade upon release(a) When an officer in the Retired Reserve or an officer on a Reserve retired list is recalled to active duty, that officer shall be recalled in a manner similar to the recall of a Regular retired officer.

(b) An officer in the Retired Reserve or an officer on a Reserve retired list recalled to active duty shall upon release therefrom be advanced in the Retired Reserve or on the Reserve retired list to the highest grade held on active duty, if: (1) appointed to a higher grade while on that duty, and (2) the officer’s performance has been satisfactory in the higher grade.

(Added Pub. L. 96–322, § 1, Aug. 4, 1980, 94 Stat. 1015, § 746; renumbered § 3757, Pub. L. 115–282, title I, § 118(b), Dec. 4, 2018, 132 Stat. 4233.)

Editorial Notes
Prior ProvisionsProvisions similar to those in this section were contained in section 793 of this title prior to the complete revision of former chapter 21 of this title by Pub. L. 96–322.

Amendments2018—Pub. L. 115–282 renumbered section 746 of this title as this section.





CHAPTER 39—COAST GUARD AUXILIARY



Sec.


3901.Administration of the Coast Guard Auxiliary.


3902.Purpose of the Coast Guard Auxiliary.


3903.Eligibility; enrollments.


3904.Members of the Auxiliary; status.


3905.Disenrollment.


3906.Membership in other organizations.


3907.Use of member’s facilities.


3908.Vessel deemed public vessel.


3909.Aircraft deemed public aircraft.


3910.Radio station deemed government station.


3911.Availability of appropriations.


3912.Assignment and performance of duties.


3913.Injury or death in line of duty.




Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 119(a), Dec. 4, 2018, 132 Stat. 4236, inserted chapter 39 designation and heading and added items 3901 to 3913.


§ 3901. Administration of the Coast Guard Auxiliary(a) The Coast Guard Auxiliary is a nonmilitary organization administered by the Commandant under the direction of the Secretary. For command, control, and administrative purposes, the Auxiliary shall include such organizational elements and units as are approved by the Commandant, including but not limited to, a national board and staff (to be known as the “Auxiliary headquarters unit”), districts, regions, divisions, flotillas, and other organizational elements and units. The Auxiliary organization and its officers shall have such rights, privileges, powers, and duties as may be granted to them by the Commandant, consistent with this title and other applicable provisions of law. The Commandant may delegate to officers of the Auxiliary the authority vested in the Commandant by this section, in the manner and to the extent the Commandant considers necessary or appropriate for the functioning, organization, and internal administration of the Auxiliary.

(b) Each organizational element or unit of the Coast Guard Auxiliary organization (but excluding any corporation formed by an organizational element or unit of the Auxiliary under subsection (c) of this section), shall, except when acting outside the scope of section 3902, at all times be deemed to be an instrumentality of the United States, for purposes of the following:(1) Chapter 171 of title 28 (popularly known as the Federal Tort Claims Act).

(2) Section 2733 of title 10 (popularly known as the Military Claims Act).

(3) Section 30101 of title 46 (popularly known as the Admiralty Extension Act).

(4) Chapter 309 of title 46 (known as the Suits in Admiralty Act).

(5) Chapter 311 of title 46 (known as the Public Vessels Act).

(6) Other matters related to noncontractual civil liability.


(c) The national board of the Auxiliary, and any Auxiliary district or region, may form a corporation under State law in accordance with policies established by the Commandant.

(d)(1) Except as provided in paragraph (2), personal property of the auxiliary shall not be considered property of the United States.

(2) The Secretary may treat personal property of the auxiliary as property of the United States—(A) for the purposes of—(i) the statutes and matters referred to in paragraphs (1) through (6) of subsection (b); and

(ii) section 901 of this title; and


(B) as otherwise provided in this chapter.


(3) The Secretary may reimburse the Auxiliary, and each organizational element and unit of the Auxiliary, for necessary expenses of operation, maintenance, and repair or replacement of personal property of the Auxiliary.

(4) In this subsection, the term “personal property of the Auxiliary” means motor boats, yachts, aircraft, radio stations, motorized vehicles, trailers, or other equipment that is under the administrative jurisdiction of the Coast Guard Auxiliary or an organizational element or unit of the Auxiliary and that is used solely for the purposes described in this subsection.


(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 821; Pub. L. 104–324, title IV, § 401(a), Oct. 19, 1996, 110 Stat. 3922; Pub. L. 108–293, title II, § 226, Aug. 9, 2004, 118 Stat. 1041; Pub. L. 109–304, § 17(c), Oct. 6, 2006, 120 Stat. 1707; Pub. L. 114–120, title II, § 209(14), Feb. 8, 2016, 130 Stat. 41; renumbered § 3901 and amended Pub. L. 115–282, title I, §§ 119(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4236, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 260, 263 (Feb. 19, 1941, ch. 8, title I, §§ 1, 4, 55 Stat. 9, 10).
This section continues the Auxiliary, redefining it as a nonmilitary organization, and providing for its administration. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 119(b), renumbered section 821 of this title as this section.
Subsec. (b). Pub. L. 115–282, § 123(b)(2), substituted “section 3902” for “section 822” in introductory provisions.
Subsec. (d)(2)(A)(ii). Pub. L. 115–282, § 123(b)(2), substituted “section 901” for “section 641”.
2016—Subsec. (b)(1). Pub. L. 114–120 substituted “Chapter 171” for “Chapter 26”.
2006—Subsec. (b)(3) to (5). Pub. L. 109–304 added pars (3) to (5) and struck out former pars. (3) to (5) which read as follows:
“(3) The Act of March 3, 1925 (46 App. U.S.C. 781–790; popularly known as the Public Vessels Act).
“(4) The Act of March 9, 1920 (46 App. U.S.C. 741–752; popularly known as the Suits in Admiralty Act).
“(5) The Act of June 19, 1948 (46 App. U.S.C. 740; popularly known as the Admiralty Extension Act).”
2004—Subsec. (d). Pub. L. 108–293 added subsec. (d).
1996—Pub. L. 104–324 inserted “of the Coast Guard Auxiliary” after “Administration” in section catchline and amended text generally. Prior to amendment, text read as follows: “The Coast Guard Auxiliary established on February 19, 1941, is a nonmilitary organization administered by the Commandant under the direction of the Secretary.”

Statutory Notes and Related Subsidiaries
Use of Coast Guard AuxiliaryPub. L. 99–640, § 9, Nov. 10, 1986, 100 Stat. 3548, required the Secretary of Transportation to investigate and submit to Congress a report within 1 year after Nov. 10, 1986, regarding the membership decline in the Coast Guard Auxiliary, its effect on the maritime community, and recommendations for legislative and administrative action to achieve and maintain the Coast Guard Auxiliary at its optimum strength.



§ 3902. Purpose of the Coast Guard Auxiliary(a) In General.—The purpose of the Auxiliary is to assist the Coast Guard as authorized by the Commandant, in performing any Coast Guard function, power, duty, role, mission, or operation authorized by law.

(b) Limitation.—The Auxiliary may conduct a patrol of a waterway, or a portion thereof, only if—(1) the Commandant has determined such waterway, or portion thereof, is navigable for purposes of the jurisdiction of the Coast Guard; or

(2) a State or other proper authority has requested such patrol pursuant to section 701 of this title or section 13109 of title 46.


(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 822; Pub. L. 104–324, title IV, § 402(a), Oct. 19, 1996, 110 Stat. 3923; Pub. L. 114–120, title II, § 205(a), Feb. 8, 2016, 130 Stat. 36; renumbered § 3902 and amended Pub. L. 115–282, title I, §§ 119(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4236, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 261 (Feb. 19, 1941, ch. 8, title I, § 2, 55 Stat. 9; Sept. 30, 1944, ch. 453, § 1, 58 Stat. 759).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 119(b), renumbered section 822 of this title as this section.
Subsec. (b)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 701” for “section 141”.
2016—Pub. L. 114–120 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
1996—Pub. L. 104–324 inserted “of the Coast Guard Auxiliary” after “Purpose” in section catchline and amended text generally. Prior to amendment, text read as follows: “The purpose of the Auxiliary is to assist the Coast Guard:
“(a) to promote safety and to effect rescues on and over the high seas and on navigable waters;
“(b) to promote efficiency in the operation of motorboats and yachts;
“(c) to foster a wider knowledge of, and better compliance with, the laws, rules, and regulations governing the operation of motorboats and yachts; and
“(d) to facilitate other operations of the Coast Guard.”



§ 3903. Eligibility; enrollments
The Auxiliary shall be composed of nationals of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)), and aliens lawfully admitted for permanent residence, as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20))—(1) who—(A) are owners, sole or part, of motorboats, yachts, aircraft, or radio stations; or

(B) by reason of their special training or experience are deemed by the Commandant to be qualified for duty in the Auxiliary; and


(2) who may be enrolled therein pursuant to applicable regulations.

(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 823; Pub. L. 112–213, title II, § 215(a), Dec. 20, 2012, 126 Stat. 1555; renumbered § 3903, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., §§ 262, 351 (Feb. 19, 1941, ch. 8, title I, § 3, title III, § 301, 55 Stat. 9, 13; Oct. 26, 1942, ch. 628, 56 Stat. 990; Sept. 30, 1944, ch. 453, § 2, 58 Stat. 760).
All reference to the Philippine Islands is eliminated.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 823 of this title as this section.
2012—Pub. L. 112–213 amended section generally. Prior to amendment, text read as follows: “The Auxiliary shall be composed of citizens of the United States and its territories and possessions, who are owners, sole or part, of motorboats, yachts, aircraft, or radio stations or who by reason of their special training or experience are deemed by the Commandant to be qualified for duty in the Auxiliary, and who may be enrolled therein pursuant to applicable regulations.”



§ 3904. Members of the Auxiliary; status(a) Except as otherwise provided in this chapter, a member of the Coast Guard Auxiliary shall not be considered to be a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation, Federal employee benefits, ethics, conflicts of interest, and other similar criminal or civil statutes and regulations governing the conduct of Federal employees. However, nothing in this subsection shall constrain the Commandant from prescribing standards for the conduct and behavior of members of the Auxiliary.

(b) A member of the Auxiliary while assigned to duty shall be deemed to be a Federal employee only for the purposes of the following:(1) Chapter 171 of title 28 (popularly known as the Federal Tort Claims Act).

(2) Section 2733 of title 10 (popularly known as the Military Claims Act).

(3) Section 30101 of title 46 (popularly known as the Admiralty Extension Act).

(4) Chapter 309 of title 46 (known as the Suits in Admiralty Act).

(5) Chapter 311 of title 46 (known as the Public Vessels Act).

(6) Other matters related to noncontractual civil liability.

(7) Compensation for work injuries under chapter 81 of title 5.

(8) The resolution of claims relating to damage to or loss of personal property of the member incident to service under the Military Personnel and Civilian Employees’ Claims Act of 1964 (31 U.S.C. 3721).11 See References in Text note below.

(9) Section 651 of Public Law 104–208.


(c) A member of the Auxiliary, while assigned to duty, shall be deemed to be a person acting under an officer of the United States or an agency thereof for purposes of section 1442(a)(1) of title 28.

(Added Pub. L. 104–324, title IV, § 403(a), Oct. 19, 1996, 110 Stat. 3923, § 823a; amended Pub. L. 107–295, title IV, § 415, Nov. 25, 2002, 116 Stat. 2121; Pub. L. 109–304, § 17(c), Oct. 6, 2006, 120 Stat. 1707; Pub. L. 114–120, title II, § 209(15), Feb. 8, 2016, 130 Stat. 41; Pub. L. 115–232, div. C, title XXXV, § 3533(i), Aug. 13, 2018, 132 Stat. 2321; renumbered § 3904, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Editorial Notes

References in TextThe Military Personnel and Civilian Employees’ Claims Act of 1964, referred to in subsec. (b)(8), is Pub. L. 88–558, Aug. 31, 1964, 78 Stat. 767, as amended, which enacted sections 240 to 243 of former Title 31, Money and Finance, amended section 2735 of Title 10, Armed Forces, and repealed section 490 of this title and section 2732 of Title 10, and which was repealed by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, the first section of which enacted Title 31, Money and Finance. For disposition of sections of former Title 31 into revised Title 31, see Table preceding section 101 of Title 31. For complete classification of this Act to the Code, see Tables.
Section 651 of Public Law 104–208, referred to in subsec. (b)(9), is section 101(f) [title VI, § 651] of Pub. L. 104–208, which is set out as a note under section 8133 of Title 5, Government Organization and Employees.

Amendments2018—Pub. L. 115–282 renumbered section 823a of this title as this section.
Subsec. (b)(9). Pub. L. 115–232 substituted “Section” for “On or after January 1, 2001, section”.
2016—Subsec. (b)(1). Pub. L. 114–120 substituted “Chapter 171” for “Chapter 26”.
2006—Subsec. (b)(3) to (5). Pub. L. 109–304 added pars (3) to (5) and struck out former pars. (3) to (5) which read as follows:
“(3) The Act of March 3, 1925 (46 App. U.S.C. 781–790; popularly known as the Public Vessels Act).
“(4) The Act of March 9, 1920 (46 App. U.S.C. 741–752; popularly known as the Suits in Admiralty Act).
“(5) The Act of June 19, 1948 (46 App. U.S.C. 740; popularly known as the Admiralty Extension Act).”
2002—Subsec. (b)(9). Pub. L. 107–295 added par. (9).



§ 3905. Disenrollment
Members of the Auxiliary may be disenrolled pursuant to applicable regulations.
(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 824; renumbered § 3905, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesExperience has shown that it is desirable to have a statute definitely providing for separation of Auxiliarists from the organization. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 824 of this title as this section.



§ 3906. Membership in other organizations
Members of the Auxiliary may be appointed or enlisted in the Reserve, pursuant to applicable regulations, and membership in the Auxiliary shall not be a bar to membership in any other naval or military organization.
(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 825; renumbered § 3906, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 264 (Feb. 19, 1941, ch. 8, title I, § 5, 55 Stat. 10).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 825 of this title as this section.



§ 3907. Use of member’s facilities(a) Motor Boats, Yachts, Aircraft, and Radio Stations.—The Coast Guard may utilize for any purpose incident to carrying out its functions and duties as authorized by the Secretary any motorboat, yacht, aircraft, or radio station placed at its disposition for any of such purposes by any member of the Auxiliary, by any corporation, partnership, or association, or by any State or political subdivision thereof.

(b) Motor Vehicles.—The Coast Guard may utilize to carry out its functions and duties as authorized by the Secretary any motor vehicle (as defined in section 30102 of title 49) placed at its disposition by any member of the Auxiliary, by any corporation, partnership, or association, or by any State or political subdivision thereof, to tow Federal Government property.

(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 826; Aug. 3, 1950, ch. 536, § 35, 64 Stat. 408; Pub. L. 109–241, title II, § 208(a), July 11, 2006, 120 Stat. 522; Pub. L. 115–232, div. C, title XXXV, § 3533(j), Aug. 13, 2018, 132 Stat. 2321; renumbered § 3907, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 265 (Feb. 19, 1941, ch. 8, title I, § 6, 55 Stat. 10; Nov. 23, 1942, ch. 639, § 2(1), 56 Stat. 1021; Sept. 30, 1944, ch. 453, § 3, 58 Stat. 760).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 826 of this title as this section.
Subsec. (b). Pub. L. 115–232 substituted “section 30102 of title 49” for “section 154 of title 23, United States Code”.
2006—Pub. L. 109–241 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
1950—Act Aug. 3, 1950, struck out comma after “Secretary” and substituted “any” for “and” after “Secretary”.



§ 3908. Vessel deemed public vessel
While assigned to authorized Coast Guard duty, any motorboat or yacht shall be deemed to be a public vessel of the United States and a vessel of the Coast Guard within the meaning of sections 937 and 938 of this title and other applicable provisions of law.
(Aug. 4, 1949, ch. 393, 63 Stat. 555, § 827; Pub. L. 104–324, title IV, § 406, Oct. 19, 1996, 110 Stat. 3924; renumbered § 3908 and amended Pub. L. 115–282, title I, §§ 119(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4236, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 266 (Feb. 19, 1941, ch. 8, title I, § 7, 55 Stat. 10).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “sections 937 and 938” for “sections 646 and 647”.
Pub. L. 115–282, § 119(b), renumbered section 827 of this title as this section.
1996—Pub. L. 104–324 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “Any motorboat or yacht, while assigned to authorized Coast Guard duty shall be deemed to be a public vessel of the United States, and within the meaning of section 646 of this title shall be deemed to be a vessel of the Coast Guard.”



§ 3909. Aircraft deemed public aircraft
While assigned to authorized Coast Guard duty, any aircraft shall be deemed to be a Coast Guard aircraft, a public vessel of the United States, and a vessel of the Coast Guard within the meaning of sections 937 and 938 of this title and other applicable provisions of law. Subject to the provisions of sections 3904 and 3912 of this title, while assigned to duty, qualified Auxiliary pilots shall be deemed to be Coast Guard pilots.
(Aug. 4, 1949, ch. 393, 63 Stat. 556, § 828; Pub. L. 104–324, title IV, § 407, Oct. 19, 1996, 110 Stat. 3925; renumbered § 3909 and amended Pub. L. 115–282, title I, §§ 119(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4236, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 266a (Feb. 19, 1941, ch. 8, title I, § 7A, as added Sept. 30, 1944, ch. 453, § 4, 58 Stat. 760).
The last clause of said section is eliminated because it might be construed to exempt planes of members from being licensed according to law.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 123(b)(2), substituted “sections 937 and 938” for “sections 646 and 647” and “sections 3904 and 3912” for “sections 823a and 831”.
Pub. L. 115–282, § 119(b), renumbered section 828 of this title as this section.
1996—Pub. L. 104–324 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “Any aircraft, while assigned to authorized Coast Guard duty shall be deemed to be a vessel of the Coast Guard within the meaning of section 646 of this title.”



§ 3910. Radio station deemed government station
Any radio station, while assigned to authorized Coast Guard duty shall be deemed to be a radio station of the Coast Guard and a “government station” within the meaning of section 305 of the Communications Act of 1934 (47 U.S.C. 305).
(Aug. 4, 1949, ch. 393, 63 Stat. 556, § 829; Pub. L. 94–546, § 1(38), Oct. 18, 1976, 90 Stat. 2522; Pub. L. 99–640, § 10(a)(8), Nov. 10, 1986, 100 Stat. 3549; renumbered § 3910, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 266b (Feb. 19, 1941, ch. 8, title I, § 7B, as added Sept. 30, 1944, ch. 453, § 4, 58 Stat. 760).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 829 of this title as this section.
1986—Pub. L. 99–640 substituted “section” for “Section”.
1976—Pub. L. 94–546 substituted “Section 305 of the Communications Act of 1934 (47 U.S.C. 305)” for “chapter 5, of Title 47”.



§ 3911. Availability of appropriations(a) Appropriations of the Coast Guard shall be available for the payment of actual necessary traveling expense and subsistence, or commutation of ration allowance in lieu of subsistence, of members of the Auxiliary assigned to authorized duties and for actual necessary expenses of operation of any motorboat, yacht, aircraft, radio station, or motorized vehicle utilized under section 3907(b) when assigned to Coast Guard duty, but shall not be available for the payment of compensation for personal services, incident to such operation, other than to personnel of the Coast Guard or the Reserve. The term “actual necessary expenses of operation,” as used in this section, shall include payment for fuel, oil, power, water, supplies, provisions, replacement or repair of equipment, repair of any damaged motorboat, yacht, aircraft, radio station, or motorized vehicle utilized under section 3907(b) and for the constructive or actual loss of any motorboat, yacht, aircraft, radio station, or motorized vehicle utilized under section 3907(b) where it is determined, under applicable regulations, that responsibility for the loss or damage necessitating such replacement or repair of equipment, or for the damage or loss, constructive or actual, of such motorboat, yacht, aircraft, radio station, or motorized vehicle utilized under section 3907(b) rests with the Coast Guard.

(b) The Secretary may pay interest on a claim under this section in any case in which a payment authorized under this section is not made within 60 days after the submission of the claim in a manner prescribed by the Secretary. The rate of interest for purposes of this section shall be the annual rate established under section 6621 of the Internal Revenue Code of 1986.

(Aug. 4, 1949, ch. 393, 63 Stat. 556, § 830; Pub. L. 99–640, § 8, Nov. 10, 1986, 100 Stat. 3548; Pub. L. 104–324, title IV, § 404(a), Oct. 19, 1996, 110 Stat. 3924; Pub. L. 109–241, title II, § 208(b), July 11, 2006, 120 Stat. 522; Pub. L. 115–232, div. C, title XXXV, § 3533(k), Aug. 13, 2018, 132 Stat. 2321; renumbered § 3911 and amended Pub. L. 115–282, title I, §§ 119(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4236, 4240.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 267 (Feb. 19, 1941, ch. 8, title I, § 8, 55 Stat. 10; June 6, 1942, ch. 385, § 1(1), 56 Stat. 329; Sept. 30, 1944, ch. 449, § 2, 58 Stat. 757; Sept. 30, 1944, ch. 453, § 5, 58 Stat. 760).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes

References in TextSection 6621 of the Internal Revenue Code of 1986, referred to in subsec. (b), is classified to section 6621 of Title 26, Internal Revenue Code.

Amendments2018—Pub. L. 115–282, § 119(b), renumbered section 830 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 3907(b)” for “section 826(b)” wherever appearing.
Subsec. (b). Pub. L. 115–232 substituted “1986” for “1954”.
2006—Subsec. (a). Pub. L. 109–241 substituted “radio station, or motorized vehicle utilized under section 826(b)” for “or radio station” wherever appearing.
1996—Subsec. (a). Pub. L. 104–324 struck out “specific” after “authorized”.
1986—Pub. L. 99–640 designated existing provisions as subsec. (a) and added subsec. (b).



§ 3912. Assignment and performance of duties
No member of the Auxiliary, solely by reason of such membership, shall be vested with, or exercise, any right, privilege, power, or duty vested in or imposed upon the personnel of the Coast Guard or the Reserve, except that any such member may, under applicable regulations, be assigned duties, which, after appropriate training and examination, he has been found competent to perform, to effectuate the purposes of the Auxiliary. No member of the Auxiliary shall be placed in charge of a motorboat, yacht, aircraft, or radio station assigned to Coast Guard duty unless he has been specifically designated by authority of the Commandant to perform such duty. Members of the Auxiliary, when assigned to duties as herein authorized shall, unless otherwise limited by the Commandant, be vested with the same power and authority, in the execution of such duties, as members of the regular Coast Guard assigned to similar duty. When any member of the Auxiliary is assigned to such duty he may, pursuant to regulations issued by the Secretary, be paid actual necessary traveling expenses, including a per diem allowance in conformity with standardized Government travel regulations in lieu of subsistence, while traveling and while on duty away from his home. No per diem shall be paid for any period during which quarters and subsistence in kind are furnished by the Government, and no per diem shall be paid for any period while such member is performing duty on a vessel.
(Aug. 4, 1949, ch. 393, 63 Stat. 556, § 831; Pub. L. 104–324, title IV, § 404(b), Oct. 19, 1996, 110 Stat. 3924; renumbered § 3912, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 268 (Feb. 19, 1941, ch. 8, title I, § 9, 55 Stat. 10; July 11, 1941, ch. 290, § 10(1), 55 Stat. 587; Sept. 30, 1944, ch. 453, § 6, 58 Stat. 761).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 831 of this title as this section.
1996—Pub. L. 104–324 struck out “specific” after “be assigned” and after “when assigned to”.



§ 3913. Injury or death in line of duty
When any member of the Auxiliary is physically injured or dies as a result of physical injury incurred while performing any duty to which he has been assigned by competent Coast Guard authority, such member or his beneficiary shall be entitled to the same benefits provided for temporary members of the Reserve who suffer physical injury or death resulting from physical injury incurred incident to service. Members of the Auxiliary who incur physical injury or contract sickness or disease while performing any duty to which they have been assigned by competent Coast Guard authority shall be entitled to the same hospital treatment afforded members of the Coast Guard. The performance of a duty as the term is used in this section includes time engaged in traveling back and forth between the place of assigned duty and the permanent residence of a member of the Auxiliary.
(Aug. 4, 1949, ch. 393, 63 Stat. 556, § 832; Pub. L. 93–283, § 1(15), May 14, 1974, 88 Stat. 141; Pub. L. 98–557, § 15(a)(3)(D), Oct. 30, 1984, 98 Stat. 2865; Pub. L. 104–324, title IV, § 404(c), Oct. 19, 1996, 110 Stat. 3924; renumbered § 3913, Pub. L. 115–282, title I, § 119(b), Dec. 4, 2018, 132 Stat. 4236.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 270 (Feb. 19, 1941, ch. 8, title I, § 11, as added Sept. 30, 1944, ch. 453, § 7, 58 Stat. 761).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 832 of this title as this section.
1996—Pub. L. 104–324 struck out “specific” after “performing any” in two places and after “performance of a”.
1984—Pub. L. 98–557 substituted reference to members for reference to officers and enlisted men after “treatment afforded”.
1974—Pub. L. 93–283 included time engaged in traveling back and forth between the place of assigned duty and the permanent residence of a member of the Auxiliary as the performance of a specific duty.




CHAPTER 41—GENERAL PROVISIONS FOR COAST GUARD RESERVE AND AUXILIARY



Sec.


4101.Flags; pennants; uniforms and insignia.


4102.Penalty.


4103.Limitation on rights of members of the Auxiliary and temporary members of the Reserve.


4104.Availability of facilities and appropriations.




Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 120(a), Dec. 4, 2018, 132 Stat. 4237, inserted chapter 41 designation and heading and added items 4101 to 4104.


§ 4101. Flags; pennants; uniforms and insignia
The Secretary may prescribe one or more suitable distinguishing flags, pennants, or other identifying insignia to be displayed by the motorboats, yachts, aircraft, and radio stations owned by members of the Auxiliary and one or more suitable insignia which may be worn by members of the Reserve or the Auxiliary, and may prescribe one or more suitable uniforms which may be worn by members of the Auxiliary. Such flags, pennants, uniforms, and insignia may be furnished by the Coast Guard at actual cost, and the proceeds received therefor shall be credited to current appropriations from which purchase of these articles is authorized.
(Aug. 4, 1949, ch. 393, 63 Stat. 557, § 891; renumbered § 4101, Pub. L. 115–282, title I, § 120(b), Dec. 4, 2018, 132 Stat. 4237.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 352 (Feb. 19, 1941, ch. 8, title III, § 302, 55 Stat. 13; Sept. 30, 1944, ch. 453, § 9, 58 Stat. 761).
Said section has been divided. The first two sentences are placed in this section. The last sentence is placed in section 892 of this title.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 891 of this title as this section.



§ 4102. Penalty
Whoever, without proper authority, flies from any building, aircraft, motorboat, yacht, or other vessel, any flag or pennant or displays any identifying insignia or wears any uniform or insignia of the Reserve or the Auxiliary shall be fined not more than $500.
(Aug. 4, 1949, ch. 393, 63 Stat. 557, § 892; renumbered § 4102, Pub. L. 115–282, title I, § 120(b), Dec. 4, 2018, 132 Stat. 4237.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 352 (Feb. 19, 1941, ch. 8, title III, § 302, 55 Stat. 13; Sept. 30, 1944, ch. 453, § 9, 58 Stat. 761).
Said section has been divided. The last sentence is placed in this section. The first two sentences are placed in section 891 of this title. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 892 of this title as this section.



§ 4103. Limitation on rights of members of the Auxiliary and temporary members of the Reserve
Members of the Auxiliary and temporary members of the Reserve shall be entitled only to such rights, privileges, and benefits as are specifically set forth for them in this title or as may be specifically provided for them in any other Act of Congress. Any Act of Congress which grants rights, privileges, or benefits generally to military personnel, or among others, to personnel of the Coast Guard and the Coast Guard Reserve, without specifically granting such rights, privileges, or benefits to members of the Auxiliary or temporary members of the Reserve, shall not be deemed applicable to members of the Auxiliary or to temporary members of the Reserve.
(Aug. 4, 1949, ch. 393, 63 Stat. 557, § 893; renumbered § 4103, Pub. L. 115–282, title I, § 120(b), Dec. 4, 2018, 132 Stat. 4237.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 271 (Feb. 19, 1941, ch. 8, title I, § 12, as added Sept. 30, 1944, ch. 453, § 8, 58 Stat. 761).
Temporary members of the Reserve are included within the provisions of this section.
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 893 of this title as this section.



§ 4104. Availability of facilities and appropriations
The services and facilities of and appropriations for the Coast Guard shall be available to effectuate the purposes of the Reserve and the Auxiliary.
(Aug. 4, 1949, ch. 393, 63 Stat. 557, § 894; renumbered § 4104, Pub. L. 115–282, title I, § 120(b), Dec. 4, 2018, 132 Stat. 4237.)

Historical and Revision NotesBased on title 14, U.S.C., 1946 ed., § 354 (Feb. 19, 1941, ch. 8, title III, § 304, 55 Stat. 14).
Changes were made in phraseology. 81st Congress, House Report No. 557.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 894 of this title as this section.





SUBTITLE IV—COAST GUARD AUTHORIZATIONS AND REPORTS TO CONGRESS



Chap.

Sec.

49.Authorizations4901

51.Reports5101


Editorial Notes



Amendments




2018—Pub. L. 115–282, title I, § 121(a), Dec. 4, 2018, 132 Stat. 4238, inserted subtitle IV designation and heading and added items for chapters 49 and 51.


CHAPTER 49—AUTHORIZATIONS



Sec.


4901.Requirement for prior authorization of appropriations.


4902.Authorization of appropriations.


4903.Authorization of personnel end strengths.


4904.Authorized levels of military strength and training.




Editorial Notes
Amendments2018—Pub. L. 115–282, title I, § 121(a), Dec. 4, 2018, 132 Stat. 4238, inserted chapter 49 designation and heading and added items 4901 to 4904.


§ 4901. Requirement for prior authorization of appropriations
Amounts may be appropriated to or for the use of the Coast Guard for the following matters only if the amounts have been authorized by law after December 31, 1976:(1) For the operation and support of the Coast Guard, not otherwise provided for.

(2) For the procurement, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, aircraft, and systems, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment.

(3) For research and development.11 So in original. The period probably should not appear. of technologies, materials, and human factors directly related to improving the performance of the Coast Guard.

(Added Pub. L. 97–295, § 2(20)(A), Oct. 12, 1982, 96 Stat. 1303, § 662; amended Pub. L. 101–225, title II, § 222(c), Dec. 12, 1989, 103 Stat. 1919; Pub. L. 111–259, title IV, § 442(2), Oct. 7, 2010, 124 Stat. 2733; renumbered § 2701 and amended Pub. L. 114–120, title I, § 101(b), Feb. 8, 2016, 130 Stat. 30; Pub. L. 115–232, div. C, title XXXV, § 3538(a), Aug. 13, 2018, 132 Stat. 2322; renumbered § 4901 and amended Pub. L. 115–282, title I, §§ 121(b), 123(c)(5)(A), Dec. 4, 2018, 132 Stat. 4238, 4241; Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8513(a)(5), Jan. 1, 2021, 134 Stat. 4760.)











Historical and Revision Notes


Revised SectionSource (U.S. Code)Source (Statutes at Large)


66214:656(note).Sept. 10, 1976, Pub. L. 94–406, § 5, 90 Stat. 1236.


The word “Amounts” is substituted for “funds” for clarity and consistency. Before clause (1), the words “After fiscal year 1977” are omitted as executed. The words “of such funds” are omitted as unnecessary. In clause (2), the words “aids, establishments, vessels, or aircraft” are substituted for “thereto” for clarity. In clause (4), the words “a matter referred to in clauses (1)–(3)” are substituted for “any of the above” for clarity.

Editorial Notes
Amendments2021—Par. (1). Pub. L. 116–283, § 8513(a)(5)(A), substituted “support” for “maintenance”.
Par. (2). Pub. L. 116–283, § 8513(a)(5)(B), substituted “procurement” for “acquisition”.
Par. (3). Pub. L. 116–283, § 8513(a)(5)(C)–(E), redesignated par. (5) as (3), substituted “research and development.” for “research, development, test, and evaluation”, and struck out former par. (3) which read as follows: “For the Coast Guard Reserve program, including operations and maintenance of the program, personnel and training costs, equipment, and services.”
Par. (4). Pub. L. 116–283, § 8513(a)(5)(C), struck out par. (4) which read as follows: “For the environmental compliance and restoration functions of the Coast Guard under section 318 of this title.”
Par. (5). Pub. L. 116–283, § 8513(a)(5)(D), redesignated par. (5) as (3).
Par. (6). Pub. L. 116–283, § 8513(a)(5)(C), struck out par. (6) which read as follows: “For alteration or removal of bridges over navigable waters of the United States constituting obstructions to navigation, and for personnel and administrative costs associated with the Alteration of Bridges Program.”
2018—Pub. L. 115–282, § 121(b), renumbered section 2701 of this title as this section.
Par. (2). Pub. L. 115–232 substituted “aircraft, and systems” for “and aircraft”.
Par. (4). Pub. L. 115–282, § 123(c)(5)(A), substituted “section 318” for “chapter 19”.
2016—Pub. L. 114–120, § 101(b)(1), (2), renumbered section 662 of this title as this section.
Pars. (1) to (6). Pub. L. 114–120, § 101(b)(3), added pars. (1) to (6) and struck out former pars. (1) to (5) which read as follows:
“(1) For the operation and maintenance of the Coast Guard.
“(2) For the acquisition, construction, rebuilding, and improvement of aids to navigation, shore or offshore establishments, vessels, or aircraft, including equipment related to the aids, establishments, vessels, or aircraft.
“(3) For altering obstructive bridges.
“(4) For research, development, test, or evaluation related to intelligence systems and capabilities or a matter referred to in clauses (1)–(3).
“(5) For environmental compliance and restoration at Coast Guard facilities.”
2010—Par. (4). Pub. L. 111–259 inserted “intelligence systems and capabilities or” after “related to”.
1989—Par. (5). Pub. L. 101–225 added par. (5).



§ 4902. Authorizations of appropriations
Funds are authorized to be appropriated for fiscal years 2020 and 2021 for necessary expenses of the Coast Guard as follows:(1)(A) For the operation and maintenance of the Coast Guard, not otherwise provided for—(i) $8,151,620,850 for fiscal year 2020; and

(ii) $8,396,169,475 for fiscal year 2021.


(B) Of the amount authorized under subparagraph (A)(i), $17,035,000 shall be for environmental compliance and restoration.

(C) Of the amount authorized under subparagraph, (A)(ii) 11 So in original. Probably should be “subparagraph (A)(ii),”. $17,376,000 shall be for environmental compliance and restoration.


(2)(A) For the procurement, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, aircraft, and systems, including equipment related thereto, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—(i) $2,794,745,000 for fiscal year 2020; and

(ii) $3,312,114,000 for fiscal year 2021.


(B) Of the amounts authorized under subparagraph (A), the following amounts shall be for the alteration of bridges:(i) $10,000,000 for fiscal year 2020; and

(ii) $20,000,000 for fiscal year 2021.



(3) To the Commandant for research, development, test, and evaluation of technologies, materials, and human factors directly related to improving the performance of the Coast Guard’s mission with respect to search and rescue, aids to navigation, marine safety, marine environmental protection, enforcement of laws and treaties, ice operations, oceanographic research, and defense readiness, and for maintenance, rehabilitation, lease, and operation of facilities and equipment—(A) $13,834,000 for fiscal year 2020; and

(B) $14,111,000 for fiscal year 2021.


(4) For the Coast Guard’s Medicare-eligible retiree health care fund contribution to the Department of Defense—(A) $205,107,000 for fiscal year 2020; and

(B) $209,209,000 for fiscal year 2021.


(Added Pub. L. 114–120, title I, § 101(a), Feb. 8, 2016, 130 Stat. 29, § 2702; amended Pub. L. 114–328, div. C, title XXXV, § 3503(d)(1), Dec. 23, 2016, 130 Stat. 2775; Pub. L. 115–232, div. C, title XXXV, §§ 3531(c)(14), 3538(b), Aug. 13, 2018, 132 Stat. 2320, 2322; renumbered § 4902 and amended Pub. L. 115–282, title I, §§ 121(b), 123(c)(5)(B), title II, § 202, Dec. 4, 2018, 132 Stat. 4238, 4241; Pub. L. 116–283, div. G, title LVXXXI [LXXXI], § 8101, Jan. 1, 2021, 134 Stat. 4634.)

Editorial Notes
Amendments2021—Pub. L. 116–283, § 8101(1), substituted “years 2020 and 2021” for “year 2019” in introductory provisions.
Par. (1)(A). Pub. L. 116–283, § 8101(2), substituted “provided for—” for “provided for, $7,914,195,000 for fiscal year 2019.” and added cls. (i) and (ii).
Par. (1)(B). Pub. L. 116–283, § 8101(3), (4), substituted “subparagraph (A)(i), $17,035,000 shall be for environmental compliance and restoration.” for “subparagraph (A)—” in introductory provisions and struck out cls. (i) and (ii) which read as follows:
“(i) $16,701,000 shall be for environmental compliance and restoration; and
“(ii) $199,360,000 shall be for the Coast Guard’s Medicare-eligible retiree health care fund contribution to the Department of Defense.”
Par. (1)(C). Pub. L. 116–283, § 8101(5), added subpar. (C).
Par. (2). Pub. L. 116–283, § 8101(6), designated existing provisions as subpar. (A), substituted “and equipment—” for “and equipment, $2,694,745,000 for fiscal year 2019.”, added cls. (i) and (ii) of subpar. (A), and added subpar. (B).
Par. (3). Pub. L. 116–283, § 8101(7), substituted “and equipment—” for “and equipment, $29,141,000 for fiscal year 2019.” and added subpars. (A) and (B).
Par. (4). Pub. L. 116–283, § 8101(8), added par. (4).
2018—Pub. L. 115–282, § 202(b), struck out subsec. (b) designation and heading before “Funds are authorized” and struck out subsec. (a) which related to authorization of appropriations for fiscal year 2018.
Pub. L. 115–282, § 202(a), amended section generally. Prior to amendment, section related to authorization of appropriations.
Pub. L. 115–282, § 121(b), renumbered section 2702 of this title as this section.
Par. (2). Pub. L. 115–232, § 3538(b), substituted “aircraft, and systems” for “and aircraft” in introductory provisions.
Par. (4). Pub. L. 115–282, § 123(c)(5)(B), substituted “section 318” for “chapter 19” in introductory provisions.
Par. (5). Pub. L. 115–232, § 3531(c)(14), substituted “Commandant” for “Commandant of the Coast Guard” in introductory provisions.
2016—Par. (1)(B). Pub. L. 114–328, § 3503(d)(1)(A), substituted “$6,986,815,000” for “$6,981,036,000”.
Par. (3)(B). Pub. L. 114–328, § 3503(d)(1)(B), substituted “$134,237,000” for “$140,016,000”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–282, title II, § 202(b), Dec. 4, 2018, 132 Stat. 4242, provided that the amendment made by section 202(b) is effective October 1, 2018.

Effective Date of 2016 AmendmentAmendment by Pub. L. 114–328 effective as if included in the enactment of Pub. L. 114–120, see section 3503(e) of Pub. L. 114–328, set out as a note under section 315 of this title.



§ 4903. Authorization of personnel end strengths(a) For each fiscal year, Congress shall authorize the strength for active duty personnel of the Coast Guard as of the end of that fiscal year. Amounts may be appropriated for a fiscal year to or for the use of active duty personnel of the Coast Guard only if the end strength for active duty personnel for that fiscal year has been authorized by law. If at the end of any fiscal year there is in effect a declaration of war or national emergency, the President may defer the effectiveness of any end-strength limitation with respect to that fiscal year prescribed by law for any military or civilian component of the Coast Guard, for a period not to exceed 6 months after the end of the war or termination of the national emergency.

(b)(1) Congress shall authorize the average military training student loads for the Coast Guard for each fiscal year. That authorization is required for student loads for the following individual training categories:(A) Recruit and specialized training.

(B) Flight training.

(C) Professional training in military and civilian institutions.

(D) Officer acquisition training.


(2) Amounts may be appropriated for a fiscal year for use in training military personnel of the Coast Guard in the categories referred to in paragraph (1) only if the average student loads for the Coast Guard for that fiscal year have been authorized by law.


(Added Pub. L. 97–295, § 2(20)(A), Oct. 12, 1982, 96 Stat. 1302, § 661; amended Pub. L. 107–295, title I, § 105(a), Nov. 25, 2002, 116 Stat. 2085; renumbered § 2703, Pub. L. 114–120, title I, § 101(c), Feb. 8, 2016, 130 Stat. 31; renumbered § 4903, Pub. L. 115–282, title I, § 121(b), Dec. 4, 2018, 132 Stat. 4238.)











Historical and Revision Notes


Revised SectionSource (U.S. Code)Source (Statutes at Large)


66114:ch. 11(note).Sept. 10, 1976, Pub. L. 94–406, § 6, 90 Stat. 1236.


The words “after fiscal year 1977” are omitted as executed. The word “Amounts” is substituted for “funds” for clarity and consistency.

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 2703 of this title as this section.
2016—Pub. L. 114–120 renumbered section 661 of this title as this section.
2002—Subsec. (a). Pub. L. 107–295 inserted at end “If at the end of any fiscal year there is in effect a declaration of war or national emergency, the President may defer the effectiveness of any end-strength limitation with respect to that fiscal year prescribed by law for any military or civilian component of the Coast Guard, for a period not to exceed 6 months after the end of the war or termination of the national emergency.”



§ 4904. Authorized levels of military strength and training(a) Active Duty Strength.—The Coast Guard is authorized an end-of-year strength for active duty personnel of 44,500 for each of fiscal years 2020 and 2021.

(b) Military Training Student Loads.—The Coast Guard is authorized average military training student loads for each of fiscal years 2020 and 2021 as follows:(1) For recruit and special training, 2,500 student years.

(2) For flight training, 165 student years.

(3) For professional training in military and civilian institutions, 350 student years.

(4) For officer acquisition, 1,200 student years.


(Added Pub. L. 114–120, title I, § 101(a), Feb. 8, 2016, 130 Stat. 29, § 2704; renumbered § 4904 and amended Pub. L. 115–282, title I, § 121(b), title II, § 203, Dec. 4, 2018, 132 Stat. 4238, 4242; Pub. L. 116–283, div. G, title LVXXXI [LXXXI], § 8102, Jan. 1, 2021, 134 Stat. 4634.)

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 8102(1), substituted “44,500 for each of fiscal years 2020 and 2021” for “43,000 for fiscal year 2018 and 44,500 for fiscal year 2019”.
Subsec. (b). Pub. L. 116–283, § 8102(2), substituted “fiscal years 2020 and 2021” for “fiscal years 2018 and 2019” in introductory provisions.
2018—Pub. L. 115–282 renumbered section 2704 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 203(1), substituted “for fiscal year 2018 and 44,500 for fiscal year 2019” for “for each of fiscal years 2016 and 2017”.
Subsec. (b). Pub. L. 115–282, § 203(2), substituted “fiscal years 2018 and 2019” for “fiscal years 2016 and 2017” in introductory provisions.




CHAPTER 51—REPORTS



Sec.


5101.Transmission of annual Coast Guard authorization request.


5102.Capital investment plan.


5103.Major acquisitions.


5104.Manpower requirements plan.


5105.Inventory of real property.


5106.Annual performance report.


5107.Major acquisition risk assessment.


5108.Unfunded priorities list.


5109.Report on gender diversity in the Coast Guard.


5110.Mission need statement.


5111.Report on diversity at Coast Guard Academy.


5112.Sexual assault and sexual harassment in the Coast Guard.




Editorial Notes
Amendments2021—Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(d)(2), title LVXXXV [LXXXV], § 8501(b)(4), Jan. 1, 2021, 134 Stat. 4653, 4746, added items 5109 to 5112.
2018—Pub. L. 115–282, title I, § 122(a), title III, § 317(c), Dec. 4, 2018, 132 Stat. 4239, 4251, inserted chapter 51 designation and heading and added items 5101 to 5108.


§ 5101. Transmission of annual Coast Guard authorization request(a) In General.—Not later than 30 days after the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a Coast Guard authorization request with respect to such fiscal year.

(b) Coast Guard Authorization Request Defined.—In this section, the term “Coast Guard authorization request” means a proposal for legislation that, with respect to the Coast Guard for the relevant fiscal year—(1) recommends end strengths for personnel for that fiscal year, as described in section 4903;

(2) recommends authorizations of appropriations for that fiscal year, including with respect to matters described in section 4901; and

(3) addresses any other matter that the Secretary determines is appropriate for inclusion in a Coast Guard authorization bill.


(Added Pub. L. 113–281, title II, § 216(a), Dec. 18, 2014, 128 Stat. 3035, § 662a; renumbered § 2901 and amended Pub. L. 114–120, title I, § 101(d)(1), Feb. 8, 2016, 130 Stat. 31; renumbered § 5101 and amended Pub. L. 115–282, title I, §§ 122(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4239, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 122(b), renumbered section 2901 of this title as this section.
Subsec. (b)(1). Pub. L. 115–282, § 123(b)(2), substituted “section 4903” for “section 2703”.
Subsec. (b)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 4901” for “section 2701”.
2016—Pub. L. 114–120, § 101(d)(1)(A), (B), renumbered section 662a of this title as this section.
Subsec. (b)(1). Pub. L. 114–120, § 101(d)(1)(C)(i), substituted “described in section 2703” for “described in section 661”.
Subsec. (b)(2). Pub. L. 114–120, § 101(d)(1)(C)(ii), substituted “described in section 2701” for “described in section 662”.



§ 5102. Capital investment plan(a) In General.—Not later than 60 days after the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a capital investment plan for the Coast Guard that identifies for each capital asset for which appropriations are proposed in that budget—(1) the proposed appropriations included in the budget;

(2) the total estimated cost of completion based on the proposed appropriations included in the budget;

(3) projected funding levels for each fiscal year for the next 5 fiscal years or until project completion, whichever is earlier;

(4) an estimated completion date based on the proposed appropriations included in the budget;

(5) an acquisition program baseline, as applicable; and

(6) projected commissioning and decommissioning dates for each asset.


(b) New Capital Assets.—In the fiscal year following each fiscal year for which appropriations are enacted for a new capital asset, the report submitted under subsection (a) shall include—(1) an estimated life-cycle cost estimate for the new capital asset;

(2) an assessment of the impact the new capital asset will have on—(A) delivery dates for each capital asset;

(B) estimated completion dates for each capital asset;

(C) the total estimated cost to complete each capital asset; and

(D) other planned construction or improvement projects; and


(3) recommended funding levels for each capital asset necessary to meet the estimated completion dates and total estimated costs included in the such 11 So in original. asset’s approved acquisition program baseline.


(c) Definitions.—In this section, the term “new capital asset” means—(1) an acquisition program that does not have an approved acquisition program baseline; or

(2) the acquisition of a capital asset in excess of the number included in the approved acquisition program baseline.


(Added Pub. L. 97–295, § 2(20)(A), Oct. 12, 1982, 96 Stat. 1303, § 663; amended Pub. L. 100–448, § 25, Sept. 28, 1988, 102 Stat. 1847; Pub. L. 101–595, title III, § 311(c), Nov. 16, 1990, 104 Stat. 2987; Pub. L. 107–295, title IV, § 408(a)(2), Nov. 25, 2002, 116 Stat. 2117; Pub. L. 112–213, title II, § 213(a), Dec. 20, 2012, 126 Stat. 1552; renumbered § 2902 and amended Pub. L. 114–120, title I, § 101(d)(2), title II, § 204(b), Feb. 8, 2016, 130 Stat. 31, 34; Pub. L. 115–232, div. C, title XXXV, §§ 3525, 3531(c)(15), Aug. 13, 2018, 132 Stat. 2316, 2320; renumbered § 5102 and amended Pub. L. 115–282, title I, § 122(b), title III, § 317(a), Dec. 4, 2018, 132 Stat. 4239, 4250.)











Historical and Revision Notes


Revised SectionSource (U.S. Code)Source (Statutes at Large)


66314:656(note).Oct. 3, 1980, Pub. L. 96–376, § 12, 94 Stat. 1511.


The words “with the fiscal year 1982 budget request” and “subsequent” are omitted as executed.

Editorial Notes
Amendments2018—Pub. L. 115–282, § 122(b), renumbered section 2902 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 317(a)(1), amended subsec. (a) generally. Prior to amendment, text read as follows: “Not later than 60 days after the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
“(1) a capital investment plan for the Coast Guard that identifies for each capital asset for which appropriations are proposed in that budget—
“(A) the proposed appropriations included in the budget;
“(B) the total estimated cost of completion based on the proposed appropriations included in the budget;
“(C) projected funding levels for each fiscal year for the next 5 fiscal years or until project completion, whichever is earlier;
“(D) an estimated completion date based on the proposed appropriations included in the budget;
“(E) an acquisition program baseline, as applicable; and
“(F) projected commissioning and decommissioning dates for each asset; and
“(2) a list of each unfunded priority for the Coast Guard.”
Pub. L. 115–232, §§ 3525(1), 3531(c)(15), in introductory provisions, substituted “Not later than 60 days after the date” for “On the date” and “Commandant” for “Commandant of the Coast Guard”.
Subsec. (a)(1)(F). Pub. L. 115–232, § 3525(2), (3), added subpar. (F).
Subsec. (c). Pub. L. 115–282, § 317(a)(2), amended subsec. (c) generally. Prior to amendment, subsec. (c) defined the terms “unfunded priority” and “new capital asset”.
2016—Pub. L. 114–120, § 101(d)(2), renumbered section 663 of this title as this section.
Subsec. (a)(1)(B). Pub. L. 114–120, § 204(b)(1)(A), substituted “completion based on the proposed appropriations included in the budget;” for “completion;”.
Subsec. (a)(1)(D). Pub. L. 114–120, § 204(b)(1)(B), substituted “based on the proposed appropriations included in the budget;” for “at the projected funding levels;”.
Subsec. (b). Pub. L. 114–120, § 204(b)(2), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 114–120, § 204(b)(2), (3), redesignated subsec. (b) as (c) and amended it generally. Prior to amendment, text read as follows: “In this section, the term ‘unfunded priority’ means a program or mission requirement that—
“(1) has not been selected for funding in the applicable proposed budget;
“(2) is necessary to fulfill a requirement associated with an operational need; and
“(3) the Commandant would have recommended for inclusion in the applicable proposed budget had additional resources been available or had the requirement emerged before the budget was submitted.”
2012—Pub. L. 112–213 amended section generally. Prior to amendment, text read as follows: “The President shall submit to Congress with each budget request for the Coast Guard the current copy of the Coast Guard’s Capital Investment Plan, Cutter Plan, Aviation Plan, Shore Facilities Plan, and Information Resources Management Plan. Not later than 30 days after the date on which the President submits to the Congress a budget under section 1105 of title 31 which includes a proposed 2-year budget for the Coast Guard, the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, and to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, detailed Coast Guard budget estimates for the fiscal years covered by such proposed 2-year budget.”
2002—Pub. L. 107–295 substituted “Transportation and Infrastructure” for “Merchant Marine and Fisheries”.
1990—Pub. L. 101–595 substituted “Shore Facilities Plan, and Information Resources Management Plan.” for “and Shore Facilities Plan.”
1988—Pub. L. 100–448 inserted at end “Not later than 30 days after the date on which the President submits to the Congress a budget under section 1105 of title 31 which includes a proposed 2-year budget for the Coast Guard, the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, and to the Committee on Merchant Marine and Fisheries and the Committee on Appropriations of the House of Representatives, detailed Coast Guard budget estimates for the fiscal years covered by such proposed 2-year budget.”

Statutory Notes and Related Subsidiaries
Ensuring Maritime CoveragePub. L. 115–282, title VIII, § 817(d), Dec. 4, 2018, 132 Stat. 4307, provided that: “In order to meet Coast Guard mission requirements for search and rescue, ports, waterways, and coastal security, and maritime environmental response during recapitalization of Coast Guard vessels, the Coast Guard shall ensure continuity of the coverage, to the maximum extent practicable, in the locations that may lose assets.”


Additional SubmissionsCommandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives each plan required under this section, see section 101(f) of Pub. L. 114–120, set out as a note under section 5110 of this title.

Capital Investment PlanPub. L. 111–281, title IX, § 918, Oct. 15, 2010, 124 Stat. 3022, which required the Commandant to submit to Congress the Coast Guard’s 5-year capital investment plan concurrent with the President’s budget submission for each fiscal year, was repealed by Pub. L. 112–213, title II, § 213(c)(3), Dec. 20, 2012, 126 Stat. 1553.

Deepwater ReportsPub. L. 109–241, title IV, § 408, July 11, 2006, 120 Stat. 537, as amended by Pub. L. 112–213, title II, § 210(c)(1), Dec. 20, 2012, 126 Stat. 1551, provided that:
“[(a) Repealed. Pub. L. 112–213, title II, § 210(c)(1), Dec. 20, 2012, 126 Stat. 1551.]

“(b) Deepwater Acceleration Report.—Not later than 30 days after the date of enactment of this Act [July 11, 2006], the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the acceleration of the current Deepwater program acquisition timeline that reflects completion of the Deepwater program in each of 10 years and 15 years and includes—“(1) a detailed explanation of the number and type of each asset that would be procured for each fiscal year under each accelerated acquisition timeline;

“(2) the required funding for such completion under each accelerated acquisition timeline;

“(3) anticipated costs associated with legacy asset sustainment for the Deepwater program under each accelerated acquisition timeline;

“(4) anticipated mission deficiencies, if any, associated with the continued degradation of legacy assets in combination with the procurement of new assets under each accelerated acquisition timeline; and

“(5) an evaluation of the overall feasibility of achieving each accelerated acquisition timeline, including—“(A) contractor capacity;

“(B) national shipbuilding capacity;

“(C) asset integration into Coast Guard facilities;

“(D) required personnel; and

“(E) training infrastructure capacity on technology associated with new assets.



“(c) Oversight Report.—Not later than 90 days after the date of enactment of this Act [July 11, 2006], the Commandant of the Coast Guard, in consultation with the Government Accountability Office, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of the Coast Guard’s implementation of the Government Accountability Office’s recommendations in its report, GAO–04–380, entitled ‘Coast Guard Deepwater Program Needs Increased Attention to Management and Contractor Oversight’, including the dates by which the Coast Guard plans to complete implementation of such recommendations if any of such recommendations remain open as of the date the report is transmitted to the Committees.

“(d) Independent Analysis of Revised Deepwater Plan.—The Secretary may periodically, either through an internal review process or a contract with an outside entity, conduct an analysis of all or part of the Deepwater program and assess whether—“(1) the choice of assets and capabilities selected as part of that program meets the Coast Guard’s goals for performance and minimizing total ownership costs; or

“(2) additional or different assets should be considered as part of that program.”





Revised Deepwater Implementation PlanPub. L. 111–83, title II, Oct. 28, 2009, 123 Stat. 2153, provided in part: “That the Secretary [of Homeland Security] shall submit to the Committees on Appropriations of the Senate and the House of Representatives, in conjunction with the fiscal year 2011 budget request, a comprehensive review of the Revised Deepwater Implementation Plan, and every 5 years thereafter, that includes a complete projection of the acquisition costs and schedule for the duration of the plan”.

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 110–329, div. D, title II, Sept. 30, 2008, 122 Stat. 3665.
Pub. L. 110–161, div. E, title II, Dec. 26, 2007, 121 Stat. 2056.
Pub. L. 109–295, title II, Oct. 4, 2006, 120 Stat. 1365.
Pub. L. 109–90, title II, Oct. 18, 2005, 119 Stat. 2072.

Future-Years Capital Investment PlanPub. L. 113–6, div. D, title II, Mar. 26, 2013, 127 Stat. 351, provided in part: 
“That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President’s budget is submitted each year under section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset—“(1) the proposed appropriations included in that budget;

“(2) the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations;

“(3) projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition program baseline or project completion, whichever is earlier;

“(4) an estimated completion date at the projected funding levels; and

“(5) a current acquisition program baseline for each capital asset, as applicable, that—“(A) includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs;

“(B) includes a detailed project schedule through completion, subdivided by fiscal year, that details—“(i) quantities planned for each fiscal year; and

“(ii) major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics;


“(C) notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security’s Acquisition Review Board, if applicable;

“(D) aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps;

“(E) defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset;

“(F) includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and

“(G) includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize:


Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President’s budget as submitted under section 1105(a) of title 31, United States Code, for that fiscal year: Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified”.



Similar provisions were contained in the following appropriation acts:
Pub. L. 114–113, div. F, title II, Dec. 18, 2015, 129 Stat. 2501.
Pub. L. 114–4, title II, Mar. 4, 2015, 129 Stat. 48.
Pub. L. 113–76, div. F, title II, Jan. 17, 2014, 128 Stat. 256.
Pub. L. 112–74, div. D, title II, Dec. 23, 2011, 125 Stat. 954.
Pub. L. 111–83, title II, Oct. 28, 2009, 123 Stat. 2153.
Pub. L. 110–329, div. D, title II, Sept. 30, 2008, 122 Stat. 3665.
Pub. L. 110–161, div. E, title II, Dec. 26, 2007, 121 Stat. 2056.
Pub. L. 109–295, title II, Oct. 4, 2006, 120 Stat. 1365.
Pub. L. 109–90, title II, Oct. 18, 2005, 119 Stat. 2072.
Pub. L. 108–334, title II, Oct. 18, 2004, 118 Stat. 1306.

Unfunded PrioritiesPub. L. 108–334, title V, § 514, Oct. 18, 2004, 118 Stat. 1317, provided that: “The Commandant of the Coast Guard shall provide to the Congress each year, at the time that the President’s budget is submitted under section 1105(a) of title 31, United States Code, a list of approved but unfunded Coast Guard priorities and the funds needed for each such priority in the same manner and with the same contents as the unfunded priorities lists submitted by the chiefs of other Armed Services.”


Status Reports on Polar Icebreaking VesselsPub. L. 99–640, § 15, Nov. 10, 1986, 100 Stat. 3552, provided that: “The Secretary of the department in which the Coast Guard is operating shall provide detailed reports to Congress concerning the status of design and construction plans for the procurement of at least two new polar icebreaking vessels. Such reports shall be included in the Cutter Plan required annually by section 663 [now 5102] of title 14, United States Code, and shall be submitted each year until at least two new polar icebreaking vessels have been delivered to the Coast Guard.”




§ 5103. Major acquisitions(a) In General.—In conjunction with the transmittal by the President to Congress of the budget of the United States for fiscal year 2014 and biennially thereafter, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the status of all major acquisition programs.

(b) Information To Be Included.—Each report under subsection (a) shall include for each major acquisition program—(1) a statement of the Coast Guard’s mission needs and performance goals relating to such program, including a justification for any change to those needs and goals subsequent to a report previously submitted under this section;

(2) a justification explaining how the projected number and capabilities of assets acquired under such program meet applicable mission needs and performance goals;

(3) an identification of any and all mission hour gaps, accompanied by an explanation of how and when the Coast Guard will close those gaps;

(4) an identification of any changes with respect to such program, including—(A) any changes to the timeline for the acquisition of each new asset and the phaseout of legacy assets; and

(B) any changes to—(i) the costs of new assets or legacy assets for that fiscal year or future fiscal years; or

(ii) the total acquisition cost;



(5) a justification explaining how any change to such program fulfills the mission needs and performance goals of the Coast Guard;

(6) a description of how the Coast Guard is planning for the integration of each new asset acquired under such program into the Coast Guard, including needs related to shore-based infrastructure and human resources;

(7) an identification of how funds in the applicable fiscal year’s budget request will be allocated, including information on the purchase of specific assets;

(8) a projection of the remaining operational lifespan and life-cycle cost of each legacy asset that also identifies any anticipated resource gaps;

(9) a detailed explanation of how the costs of legacy assets are being accounted for within such program; and

(10) an annual performance comparison of new assets to legacy assets.


(c) Adequacy of Acquisition Workforce.—Each report under subsection (a) shall—(1) include information on the scope of the acquisition activities to be performed in the next fiscal year and on the adequacy of the current acquisition workforce to meet that anticipated workload;

(2) specify the number of officers, members, and employees of the Coast Guard currently and planned to be assigned to each position designated under section 1102(c); 11 See References in Text note below. and

(3) identify positions that are or will be understaffed and actions that will be taken to correct such understaffing.


(d) Cutters Not Maintained in Class.—Each report under subsection (a) shall identify which, if any, Coast Guard cutters that have been issued a certificate of classification by the American Bureau of Shipping have not been maintained in class, with an explanation detailing the reasons why the cutters have not been maintained in class.

(e) Long-term Major Acquisitions Plan.—Each report under subsection (a) shall include a plan that describes for the upcoming fiscal year, and for each of the 20 fiscal years thereafter—(1) the numbers and types of cutters and aircraft to be decommissioned;

(2) the numbers and types of cutters and aircraft to be acquired to—(A) replace the cutters and aircraft identified under paragraph (1); or

(B) address an identified capability gap; and


(3) the estimated level of funding in each fiscal year required to—(A) acquire the cutters and aircraft identified under paragraph (2);

(B) operate and sustain the cutters and aircraft described in paragraph (2);

(C) acquire related command, control, communications, computer, intelligence, surveillance, and reconnaissance systems; and

(D) acquire, construct, or renovate shoreside infrastructure.



(f) Major Acquisition Program Defined.—In this section, the term “major acquisition program” means an ongoing acquisition undertaken by the Coast Guard with a life-cycle cost estimate greater than or equal to $300,000,000.

(Added Pub. L. 112–213, title II, § 210(a), Dec. 20, 2012, 126 Stat. 1550, § 569a; renumbered § 2903 and amended Pub. L. 114–120, title I, § 101(d)(3), title II, § 204(e), Feb. 8, 2016, 130 Stat. 31, 35; Pub. L. 115–232, div. C, title XXXV, § 3526(c), Aug. 13, 2018, 132 Stat. 2317; renumbered § 5103 and amended Pub. L. 115–282, title I, §§ 122(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4239, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8214, Jan. 1, 2021, 134 Stat. 4650.)

Editorial Notes

References in TextSection 1102(c), referred to in subsec. (c)(2), was, prior to amendment of this section by Pub. L. 115–282, a reference to section 562(c) of this title, which was redesignated as section 562(b) by Pub. L. 114–328, div. A, title VIII, § 899(b)(1)(B), Dec. 23, 2016, 130 Stat. 2333. Section 562 of this title was renumbered section 1102 of this title by Pub. L. 115–282, title I, § 108(b)(2), Dec. 4, 2018, 132 Stat. 4208.

Amendments2021—Subsec. (e)(3)(B) to (D). Pub. L. 116–283 added subpar. (B) and redesignated former subpars. (B) and (C) as (C) and (D), respectively.
2018—Pub. L. 115–282, § 122(b), renumbered section 2903 of this title as this section.
Subsec. (c)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 1102(c)” for “section 562(c)”.
Subsecs. (f), (g). Pub. L. 115–232 redesignated subsec. (g) as (f) and struck out former subsec. (f) which required quarterly updates on risks of programs.
2016—Pub. L. 114–120, § 101(d)(3)(A), (B), renumbered section 569a of this title as this section.
Subsec. (c)(2). Pub. L. 114–120, § 101(d)(3)(C), struck out “of this subchapter” after “section 562(c)”.
Subsecs. (e) to (g). Pub. L. 114–120, § 204(e), added subsecs. (e) and (f) and redesignated former subsec. (e) as (g).

Statutory Notes and Related Subsidiaries
Additional SubmissionsCommandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives each plan required under subsection (e) of this section, see section 101(f) of Pub. L. 114–120, set out as a note under section 5110 of this title.



§ 5104. Manpower requirements plan(a) In General.—On the date on which the President submits to the Congress a budget for fiscal year 2017 under section 1105 of title 31, on the date on which the President submits to the Congress a budget for fiscal year 2019 under such section, and every 4 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a manpower requirements plan.

(b) Scope.—A manpower requirements plan submitted under subsection (a) shall include for each mission of the Coast Guard—(1) an assessment of all projected mission requirements for the upcoming fiscal year and for each of the 3 fiscal years thereafter;

(2) the number of active duty, reserve, and civilian personnel assigned or available to fulfill such mission requirements—(A) currently; and

(B) as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter;


(3) the number of active duty, reserve, and civilian personnel required to fulfill such mission requirements—(A) currently; and

(B) as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter;


(4) an identification of any capability gaps between mission requirements and mission performance caused by deficiencies in the numbers of personnel available—(A) currently; and

(B) as projected for the upcoming fiscal year and each of the 3 fiscal years thereafter; and


(5) an identification of the actions the Commandant will take to address capability gaps identified under paragraph (4).


(c) Consideration.—In composing a manpower requirements plan for submission under subsection (a), the Commandant shall consider—(1) the marine safety strategy required under section 2116 of title 46;

(2) information on the adequacy of the acquisition workforce included in the most recent report under section 5103 of this title; and

(3) any other Federal strategic planning effort the Commandant considers appropriate.


(Added Pub. L. 114–120, title I, § 101(a), Feb. 8, 2016, 130 Stat. 30, § 2904; renumbered § 5104 and amended Pub. L. 115–282, title I, §§ 122(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4239, 4240.)

Editorial Notes
Amendments2018—Pub. L. 115–282, § 122(b), renumbered section 2904 of this title as this section.
Subsec. (c)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 5103” for “section 2903”.

Statutory Notes and Related Subsidiaries
Additional SubmissionsCommandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives each plan required under this section, see section 101(f) of Pub. L. 114–120, set out as a note under section 5110 of this title.



§ 5105. Inventory of real property(a) In General.—The Commandant shall maintain an inventory of all real property, including submerged lands, under the control of the Coast Guard, which shall include—(1) the size, the location, and any other appropriate description of each unit of such property;

(2) an assessment of the physical condition of each unit of such property, excluding lands;

(3) a determination of whether each unit of such property should be—(A) retained to fulfill a current or projected Coast Guard mission requirement; or

(B) subject to divestiture; and


(4) other information the Commandant considers appropriate.


(b) Updates.—The Commandant shall update information on each unit of real property included in the inventory required under subsection (a) not later than 30 days after any change relating to the control of such property.

(c) Recommendations to Congress.—Not later than March 30, 2016, and every 5 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes—(1) a list of all real property under the control of the Coast Guard and the location of such property by property type;

(2) recommendations for divestiture with respect to any units of such property; and

(3) recommendations for consolidating any units of such property, including—(A) an estimate of the costs or savings associated with each recommended consolidation; and

(B) a discussion of the impact that such consolidation would have on Coast Guard mission effectiveness.



(Added Pub. L. 113–281, title II, § 217(a), Dec. 18, 2014, 128 Stat. 3035, § 679; amended Pub. L. 115–232, div. C, title XXXV, § 3539, Aug. 13, 2018, 132 Stat. 2322; renumbered § 5105, Pub. L. 115–282, title I, § 122(b), Dec. 4, 2018, 132 Stat. 4239.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 679 of this title as this section.
Subsec. (a). Pub. L. 115–232, § 3539(1), in introductory provisions, substituted “The Commandant shall maintain” for “Not later than September 30, 2015, the Commandant shall establish”.
Subsec. (b). Pub. L. 115–232, § 3539(2), added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “The Commandant shall—
“(1) maintain the inventory required under subsection (a) on an ongoing basis; and
“(2) update information on each unit of real property included in such inventory not later than 30 days after any change relating to the control of such property.”



§ 5106. Annual performance report
Not later than the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant of the Coast Guard shall make available on a public website and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an update on Coast Guard mission performance during the previous fiscal year.
(Added Pub. L. 115–232, div. C, title XXXV, § 3521(b)(1), Aug. 13, 2018, 132 Stat. 2314, § 2905; renumbered § 5106, Pub. L. 115–282, title I, § 122(b), Dec. 4, 2018, 132 Stat. 4239.)

Editorial Notes
Amendments2018—Pub. L. 115–282 renumbered section 2905 of this title as this section.



§ 5107. Major acquisition program risk assessment(a) In General.—Not later than October 15 of each year, the Commandant of the Coast Guard shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing regarding a current assessment of the risks associated with all current major acquisition programs, as that term is defined in section 5103(f).

(b) Elements.—Each assessment under this subsection shall include, for each current major acquisition program, discussion of the following:(1) The top five current risks to such program.

(2) Any failure of such program to demonstrate a key performance parameter or threshold during operational test and evaluation conducted during the previous fiscal year.

(3) Whether there has been any decision in such fiscal year to order full-rate production before all key performance parameters or thresholds are met.

(4) Whether there has been any breach of major acquisition program cost (as defined by the Major Systems Acquisition Manual) in such fiscal year.

(5) Whether there has been any breach of major acquisition program schedule (as so defined) during such fiscal year.


(Added Pub. L. 115–232, div. C, title XXXV, § 3526(a), Aug. 13, 2018, 132 Stat. 2317, § 2906; renumbered § 5107 and amended Pub. L. 115–282, title I, §§ 122(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4239, 4240; Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8240(e), Jan. 1, 2021, 134 Stat. 4667.)

Editorial Notes
Amendments2021—Subsec. (a). Pub. L. 116–283, § 8240(e)(1), substituted “October 15” for “April 15 and October 15”.
Subsec. (b)(2). Pub. L. 116–283, § 8240(e)(2)(A), substituted “the previous fiscal year” for “the 2 fiscal-year quarters preceding such assessment”.
Subsec. (b)(3). Pub. L. 116–283, § 8240(e)(2)(B), substituted “such fiscal year” for “such 2 fiscal-year quarters”.
Subsec. (b)(4). Pub. L. 116–283, § 8240(e)(2)(C), substituted “such fiscal year” for “such 2 fiscal-year quarters”.
Subsec. (b)(5). Pub. L. 116–283, § 8240(e)(2)(D), substituted “such fiscal year” for “such 2 fiscal-year quarters”.
2018—Pub. L. 115–282, § 122(b), renumbered section 2906 of this title as this section.
Subsec. (a). Pub. L. 115–282, § 123(b)(2), substituted “section 5103(f)” for “section 2903(f)”.



§ 5108. Unfunded priorities list(a) In General.—Not later than 60 days after the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a list of each unfunded priority for the Coast Guard.

(b) Prioritization.—The list required under subsection (a) shall present the unfunded priorities in order from the highest priority to the lowest, as determined by the Commandant.

(c) Unfunded Priority Defined.—In this section, the term “unfunded priority” means a program or mission requirement that—(1) has not been selected for funding in the applicable proposed budget;

(2) is necessary to fulfill a requirement associated with an operational need; and

(3) the Commandant would have recommended for inclusion in the applicable proposed budget had additional resources been available or had the requirement emerged before the budget was submitted.


(Added Pub. L. 115–282, title III, § 317(b), Dec. 4, 2018, 132 Stat. 4251.)

§ 5109. Report on gender diversity in the Coast Guard(a) In General.—Not later than January 15, 2022, and biennially thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on gender diversity in the Coast Guard.

(b) Contents.—The report required under subsection (a) shall contain the following:(1) Gender diversity overview.—An overview of Coast Guard active duty and reserve members, including the number of officers and enlisted members and the percentages of men and women in each.

(2) Recruitment and retention.—(A) An analysis of the changes in the recruitment and retention of women over the previous 2 years.

(B) A discussion of any changes to Coast Guard recruitment and retention over the previous 2 years that were aimed at increasing the recruitment and retention of female members.


(3) Parental leave.—(A) The number of men and women who took parental leave during each year covered by the report, including the average length of such leave periods.

(B) A discussion of the ways in which the Coast Guard worked to mitigate the impacts of parental leave on Coast Guard operations and on the careers of the members taking such leave.


(4) Limitations.—An analysis of current gender-based limitations on Coast Guard career opportunities, including discussion of—(A) shipboard opportunities;

(B) opportunities to serve at remote units; and

(C) any other limitations on the opportunities of female members.


(5) Progress update.—An update on the Coast Guard’s progress on the implementation of the action plan required under subsection (a) of section 8215 of the Elijah E. Cummings Coast Guard Authorization Act of 2020.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8215(d)(1), Jan. 1, 2021, 134 Stat. 4652.)

Editorial Notes

References in TextSubsection (a) of section 8215 of the Elijah E. Cummings Coast Guard Authorization Act of 2020, referred to in subsec. (b)(5), is section 8215(a) of Pub. L. 116–283, div. G, title LVXXXII [LXXXII], Jan. 1, 2021, 134 Stat. 4650, which is set out as a note under section 504 of this title.



§ 5110. Mission need statement(a) In General.—On the date on which the President submits to Congress a budget for fiscal year 2019 under section 1105 of title 31 and every 4 years thereafter, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an integrated major acquisition mission need statement.

(b) Definitions.—In this section, the following definitions apply:(1) Integrated major acquisition mission need statement.—The term “integrated major acquisition mission need statement” means a document that—(A) identifies current and projected gaps in Coast Guard mission capabilities using mission hour targets;

(B) explains how each major acquisition program addresses gaps identified under subparagraph (A) if funded at the levels provided for such program in the most recently submitted capital investment plan; and

(C) describes the missions the Coast Guard will not be able to achieve, by fiscal year, for each gap identified under subparagraph (A).


(2) Major acquisition program.—The term “major acquisition program” has the meaning given that term in section 5103.

(3) Capital investment plan.—The term “capital investment plan” means the plan required under section 5102(a)(1).


(Added Pub. L. 111–281, title IV, § 402(a), Oct. 15, 2010, 124 Stat. 2940, § 569; amended Pub. L. 112–213, title II, § 217(8), Dec. 20, 2012, 126 Stat. 1558; Pub. L. 113–281, title II, § 215(a), Dec. 18, 2014, 128 Stat. 3034; Pub. L. 114–120, title I, § 102(f), Feb. 8, 2016, 130 Stat. 33; Pub. L. 115–232, div. C, title XXXV, § 3536, Aug. 13, 2018, 132 Stat. 2322; renumbered § 1110 and amended Pub. L. 115–282, title I, §§ 108(b), 123(b)(2), Dec. 4, 2018, 132 Stat. 4208, 4240; renumbered § 5110, Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(3), Jan. 1, 2021, 134 Stat. 4745.)

Editorial Notes
Amendments2021—Pub. L. 116–283 renumbered section 1110 of this title as this section.
2018—Pub. L. 115–282, § 108(b), renumbered section 569 of this title as this section.
Subsec. (a). Pub. L. 115–232 substituted “for fiscal year 2019” for “for fiscal year 2016” and struck out “, on the date on which the President submits to Congress a budget for fiscal year 2019 under such section,” after “section 1105 of title 31”.
Subsec. (b)(2). Pub. L. 115–282, § 123(b)(2), substituted “section 5103” for “section 2903”.
Subsec. (b)(3). Pub. L. 115–282, § 123(b)(2), substituted “section 5102(a)(1)” for “section 2902(a)(1)”.
2016—Subsec. (b)(2). Pub. L. 114–120, § 102(f)(1), substituted “in section 2903” for “in section 569a(e)”.
Subsec. (b)(3). Pub. L. 114–120, § 102(f)(2), substituted “under section 2902(a)(1)” for “under section 663(a)(1)”.
2014—Pub. L. 113–281 amended section generally. Prior to amendment, section related to submission of report, not later than Dec. 31, 2011, to appropriate congressional committees on the employment during the preceding year by Coast Guard contractors of individuals who were Coast Guard officials in the previous 5-year period.
2012—Subsec. (a). Pub. L. 112–213 struck out “and annually thereafter,” after “December 31, 2011,”.

Statutory Notes and Related Subsidiaries
Additional SubmissionsPub. L. 114–120, title I, § 101(f), Feb. 8, 2016, 130 Stat. 32, provided that: 
“The Commandant of the Coast Guard shall submit to the Committee on Homeland Security of the House of Representatives—
“(1) each plan required under section 2904 [now 5104] of title 14, United States Code, as added by subsection (a) of this section;

“(2) each plan required under section 2903(e) [now 5103(e)] of title 14, United States Code, as added by section 206 of this Act;

“(3) each plan required under section 2902 [now 5102] of title 14, United States Code, as redesignated by subsection (d) of this section; and

“(4) each mission need statement required under section 569 [now 5110] of title 14, United States Code.”






§ 5111. Report on diversity at Coast Guard Academy(a) In General.—Not later than January 15, 2021, and annually thereafter, the Commandant shall submit a report on diversity at the Coast Guard Academy to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.

(b) Contents.—The report required under subsection (a) shall include—(1) the status of the implementation of the plan required under section 8272 of the Elijah E. Cummings Coast Guard Authorization Act of 2020;

(2) specific information on outreach and recruitment activities for the preceding year, including the effectiveness of the Coast Guard Academy minority outreach team program described under section 1905 and of outreach and recruitment activities in the territories and other possessions of the United States;

(3) enrollment information about the incoming class, including the gender, race, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets;

(4) information on class retention, outcomes, and graduation rates, including the race, gender, ethnicity, religion, socioeconomic background, and State of residence of Coast Guard Academy cadets;

(5) information on efforts to retain diverse cadets, including through professional development and professional advancement programs for staff and faculty; and

(6) a summary of reported allegations of discrimination on the basis of race, color, national origin, sex, gender, or religion for the preceding 5 years.


(Added Pub. L. 116–283, div. G, title LVXXXII [LXXXII], § 8273, Jan. 1, 2021, 134 Stat. 4683.)

Editorial Notes

References in TextSection 8272 of the Elijah E. Cummings Coast Guard Authorization Act of 2020, referred to in subsec. (b)(1), is section 8272 of Pub. L. 116–283, div. G, title LVXXXII [LXXXII], Jan. 1, 2021, 134 Stat. 4681, which is set out as a note under section 1901 of this title.



§ 5112. Sexual assault and sexual harassment in the Coast Guard(a) In General.—Not later than January 15 of each year, the Commandant of the Coast Guard shall submit a report on the sexual assaults and incidents of sexual harassment involving members of the Coast Guard to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.

(b) Contents.—The report required under subsection (a) shall contain the following:(1) The number of sexual assaults and incidents of sexual harassment against members of the Coast Guard, and the number of sexual assaults and incidents of sexual harassment by members of the Coast Guard, that were reported to military officials during the year covered by such report, and the number of the cases so reported that were substantiated.

(2) A synopsis of, and the disciplinary action taken in, each substantiated case.

(3) The policies, procedures, and processes implemented by the Secretary concerned during the year covered by such report in response to incidents of sexual assault and sexual harassment involving members of the Coast Guard concerned.

(4) A plan for the actions that are to be taken in the year following the year covered by such report on the prevention of and response to sexual assault and sexual harassment involving members of the Coast Guard concerned.

(5)(A) The number of instances in which a covered individual was accused of misconduct or crimes considered collateral to the investigation of a sexual assault committed against the individual.

(B) The number of instances in which adverse action was taken against a covered individual who was accused of collateral misconduct or crimes as described in subparagraph (A).

(C) The percentage of investigations of sexual assaults that involved an accusation or adverse action against a covered individual as described in subparagraphs (A) and (B).

(D) In this paragraph, the term “covered individual” means an individual who is identified as a victim of a sexual assault in the case files of a military criminal investigative organization.



(Added and amended Pub. L. 116–283, div. G, title LVXXXV [LXXXV], § 8501(a)(7), Jan. 1, 2021, 134 Stat. 4745.)

Editorial Notes
Codification
Pub. L. 111–281, title II, § 217, Oct. 15, 2010, 124 Stat. 2917, formerly set out as a note under section 504 of this title, was redesignated as this section, transferred to appear after section 5111 of this title, and amended so that the enumerator, section catchline, typeface, and typestyle conformed to those appearing in other sections of this title by Pub. L. 116–283, § 8501(a)(7)(A), (B)(i).

Amendments2021—Pub. L. 116–283, § 8501(a)(7)(A), (B)(i), redesignated section 217 of Pub. L. 111–281 as this section and made technical changes to conform this section to other sections of this title. See Codification note above.
Subsec. (b)(5). Pub. L. 116–283, § 8501(a)(7)(B)(ii), added par. (5).







